
                                                                                EXECUTION COPY


                       RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.,

                                           Company,

                               RESIDENTIAL FUNDING CORPORATION,

                                       Master Servicer,

                                             and

                               U.S. BANK NATIONAL ASSOCIATION,

                                           Trustee

                                      SERIES SUPPLEMENT,

                                 DATED AS OF JANUARY 1, 2006

                                              TO

                                      STANDARD TERMS OF

                               POOLING AND SERVICING AGREEMENT

                                 DATED AS OF JANUARY 1, 2006

                              Mortgage Pass-Through Certificates

                                        Series 2006-S1







--------------------------------------------------------------------------------


                                       TABLE OF CONTENTS

                                                                                         PAGE

ARTICLE I         DEFINITIONS...............................................................4

        Section 1.01      Definitions.......................................................4

        Section 1.02      Use of Words and Phrases.........................................20

        Section 1.03      Determination of LIBOR...........................................20

ARTICLE II        ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF
                  CERTIFICATES.............................................................22

        Section 2.01      Conveyance of Mortgage Loans.....................................22

        Section 2.02      Acceptance by Trustee. (See Section 2.02 of the Standard
                          Terms)...........................................................22

        Section 2.03      Representations, Warranties and Covenants of the Master
                          Servicer and the Company.........................................22

        Section 2.04      Representations and Warranties of Residential Funding. (See
                          Section 2.04 of the Standard Terms)..............................25

        Section 2.05      Execution and Authentication of Class R-I Certificates...........25

        Section 2.06      Conveyance of Uncertificated REMIC I and REMIC II Regular
                          Interests; Acceptance by the Trustee.............................25

        Section 2.07      Issuance of Certificates Evidencing Interest in REMIC II.........25

        Section 2.08      Purposes and Powers of the Trust. (See Section 2.08 of the
                          Standard Terms)..................................................25

        Section 2.09      Agreement Regarding Ability to Disclose..........................25

ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................27

        Section 3.01      Master Servicer to Act as Servicer...............................27

        Section 3.02      Subservicing Agreements Between Master Servicer and
                          Subservicers; Enforcement of Subservicers' and Sellers'
                          Obligations......................................................28

        Section 3.03      Successor Subservicers. (See Section 3.03 of the Standard
                          Terms)...........................................................29

        Section 3.04      Liability of the Master Servicer. (See Section 3.04 of the
                          Standard Terms)..................................................29

        Section 3.05      No Contractual Relationship Between Subservicer and Trustee
                          or Certificateholders. (See Section 3.05 of the Standard
                          Terms)...........................................................29

        Section 3.06      Assumption or Termination of Subservicing Agreements by
                          Trustee..........................................................29

        Section 3.07      Collection of Certain Mortgage Loan Payments; Deposits to
                          Custodial Account. (See Section 3.07 of the Standard Terms)......29

        Section 3.08      Subservicing Accounts; Servicing Accounts........................29

        Section 3.09      Access to Certain Documentation and Information Regarding
                          the Mortgage Loans. (See Section 3.09 of the Standard Terms).....30

        Section 3.10      Permitted Withdrawals from the Custodial Account.................30

        Section 3.11      Maintenance of the Primary Insurance Policies; Collections
                          Thereunder. (See Section 3.11 of the Standard Terms).............32

        Section 3.12      Maintenance of Fire Insurance and Omissions and Fidelity
                          Coverage. (See Section 3.12 of the Standard Terms)...............32

        Section 3.13      Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments. (See Section
                          3.13 of the Standard Terms)......................................32

        Section 3.14      Realization Upon Defaulted Mortgage Loans........................32

        Section 3.15      Trustee to Cooperate; Release of Mortgage Files. (See
                          Section 3.15 of the Standard Terms)..............................34

        Section 3.16      Servicing and Other Compensation; Compensating Interest.
                          (See Section 3.16 of the Standard Terms).........................34

        Section 3.17      Reports to the Trustee and the Company. (See Section 3.17 of
                          the Standard Terms)..............................................34

        Section 3.18      Annual Statement as to Compliance. (See Section 3.18 of the
                          Standard Terms)..................................................34

        Section 3.19      Annual Independent Public Accountants' Servicing Report.
                          (See Section 3.19 of the Standard Terms).........................35

        Section 3.20      Rights of the Company in Respect of the Master Servicer.
                          (See Section 3.20 of the Standard Terms).........................35

        Section 3.21      Administration of Buydown Funds. (See Section 3.21 of the
                          Standard Terms)..................................................35

        Section 3.22      Advance Facility. (See Section 3.22 of the Standard Terms).......35

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................36

        Section 4.01      Certificate Account. (See Section 4.01 of the Standard Terms)....36

        Section 4.02      Distributions....................................................36

        Section 4.03      Statements to Certificateholders; Statements to Rating
                          Agencies; Exchange Act Reporting. (See Section 4.03 of the
                          Standard Terms)..................................................43

        Section 4.04      Distribution of Reports to the Trustee and the Company;
                          Advances by the Master Servicer. (See Section 4.04 of the
                          Standard Terms)..................................................43

        Section 4.05      Allocation of Realized Losses....................................43

        Section 4.06      Reports of Foreclosures and Abandonment of Mortgaged
                          Property. (See Section 4.06 of the Standard Terms)...............45

        Section 4.07      Optional Purchase of Defaulted Mortgage Loans....................45

        Section 4.08      Surety Bond. (See Section 4.08 of the Standard Terms)............45

ARTICLE V         THE CERTIFICATES.........................................................46

        Section 5.01      The Certificates.................................................46

        Section 5.02      Registration of Transfer and Exchange of Certificates. (See
                          Section 5.02 of the Standard Terms)..............................47

        Section 5.03      Mutilated, Destroyed, Lost or Stolen Certificates. (See
                          Section 5.03 of the Standard Terms)..............................47

        Section 5.04      Persons Deemed Owners. (See Section 5.04 of the Standard
                          Terms)...........................................................47

        Section 5.05      Appointment of Paying Agent. (See Section 5.05 of the
                          Standard Terms)..................................................47

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER (See Article VI of the Standard
                  Terms)...................................................................48

ARTICLE VII       DEFAULT (See Article VII of the Standard Terms)..........................49

ARTICLE VIII      CONCERNING THE TRUSTEE (See Article VIII of the Standard Terms)..........50

ARTICLE IX        TERMINATION..............................................................51

        Section 9.01      Optional Purchase by the Master Servicer of All
                          Certificates; Termination Upon Purchase by the Master
                          Servicer or Liquidation of All Mortgage Loans....................51

        Section 9.02      Additional Termination Requirements. (See Section 9.02 of
                          the Standard Terms)..............................................52

        Section 9.03      Termination of Multiple REMICs. (See Section 9.03 of the
                          Standard Terms)..................................................52

ARTICLE X         REMIC PROVISIONS.........................................................53

        Section 10.01     REMIC Administration. (See Section 10.01 of the Standard
                          Terms)...........................................................53

        Section 10.02     Master Servicer; REMIC Administrator and Trustee
                          Indemnification. (See Section 10.02 of the Standard Terms).......53

        Section 10.03     Designation of REMIC(s)..........................................53

        Section 10.04     Distributions on the Uncertificated REMIC I Regular
                          Interests Z......................................................53

        Section 10.05     Compliance with Withholding Requirements.........................55

ARTICLE XI        MISCELLANEOUS PROVISIONS.................................................56

        Section 11.01     Amendment. (See Section 11.01 of the Standard Terms).............56

        Section 11.02     Recordation of Agreement, Counterparts. (See Section 11.02
                          of the Standard Terms)...........................................56

        Section 11.03     Limitation on Rights of Certificateholders. (See Section
                          11.03 of the Standard Terms).....................................56

        Section 11.04     Governing Laws. (See Section 11.04 of the Standard Terms)........56

        Section 11.05     Notices..........................................................56

        Section 11.06     Required Notices to Rating Agency and Subservicer................57

        Section 11.07     Severability of Provisions. (See Section 11.07 of the
                          Standard Terms)..................................................57

        Section 11.08     Supplemental Provisions for Resecuritization. (See Section
                          11.08 of the Standard Terms).....................................57

        Section 11.09     Allocation of Voting Rights......................................57

        Section 11.10     No Petition......................................................58

ARTICLE XII       COMPLIANCE WITH REGULATION AB............................................59






--------------------------------------------------------------------------------



EXHIBITS

Exhibit One:      Mortgage Loan Schedule (Available from the Company upon request.)
Exhibit Two:      Schedule of Discount Fractions (Available from the Company upon request.)
Exhibit Three:    Information to be Included in Monthly Distribution Date Statement
Exhibit Four:     Standard Terms of Pooling and Servicing Agreement dated as of January 1,
2006

SCHEDULES

Schedule A:       Schedule of Aggregate Planned Principal Balances
Schedule B:       Schedule of Aggregate Targeted Principal Balances







--------------------------------------------------------------------------------



        This is a Series  Supplement,  dated as of January 1, 2006 (the "Series  Supplement"),
to the  Standard  Terms of Pooling and  Servicing  Agreement,  dated as of January 1, 2006 and
attached  as Exhibit  Four  hereto  (the  "Standard  Terms"  and,  together  with this  Series
Supplement,  the "Pooling and Servicing Agreement" or "Agreement"),  among RESIDENTIAL FUNDING
MORTGAGE  SECURITIES  I, INC., as the company  (together  with its  permitted  successors  and
assigns, the "Company"),  RESIDENTIAL FUNDING  CORPORATION,  as master servicer (together with
its  permitted  successors  and  assigns,  the  "Master  Servicer"),  and U.S.  BANK  NATIONAL
ASSOCIATION,   as  Trustee   (together  with  its  permitted   successors  and  assigns,   the
"Trustee").

                                    PRELIMINARY STATEMENT

        The Company  intends to sell Mortgage  Pass-Through  Certificates  (collectively,  the
"Certificates"),  to be issued  hereunder in multiple  classes,  which in the  aggregate  will
evidence  the entire  beneficial  ownership  interest in the Trust Fund.  As provided  herein,
the REMIC  Administrator  will make an election to treat the entire  segregated pool of assets
described  in the  definition  of Trust Fund,  and subject to this  Agreement  (including  the
Mortgage  Loans but excluding the Initial  Monthly  Payment Fund),  as a real estate  mortgage
investment  conduit (the "REMIC") for federal income tax purposes and such  segregated pool of
assets will be designated  as "REMIC I." The  Uncertificated  REMIC  Regular I Interests  will
be "regular  interests"  in REMIC I and the Class R-I  Certificates  will be the sole class of
"residual  interests" in REMIC I for purposes of the REMIC Provisions (as defined  herein).  A
segregated pool of assets consisting of the  Uncertificated  REMIC I Regular Interests will be
designated  as "REMIC II," and the REMIC  Administrator  will make a separate  REMIC  election
with respect thereto.  The Class I-A-1  Certificates,  Class I-A-2  Certificates,  Class I-A-3
Certificates,  Class I-A-4 Certificates,  Class I-A-5 Certificates,  Class I-A-6 Certificates,
Class I-A-7  Certificates,  Class I-A-8  Certificates,  Class I-A-9  Certificates,  Class II-A
Certificates,  Class A-P Certificates,  Class M-1 Certificates,  Class M-2 Certificates, Class
M-3 Certificates,  Class B-1 Certificates,  Class B-2 Certificates, Class B-3 Certificates and
the  Uncertificated  REMIC II Regular Interests Z will be "regular  interests" in REMIC II and
the Class  R-II  Certificates  will be the sole  class of  "residual  interests"  therein  for
purposes  of the REMIC  Provisions.  The Class A-V  Certificates  will  represent  the  entire
beneficial ownership interest in the Uncertificated REMIC I Regular Interests Z.

        The terms and  provisions of the Standard Terms are hereby  incorporated  by reference
herein as though set forth in full  herein.  If any term or provision  contained  herein shall
conflict with or be  inconsistent  with any  provision  contained in the Standard  Terms,  the
terms and  provisions  of this  Series  Supplement  shall  govern.  Any  cross-reference  to a
section of the  Pooling  and  Servicing  Agreement,  to the  extent the terms of the  Standard
Terms  and  Series   Supplement   conflict   with  respect  to  that   section,   shall  be  a
cross-reference  to the related section of the Series  Supplement.  All capitalized  terms not
otherwise  defined  herein  shall  have the  meanings  set forth in the  Standard  Terms.  The
Pooling and Servicing Agreement shall be dated as of the date of the Series Supplement.

        The following table sets forth the designation,  type,  Pass-Through  Rate,  aggregate
Initial  Certificate  Principal  Balance,  Maturity Date, initial ratings and certain features
for each Class of Certificates comprising the interests in the Trust Fund created hereunder.

                               Aggregate
                                 Initial
                               Certificate                                                           Moody's/
                Pass-Through    Principal                                             Maturity                     Minimum
  Designation       Rate         Balance      Features(1)                               Date           S&P        Denominations(2)

  Class I-A-1    Adjustable  $91,448,000.00         Senior/TAC/Accretion            January 2036     Aaa/AAA         $100,000.00
                    Rate                      Directed/Floater/Adjustable Rate
  Class I-A-2    Adjustable  $11,928,000.00         Senior/TAC/Accretion            January 2036     Aaa/AAA         $100,000.00
                    Rate                              Directed/Inverse
                                                   Floater/Adjustable Rate
  Class I-A-3      5.75%     $23,645,000.00    Super Senior/Lockout/Fixed Rate      January 2036     Aaa/AAA         $100,000.00
  Class I-A-4      5.75%      $2,627,000.00   Senior Support/Lockout/Fixed Rate     January 2036     Aaa/AAA         $100,000.00
  Class I-A-5      5.25%     $101,177,000.00        Senior/PAC/Accretion            January 2036     Aaa/AAA         $100,000.00
                                                     Directed/Fixed Rate
  Class I-A-6      5.75%     $11,725,000.00         Senior/PAC/Accretion            January 2036     Aaa/AAA         $100,000.00
                                                     Directed/Fixed Rate
  Class I-A-7      5.75%      $5,040,000.00   Senior/Companion/Accrual/Accretion    January 2036     Aaa/AAA         $100,000.00
                                                     Directed/Fixed Rate
  Class I-A-8      5.75%      $3,035,000.00       Senior/Accrual/Fixed Rate         January 2036     Aaa/AAA         $100,000.00
  Class I-A-9      5.75%        Notional       Senior/Interest Only/PAC/Fixed       January 2036     Aaa/AAA        $1,000,000.00
                                                            Rate
  Class II-A       5.75%     $100,219,000.00          Senior/Fixed Rate             January 2036     Aaa/AAA         $100,000.00
   Class A-P       0.00%      $2,294,731.97         Senior/Principal Only           January 2036     Aaa/AAA         $100,000.00
   Class A-V     Variable       Notional        Senior/Interest Only/Variable       January 2036     Aaa/AAA        $2,000,000.00
                 Rate(3)                                    Rate
   Class R-I       5.75%         $100.00         Senior/Residual/Fixed Rate         January 2036     Aaa/AAA             (4)
  Class R-II       5.75%         $100.00         Senior/Residual/Fixed Rate         January 2036     Aaa/AAA             (4)
   Class M-1       5.75%      $6,240,600.00         Mezzanine/Fixed Rate            January 2036      NA/AA          $100,000.00
   Class M-2       5.75%      $2,936,800.00         Mezzanine/Fixed Rate            January 2036       NA/A          $250,000.00
   Class M-3       5.75%      $1,468,400.00         Mezzanine/Fixed Rate            January 2036      NA/BBB         $250,000.00
   Class B-1       5.75%      $1,468,400.00        Subordinate/Fixed Rate           January 2036      NA/BB          $250,000.00
   Class B-2       5.75%      $1,101,300.00        Subordinate/Fixed Rate           January 2036       NA/B          $250,000.00
   Class B-3       5.75%       $734,847.13         Subordinate/Fixed Rate           January 2036      NA/NA          $250,000.00

--------

(1)  The Certificates,  other than the Class B and Class R Certificates shall be
     Book-Entry  Certificates.   The  Class  B  Certificates  and  the  Class  R
     Certificates shall be delivered to the holders thereof in physical form.

(2)  The Certificates, other than the Class R Certificates, shall be issuable in
     minimum dollar  denominations as indicated above (by Certificate  Principal
     Balance or Notional Amount, as applicable) and integral multiples of $1 (or
     $1,000 in the case of the Class B-1, Class B-2 and Class B-3  Certificates)
     in excess  thereof,  except that one  Certificate  of any of the Class B-1,
     Class B-2 and Class B-3  Certificates  that  contain an uneven  multiple of
     $1,000  shall be issued in a  denomination  equal to the sum of the related
     minimum  denomination  set forth  above and such uneven  multiple  for such
     Class or the sum of such denomination and an integral multiple of $1,000.

(3)  The initial Pass-Through Rate on the Class A-V Certificates is 0.2759

(4)  The Class R Certificates shall be issuable in minimum  denominations of not
     less than a 20% Percentage Interest;  provided,  however,  that one Class R
     Certificate will be issuable to Residential Funding as "tax matters person"
     pursuant to Section 10.01(c) and (e) in a minimum denomination representing
     a Percentage Interest of not less than 0.01%.



        The  Mortgage  Loans have an  aggregate  principal  balance as of the Cut-off  Date of
$367,089,279.

        In consideration of the mutual agreements herein  contained,  the Company,  the Master
Servicer and the Trustee agree as follows:







--------------------------------------------------------------------------------


ARTICLE I



                                         DEFINITIONS

Section 1.01...Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accretion  Directed   Certificates:   The  Class  I-A-1   Certificates,   Class  I-A-2
Certificates,   Class  I-A-5   Certificates,   Class  I-A-6   Certificates   and  Class  I-A-7
Certificates.

        Accretion  Termination  Date:  The earlier of (a) the  Distribution  Date on which the
aggregate  Certificate  Principal Balance of the Accretion Directed Certificates is reduced to
zero and (b) the Credit Support Depletion Date.

        Accrual Certificates:  The Class I-A-7 Certificates and Class I-A-8 Certificates.

        Accrual  Distribution  Amount:  With respect to each Distribution Date, the sum of the
Class I-A-7 Accrual Distribution Amount and the Class I-A-8 Accrual Distribution Amount.

        Adjustable  Rate  Certificates:  Any one of the  Class  I-A-1  Certificates  and Class
I-A-2 Certificates.

        Aggregate  Planned  Principal  Balance:  With respect to each  Distribution  Date, the
aggregate  planned  principal balance set forth for that Distribution Date for the Class I-A-5
and Class I-A-6 Certificates in Schedule A hereto.

        Aggregate Targeted  Principal Balance:  With respect to each Distribution Date and the
Class I-A-1 and Class I-A-2  Certificates,  the aggregate targeted principal balance set forth
for that Distribution Date in Schedule B hereto.

        Available  Distribution  Amount:  As to any Distribution Date and, with respect to any
Mortgage  Pool  comprised of two or more Loan  Groups,  each Loan Group an amount equal to (a)
the sum of (i) the amount  relating to the Mortgage Loans on deposit in the Custodial  Account
as of the close of business on the immediately  preceding  Determination  Date,  including any
Subsequent  Recoveries,  and amounts deposited in the Custodial Account in connection with the
substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of any Advance made on
the immediately  preceding  Certificate  Account Deposit Date,  (iii) any amount  deposited in
the  Certificate  Account on the related  Certificate  Account  Deposit  Date  pursuant to the
second  paragraph of Section  3.12(a),  (iv) any amount  deposited in the Certificate  Account
pursuant to Section  4.07 and any  amounts  deposited  in the  Custodial  Account  pursuant to
Section  9.01(b),  (v) any amount that the Master  Servicer is not  permitted to withdraw from
the Custodial  Account or the Certificate  Account pursuant to Section  3.16(e),  and (vi) any
additional  amounts to be included with respect to such Loan Group,  as  applicable,  pursuant
to Section  4.02(c),  reduced by (b) the sum as of the close of  business  on the  immediately
preceding  Determination Date of (x) the Amount Held for Future Distribution,  and (y) amounts
permitted to be  withdrawn by the Master  Servicer  from the  Custodial  Account in respect of
the  Mortgage  Loans in the related Loan Group  pursuant to clauses  (ii)-(x),  inclusive,  of
Section   3.10(a).   Such  amount  shall  be  determined   separately  for  each  Loan  Group.
Additionally,  if on any Distribution Date Compensating  Interest provided pursuant to Section
3.16(e)  is less  than  Prepayment  Interest  Shortfalls  incurred  on the  Mortgage  Loans in
connection with Principal  Prepayments in Full received during the related  prepayment  period
and  Curtailments  made in the prior  calendar  month,  such  Compensating  Interest  shall be
allocated on such Distribution Date to the Available  Distribution  Amount for each Loan Group
on a pro rata basis in accordance  with the  respective  amounts of such  Prepayment  Interest
Shortfalls  incurred on the Mortgage Loans in such Loan Group in respect of such  Distribution
Date.

        Bankruptcy  Amount: As of any date of determination  prior to the first anniversary of
the Cut-off  Date,  an amount  equal to the  excess,  if any,  of (A)  $100,000,  over (B) the
aggregate  amount of Bankruptcy  Losses  allocated  solely to one or more specific  Classes of
Certificates  in  accordance  with Section 4.05 of this Series  Supplement.  As of any date of
determination  on or after the first  anniversary  of the Cut-off Date, an amount equal to the
excess, if any, of

               (1)    the lesser of (a) the  Bankruptcy  Amount  calculated as of the close of
        business on the Business Day immediately  preceding the most recent anniversary of the
        Cut-off Date  coinciding  with or preceding  such date of  determination  (or, if such
        date of  determination  is an  anniversary  of the  Cut-off  Date,  the  Business  Day
        immediately  preceding such date of  determination)  (for purposes of this definition,
        the "Relevant Anniversary") and (b) the greater of

                      (A)    the greater of (i) 0.0006 times the aggregate  principal  balance
               of all the Mortgage  Loans in the Mortgage Pool as of the Relevant  Anniversary
               (other than Additional  Collateral Loans, if any) having a Loan-to-Value  Ratio
               at origination which exceeds 75% and (ii) $100,000; and

                      (B)    the  greater  of (i) the  product  of (x) an amount  equal to the
               largest   difference  in  the  related  Monthly  Payment  for  any  Non-Primary
               Residence  Loan   remaining  in  the  Mortgage  Pool  (other  than   Additional
               Collateral Loans, if any) which had an original  Loan-to-Value  Ratio of 80% or
               greater  that would  result if the Net  Mortgage  Rate thereof was equal to the
               weighted  average  (based on the principal  balance of the Mortgage Loans as of
               the Relevant  Anniversary)  of the Net Mortgage  Rates of all Mortgage Loans as
               of the  Relevant  Anniversary  less 1.25% per annum,  (y) a number equal to the
               weighted  average  remaining term to maturity,  in months,  of all  Non-Primary
               Residence Loans remaining in the Mortgage Pool as of the Relevant  Anniversary,
               and (z) one plus the quotient of the number of all Non-Primary  Residence Loans
               remaining  in the  Mortgage  Pool  divided by the total  number of  Outstanding
               Mortgage  Loans in the Mortgage Pool as of the Relevant  Anniversary,  and (ii)
               $100,000,

               over

               (2)    the aggregate amount of Bankruptcy Losses allocated solely to one or
        more specific Classes of Certificates in accordance with Section 4.05 since the
        Relevant Anniversary.

        The  Bankruptcy  Amount may be  further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Business  Day:  Any day other than (i) a  Saturday  or a Sunday or (ii) a day on which
banking  institutions  in the  State  of New  York,  the  State  of  Michigan,  the  State  of
California,  the State of Illinois or the City of St.  Paul,  Minnesota  (and such other state
or states in which the Custodial  Account or the Certificate  Account are at the time located)
are required or authorized by law or executive order to be closed.

        Capitalization  Reimbursement  Amount: As to any Distribution Date and Loan Group, the
amount of Advances or Servicing  Advances that were added to the Stated  Principal  Balance of
the Mortgage  Loans in such Loan Group during the prior  calendar  month and reimbursed to the
Master  Servicer or  Subservicer  on or prior to such  Distribution  Date  pursuant to Section
3.10(a)(vii),  plus the  Capitalization  Reimbursement  Shortfall  Amount  for such Loan Group
remaining  unreimbursed  from  any  prior  Distribution  Date  and  reimbursed  to the  Master
Servicer or Subservicer on or prior to such Distribution Date.

        Capitalization  Reimbursement  Shortfall  Amount: As to any Distribution Date and Loan
Group,  the amount,  if any, by which the amount of Advances or Servicing  Advances  that were
added to the Stated  Principal  Balance of the  Mortgage  Loans in such Loan Group  during the
preceding  calendar  month  exceeds the amount of  principal  payments on the  Mortgage  Loans
included in the Available Distribution Amount for that Loan Group and Distribution Date.

        Certificate:  Any Class A, Class M, Class B or Class R Certificate.

        Certificate   Account:  The  separate  account  or  accounts  created  and  maintained
pursuant to Section 4.01 of the Standard  Terms,  which shall be entitled "U.S.  Bank National
Association,  as trustee,  in trust for the registered holders of Residential Funding Mortgage
Securities I, Inc., Mortgage Pass-Through  Certificates,  Series 2006-S1" and which must be an
Eligible Account.

        Certificate  Group:  With respect to (i) Loan Group I, the Class I-A  Certificates and
(ii) Loan Group II, the Class II-A and Class R Certificates.

        Class A  Certificate:  Any one of the Class  I-A-1,  Class I-A-2,  Class I-A-3,  Class
I-A-4,  Class I-A-5,  Class I-A-6,  Class I-A-7,  Class I-A-8,  Class I-A-9, Class II-A, Class
A-P or Class A-V  Certificates,  executed by the Trustee and  authenticated by the Certificate
Registrar substantially in the form annexed to the Standard Terms as Exhibit A.

        Class  A-P  Collection  Shortfall:  With  respect  to  the  Cash  Liquidation  or  REO
Disposition  of a Discount  Mortgage  Loan,  any  Distribution  Date and any Loan  Group,  the
extent to which the amount  described in clause (C) of the  definition  of Class A-P Principal
Distribution  Amount for such Loan Group is less than the amount  described  in clause  (C)(1)
of such definition.

        Class A-P Principal  Distribution  Amount:  With respect to any Distribution  Date and
Loan Group, an amount equal to the aggregate of:

               (A)    the related Discount  Fraction of the principal  portion of each Monthly
        Payment  on each  Discount  Mortgage  Loan in the  related  Loan  Group due during the
        related Due Period,  whether or not received on or prior to the related  Determination
        Date,  minus the  Discount  Fraction  of the  principal  portion of any  related  Debt
        Service  Reduction which together with other Bankruptcy  Losses exceeds the Bankruptcy
        Amount;

               (B)    the  related  Discount   Fraction  of  the  principal   portion  of  all
        unscheduled  collections  on each  Discount  Mortgage  Loan in the related  Loan Group
        received during the preceding calendar month or, in the case of Principal  Prepayments
        in Full,  during the  related  Prepayment  Period  (other  than  amounts  received  in
        connection  with a Cash  Liquidation or REO  Disposition  of a Discount  Mortgage Loan
        described   in  clause  (C)  below),   including   Principal   Prepayments   in  Full,
        Curtailments,  Subsequent  Recoveries and repurchases  (including  deemed  repurchases
        under  Section  3.07(b)) of Discount  Mortgage  Loan in the related Loan Group (or, in
        the case of a substitution of a Deleted  Mortgage Loan in the related Loan Group,  the
        Discount  Fraction of the amount of any shortfall  deposited in the Custodial  Account
        in connection with such substitution);

               (C)    in  connection  with  the  Cash  Liquidation  or  REO  Disposition  of a
        Discount  Mortgage Loan in the related Loan Group that  occurred  during the preceding
        calendar month (or was deemed to have occurred  during such period in accordance  with
        Section  3.07(b))  that did not result in any Excess  Special  Hazard  Losses,  Excess
        Fraud Losses,  Excess  Bankruptcy  Losses or Extraordinary  Losses, an amount equal to
        the lesser of (1) the applicable  Discount Fraction of the Stated Principal Balance of
        such Discount  Mortgage Loan immediately  prior to such  Distribution Date and (2) the
        aggregate  amount of the  collections  on such Mortgage Loan to the extent  applied as
        recoveries of principal;

               (D)    any amounts  allocable to  principal  for the related Loan Group for any
        previous  Distribution  Date  (calculated  pursuant  to clauses (A) through (C) above)
        that remain undistributed; and

               (E)    the amount of any Class A-P Collection  Shortfalls for such Distribution
        Date and Loan Group and the  amount of any Class A-P  Collection  Shortfalls  for such
        Loan Group  remaining  unpaid for all  previous  Distribution  Dates,  but only to the
        extent of the Eligible  Funds for the related Loan Group for such  Distribution  Date;
        minus

               (F)    the  related  Discount  Fraction  of the  portion of the  Capitalization
        Reimbursement  Amount for the related Loan Group for such  Distribution  Date, if any,
        related to each Discount Mortgage Loan in the related Loan Group.

        Notwithstanding  the foregoing,  with respect to any Distribution Date on or after the
Credit Support  Depletion Date, the Class A-P Principal  Distribution  Amount for a Loan Group
shall equal the related  Discount  Fraction of the principal  portion of each Monthly  Payment
on each  Discount  Mortgage Loan in the related Loan Group  received or advanced  prior to the
related  Determination  Date  and  not  previously  distributed  minus  the  related  Discount
Fraction  of  the  portion  of  the  related  Capitalization  Reimbursement  Amount  for  such
Distribution Date, if any, related to each Discount Mortgage Loan in the related Loan Group.

        Class I-A Certificate:  Any one of the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class
I-A-4,  Class  I-A-5,  Class  I-A-6,  Class  I-A-7,  Class I-A-8 or Class I-A-9  Certificates,
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form annexed to the Standard Terms as Exhibit A.

        Class I-A-7  Accrual  Distribution  Amount:  With  respect to each  Distribution  Date
preceding  the  Accretion  Termination  Date,  an  amount  equal  to  the  amount  of  Accrued
Certificate  Interest  on the Class  I-A-7  Certificates  for that date which will be added to
the Certificate  Principal Balance of the Class I-A-7 Certificates,  and distributed  pursuant
to Section  4.02(b)(ii)(A)  to the  holders of the Class  I-A-1,  Class  I-A-2 and Class I-A-7
Certificates,  as principal in reduction of the Certificate  Principal  Balances thereof.  Any
distributions of the Class I-A-7 Accrual  Distribution  Amount to the Class I-A-1, Class I-A-2
and Class I-A-7  Certificates will reduce the Certificate  Principal Balances of those classes
by that amount.  The amount that is added to the  Certificate  Principal  Balance of the Class
I-A-7  Certificates  will accrue interest at a rate of 5.75% per annum.  On each  Distribution
Date on or after the Accretion  Termination Date, the entire Accrued  Certificate  Interest on
the Class  I-A-7  Certificates  for that date will be payable to the  holders of such class of
certificates, as interest.

        Class I-A-8  Accrual  Distribution  Amount:  With  respect to each  Distribution  Date
preceding  the  Accretion  Termination  Date,  an  amount  equal  to  the  amount  of  Accrued
Certificate  Interest  on the Class  I-A-8  Certificates  for that date which will be added to
the Certificate  Principal Balance of the Class I-A-8 Certificates,  and distributed  pursuant
to Section  4.02(b)(ii)(B) to the holders of the Class I-A-1,  Class I-A-2, Class I-A-5, Class
I-A-6,  Class  I-A-7,  and  Class  I-A-8  Certificates,  as  principal  in  reduction  of  the
Certificate  Principal  Balances  thereof.  Any  distributions  of  the  Class  I-A-8  Accrual
Distribution  Amount to the Class I-A-1,  Class I-A-2,  Class I-A-5, Class I-A-6, Class I-A-7,
and Class I-A-8  Certificates will reduce the Certificate  Principal Balances of those classes
by that amount.  The amount that is added to the  Certificate  Principal  Balance of the Class
I-A-8  Certificates  will accrue interest at a rate of 5.75% per annum.  On each  Distribution
Date on or after the Accretion  Termination Date, the entire Accrued  Certificate  Interest on
the Class  I-A-8  Certificates  for that date will be payable to the  holders of such class of
certificates, as interest.

    Class I  Percentage:  With  respect  to each  Distribution  Date,  lesser  of 100% and the
percentage  equal  to  the  aggregate   Certificate   Principal   Balance  of  the  Class  I-A
Certificates  immediately  prior to that  Distribution  Date divided by the  aggregate  Stated
Principal  Balance of all of the Group I Loans (or  related  REO  Properties),  other than the
Discount   Fraction  of  the  Stated  Principal   Balance  of  each  Discount  Mortgage  Loan,
immediately prior to that Distribution Date.

    Class II  Percentage:  With respect to any  Distribution  Date the lesser of 100% and, the
percentage equal to the aggregate  Certificate  Principal  Balance of the Class II-A and Class
R Certificates  immediately  prior to that  Distribution  Date divided by the aggregate Stated
Principal  Balance of all of the Group II Loans (or  related REO  Properties),  other than the
Discount   Fraction  of  the  Stated  Principal   Balance  of  each  Discount  Mortgage  Loan,
immediately prior to that Distribution Date.

        Class R Certificate:  Any one of the Class R-I or Class R-II Certificates  executed by
the Trustee and authenticated by the Certificate  Registrar  substantially in the form annexed
to the  Standard  Terms as Exhibit D and  evidencing  an  interest  designated  as a "residual
interest" in the related REMIC for purposes of the REMIC Provisions.

        Closing Date:  January 30, 2006.

        Corporate  Trust  Office:  The  principal  office  of  the  Trustee  at  which  at any
particular  time  its  corporate  trust  business  with  respect  to this  Agreement  shall be
administered,  which office at the date of the execution of this  Agreement is located at U.S.
Bank National  Association,  U.S. Bank Corporate  Trust  Services,  EP-MN-WS3D,  60 Livingston
Avenue, St. Paul, Minnesota  55107, Attention: RFMSI 2006-S1.

        Cut-off Date:  January 1, 2006.

        Determination  Date:  With respect to any  Distribution  Date, the second Business Day
prior to such Distribution Date.

        Discount Net Mortgage Rate:  5.75% per annum.

        Due  Period:  With  respect  to each  Distribution  Date and any  Mortgage  Loan,  the
calendar month of such Distribution Date.

        Eligible  Funds:  With  respect to any  Distribution  Date and Loan  Group,  such Loan
Group's  portion of an amount that is allocated  among the Loan Groups pro rata,  based on the
aggregate  unpaid Class A-P Collection  Shortfalls for each Loan Group,  which amount is equal
to the excess of (i) the sum of the  Available  Distribution  Amount for all Loan  Groups over
(ii) the sum, for all Loan Groups,  of the Senior Interest  Distribution  Amounts,  the Senior
Principal  Distribution  Amounts  (determined  without  regard  to  Section  4.02(a)(ii)(Y)(D)
hereof),  the Class A-P Principal  Distribution  Amounts  (determined without regard to clause
(E) of the  definition  of "Class A-P Principal  Distribution  Amount") and (iv) the aggregate
amount of Accrued Certificate Interest on the Class M, Class B-1 and Class B-2 Certificates.

        Floater Certificates:  The Class I-A-1 Certificates.

        Fraud Loss Amount:  As of any date of determination  after the Cut-off Date, an amount
equal to: (X) prior to the first  anniversary  of the Cut-off  Date,  an amount equal to 3.00%
of the  aggregate  outstanding  principal  balance  of all of  the  Mortgage  Loans  as of the
Cut-off  Date  minus the  aggregate  amount of Fraud  Losses  allocated  solely to one or more
specific  Classes of Certificates  in accordance  with Section 4.05 of this Series  Supplement
since the Cut-off Date up to such date of determination,  (Y) prior to the second  anniversary
of the Cut-off Date, an amount equal to 2.00% of the aggregate  outstanding  principal balance
of all of the  Mortgage  Loans as of the  Cut-off  Date  minus the  aggregate  amount of Fraud
Losses  allocated  solely to one or more specific  Classes of  Certificates in accordance with
Section  4.05  of  this  Series  Supplement  since  the  Cut-off  Date  up  to  such  date  of
determination  and (Z) from the third to the fifth  anniversary of the Cut-off Date, an amount
equal to (1) the  lesser of (a) the Fraud Loss  Amount as of the most  recent  anniversary  of
the Cut-off Date and (b) 1.00% of the aggregate  outstanding  principal  balance of all of the
Mortgage  Loans as of the most recent  anniversary of the Cut-off Date minus (2) the aggregate
amount of Fraud Losses  allocated  solely to one or more specific  Classes of  Certificates in
accordance with Section 4.05 of this Series  Supplement  since the most recent  anniversary of
the  Cut-off  Date up to such date of  determination.  On and after the fifth  anniversary  of
the Cut-off Date, the Fraud Loss Amount shall be zero.

        The Fraud  Loss  Amount  may be further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Group I Loans:  The Mortgage Loans designated on the Mortgage Loan Schedule as Group I
Loans.

        Group II Loans:  The Mortgage Loans  designated on the Mortgage Loan Schedule as Group
II Loans.

        Initial Monthly Payment Fund: $67,035  representing  scheduled principal  amortization
and interest at the Net Mortgage  Rate during the month of January  2006,  for those  Mortgage
Loans for which the Trustee will not be entitled to receive such  payment in  accordance  with
the  definition  of "Trust  Fund".  The Initial  Monthly  Payment Fund will not be part of any
REMIC.

        Initial  Notional  Amount:  With  respect to any Class A-V  Certificates  or  Subclass
thereof issued pursuant to Section 5.01(c),  the aggregate  Cut-off Date Principal  Balance of
the  Mortgage  Loans   represented  by  the   Uncertificated   REMIC  I  Regular  Interests  Z
corresponding to  such Class or Subclass on such date.

        Interest Accrual Period:  With respect to any Certificates  (other than the Adjustable
Certificates)  and any  Distribution  Date,  the calendar  month  preceding the month in which
such  Distribution  Date occurs.  With respect to the Adjustable  Rate  Certificates,  the one
month  period  commencing  on the 25th  day of the  month  preceding  the  month in which  the
Distribution  Date  occurs and  ending on the 24th day of the month in which the  Distribution
Date occurs.

        Interest  Only  Certificates:  Any one of the Class A-V and Class I-A-9  Certificates.
The Interest Only Certificates will have no Certificate Principal Balance.

        Inverse Floater Certificates:  The Class I-A-2 Certificates.

        LIBOR  Business  Day:  Any day other  than (i) a  Saturday  or Sunday or (ii) a day on
which banking institutions in London, England are required or authorized by law to be closed.

        LIBOR  Rate  Adjustment  Date:  With  respect  to  each   Distribution  Date  and  the
Adjustable  Rate  Certificates,  the second  LIBOR  Business  Day  immediately  preceding  the
commencement  of the related  Interest  Accrual  Period on which banks are open for dealing in
foreign currency and exchange in London, England.

        Loan Group:  Any of Loan Group I or Loan Group II.

        Loan Group I:  The group of Mortgage Loans comprised of the Group I Loans.

        Loan Group II:  The group of Mortgage Loans comprised of the Group II Loans.

        Lockout Amount:  With respect to any Distribution  Date, an amount equal to the sum of
the following:

        (a) the product of (i) the Lockout  Percentage  for such  Distribution  Date, and (ii)
the  aggregate  collections  described in clauses  (A), (B) and (F), to the extent  clause (F)
relates to clause (A) or (B),  of Section  4.02(a)(ii)(y)  for Loan Group 1 without  regard to
the related  Senior  Percentage  and the Senior  Accelerated  Distribution  Percentage on such
Distribution Date, plus

        (b) the product of (i) the Lockout  Percentage for that  Distribution  Date,  (ii) the
Lockout   Prepayment   Percentage  for  such  Distribution   Date,  and  (iii)  the  aggregate
collections  described in clauses (C) and (F), to the extent  clause (F) relates to clause (C)
of Section  4.02(a)(ii)(Y)  for Loan Group 1 without regard to the related Senior  Accelerated
Distribution Percentage on such Distribution Date.

        Lockout Certificates:  The Class I-A-3 Certificates and Class I-A-4 Certificates.

        Lockout  Percentage:  With respect to any Distribution  Date prior to the Distribution
Date in February 2011, zero, and with respect to such  Distribution  Date and any Distribution
Date  thereafter,  a fraction,  expressed as a  percentage,  (i) the numerator of which is the
aggregate   Certificate   Principal  Balances  of  the  Lockout   Certificates  and  (ii)  the
denominator  of which is the  aggregate  Stated  Principal  Balance of the Group I Loans other
than the Discount Fraction of each Discount Mortgage Loan.

        Lockout  Prepayment  Percentage:  For any  Distribution  Date  occurring  prior to the
Distribution  Date in February 2011, 0%. For any  Distribution  Date occurring after the first
five years  following  the Closing  Date,  a  percentage  determined  as follows:  (i) for any
Distribution  Date  during  the  sixth  year  after  the  Closing  Date,  30%;  (ii)  for  any
Distribution  Date  during  the  seventh  year  after the  Closing  Date,  40%;  (iii) for any
Distribution  Date  during  the  eighth  year  after  the  Closing  Date,  60%;  (iv)  for any
Distribution  Date  during  the  ninth  year  after the  Closing  Date,  80%;  and (v) for any
Distribution Date thereafter, 100%.

        Maturity Date: With respect to each Class of Certificates,  the  Distribution  Date in
January 2036, which is the  Distribution  Date in the month  immediately  following the latest
scheduled maturity date of any Mortgage Loan.

        Mortgage Loan Schedule:  The list or lists of the Mortgage  Loans  attached  hereto as
Exhibit One (as  amended  from time to time to reflect the  addition of  Qualified  Substitute
Mortgage  Loans),  which list or lists shall set forth the  following  information  as to each
Mortgage Loan:

        (a)    the Mortgage Loan identifying number ("RFC LOAN #");
        (b)    the maturity of the Mortgage Note ("MATURITY DATE");
        (c)    the Mortgage Rate ("ORIG RATE");
        (d)    the Subservicer pass-through rate ("CURR NET");
        (e)    the Net Mortgage Rate ("NET MTG RT");
        (f)    the Pool Strip Rate ("STRIP");
        (g)    the initial  scheduled  monthly  payment of  principal,  if any,  and  interest
               ("ORIGINAL P & I");
        (h)    the Cut-off Date Principal Balance ("PRINCIPAL BAL");
        (i)    the Loan-to-Value Ratio at origination ("LTV");
        (j)    the rate at which the  Subservicing  Fee accrues  ("SUBSERV  FEE") and at which
               the Servicing Fee accrues ("MSTR SERV FEE");
        (k)    a code "T," "BT" or "CT"  under the column "LN  FEATURE,"  indicating  that the
               Mortgage Loan is secured by a second or vacation residence; and
        (l)    a code "N" under the column "OCCP CODE,"  indicating  that the Mortgage Loan is
               secured by a non-owner occupied residence.

Such  schedule  may  consist  of  multiple  reports  that  collectively  set  forth all of the
information required.

        Non-Discount  Mortgage Loan: With respect to each Loan Group, the mortgage loans other
than the Discount Mortgage Loans in that Loan Group.

        Notional  Amount:  As  of  any  Distribution  Date  with  respect  to  any  Class  A-V
Certificates,  an amount  equal to the  aggregate  Stated  Principal  Balance of the  Mortgage
Loans as of the day  immediately  preceding  such  Distribution  Date (or, with respect to the
initial  Distribution  Date,  at the close of  business  on the  Cut-off  Date).  For  federal
income tax purposes,  as of any Distribution  Date, with respect to any Class A-V Certificates
or Subclass  thereof  issued  pursuant to Section  5.01(c),  the  aggregate  Stated  Principal
Balance of the Mortgage Loans  corresponding to the  Uncertificated  REMIC I Regular Interests
Z  corresponding  to  such  Class  or  Subclass  as of  the  day  immediately  preceding  such
Distribution  Date  (or,  with  respect  to the  initial  Distribution  Date,  at the close of
business on the Cut-off Date).

        As of any Distribution  Date with respect to the Class I-A-9  Certificates,  an amount
equal to  2/23rds  of the  Certificate  Principal  Balance  of the  Class  I-A-5  Certificates
immediately  prior to such  Distribution  Date.  The  initial  Notional  Amount  for the Class
I-A-9 Certificates is $8,798,000.

        Pass-Through  Rate:  With  respect  to  the  Class  A  Certificates  (other  than  the
Adjustable Rate  Certificates,  the Class A-V Certificates  and Principal Only  Certificates),
Class M  Certificates,  Class B  Certificates  and Class R Certificates  and any  Distribution
Date,  the per annum rates set forth in the  Preliminary  Statement  hereto.  With  respect to
the Class I-A-1  Certificates and the initial  Interest  Accrual Period,  5.34% per annum, and
as to any  Interest  Accrual  Period  thereafter,  a per annum rate equal to LIBOR plus 0.90%,
subject  to a maximum  rate of 6.500% per annum and a minimum  rate of 0.90% per  annum.  With
respect to the Class I-A-2  Certificates and the initial  Interest  Accrual Period,  8.893333%
per annum,  and as to any Interest  Accrual Period  thereafter,  a per annum rate equal to (a)
42.933332%  minus (b) the  product  of  7.666666%  and  LIBOR,  subject  to a maximum  rate of
42.933333%  per annum and a minimum  rate of 0.00% per  annum.  With  respect to the Class A-V
Certificates  (other than any  Subclass  thereof) and any  Distribution  Date, a rate equal to
the  weighted  average,  expressed  as a  percentage,  of the Pool Strip Rates of all Mortgage
Loans as of the Due Date in the related Due  Period,  weighted on the basis of the  respective
Stated  Principal  Balances of such Mortgage  Loans as of the day  immediately  preceding such
Distribution  Date  (or,  with  respect  to the  initial  Distribution  Date,  at the close of
business on the Cut-Off  Date).  With  respect to the Class A-V  Certificates  and the initial
Distribution  Date, the Pass-Through  Rate is equal to 0.2759% per annum.  With respect to any
Subclass of Class A-V  Certificates  and any  Distribution  Date, a rate equal to the weighted
average,  expressed  as  a  percentage,  of  the  Pool  Strip  Rates  of  all  Mortgage  Loans
corresponding  to the  Uncertificated  REMIC  I  Regular  Interests  Z  corresponding  to such
Subclass  as of the  Due  Date  in the  related  Due  Period,  weighted  on the  basis  of the
respective  Stated  Principal  Balances  of such  Mortgage  Loans  as of the  day  immediately
preceding such  Distribution  Date (or with respect to the initial  Distribution  Date, at the
close  of  business  on  the  Cut-Off  Date).   The  Principal  Only   Certificates   have  no
Pass-Through Rate and are not entitled to Accrued Certificate Interest.

        Pool Strip Rate:  With respect to each  Mortgage  Loan in any Loan Group,  a per annum
rate  equal to the  excess of (a) the Net  Mortgage  Rate of such  Mortgage  Loan over (b) the
Discount Net Mortgage Rate (but not less than 0.00%) per annum.

        Prepayment  Assumption:  For any Certificates  other than the Class A-V, Class A-P and
Class II-A Certificates,  a prepayment  assumption of 300% of the prepayment speed assumption,
used for  determining  the accrual of original issue discount and market  discount and premium
on the  Certificates  for  federal  income  tax  purposes.  The  prepayment  speed  assumption
assumes  a  constant  rate of  prepayment  of  Mortgage  Loans of 0.2%  per  annum of the then
outstanding  principal  balance of such  Mortgage  Loans in the first month of the life of the
Mortgage  Loans,  increasing by an additional  0.2% per annum in each  succeeding  month until
the thirtieth  month,  and a constant 6% per annum rate of prepayment  thereafter for the life
of the Mortgage Loans.

        For the Class A-V and Class A-P Certificates,  a prepayment  assumption of 300% of the
prepayment  speed  assumption on the Group I Loans and 100% of the prepayment speed assumption
on the Group II Loans,  used for  determining  the  accrual of  original  issue  discount  and
market  discount and premium on the  Certificates  for federal  income tax purposes.  For such
purposes  with  respect  to the  Group I loans,  the  prepayment  speed  assumption  assumes a
constant  rate of  prepayment  of  Group I Loans of 0.2%  per  annum  of the then  outstanding
principal  balance of such Group I Loans in the first  month of the life of the Group I Loans,
increasing  by an  additional  0.2% per annum in each  succeeding  month  until the  thirtieth
month,  and a constant 6% per annum rate of prepayment  thereafter for the life of the Group I
Loans.  For the such  purposes  with  respect  to the Group II  Loans,  the  prepayment  speed
assumption  assumes  (i) a  constant  prepayment  rate of  8.0%  CPR of the  then  outstanding
principal  balance  of the  mortgage  loans in the  first  month  of the life of the  mortgage
loans,  (ii) an  additional  approximate  1.0909%  CPR in each month  thereafter  through  the
twelfth month, (iii) a constant prepayment rate of 20% CPR thereafter.

        For the Class II-A  Certificates,  a prepayment  assumption of 100% of the  prepayment
speed  assumption,  used for  determining  the accrual of original  issue  discount and market
discount  and  premium on the  Certificates  for  federal  income tax  purposes.  For the such
purposes with respect to the Group II Loans,  the prepayment  speed  assumption  assumes (i) a
constant  prepayment  rate  of 8.0%  CPR of the  then  outstanding  principal  balance  of the
mortgage  loans in the  first  month of the life of the  mortgage  loans,  (ii) an  additional
approximate  1.0909%  CPR in each month  thereafter  through the  twelfth  month,  and (iii) a
constant prepayment rate of 20% CPR thereafter.

        Prepayment  Distribution  Percentage:  With respect to any Distribution  Date and each
Class of Subordinate  Certificates,  under the applicable  circumstances  set forth below, the
respective percentages set forth below:

        (i)    For any  Distribution  Date prior to the  Distribution  Date in  February  2011
               (unless the Certificate  Principal Balances of the Senior  Certificates  (other
               than the Class A-P Certificates) have been reduced to zero), 0%.

        (ii)   For any  Distribution  Date for which  clause (i) above does not apply,  and on
               which any Class of Subordinate  Certificates is outstanding  with a Certificate
               Principal Balance greater than zero:

                      (a)    in the  case  of  the  Class  of  Subordinate  Certificates  then
               outstanding  with the  Highest  Priority  and each other  Class of  Subordinate
               Certificates  for which the related  Prepayment  Distribution  Trigger has been
               satisfied,  a fraction,  expressed as a  percentage,  the numerator of which is
               the Certificate  Principal Balance of such Class immediately prior to such date
               and the denominator of which is the sum of the Certificate  Principal  Balances
               immediately  prior to such  date of (1) the Class of  Subordinate  Certificates
               then  outstanding  with the  Highest  Priority  and (2) all  other  Classes  of
               Subordinate  Certificates  for which  the  respective  Prepayment  Distribution
               Triggers have been satisfied; and

                      (b)    in the case of each other Class of Subordinate  Certificates  for
               which the Prepayment Distribution Triggers have not been satisfied, 0%; and

        (iii)  Notwithstanding the foregoing,  if the application of the foregoing percentages
               on any Distribution  Date as provided in Section 4.02 of this Series Supplement
               (determined  without  regard to the proviso to the  definition of  "Subordinate
               Principal  Distribution  Amount") would result in a distribution  in respect of
               principal  of any Class or Classes  of  Subordinate  Certificates  in an amount
               greater than the  remaining  Certificate  Principal  Balance  thereof (any such
               class, a "Maturing Class"),  then: (a) the Prepayment  Distribution  Percentage
               of each  Maturing  Class  shall be reduced  to a level  that,  when  applied as
               described  above,  would exactly reduce the  Certificate  Principal  Balance of
               such Class to zero;  (b) the Prepayment  Distribution  Percentage of each other
               Class of  Subordinate  Certificates  (any such Class, a  "Non-Maturing  Class")
               shall be  recalculated  in accordance  with the  provisions  in paragraph  (ii)
               above, as if the Certificate  Principal Balance of each Maturing Class had been
               reduced  to  zero  (such  percentage  as  recalculated,   the   "Recalculated
               Percentage");  (c)  the  total  amount  of the  reductions  in  the  Prepayment
               Distribution  Percentages of the Maturing Class or Classes  pursuant to clause
               (a) of this sentence,  expressed as an aggregate percentage, shall be allocated
               among the Non-Maturing  Classes in proportion to their respective  Recalculated
               Percentages  (the  portion of such  aggregate  reduction  so  allocated  to any
               Non-Maturing Class, the "Adjustment Percentage");  and (d) for purposes of such
               Distribution Date, the Prepayment  Distribution Percentage of each Non-Maturing
               Class shall be equal to the sum of (1) the Prepayment  Distribution  Percentage
               thereof,  calculated in accordance  with the provisions in paragraph (ii) above
               as if the  Certificate  Principal  Balance of each Maturing  Class had not been
               reduced to zero, plus (2) the related Adjustment Percentage.

        Principal Only Certificates:  Any one of the Class A-P Certificates.

        Record Date:  With respect to each  Distribution  Date and each Class of  Certificates
(other than the Adjustable Rate Certificates that are Book-Entry  Certificates),  the close of
business on the last  Business Day of the month next  preceding the month in which the related
Distribution  Date occurs.  With respect to each  Distribution  Date and the  Adjustable  Rate
Certificates  (so long as they are  Book-Entry  Certificates),  the close of  business  on the
Business Day prior to such Distribution Date.

        Related Classes: As to any Uncertificated  REMIC I Regular Interest,  those classes of
Certificates  identified as "Related Classes of Certificates" to such  Uncertificated  REMIC I
Regular Interest in the definition of Uncertificated REMIC I Regular Interest.

        REMIC I: The  segregated  pool of assets with respect to which a REMIC  election is to
be made, consisting of:

               (i)    the  Mortgage  Loans  and the  related  Mortgage  Files  and  collateral
        securing such Mortgage Loans,

               (ii)   all payments and  collections in respect of the Mortgage Loans due after
        the Cut-off  Date (other than Monthly  Payments due in the month of the Cut-off  Date)
        as shall be on deposit in the  Custodial  Account or in the  Certificate  Account  and
        identified as belonging to the Trust Fund,

               (iii)  property  which  secured a Mortgage Loan and which has been acquired for
        the benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

               (iv)   the hazard insurance  policies and Primary Insurance  Policies,  if any,
        and

               (v)    all proceeds of clauses (i) through (iv) above.

        REMIC I Certificates:  The Class R-I Certificates.

        REMIC II: The  segregated  pool of assets  consisting  of the  Uncertificated  REMIC I
Regular  Interests  conveyed  in trust to the  Trustee  for the benefit of the holders of each
Class of Certificates  (other than the Class R-I Certificates)  pursuant to Section 2.06, with
respect to which a separate REMIC election is to be made.

        Senior  Certificate:  Any one of the  Class A  Certificates  or Class R  Certificates,
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form annexed to the Standard Terms as Exhibit A and Exhibit D, respectively.

        Senior Interest  Distribution  Amount:  With respect to any Distribution Date and Loan
Group, the aggregate amount of Accrued  Certificate  Interest to be distributed to the Holders
of the related Senior  Certificates for that Distribution Date,  including in the case of Loan
Group I, the Accrual Distribution Amount.

        Senior Percentage:  The Class I Percentage or the Class II Percentage, as applicable.

        Senior Principal  Distribution  Amount: With respect to any Distribution Date and Loan
Group, the lesser of (a) the balance of the related  Available  Distribution  Amount remaining
after the  distribution  of all  amounts  required  to be  distributed  therefrom  pursuant to
Section  4.02(a)(i) and Section  4.02(b)(i)  (excluding any amount  distributable  pursuant to
clause (E) of the definition of "Class A-P Principal  Distribution  Amount") and, with respect
to Loan  Group  I,  Section  4.02(a)(ii)(X),  and (b) the sum of the  amounts  required  to be
distributed  to the  Senior  Certificateholders  of the  related  Certificate  Group  on  such
Distribution Date pursuant to Sections  4.02(a)(ii)(Y),  4.02(a)(xvi) and, in the case of Loan
Group II, 4.02(a)(xvii).

        Senior Support Certificates:  The Class I-A-4 Certificates.

        Special  Hazard  Amount:  As of any  Distribution  Date, an amount equal to $3,670,893
minus the sum of (i) the aggregate  amount of Special  Hazard Losses  allocated  solely to one
or more  specific  Classes of  Certificates  in  accordance  with  Section 4.05 of this Series
Supplement  and (ii) the  Adjustment  Amount (as defined  below) as most recently  calculated.
For  each  anniversary  of the  Cut-off  Date,  the  Adjustment  Amount  shall be equal to the
amount,  if any, by which the amount  calculated  in accordance  with the  preceding  sentence
(without  giving  effect to the  deduction  of the  Adjustment  Amount  for such  anniversary)
exceeds the  greater of (A) the  greatest of (i) twice the  outstanding  principal  balance of
the Mortgage  Loan in the Trust Fund which has the largest  outstanding  principal  balance on
the  Distribution  Date  immediately  preceding  such  anniversary,  (ii) the product of 1.00%
multiplied by the  outstanding  principal  balance of all Mortgage  Loans on the  Distribution
Date  immediately  preceding such  anniversary and (iii) the aggregate  outstanding  principal
balance (as of the  immediately  preceding  Distribution  Date) of the  Mortgage  Loans in any
single  five-digit  California  zip code area with the  largest  amount of  Mortgage  Loans by
aggregate  principal  balance as of such anniversary and (B) the greater of (i) the product of
0.50%  multiplied  by  the  outstanding  principal  balance  of  all  Mortgage  Loans  on  the
Distribution  Date  immediately  preceding  such  anniversary  multiplied  by a fraction,  the
numerator  of which  is  equal  to the  aggregate  outstanding  principal  balance  (as of the
immediately  preceding  Distribution  Date) of all of the Mortgage  Loans secured by Mortgaged
Properties located in the State of California divided by the aggregate  outstanding  principal
balance (as of the  immediately  preceding  Distribution  Date) of all of the Mortgage  Loans,
expressed as a percentage,  and the denominator of which is equal to 32.12% (which  percentage
is equal to the  percentage  of  Mortgage  Loans  initially  secured by  Mortgaged  Properties
located in the State of California) and (ii) the aggregate  outstanding  principal balance (as
of the  immediately  preceding  Distribution  Date) of the largest  Mortgage Loan secured by a
Mortgaged Property located in the State of California.

        The Special  Hazard Amount may be further  reduced by the Master  Servicer  (including
accelerating  the  manner  in which  coverage  is  reduced)  provided  that  prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Subordinate  Percentage:  With  respect  to  either  Loan  Group,  as of any  date  of
determination,  a  percentage  equal to 100% minus the related  Senior  Percentage  as of that
date.

        Subordinate  Principal  Distribution Amount: With respect to any Distribution Date and
Loan Group and each  Class of  Subordinate  Certificates,  (a) the sum of the  following:  (i)
such  Class's  pro rata share,  based on the  Certificate  Principal  Balance of each Class of
Subordinate  Certificates  then  outstanding,  of  the  aggregate  of the  amounts  calculated
(without giving effect to the related Senior  Percentages) for such  Distribution Date for the
related Loan Group under clauses (1), (2) and (3) of Section  4.02(a)(ii)(Y)(A)  to the extent
not  payable  to the Senior  Certificates;  (ii) such  Class's  pro rata  share,  based on the
Certificate Principal Balance of each Class of Subordinate  Certificates then outstanding,  of
the  principal  collections  described  in Section  4.02(a)(ii)(Y)(B)(b)  for the related Loan
Group (without giving effect to the related Senior  Accelerated  Distribution  Percentages) to
the extent such collections are not otherwise  distributed to the Senior  Certificates;  (iii)
the product of (x) the related  Prepayment  Distribution  Percentage  and (y) the aggregate of
all Principal  Prepayments in Full received in the related  Prepayment Period and Curtailments
received in the  preceding  calendar  month for the related Loan Group (other than the related
Discount  Fraction of such Principal  Prepayments in Full and  Curtailments  with respect to a
Discount  Mortgage  Loan) to the extent not payable to the Senior  Certificates;  (iv) if such
Class  is the  Class of  Subordinate  Certificates  with  the  Highest  Priority,  any  Excess
Subordinate  Principal Amount for the related Loan Group for such  Distribution  Date not paid
to the Senior  Certificates;  and (v) any amounts  described in clauses (i), (ii) and (iii) as
determined for any previous  Distribution  Date, that remain  undistributed to the extent that
such amounts are not  attributable  to Realized Losses which have been allocated to a Class of
Subordinate  Certificates  minus (b) the sum of (i) with  respect to the Class of  Subordinate
Certificates  with the Lowest  Priority,  any  Excess  Subordinate  Principal  Amount for such
Distribution  Date; and (ii) the Capitalization  Reimbursement  Amount for such Loan Group and
Distribution  Date,  other than the  related  Discount  Fraction of any portion of that amount
related to each Discount  Mortgage  Loan in the related Loan Group,  multiplied by a fraction,
the  numerator of which is the  Subordinate  Principal  Distribution  Amount for such Class of
Subordinate  Certificates,  without giving effect to this clause (b)(ii),  and the denominator
of which is the sum of the  principal  distribution  amounts for all  Classes of  Certificates
other  than the Class A-P  Certificates,  without  giving  effect  to any  reductions  for the
Capitalization Reimbursement Amount.

        Super Senior Certificates: The Class I-A-3 Certificates.

        Super Senior Optimal  Percentage:  As to any Distribution  Date on or after the Credit
Support  Depletion Date, a fraction  expressed as a percentage,  the numerator of which is the
Certificate  Principal  Balance  of the Class  I-A-3  Certificates  immediately  prior to that
Distribution  Date  and the  denominator  of  which  is the  aggregate  Certificate  Principal
Balance of the Class I-A Certificates immediately prior to that Distribution Date.

        Super Senior Optimal Principal  Distribution Amount: As to any Distribution Date on or
after the  Credit  Support  Depletion  Date,  an amount  equal to the  product of (a) the then
applicable  Super Senior  Optimal  Percentage  and (b) the amounts  described in clause (b) of
the definition of Senior Principal Distribution Amount.

        TAC Certificates: The Class I-A-1 and Class I-A-2 Certificates.

        Trust Fund:  The segregated pool of assets consisting of:

        (i)    the Mortgage Loans and the related Mortgage Files and collateral  securing such
               Mortgage Loans,

        (ii)   all payments on and  collections in respect of the Mortgage Loans due after the
               Cut-off  Date  (other  than  Monthly  Payments  due in the month of the Cut-off
               Date) as shall be on deposit  in the  Custodial  Account or in the  Certificate
               Account  and  identified  as  belonging  to the  Trust  Fund but not  including
               amounts on deposit in the Initial Monthly Payment Fund,

        (iii)  property  that  secured  a  Mortgage  Loan and that has been  acquired  for the
               benefit  of  the   Certificateholders   by  foreclosure  or  deed  in  lieu  of
               foreclosure,

        (iv)   the hazard insurance policies and Primary Insurance Policies, if any,

        (v)    the Initial Monthly Payment Fund, and

        (vi)   all proceeds of clauses (i) through (v) above.

        Uncertificated  Accrued Interest:  With respect to each  Distribution  Date, (i) as to
each Uncertificated  REMIC I Regular Interest other than each  Uncertificated  REMIC I Regular
Interest Z, an amount  equal to the  aggregate  amount of Accrued  Certificate  Interest  that
would  result  under  the  terms  of  the  definition   thereof  on  the  Related  Classes  of
Certificates  (excluding  any Interest Only  Certificates)  if the  Pass-Through  Rate on such
Classes were equal to the  Uncertificated  Pass-Through  Rate on such  Uncertificated  REMIC I
Regular  Interest,  (ii) as to  each  Uncertificated  REMIC  I  Regular  Interest  Z and  each
Uncertificated   REMIC  II  Regular   Interest  Z,  an  amount   equal  to  their   respective
Uncertificated  Pass-Through  Rates  reduced  by  such  Certificate's  pro-rata  share  of any
prepayment  interest  shortfalls or other  reductions  of interest  allocable to the Class A-V
Certificates, pursuant to Section 4.02.

        Uncertificated  Pass-Through Rate: With respect to each of the Uncertificated  REMIC I
Regular  Interest,  other than the  Uncertificated  REMIC I Regular Interests Z, the per annum
rate specified in the definition of  Uncertificated  REMIC I Regular  Interests.  With respect
to each  Uncertificated  REMIC I  Regular  Interest  Z, the Pool  Strip  Rate for the  related
Mortgage Loan, and with respect to each  Uncertificated  REMIC II Regular  Interest Z, 100% of
the  Uncertificated  Pass-Through  Rate on the related  indentically  numbered  Uncertificated
REMIC I Regular Interest Z.

        Uncertificated  Principal  Balance:  With  respect  to  each  Uncertificated  REMIC  I
Regular  Interest,  other than the  Uncertificated  REMIC I Regular Interests Z, as defined in
the definition of Uncertificated REMIC I Regular Interest.

        Uncertificated  REMIC  I  Regular  Interests:   The  Uncertificated  REMIC  I  Regular
Interests Z together with the interests  identified in the table below,  each  representing an
undivided beneficial ownership interest in REMIC I, and having the following characteristics:

               1.     The principal balance from time to time of each  Uncertificated  REMIC I
        Regular Interest  identified in the table below shall be the amount  identified as the
        Initial  Principal  Balance thereof in such table,  minus the sum of (x) the aggregate
        of all  amounts  previously  deemed  distributed  with  respect to such  interest  and
        applied to reduce the  Uncertificated  Principal  Balance thereof pursuant to Section
        10.04(a)(ii) and (y) the aggregate of all reductions in Certificate  Principal Balance
        deemed to have  occurred in  connection  with  Realized  Losses  that were  previously
        deemed allocated to the Uncertificated  Principal Balance of such Uncertificated REMIC
        I Regular Interest pursuant to Section 10.04(d),  which equals the aggregate principal
        balance of the Classes of  Certificates  identified as related to such  Uncertificated
        REMIC I Regular Interest in such table.

               2.     The  Uncertificated  Pass-Through Rate for each  Uncertificated  REMIC I
        Regular  Interest  identified in the table below shall be the per annum rate set forth
        in the Pass-Through Rate column of such table.

               3.     The Uncertificated  REMIC I Distribution Amount for each REMIC I Regular
        Interest  identified  in the table  below  shall be, for any  Distribution  Date,  the
        amount  deemed  distributed  with  respect  to such  Uncertificated  REMIC  I  Regular
        Interest on such Distribution Date pursuant to the provisions of Section 10.04(a).

 UNCERTIFICATED REMIC I     RELATED CLASSES OF                              INITIAL PRINCIPAL
    REGULAR INTEREST           CERTIFICATES         PASS-THROUGH RATE            BALANCE
           T              Class I-A-1, Class              5.75%               $103,376,000.00
                          I-A-2
           U              Class I-A-5, Class              5.75%               $101,177,000.00
                          I-A-9
           W              Class A-P                       0.00%                 $2,294,731.97
           X              Class II-A                      5.75%               $100,219,000.00
           Y              Class I-A-3, Class              5.75%                $60,022,447.13
                          I-A-4, Class I-A-6,
                          Class I-A-7, Class
                          I-A-8, Class R-II,
                          Class M-1, Class M-2,
                          Class M-3, Class B-1,
                          Class B-2, Class B-3

        Uncertificated  REMIC I Regular  Interests Z: Each of the 172  uncertificated  partial
undivided  beneficial  ownership  interests in the Trust Fund,  each  relating to a particular
Non-Discount  Mortgage  Loan  identified  on  the  Mortgage  Loan  Schedule,  each  having  no
principal  balance,  and each bearing interest at the respective Pool Strip Rate on the Stated
Principal Balance of the related Mortgage Loan.

        Uncertificated  REMIC I Regular Interests Z Distribution  Amount:  With respect to any
Distribution  Date,  the sum of the amounts  deemed to be  distributed  on the  Uncertificated
REMIC I Regular Interests Z for such Distribution Date pursuant to Section 10.04(a).

        Uncertificated  REMIC I Regular Interest  Distribution  Amounts:  With respect to each
Uncertificated  REMIC I  Regular  Interest,  other  than the  Uncertificated  REMIC I  Regular
Interests  Z,  the  amount   specified  as  the   Uncertificated   REMIC  I  Regular  Interest
Distribution  Amount with respect thereto in the definition of Uncertificated  REMIC I Regular
Interests.   With   respect  to  the   Uncertificated   REMIC  I  Regular   Interests  Z,  the
Uncertificated REMIC I Regular Interests Z Distribution Amount.

        Uncertificated  REMIC II Regular Interests Z: Each of the 172  uncertificated  partial
undivided beneficial  ownership interests in REMIC II relating to a particular  Uncertificated
REMIC I Regular  Interest Z, each having no principal  balance and bearing  interest at a rate
equal to 100% of the Uncertificated  Pass-Through Rate on the related  Uncertificated  REMIC I
Regular  Interest Z, comprising  such  Uncertificated  REMIC II Regular  Interest Z's pro rata
share of the amount distributed pursuant to Section  10.04(a).Uncertificated  REMIC II Regular
Interests  Distribution  Amount:  With  respect  to  any  Distribution  Date,  the  sum of the
amounts deemed to be distributed on the  Uncertificated  REMIC II Regular Interests Z for such
Distribution Date pursuant to Section 10.04(a).

Section 1.02   Use of Words and Phrases.

        "Herein," "hereby,"  "hereunder,"  "hereof,"  "hereinbefore,"  "hereinafter" and other
equivalent  words refer to the Pooling and  Servicing  Agreement  as a whole.  All  references
herein to Articles,  Sections or Subsections shall mean the corresponding  Articles,  Sections
and  Subsections  in the Pooling and Servicing  Agreement.  The  definitions  set forth herein
include both the singular and the plural.

Section 1.03   Determination of LIBOR.

        LIBOR applicable to the calculation of the  Pass-Through  Rates on the Adjustable Rate
Certificates,  if any,  for any  Interest  Accrual  Period  (other than the  initial  Interest
Accrual Period) will be determined on each LIBOR Rate Adjustment Date.

        On each LIBOR Rate  Adjustment  Date  (other  than for the  initial  Interest  Accrual
Period),  LIBOR shall be  established by the Trustee and, as to any Interest  Accrual  Period,
will equal the rate for one month United States  dollar  deposits that appears on the Telerate
Screen  Page  3750  as of  11:00  a.m.,  London  time,  on the  LIBOR  Rate  Adjustment  Date.
"Telerate Screen Page 3750" means the display  designated as page 3750 on the Telerate Service
(or such other page as may replace  page 3750 on that  service  for the purpose of  displaying
London  interbank  offered  rates of major  banks).  If the rate does not  appear on such page
(or any other page as may replace  that page on that  service,  or if the service is no longer
offered,  LIBOR shall be so established  by use of any other service for  displaying  LIBOR or
comparable  rates as may be  selected  by the  Trustee  after  consultation  with  the  Master
Servicer),  the rate will be the  Reference  Bank  Rate.  The  "Reference  Bank  Rate" will be
determined  on the basis of the rates at which  deposits  in U.S.  Dollars  are offered by the
reference  banks  (which  shall be any three major banks that are engaged in  transactions  in
the London  interbank  market,  selected by the  Trustee  after  consultation  with the Master
Servicer) as of 11:00 a.m.,  London time, on the LIBOR Rate  Adjustment Date to prime banks in
the London  interbank market for a period of one month in amounts  approximately  equal to the
aggregate   Certificate   Principal   Balance  of  the  Adjustable  Rate   Certificates   then
outstanding.  The Trustee will request the  principal  London  office of each of the reference
banks to provide a quotation of its rate. If at least two such  quotations  are provided,  the
rate  will be the  arithmetic  mean of the  quotations  rounded  up to the  next  multiple  of
1/16%.  If on such date fewer than two  quotations  are provided as  requested,  the rate will
be the  arithmetic  mean of the rates  quoted  by one or more  major  banks in New York  City,
selected by the Trustee after  consultation  with the Master  Servicer,  as of 11:00 a.m., New
York City  time,  on such date for  loans in U.S.  Dollars  to  leading  European  banks for a
period of one month in amounts  approximately  equal to the  aggregate  Certificate  Principal
Balance of the Adjustable Rate  Certificates  then  outstanding.  If no such quotations can be
obtained,  the rate  will be LIBOR  for the  prior  Distribution  Date,  or in the case of the
first LIBOR Rate Adjustment Date, 4.44%;  provided,  however,  if, under the priorities listed
previously in this  paragraph,  LIBOR for a Distribution  Date would be based on LIBOR for the
previous  Distribution Date for the third consecutive  Distribution  Date, the Trustee,  after
consultation  with the Master  Servicer,  shall select an  alternative  comparable  index over
which the Trustee has no control,  used for  determining  one-month  Eurodollar  lending rates
that is calculated and published or otherwise made available by an independent party.

        The  establishment  of LIBOR by the Trustee on any LIBOR Rate  Adjustment Date and the
Master Servicer's  subsequent  calculation of the Pass-Through Rates applicable to each of the
Adjustable Rate  Certificates  for the relevant  Interest  Accrual  Period,  in the absence of
manifest error, will be final and binding.

        Promptly  following  each LIBOR Rate  Adjustment  Date,  the Trustee  shall supply the
Master  Servicer  with the results of its  determination  of LIBOR on such date.  Furthermore,
the Trustee will supply to any  Certificateholder  so requesting by telephone the Pass-Through
Rates  on  each of the  Adjustable  Rate  Certificates  for the  current  and the  immediately
preceding Interest Accrual Period.






--------------------------------------------------------------------------------


ARTICLE II


                           ARTICLE II CONVEYANCE OF MORTGAGE LOANS;


                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01   Conveyance of Mortgage Loans.  (See Section 2.01 of the Standard Terms)

Section 2.02   Acceptance by Trustee. (See Section 2.02 of the Standard Terms)

Section 2.03   Representations, Warranties and Covenants of the Master Servicer and the
                      Company.

(a)     For   representations,   warranties  and  covenants  of  the  Master   Servicer,   see
Section 2.03(a) of the Standard Terms.

(b)     The  Company  hereby  represents  and  warrants  to the  Trustee  for the  benefit  of
Certificateholders  that as of the Closing Date (or, if otherwise  specified  below, as of the
date so specified):

(i)     No Mortgage  Loan is 30 or more days  Delinquent  in payment of principal and interest
        as of the Cut-off Date and no Mortgage Loan has been so  Delinquent  more than once in
        the 12-month period prior to the Cut-off Date;

(ii)    The  information set forth in Exhibit One hereto with respect to each Mortgage Loan or
        the Mortgage Loans,  as the case may be, is true and correct in all material  respects
        at the date or dates respecting which such information is furnished;

(iii)   The  Mortgage  Loans are  fully-amortizing  (subject  to  interest  only  periods,  if
        applicable),  fixed-rate  mortgage loans with level Monthly Payments due, with respect
        to a  majority  of the  Mortgage  Loans,  on the first day of each  month and terms to
        maturity at origination or modification of not more than 30 years;

(iv)    To the best of the Company's  knowledge,  if a Mortgage Loan is secured by a Mortgaged
        Property with a  Loan-to-Value  Ratio at  origination  in excess of 80%, such Mortgage
        Loan is the subject of a Primary  Insurance  Policy  that  insures (a) at least 30% of
        the Stated Principal  Balance of the Mortgage Loan at origination if the Loan-to-Value
        Ratio  is  between  95.00%  and  90.01%,  (b) at  least  25% of  such  balance  if the
        Loan-to-Value  Ratio is between 90.00% and 85.01% and (c) at least 12% of such balance
        if  the  Loan-to-Value  Ratio  is  between  85.00%  and  80.01%.  To the  best  of the
        Company's  knowledge,  each such Primary  Insurance Policy is in full force and effect
        and the Trustee is entitled to the benefits thereunder;

(v)     The  issuers  of  the  Primary  Insurance  Policies  are  insurance   companies  whose
        claims-paying abilities are currently acceptable to each Rating Agency;

(vi)    No more than 1.2% of the Group I Loans by  aggregate  Stated  Principal  Balance as of
        the Cut-off Date are secured by Mortgaged  Properties located in any one zip code area
        in Virginia,  and no more than 0.8% of the Group I Loans by aggregate Stated Principal
        Balance as of the Cut-off Date are secured by Mortgaged  Properties located in any one
        zip code area outside  Virginia;  no more than 0.9% of the Group II Loans by aggregate
        Stated  Principal  Balance as of the Cut-off Date are secured by Mortgaged  Properties
        located  in any one zip code area in  Virginia,  and no more than 0.8% of the Group II
        Loans by  aggregate  Stated  Principal  Balance as of the Cut-off  Date are secured by
        Mortgaged Properties located in any one zip code area outside Virginia;

(vii)   The  improvements  upon the Mortgaged  Properties are insured against loss by fire and
        other hazards as required by the Program Guide,  including flood insurance if required
        under the National  Flood  Insurance  Act of 1968, as amended.  The Mortgage  requires
        the Mortgagor to maintain such casualty insurance at the Mortgagor's  expense,  and on
        the Mortgagor's  failure to do so, authorizes the holder of the Mortgage to obtain and
        maintain such insurance at the Mortgagor's expense and to seek reimbursement  therefor
        from the Mortgagor;

(viii)  Immediately prior to the assignment of the Mortgage Loans to the Trustee,  the Company
        had good  title to, and was the sole owner of,  each  Mortgage  Loan free and clear of
        any pledge,  lien,  encumbrance or security  interest  (other than rights to servicing
        and related  compensation)  and such  assignment  validly  transfers  ownership of the
        Mortgage  Loans to the Trustee  free and clear of any  pledge,  lien,  encumbrance  or
        security interest;

(ix)    No more than 27.70% and 43.10% of the Group I Loans and Group II Loans,  respectively,
        by aggregate  Cut-off Date Principal  Balance were  underwritten  under a reduced loan
        documentation program;

(x)     Each  Mortgagor  represented  in its loan  application  with  respect  to the  related
        Mortgage Loan that the Mortgaged  Property would be owner-occupied and therefore would
        not be an investor  property as of the date of  origination  of such Mortgage Loan. No
        Mortgagor is a corporation or a partnership;

(xi)    None of the Mortgage Loans is a Buydown Mortgage Loan;

(xii)   Each Mortgage Loan  constitutes a qualified  mortgage under Section  860G(a)(3)(A)  of
        the Code and Treasury Regulations Section 1.860G-2(a)(1);

(xiii)  A policy of title  insurance was effective as of the closing of each Mortgage Loan and
        is valid and  binding  and  remains in full  force and  effect,  unless the  Mortgaged
        Properties  are located in the State of Iowa and an  attorney's  certificate  has been
        provided as described in the Program Guide;

(xiv)   Except with respect to 3 Group I Loans, no Mortgage Loan is a Cooperative Loan;

(xv)    With respect to each  Mortgage Loan  originated  under a  "streamlined"  Mortgage Loan
        program  (through  which no new or updated  appraisals  of  Mortgaged  Properties  are
        obtained  in  connection  with  the  refinancing  thereof),  the  related  Seller  has
        represented  that  either (a) the value of the  related  Mortgaged  Property as of the
        date the Mortgage Loan was  originated  was not less than the appraised  value of such
        property  at the  time  of  origination  of the  refinanced  Mortgage  Loan or (b) the
        Loan-to-Value  Ratio  of the  Mortgage  Loan  as of the  date  of  origination  of the
        Mortgage Loan generally meets the Company's underwriting guidelines;

(xvi)   Interest  on  each  Mortgage  Loan  is  calculated  on the  basis  of a  360-day  year
        consisting of twelve 30-day months;

(xvii)  None of the Mortgage Loans contains in the related Mortgage File a Destroyed  Mortgage
        Note; and

(xviii) None of the Mortgage Loans are Pledged Asset Loans or Additional Collateral Loans.

It is  understood  and  agreed  that the  representations  and  warranties  set  forth in this
Section  2.03(b) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.

        Upon  discovery  by any of the  Company,  the Master  Servicer,  the  Trustee,  or any
Custodian of a breach of any of the  representations and warranties set forth in this Section
2.03(b) that materially and adversely affects the interests of the  Certificateholders  in any
Mortgage  Loan,  the party  discovering  such breach shall give prompt  written  notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement);  provided,
however,  that in the  event of a breach  of the  representation  and  warranty  set  forth in
Section  2.03(b)(xii),  the party  discovering  such breach shall give such notice within five
days of  discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the
Company  shall  either (i) cure such breach in all  material  respects or (ii)  purchase  such
Mortgage  Loan from the  Trust  Fund at the  Purchase  Price  and in the  manner  set forth in
Section  2.02;  provided  that the  Company  shall have the option to  substitute  a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided  that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure or repurchase  must occur within 90 days from the date such breach
was discovered.  Any such  substitution  shall be effected by the Company under the same terms
and conditions as provided in Section 2.04 for  substitutions  by Residential  Funding.  It is
understood  and  agreed  that the  obligation  of the  Company  to cure  such  breach or to so
purchase or  substitute  for any  Mortgage  Loan as to which such a breach has occurred and is
continuing  shall  constitute  the  sole  remedy  respecting  such  breach  available  to  the
Certificateholders  or the Trustee on behalf of the  Certificateholders.  Notwithstanding  the
foregoing,  the Company shall not be required to cure  breaches or purchase or substitute  for
Mortgage  Loans as  provided  in this  Section  2.03(b)  if the  substance  of the breach of a
representation  set forth above also  constitutes  fraud in the  origination  of the  Mortgage
Loan.

Section 2.04   Representations and Warranties of Residential Funding. (See Section 2.04 of
                      the Standard Terms)

Section 2.05   Execution and Authentication of Class R-I Certificates.

        The Trustee  acknowledges  the assignment to it of the Mortgage Loans and the delivery
of the  Mortgage  Files to it, or any  Custodian  on its  behalf,  subject  to any  exceptions
noted,  together  with the  assignment  to it of all other assets  included in the Trust Fund,
receipt of which is hereby  acknowledged.  Concurrently  with such  delivery  and in  exchange
therefor,  the Trustee,  pursuant to the written request of the Company executed by an officer
of the  Company has  executed  and caused to be  authenticated  and  delivered  to or upon the
order of the Company the Class R-I Certificates in authorized  denominations  which,  together
with the Uncertificated  REMIC I Regular Interests,  evidence the beneficial interest in REMIC
I.

Section 2.06   Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
                      Acceptance by the Trustee.

        The Company,  as of the Closing Date, and concurrently with the execution and delivery
hereof,  does hereby assign without recourse all the right,  title and interest of the Company
in and to the  Uncertificated  REMIC I Regular Interests to the Trustee for the benefit of the
Holders of each Class of  Certificates  (other than the Class R-I  Certificates).  The Trustee
acknowledges  receipt of the  Uncertificated  REMIC I Regular  Interests  and declares that it
holds and will hold the same in trust for the  exclusive  use and  benefit of all  present and
future  Holders of each Class of  Certificates  (other than the Class R-I  Certificates).  The
rights of the Holders of each Class of  Certificates  (other than the Class R-I  Certificates)
to receive  distributions  from the proceeds of REMIC II in respect of such  Classes,  and all
ownership  interests  of the  Holders of such  Classes in such  distributions  shall be as set
forth in this Agreement.

Section 2.07   Issuance of Certificates Evidencing Interest in REMIC II.

        The Trustee  acknowledges the assignment to it of the  Uncertificated  REMIC I Regular
Interests  and,  concurrently  therewith  and in  exchange  therefor,  pursuant to the written
request of the Company  executed by an officer of the  Company,  the Trustee has  executed and
caused to be authenticated  and delivered to or upon the order of the Company,  all Classes of
Certificates  (other  than the Class R-I  Certificates)  in  authorized  denominations,  which
evidence the beneficial interest in the entire REMIC II.

Section 2.08   Purposes and Powers of the Trust. (See Section 2.08 of the Standard Terms).

Section 2.09   Agreement Regarding Ability to Disclose.

        The Company,  the Master  Servicer and the Trustee hereby agree,  notwithstanding  any
other  express or implied  agreement to the  contrary,  that any and all  Persons,  and any of
their respective employees,  representatives,  and other agents may disclose, immediately upon
commencement of discussions,  to any and all Persons,  without limitation of any kind, the tax
treatment  and tax  structure of the  transaction  and all  materials  of any kind  (including
opinions  or  other  tax  analyses)  that are  provided  to any of them  relating  to such tax
treatment and tax structure.  For purposes of this  paragraph,  the terms "tax  treatment" and
"tax structure" are defined under Treasury Regulationss.1.6011-4(c).






--------------------------------------------------------------------------------


ARTICLE III



                                 ADMINISTRATION AND SERVICING

                                      OF MORTGAGE LOANS

Section 3.01   Master Servicer to Act as Servicer.  (See Section 3.01 of the Standard Terms)

Section 3.02   Subservicing Agreements Between Master Servicer and Subservicers; Enforcement
                      of Subservicers' and Sellers' Obligations.

(a)     The Master  Servicer may continue in effect  Subservicing  Agreements  entered into by
Residential  Funding and  Subservicers  prior to the execution and delivery of this Agreement,
and may enter into new  Subservicing  Agreements  with  Subservicers,  for the  servicing  and
administration  of all or some of the Mortgage Loans.  Each Subservicer shall be either (i) an
institution  the  accounts  of which  are  insured  by the FDIC or (ii)  another  entity  that
engages in the business of originating or servicing  mortgage loans,  and in either case shall
be  authorized  to transact  business  in the state or states in which the  related  Mortgaged
Properties it is to service are situated,  if and to the extent  required by applicable law to
enable the  Subservicer  to  perform  its  obligations  hereunder  and under the  Subservicing
Agreement,  and in either case shall be a Freddie  Mac,  Fannie Mae or HUD  approved  mortgage
servicer.  In  addition,  any  Subservicer  of a Mortgage  Loan  insured by the FHA must be an
FHA-approved  servicer,  and any Subservicer of a Mortgage Loan guaranteed by the VA must be a
VA-approved  servicer.  Each  Subservicer  of a Mortgage Loan shall be entitled to receive and
retain,  as provided in the related  Subservicing  Agreement and in Section 3.07,  the related
Subservicing  Fee from  payments of interest  received on such  Mortgage Loan after payment of
all amounts  required to be remitted to the Master  Servicer in respect of such Mortgage Loan.
For any Mortgage Loan that is a  Nonsubserviced  Mortgage Loan,  the Master  Servicer shall be
entitled  to receive  and retain an amount  equal to the  Subservicing  Fee from  payments  of
interest.  Unless the context  otherwise  requires,  references  in this  Agreement to actions
taken or to be taken by the Master  Servicer in servicing the Mortgage  Loans include  actions
taken or to be taken by a  Subservicer  on behalf of the Master  Servicer.  Each  Subservicing
Agreement  will be upon such terms and conditions as are generally  required by,  permitted by
or consistent with the Program Guide and are not  inconsistent  with this Agreement and as the
Master Servicer and the Subservicer  have agreed;  provided that, the  Subservicing  Agreement
between the Master  Servicer and Wells Fargo,  if any, will be upon such terms and  conditions
as are consistent  with this  Agreement and as the Master  Servicer and the  Subservicer  have
agreed,  which may not be consistent  with the Program Guide.  With the approval of the Master
Servicer, a Subservicer may delegate its servicing obligations to third-party  servicers,  but
such Subservicer will remain obligated under the related  Subservicing  Agreement.  The Master
Servicer  and a  Subservicer  may  enter  into  amendments  thereto  or a  different  form  of
Subservicing  Agreement,  and the form  referred to or included in the Program Guide is merely
provided for  information  and shall not be deemed to limit in any respect the  discretion  of
the Master  Servicer  to modify or enter into  different  Subservicing  Agreements;  provided,
however,  that any such  amendments  or  different  forms  shall  be  consistent  with and not
violate the  provisions of either this  Agreement or the Program Guide in a manner which would
materially  and adversely  affect the interests of the  Certificateholders.  The Program Guide
and any other  Subservicing  Agreement  entered  into  between  the  Master  Servicer  and any
Subservicer  shall require the  Subservicer to accurately and fully report its borrower credit
files to each of the Credit Repositories in a timely manner.

(b)     (See Section 3.02(b) of the Standard Terms)

Section 3.03   Successor Subservicers. (See Section 3.03 of the Standard Terms)

Section 3.04   Liability of the Master Servicer. (See Section 3.04 of the Standard Terms)

Section 3.05   No Contractual Relationship Between Subservicer and Trustee or
                      Certificateholders. (See Section 3.05 of the Standard Terms)

Section 3.06   Assumption or Termination of Subservicing Agreements by Trustee.  (See Section
                      3.06 of the Standard Terms)

Section 3.07   Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account.
                      (See Section 3.07 of the Standard Terms)

Section 3.08   Subservicing Accounts; Servicing Accounts.  (See Section 3.08 of the Standard
                      Terms)

Section 3.09   Access to Certain Documentation and Information Regarding the Mortgage Loans.
                      (See Section 3.09 of the Standard Terms)

Section 3.10   Permitted Withdrawals from the Custodial Account.  (See Section 3.10 of the
                      Standard Terms)

Section 3.11   Maintenance of the Primary Insurance Policies; Collections Thereunder. (See
                      Section 3.11 of the Standard Terms)

Section 3.12   Maintenance of Fire Insurance and Omissions and Fidelity Coverage. (See
                      Section 3.12 of the Standard Terms)

Section 3.13   Enforcement of Due-on-Sale Clauses; Assumption and Modification Agreements;
                      Certain Assignments. (See Section 3.13 of the Standard Terms)

Section 3.14   Realization Upon Defaulted Mortgage Loans.  (See Section 3.14 of the Standard
                      Terms)

Section 3.15   Trustee to Cooperate; Release of Mortgage Files. (See Section 3.15 of the
                      Standard Terms)

Section 3.16   Servicing and Other Compensation; Compensating Interest. (See Section 3.16 of
                      the Standard Terms)

Section 3.17   Reports to the Trustee and the Company. (See Section 3.17 of the Standard
                      Terms)

Section 3.18   Annual Statement as to Compliance. (See Section 3.18 of the Standard Terms)

Section 3.19   Annual Independent Public Accountants' Servicing Report. (See Section 3.19 of
                      the Standard Terms)

Section 3.20   Rights of the Company in Respect of the Master Servicer. (See Section 3.20 of
                      the Standard Terms)

Section 3.21   Administration of Buydown Funds. (See Section 3.21 of the Standard Terms)

Section 3.22   Advance Facility. (See Section 3.22 of the Standard Terms)






--------------------------------------------------------------------------------


ARTICLE IV

                                         PAYMENTS TO

                                      CERTIFICATEHOLDERS

Section 4.01   Certificate Account. (See Section 4.01 of the Standard Terms)

Section 4.02   Distributions.

(a)     On each  Distribution  Date,  (x) the Master  Servicer on behalf of the Trustee or (y)
the Paying Agent appointed by the Trustee,  shall  distribute  (I) to the Master Servicer or a
sub-servicer,  in the case of a  distribution  pursuant  to Section  4.02(a)(iii)  below,  the
amount  required  to be  distributed  to the Master  Servicer  or a  sub-servicer  pursuant to
Section  4.02(a)(iii)  below,  and  (II) to  each  Certificateholder  of  record  on the  next
preceding  Record  Date  (other  than  as  provided  in  Section  9.01  respecting  the  final
distribution),  either (1) in immediately  available  funds (by wire transfer or otherwise) to
the  account  of  such  Certificateholder  at  a  bank  or  other  entity  having  appropriate
facilities  therefor,  if such  Certificateholder  has so notified the Master  Servicer or the
Paying  Agent,  as the case may be, or (2) if such  Certificateholder  has not so notified the
Master   Servicer  or  the  Paying  Agent  by  the  Record  Date,  by  check  mailed  to  such
Certificateholder  at the address of such Holder appearing in the Certificate  Register,  such
Certificateholder's  share (which share (A) with respect to each Class of Certificates  (other
than any  Subclass  of the Class A-V  Certificates),  shall be based on the  aggregate  of the
Percentage  Interests  represented by Certificates of the applicable Class held by such Holder
or (B) with  respect  to any  Subclass  of the Class A-V  Certificates,  shall be equal to the
amount (if any)  distributed  pursuant  to Section  4.02(a)(i)(AA)  below to each  Holder of a
Subclass  thereof) of the following  amounts,  in the following order of priority  (subject to
the  provisions of Section  4.02(b),  (c),  (d), (e), (f) and (j) below),  in each case to the
extent of the related or  specified  Available  Distribution  Amount  remaining in the case of
clauses (i) and (ii), and to the extent of the remaining Available  Distribution  Amounts from
all Loan Groups, in the case of clauses (iii) through (xvii):

(i)     (X)           from the Available  Distribution  Amount related to the Loan Group I, to
        the Class I-A Certificates  (other than each class of Accrual  Certificates,  prior to
        the  related  Accretion  Termination  Date),  on a pro rata  basis  based  on  Accrued
        Certificate  Interest payable on such  Certificates  with respect to such Distribution
        Date,  Accrued  Certificate   Interest  on  such  Classes  of  Certificates  for  such
        Distribution  Date, plus any Accrued  Certificate  Interest  thereon  remaining unpaid
        from any previous  Distribution  Date except as provided in the last paragraph of this
        Section 4.02(a);

                      (Y)    from  the  Available  Distribution  Amount  related  to the  Loan
        Group II, to the  Class  II-A  Certificates  and Class R  Certificates,  on a pro rata
        basis based on Accrued Certificate  Interest payable on such Certificates with respect
        to such Distribution Date, Accrued Certificate  Interest on such Class of Certificates
        for such Distribution  Date, plus any Accrued  Certificate  Interest thereon remaining
        unpaid from any previous  Distribution  Date except as provided in the last  paragraph
        of this Section 4.02(a); and

                      (AA)   from the Available  Distribution  Amount derived from the related
        Loan  Group,  on a  parity  with  the  distributions  in  Sections  4.02(a)(i)(X)  and
        4.02(a)(i)(Y),  as applicable,  to the Class A-V Certificates (or Subclasses,  if any)
        in  proportion  to the  respective  amounts of Accrued  Certificate  Interest  thereon
        derived  from  each  Loan  Group,  Accrued  Certificate  Interest  on  the  Class  A-V
        Certificates  (or  Subclasses,  if any) with  respect  to such  Distribution  Date and
        derived from the related Loan Group,  plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous  Distribution  Date with respect to such Loan Group
        except as provided in the last paragraph of this Section 4.02(a);

               (ii)   (X)    from the remaining  Available  Distribution Amount for loan group
        I, to the  Accretion  Directed  Certificates  and the Class  I-A-8  Certificates,  the
        Accrual Distribution Amount in the priority set forth in Section 4.02(b)(ii);

               (Y)    to the Senior  Certificates (other than the Class I-A-9 Certificates and
        Class A-V  Certificates) of each Certificate  Group,  from the Available  Distribution
        Amount for the related Loan Group,  in the priorities and amounts set forth in Section
        4.02(b),  (c),  (d),  (e) and (f),  the sum of the  following  (applied  to reduce the
        Certificate Principal Balances of such Senior Certificates, as applicable):

(A)     the related Senior  Percentage for such Distribution Date and Loan Group times the sum
               of the following:

(1)     the  principal  portion of each  Monthly  Payment due during the related Due Period on
                      each  Outstanding  Mortgage  Loan in the related  Loan Group (other than
                      the related Discount  Fraction of the principal  portion of such payment
                      with respect to a Discount  Mortgage  Loan),  whether or not received on
                      or prior to the related  Determination Date, minus the principal portion
                      of any Debt Service  Reduction on each Mortgage Loan in the related Loan
                      Group  (other  than  the  related  Discount  Fraction  of the  principal
                      portion of such Debt Service  Reductions  with respect to each  Discount
                      Mortgage Loan) which together with other  Bankruptcy  Losses exceeds the
                      Bankruptcy Amount;

(2)     the  Stated  Principal  Balance  of any  Mortgage  Loan  in  the  related  Loan  Group
                      repurchased  during the preceding calendar month (or deemed to have been
                      so  repurchased  in  accordance  with  Section  3.07(b) of the  Standard
                      Terms)  pursuant to Section 2.02,  2.03,  2.04 or 4.07 and the amount of
                      any shortfall  deposited in the Custodial Account in connection with the
                      substitution  of a Deleted  Mortgage Loan in such Loan Group pursuant to
                      Section  2.03 or 2.04 during the  preceding  calendar  month (other than
                      the  related  Discount  Fraction  of such  Stated  Principal  Balance or
                      shortfall with respect to each Discount Mortgage Loan); and

(3)     the  principal  portion  of all other  unscheduled  collections  with  respect  to the
                      related  Loan  Group  (other  than  Principal  Prepayments  in Full  and
                      Curtailments  and amounts received in connection with a Cash Liquidation
                      or  REO   Disposition   of  a  Mortgage   Loan   described   in  Section
                      4.02(a)(ii)(Y)(B)   of  this  Series   Supplement,   including   without
                      limitation  Insurance Proceeds,  Liquidation Proceeds and REO Proceeds),
                      including Subsequent Recoveries,  received during the preceding calendar
                      month (or deemed to have been so received  in  accordance  with  Section
                      3.07(b)  of the  Standard  Terms) to the  extent  applied  by the Master
                      Servicer  as  recoveries  of  principal  of the  related  Mortgage  Loan
                      pursuant to Section 3.14 of the  Standard  Terms (other than the related
                      Discount   Fraction  of  the  principal   portion  of  such  unscheduled
                      collections, with respect to each Discount Mortgage Loan);

(B)     with  respect  to each  Mortgage  Loan in the  related  Loan  Group  for  which a Cash
               Liquidation or a REO Disposition  occurred during the preceding  calendar month
               (or was deemed to have occurred  during such period in accordance  with Section
               3.07(b) of the Standard  Terms) and did not result in any Excess Special Hazard
               Losses,  Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
               an amount  equal to the lesser of (a) the related  Senior  Percentage  for such
               Distribution  Date times the Stated  Principal  Balance of such  Mortgage  Loan
               (other than the related  Discount  Fraction of such Stated  Principal  Balance,
               with  respect  to each  Discount  Mortgage  Loan)  and (b) the  related  Senior
               Accelerated  Distribution  Percentage  for such  Distribution  Date  times  the
               related  unscheduled   collections   (including  without  limitation  Insurance
               Proceeds,  Liquidation  Proceeds and REO Proceeds) to the extent applied by the
               Master  Servicer  as  recoveries  of  principal  of the related  Mortgage  Loan
               pursuant  to Section  3.14 of the  Standard  Terms (in each case other than the
               portion of such unscheduled  collections,  with respect to a Discount  Mortgage
               Loan,  included  in  clause  (C) of  the  definition  of  Class  A-P  Principal
               Distribution Amount);

(C)     the related Senior  Accelerated  Distribution  Percentage for such  Distribution  Date
               times the  aggregate of all Principal  Prepayments  in Full with respect to the
               related Loan Group received in the related  Prepayment  Period and Curtailments
               with  respect to the  related  Loan Group  received in the  preceding  calendar
               month (other than the related Discount  Fraction of such Principal  Prepayments
               in Full and Curtailments, with respect to each Discount Mortgage Loan);

(D)     any portion of the Excess  Subordinate  Principal  Amount for such  Distribution  Date
               allocated to the related Loan Group;

(E)     amounts  allocated  to the  related  Certificate  Group,  as  applicable,  pursuant to
               Section 4.02(c); and

(F)     any amounts described in subsection (ii)(Y),  clauses (A), (B) and (C) of this Section
               4.02(a), as determined for any previous  Distribution Date, which remain unpaid
               after  application of amounts  previously  distributed  pursuant to this clause
               (F) to the extent that such  amounts are not  attributable  to Realized  Losses
               which have been allocated to the Subordinate Certificates; minus

                      (G)    the  related   Capitalization   Reimbursement   Amount  for  such
               Distribution  Date, other than the related Discount  Fraction of any portion of
               that amount  related to each Discount  Mortgage Loan in the related Loan Group,
               multiplied  by a  fraction,  the  numerator  of which is the  Senior  Principal
               Distribution  Amount,  without  giving  effect  to  this  clause  (G),  and the
               denominator of which is the sum of the principal  distribution  amounts for all
               Classes of  Certificates  other than the Class A-P  Certificates,  payable from
               the Available  Distribution  Amount for the related Loan Group  without  giving
               effect to any reductions for the Capitalization Reimbursement Amount;

               (iii)  if the Certificate  Principal  Balances of the Subordinate  Certificates
        have not been reduced to zero, to the Master Servicer or a Sub-Servicer,  by remitting
        for deposit to the Custodial  Account,  to the extent of and in reimbursement  for any
        Advances or  Sub-Servicer  Advances  previously made with respect to any Mortgage Loan
        or REO  Property  which remain  unreimbursed  in whole or in part  following  the Cash
        Liquidation or REO  Disposition of such Mortgage Loan or REO Property,  minus any such
        Advances  that were made with respect to  delinquencies  that  ultimately  constituted
        Excess  Special  Hazard  Losses,  Excess Fraud  Losses,  Excess  Bankruptcy  Losses or
        Extraordinary Losses;

               (iv)   to the Holders of the Class M-1  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (v)    to the  Holders of the Class M-1  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for each
        Loan  Group  for such  Distribution  Date,  minus  (y) the  amount  of any  Class  A-P
        Collection  Shortfalls  for each Loan Group for such  Distribution  Date or  remaining
        unpaid for all  previous  Distribution  Dates,  to the extent  the  amounts  available
        pursuant to clause (x) of Sections  4.02(a)(vii),  (ix), (xi), (xiii),  (xiv) and (xv)
        of this Series  Supplement  are  insufficient  therefor,  applied in  reduction of the
        Certificate Principal Balance of the Class M-1 Certificates;

               (vi)   to the Holders of the Class M-2  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (vii)  to the  Holders of the Class M-2  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for each
        Loan  Group  for such  Distribution  Date,  minus  (y) the  amount  of any  Class  A-P
        Collection  Shortfalls  for each Loan Group for such  Distribution  Date or  remaining
        unpaid for all  previous  Distribution  Dates,  to the extent  the  amounts  available
        pursuant to clause (x) of Sections  4.02(a)(ix),  (xi), (xiii), (xiv) and (xv) of this
        Series Supplement are insufficient  therefor,  applied in reduction of the Certificate
        Principal Balance of the Class M-2 Certificates;

               (viii) to the Holders of the Class M-3  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (ix)   to the  Holders of the Class M-3  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for each
        Loan  Group  for  such  Distribution  Date  minus  (y) the  amount  of any  Class  A-P
        Collection  Shortfalls  for each Loan Group for such  Distribution  Date or  remaining
        unpaid for all  previous  Distribution  Dates,  to the extent  the  amounts  available
        pursuant to clause (x) of Sections 4.02(a)(xi),  (xiii), (xiv) and (xv) of this Series
        Supplement  are  insufficient  therefor,  applied  in  reduction  of  the  Certificate
        Principal Balance of the Class M-3 Certificates;

               (x)    to the Holders of the Class B-1  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (xi)   to the  Holders of the Class B-1  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for each
        Loan  Group  for  such  Distribution  Date  minus  (y) the  amount  of any  Class  A-P
        Collection  Shortfalls  for each Loan Group for such  Distribution  Date or  remaining
        unpaid for all  previous  Distribution  Dates,  to the extent  the  amounts  available
        pursuant  to clause  (x) of  Sections  4.02(a)(xiii),  (xiv)  and (xv) of this  Series
        Supplement  are  insufficient  therefor,  applied  in  reduction  of  the  Certificate
        Principal Balance of the Class B-1 Certificates;

               (xii)  to the Holders of the Class B-2  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (xiii) to the  Holders of the Class B-2  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for each
        Loan  Group  for  such  Distribution  Date  minus  (y) the  amount  of any  Class  A-P
        Collection  Shortfalls  for each Loan Group for such  Distribution  Date or  remaining
        unpaid for all  previous  Distribution  Dates,  to the extent  the  amounts  available
        pursuant to clause (x) of  Sections  4.02(a)(xiv)  and (xv) of this Series  Supplement
        are insufficient  therefor,  applied in reduction of the Certificate Principal Balance
        of the Class B-2 Certificates;

               (xiv)  to the  Holders of the Class B-3  Certificates,  an amount  equal to (x)
        the Accrued Certificate  Interest thereon for such Distribution Date, plus any Accrued
        Certificate  Interest thereon  remaining unpaid from any previous  Distribution  Date,
        except as provided below, minus (y) the amount of any Class A-P Collection  Shortfalls
        for each Loan Group for such  Distribution  Date or remaining  unpaid for all previous
        Distribution  Dates,  to the extent the  amounts  available  pursuant to clause (x) of
        Section 4.02(a)(xv) of this Series Supplement are insufficient therefor;

               (xv)   to the  Holders of the Class B-3  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for each
        Loan  Group  for  such  Distribution  Date  minus  (y) the  amount  of any  Class  A-P
        Collection  Shortfalls  for each Loan Group for such  Distribution  Date or  remaining
        unpaid for all previous  Distribution  Dates,  applied in reduction of the Certificate
        Principal Balance of the Class B-3 Certificates;

               (xvi)  to the  Senior  Certificates,  in the  priority  set  forth in  Section
        4.02(b), (c), (d), (e) and (f) of this Series Supplement,  the portion, if any, of the
        related  Available  Distribution  Amount remaining after the foregoing  distributions,
        applied to reduce the Certificate Principal Balances of such Senior Certificates,  but
        in no event more than the aggregate of the outstanding  Certificate Principal Balances
        of  each  such  Class  of  Senior  Certificates,  and  thereafter,  to each  Class  of
        Subordinate  Certificates then outstanding  beginning with such Class with the Highest
        Priority,  any portion of the Available Distribution Amount remaining after the Senior
        Certificates  have been retired,  applied to reduce the Certificate  Principal Balance
        of each  such  Class  of  Subordinate  Certificates,  but in no  event  more  than the
        outstanding   Certificate   Principal  Balance  of  each  such  Class  of  Subordinate
        Certificates; and

               (xvii) to the Class R-II  Certificates,  the balance,  if any, of the Available
        Distribution Amount for each Loan Group.

        Notwithstanding the foregoing,  on any Distribution Date, with respect to the Class of
Subordinate  Certificates  outstanding on such Distribution Date with the Lowest Priority,  or
in  the  event  the  Subordinate   Certificates   are  no  longer   outstanding,   the  Senior
Certificates,  Accrued  Certificate  Interest  thereon  remaining  unpaid  from  any  previous
Distribution  Date  will be  distributable  only to the  extent  that (1) a  shortfall  in the
amounts  available to pay Accrued  Certificate  Interest on any Class of Certificates  results
from an interest  rate  reduction in  connection  with a Servicing  Modification,  or (2) such
unpaid Accrued  Certificate  Interest was attributable to interest  shortfalls relating to the
failure of the Master  Servicer to make any  required  Advance,  or the  determination  by the
Master Servicer that any proposed  Advance would be a  Nonrecoverable  Advance with respect to
the  related  Mortgage  Loan where such  Mortgage  Loan has not yet been the subject of a Cash
Liquidation or REO Disposition or the related  Liquidation  Proceeds,  Insurance  Proceeds and
REO Proceeds have not yet been distributed to the Certificateholders.

(b)     Distributions  of  principal  on the Senior  Certificates  on each  Distribution  Date
occurring prior to the Credit Support Depletion Date will be made as follows:

(i)     to the Class A-P Certificates,  from the Available  Distribution  Amount for each Loan
        Group, the sum of the Class A-P Principal  Distributions  Amounts for both Loan Groups
        until the Certificate Principal Balance thereof is reduced to zero;

(ii)    from the Available  Distribution  Amount  related to Loan Group I remaining  after the
        distributions in Sections 4.02(a)(i) and (b)(i), in the following order of priority:

                       (A)   first,  to the Class  I-A-1 and Class I-A-2  Certificates  in the
               priority  set  forth in  Sections  4.02(b)(iii)(C)  and (D),  the  Class  I-A-7
               Accrual Distribution Amount; and

                      (B)    second,  to the Class I-A-1,  Class I-A-2,  Class I-A-5 and Class
               I-A-6,  Class I-A-7 and Class I-A-8  Certificates  in the order of priority set
               forth  in  Sections  4.02(b)(iii)(B)  through  (G),  the  Class  I-A-8  Accrual
               Distribution Amount;

(iii)   the Senior Principal  Distribution Amount for Loan Group I shall be distributed in the
        following order of priority:

                      (A)    first,  an amount up to the Lockout Amount for that  Distribution
               Date to the Class I-A-3 and Class I-A-4  Certificates,  pro rata, in accordance
               with their respective  Certificate  Principal  Balances,  until the Certificate
               Principal Balances thereof have been reduced to zero;

                      (B)    second,  from the  balance of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in clause (b)(iii)(A)  above, to the Class I-A-5 and Class I-A-6  Certificates,
               in the amount necessary to cause the aggregate  Certificate  Principal  Balance
               thereof  to  equal  their  Aggregate   Planned   Principal   Balance  for  that
               Distribution  Date,   sequentially,   in  that  order,  until  the  Certificate
               Principal Balance thereof has been reduced to zero;

                      (C)    third,  from the  balance  of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in clause  (b)(iii)(B)  above, to the Class I-A-1 and Class I-A-2  Certificates
               in the amount necessary to cause the aggregate  Certificate  Principal Balances
               thereof  to  equal  their  Aggregate   Targeted   Principal  Balance  for  that
               Distribution  Date, pro rata, in accordance with their  respective  Certificate
               Principal Balances,  until the Certificate Principal Balances thereof have been
               reduced to zero;

                      (D)    fourth,  from the  balance of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in  clause  (b)(iii)(C)  above,  to the  Class  I-A-7  Certificates  until  the
               Certificate Principal Balance thereof has been reduced to zero;

                      (E)    fifth,  from the  balance  of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in clause (b)(iii)(D)  above, to the Class I-A-1 and Class I-A-2  Certificates,
               pro rata, in accordance with their respective  Certificate  Principal  Balances
               and  without  regard to their  Aggregate  Targeted  Principal  Balance for that
               Distribution  Date, until the Certificate  Principal Balances thereof have been
               reduced to zero;

                      (F)    sixth,  from the  balance  of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in clause (b)(iii)(E)  above, to the Class I-A-5 and Class I-A-6  Certificates,
               sequentially,  in  that  order,  and  without  regard  to  and  without  to the
               Aggregate   Planned   Principal  Balance  for  the  TAC  Certificates  on  that
               Distribution  Date, until the Certificate  Principal Balances thereof have been
               reduced to zero; and

                      (G)    seventh,  from the balance of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in  clause  (b)(iii)(F)  above,  to the  Class  I-A-8  Certificates  until  the
               Certificate Principal Balance thereof has been reduced to zero; and

                      (H)    eighth,  from the  balance of the Senior  Principal  Distribution
               Amount for Loan Group I remaining after the  distributions,  if any,  described
               in clause (b)(iii)(G)  above, to the Class I-A-3 and Class I-A-4  Certificates,
               pro rata, in accordance with their respective  Certificate  Principal  Balances
               and without regard to the Lockout Amount for that Distribution  Date, until the
               Certificate Principal Balances thereof have been reduced to zero; and

               (iv)   the  Senior  Principal  Distribution  Amount  for Loan Group II shall be
        distributed in the following order of priority:

                      (a)    first,  to the Class R-I and Class R-II  Certificates,  pro rata,
               in accordance with their respective  Certificate Principal Balances,  until the
               Certificate Principal Balances thereof have been reduced to zero; and

                      (b)    second,  from the  balance of the Senior  Principal  Distribution
               Amount for Loan Group II remaining after the  distributions,  if any, described
               in  clause  (b)(iv)(a)  above,  to  the  Class  II-A  Certificates   until  the
               Certificate  Principal  Balance of the Class II-A Certificates has been reduced
               to zero.

(c)     On any Distribution  Date prior to the occurrence of the Credit Support Depletion Date
that  occurs  after  the  reduction  of  the  aggregate  Certificate  Principal  Balance  of a
Certificate Group to zero, the Certificates  relating to the remaining  Certificate Group will
be  entitled  to  receive  100% of the  prepayments  on the  Mortgage  Loans in the Loan Group
related to the  Certificate  Group that has been  fully  paid.  Such  amounts  allocated  to a
Certificate  Group shall be treated as part of the related Available  Distribution  Amount and
distributed as part of the related Senior  Principal  Distribution  Amount in accordance  with
the  priorities  set forth in  4.02(b)  above,  in  reduction  of such  Certificate  Principal
Balances.  Notwithstanding  the  foregoing,  the  remaining  Certificate  Group  will  not  be
entitled to receive  prepayments  on the Mortgage Loans in a Loan Group related to Certificate
Group  that has been  fully  paid if the  following  two  conditions  are  satisfied:  (1) the
weighted  average of the  Subordinate  Percentages  for all Loan Groups for such  Distribution
Date,  weighted on the basis of the Stated  Principal  Balances of the  Mortgage  Loans in the
related  Loan Group,  is at least two times the  weighted  average of the initial  Subordinate
Percentages for all Loan Groups,  calculated on that basis and (2) the  outstanding  principal
balance of the Mortgage  Loans in all Loan Groups  delinquent  60 days or more  averaged  over
the last six months,  as a  percentage  of the  aggregate  outstanding  Certificate  Principal
Balance of the Class M Certificates and Class B Certificates, is less than 50%.

(d)     On any  Distribution  Date prior to the  Credit  Support  Depletion  Date on which the
aggregate  Certificate  Principal Balance of the Senior  Certificates of any Certificate Group
is greater than the aggregate  Stated  Principal  Balance of the Mortgage Loans in the related
Loan Group in each case after giving effect to distributions  to be made on such  Distribution
Date, (1) 100% of the mortgagor  prepayments  allocable to the Class M Certificates  and Class
B  Certificates  on the  Mortgage  Loans in the other Loan Group will be  distributed  to such
undercollateralized  Certificate  Group in accordance  with the priorities set forth in clause
(a) above, in reduction of the Certificate  Principal  Balances  thereof,  until the aggregate
Certificate  Principal  Balance of such  Certificates  equals the aggregate  Stated  Principal
Balance  of the  Mortgage  Loans in the  related  Loan  Group and (2) an  amount  equal to one
month's  interest  at a rate of 5.75%  per  annum on the  amount  of such  difference  will be
distributed,  pro rata,  from the  Available  Distribution  Amount  for the other  Loan  Group
otherwise  allocable  to the  Class M  Certificates  and Class B  Certificates,  based on such
amounts  otherwise  allocable  to the  Class  M  Certificates  and  Class B  Certificates,  as
follows:  first to pay any unpaid interest on such  undercollateralized  Certificate Group and
then to pay principal on those  certificates  in accordance  with the  priorities set forth in
Section 4.02(b) above.

(e)     On or after the  occurrence  of the Credit  Support  Depletion  Date,  all  priorities
relating  to  distributions  as  described  in Section  4.02(b) of this Series  Supplement  in
respect of principal  among the Senior  Certificates  (other than the Class A-P  Certificates)
will be disregarded,  and (i) an amount equal to the Class A-P Principal  Distribution Amounts
for each  Loan  Group  for  such  Distribution  Date  will be  distributed  to the  Class  A-P
Certificates,  and (ii) the Senior  Principal  Distribution  Amount will be distributed to the
remaining  Senior  Certificates in the related  Certificate  Group pro rata in accordance with
their respective  outstanding  Certificate  Principal  Balances  provided,  however,  that (i)
until  reduction  of the  Certificate  Principal  Balance of the Class I-A-3  Certificates  to
zero,  the aggregate  amount  distributable  to the Class I-A-3  Certificates  and Class I-A-4
Certificates in respect of the aggregate Accrued  Certificate  Interest thereon and in respect
of their  aggregate  pro rata  portion of the Senior  Principal  Distribution  Amount for Loan
Group I will be  distributed  among  the  Class  I-A-3 and  Class  I-A-4  Certificates  in the
following  priority:  first,  to the Class I-A-3  Certificates,  up to an amount  equal to the
Accrued  Certificate  Interest on the Class  I-A-3  Certificates;  second,  to the Class I-A-3
Certificates,  up to an  amount  equal to the  Super  Senior  Optimal  Principal  Distribution
Amount,  in reduction of the  Certificate  Principal  Balance  thereof,  until the Certificate
Principal  Balance thereof has been reduced to zero;  third, to the Class I-A-4  Certificates,
up to an amount equal to the Accrued  Certificate  Interest thereon;  and fourth, to the Class
I-A-4 Certificates,  the remainder,  until the Certificate  Principal Balance thereof has been
reduced to zero.

(f)     After the reduction of the Certificate  Principal Balances of the Senior  Certificates
in any  Certificate  Group to zero but prior to the Credit Support  Depletion Date, the Senior
Certificates  in that  Certificate  Group  will be  entitled  to no further  distributions  of
principal  thereon and the related  Available  Distribution  Amount will be paid solely to the
holders  of the Class A-P  Certificates,  Class A-V  Certificates,  Class M  Certificates  and
Class B Certificates, in each case as described herein.

(g)     In  addition  to  the  foregoing   distributions,   with  respect  to  any  Subsequent
Recoveries,  the Master Servicer shall deposit such funds into the Custodial  Account pursuant
to Section  3.07(b)(iii).  If,  after  taking into account  such  Subsequent  Recoveries,  the
amount of a  Realized  Loss is  reduced,  the  amount of such  Subsequent  Recoveries  will be
applied  to  increase  the  Certificate   Principal   Balance  of  the  Class  of  Subordinate
Certificates  with  the  Highest  Priority  to  which  Realized  Losses,   other  than  Excess
Bankruptcy  Losses,  Excess Fraud  Losses,  Excess  Special  Hazard  Losses and  Extraordinary
Losses,  have been allocated,  but not by more than the amount of Realized  Losses  previously
allocated  to that  Class  of  Certificates  pursuant  to  Section  4.05.  The  amount  of any
remaining  Subsequent  Recoveries  will be  applied  to  increase  the  Certificate  Principal
Balance of the Class of Certificates  with the next Lower  Priority,  up to the amount of such
Realized  Losses  previously  allocated  to that Class of  Certificates  pursuant  to Section
4.05.  Any  remaining  Subsequent   Recoveries  will  in  turn  be  applied  to  increase  the
Certificate  Principal  Balance of the Class of  Certificates  with the next Lower Priority up
to the amount of such  Realized  Losses  previously  allocated  to that Class of  Certificates
pursuant to Section  4.05,  and so on.  Holders of such  Certificates  will not be entitled to
any payment in respect of Accrued  Certificate  Interest on the amount of such  increases  for
any Interest  Accrual Period  preceding the  Distribution  Date on which such increase occurs.
Any such increases shall be applied to the Certificate  Principal  Balance of each Certificate
of such Class in accordance with its respective Percentage Interest.

(h)     Each  distribution  with  respect  to a  Book-Entry  Certificate  shall be paid to the
Depository,  as Holder thereof,  and the Depository shall be solely  responsible for crediting
the amount of such  distribution to the accounts of its Depository  Participants in accordance
with its normal  procedures.  Each Depository  Participant shall be responsible for disbursing
such  distribution  to  the  Certificate  Owners  that  it  represents  and to  each  indirect
participating  brokerage firm (a "brokerage firm" or "indirect  participating firm") for which
it acts as agent.  Each  brokerage  firm  shall be  responsible  for  disbursing  funds to the
Certificate Owners that it represents.  None of the Trustee,  the Certificate  Registrar,  the
Company or the Master  Servicer  shall have any  responsibility  therefor  except as otherwise
provided by this Series Supplement or applicable law.

(i)     Except as otherwise provided in Section 9.01, if the Master Servicer  anticipates that
a final  distribution  with  respect  to any  Class of  Certificates  will be made on a future
Distribution  Date,  the  Master  Servicer  shall,  no later  than 60 days prior to such final
distribution,  notify the  Trustee and the Trustee  shall,  not earlier  than the 15th day and
not  later  than  the  25th  day  of  the  month  next  preceding  the  month  of  such  final
distribution,  distribute,  or  cause  to be  distributed,  to each  Holder  of such  Class of
Certificates  a notice  to the  effect  that:  (i) the  Trustee  anticipates  that  the  final
distribution  with  respect to such Class of  Certificates  will be made on such  Distribution
Date but only upon  presentation  and  surrender  of such  Certificates  at the  office of the
Trustee  or as  otherwise  specified  therein,  and  (ii) no  interest  shall  accrue  on such
Certificates  from and after the end of the  related  Interest  Accrual  Period.  In the event
that  Certificateholders  required to surrender their Certificates pursuant to Section 9.01(c)
do not surrender  their  Certificates  for final  cancellation,  the Trustee shall cause funds
distributable  with respect to such Certificates to be withdrawn from the Certificate  Account
and  credited  to a separate  escrow  account for the  benefit of such  Certificateholders  as
provided in Section 9.01(d).

(j)     On each  Distribution  Date preceding the Accretion  Termination Date, the Class I-A-7
Accrual  Distribution  Amount will be added to the Certificate  Principal Balance of the Class
I-A-7  Certificates  and will be  distributed  to the holders of the Class I-A-1,  Class I-A-2
and Class I-A-7  Certificates as  distributions of principal  pursuant to Section  4.02(b)(ii)
in reduction of the Certificate  Principal  Balance of the Class I-A-1,  Class I-A-2 and Class
I-A-7  Certificates.  Also, on each  Distribution  Date  preceding  the Accretion  Termination
Date, the Class I-A-8 Accrual  Distribution Amount will be added to the Certificate  Principal
Balance of the Class I-A-8  Certificates  and will be  distributed to the holders of the Class
I-A-1,  Class I-A-2,  Class I-A-5,  Class I-A-6 and Class I-A-7  Certificates as distributions
of  principal  pursuant to Section  4.02(b)(ii)  in  reduction  of the  Certificate  Principal
Balance  of  the  Class  I-A-1,  Class  I-A-2,  Class  I-A-5,  Class  I-A-6  and  Class  I-A-7
Certificates.  Any distributions of the Class I-A-7 Accrual  Distribution  Amount or the Class
I-A-8 Accrual  Distribution  Amount to the Class I-A-1,  Class I-A-2, Class I-A-5, Class I-A-6
and Class I-A-7  Certificates,  as applicable,  will reduce the Certificate  Principal Balance
of each such Class by such  amount.  The  amount  that is added to the  Certificate  Principal
Balance of the Class I-A-7 or Class I-A-8  Certificates,  as applicable,  will accrue interest
at a  rate  of  5.75%  per  annum.  On  each  Distribution  Date  on or  after  the  Accretion
Termination Date, the entire Accrued  Certificate  Interest on the Class I-A-7 and Class I-A-8
Certificates,  as  applicable,  for such date will be payable to the holders of the respective
Class I-A-7 and Class I-A-8 Certificates, as interest.

Section 4.03   Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
                      Reporting. (See Section 4.03 of the Standard Terms and Exhibit Three
                      hereto)

Section 4.04   Distribution of Reports to the Trustee and the Company; Advances by the Master
                      Servicer. (See Section 4.04 of the Standard Terms)

Section 4.05   Allocation of Realized Losses.

        Prior to each Distribution  Date, the Master Servicer shall determine the total amount
of Realized Losses, if any, that resulted from any Cash Liquidation,  Servicing  Modification,
Debt Service  Reduction,  Deficient  Valuation or REO  Disposition  that  occurred  during the
related  Prepayment  Period or, in the case of a Servicing  Modification  that  constitutes  a
reduction  of the  interest  rate on a  Mortgage  Loan,  the  amount of the  reduction  in the
interest  portion of the Monthly  Payment  due during the  related  Due Period.  The amount of
each  Realized  Loss shall be  evidenced  by an Officers'  Certificate.  All Realized  Losses,
other than Excess Special Hazard Losses,  Extraordinary  Losses,  Excess  Bankruptcy Losses or
Excess  Fraud  Losses,  shall be allocated as follows:  first,  to the Class B-3  Certificates
until the  Certificate  Principal  Balance  thereof has been reduced to zero;  second,  to the
Class B-2  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero;  third, to the Class B-1 Certificates  until the Certificate  Principal  Balance thereof
has been  reduced  to zero;  fourth,  to the Class  M-3  Certificates  until  the  Certificate
Principal  Balance  thereof has been  reduced to zero;  fifth,  to the Class M-2  Certificates
until the  Certificate  Principal  Balance  thereof has been  reduced to zero;  sixth,  to the
Class M-1  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero; and  thereafter,  if any Realized Loss is on a Discount  Mortgage Loan, to the Class A-P
Certificates in an amount equal to the related Discount  Fraction of the principal  portion of
the Realized Loss until the Certificate  Principal  Balance of the Class A-P  Certificates has
been reduced to zero,  and the  remainder of the Realized  Losses on Discount  Mortgage  Loans
and the entire  amount of Realized  Losses on  Non-Discount  Mortgage  Loans will be allocated
(a) in the case of a Group I Loan,  on a pro rata  basis to the Class I-A and  Variable  Strip
Certificates,  and (b) in the case of a Group II Loan,  on a pro rata basis to the Class II-A,
Class R and  Variable  Strip  Certificates;  provided,  however,  that such  losses  otherwise
allocable to the Class I-A-3  Certificates will be allocated to the Class I-A-4  Certificates,
until the Certificate  Principal  Balance of the Class I-A-4  Certificates has been reduced to
zero.

        On any Distribution Date,  Realized Losses will be allocated as set forth herein after
distributions of principal on the Certificates as set forth herein.

        The principal portion of any Excess Special Hazard Losses,  Excess Bankruptcy  Losses,
Excess Fraud Losses and  Extraordinary  Losses on Discount Mortgage Loans will be allocated to
the Class A-P  Certificates in an amount equal to the related  Discount  Fraction  thereof and
the  Class I  Percentage  or Class II  Percentage,  as  applicable,  of the  remainder  of the
principal  portion of such losses on Discount  Mortgage  Loans and the Class I  Percentage  or
Class II  Percentage,  as  applicable,  of the entire amount of the principal  portion of such
losses on  Non-Discount  Mortgage  Loans  will be  allocated  to (i) in the case of a Realized
Loss on a Group I Loan,  the Class I-A,  on a pro rata  basis;  (ii) in the case of a Realized
Loss on a Group II Loan,  the Class  II-A  Certificates  and Class R  Certificates;  provided,
however,  that such  losses  otherwise  allocable  to the  Class  I-A-3  Certificates  will be
allocated  to the Class I-A-4  Certificates  until the  Certificate  Principal  Balance of the
Class I-A-4  Certificates has been reduced to zero. The remainder of the principal  portion of
such losses on Discount  Mortgage Loans and  Non-Discount  Mortgage Loans will be allocated to
the Class M Certificates  and Class B Certificates on a pro rata basis.  The interest  portion
of any Excess  Special  Hazard  Losses,  Excess  Bankruptcy  Losses,  Excess  Fraud Losses and
Extraordinary  Losses  will be  allocated  to all the  Certificates  on a pro  rata  basis  in
accordance  with the  respective  amounts of Accrued  Certificate  Interest  payable  from the
related Loan Group.

        As used herein,  an  allocation  of a Realized Loss on a "pro rata basis" among two or
more  specified  Classes of  Certificates  means an allocation on a pro rata basis,  among the
various  Classes so specified,  to each such Class of  Certificates on the basis of their then
outstanding  Certificate  Principal  Balances  prior to giving effect to  distributions  to be
made on such  Distribution  Date in the case of the  principal  portion of a Realized  Loss or
based on the Accrued  Certificate  Interest  thereon  payable  from the related  Loan Group in
respect of such  Distribution  Date and derived from the related Loan Group (without regard to
any Compensating  Interest allocated to the Available  Distribution  Amount of such Loan Group
for such  Distribution  Date) in the case of an interest portion of a Realized Loss;  provided
that for the purposes of determining  "pro rata",  the Certificate  Principal  Balance of each
class of the  Accrual  Certificates  shall  be  deemed  to be the  lesser  of (a) the  related
Certificate  Principal  Balance thereof as of the Closing Date or (b) the related  Certificate
Principal  Balance  thereof  as of such  date of  determination.  Except  as  provided  in the
following  sentence,  any allocation of the principal  portion of Realized  Losses (other than
Debt  Service  Reductions)  to  a  Class  of  Certificates  shall  be  made  by  reducing  the
Certificate  Principal  Balance thereof by the amount so allocated,  which allocation shall be
deemed to have  occurred on such  Distribution  Date;  provided that no such  reduction  shall
reduce the aggregate  Certificate  Principal  Balance of the  Certificates  in any Certificate
Group below the aggregate Stated  Principal  Balance of the Mortgage Loans in any related Loan
Group.  Any  allocation of the principal  portion of Realized  Losses (other than Debt Service
Reductions) to the Subordinate  Certificates  then  outstanding with the Lowest Priority shall
be made by operation of the  definition of  "Certificate  Principal  Balance" and by operation
of the  provisions  of Section  4.02(a).  Allocations  of the  interest  portions  of Realized
Losses  (other than any  interest  rate  reduction  resulting  from a Servicing  Modification)
shall be made in  proportion  to the amount of Accrued  Certificate  Interest and by operation
of the  definition of "Accrued  Certificate  Interest"  and by operation of the  provisions of
Section  4.02(a).  Allocations  of the interest  portion of a Realized Loss  resulting from an
interest  rate  reduction  in  connection  with a  Servicing  Modification  shall  be  made by
operation of the  provisions  of Section  4.02(a).  Allocations  of the  principal  portion of
Debt  Service  Reductions  shall be made by operation of the  provisions  of Section  4.02(a).
All Realized Losses and all other losses  allocated to a Class of Certificates  hereunder will
be allocated among the  Certificates  of such Class in proportion to the Percentage  Interests
evidenced  thereby;  provided that if any Subclasses of the Class A-V  Certificates  have been
issued pursuant to Section  5.01(c),  such Realized  Losses and other losses  allocated to the
Class  A-V  Certificates  shall be  allocated  among  such  Subclasses  in  proportion  to the
respective  amounts of Accrued  Certificate  Interest payable on such  Distribution  Date that
would have resulted absent such reductions.

Section 4.06   Reports of Foreclosures and Abandonment of Mortgaged Property. (See Section
                      4.06 of the Standard Terms)

Section 4.07   Optional Purchase of Defaulted Mortgage Loans.  (See Section 4.07 of the
                      Standard Terms)

Section 4.08   Surety Bond. (See Section 4.08 of the Standard Terms)






--------------------------------------------------------------------------------


ARTICLE V

                                       THE CERTIFICATES


                            (SEE ARTICLE V OF THE STANDARD TERMS)






--------------------------------------------------------------------------------


ARTICLE VI


                             THE COMPANY AND THE MASTER SERVICER
                            (SEE ARTICLE VI OF THE STANDARD TERMS)






--------------------------------------------------------------------------------


ARTICLE VII


                                           DEFAULT
                           (SEE ARTICLE VII OF THE STANDARD TERMS)





--------------------------------------------------------------------------------


ARTICLE VIII

                                    CONCERNING THE TRUSTEE
                           (SEE ARTICLE VIII OF THE STANDARD TERMS)





--------------------------------------------------------------------------------


ARTICLE IX

                                         TERMINATION

                            (SEE ARTICLE IX OF THE STANDARD TERMS)





--------------------------------------------------------------------------------



ARTICLE X


                                       REMIC PROVISIONS

Section 10.01  REMIC Administration. (See Section 10.01 of the Standard Terms)

Section 10.02  Master Servicer; REMIC Administrator and Trustee Indemnification. (See Section
                      10.02 of the Standard Terms)

Section 10.03  Designation of REMIC(s).

        The REMIC  Administrator  will make an election to treat the entire segregated pool of
assets  (including  the  Mortgage  Loans but  excluding  the  Initial  Monthly  Payment  Fund)
described in the definition of Trust Fund, and subject to this Agreement,  as a REMIC ("REMIC
I") and shall make an  election  to treat the pool of assets  composed  of the  Uncertificated
REMIC I Regular  Interests  as a REMIC  ("REMIC  II"),  in each case,  for federal  income tax
purposes.

        The  Uncertificated  REMIC I Regular Interests will be "regular  interests" in REMIC I
and the Class R-I Certificates  will be the sole class of "residual  interests" in REMIC I for
purposes of the REMIC Provisions under the federal income tax law.

        The Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-A-4,  Class I-A-5,  Class I-A-6,
Class I-A-7,  Class I-A-8,  Class I-A-9,  Class II-A,  Class A-P,  Class M-1, Class M-2, Class
M-3, Class B-1, Class B-2 and Class B-3  Certificates and the  Uncertificated  REMIC I Regular
Interests Z , the rights in and to which will be  represented  by the Class A-V  Certificates,
will be  "regular  interests"  in the REMIC II,  and the Class R-II  Certificates  will be the
sole class of "residual  interests"  therein for purposes of the REMIC  Provisions (as defined
in the  Standard  Terms)  under  federal  income tax law. On and after the date of issuance of
any Subclass of Class A-V  Certificates  pursuant to Section  5.01(c) of the  Standard  Terms,
any such Subclass will represent the  Uncertificated  REMIC I Regular  Interest or Interests Z
specified by the initial Holder of the Class A-V Certificates pursuant to said Section.

Section 10.04  Distributions on the Uncertificated REMIC I Regular Interests Z.

(a)     On each  Distribution Date the Trustee shall be deemed to distribute to itself, as the
holder of the  Uncertificated  REMIC I Regular Interests,  the Uncertificated  REMIC I Regular
Interest  Distribution  Amounts  in the  following  order of  priority  to the  extent  of the
Available  Distribution  Amount reduced by  distributions  made to the Class R-I  Certificates
pursuant to Section 4.02(a):

(i)     Uncertificated  Accrued Interest on the  Uncertificated  REMIC I Regular Interests for
        such  Distribution  Date, plus any  Uncertificated  Accrued Interest thereon remaining
        unpaid from any previous Distribution Date; and

(ii)    In accordance with the priority set forth in Section 10.04(b),  an amount equal to the
        sum  of  the  amounts  in  respect  of  principal   distributable  on  each  Class  of
        Certificates  (other  than the Class  R-I  Certificates)  under  Section  4.02(a),  as
        allocated thereto pursuant to Section 4.02(b), (c), (d), (e) and (f).

(b)     The  amount  described  in Section  10.04(a)(ii)  shall be deemed  distributed  to (i)
Uncertificated  REMIC I Regular  Interest T, (ii)  Uncertificated  REMIC I Regular  Interest U
(iii)  Uncertificated  REMIC I  Regular  Interest  V,  (iv)  Uncertificated  REMIC  I  Regular
Interest  W and  (v)  Uncertificated  REMIC  I  Regular  Interest  Y  with  the  amount  to be
distributed  allocated among such interests in accordance  with the priority  assigned to each
Related Class of Certificates  (other than the Class R-I  Certificates),  respectively,  under
Section  4.02(b),  (c), (d), (e) and (f) until the  Uncertificated  Principal  Balance of each
such interest is reduced to zero.

(c)     The  portion  of the  Uncertificated  REMIC I Regular  Interest  Distribution  Amounts
described  in  Section  10.04(a)(ii)  shall be  deemed  distributed  by REMIC I to REMIC II in
accordance with the priority  assigned to the REMIC II Certificates  relative to that assigned
to the REMIC I Certificates under Section 4.02(b), (c), (d), (e) and (f).

(d)     In  determining  from  time to  time  the  Uncertificated  REMIC  I  Regular  Interest
Distribution Amounts and Uncertificated REMIC II Regular Interest Distribution Amounts:

(i)     Realized Losses  allocated to the Class A-V  Certificates  under Section 4.05 shall be
        deemed  allocated  to  the  Uncertificated  REMIC  II  Regular  Interests  Z  pro-rata
        according to the  respective  amounts of  Uncertificated  Accrued  Interest that would
        have accrued on such Uncertificated  REMIC II Regular Interests Z for the Distribution
        Date for which such allocation is being made in the absence of such allocation;

(ii)    Realized  Losses  allocated  to the Class  I-A-1 and Class  I-A-2  Certificates  under
        Section 4.05 shall be deemed allocated to Uncertificated REMIC I Regular Interest T;

(iii)   Realized  Losses  allocated  to the Class I-A-5 and,  Class I-A-9  Certificates  under
        Section 4.05 shall be deemed allocated to Uncertificated REMIC I Regular Interest U;

(iv)    Realized Losses  allocated to the Class A-P  Certificates  under Section 4.05 shall be
        deemed allocated to Uncertificated REMIC I Regular Interest W;

(v)     Realized Losses allocated to the Class II-A  Certificates  under Section 4.05 shall be
        deemed allocated to Uncertificated REMIC I Regular Interest X;

(vi)    Realized Losses allocated to the Class I-A-3,  Class I-A-4,  Class I-A-6, Class I-A-7,
        Class I-A-8,  Class R-II,  Class M-1,  Class M-2, Class M-3, Class B-1, Class B-2, and
        Class B-3 Certificates  under Section 4.05 shall be deemed allocated to Uncertificated
        REMIC I Regular Interest Y; and

(vii)   Realized Losses  allocated to the  Uncertificated  REMIC II Regular  Interests Z under
        clause  (i)  above,  shall  be  deemed  allocated,   in  each  case,  to  the  related
        Uncertificated REMIC I Regular Interest Z.

(e)     On each  Distribution Date the Trustee shall be deemed to distribute from REMIC II, in
the  priority  set  forth  in  Sections  4.02(a)  and (b),  to the  Holders  of each  Class of
Certificates  (other than the Class R-I Certificates) the amounts  distributable  thereon from
the  Uncertificated  REMIC I  Regular  Interest  Distribution  Amounts  deemed  to  have  been
received by REMIC II from REMIC I under this Section  10.04.  The amounts  deemed  distributed
hereunder  with  respect  to  the  Class  A-V  Certificates  shall  be  deemed  to  have  been
distributed in respect of the  Uncertificated  REMIC II Regular Interests Z in accordance with
their  respective  Uncertificated  REMIC II Regular  Interest  Distribution  Amounts,  as such
Uncertificated REMIC II Regular Interests Z comprise the Class A-V Certificates.

(f)     Notwithstanding  the  deemed  distributions  on the  Uncertificated  REMIC  I  Regular
Interests and  Uncertificated  REMIC II Regular  Interests Z described in this Section  10.04,
distributions  of funds from the  Certificate  Account shall be made only in  accordance  with
Section 4.02.

Section 10.05  Compliance with Withholding Requirements.

        Notwithstanding  any other  provision  of this  Agreement,  the  Trustee or any Paying
Agent,  as  applicable,  shall  comply with all federal  withholding  requirements  respecting
payments to  Certificateholders,  including interest or original interest discount payments or
advances  thereof that the Trustee or any Paying Agent,  as  applicable,  reasonably  believes
are  applicable  under the Code. The consent of  Certificateholders  shall not be required for
such  withholding.  In the  event  the  Trustee  or any  Paying  Agent,  as  applicable,  does
withhold any amount from interest or original issue discount  payments or advances  thereof to
any  Certificateholder  pursuant  to  federal  withholding  requirements,  the  Trustee or any
Paying Agent,  as  applicable,  shall indicate the amount  withheld to such  Certificateholder
pursuant to the terms of such requirements.






--------------------------------------------------------------------------------


ARTICLE XI


                                   MISCELLANEOUS PROVISIONS

Section 11.01  Amendment. (See Section 11.01 of the Standard Terms)

Section 11.02  Recordation of Agreement, Counterparts. (See Section 11.02 of the Standard
                      Terms)

Section 11.03  Limitation on Rights of Certificateholders. (See Section 11.03 of the Standard
                      Terms)

Section 11.04  Governing Laws. (See Section 11.04 of the Standard Terms)

Section 11.05  Notices.  All demands and notices hereunder shall be in writing and shall be
                      deemed to have been duly given if personally delivered at or mailed by
                      registered mail, postage prepaid (except for notices to the Trustee
                      which shall be deemed to have been duly given only when received), to
                      the appropriate address for each recipient listed in the table below
                      or, in each case, such other address as may hereafter be furnished in
                      writing to the Master Servicer, the Trustee and the Company, as
                      applicable:

            Recipient                                       Address

Company                           8400 Normandale Lake Boulevard
                                  Suite 250, Minneapolis, Minnesota 55437,
                                  Attention: President

Master Servicer                   2255 N. Ontario Street, Suite 400
                                  Burbank, California 91504-2130,
                                  Attention: Managing Director/Master Servicing
Trustee                           The Corporate Trust Office:
                                  U.S. Bank National Association
                                  U.S. Bank Corporate Trust Services
                                  EP-MN-WS3D
                                  60 Livingston Avenue
                                  St. Paul, Minnesota 55107-2292
                                  Attention:  RFMSI 2006-S1

Moody's Investors Service, Inc.   99 Church Street, 4th Floor
                                  New York, New York  10007
Standard & Poor's                 55 Water Street
                                  New York, New York 10041

Any notice required or permitted to be mailed to a  Certificateholder  shall be given by first
class  mail,  postage  prepaid,  at the  address  of such  Holder as shown in the  Certificate
Register.  Any  notice  so  mailed  within  the time  prescribed  in this  Agreement  shall be
conclusively presumed to have been duly given, whether or not the  Certificateholder  receives
such notice.

Section 11.06  Required Notices to Rating Agency and Subservicer.  (See Section 11.06 of the
                      Standard Terms)

Section 11.07  Severability of Provisions. (See Section 11.07 of the Standard Terms)

Section 11.08  Supplemental Provisions for Resecuritization. (See Section 11.08 of the
                      Standard Terms)

Section 11.09  Allocation of Voting Rights.

        97.0% of all Voting  Rights shall be allocated  among Holders of  Certificates,  other
than the  Interest  Only  Certificates  and the Class R  Certificates,  in  proportion  to the
outstanding  Certificate  Principal  Balances of their  respective  Certificates,  1.0% of all
Voting  Rights  shall be  allocated  among  the  Holders  of the  Class  A-V  Certificates  in
accordance  with their  respective  Percentage  Interests  1.0% of all Voting  Rights shall be
allocated  among  the  Holders  of the Class  I-A-9  Certificates  in  accordance  with  their
respective Percentage  Interests,  and 0.50% and 0.50% of all Voting Rights shall be allocated
among the Holders of the Class R-I and Class R-II  Certificates,  respectively,  in accordance
with their respective Percentage Interests.

Section 11.10  No Petition.  (See Section 11.10 of the Standard Terms)




ARTICLE XII

                                COMPLIANCE WITH REGULATION AB
                           (SEE ARTICLE XII OF THE STANDARD TERMS)






--------------------------------------------------------------------------------



        IN WITNESS  WHEREOF,  the  Company,  the Master  Servicer  and the Trustee have caused
their names to be signed hereto by their  respective  officers  thereunto duly  authorized and
their respective  seals,  duly attested,  to be hereunto  affixed,  all as of the day and year
first above written.


[Seal]                                          RESIDENTIAL FUNDING MORTGAGE
                                                     SECURITIES I, INC.

Attest:                                         By:
        Name: Mark White                             Name: Heather Anderson
        Title:   Vice President                      Title:   Vice President

[Seal]                                          RESIDENTIAL FUNDING CORPORATION


Attest:                                         By:
        Name: Heather Anderson                       Name: Mark White
        Title:   Associate                           Title:   Associate

[Seal]                                          U.S. BANK NATIONAL ASSOCIATION
                                                                  as Trustee

Attest:                                         By:
        Name:                                        Name:
        Title:                                       Title:







--------------------------------------------------------------------------------



STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF HENNEPIN           )

               On the _____ day of January,  2006  before me, a notary  public in and for said
State,  personally  appeared  Heather  Anderson,  known  to  me  to  be a  Vice  President  of
Residential  Funding Mortgage  Securities I, Inc., one of the  corporations  that executed the
within  instrument,  and also known to me to be the person who  executed  it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate  first above written.

                                            Notary Public

                                            ____________________________________

[Notarial Seal]






--------------------------------------------------------------------------------



STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF HENNEPIN           )

               On the ______ day of January,  2006 before me, a notary  public in and for said
State,  personally  appeared Mark White, known to me to be an Associate of Residential Funding
Corporation,  one of the corporations that executed the within  instrument,  and also known to
me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me
that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                            Notary Public

                                            ______________________________

[Notarial Seal]






--------------------------------------------------------------------------------



STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF RAMSEY             )

               On the _______ day of January,  2006 before me, a notary public in and for said
State,   personally   appeared   _____________________________,   known   to  me  to  be  a(n)
__________________________  of U.S. Bank National Association,  a national banking association
that  executed  the within  instrument,  and also known to me to be the person who executed it
on behalf of said  national  banking  association  and  acknowledged  to me that such national
banking association executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                            Notary Public

                                            _____________________________

[Notarial Seal]






--------------------------------------------------------------------------------



                                         EXHIBIT ONE

                                    MORTGAGE LOAN SCHEDULE

Fixed Rate Loan
Loan Number   S/S Code    Payment Type       Original Bal       Loan Feature
                          Orig Term          Principal Bal      # of Units
                          Orig Rate          Original PI        LTV
                          Net Curr           Current PI
City          State  Zip  Loan Purp          Note Date          MI Co Code
Servicer Loan #           Prop Type          First Pay Date     MI Coverage
Seller Loan   #           Occup Code         Maturity Date
Investor Loan #
8136759       225/G01     F                  480,000.00         ZZ
                          354                460,308.50         1
                          7.0000             3209.47            75
                          6.7500             3209.47
DECATUR       GA 30030    4                  12/21/01           00
0434819454                05                 08/01/02           0.0000
007332570                 O                  01/01/32
0

10053231      E22/U57     F                  650,000.00         ZZ
                          360                646,653.86         1
                          5.8750             3845.00            80
                          5.6250             3845.00
SANTA ANA     CA 92705    5                  07/15/05           00
0423135003                05                 09/01/05           0.0000
0423135003                O                  08/01/35
0

10162426      696/G01     F                  536,800.00         ZZ
                          360                536,800.00         1
                          6.1250             2739.92            80
                          5.8750             2739.92
VIRGINIA BEACHVA 23451    1                  11/14/05           00
0440533420                01                 01/01/06           0.0000
21305163                  O                  12/01/35
0

10169784      696/G01     F                  737,700.00         ZZ
                          360                736,983.00         1
                          6.1250             4482.34            50
                          5.8750             4482.34
FAIRFAX STATIOVA 22039    2                  11/10/05           00
0440564003                03                 01/01/06           0.0000
26505247                  O                  12/01/35
0

10178054      696/G01     F                  424,000.00         ZZ
                          360                424,000.00         1
                          6.2500             2208.33            80
                          6.0000             2208.33
WASHINGTON    DC 20001    2                  11/16/05           00
0440573855                05                 01/01/06           0.0000
31205398                  O                  12/01/35
0

10187492      944/G01     F                  432,000.00         ZZ
                          360                430,703.36         1
                          6.0000             2590.06            80
                          5.7500             2590.06
ALPINE        UT 84004    2                  09/07/05           00
0440699544                05                 11/01/05           0.0000
1001843186                O                  10/01/35
0

10187494      944/G01     F                  648,900.00         ZZ
                          360                648,313.39         1
                          6.5000             4101.49            56
                          6.2500             4101.49
PLEASANT HILL CA 94523    5                  11/11/05           00
0440704260                05                 01/01/06           0.0000
1001852799                O                  12/01/35
0

10187498      944/G01     F                  730,000.00         ZZ
                          360                729,290.48         1
                          6.1250             4435.56            80
                          5.8750             4435.56
ALAMEDA       CA 94502    1                  11/18/05           00
0440710168                03                 01/01/06           0.0000
1001854903                O                  12/01/35
0

10187500      944/G01     F                  539,000.00         ZZ
                          360                538,488.57         1
                          6.2500             3318.72            78
                          6.0000             3318.72
NORTH POTOMAC MD 20878    1                  11/28/05           00
0440681203                03                 01/01/06           0.0000
1001854934                O                  12/01/35
0

10187504      944/G01     F                  445,000.00         ZZ
                          360                444,597.72         1
                          6.5000             2812.70            77
                          6.2500             2812.70
CHINO HILLS   CA 91709    5                  11/07/05           00
0440703080                05                 01/01/06           0.0000
1001855135                O                  12/01/35
0

10187506      944/G01     F                  777,000.00         ZZ
                          360                776,262.75         1
                          6.2500             4784.12            65
                          6.0000             4784.12
LADERA RANCH  CA 92694    2                  11/21/05           00
0440710259                03                 01/01/06           0.0000
1001855311                O                  12/01/35
0

10187510      944/G01     F                  564,000.00         ZZ
                          360                563,477.62         1
                          6.3750             3518.63            80
                          6.1250             3518.63
GILBERT       AZ 85234    1                  11/16/05           00
0440704195                03                 01/01/06           0.0000
1001855489                O                  12/01/35
0

10187512      944/G01     F                  999,950.00         ZZ
                          360                999,023.84         1
                          6.3750             6238.39            80
                          6.1250             6238.39
SANTA ANA     CA 92706    1                  11/08/05           00
0440699163                05                 01/01/06           0.0000
1001855685                O                  12/01/35
0

10187514      944/G01     F                  495,000.00         ZZ
                          360                494,541.53         1
                          6.3750             3088.16            59
                          6.1250             3088.16
SAN JOSE      CA 95132    2                  11/11/05           00
0440704336                05                 01/01/06           0.0000
1001855770                O                  12/01/35
0

10187518      944/G01     F                  550,000.00         ZZ
                          360                549,514.75         1
                          6.6250             3521.71            73
                          6.3750             3521.71
SAN RAFAEL    CA 94903    2                  11/17/05           00
0440704237                05                 01/01/06           0.0000
1001856100                O                  12/01/35
0

10187520      944/G01     F                  770,000.00         ZZ
                          360                769,320.65         1
                          6.6250             4930.39            70
                          6.3750             4930.39
CORRALES      NM 87048    5                  11/17/05           00
0440708337                05                 01/01/06           0.0000
1001856190                O                  12/01/35
0

10187522      944/G01     F                  444,000.00         ZZ
                          360                443,598.62         1
                          6.5000             2806.38            80
                          6.2500             2806.38
GLEN ARM      MD 21057    5                  11/18/05           00
0440703114                05                 01/01/06           0.0000
1001856228                O                  12/01/35
0

10187524      944/G01     F                  440,000.00         ZZ
                          360                439,602.23         1
                          6.5000             2781.10            80
                          6.2500             2781.10
GREENFIELD    CA 93927    5                  11/17/05           00
0440710226                05                 01/01/06           0.0000
1001856442                O                  12/01/35
0

10187526      944/G01     F                  600,000.00         ZZ
                          360                599,483.41         1
                          6.7500             3891.59            55
                          6.5000             3891.59
PETALUMA      CA 94952    5                  11/22/05           00
0440708378                05                 01/01/06           0.0000
1001856445                O                  12/01/35
0

10187528      944/G01     F                  550,000.00         ZZ
                          360                549,465.43         1
                          6.1250             3341.86            76
                          5.8750             3341.86
UPLAND        CA 91786    1                  11/15/05           00
0440699189                05                 01/01/06           0.0000
1001857195                O                  12/01/35
0

10191026      696/G01     F                  471,000.00         ZZ
                          360                471,000.00         1
                          6.1250             2404.06            71
                          5.8750             2404.06
CHANTILLY     VA 20151    1                  11/30/05           00
0440605038                03                 01/01/06           0.0000
21705214                  O                  12/01/35
0

10212326      X78/G01     F                  547,200.00         ZZ
                          360                546,693.18         1
                          6.3750             3413.82            80
                          6.1250             3413.82
FORT MEYERS   FL 33913    1                  12/05/05           00
0440699999                03                 01/01/06           0.0000
991557                    O                  12/01/35
0

10213329      U85/G01     F                  420,000.00         ZZ
                          360                419,141.48         1
                          5.8750             2484.46            53
                          5.6250             2484.46
BROOKFIELD    WI 53045    2                  10/14/05           00
0440286201                05                 12/01/05           0.0000
1013200501                O                  11/01/35
0

10218799      E22/G01     F                  707,000.00         T
                          360                705,686.88         1
                          6.3750             4410.76            70
                          6.1250             4410.76
POLSON        MT 59860    5                  10/17/05           00
0425127149                05                 12/01/05           0.0000
0425127149                O                  11/01/35
0

10221438      286/286     F                  635,600.00         TX
                          360                634,300.77         1
                          5.8750             3759.82            66
                          5.6250             3759.82
AUSTIN        TX 78703    5                  10/12/05           00
0004300861                05                 12/01/05           0.0000
0004300861                O                  11/01/35
0

10221442      286/286     F                  432,800.00         TX
                          360                431,973.83         1
                          5.7500             2525.71            76
                          5.5000             2525.71
GEORGETOWN    TX 78626    5                  11/04/05           00
0004333367                05                 01/01/06           0.0000
0004333367                O                  12/01/35
0

10221444      286/286     F                  650,000.00         TX
                          360                647,905.30         1
                          5.6250             3741.77            69
                          5.3750             3741.77
HOUSTON       TX 77056    5                  09/21/05           00
0004334201                05                 11/01/05           0.0000
0004334201                O                  10/01/35
0

10221446      286/286     F                  685,000.00         ZZ
                          360                683,727.73         1
                          6.3750             4273.51            65
                          6.1250             4273.51
LEAGUE CITY   TX 77565    2                  10/07/05           00
0004336553                03                 12/01/05           0.0000
0004336553                O                  11/01/35
0

10221448      286/286     F                  650,000.00         TX
                          360                648,184.29         1
                          6.3750             4055.16            80
                          6.1250             4055.16
HOUSTON       TX 77057    5                  09/28/05           00
0004336879                03                 11/01/05           0.0000
0004336879                O                  10/01/35
0

10221450      286/286     F                  640,000.00         TX
                          360                637,720.05         1
                          6.0000             3837.13            80
                          5.7500             3837.13
DALLAS        TX 75209    5                  10/07/05           00
0004342377                05                 12/01/05           0.0000
0004342377                O                  11/01/35
0

10221452      286/286     F                  560,000.00         TX
                          360                558,278.74         1
                          5.8750             3312.62            80
                          5.6250             3312.62
DALLAS        TX 75230    5                  09/20/05           00
0004349884                05                 11/01/05           0.0000
0004349884                O                  10/01/35
0

10221454      286/286     F                  472,000.00         TX
                          360                470,815.32         1
                          6.1250             2867.93            75
                          5.8750             2867.93
AUSTIN        TX 78732    5                  10/05/05           00
0004353012                05                 12/01/05           0.0000
0004353012                O                  11/01/35
0

10221456      286/286     F                  505,000.00         TX
                          360                503,992.01         1
                          6.0000             3027.74            63
                          5.7500             3027.74
AUSTIN        TX 78746    5                  10/14/05           00
0004353046                05                 12/01/05           0.0000
0004353046                O                  11/01/35
0

10221460      286/286     F                  581,000.00         TX
                          360                579,867.72         1
                          6.1250             3530.22            70
                          5.8750             3530.22
DALLAS        TX 75254    5                  10/20/05           00
0004370771                05                 12/01/05           0.0000
0004370771                O                  11/01/35
0

10221462      286/286     F                  488,000.00         TX
                          360                487,048.96         1
                          6.1250             2965.14            80
                          5.8750             2965.14
AUSTIN        TX 78703    5                  10/17/05           00
0004381822                05                 12/01/05           0.0000
0004381822                O                  11/01/35
0

10221466      286/286     F                  500,000.00         TX
                          360                499,547.98         1
                          6.5000             3160.35            72
                          6.2500             3160.35
AUSTIN        TX 78703    5                  11/14/05           00
0004436706                05                 01/01/06           0.0000
0004436706                O                  12/01/35
0

10223660      696/G01     F                  447,900.00         ZZ
                          360                447,900.00         1
                          6.3750             2379.47            80
                          6.1250             2379.47
ALEXANDRIA    VA 22314    1                  11/28/05           00
0440669398                09                 01/01/06           0.0000
23605166                  O                  12/01/35
0

10223672      696/G01     F                  1,381,250.00       ZZ
                          360                1,381,250.00       1
                          6.3750             7337.89            65
                          6.1250             7337.89
GREAT FALLS   VA 22066    1                  11/30/05           00
0440662591                05                 01/01/06           0.0000
40105512                  O                  12/01/35
0

10223676      696/G01     F                  550,000.00         ZZ
                          360                550,000.00         1
                          6.5000             2979.17            78
                          6.2500             2979.17
GLEN ECHO     MD 20812    1                  12/02/05           00
0440665594                05                 01/01/06           0.0000
34105009                  O                  12/01/35
0

10225480      696/G01     F                  696,000.00         ZZ
                          360                695,339.61         1
                          6.2500             4285.39            80
                          6.0000             4285.39
ALEXANDRIA    VA 22305    1                  11/30/05           00
0440684157                05                 01/01/06           0.0000
24605195                  O                  12/01/35
0

10225500      696/G01     F                  459,000.00         ZZ
                          360                458,564.48         1
                          6.2500             2826.14            70
                          6.0000             2826.14
SILVER SPRING MD 20901    1                  11/30/05           00
0440684140                05                 01/01/06           0.0000
31105186                  O                  12/01/35
0

10227336      696/G01     F                  435,000.00         ZZ
                          360                435,000.00         1
                          6.5000             2356.25            71
                          6.2500             2356.25
ROCKVILLE     MD 20850    1                  11/28/05           00
0440685659                09                 01/01/06           0.0000
33805134                  O                  12/01/35
0

10227340      696/G01     F                  560,000.00         ZZ
                          360                560,000.00         1
                          6.3750             2975.00            80
                          6.1250             2975.00
WESTMINSTER   MD 21157    2                  11/30/05           00
0440685386                05                 01/01/06           0.0000
32705211                  O                  12/01/35
0

10227346      696/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          5.8750             2957.69            80
                          5.6250             2957.69
MIAMI         FL 33133    2                  11/30/05           00
0440687226                01                 02/01/06           0.0000
27005272                  O                  01/01/36
0

10227348      696/G01     F                  944,000.00         ZZ
                          360                944,000.00         1
                          6.1250             4818.33            80
                          5.8750             4818.33
ARLINGTON     VA 22213    1                  12/05/05           00
0440683654                05                 02/01/06           0.0000
25005284                  O                  01/01/36
0

10227362      696/G01     F                  521,450.00         ZZ
                          360                521,450.00         1
                          6.3750             2770.20            68
                          6.1250             2770.20
STERLING      VA 20164    5                  11/22/05           00
0440685238                03                 01/01/06           0.0000
25205164                  O                  12/01/35
0

10228311      E22/G01     F                  425,000.00         ZZ
                          360                423,126.36         1
                          5.8750             2514.04            61
                          5.6250             2514.04
CANYON LAKE   CA 92587    5                  10/13/05           00
0425662426                03                 12/01/05           0.0000
0425662426                O                  11/01/35
0

10230555      E22/G01     F                  476,000.00         ZZ
                          360                475,049.91         1
                          6.0000             2853.86            80
                          5.7500             2853.86
ANAHEIM       CA 92806    1                  10/26/05           00
0426118196                05                 12/01/05           0.0000
0426118196                O                  11/01/35
0

10230640      696/G01     F                  450,000.00         ZZ
                          360                449,552.02         1
                          6.0000             2697.98            69
                          5.7500             2697.98
FAIRFAX       VA 22030    1                  12/01/05           00
0440685527                03                 01/01/06           0.0000
25805105                  O                  12/01/35
0

10230642      696/G01     F                  418,000.00         ZZ
                          360                418,000.00         1
                          6.5000             2264.17            37
                          6.2500             2264.17
FALLS CHURCH  VA 22046    2                  12/05/05           00
0440682516                03                 02/01/06           0.0000
22805179                  O                  01/01/36
0

10230646      696/G01     F                  473,700.00         ZZ
                          360                473,700.00         1
                          6.0000             2368.50            80
                          5.7500             2368.50
FORT WASHINGTOMD 20744    1                  12/07/05           00
0440683407                03                 02/01/06           0.0000
33805135                  O                  01/01/36
0

10231769      E22/G01     F                  500,000.00         ZZ
                          360                498,953.44         1
                          5.7500             2917.86            55
                          5.5000             2917.86
SEATTLE       WA 98122    1                  10/26/05           00
0425736691                05                 12/01/05           0.0000
0425736691                O                  11/01/35
0

10231815      E22/G01     F                  517,000.00         ZZ
                          360                517,000.00         1
                          6.2500             2692.71            69
                          6.0000             2692.71
FAIRVIEW      NC 28730    2                  10/26/05           00
0425914165                05                 12/01/05           0.0000
0425914165                O                  11/01/35
0

10232119      E22/G01     F                  577,000.00         ZZ
                          360                575,820.58         1
                          5.8750             3413.17            78
                          5.6250             3413.17
SELAH         WA 98942    2                  10/23/05           00
0425945508                05                 12/01/05           0.0000
0425945508                O                  11/01/35
0

10232127      E22/G01     F                  564,000.00         ZZ
                          360                562,900.86         1
                          6.1250             3426.92            77
                          5.8750             3426.92
GROSSE POINTE MI 48236    1                  10/31/05           00
0425948023                05                 12/01/05           0.0000
0425948023                O                  11/01/35
0

10232369      E22/G01     F                  540,000.00         ZZ
                          360                538,896.20         1
                          5.8750             3194.30            67
                          5.6250             3194.30
ALEXANDRIA    VA 22309    5                  10/25/05           00
0426001038                03                 12/01/05           0.0000
0426001038                O                  11/01/35
0

10234081      Q30/G01     F                  515,200.00         ZZ
                          360                514,171.66         1
                          6.0000             3088.89            80
                          5.7500             3088.89
MADISON       CT 06443    1                  10/28/05           00
0440319895                05                 12/01/05           0.0000
40046988                  O                  11/01/35
0

10234209      Y28/G01     F                  540,000.00         ZZ
                          360                540,000.00         1
                          5.7500             2587.50            80
                          5.5000             2587.50
ARLINGTON     VA 22202    1                  09/12/05           00
0440323889                05                 11/01/05           0.0000
05013749                  O                  10/01/35
0

10236288      696/G01     F                  464,500.00         ZZ
                          360                464,500.00         1
                          5.8750             2274.11            80
                          5.6250             2274.11
ARLINGTON     VA 22201    1                  12/09/05           00
0440702215                06                 02/01/06           0.0000
80005238                  O                  01/01/36
0

10236290      696/G01     F                  609,600.00         ZZ
                          360                609,600.00         1
                          6.5000             3302.00            80
                          6.2500             3302.00
HAYMARKET     VA 20169    5                  12/01/05           00
0440698892                03                 01/01/06           0.0000
21405179                  O                  12/01/35
0

10236296      696/G01     F                  568,000.00         ZZ
                          360                568,000.00         1
                          6.5000             3076.67            80
                          6.2500             3076.67
DERWOOD       MD 20855    1                  12/07/05           00
0440699239                05                 02/01/06           0.0000
20205134                  O                  01/01/36
0

10236860      696/G01     F                  580,000.00         ZZ
                          360                580,000.00         1
                          6.2500             3020.83            71
                          6.0000             3020.83
GERMANTOWN    MD 20876    2                  12/07/05           00
0440689800                03                 02/01/06           0.0000
30305163                  O                  01/01/36
0

10236862      696/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.2500             3385.42            80
                          6.0000             3385.42
DULLES        VA 20166    1                  12/09/05           00
0440689479                03                 01/01/06           0.0000
251050599                 O                  12/01/35
0

10236864      696/G01     F                  452,000.00         ZZ
                          360                452,000.00         1
                          6.1250             2746.40            80
                          5.8750             2746.40
SILVER SPRING MD 20904    1                  12/13/05           00
0440690865                05                 02/01/06           0.0000
32905271                  O                  01/01/36
0

10236866      696/G01     F                  441,600.00         ZZ
                          360                441,600.00         1
                          6.2500             2719.01            80
                          6.0000             2719.01
ALEXANDRIA    VA 22306    1                  12/09/05           00
0440693224                05                 02/01/06           0.0000
21705228                  O                  01/01/36
0

10238322      696/G01     F                  492,000.00         ZZ
                          360                492,000.00         1
                          6.3750             2613.75            80
                          6.1250             2613.75
ALEXANDRIA    VA 22314    1                  12/06/05           00
0440703569                07                 02/01/06           0.0000
26105170                  O                  01/01/36
0

10239180      696/G01     F                  480,000.00         ZZ
                          360                480,000.00         1
                          6.0000             2400.00            80
                          5.7500             2400.00
ARLINGTON     VA 22203    1                  12/13/05           00
0440711257                05                 02/01/06           0.0000
26505249                  O                  01/01/36
0

10239182      696/G01     F                  850,000.00         ZZ
                          360                850,000.00         1
                          6.3750             4515.63            61
                          6.1250             4515.63
VIENNA        VA 22180    2                  12/08/05           00
0440710564                05                 02/01/06           0.0000
10005126                  O                  01/01/36
0

10239184      696/G01     F                  727,050.00         ZZ
                          360                727,050.00         1
                          5.8750             3559.52            80
                          5.6250             3559.52
REISTERSTOWN  MD 21136    1                  11/30/05           00
0440710820                03                 01/01/06           0.0000
32905082                  O                  12/01/35
0

10239982      696/G01     F                  490,000.00         ZZ
                          360                490,000.00         1
                          6.5000             2654.17            70
                          6.2500             2654.17
ASHBURN       VA 20147    5                  11/30/05           00
0440715746                03                 01/01/06           0.0000
23105072                  O                  12/01/35
0

10239994      696/G01     F                  1,379,000.00       T
                          360                1,379,000.00       1
                          6.8750             9059.05            70
                          6.6250             9059.05
WARWICK       MD 21912    1                  12/09/05           00
0440706430                05                 02/01/06           0.0000
50105165                  O                  01/01/36
0

10240302      696/G01     F                  575,000.00         T
                          360                575,000.00         1
                          6.3750             3054.69            68
                          6.1250             3054.69
FORT LAUDERDALFL 33301    1                  12/07/05           00
0440737922                05                 02/01/06           0.0000
40105528                  O                  01/01/36
0

10240304      696/G01     F                  900,000.00         ZZ
                          360                900,000.00         1
                          5.7500             5252.16            65
                          5.5000             5252.16
OAKTON        VA 22124    1                  12/14/05           00
0440733343                03                 02/01/06           0.0000
40105499                  O                  01/01/36
0

10240322      696/G01     F                  748,000.00         T
                          360                748,000.00         1
                          6.2500             3895.83            68
                          6.0000             3895.83
WINTERGREEN   VA 22958    2                  12/01/05           00
0440733509                03                 01/01/06           0.0000
27005276                  O                  12/01/35
0

10242892      696/G01     F                  455,900.00         ZZ
                          360                455,900.00         1
                          6.0000             2279.50            80
                          5.7500             2279.50
RESTON        VA 20191    1                  12/09/05           00
0440752566                09                 02/01/06           0.0000
40105530                  O                  01/01/36
0

10242908      696/G01     F                  454,750.00         ZZ
                          360                454,750.00         1
                          6.0000             2726.46            80
                          5.7500             2726.46
ARLINGTON     VA 22201    1                  12/15/05           00
0440752699                06                 02/01/06           0.0000
80005241                  O                  01/01/36
0

10242918      696/G01     F                  425,000.00         ZZ
                          360                425,000.00         1
                          6.5000             2302.08            69
                          6.2500             2302.08
HERNDON       VA 20171    1                  12/16/05           00
0440753879                03                 02/01/06           0.0000
22805176                  O                  01/01/36
0

10245392      696/G01     F                  1,787,500.00       ZZ
                          360                1,787,500.00       1
                          6.3750             9496.09            65
                          6.1250             9496.09
MCLEAN        VA 22102    5                  12/19/05           00
0440747517                03                 02/01/06           0.0000
25605317                  O                  01/01/36
0

10245398      696/G01     F                  600,000.00         ZZ
                          360                600,000.00         1
                          6.3750             3743.22            75
                          6.1250             3743.22
ALEXANDRIA    VA 22314    1                  12/16/05           00
0440752954                09                 02/01/06           0.0000
25105249                  O                  01/01/36
0

10245402      696/G01     F                  571,500.00         ZZ
                          360                571,500.00         1
                          6.2500             2976.56            80
                          6.0000             2976.56
FULTON        MD 20759    1                  12/16/05           00
0440753044                09                 02/01/06           0.0000
22805185                  O                  01/01/36
0

10247350      696/G01     F                  540,000.00         ZZ
                          360                540,000.00         1
                          6.5000             2925.00            58
                          6.2500             2925.00
LEESBURG      VA 20176    1                  12/09/05           00
0440766376                03                 02/01/06           0.0000
50105259                  O                  01/01/36
0

10247352      696/G01     F                  550,000.00         ZZ
                          360                550,000.00         1
                          6.2500             3386.44            59
                          6.0000             3386.44
OAKTON        VA 22124    1                  12/20/05           00
0440763589                03                 02/01/06           0.0000
22605137                  O                  01/01/36
0

10247356      696/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          6.5000             2708.33            57
                          6.2500             2708.33
ALEXANDRIA    VA 22314    1                  12/19/05           00
0440763779                06                 02/01/06           0.0000
24605265                  O                  01/01/36
0

10248398      696/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          6.2500             3078.59            53
                          6.0000             3078.59
TAKOMA PARK   MD 20912    1                  12/21/05           00
0440764769                05                 02/01/06           0.0000
30505127                  O                  01/01/36
0

10248400      696/G01     F                  554,000.00         ZZ
                          360                554,000.00         1
                          6.2500             2885.42            80
                          6.0000             2885.42
DUNN LORING   VA 22027    1                  12/12/05           00
0440764363                05                 02/01/06           0.0000
40105537                  O                  01/01/36
0

10248404      696/G01     F                  924,000.00         G
                          360                924,000.00         1
                          6.1250             5614.32            80
                          5.8750             5614.32
MCLEAN        VA 22101    1                  12/16/05           00
0440764223                05                 02/01/06           0.0000
40105526                  O                  01/01/36
0

10248406      696/G01     F                  525,000.00         ZZ
                          360                525,000.00         1
                          6.5000             3318.36            48
                          6.2500             3318.36
HERNDON       VA 20170    5                  12/16/05           00
0440764751                03                 02/01/06           0.0000
25805115                  O                  01/01/36
0

10248410      696/G01     F                  440,000.00         T
                          360                440,000.00         1
                          6.5000             2383.33            72
                          6.2500             2383.33
WINCHESTER    VA 22603    1                  12/16/05           00
0440765360                05                 02/01/06           0.0000
24605209                  O                  01/01/36
0

10248414      696/G01     F                  584,000.00         ZZ
                          360                584,000.00         1
                          6.3750             3643.40            80
                          6.1250             3643.40
BETHESDA      MD 20817    5                  12/19/05           00
0440764231                05                 02/01/06           0.0000
21305189                  O                  01/01/36
0

10248416      696/G01     F                  424,000.00         ZZ
                          360                424,000.00         1
                          6.3750             2252.50            80
                          6.1250             2252.50
WASHINGTON    DC 20009    1                  12/19/05           00
0440765022                01                 02/01/06           0.0000
24605279                  O                  01/01/36
0

10248418      696/G01     F                  550,000.00         ZZ
                          360                550,000.00         1
                          6.3750             2921.88            68
                          6.1250             2921.88
ARLINGTON     VA 22207    1                  12/16/05           00
0440764462                05                 02/01/06           0.0000
34105004                  O                  01/01/36
0

10248422      696/G01     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.3750             3244.12            80
                          6.1250             3244.12
REMINGTON     VA 22734    1                  12/15/05           00
0440764579                05                 02/01/06           0.0000
50105256                  O                  01/01/36
0

10251498      696/G01     F                  731,250.00         T
                          360                731,250.00         1
                          6.2500             4502.43            68
                          6.0000             4502.43
BUMPASS       VA 23024    1                  12/22/05           00
0440768521                05                 02/01/06           0.0000
27205063                  O                  01/01/36
0

10251500      696/G01     F                  900,000.00         ZZ
                          360                900,000.00         1
                          5.8750             5323.84            67
                          5.6250             5323.84
CHEVY CHASE   MD 20815    1                  12/21/05           00
0440768372                05                 02/01/06           0.0000
32705124                  O                  01/01/36
0

10251501      225/225     F                  554,120.00         T
                          360                554,120.00         1
                          6.2500             2886.04            70
                          6.0000             2886.04
ANACORTES     WA 98221    1                  10/13/05           00
008965909                 03                 12/01/05           0.0000
008965909                 O                  11/01/35
0

10251924      696/G01     F                  459,200.00         ZZ
                          360                459,200.00         1
                          6.2500             2391.67            80
                          6.0000             2391.67
FREDERICKSBURGVA 22407    1                  12/28/05           00
0440774669                03                 02/01/06           0.0000
26705040                  O                  01/01/36
0

10251934      696/G01     F                  504,000.00         ZZ
                          360                504,000.00         1
                          6.1250             2572.50            80
                          5.8750             2572.50
ARLINGTON     VA 22213    1                  12/27/05           00
0440774263                05                 02/01/06           0.0000
40105532                  O                  01/01/36
0

10254197      E22/G01     F                  550,000.00         ZZ
                          360                549,490.60         1
                          6.3750             3431.28            67
                          6.1250             3431.28
WHITE PLAINS  NY 10603    5                  11/03/05           00
0425825429                05                 01/01/06           0.0000
0425825429                O                  12/01/35
0

10256148      696/G01     F                  703,000.00         T
                          360                703,000.00         1
                          6.2500             4328.49            75
                          6.0000             4328.49
WASHINGTON    DC 20007    1                  12/21/05           00
0440788719                05                 02/01/06           0.0000
25605336                  O                  01/01/36
0

10257343      E22/G01     F                  562,500.00         ZZ
                          360                561,966.28         1
                          6.2500             3463.41            75
                          6.0000             3463.41
ST PETERSBURG FL 33703    1                  11/09/05           00
0425759917                05                 01/01/06           0.0000
0425759917                O                  12/01/35
0

10260429      E22/G01     F                  480,000.00         ZZ
                          360                479,555.42         1
                          6.3750             2994.58            80
                          6.1250             2994.58
JUPITER       FL 33478    1                  11/10/05           00
0426041067                05                 01/01/06           0.0000
0426041067                O                  12/01/35
0

10260657      E22/G01     F                  500,000.00         ZZ
                          360                499,502.25         1
                          6.0000             2997.75            70
                          5.7500             2997.75
HOUSTON       TX 77005    1                  11/10/05           00
0426302253                05                 01/01/06           0.0000
0426302253                O                  12/01/35
0

10262991      313/G01     F                  445,000.00         ZZ
                          360                445,000.00         1
                          6.5000             2410.42            56
                          6.2500             2410.42
JAMUL         CA 91935    1                  10/28/05           00
0440447613                05                 12/01/05           0.0000
10892503                  O                  11/01/35
0

10263815      X51/G01     F                  425,000.00         ZZ
                          360                424,576.91         1
                          6.0000             2548.09            60
                          5.7500             2548.09
BAKERSFIELD   CA 93311    5                  11/09/05           00
0440562429                05                 01/01/06           0.0000
0051028019                O                  12/01/35
0

10264337      E22/G01     F                  436,000.00         ZZ
                          360                435,642.61         1
                          7.0000             2900.72            80
                          6.7500             2900.72
APTOS         CA 95003    1                  11/07/05           00
0426023818                01                 01/01/06           0.0000
0426023818                O                  12/01/35
0

10273128      696/G01     F                  456,000.00         ZZ
                          360                456,000.00         1
                          6.3750             2422.50            80
                          6.1250             2422.50
ALEXANDRIA    VA 22304    1                  12/12/05           00
0440804615                01                 02/01/06           0.0000
25505155                  O                  01/01/36
0

10273130      696/G01     F                  588,000.00         ZZ
                          360                588,000.00         1
                          6.2500             3620.42            80
                          6.0000             3620.42
OAKTON        VA 22124    1                  12/29/05           00
0440789899                09                 02/01/06           0.0000
25105250                  O                  01/01/36
0

10273140      696/G01     F                  540,000.00         ZZ
                          360                540,000.00         1
                          6.3750             3368.90            80
                          6.1250             3368.90
ASHBURN       VA 20148    1                  12/21/05           00
0440790038                03                 02/01/06           0.0000
40105544                  O                  01/01/36
0

10274940      696/G01     F                  562,500.00         ZZ
                          360                562,500.00         1
                          5.6250             2636.72            80
                          5.3750             2636.72
PERRY HALL    MD 21128    1                  12/29/05           00
0440806677                03                 02/01/06           0.0000
31805328                  O                  01/01/36
0

10274958      696/G01     F                  470,700.00         ZZ
                          360                470,700.00         1
                          5.8750             2784.37            70
                          5.6250             2784.37
PERRY HALL    MD 21128    1                  12/29/05           00
0440806925                03                 02/01/06           0.0000
31805313                  O                  01/01/36
0

10275359      E22/G01     F                  535,200.00         ZZ
                          360                534,678.71         1
                          6.1250             3251.93            80
                          5.8750             3251.93
SILVER SPRING MD 20910    1                  11/18/05           00
0426183349                05                 01/01/06           0.0000
0426183349                O                  12/01/35
0

10275698      696/G01     F                  430,000.00         ZZ
                          360                430,000.00         1
                          6.5000             2329.17            72
                          6.2500             2329.17
WARRENTON     VA 20187    2                  12/22/05           00
0440834158                05                 02/01/06           0.0000
10005129                  O                  01/01/36
0

10275704      696/G01     F                  488,000.00         ZZ
                          360                488,000.00         1
                          6.5000             2643.33            80
                          6.2500             2643.33
ALEXANDRIA    VA 22306    1                  12/21/05           00
0440834026                05                 02/01/06           0.0000
23105074                  O                  01/01/36
0

10275708      696/G01     F                  675,000.00         ZZ
                          360                675,000.00         1
                          6.2500             3515.63            43
                          6.0000             3515.63
MCLEAN        VA 22101    2                  12/29/05           00
0440815512                05                 02/01/06           0.0000
10005135                  O                  01/01/36
0

10275710      696/G01     F                  450,000.00         ZZ
                          360                450,000.00         1
                          6.2500             2343.75            56
                          6.0000             2343.75
ARLINGTON     VA 22209    1                  12/19/05           00
0440833986                06                 02/01/06           0.0000
26505271                  O                  01/01/36
0

10275714      696/G01     F                  553,200.00         ZZ
                          360                553,200.00         1
                          6.5000             3496.60            68
                          6.2500             3496.60
TAKOMA  PARK  MD 20912    2                  12/21/05           00
0440838167                05                 02/01/06           0.0000
31105204                  O                  01/01/36
0

10275720      696/G01     F                  980,000.00         ZZ
                          360                980,000.00         1
                          6.2500             6034.03            70
                          6.0000             6034.03
ANNANDALE     VA 22003    2                  12/23/05           00
0440808079                05                 02/01/06           0.0000
10005117                  O                  01/01/36
0

10277953      E82/G01     F                  418,700.00         ZZ
                          360                418,348.24         1
                          6.8750             2750.56            93
                          6.6250             2750.56
WHEATLEY HEIGHNY 11798    2                  11/18/05           04
0401189907                05                 01/01/06           30.0000
0401189907                O                  12/01/35
0

10278337      313/G01     F                  496,000.00         ZZ
                          360                496,000.00         1
                          7.0000             2893.33            80
                          6.7500             2893.33
YORKVILLE     IL 60560    1                  11/18/05           00
0440579530                05                 01/01/06           0.0000
10925006                  O                  12/01/35
0

10279095      E22/G01     F                  550,000.00         ZZ
                          360                549,478.14         1
                          6.2500             3386.44            69
                          6.0000             3386.44
INVER GROVE HEMN 55077    5                  11/17/05           00
0426005567                05                 01/01/06           0.0000
0426005567                O                  12/01/35
0

10279285      E22/G01     F                  480,000.00         ZZ
                          360                479,555.42         1
                          6.3750             2994.58            73
                          6.1250             2994.58
NEWBURY PARK  CA 91320    2                  11/15/05           00
0426244372                03                 01/01/06           0.0000
0426244372                O                  12/01/35
0

10279595      E22/G01     F                  753,500.00         ZZ
                          360                752,785.05         1
                          6.2500             4639.43            69
                          6.0000             4639.43
WOODBURY      MN 55129    2                  11/17/05           00
0426200648                05                 01/01/06           0.0000
0426200648                O                  12/01/35
0

10279773      462/G01     F                  436,750.00         ZZ
                          360                436,315.21         1
                          6.0000             2618.54            42
                          5.7500             2618.54
SAN RAMON     CA 94582    1                  10/28/05           00
0440679421                05                 01/01/06           0.0000
0007913387                O                  12/01/35
0

10279775      462/G01     F                  500,000.00         ZZ
                          360                499,525.58         1
                          6.2500             3078.59            50
                          6.0000             3078.59
SAN RAMON     CA 94582    1                  10/27/05           00
0440677862                05                 01/01/06           0.0000
0007916588                O                  12/01/35
0

10279781      462/G01     F                  450,000.00         ZZ
                          360                449,530.17         1
                          5.7500             2626.08            60
                          5.5000             2626.08
SANTA CLARA   CA 95054    1                  11/03/05           00
0440677615                03                 01/01/06           0.0000
0008312381                O                  12/01/35
0

10279817      462/G01     F                  466,500.00         ZZ
                          360                466,046.59         1
                          6.1250             2834.51            70
                          5.8750             2834.51
MOUNTAIN HOUSECA 95391    1                  10/31/05           00
0440679389                05                 01/01/06           0.0000
0009545088                O                  12/01/35
0

10279855      462/G01     F                  474,950.00         ZZ
                          360                474,488.38         1
                          6.1250             2885.85            80
                          5.8750             2885.85
MOUNTAIN HOUSECA 95391    1                  11/01/05           00
0440676666                05                 01/01/06           0.0000
0009991183                O                  12/01/35
0

10279857      462/G01     F                  456,800.00         ZZ
                          360                456,334.27         1
                          5.8750             2702.15            80
                          5.6250             2702.15
MURRIETA      CA 92563    1                  11/04/05           00
0440676674                05                 01/01/06           0.0000
0004725578                O                  12/01/35
0

10279859      462/G01     F                  470,000.00         ZZ
                          360                469,564.69         1
                          6.3750             2932.19            75
                          6.1250             2932.19
GOLDEN        CO 80403    1                  11/18/05           00
0440679751                03                 01/01/06           0.0000
0004766473                O                  12/01/35
0

10279877      462/G01     F                  525,000.00         ZZ
                          360                524,489.73         1
                          6.1250             3189.96            63
                          5.8750             3189.96
LAKE ZURICH   IL 60047    1                  11/18/05           00
0440679249                03                 01/01/06           0.0000
0004984571                O                  12/01/35
0

10279885      462/G01     F                  700,000.00         ZZ
                          360                699,269.16         1
                          5.7500             4085.01            73
                          5.5000             4085.01
IRVINE        CA 92620    1                  11/03/05           00
0440677797                03                 01/01/06           0.0000
0005119870                O                  12/01/35
0

10279907      462/G01     F                  650,000.00         ZZ
                          360                649,337.30         1
                          5.8750             3845.00            74
                          5.6250             3845.00
CAMARILLO     CA 93012    1                  11/01/05           00
0440677433                03                 01/01/06           0.0000
0005579776                O                  12/01/35
0

10279931      462/G01     F                  435,000.00         ZZ
                          360                434,577.21         1
                          6.1250             2643.11            69
                          5.8750             2643.11
GOLDEN        CO 80403    1                  11/17/05           00
0440679439                03                 01/01/06           0.0000
0005884473                O                  12/01/35
0

10280033      X05/G01     F                  480,000.00         ZZ
                          360                479,041.93         1
                          6.0000             2877.84            54
                          5.7500             2877.84
FULLERTON     CA 92835    5                  10/25/05           00
0440566867                05                 12/01/05           0.0000
050915001                 O                  11/01/35
0

10280037      X05/G01     F                  516,000.00         ZZ
                          360                515,522.08         1
                          6.3750             3219.17            69
                          6.1250             3219.17
ORANGE        CA 92866    5                  11/04/05           00
0440566503                05                 01/01/06           0.0000
11510294                  O                  12/01/35
0

10280051      X05/G01     F                  700,000.00         ZZ
                          360                699,335.81         1
                          6.2500             4310.02            74
                          6.0000             4310.02
SANTA MONICA  CA 90402    5                  11/03/05           00
0440567345                01                 01/01/06           0.0000
015100197                 O                  12/01/35
0

10280499      X05/G01     F                  496,000.00         ZZ
                          360                495,494.30         1
                          5.8750             2934.03            80
                          5.6250             2934.03
PORTLAND      OR 97229    5                  10/24/05           00
0440564680                03                 01/01/06           0.0000
18509110                  O                  12/01/35
0

10280807      E22/G01     F                  432,000.00         ZZ
                          360                431,637.07         1
                          6.8750             2837.93            90
                          6.6250             2837.93
MOUNT JACKSON VA 22842    5                  11/18/05           04
0426038048                05                 01/01/06           25.0000
0426038048                O                  12/01/35
0

10281045      E22/G01     F                  1,000,000.00       ZZ
                          360                999,051.16         1
                          6.2500             6157.17            40
                          6.0000             6157.17
HOUSTON       TX 77056    2                  11/18/05           00
0426276242                03                 01/01/06           0.0000
0426276242                O                  12/01/35
0

10282403      E22/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.3750             3453.13            44
                          6.1250             3453.13
LAGUNA BEACH  CA 92651    5                  11/11/05           00
0426044400                05                 01/01/06           0.0000
0426044400                O                  12/01/35
0

10282439      E22/G01     F                  565,083.00         ZZ
                          360                565,083.00         1
                          6.1250             2884.28            80
                          5.8750             2884.28
YORKTOWN      VA 23692    1                  11/28/05           00
0426104048                05                 01/01/06           0.0000
0426104048                O                  12/01/35
0

10283513      T08/E72     F                  423,000.00         ZZ
                          360                422,175.64         1
                          6.1250             2570.19            66
                          5.8750             2570.19
CANYON COUNTRYCA 91387    5                  10/24/05           00
TO BE ASSIGNED            05                 12/01/05           0.0000
132320200                 O                  11/01/35
0

10283549      T08/E72     F                  529,000.00         ZZ
                          360                527,811.80         1
                          5.3750             2962.25            74
                          5.1250             2962.25
NEEDHAM       MA 02494    2                  10/25/05           00
TO BE ASSIGNED            05                 12/01/05           0.0000
132319162                 O                  11/01/35
0

10283571      T08/E72     F                  772,720.00         ZZ
                          360                771,214.09         1
                          6.1250             4695.13            80
                          5.8750             4695.13
KISSIMMEE     FL 34747    1                  10/31/05           00
TO BE ASSIGNED            03                 12/01/05           0.0000
14082688                  O                  11/01/35
0

10285099      E22/G01     F                  439,200.00         ZZ
                          360                438,793.21         1
                          6.3750             2740.04            80
                          6.1250             2740.04
SENATOBIA     MS 38668    1                  11/29/05           00
0426386793                05                 01/01/06           0.0000
0426386793                O                  12/01/35
0

10285267      E22/G01     F                  420,000.00         T
                          360                419,620.31         1
                          6.5000             2654.69            30
                          6.2500             2654.69
CAMBRIA       CA 93428    5                  11/16/05           00
0426109757                05                 01/01/06           0.0000
0426109757                O                  12/01/35
0

10285352      696/G01     F                  825,000.00         ZZ
                          360                825,000.00         1
                          6.6250             4554.69            75
                          6.3750             4554.69
ALEXANDRIA    VA 22307    2                  01/04/06           00
0440836195                05                 02/01/06           0.0000
10005120                  O                  01/01/36
0

10285355      E22/G01     F                  504,000.00         ZZ
                          360                503,555.33         1
                          6.6250             3227.17            71
                          6.3750             3227.17
GLENVIEW      IL 60025    5                  11/23/05           00
0426436911                05                 01/01/06           0.0000
0426436911                O                  12/01/35
0

10285743      462/G01     F                  625,650.00         ZZ
                          360                625,098.00         1
                          6.6250             4006.11            80
                          6.3750             4006.11
ELLICOTT CITY MD 21043    1                  11/21/05           00
0440716033                05                 01/01/06           0.0000
0005158274                O                  12/01/35
0

10285811      462/G01     F                  429,950.00         ZZ
                          360                429,501.11         1
                          5.7500             2509.08            80
                          5.5000             2509.08
NORTH LAS VEGANV 89084    1                  11/01/05           00
0440699650                03                 01/01/06           0.0000
0006221279                O                  12/01/35
0

10285853      462/G01     F                  593,150.00         ZZ
                          360                592,530.71         1
                          5.7500             3461.47            70
                          5.5000             3461.47
CAMARILLO     CA 93012    1                  11/08/05           00
0440699783                03                 01/01/06           0.0000
0005208970                O                  12/01/35
0

10285877      462/G01     F                  500,000.00         ZZ
                          360                499,490.23         1
                          5.8750             2957.69            55
                          5.6250             2957.69
GLEDORA       CA 91741    1                  11/03/05           00
0440752889                09                 01/01/06           0.0000
0009743196                O                  12/01/35
0

10285927      N16/G01     F                  995,000.00         ZZ
                          360                992,966.14         1
                          5.8750             5885.80            49
                          5.6250             5885.80
SANIBEL       FL 33957    5                  11/25/05           00
0440670594                01                 12/30/05           0.0000
2164                      O                  11/30/35
0

10285937      462/G01     F                  950,000.00         ZZ
                          360                949,031.43         1
                          5.8750             5619.61            40
                          5.6250             5619.61
CORONA DEL MARCA 92625    2                  11/18/05           00
0440682334                03                 01/01/06           0.0000
0005952973                O                  12/01/35
0

10286067      462/G01     F                  460,000.00         ZZ
                          360                459,563.53         1
                          6.2500             2832.30            80
                          6.0000             2832.30
AURORA        CO 80016    1                  11/23/05           00
0440717072                05                 01/01/06           0.0000
0005151675                O                  12/01/35
0

10286377      550/550     F                  940,000.00         ZZ
                          360                939,116.65         1
                          6.3000             5818.35            44
                          6.0500             5818.35
SAN FRANCISCO CA 94123    2                  11/22/05           00
124081105                 05                 01/01/06           0.0000
124081105                 O                  12/01/35
0

10287109      E22/G01     F                  475,000.00         ZZ
                          360                474,549.30         1
                          6.2500             2924.66            74
                          6.0000             2924.66
TULARE        CA 93274    2                  11/23/05           00
0426178125                05                 01/01/06           0.0000
0426178125                O                  12/01/35
0

10287131      E22/G01     F                  750,000.00         ZZ
                          360                750,000.00         1
                          6.2500             3906.25            55
                          6.0000             3906.25
TOWACO        NJ 07082    5                  11/21/05           00
0426206926                05                 01/01/06           0.0000
0426206926                O                  12/01/35
0

10287375      E22/G01     F                  431,000.00         ZZ
                          360                430,600.81         1
                          6.3750             2688.88            80
                          6.1250             2688.88
BUENA PARK    CA 90620    2                  11/17/05           00
0425804069                05                 01/01/06           0.0000
0425804069                O                  12/01/35
0

10287413      E22/G01     F                  578,000.00         ZZ
                          360                577,410.70         1
                          5.8750             3419.09            47
                          5.6250             3419.09
LOS ANGELES   CA 90077    5                  11/23/05           00
0425910312                29                 01/01/06           0.0000
0425910312                O                  12/01/35
0

10287775      E82/G01     F                  750,000.00         TX
                          360                750,000.00         1
                          6.2500             4617.88            75
                          6.0000             4617.88
DALLAS        TX 75229    5                  11/28/05           00
0401164611                05                 02/01/06           0.0000
0401164611                O                  01/01/36
0

10289393      Z51/Z51     F                  520,000.00         ZZ
                          360                516,491.79         1
                          6.2500             3201.73            80
                          6.0000             3201.73
TRAVERSE CITY MI 49686    2                  05/12/05           00
777006053                 05                 07/01/05           0.0000
777006053                 O                  06/01/35
0

10289395      Z51/Z51     F                  548,000.00         T
                          360                542,871.97         1
                          5.8750             3241.63            51
                          5.6250             3241.63
OAKLAND       MD 21550    2                  03/15/05           00
777006054                 05                 05/01/05           0.0000
777006054                 O                  04/01/35
0

10289397      Z51/Z51     F                  460,000.00         ZZ
                          360                460,000.00         1
                          5.8750             2252.08            80
                          5.6250             2252.08
BRADENTON     FL 34212    1                  05/20/05           00
777006055                 05                 07/01/05           0.0000
777006055                 O                  06/01/35
0

10289403      Z51/Z51     F                  613,600.00         ZZ
                          360                607,722.45         1
                          5.7500             3580.81            80
                          5.5000             3580.81
ANAHEIM       CA 92807    1                  03/16/05           00
777006059                 05                 05/01/05           0.0000
777006059                 O                  04/01/35
0

10289405      Z51/Z51     F                  555,500.00         ZZ
                          360                551,840.55         1
                          6.3750             3465.60            80
                          6.1250             3465.60
MORGANTOWN    WV 26508    1                  05/06/05           00
777006060                 05                 07/01/05           0.0000
777006060                 O                  06/01/35
0

10289407      Z51/Z51     F                  532,000.00         ZZ
                          360                526,904.12         1
                          5.7500             3104.61            80
                          5.5000             3104.61
TALLAHASSEE   FL 32309    1                  03/24/05           00
777006061                 05                 05/01/05           0.0000
777006061                 O                  04/01/35
0

10289411      Z51/Z51     F                  520,000.00         ZZ
                          360                517,825.91         1
                          5.8750             3076.00            44
                          5.6250             3076.00
LEXINGTON     KY 40502    1                  08/17/05           00
777008825                 05                 10/01/05           0.0000
777008825                 O                  09/01/35
0

10289413      Z51/Z51     F                  440,000.00         ZZ
                          360                439,121.75         1
                          6.0000             2638.03            80
                          5.7500             2638.03
FLUSHING      NY 11367    1                  10/20/05           00
777009006                 05                 12/01/05           0.0000
777009006                 O                  11/01/35
0

10289415      Z51/Z51     F                  425,000.00         ZZ
                          360                420,730.52         1
                          5.8750             2514.04            44
                          5.6250             2514.04
TUCSON        AZ 85704    5                  08/23/05           00
777009458                 05                 10/01/05           0.0000
777009458                 O                  09/01/35
0

10289417      Z51/Z51     F                  515,000.00         ZZ
                          360                512,729.68         1
                          5.5000             2924.11            54
                          5.2500             2924.11
YORBA LINDA   CA 92887    5                  08/11/05           00
777009459                 05                 10/01/05           0.0000
777009459                 O                  09/01/35
0

10289419      Z51/Z51     F                  650,000.00         ZZ
                          360                647,265.89         1
                          5.7500             3793.22            57
                          5.5000             3793.22
MAHTOMEDI     MN 55115    2                  08/26/05           00
777009460                 05                 10/01/05           0.0000
777009460                 O                  09/01/35
0

10289421      Z51/Z51     F                  422,000.00         ZZ
                          360                420,224.91         1
                          5.7500             2462.68            60
                          5.5000             2462.68
SAN MARCOS    CA 92078    1                  08/18/05           00
777009462                 05                 10/01/05           0.0000
777009462                 O                  09/01/35
0

10289423      Z51/Z51     F                  555,000.00         ZZ
                          360                552,768.27         1
                          6.0000             3327.51            64
                          5.7500             3327.51
YORBA LINDA   CA 92887    5                  08/22/05           00
777009463                 05                 10/01/05           0.0000
777009463                 O                  09/01/35
0

10289425      Z51/Z51     F                  520,000.00         ZZ
                          360                517,913.78         1
                          6.0000             3117.66            67
                          5.7500             3117.66
WESTON        FL 33327    5                  08/19/05           00
777009464                 05                 10/01/05           0.0000
777009464                 O                  09/01/35
0

10289427      Z51/Z51     F                  530,000.00         ZZ
                          360                528,020.78         1
                          6.3750             3306.51            68
                          6.1250             3306.51
LONG BEACH    CA 90814    5                  08/25/05           00
777009465                 05                 10/01/05           0.0000
777009465                 O                  09/01/35
0

10289429      Z51/Z51     F                  650,000.00         ZZ
                          360                647,322.61         1
                          5.8750             3845.00            75
                          5.6250             3845.00
BELLEVUE      WA 98006    2                  08/22/05           00
777009467                 05                 10/01/05           0.0000
777009467                 O                  09/01/35
0

10289431      Z51/Z51     F                  650,000.00         ZZ
                          360                647,453.55         1
                          6.1250             3949.47            76
                          5.8750             3949.47
TUCSON        AZ 85718    1                  08/24/05           00
777009468                 05                 10/01/05           0.0000
777009468                 O                  09/01/35
0

10289433      Z51/Z51     F                  480,000.00         ZZ
                          360                478,163.96         1
                          6.2500             2955.44            80
                          6.0000             2955.44
SHELTON       CT 06484    5                  08/25/05           00
777009469                 05                 10/01/05           0.0000
777009469                 O                  09/01/35
0

10289435      Z51/Z51     F                  542,400.00         ZZ
                          360                540,223.93         1
                          6.0000             3251.96            80
                          5.7500             3251.96
GLENDALE      AZ 85310    1                  08/19/05           00
777009470                 05                 10/01/05           0.0000
777009470                 O                  09/01/35
0

10289437      Z51/Z51     F                  496,000.00         ZZ
                          360                494,102.74         1
                          6.2500             3053.96            80
                          6.0000             3053.96
LAKE COLORADO CO 80919    5                  08/24/05           00
777009471                 05                 10/01/05           0.0000
777009471                 O                  09/01/35
0

10289439      Z51/Z51     F                  508,000.00         ZZ
                          360                505,812.34         1
                          5.6250             2924.33            80
                          5.3750             2924.33
DENVER        CO 80207    1                  08/22/05           00
777009472                 05                 10/01/05           0.0000
777009472                 O                  09/01/35
0

10289441      Z51/Z51     F                  540,000.00         ZZ
                          360                537,833.55         1
                          6.0000             3237.57            80
                          5.7500             3237.57
TEMECULA      CA 92592    5                  08/22/05           00
777009473                 05                 10/01/05           0.0000
777009473                 O                  09/01/35
0

10289443      Z51/Z51     F                  424,000.00         ZZ
                          360                422,258.12         1
                          5.8750             2508.12            80
                          5.6250             2508.12
PEORIA        AZ 85385    1                  08/23/05           00
777009474                 05                 10/01/05           0.0000
777009474                 O                  09/01/35
0

10289445      Z51/Z51     F                  440,000.00         ZZ
                          360                438,048.25         1
                          5.7500             2567.72            80
                          5.5000             2567.72
HUDSON        OH 44236    5                  08/24/05           00
777009475                 05                 10/01/05           0.0000
777009475                 O                  09/01/35
0

10289447      Z51/Z51     F                  528,000.00         ZZ
                          360                525,779.07         1
                          5.7500             3081.26            80
                          5.5000             3081.26
WEST PALM BEACFL 33411    5                  08/25/05           00
777009476                 05                 10/01/05           0.0000
777009476                 O                  09/01/35
0

10289449      Z51/Z51     F                  455,920.00         ZZ
                          360                454,090.86         1
                          6.0000             2733.47            80
                          5.7500             2733.47
PARKLAND      FL 33076    1                  08/31/05           00
777009478                 05                 10/01/05           0.0000
777009478                 O                  09/01/35
0

10289451      Z51/Z51     F                  466,300.00         ZZ
                          360                463,412.39         1
                          5.8750             2758.34            80
                          5.6250             2758.34
STRATHAM      NH 03885    1                  06/29/05           00
777009481                 05                 08/01/05           0.0000
777009481                 O                  07/01/35
0

10289453      Z51/Z51     F                  590,000.00         ZZ
                          360                586,738.25         1
                          5.5000             3349.96            59
                          5.2500             3349.96
NEWPORT BEACH CA 92660    5                  08/03/05           00
777009490                 05                 10/01/05           0.0000
777009490                 O                  09/01/35
0

10289455      Z51/Z51     F                  597,000.00         ZZ
                          360                594,604.73         1
                          6.0000             3579.32            65
                          5.7500             3579.32
LOS ALAMITOS  CA 90720    5                  08/12/05           00
777009491                 05                 10/01/05           0.0000
777009491                 O                  09/01/35
0

10289457      Z51/Z51     F                  448,000.00         ZZ
                          360                446,040.94         1
                          6.2500             2758.42            80
                          6.0000             2758.42
RIVERSIDE     CA 92505    5                  08/15/05           00
777009492                 05                 10/01/05           0.0000
777009492                 O                  09/01/35
0

10289459      Z51/Z51     F                  440,000.00         ZZ
                          360                436,671.62         1
                          5.7500             2567.72            80
                          5.5000             2567.72
LIBERTYVILLE  IL 60048    1                  06/30/05           00
777009555                 05                 08/01/05           0.0000
777009555                 O                  07/01/35
0

10289465      Z51/Z51     F                  631,000.00         ZZ
                          360                628,345.80         1
                          5.7500             3682.34            68
                          5.5000             3682.34
FREMONT       CA 94536    5                  08/17/05           00
777009562                 05                 10/01/05           0.0000
777009562                 O                  09/01/35
0

10289471      Z51/Z51     F                  508,000.00         ZZ
                          360                508,000.00         1
                          6.0000             2540.00            75
                          5.7500             2540.00
MONUMENT      CO 80132    2                  08/26/05           00
777009569                 05                 10/01/05           0.0000
777009569                 O                  09/01/35
0

10289477      Z51/Z51     F                  515,000.00         ZZ
                          360                514,612.68         1
                          5.3750             2306.77            72
                          5.1250             2306.77
SAN FRANCISCO CA 94124    1                  08/17/05           00
777009575                 05                 10/01/05           0.0000
777009575                 O                  09/01/35
0

10289479      Z51/Z51     F                  700,000.00         ZZ
                          360                697,948.51         1
                          6.1250             4253.27            80
                          5.8750             4253.27
SAN FRANCISCO CA 94110    1                  09/02/05           00
777009576                 05                 11/01/05           0.0000
777009576                 O                  10/01/35
0

10289483      Z51/Z51     F                  436,000.00         ZZ
                          360                434,691.37         1
                          6.0000             2614.04            80
                          5.7500             2614.04
WHITESTONE    NY 11357    1                  09/09/05           00
777009586                 05                 11/01/05           0.0000
777009586                 O                  10/01/35
0

10289485      Z51/Z51     F                  490,000.00         ZZ
                          360                490,000.00         1
                          5.7500             2347.92            72
                          5.5000             2347.92
ALPHARETTA    GA 30022    1                  09/16/05           00
777009753                 05                 11/01/05           0.0000
777009753                 O                  10/01/35
0

10289487      Z51/Z51     F                  521,200.00         ZZ
                          360                518,902.30         1
                          5.5000             2959.32            74
                          5.2500             2959.32
PASADENA      CA 91107    2                  08/24/05           00
777009771                 05                 10/01/05           0.0000
777009771                 O                  09/01/35
0

10289489      Z51/Z51     F                  428,500.00         ZZ
                          360                426,345.66         1
                          6.0000             2569.08            64
                          5.7500             2569.08
CARSON        CA 90746    5                  08/24/05           00
777009839                 05                 10/01/05           0.0000
777009839                 O                  09/01/35
0

10289491      Z51/Z51     F                  477,200.00         ZZ
                          360                475,096.30         1
                          5.5000             2709.49            66
                          5.2500             2709.49
HUNTINGTON BEACA 92649    1                  08/22/05           00
777009840                 05                 10/01/05           0.0000
777009840                 O                  09/01/35
0

10289497      Z51/Z51     F                  450,000.00         ZZ
                          360                448,319.48         1
                          6.3750             2807.42            75
                          6.1250             2807.42
ANAHEIM       CA 92805    2                  09/02/05           00
777009843                 05                 11/01/05           0.0000
777009843                 O                  10/01/35
0

10289499      Z51/Z51     F                  500,000.00         ZZ
                          360                498,249.70         1
                          5.5000             2838.95            80
                          5.2500             2838.95
GARDEN GROVE  CA 92841    5                  09/14/05           00
777009847                 05                 11/01/05           0.0000
777009847                 O                  10/01/35
0

10289501      Z51/Z51     F                  450,000.00         ZZ
                          360                448,703.54         1
                          6.2500             2770.73            65
                          6.0000             2770.73
FOUNTAIN HILLSAZ 85268    5                  09/13/05           00
777009974                 05                 11/01/05           0.0000
777009974                 O                  10/01/35
0

10289505      Z51/Z51     F                  556,000.00         ZZ
                          360                554,122.55         1
                          5.3750             3113.44            66
                          5.1250             3113.44
VALLEY VILLAGECA 91607    5                  09/13/05           00
777010354                 05                 11/01/05           0.0000
777010354                 O                  10/01/35
0

10289507      Z51/Z51     F                  622,000.00         ZZ
                          360                620,220.22         1
                          6.2500             3829.76            63
                          6.0000             3829.76
DARIEN        CT 06820    5                  09/21/05           00
777010385                 05                 11/01/05           0.0000
777010385                 O                  10/01/35
0

10289509      Z51/Z51     F                  551,200.00         ZZ
                          360                551,200.00         1
                          5.7500             2641.17            80
                          5.5000             2641.17
ATLANTA       GA 30345    1                  09/30/05           00
777010470                 05                 11/01/05           0.0000
777010470                 O                  10/01/35
0

10289511      Z51/Z51     F                  450,000.00         T
                          360                448,616.86         1
                          5.8750             2661.92            75
                          5.6250             2661.92
MINERAL BLUFF GA 30559    1                  09/30/05           00
777010482                 05                 11/01/05           0.0000
777010482                 O                  10/01/35
0

10289513      Z51/Z51     F                  435,000.00         ZZ
                          360                434,110.83         1
                          5.8750             2573.19            47
                          5.6250             2573.19
LONG BEACH    CA 90815    5                  09/29/05           00
777010631                 05                 12/01/05           0.0000
777010631                 O                  11/01/35
0

10289515      Z51/Z51     F                  1,000,000.00       ZZ
                          360                997,138.61         1
                          6.2500             6157.18            68
                          6.0000             6157.18
HUNTINGTON BEACA 92648    1                  09/27/05           00
777010678                 05                 12/01/05           0.0000
777010678                 O                  11/01/35
0

10289517      Z51/Z51     F                  450,000.00         ZZ
                          360                448,583.75         1
                          5.7500             2626.08            52
                          5.5000             2626.08
PLEASANT HILL CA 94523    5                  09/23/05           00
777010679                 05                 11/01/05           0.0000
777010679                 O                  10/01/35
0

10289519      Z51/Z51     F                  600,000.00         ZZ
                          360                598,155.79         1
                          5.8750             3549.23            80
                          5.6250             3549.23
RANCHO SANTA MCA 92688    5                  09/16/05           00
777010690                 05                 11/01/05           0.0000
777010690                 O                  10/01/35
0

10289521      Z51/Z51     F                  440,000.00         ZZ
                          360                439,121.75         1
                          6.0000             2638.03            70
                          5.7500             2638.03
VAN NUYS      CA 91405    1                  09/30/05           00
777010777                 05                 12/01/05           0.0000
777010777                 O                  11/01/35
0

10289523      Z51/Z51     F                  488,000.00         ZZ
                          360                486,263.48         1
                          6.6250             3124.72            80
                          6.3750             3124.72
WINNETKA      CA 91306    1                  09/23/05           00
777010778                 05                 11/01/05           0.0000
777010778                 O                  10/01/35
0

10289525      Z51/Z51     F                  470,000.00         ZZ
                          360                468,655.13         1
                          6.2500             2893.88            68
                          6.0000             2893.88
STEVENSON RANCCA 91381    5                  10/05/05           00
777010780                 05                 12/01/05           0.0000
777010780                 O                  11/01/35
0

10289529      Z51/Z51     F                  430,000.00         ZZ
                          360                429,099.96         1
                          5.7500             2509.36            79
                          5.5000             2509.36
SACRAMENTO    CA 95829    5                  10/04/05           00
777010847                 05                 12/01/05           0.0000
777010847                 O                  11/01/35
0

10289531      Z51/Z51     F                  584,000.00         ZZ
                          360                582,777.61         1
                          5.7500             3408.07            80
                          5.5000             3408.07
TORRANCE      CA 90501    5                  10/10/05           00
777010873                 05                 12/01/05           0.0000
777010873                 O                  11/01/35
0

10289533      Z51/Z51     F                  450,000.00         ZZ
                          360                449,143.82         1
                          6.2500             2770.73            72
                          6.0000             2770.73
BURBANK       CA 91506    5                  10/11/05           00
777010882                 05                 12/01/05           0.0000
777010882                 O                  11/01/35
0

10289535      Z51/Z51     F                  510,900.00         ZZ
                          360                509,973.77         1
                          6.5000             3229.24            77
                          6.2500             3229.24
BEVERLY HILLS CA 90210    5                  10/15/05           00
777010983                 01                 12/01/05           0.0000
777010983                 O                  11/01/35
0

10289537      Z51/Z51     F                  420,000.00         ZZ
                          360                419,133.45         1
                          6.1250             2551.96            79
                          5.8750             2551.96
WHITTIER      CA 90603    2                  10/17/05           00
777010985                 05                 12/01/05           0.0000
777010985                 O                  11/01/35
0

10289539      Z51/Z51     F                  631,000.00         ZZ
                          360                629,770.26         1
                          6.1250             3834.03            80
                          5.8750             3834.03
MONROE        NC 28110    5                  10/26/05           00
777011092                 05                 12/01/05           0.0000
777011092                 O                  11/01/35
0

10289541      Z51/Z51     F                  565,000.00         ZZ
                          360                563,872.25         1
                          6.0000             3387.47            80
                          5.7500             3387.47
SANTA CLARITA CA 91355    5                  10/06/05           00
777011109                 05                 12/01/05           0.0000
777011109                 O                  11/01/35
0

10289543      Z51/Z51     F                  525,000.00         ZZ
                          360                523,386.32         1
                          5.8750             3105.58            73
                          5.6250             3105.58
SANTA CLARA   CA 95054    5                  10/12/05           00
777011110                 05                 12/01/05           0.0000
777011110                 O                  11/01/35
0

10289545      Z51/Z51     F                  433,000.00         ZZ
                          360                431,669.12         1
                          5.8750             2561.36            74
                          5.6250             2561.36
SAN DIEGO     CA 92128    2                  10/07/05           00
777011111                 05                 12/01/05           0.0000
777011111                 O                  11/01/35
0

10289547      Z51/Z51     F                  500,000.00         ZZ
                          360                498,977.96         1
                          5.8750             2957.69            67
                          5.6250             2957.69
LAKEWOOD      CA 90712    5                  10/06/05           00
777011112                 05                 12/01/05           0.0000
777011112                 O                  11/01/35
0

10289549      Z51/Z51     F                  500,000.00         ZZ
                          360                498,499.24         1
                          6.0000             2997.76            72
                          5.7500             2997.76
BURBANK       CA 91506    5                  10/14/05           00
777011113                 05                 12/01/05           0.0000
777011113                 O                  11/01/35
0

10289551      Z51/Z51     F                  536,000.00         ZZ
                          360                534,904.38         1
                          5.8750             3170.64            80
                          5.6250             3170.64
MIRA LOMA     CA 91752    5                  10/13/05           00
777011153                 05                 12/01/05           0.0000
777011153                 O                  11/01/35
0

10289553      Z51/Z51     F                  509,500.00         ZZ
                          360                508,553.69         1
                          6.3750             3178.62            75
                          6.1250             3178.62
ESCONDIDO     CA 92025    2                  10/19/05           00
777011171                 05                 12/01/05           0.0000
777011171                 O                  11/01/35
0

10289555      Z51/Z51     F                  430,000.00         ZZ
                          360                428,678.32         1
                          5.8750             2543.62            51
                          5.6250             2543.62
FULLERTON     CA 92835    5                  10/11/05           00
777011503                 05                 12/01/05           0.0000
777011503                 O                  11/01/35
0

10289557      Z51/Z51     F                  575,000.00         ZZ
                          360                574,385.28         1
                          5.6250             3310.03            80
                          5.3750             3310.03
SAN JOSE      CA 95128    5                  11/01/05           00
777011504                 05                 01/01/06           0.0000
777011504                 O                  12/01/35
0

10292519      P60/G01     F                  490,000.00         ZZ
                          360                490,000.00         1
                          6.7500             2756.25            70
                          6.5000             2756.25
POWELL        OH 43065    2                  11/29/05           00
0440672467                03                 02/01/06           0.0000
1311038921                O                  01/01/36
0

10292755      E22/G01     F                  446,000.00         ZZ
                          360                445,556.00         1
                          6.0000             2674.00            80
                          5.7500             2674.00
FOLSOM        CA 95630    5                  11/23/05           00
0426221081                05                 01/01/06           0.0000
0426221081                O                  12/01/35
0

10293349      462/G01     F                  442,000.00         ZZ
                          360                441,590.62         1
                          6.3750             2757.51            80
                          6.1250             2757.51
MURRIETA      CA 92563    1                  11/14/05           00
0440698215                05                 01/01/06           0.0000
0004913273                O                  12/01/35
0

10295013      E22/G01     F                  457,696.00         ZZ
                          360                457,251.15         1
                          6.1250             2781.01            80
                          5.8750             2781.01
FONTANA       CA 92336    1                  11/28/05           00
0425496205                05                 01/01/06           0.0000
0425496205                O                  12/01/35
0

10295061      E22/G01     F                  550,000.00         ZZ
                          360                549,439.25         1
                          5.8750             3253.46            57
                          5.6250             3253.46
SPRINGGIELD   VA 22150    5                  11/30/05           00
0425877537                03                 01/01/06           0.0000
0425877537                O                  12/01/35
0

10295075      E22/G01     F                  660,000.00         ZZ
                          360                659,358.52         1
                          6.1250             4010.23            59
                          5.8750             4010.23
CANDLER       NC 28715    5                  11/29/05           00
0425942117                05                 01/01/06           0.0000
0425942117                O                  12/01/35
0

10295083      E22/G01     F                  465,000.00         ZZ
                          360                465,000.00         1
                          6.5000             2518.75            75
                          6.2500             2518.75
KISSIMMEE     FL 34744    1                  12/05/05           00
0425974144                03                 01/01/06           0.0000
0425974144                O                  12/01/35
0

10295133      E22/G01     F                  480,000.00         T
                          360                480,000.00         1
                          6.5000             2600.00            80
                          6.2500             2600.00
POMPANO BEACH FL 33060    1                  12/05/05           00
0426135885                09                 01/01/06           0.0000
0426135885                O                  12/01/35
0

10295205      E22/G01     F                  590,000.00         ZZ
                          360                589,504.33         1
                          6.8750             3875.88            29
                          6.6250             3875.88
MILLBROOK     NY 12545    5                  11/29/05           00
0426236279                05                 01/01/06           0.0000
0426236279                O                  12/01/35
0

10295263      E22/G01     F                  520,000.00         ZZ
                          360                519,552.29         1
                          6.7500             3372.71            80
                          6.5000             3372.71
GIG HARBOR    WA 98329    1                  11/29/05           00
0426313763                05                 01/01/06           0.0000
0426313763                O                  12/01/35
0

10295293      E22/G01     F                  455,000.00         ZZ
                          360                455,000.00         1
                          6.5000             2464.58            70
                          6.2500             2464.58
SPRINGFIELD   VA 22153    5                  11/30/05           00
0426341491                03                 01/01/06           0.0000
0426341491                O                  12/01/35
0

10295331      E22/G01     F                  600,000.00         ZZ
                          360                600,000.00         1
                          6.8750             3437.50            80
                          6.6250             3437.50
COLTS NECK    NJ 07722    5                  11/30/05           00
0426358222                05                 01/01/06           0.0000
0426358222                O                  12/01/35
0

10295413      E22/G01     F                  580,000.00         ZZ
                          360                580,000.00         1
                          6.5000             3141.67            70
                          6.2500             3141.67
SAN DIEGO     CA 92101    5                  11/22/05           00
0426435541                06                 01/01/06           0.0000
0426435541                O                  12/01/35
0

10295725      E82/G01     F                  498,000.00         ZZ
                          360                498,000.00         1
                          6.2500             3066.27            48
                          6.0000             3066.27
ACTON         MA 01720    2                  12/02/05           00
0401184882                05                 02/01/06           0.0000
0401184882                O                  01/01/36
0

10297024      696/G01     F                  498,900.00         ZZ
                          360                498,900.00         1
                          6.3750             2650.41            76
                          6.1250             2650.41
WOODBRIDGE    VA 22192    2                  12/22/05           00
0440844058                03                 02/01/06           0.0000
80505018                  O                  01/01/36
0

10297026      696/G01     F                  469,600.00         ZZ
                          360                469,600.00         1
                          6.2500             2445.83            80
                          6.0000             2445.83
WASHINGTON    DC 20001    1                  12/28/05           00
0440852945                07                 02/01/06           0.0000
25605353                  O                  01/01/36
0

10297030      696/G01     F                  620,000.00         ZZ
                          360                620,000.00         1
                          6.2500             3817.45            77
                          6.0000             3817.45
ALEXANDRIA    VA 22306    1                  12/30/05           00
0440844843                05                 02/01/06           0.0000
81105001                  O                  01/01/36
0

10297032      696/G01     F                  480,000.00         ZZ
                          360                480,000.00         1
                          5.8750             2350.00            77
                          5.6250             2350.00
FREDERICKSBURGVA 22401    1                  12/29/05           00
0440852861                03                 02/01/06           0.0000
26705191                  O                  01/01/36
0

10297040      696/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.5000             4108.44            79
                          6.2500             4108.44
BETHESDA      MD 20814    5                  12/22/05           00
0440844801                05                 02/01/06           0.0000
26505273                  O                  01/01/36
0

10297054      696/G01     F                  519,200.00         ZZ
                          360                519,200.00         1
                          5.8750             2541.92            80
                          5.6250             2541.92
ARLINGTON     VA 22205    1                  12/30/05           00
0440843720                05                 02/01/06           0.0000
26505280                  O                  01/01/36
0

10297341      952/G01     F                  530,000.00         ZZ
                          360                530,000.00         1
                          6.3750             2815.63            74
                          6.1250             2815.63
MAHWAH        NJ 07430    2                  12/02/05           00
0440686624                09                 02/01/06           0.0000
05019829                  O                  01/01/36
0

10297359      P60/G01     F                  560,000.00         ZZ
                          360                560,000.00         1
                          6.3750             3493.68            80
                          6.1250             3493.68
BROOKLYN      MI 49230    5                  12/01/05           00
0440701316                05                 02/01/06           0.0000
1310995477                O                  01/01/36
0

10297977      E22/G01     F                  514,000.00         ZZ
                          360                514,000.00         1
                          6.7500             2891.25            80
                          6.5000             2891.25
LADERA RANCH  CA 92694    1                  11/28/05           00
0426379756                03                 01/01/06           0.0000
0426379756                O                  12/01/35
0

10297989      E22/G01     F                  448,000.00         ZZ
                          360                448,000.00         1
                          6.5000             2426.67            59
                          6.2500             2426.67
RESCUE        CA 95672    5                  11/29/05           00
0426391918                03                 01/01/06           0.0000
0426391918                O                  12/01/35
0

10303761      E22/G01     F                  570,500.00         ZZ
                          360                570,500.00         1
                          6.3750             3030.78            70
                          6.1250             3030.78
CLAYTON       CA 94517    1                  12/05/05           00
0426154126                05                 02/01/06           0.0000
0426154126                O                  01/01/36
0

10304723      168/168     F                  484,000.00         ZZ
                          360                483,529.58         1
                          6.1250             2940.84            79
                          5.8750             2940.84
LOCUST VALLEY NY 11560    5                  11/16/05           00
0579320707                05                 01/01/06           0.0000
0579320707                O                  12/01/35
0

10304725      168/168     F                  459,000.00         ZZ
                          360                458,543.06         1
                          6.0000             2751.94            90
                          5.7500             2751.94
PLAINVIEW     NY 11803    1                  11/28/05           04
0579324443                05                 01/01/06           25.0000
0579324443                O                  12/01/35
0

10304731      168/168     F                  425,000.00         ZZ
                          360                424,586.92         1
                          6.1250             2582.35            65
                          5.8750             2582.35
WEBSTER       NY 14580    5                  11/03/05           00
0579328724                05                 01/01/06           0.0000
0579328724                O                  12/01/35
0

10304737      168/168     F                  472,000.00         ZZ
                          360                470,745.66         1
                          6.1250             2867.93            80
                          5.8750             2867.93
YONKERS       NY 10708    1                  10/24/05           00
0579329844                05                 12/01/05           0.0000
0579329844                O                  11/01/35
0

10304739      168/168     F                  508,000.00         ZZ
                          360                506,986.03         1
                          6.0000             3045.72            80
                          5.7500             3045.72
YORKTOWN      NY 10598    1                  11/01/05           00
0579331849                05                 12/01/05           0.0000
0579331849                O                  11/01/35
0

10304751      168/168     F                  553,000.00         ZZ
                          360                552,462.51         1
                          6.1250             3360.09            80
                          5.8750             3360.09
POUGHKEEPSIE  NY 12603    1                  11/04/05           00
0579342123                05                 01/01/06           0.0000
0579342123                O                  12/01/35
0

10304755      168/168     F                  430,000.00         ZZ
                          360                429,529.33         1
                          5.5000             2441.50            52
                          5.2500             2441.50
BROOKLYN      NY 11225    5                  10/28/05           00
0579350983                07                 01/01/06           0.0000
0579350983                O                  12/01/35
0

10304761      168/168     F                  440,000.00         ZZ
                          360                439,611.80         1
                          6.6250             2817.37            80
                          6.3750             2817.37
FLORAL PARK   NY 11001    1                  11/07/05           00
0579360598                05                 01/01/06           0.0000
0579360598                O                  12/01/35
0

10304765      168/168     F                  550,000.00         ZZ
                          360                549,374.18         1
                          5.8750             3253.46            65
                          5.6250             3253.46
ORANGETOWN    NY 10968    1                  11/09/05           00
0549639284                05                 01/01/06           0.0000
0549639284                O                  12/01/35
0

10304775      168/168     F                  440,000.00         ZZ
                          360                437,625.90         1
                          5.6250             2532.89            80
                          5.3750             2532.89
PEMBROKE PINESFL 33029    1                  07/05/05           00
0569382408                03                 09/01/05           0.0000
0569382408                O                  08/01/35
0

10304777      168/168     F                  450,000.00         ZZ
                          360                448,740.42         1
                          5.8750             2661.92            65
                          5.6250             2661.92
NEW CITY      NY 10956    1                  10/27/05           00
0569422485                05                 12/01/05           0.0000
0569422485                O                  11/01/35
0

10304779      168/168     F                  430,000.00         T
                          360                427,733.62         1
                          5.7500             2509.37            70
                          5.5000             2509.37
FORT MYERS BEAFL 33931    1                  07/29/05           00
0569426588                06                 09/01/05           0.0000
0569426588                O                  08/01/35
0

10304781      168/168     F                  500,000.00         ZZ
                          360                498,872.89         1
                          6.1250             3038.06            60
                          5.8750             3038.06
LITTLE NECK   NY 11362    1                  10/20/05           00
0569452325                05                 12/01/05           0.0000
0569452325                O                  11/01/35
0

10304783      168/168     F                  566,000.00         ZZ
                          360                564,843.04         1
                          5.8750             3348.11            62
                          5.6250             3348.11
CLARENCE      NY 14032    2                  10/19/05           00
0569458706                05                 12/01/05           0.0000
0569458706                O                  11/01/35
0

10304785      168/168     F                  680,000.00         ZZ
                          360                677,335.98         1
                          6.1250             4131.76            80
                          5.8750             4131.76
NEW YORK      NY 10033    1                  08/08/05           00
0569527546                11                 10/01/05           0.0000
0569527546                O                  09/01/35
0

10304787      168/168     F                  490,000.00         ZZ
                          360                489,067.70         1
                          6.2500             3017.02            78
                          6.0000             3017.02
NEW ROCHELLE  NY 10805    1                  10/24/05           00
0569584230                05                 12/01/05           0.0000
0569584230                O                  11/01/35
0

10304789      168/168     F                  434,000.00         ZZ
                          360                433,578.18         1
                          6.1250             2637.03            70
                          5.8750             2637.03
EAST ATLANTIC NY 11561    5                  11/17/05           00
0569604010                05                 01/01/06           0.0000
0569604010                O                  12/01/35
0

10304793      168/168     F                  448,000.00         ZZ
                          360                447,585.06         1
                          6.3750             2794.94            80
                          6.1250             2794.94
VERNON        NJ 07462    2                  11/15/05           00
0569619050                05                 01/01/06           0.0000
0569619050                O                  12/01/35
0

10304795      168/168     F                  436,000.00         ZZ
                          360                435,127.85         1
                          6.1250             2649.19            80
                          5.8750             2649.19
STEWART MANOR NY 11530    1                  11/01/05           00
0569630827                05                 12/01/05           0.0000
0569630827                O                  11/01/35
0

10304807      168/168     F                  500,000.00         ZZ
                          360                499,001.99         1
                          6.0000             2997.76            36
                          5.7500             2997.76
HUNTINGTON    NY 11721    1                  10/17/05           00
0569727359                05                 12/01/05           0.0000
0569727359                O                  11/01/35
0

10304811      168/168     F                  600,000.00         ZZ
                          360                581,537.80         2
                          6.2500             3694.31            60
                          6.0000             3694.31
BROOKLYN      NY 11204    5                  08/17/05           00
0569732301                05                 10/01/05           0.0000
0569732301                O                  09/01/35
0

10304813      168/168     F                  420,000.00         ZZ
                          360                419,581.88         1
                          6.0000             2518.12            80
                          5.7500             2518.12
EAST FISHKILL NY 12531    1                  11/02/05           00
0569740304                05                 01/01/06           0.0000
0569740304                O                  12/01/35
0

10304825      168/168     F                  503,200.00         ZZ
                          360                501,725.25         1
                          6.1250             3057.50            80
                          5.8750             3057.50
BROOKLYN      NY 11211    1                  09/30/05           00
0569798558                06                 11/01/05           0.0000
0569798558                O                  10/01/35
0

10304827      168/168     F                  475,000.00         ZZ
                          360                474,538.33         1
                          6.1250             2886.15            33
                          5.8750             2886.15
HARRISON      NY 10604    5                  11/23/05           00
0569812542                05                 01/01/06           0.0000
0569812542                O                  12/01/35
0

10304829      168/168     F                  477,000.00         ZZ
                          360                476,066.66         1
                          6.1250             2898.31            79
                          5.8750             2898.31
SYOSSET       NY 11791    5                  10/18/05           00
0569812879                05                 12/01/05           0.0000
0569812879                O                  11/01/35
0

10304833      168/168     F                  465,000.00         ZZ
                          360                464,537.09         1
                          6.0000             2787.91            76
                          5.7500             2787.91
NEW ROCHELLE  NY 10805    1                  11/28/05           00
0569841984                05                 01/01/06           0.0000
0569841984                O                  12/01/35
0

10304837      168/168     F                  600,000.00         ZZ
                          360                599,416.83         2
                          6.1250             3645.67            74
                          5.8750             3645.67
BROOKLYN      NY 11223    1                  11/23/05           00
0569853958                05                 01/01/06           0.0000
0569853958                O                  12/01/35
0

10304843      168/168     F                  650,000.00         ZZ
                          360                648,763.28         2
                          6.2500             4002.17            60
                          6.0000             4002.17
BROOKLYN      NY 11209    5                  10/25/05           00
0569877962                05                 12/01/05           0.0000
0569877962                O                  11/01/35
0

10304845      168/168     F                  480,000.00         ZZ
                          360                479,041.91         1
                          6.0000             2877.85            80
                          5.7500             2877.85
NYACK         NY 10960    5                  10/19/05           00
0569888026                05                 12/01/05           0.0000
0569888026                O                  11/01/35
0

10304847      168/168     F                  448,000.00         ZZ
                          360                447,084.25         1
                          5.8750             2650.09            62
                          5.6250             2650.09
SMITHTOWN     NY 11787    5                  10/26/05           00
0569892759                05                 12/01/05           0.0000
0569892759                O                  11/01/35
0

10304849      168/168     F                  575,000.00         ZZ
                          360                573,852.30         1
                          6.0000             3447.42            72
                          5.7500             3447.42
BROOKLYN      NY 11214    1                  10/31/05           00
0569895782                05                 12/01/05           0.0000
0569895782                O                  11/01/35
0

10304857      168/168     F                  515,000.00         ZZ
                          360                514,511.34         1
                          6.2500             3170.95            74
                          6.0000             3170.95
NEW YORK      NY 10032    5                  11/08/05           00
0569905303                12                 01/01/06           0.0000
0569905303                O                  12/01/35
0

10304859      168/168     F                  481,500.00         ZZ
                          360                481,043.13         1
                          6.2500             2964.68            90
                          6.0000             2964.68
PINE PLAINS   NY 12567    1                  11/04/05           10
0569906377                05                 01/01/06           25.0000
0569906377                O                  12/01/35
0

10304861      168/168     F                  464,000.00         ZZ
                          360                463,117.18         1
                          6.2500             2856.93            80
                          6.0000             2856.93
HEMPSTEAD     NY 11710    5                  10/26/05           00
0569911192                05                 12/01/05           0.0000
0569911192                O                  11/01/35
0

10304873      168/168     F                  515,000.00         ZZ
                          360                514,511.34         1
                          6.2500             3170.95            32
                          6.0000             3170.95
COLD SPRING HANY 11724    2                  11/04/05           00
0569937132                05                 01/01/06           0.0000
0569937132                O                  12/01/35
0

10304879      168/168     F                  496,800.00         ZZ
                          360                496,328.61         1
                          6.2500             3058.89            80
                          6.0000             3058.89
SCOTCH PLAINS NJ 07076    1                  11/21/05           00
0569953936                05                 01/01/06           0.0000
0569953936                O                  12/01/35
0

10304883      168/168     F                  600,000.00         ZZ
                          360                599,430.44         1
                          6.2500             3694.31            80
                          6.0000             3694.31
OSSINING      NY 10562    5                  11/02/05           00
0569960380                05                 01/01/06           0.0000
0569960380                O                  12/01/35
0

10304887      168/168     F                  441,000.00         ZZ
                          360                440,560.98         1
                          6.0000             2644.02            62
                          5.7500             2644.02
RESTON        VA 20190    5                  11/01/05           00
0569961726                03                 01/01/06           0.0000
0569961726                O                  12/01/35
0

10304889      168/168     F                  740,000.00         ZZ
                          360                739,297.86         1
                          6.2500             4556.31            80
                          6.0000             4556.31
ALEXANDRIA BAYNY 13607    1                  11/10/05           00
0569964059                05                 01/01/06           0.0000
0569964059                O                  12/01/35
0

10304895      168/168     F                  450,000.00         ZZ
                          360                449,552.02         1
                          6.0000             2697.98            52
                          5.7500             2697.98
HAUPPAUGE     NY 11788    1                  11/16/05           00
0569968488                05                 01/01/06           0.0000
0569968488                O                  12/01/35
0

10304905      168/168     F                  456,875.00         ZZ
                          360                456,430.94         1
                          6.1250             2776.03            85
                          5.8750             2776.03
BROOKLYN      NY 11223    1                  11/14/05           14
0569983762                05                 01/01/06           12.0000
0569983762                O                  12/01/35
0

10304913      168/168     F                  450,000.00         ZZ
                          360                449,593.19         1
                          6.5000             2844.31            35
                          6.2500             2844.31
NEW YORK      NY 10025    2                  11/10/05           00
0569991048                11                 01/01/06           0.0000
0569991048                O                  12/01/35
0

10304923      168/168     F                  440,000.00         ZZ
                          360                439,551.40         1
                          5.8750             2602.77            80
                          5.6250             2602.77
MAMARONECK    NY 10543    1                  11/18/05           00
0579304043                05                 01/01/06           0.0000
0579304043                O                  12/01/35
0

10304927      168/168     F                  444,000.00         ZZ
                          360                443,557.99         1
                          6.0000             2662.01            79
                          5.7500             2662.01
NEW YORK      NY 10128    2                  11/09/05           00
0579309037                06                 01/01/06           0.0000
0579309037                O                  12/01/35
0

10304933      168/168     F                  650,000.00         T
                          360                649,368.24         1
                          6.1250             3949.47            26
                          5.8750             3949.47
DEAL          NJ 07723    5                  11/28/05           00
0579370186                05                 01/01/06           0.0000
0579370186                O                  12/01/35
0

10304941      168/168     F                  500,000.00         T
                          360                499,490.23         1
                          5.8750             2957.69            79
                          5.6250             2957.69
BONITA SPRINGSFL 34135    1                  11/21/05           00
0579376095                05                 01/01/06           0.0000
0579376095                O                  12/01/35
0

10304953      168/168     F                  768,000.00         ZZ
                          360                767,253.55         1
                          6.1250             4666.45            80
                          5.8750             4666.45
DIX HILLS     NY 11746    1                  11/28/05           00
0579396991                05                 01/01/06           0.0000
0579396991                O                  12/01/35
0

10304961      168/168     F                  432,000.00         ZZ
                          360                431,580.12         1
                          6.1250             2624.88            54
                          5.8750             2624.88
MIAMI LAKES   FL 33014    2                  11/07/05           00
0609305921                05                 01/01/06           0.0000
0609305921                O                  12/01/35
0

10304963      168/168     F                  466,000.00         ZZ
                          360                465,568.39         1
                          6.3750             2907.24            71
                          6.1250             2907.24
AMHERST       NY 14226    5                  11/16/05           00
0609307312                05                 01/01/06           0.0000
0609307312                O                  12/01/35
0

10304971      168/168     F                  460,800.00         ZZ
                          360                460,341.27         1
                          6.0000             2762.73            80
                          5.7500             2762.73
WESTBURY      NY 11590    1                  11/04/05           00
0609310852                05                 01/01/06           0.0000
0609310852                O                  12/01/35
0

10304973      168/168     F                  490,000.00         ZZ
                          360                489,535.06         1
                          6.2500             3017.02            70
                          6.0000             3017.02
NEW YORK      NY 10016    5                  11/16/05           00
0609313371                06                 01/01/06           0.0000
0609313371                O                  12/01/35
0

10304975      168/168     F                  624,000.00         ZZ
                          360                623,393.51         1
                          6.1250             3791.49            80
                          5.8750             3791.49
CHARLOTTE     NC 28207    1                  11/14/05           00
0609315960                05                 01/01/06           0.0000
0609315960                O                  12/01/35
0

10304979      168/168     F                  472,000.00         ZZ
                          360                471,573.30         1
                          6.5000             2983.37            80
                          6.2500             2983.37
FARMINGDALE   NY 11735    1                  11/18/05           00
0609323571                05                 01/01/06           0.0000
0609323571                O                  12/01/35
0

10304983      168/168     F                  418,400.00         ZZ
                          360                418,039.76         1
                          6.7500             2713.74            80
                          6.5000             2713.74
BLOOMINGBURG  NY 12721    1                  11/23/05           00
0609330497                05                 01/01/06           0.0000
0609330497                O                  12/01/35
0

10304985      168/168     F                  650,000.00         ZZ
                          360                649,350.00         1
                          6.0000             3897.08            74
                          5.7500             3897.08
ROSLYN HEIGHTSNY 11557    1                  11/16/05           00
0609334476                05                 01/01/06           0.0000
0609334476                O                  12/01/35
0

10304987      168/168     F                  600,000.00         ZZ
                          360                599,416.83         1
                          6.1250             3645.67            68
                          5.8750             3645.67
GARDEN CITY   NY 11530    1                  12/01/05           00
0609336312                05                 01/01/06           0.0000
0609336312                O                  12/01/35
0

10305037      168/168     F                  640,000.00         ZZ
                          360                639,377.96         1
                          6.1250             3888.71            74
                          5.8750             3888.71
BROOKLYN      NY 11229    1                  11/10/05           00
0609429981                05                 01/01/06           0.0000
0609429981                O                  12/01/35
0

10305057      975/G01     F                  616,000.00         ZZ
                          360                615,456.51         1
                          6.6250             3944.32            70
                          6.3750             3944.32
SAN CLEMENTE  CA 92673    5                  11/25/05           00
0440694859                03                 01/01/06           0.0000
2054841                   O                  12/01/35
0

10305107      975/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.5000             4108.44            57
                          6.2500             4108.44
COSTA MESA    CA 92626    5                  12/01/05           00
0440694842                05                 02/01/06           0.0000
2054822                   O                  01/01/36
0

10305523      E33/G01     F                  850,000.00         ZZ
                          360                850,000.00         1
                          6.2500             5233.60            60
                          6.0000             5233.60
LAKE BLUFF    IL 60044    5                  12/05/05           00
0440700904                05                 02/01/06           0.0000
85701                     O                  01/01/36
0

10305771      E22/G01     F                  437,500.00         ZZ
                          360                437,500.00         1
                          7.3750             2688.80            79
                          7.1250             2688.80
OMAHA         NE 68116    2                  12/01/05           00
0426317491                05                 01/01/06           0.0000
0426317491                O                  12/01/35
0

10305793      E22/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.2500             3385.42            73
                          6.0000             3385.42
CUPERTINO     CA 95014    2                  12/02/05           00
0426383618                05                 02/01/06           0.0000
0426383618                O                  01/01/36
0

10305873      E22/G01     F                  675,000.00         ZZ
                          360                675,000.00         1
                          6.8750             3867.19            54
                          6.6250             3867.19
ALEXANDRIA    VA 22301    5                  11/30/05           00
0426483970                05                 02/01/06           0.0000
0426483970                O                  01/01/36
0

10306121      E82/G01     F                  467,000.00         ZZ
                          360                467,000.00         1
                          5.7500             2725.29            59
                          5.5000             2725.29
SCOTTSDALE    AZ 85254    5                  12/06/05           00
0401178512                03                 02/01/06           0.0000
0401178512                O                  01/01/36
0

10307233      E87/G01     F                  755,000.00         ZZ
                          360                755,000.00         1
                          6.5000             4089.58            56
                          6.2500             4089.58
THOUSAND OAKS CA 91320    5                  12/01/05           00
0440753143                05                 02/01/06           0.0000
70005943                  O                  01/01/36
0

10307283      H22/G01     F                  637,500.00         ZZ
                          360                637,500.00         1
                          6.2500             3925.20            75
                          6.0000             3925.20
LITTLE NECK   NY 11362    1                  12/08/05           00
0440695070                05                 02/01/06           0.0000
0511015                   O                  01/01/36
0

10307469      696/G01     F                  541,000.00         ZZ
                          360                541,000.00         1
                          6.2500             2817.71            76
                          6.0000             2817.71
MCLEAN        VA 22101    2                  11/15/05           00
0440679504                05                 01/01/06           0.0000
32605275                  O                  12/01/35
0

10307853      E22/G01     F                  448,000.00         ZZ
                          360                448,000.00         1
                          6.5000             2426.67            80
                          6.2500             2426.67
WASHINGTON    DC 20012    1                  12/09/05           00
0425432457                05                 02/01/06           0.0000
0425432457                O                  01/01/36
0

10308035      E22/G01     F                  468,800.00         ZZ
                          360                468,800.00         1
                          5.8750             2295.17            80
                          5.6250             2295.17
FAIRFIELD     CT 06824    1                  12/09/05           00
0426447579                05                 02/01/06           0.0000
0426447579                O                  01/01/36
0

10308123      E22/G01     F                  570,000.00         ZZ
                          360                569,446.00         1
                          6.1250             3463.38            69
                          5.8750             3463.38
BAKERSFIELD   CA 93306    1                  11/28/05           00
0426509501                05                 01/01/06           0.0000
0426509501                O                  12/01/35
0

10308169      E22/G01     F                  540,000.00         ZZ
                          360                540,000.00         1
                          6.3750             3368.90            80
                          6.1250             3368.90
TUSTIN        CA 92780    1                  12/06/05           00
0426562435                05                 02/01/06           0.0000
0426562435                O                  01/01/36
0

10308215      E22/G01     F                  668,000.00         ZZ
                          360                668,000.00         1
                          6.2500             3479.17            59
                          6.0000             3479.17
WINDHAM       NH 03087    5                  12/05/05           00
0426250619                03                 02/01/06           0.0000
0426250619                O                  01/01/36
0

10308459      E82/G01     F                  645,000.00         ZZ
                          360                645,000.00         1
                          6.3750             4023.96            71
                          6.1250             4023.96
CUPERTINO     CA 95014    2                  12/08/05           00
0401201397                05                 02/01/06           0.0000
0401201397                O                  01/01/36
0

10309523      Z54/G01     F                  568,800.00         ZZ
                          360                568,800.00         1
                          6.5000             3081.00            80
                          6.2500             3081.00
ESCONDIDO     CA 92026    1                  12/07/05           00
0440708618                03                 02/01/06           0.0000
10224                     O                  01/01/36
0

10309777      356/G01     F                  570,000.00         ZZ
                          360                570,000.00         1
                          6.5000             3602.79            58
                          6.2500             3602.79
SAN FRANCISCO CA 94121    2                  11/25/05           00
0440762326                07                 02/01/06           0.0000
29203924                  O                  01/01/36
0

10310135      E23/G01     F                  800,000.00         ZZ
                          360                799,327.90         1
                          6.8750             5255.43            49
                          6.6250             5255.43
SALINAS       CA 93908    1                  11/22/05           00
0440706653                03                 01/01/06           0.0000
82000869                  O                  12/01/35
0

10310171      E23/G01     F                  460,000.00         ZZ
                          360                459,573.95         1
                          6.3750             2869.80            80
                          6.1250             2869.80
LA MESA       CA 91941    1                  11/01/05           00
0440705945                05                 01/01/06           0.0000
11038301                  O                  12/01/35
0

10310281      E22/G01     F                  454,800.00         ZZ
                          360                454,800.00         1
                          6.3750             2416.13            78
                          6.1250             2416.13
SCOTTSDALE    AZ 85258    2                  12/07/05           00
0426536991                03                 02/01/06           0.0000
0426536991                O                  01/01/36
0

10310303      E22/G01     F                  670,000.00         ZZ
                          360                670,000.00         1
                          6.1250             4070.99            53
                          5.8750             4070.99
GILROY        CA 95020    5                  12/05/05           00
0426556478                05                 02/01/06           0.0000
0426556478                O                  01/01/36
0

10310583      E22/G01     F                  480,000.00         ZZ
                          360                480,000.00         1
                          6.3750             2994.58            80
                          6.1250             2994.58
OLYMPIA       WA 98502    5                  12/06/05           00
0426375804                05                 02/01/06           0.0000
0426375804                O                  01/01/36
0

10310593      E22/G01     F                  422,000.00         ZZ
                          360                422,000.00         1
                          6.2500             2197.92            54
                          6.0000             2197.92
SALINAS       CA 93907    2                  12/05/05           00
0426382255                05                 02/01/06           0.0000
0426382255                O                  01/01/36
0

10310721      E22/G01     F                  485,000.00         ZZ
                          360                485,000.00         1
                          6.5000             3065.53            69
                          6.2500             3065.53
MONUMENT      CO 80132    5                  12/07/05           00
0426487989                03                 02/01/06           0.0000
0426487989                O                  01/01/36
0

10311035      E82/G01     F                  470,050.00         ZZ
                          360                470,050.00         1
                          5.7500             2743.08            56
                          5.5000             2743.08
AMERICAN CANYOCA 94503    5                  12/09/05           00
0401175369                05                 02/01/06           0.0000
0401175369                O                  01/01/36
0

10311423      H58/G01     F                  1,095,000.00       ZZ
                          360                1,093,985.81       1
                          6.3750             6831.38            71
                          6.1250             6831.38
GRANADA HILLS CA 91344    2                  11/16/05           00
0440709640                03                 01/01/06           0.0000
334429                    O                  12/01/35
0

10311429      H58/G01     F                  426,990.00         ZZ
                          360                426,584.86         1
                          6.2500             2629.05            80
                          6.0000             2629.05
CAMARILLO     CA 93012    1                  11/01/05           00
0440707354                01                 01/01/06           0.0000
337514                    O                  12/01/35
0

10311451      H58/G01     F                  432,000.00         ZZ
                          360                431,599.88         1
                          6.3750             2695.12            74
                          6.1250             2695.12
ARCADIA       CA 91007    5                  10/31/05           00
0440703692                01                 01/01/06           0.0000
343487                    O                  12/01/35
0

10311453      H58/G01     F                  625,000.00         ZZ
                          360                624,421.12         1
                          6.3750             3899.19            66
                          6.1250             3899.19
SAINT LOUIS   MO 63132    5                  11/28/05           00
0440704963                05                 01/01/06           0.0000
343520                    O                  12/01/35
0

10311461      H58/G01     F                  619,000.00         ZZ
                          360                618,412.67         1
                          6.2500             3811.29            76
                          6.0000             3811.29
GLENDALE      CA 91206    1                  11/07/05           00
0440707859                05                 01/01/06           0.0000
344324                    O                  12/01/35
0

10311465      H58/G01     F                  503,000.00         ZZ
                          360                502,522.73         1
                          6.2500             3097.06            68
                          6.0000             3097.06
SACRAMENTO    CA 95818    2                  11/04/05           00
0440709285                05                 01/01/06           0.0000
344384                    O                  12/01/35
0

10311473      H58/G01     F                  485,000.00         ZZ
                          360                482,526.04         1
                          6.2500             2986.23            56
                          6.0000             2986.23
MILPITAS      CA 95035    5                  11/01/05           00
0440705846                03                 01/01/06           0.0000
344436                    O                  12/01/35
0

10311483      H58/G01     F                  457,000.00         ZZ
                          360                456,566.38         1
                          6.2500             2813.83            60
                          6.0000             2813.83
EAST PALO ALTOCA 94303    2                  11/07/05           00
0440711448                05                 01/01/06           0.0000
345049                    O                  12/01/35
0

10311495      H58/G01     F                  749,600.00         ZZ
                          360                748,905.72         1
                          6.3750             4676.53            80
                          6.1250             4676.53
PLACENTIA     CA 92870    1                  11/15/05           00
0440709426                05                 01/01/06           0.0000
345705                    O                  12/01/35
0

10311505      H58/G01     F                  616,000.00         ZZ
                          360                615,429.46         1
                          6.3750             3843.04            78
                          6.1250             3843.04
SAN FRANCISCO CA 94131    2                  11/04/05           00
0440711406                05                 01/01/06           0.0000
346026                    O                  12/01/35
0

10311511      H58/G01     F                  542,000.00         ZZ
                          360                541,498.00         1
                          6.3750             3381.38            70
                          6.1250             3381.38
UNION CITY    CA 94587    1                  11/10/05           00
0440695724                05                 01/01/06           0.0000
346230                    O                  12/01/35
0

10311533      H58/G01     F                  477,000.00         ZZ
                          360                476,547.40         1
                          6.2500             2936.97            61
                          6.0000             2936.97
WESTLEY       CA 95387    2                  11/07/05           00
0440707172                05                 01/01/06           0.0000
346743                    O                  12/01/35
0

10311535      H58/G01     F                  645,000.00         ZZ
                          360                644,357.90         1
                          6.0000             3867.10            68
                          5.7500             3867.10
OAKLAND       CA 94611    2                  11/14/05           00
0440704435                05                 01/01/06           0.0000
346766                    O                  12/01/35
0

10311537      H58/G01     F                  508,000.00         ZZ
                          360                507,517.99         1
                          6.2500             3127.84            60
                          6.0000             3127.84
SAN ANSELMO   CA 94960    2                  11/18/05           00
0440695757                05                 01/01/06           0.0000
346770                    O                  12/01/35
0

10311539      H58/G01     F                  460,000.00         ZZ
                          360                460,000.00         1
                          6.3750             2443.75            80
                          6.1250             2443.75
ARROYO GRANDE CA 93420    5                  11/09/05           00
0440695898                03                 01/01/06           0.0000
346802                    O                  12/01/35
0

10311545      H58/G01     F                  500,000.00         ZZ
                          360                499,536.90         1
                          6.3750             3119.35            70
                          6.1250             3119.35
MADERA        CA 93638    5                  11/14/05           00
0440707131                05                 01/01/06           0.0000
347028                    O                  12/01/35
0

10311559      H58/G01     F                  559,000.00         ZZ
                          360                558,482.26         1
                          6.3750             3487.43            65
                          6.1250             3487.43
SAN JOSE      CA 95133    1                  11/18/05           00
0440707792                03                 01/01/06           0.0000
347455                    O                  12/01/35
0

10311565      H58/G01     F                  496,000.00         ZZ
                          360                495,529.37         1
                          6.2500             3053.96            80
                          6.0000             3053.96
LAKE TAPPS    WA 98391    1                  11/29/05           00
0440695948                03                 01/01/06           0.0000
347823                    O                  12/01/35
0

10311575      H58/G01     F                  649,900.00         ZZ
                          360                649,312.48         1
                          6.5000             4107.81            73
                          6.2500             4107.81
VERDI         NV 89439    1                  11/21/05           00
0440695963                03                 01/01/06           0.0000
347964                    O                  12/01/35
0

10311577      H58/G01     F                  548,000.00         ZZ
                          360                547,516.51         1
                          6.6250             3508.91            80
                          6.3750             3508.91
NOVATO        CA 94947    1                  11/17/05           00
0440695781                05                 01/01/06           0.0000
348046                    O                  12/01/35
0

10311621      H58/G01     F                  476,000.00         ZZ
                          360                475,569.68         1
                          6.5000             3008.65            80
                          6.2500             3008.65
HEATH         TX 75032    1                  11/21/05           00
0440695815                05                 01/01/06           0.0000
349672                    O                  12/01/35
0

10311909      U87/G01     F                  955,000.00         ZZ
                          360                955,000.00         1
                          6.7500             6194.11            60
                          6.5000             6194.11
LAGUNA NIGUEL CA 92677    5                  12/07/05           00
0440745933                03                 02/01/06           0.0000
3AC5                      O                  01/01/36
0

10312931      E33/G01     F                  463,200.00         ZZ
                          360                462,760.49         1
                          6.2500             2852.01            80
                          6.0000             2852.01
MEDINAH       IL 60157    1                  11/30/05           00
0440744217                05                 01/01/06           0.0000
85692                     O                  12/01/35
0

10314011      714/G01     F                  821,800.00         ZZ
                          360                821,800.00         1
                          6.3750             5126.97            46
                          6.1250             5126.97
SAUKVILLE     WI 53080    5                  12/07/05           00
0440704534                05                 02/01/06           0.0000
1063024                   O                  01/01/36
0

10314225      E22/G01     F                  437,600.00         ZZ
                          360                437,600.00         1
                          6.6250             2415.92            80
                          6.3750             2415.92
GRASS VALLEY  CA 95945    1                  12/06/05           00
0426323358                05                 02/01/06           0.0000
0426323358                O                  01/01/36
0

10314313      E22/G01     F                  440,835.00         ZZ
                          360                440,835.00         1
                          6.3750             2750.24            80
                          6.1250             2750.24
CORONA        CA 92883    1                  12/08/05           00
0426434023                03                 02/01/06           0.0000
0426434023                O                  01/01/36
0

10314367      E22/G01     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.2500             3201.73            58
                          6.0000             3201.73
VACAVILLE     CA 95687    5                  12/06/05           00
0426487260                05                 02/01/06           0.0000
0426487260                O                  01/01/36
0

10314719      L21/G01     F                  448,000.00         ZZ
                          360                448,000.00         1
                          6.6250             2473.33            80
                          6.3750             2473.33
ENCINITAS     CA 92024    1                  12/05/05           00
0440710663                09                 02/01/06           0.0000
34504771                  O                  01/01/36
0

10314775      L21/G01     F                  492,000.00         ZZ
                          360                492,000.00         1
                          5.8750             2408.75            80
                          5.6250             2408.75
ATASCADERO    CA 93422    2                  12/06/05           00
0440751477                05                 02/01/06           0.0000
36504688                  O                  01/01/36
0

10315537      144/144     F                  450,000.00         ZZ
                          360                449,612.56         1
                          6.7500             2918.69            70
                          6.5000             2918.69
MATTITUCK     NY 11952    5                  11/29/05           00
160745752                 05                 01/01/06           0.0000
160745752                 O                  12/01/35
0

10315803      X51/G01     F                  528,000.00         ZZ
                          360                528,000.00         1
                          6.5000             3337.32            80
                          6.2500             3337.32
KENMORE       WA 98028    5                  12/07/05           00
0440765220                05                 02/01/06           0.0000
0051110008                O                  01/01/36
0

10316185      E22/G01     F                  440,000.00         ZZ
                          360                440,000.00         1
                          6.5000             2383.33            80
                          6.2500             2383.33
ANNAPOLIS     MD 21401    2                  12/09/05           00
0425987831                05                 02/01/06           0.0000
0425987831                O                  01/01/36
0

10316187      E22/G01     F                  476,000.00         ZZ
                          360                476,000.00         1
                          6.6250             3047.88            80
                          6.3750             3047.88
MADERA        CA 93637    1                  12/06/05           00
0426009700                05                 02/01/06           0.0000
0426009700                O                  01/01/36
0

10316251      E22/G01     F                  565,000.00         ZZ
                          360                565,000.00         1
                          6.2500             3478.80            73
                          6.0000             3478.80
CHANDLER      AZ 85249    5                  12/07/05           00
0426261210                03                 02/01/06           0.0000
0426261210                O                  01/01/36
0

10316261      E22/G01     F                  715,000.00         ZZ
                          360                715,000.00         1
                          6.2500             3723.96            65
                          6.0000             3723.96
CALABASAS     CA 91302    2                  12/06/05           00
0426279303                05                 02/01/06           0.0000
0426279303                O                  01/01/36
0

10316449      E22/G01     F                  480,000.00         ZZ
                          360                480,000.00         1
                          6.6250             3073.49            69
                          6.3750             3073.49
CHOWCHILLA    CA 93610    5                  12/07/05           00
0426501037                03                 02/01/06           0.0000
0426501037                O                  01/01/36
0

10316503      E22/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          6.6250             3201.55            79
                          6.3750             3201.55
CHINO         CA 91710    5                  12/09/05           00
0426522330                05                 02/01/06           0.0000
0426522330                O                  01/01/36
0

10316531      E22/G01     F                  444,000.00         ZZ
                          360                444,000.00         1
                          6.3750             2769.98            80
                          6.1250             2769.98
HEALDSBURG    CA 95448    1                  12/06/05           00
0426542759                05                 02/01/06           0.0000
0426542759                O                  01/01/36
0

10316563      E22/G01     F                  790,000.00         ZZ
                          360                790,000.00         1
                          6.5000             4279.17            59
                          6.2500             4279.17
CLEARWATER    FL 33767    2                  12/09/05           00
0426557906                05                 02/01/06           0.0000
0426557906                O                  01/01/36
0

10316611      E22/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          6.0000             2997.75            37
                          5.7500             2997.75
MALIBU        CA 90265    2                  12/07/05           00
0426589842                01                 02/01/06           0.0000
0426589842                O                  01/01/36
0

10316691      E82/G01     F                  635,000.00         ZZ
                          360                635,000.00         1
                          6.3750             3961.57            56
                          6.1250             3961.57
SUNNYVALE     CA 94087    5                  12/12/05           00
0401195219                05                 02/01/06           0.0000
0401195219                O                  01/01/36
0

10316697      E82/G01     F                  426,500.00         ZZ
                          360                426,500.00         1
                          6.6250             2730.93            66
                          6.3750             2730.93
WASHINGTON    DC 20001    5                  12/12/05           00
0401200100                05                 02/01/06           0.0000
0401200100                O                  01/01/36
0

10317399      D03/D03     F                  490,000.00         ZZ
                          360                490,000.00         1
                          6.6250             3137.52            73
                          6.3750             3137.52
SAN JOSE      CA 95111    5                  12/02/05           00
1050006110                05                 02/01/06           0.0000
1050006110                O                  01/01/36
0

10317429      X21/G01     F                  541,600.00         ZZ
                          360                541,600.00         1
                          6.2500             2820.83            80
                          6.0000             2820.83
CHANTILLY     VA 20152    1                  11/30/05           00
0440766954                03                 01/01/06           0.0000
900429                    O                  12/01/35
0

10317435      356/G01     F                  580,000.00         ZZ
                          360                580,000.00         1
                          6.3750             3618.45            58
                          6.1250             3618.45
CUPERTINO     CA 95014    2                  12/05/05           00
0440766293                05                 02/01/06           0.0000
29202413                  O                  01/01/36
0

10317713      E22/G01     F                  479,750.00         ZZ
                          360                479,750.00         1
                          7.0000             2798.54            95
                          6.7500             2798.54
ROBBINSVILLE  NJ 08691    1                  12/15/05           01
0425973153                03                 02/01/06           30.0000
0425973153                O                  01/01/36
0

10317731      E22/G01     F                  504,000.00         ZZ
                          360                504,000.00         1
                          6.2500             3103.21            80
                          6.0000             3103.21
LITCHFIELD PARAZ 85340    5                  12/09/05           00
0426086237                03                 02/01/06           0.0000
0426086237                O                  01/01/36
0

10317785      E22/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.5000             4108.44            79
                          6.2500             4108.44
VALLEY CENTER CA 92082    5                  12/15/05           00
0426313698                05                 02/01/06           0.0000
0426313698                O                  01/01/36
0

10317807      E22/G01     F                  472,160.00         ZZ
                          360                472,160.00         1
                          6.3750             2945.66            80
                          6.1250             2945.66
SNOHOMISH     WA 98296    1                  12/08/05           00
0426376323                05                 02/01/06           0.0000
0426376323                O                  01/01/36
0

10317889      E22/G01     F                  505,600.00         ZZ
                          360                505,600.00         1
                          6.7500             2844.00            80
                          6.5000             2844.00
GARDEN GROVE  CA 92841    5                  12/09/05           00
0426485223                05                 02/01/06           0.0000
0426485223                O                  01/01/36
0

10317915      E22/G01     F                  558,000.00         ZZ
                          360                558,000.00         1
                          6.2500             2906.25            80
                          6.0000             2906.25
BIRMINGHAM    AL 35216    1                  12/15/05           00
0426511556                05                 02/01/06           0.0000
0426511556                O                  01/01/36
0

10318345      E82/G01     F                  542,500.00         ZZ
                          360                542,500.00         1
                          6.5000             3428.97            70
                          6.2500             3428.97
CARSON CITY   NV 89703    5                  12/14/05           00
0401195961                05                 02/01/06           0.0000
0401195961                O                  01/01/36
0

10318349      E82/G01     F                  594,200.00         ZZ
                          360                594,200.00         1
                          6.2500             3658.59            60
                          6.0000             3658.59
NEW ROCHELLE  NY 10804    5                  12/14/05           00
0401187471                05                 02/01/06           0.0000
0401187471                O                  01/01/36
0

10318377      E82/G01     F                  565,000.00         ZZ
                          360                565,000.00         1
                          6.5000             3571.18            42
                          6.2500             3571.18
BERKELEY      CA 94708    5                  12/14/05           00
0401197397                05                 02/01/06           0.0000
0401197397                O                  01/01/36
0

10319375      F89/G01     F                  420,000.00         ZZ
                          360                420,000.00         1
                          6.2500             2187.50            56
                          6.0000             2187.50
UPLAND        CA 91786    5                  12/06/05           00
0440768885                05                 02/01/06           0.0000
63321                     O                  01/01/36
0

10319447      313/G01     F                  590,000.00         ZZ
                          360                590,000.00         1
                          6.3750             3134.38            68
                          6.1250             3134.38
LOS ALAMITOS  CA 90720    5                  12/01/05           00
0440753218                05                 02/01/06           0.0000
10937795                  O                  01/01/36
0

10319775      E22/G01     F                  495,000.00         ZZ
                          360                495,000.00         1
                          6.5000             2681.25            80
                          6.2500             2681.25
WAYNE         NJ 07470    2                  12/12/05           00
0426309282                05                 02/01/06           0.0000
0426309282                O                  01/01/36
0

10319875      E22/G01     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.2500             2708.33            72
                          6.0000             2708.33
SAN DIEGO     CA 92154    2                  12/02/05           00
0426445540                05                 02/01/06           0.0000
0426445540                O                  01/01/36
0

10319971      E22/G01     F                  435,000.00         ZZ
                          360                435,000.00         1
                          6.3750             2713.83            67
                          6.1250             2713.83
SAN PEDRO     CA 90732    5                  12/05/05           00
0426514899                05                 02/01/06           0.0000
0426514899                O                  01/01/36
0

10320497      E82/G01     F                  940,600.00         ZZ
                          360                940,600.00         1
                          6.5000             5945.23            53
                          6.2500             5945.23
SEATTLE       WA 98102    5                  12/14/05           00
0401200035                05                 02/01/06           0.0000
0401200035                O                  01/01/36
0

10320959      696/G01     F                  862,500.00         ZZ
                          360                861,701.15         1
                          6.3750             5380.88            70
                          6.1250             5380.88
OAKTON        VA 22124    5                  11/30/05           00
0440715126                05                 01/01/06           0.0000
22305101                  O                  12/01/35
0

10321081      D03/D03     F                  431,000.00         ZZ
                          360                431,000.00         1
                          6.3750             2688.88            74
                          6.1250             2688.88
SUNNYVALE     CA 94087    1                  12/08/05           00
1050005934                01                 02/01/06           0.0000
1050005934                O                  01/01/36
0

10321115      E33/G01     F                  462,300.00         ZZ
                          360                462,300.00         1
                          6.5000             2922.05            75
                          6.2500             2922.05
LAKE FOREST   IL 60045    5                  12/15/05           00
0440770022                05                 02/01/06           0.0000
85707                     O                  01/01/36
0

10323623      E22/G01     F                  544,000.00         ZZ
                          360                544,000.00         1
                          5.8750             3217.97            80
                          5.6250             3217.97
BRISTOW       VA 20136    5                  12/14/05           00
0426375036                03                 02/01/06           0.0000
0426375036                O                  01/01/36
0

10323737      E22/G01     F                  464,000.00         ZZ
                          360                464,000.00         1
                          6.6250             2971.04            80
                          6.3750             2971.04
GARDENA       CA 90249    5                  12/12/05           00
0426477642                05                 02/01/06           0.0000
0426477642                O                  01/01/36
0

10323775      E22/G01     F                  450,000.00         ZZ
                          360                450,000.00         1
                          6.5000             2844.31            75
                          6.2500             2844.31
WILMINGTON    MA 01887    5                  12/13/05           00
0426504114                05                 02/01/06           0.0000
0426504114                O                  01/01/36
0

10323817      E22/G01     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.6250             3329.62            80
                          6.3750             3329.62
FREEHOLD      NJ 07728    5                  12/14/05           00
0426529186                05                 02/01/06           0.0000
0426529186                O                  01/01/36
0

10323883      E22/G01     F                  626,400.00         ZZ
                          360                626,400.00         1
                          6.6250             3458.25            80
                          6.3750             3458.25
DENVER        CO 80227    2                  12/14/05           00
0426574380                03                 02/01/06           0.0000
0426574380                O                  01/01/36
0

10323893      E22/G01     F                  430,000.00         ZZ
                          360                430,000.00         1
                          6.6250             2373.96            69
                          6.3750             2373.96
DES PLAINES   IL 60018    1                  12/19/05           00
0426579314                05                 02/01/06           0.0000
0426579314                O                  01/01/36
0

10324059      E22/G01     F                  479,990.00         ZZ
                          360                479,990.00         1
                          6.5000             2599.95            80
                          6.2500             2599.95
EL MONTE      CA 91732    1                  12/13/05           00
0426696167                03                 02/01/06           0.0000
0426696167                O                  01/01/36
0

10326189      E22/G01     F                  647,000.00         ZZ
                          360                647,000.00         1
                          6.3750             4036.44            58
                          6.1250             4036.44
SOUTH BARRINGTIL 60010    5                  12/15/05           00
0424063527                05                 02/01/06           0.0000
0424063527                O                  01/01/36
0

10326279      E22/G01     F                  475,000.00         T
                          360                474,570.60         1
                          6.5000             3002.32            80
                          6.2500             3002.32
CAPE CORAL    FL 33904    1                  11/18/05           00
0426297461                05                 01/01/06           0.0000
0426297461                O                  12/01/35
0

10327005      356/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          6.7500             3243.00            53
                          6.5000             3243.00
FREMONT       CA 94536    5                  12/08/05           00
0440764348                05                 02/01/06           0.0000
29205176                  O                  01/01/36
0

10329233      E22/G01     F                  432,000.00         ZZ
                          360                432,000.00         1
                          5.8750             2555.44            80
                          5.6250             2555.44
LAKEWOOD      CA 90715    1                  12/16/05           00
0426655189                05                 02/01/06           0.0000
0426655189                O                  01/01/36
0

10329453      E22/G01     F                  825,000.00         ZZ
                          360                825,000.00         1
                          7.0000             4812.50            75
                          6.7500             4812.50
MANHATTAN BEACCA 90266    2                  12/12/05           00
0426382776                01                 02/01/06           0.0000
0426382776                O                  01/01/36
0

10329467      E22/G01     F                  464,000.00         ZZ
                          360                464,000.00         1
                          6.6250             2561.67            80
                          6.3750             2561.67
BALTIMORE     MD 21224    5                  12/16/05           00
0426398509                09                 02/01/06           0.0000
0426398509                O                  01/01/36
0

10329497      E22/G01     F                  420,000.00         ZZ
                          360                420,000.00         1
                          6.0000             2518.11            55
                          5.7500             2518.11
OXNARD        CA 93036    5                  12/08/05           00
0426441929                05                 02/01/06           0.0000
0426441929                O                  01/01/36
0

10329567      E22/G01     F                  524,500.00         ZZ
                          360                524,500.00         1
                          6.5000             2841.04            78
                          6.2500             2841.04
ALHAMBRA      CA 91801    2                  12/14/05           00
0426502639                05                 02/01/06           0.0000
0426502639                O                  01/01/36
0

10329585      E22/G01     F                  490,000.00         ZZ
                          360                490,000.00         1
                          6.3750             3056.96            60
                          6.1250             3056.96
CHANDLER      AZ 85249    5                  12/14/05           00
0426516621                05                 02/01/06           0.0000
0426516621                O                  01/01/36
0

10329651      E22/G01     F                  600,000.00         ZZ
                          360                600,000.00         1
                          6.5000             3792.41            60
                          6.2500             3792.41
SAN JOSE      CA 95117    5                  12/14/05           00
0426562047                05                 02/01/06           0.0000
0426562047                O                  01/01/36
0

10329667      E22/G01     F                  660,000.00         ZZ
                          360                660,000.00         1
                          6.3750             4117.54            65
                          6.1250             4117.54
SAN JOSE      CA 95125    2                  12/08/05           00
0426573218                05                 02/01/06           0.0000
0426573218                O                  01/01/36
0

10329973      E82/G01     F                  562,000.00         ZZ
                          360                562,000.00         1
                          6.5000             3552.22            89
                          6.2500             3552.22
WOODBRIDGE    VA 22191    5                  12/19/05           04
0401199500                05                 02/01/06           25.0000
0401199500                O                  01/01/36
0

10331967      X91/X91     F                  920,000.00         ZZ
                          360                920,000.00         1
                          6.0000             5515.86            44
                          5.7500             5515.86
HONOLULU      HI 96815    5                  12/01/05           00
11960884                  01                 02/01/06           0.0000
11960884                  O                  01/01/36
0

10332029      F01/G01     F                  450,000.00         ZZ
                          360                450,000.00         1
                          5.8750             2203.13            48
                          5.6250             2203.13
SAN DIEGO     CA 92116    5                  12/01/05           00
0440774925                05                 02/01/06           0.0000
11051210                  O                  01/01/36
0

10332369      F01/G01     F                  455,000.00         ZZ
                          360                455,000.00         1
                          6.5000             2464.58            80
                          6.2500             2464.58
SAN DIEGO     CA 92129    2                  12/08/05           00
0440775666                05                 02/01/06           0.0000
12051822                  O                  01/01/36
0

10332667      E22/G01     F                  525,000.00         ZZ
                          360                525,000.00         1
                          6.3750             2789.06            75
                          6.1250             2789.06
RANCHO CUCAMONCA 91739    2                  12/13/05           00
0426499315                05                 02/01/06           0.0000
0426499315                O                  01/01/36
0

10332713      E22/G01     F                  516,000.00         ZZ
                          360                516,000.00         1
                          6.3750             3219.17            80
                          6.1250             3219.17
SAN JOSE      CA 95124    1                  12/14/05           00
0426550448                05                 02/01/06           0.0000
0426550448                O                  01/01/36
0

10332761      E22/G01     F                  452,950.00         ZZ
                          360                452,950.00         1
                          6.2500             2788.89            80
                          6.0000             2788.89
MODESTO       CA 95355    1                  12/20/05           00
0426597530                05                 02/01/06           0.0000
0426597530                O                  01/01/36
0

10332781      E22/G01     F                  443,000.00         ZZ
                          360                443,000.00         1
                          6.3750             2353.44            73
                          6.1250             2353.44
LONG BEACH    CA 90815    2                  12/13/05           00
0426623146                05                 02/01/06           0.0000
0426623146                O                  01/01/36
0

10333199      975/G01     F                  560,000.00         ZZ
                          360                560,000.00         1
                          6.5000             3539.58            70
                          6.2500             3539.58
LA HABRA      CA 90631    5                  12/06/05           00
0440770030                05                 02/01/06           0.0000
2054896                   O                  01/01/36
0

10333825      313/G01     F                  705,000.00         ZZ
                          360                705,000.00         1
                          6.5000             4456.08            75
                          6.2500             4456.08
PAEONIAN SPRINVA 20129    1                  12/14/05           00
0440778553                05                 02/01/06           0.0000
10886190                  O                  01/01/36
0

10334113      F01/G01     F                  566,500.00         ZZ
                          360                566,500.00         1
                          6.6250             3127.55            43
                          6.3750             3127.55
CARLSBAD      CA 92009    5                  12/13/05           00
0440777076                03                 02/01/06           0.0000
12051815                  O                  01/01/36
0

10334591      E22/G01     F                  450,000.00         ZZ
                          360                450,000.00         1
                          6.2500             2770.73            65
                          6.0000             2770.73
HUNTINGTON BEACA 92647    5                  12/16/05           00
0426690079                05                 02/01/06           0.0000
0426690079                O                  01/01/36
0

10334697      E22/G01     F                  420,000.00         ZZ
                          360                420,000.00         1
                          6.1250             2551.96            55
                          5.8750             2551.96
SANTA MONICA  CA 90404    5                  12/14/05           00
0426451340                05                 02/01/06           0.0000
0426451340                O                  01/01/36
0

10334735      E22/G01     F                  571,000.00         ZZ
                          360                571,000.00         1
                          6.5000             3092.92            76
                          6.2500             3092.92
TRACY         CA 95391    2                  12/16/05           00
0426512505                05                 02/01/06           0.0000
0426512505                O                  01/01/36
0

10334783      E22/G01     F                  464,000.00         ZZ
                          360                464,000.00         1
                          6.5000             2932.80            80
                          6.2500             2932.80
COOPER CITY   FL 33330    5                  12/19/05           00
0426555157                03                 02/01/06           0.0000
0426555157                O                  01/01/36
0

10334979      E22/G01     F                  691,200.00         ZZ
                          360                691,200.00         1
                          6.2500             4255.84            57
                          6.0000             4255.84
KEY WEST      FL 33040    2                  12/19/05           00
0426586533                05                 02/01/06           0.0000
0426586533                O                  01/01/36
0

10335349      E82/G01     F                  470,500.00         ZZ
                          360                470,500.00         1
                          6.3750             2935.31            41
                          6.1250             2935.31
CHARLOTTE     NC 28211    5                  12/22/05           00
0401192919                05                 02/01/06           0.0000
0401192919                O                  01/01/36
0

10335929      E82/G01     F                  456,000.00         ZZ
                          360                456,000.00         1
                          6.7500             2957.61            73
                          6.5000             2957.61
REDWOOD CITY  CA 94065    2                  12/20/05           00
0401196332                01                 02/01/06           0.0000
0401196332                O                  01/01/36
0

10336587      477/G01     F                  600,000.00         ZZ
                          360                600,000.00         1
                          6.6250             3312.50            80
                          6.3750             3312.50
NORCO         CA 92860    1                  12/16/05           00
0440789436                05                 02/01/06           0.0000
207800                    O                  01/01/36
0

10336629      F01/G01     F                  488,000.00         ZZ
                          360                488,000.00         1
                          6.2500             3004.70            80
                          6.0000             3004.70
SAN DIEGO     CA 92101    1                  12/06/05           00
0440788537                08                 02/01/06           0.0000
12051727                  O                  01/01/36
0

10337407      E22/G01     F                  468,000.00         ZZ
                          360                468,000.00         1
                          6.7500             2632.50            80
                          6.5000             2632.50
JAMESTOWN     NC 27282    2                  12/20/05           00
0426377180                05                 02/01/06           0.0000
0426377180                O                  01/01/36
0

10337443      E22/G01     F                  436,500.00         ZZ
                          360                436,500.00         1
                          6.3750             2723.19            89
                          6.1250             2723.19
NORTH WALTHAM MA 02451    5                  12/20/05           01
0426427308                05                 02/01/06           25.0000
0426427308                O                  01/01/36
0

10337611      E22/G01     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.1250             3317.71            57
                          5.8750             3317.71
ORINDA        CA 94563    2                  12/14/05           00
0426614079                05                 02/01/06           0.0000
0426614079                O                  01/01/36
0

10338531      E82/G01     F                  428,000.00         ZZ
                          360                428,000.00         1
                          6.6250             2740.53            80
                          6.3750             2740.53
CARMICHAEL    CA 95608    2                  12/23/05           00
0401197298                05                 02/01/06           0.0000
0401197298                O                  01/01/36
0

10338537      E82/G01     F                  573,000.00         ZZ
                          360                573,000.00         1
                          6.7500             3716.47            85
                          6.5000             3716.47
CORONA        CA 92880    5                  12/23/05           04
0401207733                05                 02/01/06           12.0000
0401207733                O                  01/01/36
0

10338841      E33/G01     F                  525,000.00         ZZ
                          360                525,000.00         1
                          6.3750             3275.32            64
                          6.1250             3275.32
NILES         IL 60714    5                  12/20/05           00
0440791267                05                 02/01/06           0.0000
85715                     O                  01/01/36
0

10338917      A35/G01     F                  612,400.00         ZZ
                          360                612,400.00         2
                          6.6250             3921.26            80
                          6.3750             3921.26
WOODHAVEN     NY 11421    1                  12/22/05           00
0440774685                05                 02/01/06           0.0000
12075633                  O                  01/01/36
0

10338961      E65/G01     F                  419,600.00         ZZ
                          360                419,211.37         1
                          6.3750             2617.76            80
                          6.1250             2617.76
DUBLIN        OH 43017    1                  11/18/05           00
0440774776                01                 01/01/06           0.0000
272133                    O                  12/01/35
0

10340617      E22/G01     F                  615,000.00         ZZ
                          360                615,000.00         1
                          6.3750             3836.80            41
                          6.1250             3836.80
SAN FRANCISCO CA 94122    5                  12/21/05           00
0426759114                05                 02/01/06           0.0000
0426759114                O                  01/01/36
0

10340647      E22/G01     F                  451,920.00         ZZ
                          360                451,920.00         1
                          6.3750             2400.83            80
                          6.1250             2400.83
GROVER BEACH  CA 93433    1                  12/21/05           00
0426778494                03                 02/01/06           0.0000
0426778494                O                  01/01/36
0

10340811      E22/G01     F                  487,500.00         ZZ
                          360                487,500.00         1
                          6.2500             3001.62            65
                          6.0000             3001.62
WAYNE         NJ 07470    5                  12/22/05           00
0426471868                05                 02/01/06           0.0000
0426471868                O                  01/01/36
0

10340915      E22/G01     F                  500,000.00         ZZ
                          360                500,000.00         1
                          6.2500             2604.17            80
                          6.0000             2604.17
FORT SMITH    AR 72903    5                  12/22/05           00
0426580775                05                 02/01/06           0.0000
0426580775                O                  01/01/36
0

10341379      477/G01     F                  445,000.00         ZZ
                          360                445,000.00         1
                          6.1250             2703.87            60
                          5.8750             2703.87
HUNTINGTON BEACA 92647    5                  12/16/05           00
0440806248                05                 02/01/06           0.0000
267270                    O                  01/01/36
0

10341389      477/G01     F                  550,000.00         ZZ
                          360                550,000.00         1
                          6.6250             3521.71            67
                          6.3750             3521.71
CERRITOS      CA 90703    5                  12/09/05           00
0440774610                05                 02/01/06           0.0000
267251                    O                  01/01/36
0

10341447      696/G01     F                  987,200.00         ZZ
                          360                987,200.00         1
                          6.3750             6158.84            67
                          6.1250             6158.84
ARLINGTON     VA 22207    5                  12/22/05           00
0440774065                05                 02/01/06           0.0000
26605227                  O                  01/01/36
0

10344267      E22/G01     F                  600,000.00         ZZ
                          360                600,000.00         1
                          7.2500             4093.06            80
                          7.0000             4093.06
ST. LOUIS     MO 63117    5                  12/23/05           00
0426474102                05                 02/01/06           0.0000
0426474102                O                  01/01/36
0

10344301      E22/G01     F                  488,000.00         ZZ
                          360                488,000.00         1
                          6.5000             3084.49            70
                          6.2500             3084.49
LIVERMORE     CA 94550    5                  12/19/05           00
0426513016                05                 02/01/06           0.0000
0426513016                O                  01/01/36
0

10344517      E22/G01     F                  620,000.00         ZZ
                          360                620,000.00         1
                          6.5000             3358.33            80
                          6.2500             3358.33
SALT LAKE CITYUT 84117    5                  12/22/05           00
0426709630                05                 02/01/06           0.0000
0426709630                O                  01/01/36
0

10344685      E22/G01     F                  525,000.00         ZZ
                          360                525,000.00         1
                          6.1250             3189.96            59
                          5.8750             3189.96
SACRAMENTO    CA 95835    5                  12/29/05           00
0426844668                03                 02/01/06           0.0000
0426844668                O                  01/01/36
0

10344747      E22/G01     F                  480,000.00         ZZ
                          360                480,000.00         1
                          6.5000             2600.00            71
                          6.2500             2600.00
GRAND JUNCTIONCO 81503    5                  12/23/05           00
0426572749                03                 02/01/06           0.0000
0426572749                O                  01/01/36
0

10345205      975/G01     F                  435,000.00         ZZ
                          360                435,000.00         1
                          6.3750             2713.83            62
                          6.1250             2713.83
HACIENDA HEIGHCA 91745    5                  12/13/05           00
0440804672                05                 02/01/06           0.0000
2054959                   O                  01/01/36
0

10348285      714/G01     F                  800,000.00         ZZ
                          360                800,000.00         1
                          6.1250             4860.89            60
                          5.8750             4860.89
MEQUON        WI 53097    5                  12/19/05           00
0440803245                05                 02/01/06           0.0000
01065151                  O                  01/01/36
0

10349497      E82/G01     F                  467,050.00         ZZ
                          360                467,050.00         1
                          6.2500             2875.71            56
                          6.0000             2875.71
HERMOSA BEACH CA 90254    5                  12/24/05           00
0401189618                01                 02/01/06           0.0000
0401189618                O                  01/01/36
0

10349643      T08/M32     F                  575,000.00         ZZ
                          360                574,480.19         1
                          6.5000             3634.39            66
                          6.2500             3634.39
SANTA CLARA   CA 95054    5                  11/21/05           00
TO BE ASSIGNED            03                 01/01/06           0.0000
45100472                  O                  12/01/35
0

10349657      T08/M32     F                  431,250.00         TX
                          360                430,840.81         1
                          6.2500             2655.28            75
                          6.0000             2655.28
SAN ANTONIO   TX 78258    5                  11/18/05           00
TO BE ASSIGNED            03                 01/01/06           0.0000
19990654                  O                  12/01/35
0

10349693      T08/M32     F                  530,000.00         ZZ
                          360                529,459.64         1
                          5.8750             3135.15            62
                          5.6250             3135.15
MOORPARK      CA 93021    5                  11/01/05           00
TO BE ASSIGNED            03                 01/01/06           0.0000
132320217                 O                  12/01/35
0

10349731      E82/G01     F                  570,000.00         ZZ
                          360                570,000.00         1
                          6.5000             3602.79            57
                          6.2500             3602.79
MCLEAN        VA 22101    5                  12/22/05           00
0401203336                05                 02/01/06           0.0000
0401203336                O                  01/01/36
0

10350355      313/G01     F                  460,000.00         ZZ
                          360                459,037.16         1
                          5.7500             2684.44            56
                          5.5000             2684.44
PORTLAND      OR 97201    5                  10/05/05           00
0440790608                05                 12/01/05           0.0000
0010865483                O                  11/01/35
0

10353103      T08/M32     F                  559,200.00         ZZ
                          360                558,752.82         1
                          7.1250             3767.43            80
                          6.8750             3767.43
BUFFALO GROVE IL 60089    1                  11/30/05           00
TO BE ASSIGNED            05                 01/01/06           0.0000
132320992                 O                  12/01/35
0

10353355      313/G01     F                  486,400.00         ZZ
                          360                486,400.00         1
                          6.7500             2736.01            80
                          6.5000             2736.01
MOUNT PLEASANTSC 29464    1                  12/14/05           00
0440834877                03                 02/01/06           0.0000
10903987                  O                  01/01/36
0

10353387      X89/G01     F                  450,000.00         ZZ
                          360                450,000.00         1
                          6.5000             2844.30            46
                          6.2500             2844.30
GREAT NECK    NY 11021    5                  12/22/05           00
0440834554                05                 02/01/06           0.0000
3044238                   O                  01/01/36
0

10355631      E22/G01     F                  674,250.00         ZZ
                          360                674,250.00         2
                          6.7500             3792.66            75
                          6.5000             3792.66
CULVER CITY   CA 90232    1                  12/23/05           00
0426644498                05                 02/01/06           0.0000
0426644498                O                  01/01/36
0

10357101      975/G01     F                  448,000.00         ZZ
                          360                448,000.00         1
                          6.5000             2831.66            80
                          6.2500             2831.66
TEMPLE CITY   CA 91780    5                  12/23/05           00
0440854081                05                 02/01/06           0.0000
2055099                   O                  01/01/36
0

10357623      F01/G01     F                  725,000.00         ZZ
                          360                725,000.00         1
                          6.3750             4523.06            50
                          6.1250             4523.06
POWAY         CA 92064    5                  12/20/05           00
0440834042                05                 02/01/06           0.0000
11051256                  O                  01/01/36
0

10363887      E22/G01     F                  630,000.00         ZZ
                          360                630,000.00         1
                          6.3750             3930.38            58
                          6.1250             3930.38
RANCHO CUCAMONCA 91737    5                  12/22/05           00
0426715470                05                 02/01/06           0.0000
0426715470                O                  01/01/36
0

10364175      E22/G01     F                  527,000.00         ZZ
                          360                527,000.00         1
                          6.3750             3287.79            75
                          6.1250             3287.79
REDONDO BEACH CA 90277    2                  12/20/05           00
0426627675                01                 02/01/06           0.0000
0426627675                O                  01/01/36
0

10365437      356/G01     F                  590,000.00         ZZ
                          360                590,000.00         1
                          6.7500             3826.73            57
                          6.5000             3826.73
LOS OSOS      CA 93402    5                  12/20/05           00
0440870038                05                 02/01/06           0.0000
5046498                   O                  01/01/36
0

10369863      253/253     F                  444,489.00         ZZ
                          360                444,489.00         1
                          6.0000             2664.94            51
                          5.7500             2664.94
DALLAS        TX 75230    4                  12/02/04           00
372777                    05                 02/01/06           0.0000
372777                    O                  01/01/36
0

Total Number of Loans     477

Total Original Balance    263,029,048.00

Total Principal Balance   262,724,782.74

Total Original P+I        1,559,169.56

Total Current P+I         1,559,169.56


Fixed Rate Passthru
Loan Number                             Sub Serv Fee
Principal Bal                           Mstr Serv Fee
Curr Note Rate                          Alloc Exp
Net Curr                                Misc Exp
Investor Rate                           Spread
Post Strip Rate                         Strip
8136759                                 0.2500
460308.50                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10053231                                0.2500
646653.86                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10162426                                0.2500
536800.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10169784                                0.2500
736983.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10178054                                0.2500
424000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10187492                                0.2500
430703.36                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10187494                                0.2500
648313.39                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10187498                                0.2500
729290.48                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10187500                                0.2500
538488.57                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10187504                                0.2500
444597.72                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10187506                                0.2500
776262.75                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10187510                                0.2500
563477.62                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10187512                                0.2500
999023.84                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10187514                                0.2500
494541.53                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10187518                                0.2500
549514.75                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10187520                                0.2500
769320.65                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10187522                                0.2500
443598.62                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10187524                                0.2500
439602.23                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10187526                                0.2500
599483.41                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10187528                                0.2500
549465.43                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10191026                                0.2500
471000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10212326                                0.2500
546693.18                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10213329                                0.2500
419141.48                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10218799                                0.2500
705686.88                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10221438                                0.2500
634300.77                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10221442                                0.2500
431973.83                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10221444                                0.2500
647905.30                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10221446                                0.2500
683727.73                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10221448                                0.2500
648184.29                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10221450                                0.2500
637720.05                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10221452                                0.2500
558278.74                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10221454                                0.2500
470815.32                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10221456                                0.2500
503992.01                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10221460                                0.2500
579867.72                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10221462                                0.2500
487048.96                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10221466                                0.2500
499547.98                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10223660                                0.2500
447900.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10223672                                0.2500
1381250.00                              0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10223676                                0.2500
550000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10225480                                0.2500
695339.61                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10225500                                0.2500
458564.48                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10227336                                0.2500
435000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10227340                                0.2500
560000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10227346                                0.2500
500000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10227348                                0.2500
944000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10227362                                0.2500
521450.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10228311                                0.2500
423126.36                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10230555                                0.2500
475049.91                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10230640                                0.2500
449552.02                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10230642                                0.2500
418000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10230646                                0.2500
473700.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10231769                                0.2500
498953.44                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10231815                                0.2500
517000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10232119                                0.2500
575820.58                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10232127                                0.2500
562900.86                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10232369                                0.2500
538896.20                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10234081                                0.2500
514171.66                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10234209                                0.2500
540000.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10236288                                0.2500
464500.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10236290                                0.2500
609600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10236296                                0.2500
568000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10236860                                0.2500
580000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10236862                                0.2500
650000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10236864                                0.2500
452000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10236866                                0.2500
441600.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10238322                                0.2500
492000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10239180                                0.2500
480000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10239182                                0.2500
850000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10239184                                0.2500
727050.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10239982                                0.2500
490000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10239994                                0.2500
1379000.00                              0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10240302                                0.2500
575000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10240304                                0.2500
900000.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10240322                                0.2500
748000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10242892                                0.2500
455900.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10242908                                0.2500
454750.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10242918                                0.2500
425000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10245392                                0.2500
1787500.00                              0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10245398                                0.2500
600000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10245402                                0.2500
571500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10247350                                0.2500
540000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10247352                                0.2500
550000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10247356                                0.2500
500000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10248398                                0.2500
500000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10248400                                0.2500
554000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10248404                                0.2500
924000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10248406                                0.2500
525000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10248410                                0.2500
440000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10248414                                0.2500
584000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10248416                                0.2500
424000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10248418                                0.2500
550000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10248422                                0.2500
520000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10251498                                0.2500
731250.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10251500                                0.2500
900000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10251501                                0.2500
554120.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10251924                                0.2500
459200.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10251934                                0.2500
504000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10254197                                0.2500
549490.60                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10256148                                0.2500
703000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10257343                                0.2500
561966.28                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10260429                                0.2500
479555.42                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10260657                                0.2500
499502.25                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10262991                                0.2500
445000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10263815                                0.2500
424576.91                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10264337                                0.2500
435642.61                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10273128                                0.2500
456000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10273130                                0.2500
588000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10273140                                0.2500
540000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10274940                                0.2500
562500.00                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10274958                                0.2500
470700.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10275359                                0.2500
534678.71                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10275698                                0.2500
430000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10275704                                0.2500
488000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10275708                                0.2500
675000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10275710                                0.2500
450000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10275714                                0.2500
553200.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10275720                                0.2500
980000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10277953                                0.2500
418348.24                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10278337                                0.2500
496000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10279095                                0.2500
549478.14                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10279285                                0.2500
479555.42                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10279595                                0.2500
752785.05                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10279773                                0.2500
436315.21                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10279775                                0.2500
499525.58                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10279781                                0.2500
449530.17                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10279817                                0.2500
466046.59                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10279855                                0.2500
474488.38                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10279857                                0.2500
456334.27                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10279859                                0.2500
469564.69                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10279877                                0.2500
524489.73                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10279885                                0.2500
699269.16                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10279907                                0.2500
649337.30                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10279931                                0.2500
434577.21                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10280033                                0.2500
479041.93                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10280037                                0.2500
515522.08                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10280051                                0.2500
699335.81                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10280499                                0.2500
495494.30                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10280807                                0.2500
431637.07                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10281045                                0.2500
999051.16                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10282403                                0.2500
650000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10282439                                0.2500
565083.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10283513                                0.2500
422175.64                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10283549                                0.2500
527811.80                               0.0300
5.3750                                  0.0000
5.1250                                  0.0000
5.0950
5.0950                                  0.0000

10283571                                0.2500
771214.09                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10285099                                0.2500
438793.21                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10285267                                0.2500
419620.31                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10285352                                0.2500
825000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10285355                                0.2500
503555.33                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10285743                                0.2500
625098.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10285811                                0.2500
429501.11                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10285853                                0.2500
592530.71                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10285877                                0.2500
499490.23                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10285927                                0.2500
992966.14                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10285937                                0.2500
949031.43                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10286067                                0.2500
459563.53                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10286377                                0.2500
939116.65                               0.0800
6.3000                                  0.0000
6.0500                                  0.0000
5.9700
5.7500                                  0.2200

10287109                                0.2500
474549.30                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10287131                                0.2500
750000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10287375                                0.2500
430600.81                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10287413                                0.2500
577410.70                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10287775                                0.2500
750000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289393                                0.2500
516491.79                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289395                                0.2500
542871.97                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289397                                0.2500
460000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289403                                0.2500
607722.45                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289405                                0.2500
551840.55                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10289407                                0.2500
526904.12                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289411                                0.2500
517825.91                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289413                                0.2500
439121.75                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289415                                0.2500
420730.52                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289417                                0.2500
512729.68                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

10289419                                0.2500
647265.89                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289421                                0.2500
420224.91                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289423                                0.2500
552768.27                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289425                                0.2500
517913.78                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289427                                0.2500
528020.78                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10289429                                0.2500
647322.61                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289431                                0.2500
647453.55                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10289433                                0.2500
478163.96                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289435                                0.2500
540223.93                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289437                                0.2500
494102.74                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289439                                0.2500
505812.34                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10289441                                0.2500
537833.55                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289443                                0.2500
422258.12                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289445                                0.2500
438048.25                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289447                                0.2500
525779.07                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289449                                0.2500
454090.86                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289451                                0.2500
463412.39                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289453                                0.2500
586738.25                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

10289455                                0.2500
594604.73                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289457                                0.2500
446040.94                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289459                                0.2500
436671.62                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289465                                0.2500
628345.80                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289471                                0.2500
508000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289477                                0.2500
514612.68                               0.0300
5.3750                                  0.0000
5.1250                                  0.0000
5.0950
5.0950                                  0.0000

10289479                                0.2500
697948.51                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10289483                                0.2500
434691.37                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289485                                0.2500
490000.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289487                                0.2500
518902.30                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

10289489                                0.2500
426345.66                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289491                                0.2500
475096.30                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

10289497                                0.2500
448319.48                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10289499                                0.2500
498249.70                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

10289501                                0.2500
448703.54                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289505                                0.2500
554122.55                               0.0300
5.3750                                  0.0000
5.1250                                  0.0000
5.0950
5.0950                                  0.0000

10289507                                0.2500
620220.22                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289509                                0.2500
551200.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289511                                0.2500
448616.86                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289513                                0.2500
434110.83                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289515                                0.2500
997138.61                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289517                                0.2500
448583.75                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289519                                0.2500
598155.79                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289521                                0.2500
439121.75                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289523                                0.2500
486263.48                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10289525                                0.2500
468655.13                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289529                                0.2500
429099.96                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289531                                0.2500
582777.61                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10289533                                0.2500
449143.82                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289535                                0.2500
509973.77                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10289537                                0.2500
419133.45                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10289539                                0.2500
629770.26                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10289541                                0.2500
563872.25                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289543                                0.2500
523386.32                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289545                                0.2500
431669.12                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289547                                0.2500
498977.96                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289549                                0.2500
498499.24                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289551                                0.2500
534904.38                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289553                                0.2500
508553.69                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10289555                                0.2500
428678.32                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289557                                0.2500
574385.28                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10292519                                0.2500
490000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10292755                                0.2500
445556.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10293349                                0.2500
441590.62                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10295013                                0.2500
457251.15                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10295061                                0.2500
549439.25                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10295075                                0.2500
659358.52                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10295083                                0.2500
465000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10295133                                0.2500
480000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10295205                                0.2500
589504.33                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10295263                                0.2500
519552.29                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10295293                                0.2500
455000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10295331                                0.2500
600000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10295413                                0.2500
580000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10295725                                0.2500
498000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297024                                0.2500
498900.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10297026                                0.2500
469600.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297030                                0.2500
620000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297032                                0.2500
480000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10297040                                0.2500
650000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10297054                                0.2500
519200.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10297341                                0.2500
530000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10297359                                0.2500
560000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10297977                                0.2500
514000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10297989                                0.2500
448000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10303761                                0.2500
570500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10304723                                0.2500
483529.58                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304725                                0.2500
458543.06                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304731                                0.2500
424586.92                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304737                                0.2500
470745.66                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304739                                0.2500
506986.03                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304751                                0.2500
552462.51                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304755                                0.2500
429529.33                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

10304761                                0.2500
439611.80                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10304765                                0.2500
549374.18                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304775                                0.2500
437625.90                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10304777                                0.2500
448740.42                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304779                                0.2500
427733.62                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10304781                                0.2500
498872.89                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304783                                0.2500
564843.04                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304785                                0.2500
677335.98                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304787                                0.2500
489067.70                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304789                                0.2500
433578.18                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304793                                0.2500
447585.06                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10304795                                0.2500
435127.85                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304807                                0.2500
499001.99                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304811                                0.2500
581537.80                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304813                                0.2500
419581.88                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304825                                0.2500
501725.25                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304827                                0.2500
474538.33                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304829                                0.2500
476066.66                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304833                                0.2500
464537.09                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304837                                0.2500
599416.83                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304843                                0.2500
648763.28                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304845                                0.2500
479041.91                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304847                                0.2500
447084.25                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304849                                0.2500
573852.30                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304857                                0.2500
514511.34                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304859                                0.2500
481043.13                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304861                                0.2500
463117.18                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304873                                0.2500
514511.34                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304879                                0.2500
496328.61                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304883                                0.2500
599430.44                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304887                                0.2500
440560.98                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304889                                0.2500
739297.86                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304895                                0.2500
449552.02                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304905                                0.2500
456430.94                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304913                                0.2500
449593.19                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10304923                                0.2500
439551.40                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304927                                0.2500
443557.99                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304933                                0.2500
649368.24                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304941                                0.2500
499490.23                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304953                                0.2500
767253.55                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304961                                0.2500
431580.12                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304963                                0.2500
465568.39                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10304971                                0.2500
460341.27                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304973                                0.2500
489535.06                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10304975                                0.2500
623393.51                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10304979                                0.2500
471573.30                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10304983                                0.2500
418039.76                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10304985                                0.2500
649350.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304987                                0.2500
599416.83                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10305037                                0.2500
639377.96                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10305057                                0.2500
615456.51                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10305107                                0.2500
650000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10305523                                0.2500
850000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10305771                                0.2500
437500.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
5.7500                                  1.2950

10305793                                0.2500
650000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10305873                                0.2500
675000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10306121                                0.2500
467000.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10307233                                0.2500
755000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10307283                                0.2500
637500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10307469                                0.2500
541000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10307853                                0.2500
448000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10308035                                0.2500
468800.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10308123                                0.2500
569446.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10308169                                0.2500
540000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10308215                                0.2500
668000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10308459                                0.2500
645000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10309523                                0.2500
568800.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10309777                                0.2500
570000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10310135                                0.2500
799327.90                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10310171                                0.2500
459573.95                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10310281                                0.2500
454800.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10310303                                0.2500
670000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10310583                                0.2500
480000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10310593                                0.2500
422000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10310721                                0.2500
485000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10311035                                0.2500
470050.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10311423                                0.2500
1093985.81                              0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311429                                0.2500
426584.86                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311451                                0.2500
431599.88                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311453                                0.2500
624421.12                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311461                                0.2500
618412.67                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311465                                0.2500
502522.73                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311473                                0.2500
482526.04                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311483                                0.2500
456566.38                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311495                                0.2500
748905.72                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311505                                0.2500
615429.46                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311511                                0.2500
541498.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311533                                0.2500
476547.40                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311535                                0.2500
644357.90                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10311537                                0.2500
507517.99                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311539                                0.2500
460000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311545                                0.2500
499536.90                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311559                                0.2500
558482.26                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311565                                0.2500
495529.37                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10311575                                0.2500
649312.48                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10311577                                0.2500
547516.51                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10311621                                0.2500
475569.68                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10311909                                0.2500
955000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10312931                                0.2500
462760.49                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10314011                                0.2500
821800.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10314225                                0.2500
437600.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10314313                                0.2500
440835.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10314367                                0.2500
520000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10314719                                0.2500
448000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10314775                                0.2500
492000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10315537                                0.2500
449612.56                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10315803                                0.2500
528000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316185                                0.2500
440000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316187                                0.2500
476000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10316251                                0.2500
565000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10316261                                0.2500
715000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10316449                                0.2500
480000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10316503                                0.2500
500000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10316531                                0.2500
444000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10316563                                0.2500
790000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316611                                0.2500
500000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10316691                                0.2500
635000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10316697                                0.2500
426500.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10317399                                0.2500
490000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10317429                                0.2500
541600.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10317435                                0.2500
580000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317713                                0.2500
479750.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10317731                                0.2500
504000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10317785                                0.2500
650000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10317807                                0.2500
472160.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317889                                0.2500
505600.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10317915                                0.2500
558000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10318345                                0.2500
542500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10318349                                0.2500
594200.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10318377                                0.2500
565000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319375                                0.2500
420000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10319447                                0.2500
590000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10319775                                0.2500
495000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319875                                0.2500
520000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10319971                                0.2500
435000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10320497                                0.2500
940600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10320959                                0.2500
861701.15                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10321081                                0.2500
431000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10321115                                0.2500
462300.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10323623                                0.2500
544000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10323737                                0.2500
464000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10323775                                0.2500
450000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10323817                                0.2500
520000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10323883                                0.2500
626400.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10323893                                0.2500
430000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10324059                                0.2500
479990.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10326189                                0.2500
647000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10326279                                0.2500
474570.60                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10327005                                0.2500
500000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10329233                                0.2500
432000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10329453                                0.2500
825000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10329467                                0.2500
464000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10329497                                0.2500
420000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10329567                                0.2500
524500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10329585                                0.2500
490000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10329651                                0.2500
600000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10329667                                0.2500
660000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10329973                                0.2500
562000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10331967                                0.2500
920000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10332029                                0.2500
450000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332369                                0.2500
455000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10332667                                0.2500
525000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10332713                                0.2500
516000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10332761                                0.2500
452950.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10332781                                0.2500
443000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10333199                                0.2500
560000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10333825                                0.2500
705000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10334113                                0.2500
566500.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10334591                                0.2500
450000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10334697                                0.2500
420000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10334735                                0.2500
571000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10334783                                0.2500
464000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10334979                                0.2500
691200.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10335349                                0.2500
470500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10335929                                0.2500
456000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10336587                                0.2500
600000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10336629                                0.2500
488000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10337407                                0.2500
468000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10337443                                0.2500
436500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10337611                                0.2500
650000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10338531                                0.2500
428000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10338537                                0.2500
573000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10338841                                0.2500
525000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10338917                                0.2500
612400.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10338961                                0.2500
419211.37                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10340617                                0.2500
615000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10340647                                0.2500
451920.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10340811                                0.2500
487500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10340915                                0.2500
500000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10341379                                0.2500
445000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10341389                                0.2500
550000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10341447                                0.2500
987200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10344267                                0.2500
600000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10344301                                0.2500
488000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10344517                                0.2500
620000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10344685                                0.2500
525000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10344747                                0.2500
480000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10345205                                0.2500
435000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10348285                                0.2500
800000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10349497                                0.2500
467050.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10349643                                0.2500
574480.19                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10349657                                0.2500
430840.81                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10349693                                0.2500
529459.64                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10349731                                0.2500
570000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10350355                                0.2500
459037.16                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10353103                                0.2500
558752.82                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10353355                                0.2500
486400.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10353387                                0.2500
450000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10355631                                0.2500
674250.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10357101                                0.2500
448000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10357623                                0.2500
725000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10363887                                0.2500
630000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10364175                                0.2500
527000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10365437                                0.2500
590000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10369863                                0.2500
444489.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

Total Number of Loans:                  477

Total Original Balance:                 263,029,048.00

Total Principal Balance:                262,724,782.74

Total Original P+I:                     1,559,169.56

Total Current P+I:                      1,559,169.56




--------------------------------------------------------------------------------

Fixed Rate Loan
Loan Number   S/S Code    Payment Type       Original Bal       Loan Feature
                          Orig Term          Principal Bal      # of Units
                          Orig Rate          Original PI        LTV
                          Net Curr           Current PI
City          State  Zip  Loan Purp          Note Date          MI Co Code
Servicer Loan #           Prop Type          First Pay Date     MI Coverage
Seller Loan   #           Occup Code         Maturity Date
Investor Loan #
8115087       E45/G01     F                  323,950.00         ZZ
                          360                310,985.85         1
                          6.3750             2021.03            95
                          6.1250             2021.03
KENNESAW      GA 30144    1                  09/26/02           11
0434791067                05                 11/01/02           30.0000
287300                    O                  10/01/32
0

10053455      E22/G01     F                  86,000.00          ZZ
                          360                85,607.03          1
                          6.5000             543.58             75
                          6.2500             543.58
ASHLAND       KY 41102    5                  07/19/05           00
0424753630                05                 09/01/05           0.0000
0424753630                O                  08/01/35
0

10062465      E22/G01     F                  410,000.00         ZZ
                          360                407,987.10         1
                          6.1250             2491.20            65
                          5.8750             2491.20
ANAHEIM       CA 92807    5                  07/20/05           00
0424773950                05                 09/01/05           0.0000
0424773950                O                  08/01/35
0

10112023      E22/G01     F                  150,400.00         ZZ
                          360                150,390.78         1
                          5.8750             736.33             78
                          5.6250             736.32
GREER         SC 29650    2                  08/15/05           00
0424910685                03                 10/01/05           0.0000
0424910685                O                  09/01/35
0

10128570      696/G01     F                  127,900.00         ZZ
                          360                127,656.66         1
                          6.2500             787.50             80
                          6.0000             787.50
BROADWAY      VA 22815    1                  11/04/05           00
0440441558                05                 12/01/05           0.0000
32605274                  O                  11/01/35
0

10131601      Y78/G01     F                  76,000.00          ZZ
                          360                75,868.58          2
                          6.5000             411.67             80
                          6.2500             410.95
COLUMBUS      OH 43204    1                  08/22/05           00
0439959552                05                 10/01/05           0.0000
21221307                  O                  09/01/35
0

10132883      E82/G01     F                  361,000.00         ZZ
                          360                359,518.12         1
                          6.2500             2222.73            67
                          6.0000             2222.73
HIGHLAND      CA 92346    5                  08/24/05           00
0401161013                05                 10/01/05           0.0000
0401161013                O                  09/01/35
0

10140477      E22/G01     F                  108,000.00         ZZ
                          360                107,287.66         1
                          6.7500             700.49             80
                          6.5000             700.49
DENVER        CO 80204    2                  08/31/05           00
0425302619                05                 11/01/05           0.0000
0425302619                O                  10/01/35
0

10142447      E22/G01     F                  363,000.00         ZZ
                          360                362,711.47         1
                          6.3750             1928.44            79
                          6.1250             1927.68
NICEVILLE     FL 32578    2                  08/31/05           00
0425266939                01                 10/01/05           0.0000
0425266939                O                  09/01/35
0

10144327      E22/G01     F                  256,000.00         ZZ
                          360                256,000.00         1
                          5.8750             1253.33            80
                          5.6250             1253.33
DANIA         FL 33004    1                  09/08/05           00
0425532306                05                 11/01/05           0.0000
0425532306                O                  10/01/35
0

10149029      E82/G01     F                  298,000.00         ZZ
                          360                297,110.38         1
                          6.1250             1810.68            76
                          5.8750             1810.68
LINDENHURST   NY 11757    5                  09/08/05           00
0401160817                05                 11/01/05           0.0000
0401160817                O                  10/01/35
0

10154659      E22/G01     F                  114,520.00         ZZ
                          360                114,184.36         1
                          6.1250             695.84             80
                          5.8750             695.84
EAST WENATCHEEWA 98802    1                  09/07/05           00
0424915734                05                 11/01/05           0.0000
0424915734                O                  10/01/35
0

10165099      U85/G01     F                  160,000.00         ZZ
                          360                159,576.25         1
                          6.6500             1027.14            62
                          6.4000             1027.14
PEMBINE       WI 54156    5                  09/15/05           00
0440072940                05                 11/01/05           0.0000
508190010                 O                  10/01/35
0

10168635      E22/G01     F                  86,500.00          TX
                          360                86,252.47          1
                          6.2500             532.60             54
                          6.0000             532.60
WEATHERFORD   TX 76086    5                  09/16/05           00
0425315322                05                 11/01/05           0.0000
0425315322                O                  10/01/35
0

10170229      550/550     F                  405,000.00         ZZ
                          360                402,982.17         1
                          5.9500             2415.18            40
                          5.7000             2415.18
LOS ANGELES   CA 91401    2                  09/15/05           00
120790139                 05                 11/01/05           0.0000
120790139                 O                  10/01/35
0

10171347      E82/G01     F                  154,600.00         ZZ
                          360                154,135.96         1
                          6.0000             926.91             47
                          5.7500             926.91
CARSON CITY   NV 89701    2                  09/19/05           00
0401171871                05                 11/01/05           0.0000
0401171871                O                  10/01/35
0

10174551      E22/G01     F                  99,000.00          TX
                          360                98,702.84          1
                          6.0000             593.56             55
                          5.7500             593.56
MCKINNEY      TX 75070    5                  09/21/05           00
0425549599                03                 11/01/05           0.0000
0425549599                O                  10/01/35
0

10178052      696/G01     F                  300,000.00         ZZ
                          360                300,000.00         1
                          6.0000             1500.00            75
                          5.7500             1500.00
ALEXANDRIA    VA 22301    1                  11/18/05           00
0440578268                01                 01/01/06           0.0000
22605130                  O                  12/01/35
0

10181185      Q30/G01     F                  260,000.00         ZZ
                          360                259,218.13         1
                          5.9900             1557.16            70
                          5.7400             1557.16
PROSPECT      CT 06712    5                  09/16/05           00
0440088219                05                 11/01/05           0.0000
40044980                  O                  10/01/35
0

10183961      E22/G01     F                  320,000.00         ZZ
                          360                320,000.00         1
                          6.0000             1600.00            80
                          5.7500             1600.00
SALT LAKE CITYUT 84105    2                  09/22/05           00
0425324340                05                 11/01/05           0.0000
0425324340                O                  10/01/35
0

10184021      E22/G01     F                  382,000.00         ZZ
                          360                380,853.45         1
                          6.0000             2290.28            43
                          5.7500             2290.28
CLOVIS        CA 93619    5                  09/15/05           00
0425482650                05                 11/01/05           0.0000
0425482650                O                  10/01/35
0

10184377      E82/G01     F                  108,800.00         ZZ
                          360                108,456.08         1
                          6.3750             678.77             80
                          6.1250             678.77
HENDERSON     TN 38340    5                  09/26/05           00
0401166673                05                 11/01/05           0.0000
0401166673                O                  10/01/35
0

10184951      Z54/G01     F                  103,588.00         T
                          360                103,291.59         1
                          6.2500             637.81             80
                          6.0000             637.81
FORT WORTH    TX 76179    1                  09/26/05           00
0440108694                03                 11/01/05           0.0000
10129                     O                  10/01/35
0

10185661      E22/G01     F                  137,750.00         ZZ
                          360                137,336.55         1
                          6.0000             825.88             95
                          5.7500             825.88
HOUSTON       TX 77095    1                  09/21/05           10
0425400983                03                 11/01/05           30.0000
0425400983                O                  10/01/35
0

10185803      E22/G01     F                  400,000.00         ZZ
                          360                400,000.00         1
                          5.8750             1958.33            80
                          5.6250             1958.33
VANCOUVER     WA 98683    5                  09/16/05           00
0425564655                05                 11/01/05           0.0000
0425564655                O                  10/01/35
0

10186433      E82/G01     F                  108,200.00         ZZ
                          360                107,830.77         1
                          6.3750             675.03             71
                          6.1250             675.03
PRIEST RIVER  ID 83856    2                  09/22/05           00
0401161310                05                 11/01/05           0.0000
0401161310                O                  10/01/35
0

10186880      696/G01     F                  294,400.00         ZZ
                          360                294,400.00         1
                          6.1250             1502.67            80
                          5.8750             1502.67
ARLINGTON     VA 22203    1                  11/21/05           00
0440576569                06                 01/01/06           0.0000
26205296                  O                  12/01/35
0

10187502      944/G01     F                  395,000.00         ZZ
                          360                394,634.15         1
                          6.3750             2464.29            48
                          6.1250             2464.29
SAN FRANCISCO CA 94134    5                  11/10/05           00
0440704393                05                 01/01/06           0.0000
1001855119                O                  12/01/35
0

10187508      944/G01     F                  490,000.00         ZZ
                          360                489,546.17         2
                          6.3750             3056.96            70
                          6.1250             3056.96
PARAMOUNT     CA 90723    5                  11/10/05           00
0440704328                05                 01/01/06           0.0000
1001855436                O                  12/01/35
0

10187516      944/G01     F                  400,000.00         ZZ
                          360                399,663.95         1
                          6.8750             2627.72            58
                          6.6250             2627.72
SALEM         OR 97306    5                  11/16/05           00
0440708352                05                 01/01/06           0.0000
1001855826                O                  12/01/35
0

10188173      E22/G01     F                  76,800.00          ZZ
                          360                76,543.40          1
                          6.3750             479.13             80
                          6.1250             479.13
OAKRIDGE      OR 97463    5                  09/23/05           00
0425390762                05                 11/01/05           0.0000
0425390762                O                  10/01/35
0

10188245      E22/G01     F                  124,000.00         ZZ
                          360                123,645.18         1
                          6.2500             763.49             80
                          6.0000             763.49
LEWISTON      ID 83501    1                  09/28/05           00
0425435104                05                 11/01/05           0.0000
0425435104                O                  10/01/35
0

10188551      E22/G01     F                  76,500.00          ZZ
                          240                76,015.32          1
                          6.2500             559.16             66
                          6.0000             559.16
OKC           OK 73099    5                  09/26/05           00
0425580552                03                 11/01/05           0.0000
0425580552                O                  10/01/25
0

10188609      E22/G01     F                  144,000.00         ZZ
                          360                143,587.97         1
                          6.2500             886.63             80
                          6.0000             886.63
EUGENE        OR 97405    1                  09/25/05           00
0425601812                07                 11/01/05           0.0000
0425601812                O                  10/01/35
0

10194809      P44/G01     F                  396,800.00         ZZ
                          360                395,664.60         1
                          6.2500             2443.17            80
                          6.0000             2443.17
FAIRHAVEN     MA 02719    1                  09/30/05           00
0440182137                05                 11/01/05           0.0000
1                         O                  10/01/35
0

10200843      E22/G01     F                  136,000.00         ZZ
                          360                135,747.41         1
                          6.3750             848.46             80
                          6.1250             848.46
COLORADO SPRINCO 80918    2                  10/03/05           00
0425678570                05                 12/01/05           0.0000
0425678570                O                  11/01/35
0

10201137      E22/G01     F                  79,900.00          ZZ
                          360                79,755.15          1
                          6.5000             505.02             85
                          6.2500             505.02
WEST BRANCH   MI 48661    2                  10/04/05           04
0425589652                05                 12/01/05           12.0000
0425589652                O                  11/01/35
0

10202305      H76/G01     F                  184,540.00         ZZ
                          360                183,850.85         1
                          6.3750             1151.29            85
                          6.1250             1151.29
BELLE CHASSE  LA 70037    5                  08/05/05           01
0440216422                05                 10/01/05           12.0000
56526425752               O                  09/01/35
0

10206915      825/G01     F                  258,400.00         ZZ
                          360                258,400.00         1
                          6.3750             1372.75            80
                          6.1250             1372.75
KEYSTONE      CO 80435    1                  10/10/05           00
0440217289                01                 12/01/05           0.0000
12405                     O                  11/01/35
0

10207717      E22/G01     F                  359,650.00         ZZ
                          360                358,997.98         1
                          6.5000             2273.23            90
                          6.2500             2273.23
HIALEAH       FL 33015    5                  10/04/05           10
0425054566                03                 12/01/05           25.0000
0425054566                O                  11/01/35
0

10210893      E22/G01     F                  128,000.00         ZZ
                          360                127,762.27         1
                          6.3750             798.55             80
                          6.1250             798.55
NASHVILLE     TN 37211    1                  10/14/05           00
0425794252                05                 12/01/05           0.0000
0425794252                O                  11/01/35
0

10212447      E22/G01     F                  75,000.00          TX
                          360                74,864.03          1
                          6.5000             474.05             45
                          6.2500             474.05
SAN ANTONIO   TX 78209    5                  10/11/05           00
0425424348                05                 12/01/05           0.0000
0425424348                O                  11/01/35
0

10214315      E22/G01     F                  238,000.00         ZZ
                          360                237,568.53         1
                          6.5000             1504.32            80
                          6.2500             1504.32
BAYONNE       NJ 07002    5                  10/07/05           00
0425592417                05                 12/01/05           0.0000
0425592417                O                  11/01/35
0

10215017      Z54/G01     F                  124,000.00         T
                          360                123,627.82         1
                          6.0000             743.44             80
                          5.7500             743.44
FORT WORTH    TX 76137    1                  09/28/05           00
0440300846                05                 11/01/05           0.0000
050921004                 O                  10/01/35
0

10217191      E22/G01     F                  143,200.00         T
                          360                142,920.93         1
                          6.1250             870.10             80
                          5.8750             870.10
SENECA        SC 29672    1                  10/20/05           00
0425571239                05                 12/01/05           0.0000
0425571239                O                  11/01/35
0

10219447      E82/G01     F                  161,800.00         ZZ
                          360                161,477.05         1
                          6.0000             970.07             53
                          5.7500             970.07
COCONUT CREEK FL 33073    2                  10/20/05           00
0401175088                03                 12/01/05           0.0000
0401175088                O                  11/01/35
0

10219619      T91/G01     F                  121,600.00         ZZ
                          360                121,184.47         1
                          6.1750             742.80             80
                          5.9250             742.80
BELLEVIEW     FL 34420    5                  10/20/05           00
0440311314                05                 11/25/05           0.0000
3000030074                O                  10/25/35
0

10221411      E22/G01     F                  105,000.00         ZZ
                          360                104,780.23         1
                          5.7500             612.75             70
                          5.5000             612.75
HOT SPRINGS   AR 71913    1                  10/24/05           00
0425597176                01                 12/01/05           0.0000
0425597176                O                  11/01/35
0

10221440      286/286     F                  372,000.00         TX
                          360                371,292.22         1
                          6.2500             2290.47            42
                          6.0000             2290.47
HOUSTON       TX 77027    5                  10/13/05           00
0004316393                03                 12/01/05           0.0000
0004316393                O                  11/01/35
0

10223668      696/G01     F                  187,800.00         T
                          360                187,800.00         1
                          6.2500             978.13             54
                          6.0000             978.13
CAPE CHARLES  VA 23310    2                  11/28/05           00
0440670768                05                 01/01/06           0.0000
24605251                  O                  12/01/35
0

10223682      696/G01     F                  159,000.00         ZZ
                          360                159,000.00         1
                          6.1250             811.56             71
                          5.8750             811.56
TEMPLE HILLS  MD 20748    5                  11/30/05           00
0440673465                05                 02/01/06           0.0000
20205126                  O                  01/01/36
0

10225476      696/G01     F                  271,100.00         ZZ
                          360                270,823.60         1
                          5.8750             1603.66            80
                          5.6250             1603.66
ARLINGTON     VA 22201    1                  11/28/05           00
0440689107                06                 01/01/06           0.0000
80005234                  O                  12/01/35
0

10225478      696/G01     F                  281,200.00         ZZ
                          360                281,200.00         1
                          6.3750             1493.88            80
                          6.1250             1493.88
ALEXANDRIA    VA 22302    1                  11/21/05           00
0440687275                06                 01/01/06           0.0000
24605263                  O                  12/01/35
0

10225482      696/G01     F                  367,400.00         T
                          360                367,400.00         1
                          6.3750             1951.81            80
                          6.1250             1951.81
HERNDON       VA 20171    1                  11/30/05           00
0440676989                01                 01/01/06           0.0000
80105291                  O                  12/01/35
0

10225486      696/G01     F                  355,000.00         ZZ
                          360                355,000.00         1
                          6.2500             1848.96            72
                          6.0000             1848.96
ALEXANDRIA    VA 22309    5                  11/18/05           00
0440676526                05                 01/01/06           0.0000
23105070                  O                  12/01/35
0

10225494      696/G01     F                  291,200.00         ZZ
                          360                291,200.00         1
                          6.3750             1547.00            80
                          6.1250             1547.00
CHAPTICO      MD 20621    5                  11/30/05           00
0440675841                05                 02/01/06           0.0000
20205122                  O                  01/01/36
0

10226809      P27/G01     F                  104,400.00         ZZ
                          360                104,210.73         1
                          6.5000             659.88             90
                          6.2500             659.88
YPSILANTI     MI 48198    5                  10/20/05           01
0440332484                01                 12/01/05           25.0000
3230066312                O                  11/01/35
0

10226861      550/550     F                  365,000.00         ZZ
                          360                364,278.38         1
                          6.0500             2200.11            32
                          5.8000             2200.11
HALF MOON BAY CA 94019    2                  10/20/05           00
120793968                 05                 12/01/05           0.0000
120793968                 O                  11/01/35
0

10227342      696/G01     F                  243,200.00         ZZ
                          360                243,200.00         1
                          6.5000             1317.33            80
                          6.2500             1317.33
DISTRICT HEIGHMD 20747    5                  11/30/05           00
0440685378                05                 02/01/06           0.0000
20205139                  O                  01/01/36
0

10227344      696/G01     F                  340,000.00         ZZ
                          360                340,000.00         1
                          6.2500             1770.83            66
                          6.0000             1770.83
FALLS CHURCH  VA 22042    5                  11/30/05           00
0440686913                05                 01/01/06           0.0000
23105071                  O                  12/01/35
0

10227352      696/G01     F                  340,800.00         T
                          360                340,484.35         1
                          6.3750             2126.15            80
                          6.1250             2126.15
ANNAPOLIS     MD 21403    1                  11/30/05           00
0440687655                01                 01/01/06           0.0000
40105517                  O                  12/01/35
0

10227354      696/G01     F                  400,000.00         ZZ
                          360                400,000.00         1
                          5.8750             1958.33            50
                          5.6250             1958.33
FAIRFAX       VA 22030    1                  12/02/05           00
0440685980                05                 01/01/06           0.0000
40105470                  O                  12/01/35
0

10227356      696/G01     F                  372,000.00         ZZ
                          360                372,000.00         1
                          6.6250             2053.75            80
                          6.3750             2053.75
UPPER MARLBOROMD 20772    5                  11/29/05           00
0440687499                05                 02/01/06           0.0000
20205132                  O                  01/01/36
0

10227364      696/G01     F                  307,900.00         ZZ
                          360                307,900.00         1
                          6.7500             1731.94            80
                          6.5000             1731.94
WASHINGTON    DC 20016    1                  11/29/05           00
0440687788                01                 01/01/06           0.0000
25605318                  O                  12/01/35
0

10230241      E22/G01     F                  132,700.00         ZZ
                          360                132,700.00         1
                          6.3750             704.97             93
                          6.1250             704.97
SOUTH BEND    IN 46628    2                  10/24/05           04
0425666153                05                 12/01/05           30.0000
0425666153                O                  11/01/35
0

10230632      696/G01     F                  231,900.00         ZZ
                          360                231,900.00         1
                          5.8750             1135.34            80
                          5.6250             1135.34
ALEXANDRIA    VA 22302    1                  12/01/05           00
0440687812                01                 01/01/06           0.0000
26505259                  O                  12/01/35
0

10230636      696/G01     F                  270,000.00         ZZ
                          360                270,000.00         1
                          5.8750             1321.88            79
                          5.6250             1321.88
ALEXANDRIA    VA 22315    1                  11/29/05           00
0440687531                01                 01/01/06           0.0000
34105011                  O                  12/01/35
0

10230648      696/G01     F                  363,000.00         ZZ
                          360                363,000.00         1
                          6.5000             1966.25            78
                          6.2500             1966.25
SOUTH RIDING  VA 20152    2                  11/29/05           00
0440687978                09                 01/01/06           0.0000
26105166                  O                  12/01/35
0

10230650      696/G01     F                  310,000.00         ZZ
                          360                310,000.00         1
                          6.3750             1646.88            65
                          6.1250             1646.88
ALEXANDRIA    VA 22314    1                  11/30/05           00
0440680197                05                 01/01/06           0.0000
24605220                  O                  12/01/35
0

10231749      E22/G01     F                  408,000.00         ZZ
                          360                408,000.00         1
                          6.1250             2082.50            75
                          5.8750             2082.50
CORAL SPRINGS FL 33067    2                  10/19/05           00
0425706207                03                 12/01/05           0.0000
0425706207                O                  11/01/35
0

10231981      E22/G01     F                  384,000.00         ZZ
                          360                383,215.06         1
                          5.8750             2271.51            80
                          5.6250             2271.51
ENUMCLAW      WA 98022    5                  10/26/05           00
0425763323                05                 12/01/05           0.0000
0425763323                O                  11/01/35
0

10232439      E22/G01     F                  109,000.00         ZZ
                          360                108,792.62         1
                          6.2500             671.13             63
                          6.0000             671.13
DES PLAINES   IL 60016    5                  10/25/05           00
0425859477                01                 12/01/05           0.0000
0425859477                O                  11/01/35
0

10232495      E22/G01     F                  348,000.00         ZZ
                          360                347,848.75         1
                          6.3750             1848.75            80
                          6.1250             1848.75
SURPRISE      AZ 85379    1                  10/25/05           00
0425887346                03                 12/01/05           0.0000
0425887346                O                  11/01/35
0

10232599      E22/G01     F                  100,000.00         ZZ
                          360                99,827.32          1
                          6.7500             648.60             75
                          6.5000             648.60
NAMPA         ID 83687    2                  10/25/05           00
0426085114                05                 12/01/05           0.0000
0426085114                O                  11/01/35
0

10232605      E22/G01     F                  108,800.00         ZZ
                          360                108,564.79         1
                          6.6250             696.66             80
                          6.3750             696.66
WEST VALLEY CIUT 84128    2                  10/26/05           00
0426089140                05                 12/01/05           0.0000
0426089140                O                  11/01/35
0

10232677      E22/G01     F                  100,400.00         ZZ
                          360                100,400.00         1
                          7.2500             606.58             80
                          7.0000             606.58
KATY          TX 77450    1                  10/28/05           00
0426142725                03                 12/01/05           0.0000
0426142725                O                  11/01/35
0

10236284      696/G01     F                  232,000.00         ZZ
                          360                231,790.27         1
                          6.5000             1466.40            80
                          6.2500             1466.40
GAITHERSBURG  MD 20878    1                  11/23/05           00
0440701738                01                 01/01/06           0.0000
32705214                  O                  12/01/35
0

10236286      696/G01     F                  392,650.00         ZZ
                          360                392,650.00         1
                          5.8750             1922.35            80
                          5.6250             1922.35
FREDERICKSBURGVA 22401    1                  12/08/05           00
0440700847                03                 02/01/06           0.0000
26705219                  O                  01/01/36
0

10236856      696/G01     F                  313,050.00         ZZ
                          360                313,050.00         1
                          6.1250             1902.12            80
                          5.8750             1902.12
ARLINGTON     VA 22201    1                  12/07/05           00
0440691079                06                 02/01/06           0.0000
80005265                  O                  01/01/36
0

10238306      696/G01     F                  147,600.00         ZZ
                          360                147,600.00         1
                          6.3750             784.13             80
                          6.1250             784.13
WASHINGTON    DC 20011    1                  12/09/05           00
0440709061                01                 02/01/06           0.0000
32205185                  O                  01/01/36
0

10240318      696/G01     F                  300,000.00         ZZ
                          360                300,000.00         1
                          6.5000             1625.00            80
                          6.2500             1625.00
WASHINGTON    DC 20005    1                  12/12/05           00
0440745818                01                 02/01/06           0.0000
32605283                  O                  01/01/36
0

10240320      696/G01     F                  412,000.00         ZZ
                          360                412,000.00         1
                          6.3750             2188.75            80
                          6.1250             2188.75
SPRINGFIELD   VA 22152    1                  12/15/05           00
0440738821                05                 02/01/06           0.0000
25105235                  O                  01/01/36
0

10242900      696/G01     F                  264,000.00         ZZ
                          360                264,000.00         1
                          6.5000             1668.66            74
                          6.2500             1668.66
GAITHERSBURG  MD 20886    5                  12/14/05           00
0440762789                09                 02/01/06           0.0000
25605333                  O                  01/01/36
0

10245578      W98/G01     F                  318,750.00         ZZ
                          360                318,432.68         1
                          6.0000             1911.07            75
                          5.7500             1911.07
SILVER SPRING MD 20902    2                  11/30/05           00
0440774370                09                 01/01/06           0.0000
WB051124                  O                  12/01/35
0

10247061      E22/G01     F                  360,000.00         ZZ
                          360                360,000.00         1
                          6.2500             1875.00            80
                          6.0000             1875.00
TRUMBULL      CT 06611    2                  10/28/05           00
0425545357                05                 12/01/05           0.0000
0425545357                O                  11/01/35
0

10247071      E22/G01     F                  101,200.00         ZZ
                          360                101,016.54         1
                          6.5000             639.65             80
                          6.2500             639.65
PORTLAND      OR 97220    1                  10/26/05           00
0425582665                05                 12/01/05           0.0000
0425582665                O                  11/01/35
0

10247181      E22/G01     F                  318,000.00         ZZ
                          360                318,000.00         1
                          6.2500             1656.25            75
                          6.0000             1656.25
SANTA FE      NM 87508    2                  10/28/05           00
0425902822                03                 01/01/06           0.0000
0425902822                O                  12/01/35
0

10247225      E82/G01     F                  92,550.00          ZZ
                          360                92,462.18          1
                          6.2500             569.85             68
                          6.0000             569.85
MAGNOLIA      TX 77354    2                  10/31/05           00
0401167408                03                 01/01/06           0.0000
0401167408                O                  12/01/35
0

10247615      253/253     F                  93,200.00          ZZ
                          360                93,018.36          1
                          6.1250             566.30             75
                          5.8750             566.30
BUDA          TX 78610    4                  10/01/05           00
366465                    05                 12/01/05           0.0000
366465                    O                  11/01/35
0

10248402      696/G01     F                  199,200.00         ZZ
                          360                199,200.00         1
                          6.3750             1058.25            80
                          6.1250             1058.25
FALLS CHURCH  VA 22041    1                  12/16/05           00
0440765683                06                 02/01/06           0.0000
32705212                  O                  01/01/36
0

10248426      696/G01     F                  350,000.00         ZZ
                          360                350,000.00         2
                          6.3750             1859.38            48
                          6.1250             1859.38
ARLINGTON     VA 22207    1                  12/16/05           00
0440765527                05                 02/01/06           0.0000
24605282                  O                  01/01/36
0

10249799      E22/G01     F                  88,000.00          ZZ
                          360                87,916.50          1
                          6.2500             541.83             80
                          6.0000             541.83
SULLIGENT     AL 35586    1                  11/04/05           00
0426110193                05                 01/01/06           0.0000
0426110193                O                  12/01/35
0

10251034      696/G01     F                  193,500.00         ZZ
                          360                193,500.00         1
                          6.0000             1160.13            52
                          5.7500             1160.13
HUNT VALLEY   MD 21030    1                  12/22/05           00
0440769289                08                 02/01/06           0.0000
80305117                  O                  01/01/36
0

10251038      696/G01     F                  360,000.00         ZZ
                          360                360,000.00         1
                          6.2500             2216.58            80
                          6.0000             2216.58
SILVER SPRING MD 20910    1                  12/23/05           00
0440767515                05                 02/01/06           0.0000
21305194                  O                  01/01/36
0

10251502      696/G01     F                  163,200.00         ZZ
                          360                163,200.00         1
                          6.3750             867.00             80
                          6.1250             867.00
WASHINGTON    DC 20001    1                  12/07/05           00
0440769487                01                 02/01/06           0.0000
30205059                  O                  01/01/36
0

10251504      696/G01     F                  256,000.00         ZZ
                          360                256,000.00         1
                          6.3750             1597.11            80
                          6.1250             1597.11
SILVER SPRING MD 20910    1                  12/22/05           00
0440769248                01                 02/01/06           0.0000
31205420                  O                  01/01/36
0

10251508      696/G01     F                  220,000.00         ZZ
                          360                220,000.00         1
                          6.3750             1168.75            80
                          6.1250             1168.75
COLUMBIA      MD 21045    1                  12/22/05           00
0440769362                09                 02/01/06           0.0000
26405291                  O                  01/01/36
0

10251510      696/G01     F                  321,900.00         ZZ
                          360                321,900.00         1
                          6.3750             1710.09            80
                          6.1250             1710.09
ARLINGTON     VA 22201    1                  12/16/05           00
0440769156                06                 02/01/06           0.0000
80005268                  O                  01/01/36
0

10251518      696/G01     F                  264,000.00         T
                          360                264,000.00         1
                          6.3750             1402.50            80
                          6.1250             1402.50
OCEAN CITY    MD 21842    1                  12/16/05           00
0440769172                01                 02/01/06           0.0000
30505125                  O                  01/01/36
0

10251932      696/G01     F                  280,000.00         ZZ
                          360                280,000.00         1
                          6.1250             1701.31            80
                          5.8750             1701.31
OLNEY         MD 20832    1                  12/16/05           00
0440774883                09                 02/01/06           0.0000
32905280                  O                  01/01/36
0

10252449      E22/G01     F                  156,000.00         ZZ
                          360                156,000.00         1
                          6.8750             893.75             80
                          6.6250             893.75
BARLETT       TN 38135    2                  11/02/05           00
0426059374                05                 12/01/05           0.0000
0426059374                O                  11/01/35
0

10254365      E22/G01     F                  90,250.00          ZZ
                          360                90,176.02          1
                          7.0000             600.44             95
                          6.7500             600.44
SHAWNEE       OK 74801    2                  11/03/05           10
0426080750                05                 01/01/06           30.0000
0426080750                O                  12/01/35
0

10256140      696/G01     F                  200,000.00         ZZ
                          360                200,000.00         1
                          6.2500             1041.67            80
                          6.0000             1041.67
WOODBRIDGE    VA 22192    1                  12/28/05           00
0440789535                01                 02/01/06           0.0000
21305192                  O                  01/01/36
0

10257593      E22/G01     F                  150,000.00         ZZ
                          360                149,849.37         1
                          6.1250             911.42             58
                          5.8750             911.42
SUMNER        WA 98390    2                  11/03/05           00
0426163622                05                 01/01/06           0.0000
0426163622                O                  12/01/35
0

10260391      E22/G01     F                  152,000.00         ZZ
                          360                152,000.00         1
                          6.5000             823.33             80
                          6.2500             823.33
COMMERCE TOWNSMI 48382    2                  11/08/05           00
0426011243                05                 01/01/06           0.0000
0426011243                O                  12/01/35
0

10262989      313/G01     F                  414,000.00         ZZ
                          360                414,000.00         1
                          6.3750             2199.38            60
                          6.1250             2199.38
WAYNE         PA 19087    1                  10/31/05           00
0440447969                05                 12/01/05           0.0000
10856151                  O                  11/01/35
0

10264125      E22/G01     F                  399,500.00         ZZ
                          360                399,092.70         1
                          5.8750             2363.19            77
                          5.6250             2363.19
HERNDON       VA 20171    2                  11/07/05           00
0425723095                09                 01/01/06           0.0000
0425723095                O                  12/01/35
0

10264395      E22/G01     F                  180,000.00         ZZ
                          360                180,000.00         1
                          6.0000             900.00             34
                          5.7500             900.00
BAINBRIDGE ISLWA 98110    2                  11/04/05           00
0426058574                05                 01/01/06           0.0000
0426058574                O                  12/01/35
0

10264437      E22/G01     F                  280,000.00         ZZ
                          360                280,000.00         1
                          5.8750             1370.83            54
                          5.6250             1370.83
HAYMARKET     VA 20169    2                  11/08/05           00
0426084521                03                 01/01/06           0.0000
0426084521                O                  12/01/35
0

10264943      E82/G01     F                  88,000.00          ZZ
                          360                87,920.45          1
                          6.5000             556.22             59
                          6.2500             556.22
SANTA BARBARA CA 93103    2                  11/10/05           00
0401186184                01                 01/01/06           0.0000
0401186184                O                  12/01/35
0

10265889      E22/G01     F                  398,000.00         ZZ
                          360                397,603.79         1
                          6.0000             2386.21            80
                          5.7500             2386.21
ANAHEIM       CA 92805    2                  11/03/05           00
0425789302                05                 01/01/06           0.0000
0425789302                O                  12/01/35
0

10265983      E22/G01     F                  75,000.00          ZZ
                          360                74,755.65          1
                          6.6250             480.23             84
                          6.3750             480.23
BROOKHAVEN    PA 19015    5                  11/09/05           04
0426058624                07                 01/01/06           12.0000
0426058624                O                  12/01/35
0

10268379      E22/G01     F                  102,400.00         ZZ
                          360                102,313.97         1
                          6.8750             672.70             80
                          6.6250             672.70
WICHITA       KS 67212    2                  11/10/05           00
0425770500                05                 01/01/06           0.0000
0425770500                O                  12/01/35
0

10268563      E22/G01     F                  136,000.00         T
                          360                135,877.06         1
                          6.5000             859.61             80
                          6.2500             859.61
TAMPA         FL 33613    2                  11/07/05           00
0426057493                05                 01/01/06           0.0000
0426057493                O                  12/01/35
0

10268593      E22/G01     F                  396,000.00         ZZ
                          360                396,000.00         1
                          6.5000             2145.00            75
                          6.2500             2145.00
TEMECULA      CA 92592    5                  11/10/05           00
0426089892                05                 01/01/06           0.0000
0426089892                O                  12/01/35
0

10268637      E22/G01     F                  101,600.00         ZZ
                          360                101,510.36         1
                          6.6250             650.56             80
                          6.3750             650.56
STERLING HEIGHMI 48314    1                  11/16/05           00
0426123378                01                 01/01/06           0.0000
0426123378                O                  12/01/35
0

10268737      E22/G01     F                  384,000.00         ZZ
                          360                383,652.86         1
                          6.5000             2427.14            80
                          6.2500             2427.14
DRIPPING SPRINTX 78620    4                  11/16/05           00
0426145017                03                 01/01/06           0.0000
0426145017                O                  12/01/35
0

10272021      E22/G01     F                  120,620.00         ZZ
                          360                120,620.00         1
                          6.6250             665.92             80
                          6.3750             665.92
TULSA         OK 74134    1                  11/17/05           00
0424857936                03                 01/01/06           0.0000
0424857936                O                  12/01/35
0

10273142      696/G01     F                  238,000.00         ZZ
                          360                238,000.00         1
                          6.2500             1465.41            80
                          6.0000             1465.41
ARLINGTON     VA 22204    2                  12/23/05           00
0440806420                01                 02/01/06           0.0000
26505272                  O                  01/01/36
0

10274944      696/G01     F                  375,650.00         ZZ
                          360                375,650.00         1
                          6.0000             2252.21            80
                          5.7500             2252.21
STAFFORD      VA 22554    1                  12/30/05           00
0440807147                09                 02/01/06           0.0000
26705045                  O                  01/01/36
0

10274964      696/G01     F                  275,000.00         ZZ
                          360                275,000.00         1
                          6.3750             1715.64            63
                          6.1250             1715.64
SILVER SPRING MD 20904    5                  12/23/05           00
0440808616                03                 02/01/06           0.0000
30105117                  O                  01/01/36
0

10275307      E22/G01     F                  413,553.00         ZZ
                          360                413,553.00         1
                          6.1250             2110.84            58
                          5.8750             2110.84
CHULA VISTA   CA 91913    5                  11/01/05           00
0426137238                03                 01/01/06           0.0000
0426137238                O                  12/01/35
0

10275451      E22/G01     F                  186,280.00         ZZ
                          360                186,107.47         1
                          6.3750             1162.14            80
                          6.1250             1162.14
BOSTON        MA 02116    1                  11/18/05           00
0426253761                08                 01/01/06           0.0000
0426253761                O                  12/01/35
0

10276479      477/G01     F                  380,000.00         ZZ
                          360                379,648.04         1
                          6.3750             2370.71            55
                          6.1250             2370.71
SANGER        CA 93657    5                  11/01/05           00
0440681757                05                 01/01/06           0.0000
269633                    O                  12/01/35
0

10277271      E22/G01     F                  284,500.00         ZZ
                          360                284,500.00         1
                          6.2500             1481.77            75
                          6.0000             1481.77
BRONX         NY 10466    2                  11/16/05           00
0425926706                05                 01/01/06           0.0000
0425926706                O                  12/01/35
0

10277349      E22/G01     F                  308,000.00         ZZ
                          360                308,000.00         1
                          6.6250             1700.42            70
                          6.3750             1700.42
STANWOOD      WA 98292    2                  11/03/05           00
0426055257                05                 01/01/06           0.0000
0426055257                O                  12/01/35
0

10277931      E82/G01     F                  96,800.00          T
                          360                96,720.66          1
                          7.0000             644.01             77
                          6.7500             644.01
GARDINER      ME 04345    2                  11/22/05           00
0401191523                05                 01/01/06           0.0000
0401191523                O                  12/01/35
0

10278267      X05/G01     F                  412,000.00         ZZ
                          360                411,627.55         1
                          6.5000             2604.12            46
                          6.2500             2604.12
OCEANSIDE     CA 92054    2                  11/04/05           00
0440563369                05                 01/01/06           0.0000
08510252                  O                  12/01/35
0

10278829      253/253     F                  110,000.00         ZZ
                          360                109,785.61         1
                          6.1250             668.38             13
                          5.8750             668.38
DENVER        CO 80210    4                  11/01/05           00
377100                    05                 12/01/05           0.0000
377100                    O                  11/01/35
0

10278903      E22/G01     F                  132,905.00         ZZ
                          360                132,793.34         1
                          6.8750             873.09             95
                          6.6250             873.09
LARGO         FL 33773    1                  11/22/05           10
0426360186                05                 01/01/06           30.0000
0426360186                O                  12/01/35
0

10279071      E22/G01     F                  220,000.00         ZZ
                          360                220,000.00         1
                          6.3750             1168.75            65
                          6.1250             1168.75
GRASS VALLEY  CA 95945    1                  11/17/05           00
0425956216                05                 01/01/06           0.0000
0425956216                O                  12/01/35
0

10279647      E82/G01     F                  125,300.00         ZZ
                          240                125,044.51         1
                          6.5000             934.20             76
                          6.2500             934.20
SEYMOUR       WI 54165    2                  11/21/05           00
0401192901                05                 01/01/06           0.0000
0401192901                O                  12/01/25
0

10279661      E82/G01     F                  102,000.00         ZZ
                          360                101,903.22         1
                          6.2500             628.03             63
                          6.0000             628.03
BIDWELL       OH 45614    2                  11/19/05           00
0401188560                05                 01/01/06           0.0000
0401188560                O                  12/01/35
0

10279847      462/G01     F                  378,700.00         ZZ
                          360                378,323.00         1
                          6.0000             2270.50            80
                          5.7500             2270.50
INDIAN HEAD   MD 20640    1                  11/08/05           00
0440676948                03                 01/01/06           0.0000
0009961988                O                  12/01/35
0

10280293      696/G01     F                  130,000.00         ZZ
                          360                129,873.65         1
                          6.1250             789.89             18
                          5.8750             789.89
NOKESVILLE    VA 20181    2                  11/15/05           00
0440562841                05                 01/01/06           0.0000
10005108                  O                  12/01/35
0

10280915      E22/G01     F                  355,800.00         ZZ
                          360                355,800.00         1
                          6.3750             1890.19            33
                          6.1250             1890.19
AUSTIN        TX 78733    2                  11/18/05           00
0426144200                03                 01/01/06           0.0000
0426144200                O                  12/01/35
0

10281207      E22/G01     F                  186,000.00         ZZ
                          360                185,843.74         1
                          6.8750             1221.89            90
                          6.6250             1221.89
COLUMBUS      GA 31904    5                  11/18/05           04
0426391009                05                 01/01/06           25.0000
0426391009                O                  12/01/35
0

10282013      T91/G01     F                  116,000.00         ZZ
                          360                115,789.70         1
                          6.5000             733.20             63
                          6.2500             733.20
CHANDLER      AZ 85249    5                  11/18/05           00
0440573145                03                 12/23/05           0.0000
3000041937                O                  11/23/35
0

10282085      T91/G01     F                  88,000.00          ZZ
                          360                87,859.53          1
                          7.1500             594.36             80
                          6.9000             594.36
ELMIRA        NY 14905    2                  11/17/05           00
0440596559                05                 12/22/05           0.0000
3000023809                O                  11/22/35
0

10282321      E22/G01     F                  88,000.00          ZZ
                          360                87,926.07          1
                          6.8750             578.10             80
                          6.6250             578.10
LINCOLN       NE 68521    1                  11/28/05           00
0425770286                09                 01/01/06           0.0000
0425770286                O                  12/01/35
0

10282799      B39/G01     F                  212,000.00         ZZ
                          360                211,821.89         1
                          6.8750             1392.69            80
                          6.6250             1392.69
SAVAGE        MN 55378    5                  11/18/05           00
0440595882                05                 01/01/06           0.0000
05802947F                 O                  12/01/35
0

10283393      P27/G01     F                  90,000.00          ZZ
                          360                89,914.60          1
                          6.2500             554.15             65
                          6.0000             554.15
WYOMING       MI 49519    5                  11/14/05           00
0440661973                05                 01/01/06           0.0000
2131351026                O                  12/01/35
0

10283521      T08/E72     F                  406,500.00         ZZ
                          360                405,744.03         1
                          6.3750             2536.03            80
                          6.1250             2536.03
SPRING GROVE  IL 60081    1                  10/28/05           00
TO BE ASSIGNED            03                 12/01/05           0.0000
132319365                 O                  11/01/35
0

10284871      E22/G01     F                  128,000.00         ZZ
                          360                128,000.00         1
                          6.3750             680.00             80
                          6.1250             680.00
GREELEY       CO 80631    2                  11/22/05           00
0426258802                05                 01/01/06           0.0000
0426258802                O                  12/01/35
0

10285085      E22/G01     F                  163,200.00         ZZ
                          360                163,056.01         1
                          6.6250             1044.99            80
                          6.3750             1044.99
CLINTON       WA 98236    1                  11/28/05           00
0426378642                03                 01/01/06           0.0000
0426378642                O                  12/01/35
0

10285169      E22/G01     F                  120,000.00         ZZ
                          360                120,000.00         1
                          6.7500             675.00             80
                          6.5000             675.00
ALTOONA       PA 16601    2                  11/22/05           00
0425875093                05                 01/01/06           0.0000
0425875093                O                  12/01/35
0

10285309      E22/G01     F                  250,100.00         ZZ
                          360                249,845.01         1
                          5.8750             1479.44            66
                          5.6250             1479.44
RIALTO        CA 92376    5                  11/19/05           00
0426174132                05                 01/01/06           0.0000
0426174132                O                  12/01/35
0

10285338      696/G01     F                  359,650.00         ZZ
                          360                359,650.00         1
                          6.3750             1910.64            80
                          6.1250             1910.64
FAIRFAX       VA 22032    1                  01/03/06           00
0440837383                09                 02/01/06           0.0000
80105294                  O                  01/01/36
0

10286805      E22/G01     F                  399,500.00         ZZ
                          360                399,147.53         1
                          6.6250             2558.04            80
                          6.3750             2558.04
PUYALLUP      WA 98371    1                  11/28/05           00
0426303582                03                 01/01/06           0.0000
0426303582                O                  12/01/35
0

10287289      E22/G01     F                  152,000.00         ZZ
                          360                152,000.00         1
                          5.7500             728.33             80
                          5.5000             728.33
MILWAUKIE     OR 97267    5                  11/22/05           00
0424824712                05                 01/01/06           0.0000
0424824712                O                  12/01/35
0

10287471      E22/G01     F                  123,500.00         T
                          360                123,388.36         1
                          6.5000             780.60             73
                          6.2500             780.60
GREENVILLE    NC 27834    5                  11/30/05           00
0426044376                05                 01/01/06           0.0000
0426044376                O                  12/01/35
0

10287783      E82/G01     F                  145,600.00         ZZ
                          360                145,600.00         1
                          6.3750             908.35             80
                          6.1250             908.35
ORLAND HILLS  IL 60477    5                  11/28/05           00
0401194808                05                 02/01/06           0.0000
0401194808                O                  01/01/36
0

10288957      E22/G01     F                  280,000.00         ZZ
                          360                280,000.00         1
                          6.1250             1429.17            72
                          5.8750             1429.17
SHELTON       CT 06484    1                  12/01/05           00
0426200796                05                 01/01/06           0.0000
0426200796                O                  12/01/35
0

10288993      E22/G01     F                  132,000.00         ZZ
                          360                131,891.80         1
                          7.0000             878.20             80
                          6.7500             878.20
ALLEN PARK    MI 48101    1                  12/01/05           00
0426283420                05                 01/01/06           0.0000
0426283420                O                  12/01/35
0

10289249      E82/G01     F                  116,900.00         ZZ
                          360                116,900.00         1
                          6.8750             767.95             94
                          6.6250             767.95
CANTON        GA 30115    2                  11/29/05           04
0401189790                05                 02/01/06           30.0000
0401189790                O                  01/01/36
0

10289257      E82/G01     F                  282,300.00         T
                          360                282,300.00         1
                          6.2500             1738.17            70
                          6.0000             1738.17
MIAMI         FL 33193    5                  11/30/05           00
0401185582                03                 02/01/06           0.0000
0401185582                O                  01/01/36
0

10289277      E82/G01     F                  187,200.00         ZZ
                          360                187,200.00         1
                          5.8750             1107.36            59
                          5.6250             1107.36
UPPER MARLBOROMD 20774    5                  11/30/05           00
0401179288                03                 02/01/06           0.0000
0401179288                O                  01/01/36
0

10289279      E82/G01     F                  271,050.00         ZZ
                          360                271,050.00         1
                          6.0000             1625.08            80
                          5.7500             1625.08
WESTMINSTER   MD 21158    2                  11/30/05           00
0401184080                05                 02/01/06           0.0000
0401184080                O                  01/01/36
0

10290467      P27/G01     F                  184,000.00         ZZ
                          360                184,000.00         1
                          7.2500             1111.67            80
                          7.0000             1111.67
MESA          AZ 85206    5                  11/21/05           00
0440690741                03                 01/01/06           0.0000
3232600319                O                  12/01/35
0

10290529      P27/G01     F                  142,000.00         ZZ
                          360                141,868.48         1
                          6.3750             885.90             79
                          6.1250             885.90
PHOENIX       AZ 85013    5                  11/18/05           00
0440668317                05                 01/01/06           0.0000
3132089660                O                  12/01/35
0

10290573      P27/G01     F                  168,000.00         ZZ
                          360                167,844.40         1
                          6.3750             1048.10            80
                          6.1250             1048.10
BROOKLYN      MI 49230    5                  11/17/05           00
0440668143                05                 01/01/06           0.0000
3230105598                O                  12/01/35
0

10290617      P27/G01     F                  187,500.00         ZZ
                          360                187,326.33         1
                          6.3750             1169.76            75
                          6.1250             1169.76
TUCSON        AZ 85747    5                  11/23/05           00
0440694461                03                 01/01/06           0.0000
11946420                  O                  12/01/35
0

10292701      E22/G01     F                  97,600.00          ZZ
                          360                97,513.89          1
                          6.6250             624.94             80
                          6.3750             624.94
MIDVALE       UT 84047    1                  11/30/05           00
0426077954                05                 01/01/06           0.0000
0426077954                O                  12/01/35
0

10292801      E22/G01     F                  340,000.00         ZZ
                          360                339,692.64         1
                          6.5000             2149.03            80
                          6.2500             2149.03
SACRAMENTO    CA 95831    2                  11/23/05           00
0426292819                05                 01/01/06           0.0000
0426292819                O                  12/01/35
0

10292847      E22/G01     F                  94,000.00          ZZ
                          360                94,000.00          1
                          6.8750             617.51             56
                          6.6250             617.51
TACOMA        WA 98408    1                  11/30/05           00
0426364477                05                 02/01/06           0.0000
0426364477                O                  01/01/36
0

10295069      E22/G01     F                  312,000.00         ZZ
                          360                312,000.00         1
                          7.0000             2075.74            80
                          6.7500             2075.74
LITTLETON     CO 80127    2                  11/30/05           00
0425921905                03                 02/01/06           0.0000
0425921905                O                  01/01/36
0

10295103      E22/G01     F                  330,000.00         ZZ
                          360                329,708.84         1
                          6.6250             2113.03            78
                          6.3750             2113.03
JAMESTOWN     RI 02835    5                  11/29/05           00
0426038774                05                 01/01/06           0.0000
0426038774                O                  12/01/35
0

10295109      E22/G01     F                  220,000.00         ZZ
                          360                220,000.00         1
                          6.1250             1122.92            54
                          5.8750             1122.92
LEBANON TOWNSHNJ 07865    5                  11/30/05           00
0426059945                05                 02/01/06           0.0000
0426059945                O                  01/01/36
0

10295129      E22/G01     F                  350,000.00         ZZ
                          360                349,675.84         1
                          6.3750             2183.54            57
                          6.1250             2183.54
BROAD RUN     VA 20137    5                  11/30/05           00
0426120754                03                 01/01/06           0.0000
0426120754                O                  12/01/35
0

10295143      E22/G01     F                  214,000.00         ZZ
                          360                214,000.00         1
                          6.5000             1159.17            63
                          6.2500             1159.17
TACOMA        WA 98407    5                  11/29/05           00
0426149852                05                 01/01/06           0.0000
0426149852                O                  12/01/35
0

10295191      E22/G01     F                  350,000.00         ZZ
                          360                349,713.11         2
                          7.0000             2328.56            66
                          6.7500             2328.56
ELIZABETH     NJ 07201    5                  11/30/05           00
0426219176                05                 01/01/06           0.0000
0426219176                O                  12/01/35
0

10295247      E22/G01     F                  208,000.00         ZZ
                          360                207,837.74         1
                          7.2500             1418.93            80
                          7.0000             1418.93
PEMBERTON TOWNNJ 08068    5                  11/29/05           00
0426294419                05                 01/01/06           0.0000
0426294419                O                  12/01/35
0

10295271      E22/G01     F                  83,500.00          ZZ
                          360                83,433.23          1
                          7.1250             562.55             89
                          6.8750             562.55
ALBERTVILLE   AL 35951    2                  11/30/05           04
0426323218                05                 01/01/06           25.0000
0426323218                O                  12/01/35
0

10295283      E22/G01     F                  268,000.00         ZZ
                          360                267,745.71         1
                          6.2500             1650.12            80
                          6.0000             1650.12
PUYALLUP      WA 98374    2                  11/22/05           00
0426332656                03                 01/01/06           0.0000
0426332656                O                  12/01/35
0

10295361      E22/G01     F                  400,000.00         ZZ
                          360                399,655.61         1
                          6.7500             2594.39            58
                          6.5000             2594.39
FORT LAUDERDALFL 33312    5                  11/29/05           00
0426395950                05                 01/01/06           0.0000
0426395950                O                  12/01/35
0

10295387      E22/G01     F                  138,400.00         ZZ
                          360                138,277.89         1
                          6.6250             886.19             80
                          6.3750             886.19
LAWRENCEVILLE GA 30045    2                  11/30/05           00
0426415584                03                 01/01/06           0.0000
0426415584                O                  12/01/35
0

10295437      E22/G01     F                  114,500.00         T
                          360                114,398.98         1
                          6.6250             733.16             68
                          6.3750             733.16
MARYVILLE     TN 37801    1                  12/05/05           00
0426456034                05                 01/01/06           0.0000
0426456034                O                  12/01/35
0

10295473      E22/G01     F                  150,000.00         ZZ
                          360                149,867.65         1
                          6.6250             960.47             74
                          6.3750             960.47
PHOENIX       AZ 85017    5                  11/22/05           00
0426490934                05                 01/01/06           0.0000
0426490934                O                  12/01/35
0

10295709      E82/G01     F                  249,600.00         ZZ
                          360                249,600.00         1
                          6.0000             1496.48            80
                          5.7500             1496.48
WELLINGTON    FL 33414    5                  12/02/05           00
0401182001                03                 02/01/06           0.0000
0401182001                O                  01/01/36
0

10295717      E82/G01     F                  133,000.00         ZZ
                          360                133,000.00         1
                          6.2500             818.90             56
                          6.0000             818.90
JUPITER       FL 33458    2                  12/02/05           00
0401186150                03                 02/01/06           0.0000
0401186150                O                  01/01/36
0

10297023      T91/G01     F                  79,600.00          ZZ
                          360                79,522.63          1
                          6.1250             483.66             80
                          5.8750             483.66
BESSEMER      AL 35022    2                  11/30/05           00
0440703882                05                 01/05/06           0.0000
3000025893                O                  12/05/35
0

10297050      696/G01     F                  200,000.00         ZZ
                          360                200,000.00         1
                          6.2500             1041.67            78
                          6.0000             1041.67
HUNT VALLEY   MD 21030    1                  12/28/05           00
0440844512                08                 02/01/06           0.0000
80305127                  O                  01/01/36
0

10297056      696/G01     F                  223,500.00         ZZ
                          360                223,500.00         1
                          6.3750             1187.34            80
                          6.1250             1187.34
VIENNA        VA 22180    1                  12/21/05           00
0440854107                06                 02/01/06           0.0000
25105245                  O                  01/01/36
0

10297169      Y78/G01     F                  81,000.00          ZZ
                          360                81,000.00          1
                          7.0000             538.90             90
                          6.7500             538.90
COLUMBUS      OH 43228    5                  12/01/05           14
0440698645                05                 02/01/06           25.0000
149003601JENKI            O                  01/01/36
0

10297367      U80/G01     F                  320,400.00         ZZ
                          360                320,103.25         1
                          6.3750             1998.88            90
                          6.1250             1998.88
COLUMBIA      SC 29212    1                  12/01/05           04
0440709798                03                 01/01/06           25.0000
30021039                  O                  12/01/35
0

10297439      W08/G01     F                  402,500.00         ZZ
                          360                402,500.00         1
                          6.8750             2305.99            61
                          6.6250             2305.99
MIAMI         FL 33176    5                  11/30/05           00
0440683621                05                 02/01/06           0.0000
057649M                   O                  01/01/36
0

10297751      E22/G01     F                  126,000.00         ZZ
                          360                125,899.24         1
                          7.1250             848.89             90
                          6.8750             848.89
PERDIDO       AL 36562    2                  12/01/05           10
0425826740                05                 01/01/06           25.0000
0425826740                O                  12/01/35
0

10297761      E22/G01     F                  168,000.00         ZZ
                          360                167,840.60         1
                          6.2500             1034.40            80
                          6.0000             1034.40
KENNEWICK     WA 99337    5                  11/29/05           00
0425882230                05                 01/01/06           0.0000
0425882230                O                  12/01/35
0

10297783      E22/G01     F                  197,450.00         T
                          360                196,804.65         1
                          6.2500             1215.73            65
                          6.0000             1215.73
WALKERTON     VA 23177    2                  12/06/05           00
0425997764                05                 01/01/06           0.0000
0425997764                O                  12/01/35
0

10297791      E22/G01     F                  348,000.00         ZZ
                          360                348,000.00         2
                          6.5000             1885.00            80
                          6.2500             1885.00
OAK LAWN      IL 60453    2                  12/01/05           00
0426060968                05                 01/01/06           0.0000
0426060968                O                  12/01/35
0

10297881      E22/G01     F                  288,000.00         ZZ
                          360                287,758.05         1
                          6.8750             1891.95            78
                          6.6250             1891.95
BLUFFDALE     UT 84065    5                  11/30/05           00
0426293296                05                 01/01/06           0.0000
0426293296                O                  12/01/35
0

10297917      E22/G01     F                  255,000.00         ZZ
                          360                255,000.00         1
                          6.5000             1381.25            48
                          6.2500             1381.25
FULLERTON     CA 92831    5                  11/29/05           00
0426320412                05                 01/01/06           0.0000
0426320412                O                  12/01/35
0

10297921      E22/G01     F                  216,000.00         ZZ
                          360                216,000.00         1
                          6.7500             1400.97            78
                          6.5000             1400.97
FEDERAL WAY   WA 98023    5                  12/01/05           00
0426324851                05                 02/01/06           0.0000
0426324851                O                  01/01/36
0

10297927      E22/G01     F                  186,400.00         ZZ
                          360                186,400.00         1
                          6.7500             1208.99            80
                          6.5000             1208.99
SUN LAKES     AZ 85248    1                  12/02/05           00
0426331484                03                 02/01/06           0.0000
0426331484                O                  01/01/36
0

10298005      E22/G01     F                  410,000.00         ZZ
                          360                409,638.27         1
                          6.6250             2625.27            75
                          6.3750             2625.27
MILFORD       MI 48381    2                  12/01/05           00
0426463865                03                 01/01/06           0.0000
0426463865                O                  12/01/35
0

10298011      E22/G01     F                  198,720.00         ZZ
                          360                198,720.00         1
                          6.5000             1256.05            80
                          6.2500             1256.05
SPOKANE       WA 99224    1                  12/02/05           00
0426477741                03                 02/01/06           0.0000
0426477741                O                  01/01/36
0

10298039      E22/G01     F                  208,000.00         T
                          360                208,000.00         1
                          6.6250             1148.33            65
                          6.3750             1148.33
PALM SPRINGS  CA 92264    5                  12/05/05           00
0426408944                01                 02/01/06           0.0000
0426408944                O                  01/01/36
0

10303673      E22/G01     F                  196,000.00         ZZ
                          360                196,000.00         1
                          6.8750             1122.92            80
                          6.6250             1122.92
READINGTON    NJ 08887    5                  12/02/05           00
0425540572                01                 02/01/06           0.0000
0425540572                O                  01/01/36
0

10303681      E22/G01     F                  136,000.00         ZZ
                          360                136,000.00         1
                          6.8750             893.42             80
                          6.6250             893.42
ALBUQUERQUE   NM 87107    5                  12/02/05           00
0425613106                03                 02/01/06           0.0000
0425613106                O                  01/01/36
0

10303725      E22/G01     F                  193,900.00         ZZ
                          360                193,900.00         1
                          6.3750             1209.68            75
                          6.1250             1209.68
CEDAR CREEK   TX 78612    2                  12/02/05           00
0426031720                03                 02/01/06           0.0000
0426031720                O                  01/01/36
0

10303735      E22/G01     F                  160,000.00         ZZ
                          360                159,840.72         1
                          6.0000             959.28             80
                          5.7500             959.28
RIDGECREST    CA 93555    5                  11/16/05           00
0426090213                05                 01/01/06           0.0000
0426090213                O                  12/01/35
0

10303763      E22/G01     F                  88,000.00          ZZ
                          360                87,924.23          1
                          6.7500             570.77             80
                          6.5000             570.77
RANBURNE      AL 36273    2                  12/02/05           00
0426171567                05                 01/01/06           0.0000
0426171567                O                  12/01/35
0

10303809      E22/G01     F                  200,000.00         ZZ
                          360                200,000.00         1
                          6.5000             1264.14            46
                          6.2500             1264.14
WINCHESTER    VA 22601    2                  12/02/05           00
0426279816                03                 02/01/06           0.0000
0426279816                O                  01/01/36
0

10303813      E22/G01     F                  324,000.00         ZZ
                          360                324,000.00         1
                          6.6250             2074.61            80
                          6.3750             2074.61
REDLANDS      CA 92374    2                  11/30/05           00
0426296778                05                 02/01/06           0.0000
0426296778                O                  01/01/36
0

10303861      E22/G01     F                  274,000.00         ZZ
                          360                274,000.00         1
                          6.3750             1455.63            75
                          6.1250             1455.63
ELBERT        CO 80106    1                  12/02/05           00
0426349544                05                 02/01/06           0.0000
0426349544                O                  01/01/36
0

10303871      E22/G01     F                  213,600.00         ZZ
                          360                213,406.90         1
                          6.5000             1350.10            80
                          6.2500             1350.10
COLUMBIA      CT 06237    2                  11/30/05           00
0426356580                05                 01/01/06           0.0000
0426356580                O                  12/01/35
0

10303935      E22/G01     F                  91,000.00          TX
                          360                90,920.88          1
                          6.7500             590.22             57
                          6.5000             590.22
HOUSTON       TX 77041    5                  12/02/05           00
0426399598                05                 01/01/06           0.0000
0426399598                O                  12/01/35
0

10303939      E22/G01     F                  110,400.00         ZZ
                          360                110,300.20         1
                          6.5000             697.80             80
                          6.2500             697.80
BIRMINGHAM    AL 35207    5                  12/02/05           00
0426400479                05                 01/01/06           0.0000
0426400479                O                  12/01/35
0

10303975      E22/G01     F                  260,000.00         ZZ
                          360                259,770.61         1
                          6.6250             1664.81            65
                          6.3750             1664.81
LAKE WORTH    FL 33461    5                  12/02/05           00
0426436002                05                 01/01/06           0.0000
0426436002                O                  12/01/35
0

10304067      E22/G01     F                  390,000.00         ZZ
                          360                390,000.00         1
                          6.3750             2071.88            78
                          6.1250             2071.88
GLENDORA      CA 91740    5                  11/29/05           00
0426502936                05                 01/01/06           0.0000
0426502936                O                  12/01/35
0

10304081      E22/G01     F                  253,600.00         ZZ
                          360                253,572.68         1
                          6.5000             1373.67            78
                          6.2500             1373.67
VANCOUVER     WA 98684    2                  12/01/05           00
0426510871                05                 01/01/06           0.0000
0426510871                O                  12/01/35
0

10304367      E82/G01     F                  117,800.00         ZZ
                          360                117,800.00         1
                          6.3750             734.92             46
                          6.1250             734.92
BRIDGEVIEW    IL 60455    2                  12/02/05           00
0401188370                05                 02/01/06           0.0000
0401188370                O                  01/01/36
0

10304379      E82/G01     F                  105,200.00         ZZ
                          360                105,200.00         1
                          6.7500             682.33             88
                          6.5000             682.33
CORPUS CHRISTITX 78411    2                  12/05/05           04
0401185939                05                 02/01/06           25.0000
0401185939                O                  01/01/36
0

10305139      313/G01     F                  160,966.00         ZZ
                          360                160,827.40         1
                          6.7500             1044.03            90
                          6.5000             1044.03
NORTH PORT    FL 34288    1                  11/16/05           04
0440692663                05                 01/01/06           25.0000
10526853                  O                  12/01/35
0

10305585      356/G01     F                  370,000.00         ZZ
                          360                370,000.00         1
                          6.6250             2369.16            64
                          6.3750             2369.16
NEWARK        CA 94560    5                  11/28/05           00
0440696334                05                 02/01/06           0.0000
29204054                  O                  01/01/36
0

10305591      Z03/Z03     F                  318,250.00         ZZ
                          360                317,989.13         1
                          7.0000             2117.33            95
                          6.7500             2117.33
WEIRSDALE     FL 32195    1                  11/22/05           12
0440689651                05                 01/01/06           30.0000
1068016581                O                  12/01/35
0

10305735      E22/G01     F                  386,145.00         ZZ
                          360                386,145.00         1
                          6.2500             2377.56            80
                          6.0000             2377.56
ARLINGTON     TN 38002    1                  12/08/05           00
0426235750                03                 02/01/06           0.0000
0426235750                O                  01/01/36
0

10305745      E22/G01     F                  169,200.00         ZZ
                          360                169,200.00         1
                          6.6250             934.13             80
                          6.3750             934.13
RALEIGH       NC 27609    1                  12/08/05           00
0426247086                09                 02/01/06           0.0000
0426247086                O                  01/01/36
0

10305797      E22/G01     F                  336,000.00         ZZ
                          360                336,000.00         1
                          6.8750             2207.28            68
                          6.6250             2207.28
BRANSON       MO 65616    2                  12/01/05           00
0426388971                05                 02/01/06           0.0000
0426388971                O                  01/01/36
0

10305869      E22/G01     F                  208,000.00         ZZ
                          360                208,000.00         1
                          6.2500             1280.69            68
                          6.0000             1280.69
CASA GRANDE   AZ 85222    2                  12/01/05           00
0426481552                03                 02/01/06           0.0000
0426481552                O                  01/01/36
0

10305871      E22/G01     F                  295,000.00         ZZ
                          360                295,000.00         1
                          6.2500             1536.46            55
                          6.0000             1536.46
ANAHEIM       CA 92804    2                  11/28/05           00
0426481875                05                 01/01/06           0.0000
0426481875                O                  12/01/35
0

10305893      E22/G01     F                  227,200.00         ZZ
                          360                227,200.00         1
                          7.2500             1372.67            80
                          7.0000             1372.67
SEATTLE       WA 98144    1                  12/05/05           00
0426515391                05                 02/01/06           0.0000
0426515391                O                  01/01/36
0

10306079      E82/G01     F                  205,000.00         ZZ
                          360                205,000.00         1
                          6.3750             1278.93            45
                          6.1250             1278.93
FOUNTAIN HILLSAZ 85268    1                  12/12/05           00
0401192711                01                 02/01/06           0.0000
0401192711                O                  01/01/36
0

10306093      E82/G01     F                  133,600.00         ZZ
                          360                133,600.00         1
                          6.5000             844.44             80
                          6.2500             844.44
APOLLO BEACH  FL 33572    5                  12/06/05           00
0401193479                05                 02/01/06           0.0000
0401193479                O                  01/01/36
0

10306117      E82/G01     F                  211,200.00         ZZ
                          360                211,200.00         1
                          6.3750             1317.61            90
                          6.1250             1317.61
BROKEN ARROW  OK 74012    5                  12/05/05           04
0401181094                05                 02/01/06           25.0000
0401181094                O                  01/01/36
0

10306125      E82/G01     F                  191,000.00         ZZ
                          360                191,000.00         1
                          6.2500             1176.02            78
                          6.0000             1176.02
SALEM         OR 97304    2                  12/07/05           00
0401192273                05                 02/01/06           0.0000
0401192273                O                  01/01/36
0

10306139      Y59/G01     F                  375,000.00         ZZ
                          360                374,652.68         1
                          6.3750             2339.51            61
                          6.1250             2339.51
WOODBRIDGE    VA 22193    5                  11/21/05           00
0440696342                03                 01/01/06           0.0000
1418139232                O                  12/01/35
0

10306145      253/253     F                  401,800.00         ZZ
                          360                401,445.50         1
                          6.6250             2572.77            70
                          6.3750             2572.77
CEDAR HILL    TX 75104    4                  12/01/05           00
37076105DD                03                 01/01/06           0.0000
37076105DD                O                  12/01/35
0

10307807      E22/G01     F                  276,000.00         ZZ
                          360                276,000.00         1
                          6.2500             1699.38            80
                          6.0000             1699.38
SAN DIEGO     CA 92129    5                  12/05/05           00
0426342044                01                 02/01/06           0.0000
0426342044                O                  01/01/36
0

10307865      E22/G01     F                  158,000.00         ZZ
                          360                158,000.00         1
                          6.2500             822.92             80
                          6.0000             822.92
ABINGDON      MD 21009    2                  12/05/05           00
0425671732                09                 02/01/06           0.0000
0425671732                O                  01/01/36
0

10307993      E22/G01     F                  260,800.00         ZZ
                          360                260,800.00         1
                          6.1250             1584.65            80
                          5.8750             1584.65
DEERFIELD BEACFL 33442    1                  12/09/05           00
0426410379                01                 02/01/06           0.0000
0426410379                O                  01/01/36
0

10308055      E22/G01     F                  94,400.00          ZZ
                          360                94,400.00          1
                          6.5000             596.67             80
                          6.2500             596.67
BIRMINGHAM    AL 35215    5                  12/05/05           00
0426462412                05                 02/01/06           0.0000
0426462412                O                  01/01/36
0

10308057      E22/G01     F                  278,000.00         ZZ
                          360                278,000.00         1
                          6.5000             1505.83            65
                          6.2500             1505.83
GOODYEAR      AZ 85338    5                  12/05/05           00
0426463063                03                 02/01/06           0.0000
0426463063                O                  01/01/36
0

10308099      E22/G01     F                  185,000.00         ZZ
                          360                185,000.00         1
                          7.1250             1246.38            89
                          6.8750             1246.38
DERRY         NH 03038    5                  12/05/05           04
0426492864                01                 02/01/06           25.0000
0426492864                O                  01/01/36
0

10308117      E22/G01     F                  129,600.00         ZZ
                          360                129,600.00         1
                          6.5000             702.00             80
                          6.2500             702.00
SOUTHAVEN     MS 38672    1                  12/09/05           00
0426507604                03                 02/01/06           0.0000
0426507604                O                  01/01/36
0

10308149      E22/G01     F                  253,500.00         ZZ
                          360                253,500.00         1
                          6.3750             1346.72            65
                          6.1250             1346.72
FRESNO        CA 93720    5                  12/02/05           00
0426534699                05                 02/01/06           0.0000
0426534699                O                  01/01/36
0

10308451      E82/G01     F                  133,950.00         ZZ
                          360                133,950.00         1
                          6.1250             813.89             75
                          5.8750             813.89
COCONUT CREEK FL 33073    2                  12/08/05           00
0401182969                09                 02/01/06           0.0000
0401182969                O                  01/01/36
0

10308455      E82/G01     F                  168,900.00         ZZ
                          360                168,900.00         1
                          6.3750             1053.72            69
                          6.1250             1053.72
COLCHESTER    VT 05446    2                  12/08/05           00
0401196076                05                 02/01/06           0.0000
0401196076                O                  01/01/36
0

10310257      E22/G01     F                  122,000.00         ZZ
                          360                122,000.00         1
                          6.3750             761.12             80
                          6.1250             761.12
LOVELAND      CO 80537    2                  12/07/05           00
0426522504                05                 02/01/06           0.0000
0426522504                O                  01/01/36
0

10310261      E22/G01     F                  296,000.00         ZZ
                          360                296,000.00         1
                          6.7500             1665.00            80
                          6.5000             1665.00
BRANFORD      CT 06405    2                  12/06/05           00
0426527297                05                 02/01/06           0.0000
0426527297                O                  01/01/36
0

10310263      E22/G01     F                  368,000.00         ZZ
                          360                368,000.00         1
                          6.6250             2031.67            80
                          6.3750             2031.67
MOORPARK      CA 93021    5                  12/05/05           00
0426528683                01                 02/01/06           0.0000
0426528683                O                  01/01/36
0

10310291      E22/G01     F                  392,000.00         ZZ
                          360                392,000.00         1
                          6.7500             2542.50            80
                          6.5000             2542.50
SHWENKSVILLE  PA 19473    1                  12/12/05           00
0426543633                03                 02/01/06           0.0000
0426543633                O                  01/01/36
0

10310309      E22/G01     F                  404,000.00         ZZ
                          360                404,000.00         1
                          6.5000             2553.55            80
                          6.2500             2553.55
CHESTERFIELD  MO 63005    2                  12/07/05           00
0426564563                03                 02/01/06           0.0000
0426564563                O                  01/01/36
0

10310313      E22/G01     F                  275,000.00         ZZ
                          360                275,000.00         1
                          6.2500             1693.22            51
                          6.0000             1693.22
KITTY HAWK    NC 27949    5                  12/06/05           00
0426567525                05                 02/01/06           0.0000
0426567525                O                  01/01/36
0

10310343      E22/G01     F                  184,576.00         ZZ
                          360                184,576.00         1
                          7.3750             1134.37            80
                          7.1250             1134.37
HIGHLAND      MI 48356    1                  12/12/05           00
0426601480                05                 02/01/06           0.0000
0426601480                O                  01/01/36
0

10310353      E22/G01     F                  256,000.00         ZZ
                          360                256,000.00         1
                          6.7500             1660.41            80
                          6.5000             1660.41
PEYTON        CO 80831    2                  12/07/05           00
0426611554                05                 02/01/06           0.0000
0426611554                O                  01/01/36
0

10310373      E22/G01     F                  140,000.00         ZZ
                          360                140,000.00         1
                          6.5000             884.90             67
                          6.2500             884.90
NORTH PORT    FL 34287    1                  12/12/05           00
0426671889                05                 02/01/06           0.0000
0426671889                O                  01/01/36
0

10310375      E22/G01     F                  185,000.00         ZZ
                          360                185,000.00         2
                          6.2500             1139.08            36
                          6.0000             1139.08
CHICAGO       IL 60645    5                  12/07/05           00
0424426724                05                 02/01/06           0.0000
0424426724                O                  01/01/36
0

10310439      E22/G01     F                  216,000.00         ZZ
                          360                216,000.00         1
                          6.5000             1170.00            76
                          6.2500             1170.00
HEDGESVILLE   WV 25427    2                  12/06/05           00
0426100459                05                 02/01/06           0.0000
0426100459                O                  01/01/36
0

10310445      E22/G01     F                  214,200.00         ZZ
                          360                214,200.00         1
                          7.3750             1479.43            90
                          7.1250             1479.43
O'FALLON      IL 62269    5                  12/07/05           10
0426135166                05                 02/01/06           25.0000
0426135166                O                  01/01/36
0

10310449      E22/G01     F                  156,000.00         ZZ
                          360                156,000.00         2
                          5.8750             922.80             55
                          5.6250             922.80
CHICAGO       IL 60644    2                  12/06/05           00
0426144879                05                 02/01/06           0.0000
0426144879                O                  01/01/36
0

10310455      E22/G01     F                  118,400.00         ZZ
                          360                118,400.00         1
                          6.3750             738.66             80
                          6.1250             738.66
CROMWELL      CT 06416    2                  12/07/05           00
0426153938                01                 02/01/06           0.0000
0426153938                O                  01/01/36
0

10310599      E22/G01     F                  175,000.00         ZZ
                          360                175,000.00         1
                          7.2500             1193.81            89
                          7.0000             1193.81
MIDLOTHIAN    VA 23114    5                  12/07/05           10
0426390456                05                 02/01/06           25.0000
0426390456                O                  01/01/36
0

10310617      E22/G01     F                  400,000.00         ZZ
                          360                400,000.00         1
                          6.5000             2528.27            75
                          6.2500             2528.27
WOLCOTT       CT 06716    5                  12/07/05           00
0426410395                05                 02/01/06           0.0000
0426410395                O                  01/01/36
0

10310647      E22/G01     F                  146,000.00         ZZ
                          360                146,000.00         1
                          6.1250             887.11             72
                          5.8750             887.11
BROOMFIELD    CO 80020    2                  12/06/05           00
0426443735                05                 02/01/06           0.0000
0426443735                O                  01/01/36
0

10311499      H58/G01     F                  410,000.00         ZZ
                          360                409,620.26         1
                          6.3750             2557.87            61
                          6.1250             2557.87
FRESNO        CA 93720    5                  11/09/05           00
0440705937                05                 01/01/06           0.0000
345947                    O                  12/01/35
0

10311513      H58/G01     F                  407,000.00         ZZ
                          360                406,594.83         1
                          6.0000             2440.17            63
                          5.7500             2440.17
SALINAS       CA 93906    2                  11/10/05           00
0440695856                05                 01/01/06           0.0000
346262                    O                  12/01/35
0

10311571      H58/G01     F                  415,000.00         ZZ
                          360                414,615.63         1
                          6.3750             2589.06            63
                          6.1250             2589.06
LIVERMORE     CA 94550    5                  11/16/05           00
0440704625                05                 01/01/06           0.0000
347928                    O                  12/01/35
0

10314133      E22/G01     F                  177,000.00         ZZ
                          360                177,000.00         1
                          6.7500             1148.02            81
                          6.5000             1148.02
PETAL         MS 39465    2                  12/13/05           10
0425448925                05                 02/01/06           12.0000
0425448925                O                  01/01/36
0

10314181      E22/G01     F                  280,000.00         ZZ
                          360                280,000.00         1
                          6.6250             1545.83            45
                          6.3750             1545.83
AUBURN        CA 95602    5                  12/07/05           00
0426178497                05                 02/01/06           0.0000
0426178497                O                  01/01/36
0

10314185      E22/G01     F                  243,000.00         ZZ
                          360                243,000.00         1
                          6.3750             1290.94            54
                          6.1250             1290.94
STOCKTON      CA 95212    2                  12/07/05           00
0426181749                05                 02/01/06           0.0000
0426181749                O                  01/01/36
0

10314213      E22/G01     F                  367,000.00         ZZ
                          360                367,000.00         2
                          7.0000             2140.83            64
                          6.7500             2140.83
NEWARK        NJ 07105    5                  12/07/05           00
0426296398                05                 02/01/06           0.0000
0426296398                O                  01/01/36
0

10314243      E22/G01     F                  107,250.00         ZZ
                          360                107,250.00         1
                          6.5000             677.89             64
                          6.2500             677.89
DENVER        CO 80239    5                  12/08/05           00
0426342051                05                 02/01/06           0.0000
0426342051                O                  01/01/36
0

10314249      E22/G01     F                  76,000.00          ZZ
                          360                76,000.00          1
                          6.6250             486.64             80
                          6.3750             486.64
BENZONIA      MI 49616    2                  12/08/05           00
0426349825                05                 02/01/06           0.0000
0426349825                O                  01/01/36
0

10314269      E22/G01     F                  123,350.00         ZZ
                          360                123,350.00         1
                          6.8750             810.32             89
                          6.6250             810.32
MCADOO        PA 18237    5                  12/08/05           01
0426377677                05                 02/01/06           25.0000
0426377677                O                  01/01/36
0

10314311      E22/G01     F                  163,000.00         ZZ
                          360                163,000.00         1
                          6.7500             1057.21            80
                          6.5000             1057.21
PHOENIX       AZ 85029    5                  12/07/05           00
0426432811                05                 02/01/06           0.0000
0426432811                O                  01/01/36
0

10314327      E22/G01     F                  352,000.00         ZZ
                          360                352,000.00         1
                          6.2500             1833.33            80
                          6.0000             1833.33
ROSEVILLE     CA 95661    5                  12/06/05           00
0426451126                05                 02/01/06           0.0000
0426451126                O                  01/01/36
0

10314343      E22/G01     F                  192,000.00         ZZ
                          360                192,000.00         2
                          7.2500             1309.78            80
                          7.0000             1309.78
WEST HAVEN    CT 06516    5                  12/08/05           00
0426473591                05                 02/01/06           0.0000
0426473591                O                  01/01/36
0

10314391      E22/G01     F                  175,000.00         ZZ
                          360                175,000.00         2
                          6.8750             1002.60            54
                          6.6250             1002.60
PAWTUCKET     RI 02861    1                  12/13/05           00
0426502712                05                 02/01/06           0.0000
0426502712                O                  01/01/36
0

10314423      E22/G01     F                  132,000.00         ZZ
                          360                132,000.00         1
                          6.5000             834.33             92
                          6.2500             834.33
LIVERPOOL     PA 17045    2                  12/08/05           01
0426528865                05                 02/01/06           30.0000
0426528865                O                  01/01/36
0

10316189      E22/G01     F                  236,000.00         ZZ
                          360                236,000.00         1
                          6.5000             1491.68            80
                          6.2500             1491.68
YELM          WA 98597    5                  12/07/05           00
0426015590                05                 02/01/06           0.0000
0426015590                O                  01/01/36
0

10316207      E22/G01     F                  142,000.00         ZZ
                          360                142,000.00         1
                          6.3750             885.90             48
                          6.1250             885.90
MORRISVILLE   VT 05661    5                  12/09/05           00
0426102117                05                 02/01/06           0.0000
0426102117                O                  01/01/36
0

10316247      E22/G01     F                  91,100.00          ZZ
                          360                91,100.00          1
                          6.8750             598.46             75
                          6.6250             598.46
GREENWOOD     LA 71033    5                  12/09/05           00
0426243572                05                 02/01/06           0.0000
0426243572                O                  01/01/36
0

10316281      E22/G01     F                  153,600.00         ZZ
                          360                153,600.00         1
                          6.5000             970.86             78
                          6.2500             970.86
FRAMINGHAM    MA 01701    5                  12/09/05           00
0426322319                01                 02/01/06           0.0000
0426322319                O                  01/01/36
0

10316313      E22/G01     F                  203,000.00         ZZ
                          360                203,000.00         1
                          6.3750             1266.46            70
                          6.1250             1266.46
LAKE ELSINORE CA 92530    5                  12/08/05           00
0426365219                05                 02/01/06           0.0000
0426365219                O                  01/01/36
0

10316315      E22/G01     F                  260,000.00         ZZ
                          360                260,000.00         1
                          6.7500             1462.50            80
                          6.5000             1462.50
KIRKLAND      WA 98034    5                  12/01/05           00
0426365946                05                 02/01/06           0.0000
0426365946                O                  01/01/36
0

10316321      E22/G01     F                  136,800.00         ZZ
                          360                136,800.00         1
                          7.1250             921.65             90
                          6.8750             921.65
SAINT LOUIS   MO 63116    2                  12/09/05           01
0426371274                05                 02/01/06           25.0000
0426371274                O                  01/01/36
0

10316331      E22/G01     F                  132,000.00         ZZ
                          360                132,000.00         1
                          6.8750             756.25             80
                          6.6250             756.25
PUEBLO        CO 81005    2                  12/02/05           00
0426381182                05                 02/01/06           0.0000
0426381182                O                  01/01/36
0

10316339      E22/G01     F                  280,000.00         ZZ
                          360                280,000.00         1
                          6.2500             1724.01            51
                          6.0000             1724.01
SAN JUAN CAPISCA 92675    5                  12/07/05           00
0426400040                03                 02/01/06           0.0000
0426400040                O                  01/01/36
0

10316361      E22/G01     F                  112,000.00         ZZ
                          360                112,000.00         1
                          6.7500             726.43             80
                          6.5000             726.43
WINFIELD      AL 35594    5                  12/09/05           00
0426420899                05                 02/01/06           0.0000
0426420899                O                  01/01/36
0

10316379      E22/G01     F                  396,000.00         ZZ
                          360                396,000.00         1
                          6.6250             2186.25            74
                          6.3750             2186.25
MANASSAS      VA 20111    2                  12/09/05           00
0426436630                03                 02/01/06           0.0000
0426436630                O                  01/01/36
0

10316429      E22/G01     F                  136,000.00         ZZ
                          360                136,000.00         1
                          6.8750             779.17             80
                          6.6250             779.17
GREELEY       CO 80631    2                  12/09/05           00
0426477071                05                 02/01/06           0.0000
0426477071                O                  01/01/36
0

10316455      E22/G01     F                  208,800.00         ZZ
                          360                208,800.00         1
                          7.1250             1406.72            80
                          6.8750             1406.72
SUGAR LAND    TX 77478    2                  12/09/05           00
0426504239                03                 02/01/06           0.0000
0426504239                O                  01/01/36
0

10316489      E22/G01     F                  150,000.00         ZZ
                          360                150,000.00         1
                          6.2500             923.58             65
                          6.0000             923.58
VANCOUVER     WA 98682    5                  12/06/05           00
0426517074                05                 02/01/06           0.0000
0426517074                O                  01/01/36
0

10316545      E22/G01     F                  124,000.00         ZZ
                          360                124,000.00         1
                          7.1250             835.41             80
                          6.8750             835.41
LILBURN       GA 30047    2                  12/09/05           00
0426551388                05                 02/01/06           0.0000
0426551388                O                  01/01/36
0

10316547      E22/G01     F                  85,000.00          ZZ
                          360                85,000.00          2
                          6.5000             537.26             27
                          6.2500             537.26
CICERO        IL 60804    5                  12/09/05           00
0426552451                05                 02/01/06           0.0000
0426552451                O                  01/01/36
0

10316625      E22/G01     F                  100,500.00         ZZ
                          360                100,500.00         1
                          7.0000             668.63             89
                          6.7500             668.63
EMMETT        ID 83617    5                  12/08/05           04
0426597795                05                 02/01/06           25.0000
0426597795                O                  01/01/36
0

10316703      E82/G01     F                  166,500.00         ZZ
                          360                166,355.71         1
                          6.5000             1052.39            68
                          6.2500             1052.39
DALLAS        TX 75244    2                  12/12/05           00
0401196415                05                 02/01/06           0.0000
0401196415                O                  01/01/36
0

10317335      P27/G01     F                  97,600.00          ZZ
                          360                97,600.00          1
                          6.7500             633.03             68
                          6.5000             633.03
TOLEDO        OR 97391    5                  12/08/05           00
0440765840                05                 02/01/06           0.0000
3231256001                O                  01/01/36
0

10317737      E22/G01     F                  153,000.00         ZZ
                          360                153,000.00         1
                          6.5000             967.06             90
                          6.2500             967.06
VANCOUVER     WA 98665    5                  12/08/05           10
0426122776                05                 02/01/06           25.0000
0426122776                O                  01/01/36
0

10317791      E22/G01     F                  84,000.00          ZZ
                          360                84,000.00          1
                          6.3750             524.05             80
                          6.1250             524.05
SCHENECTADY   NY 12306    1                  12/15/05           00
0426317624                05                 02/01/06           0.0000
0426317624                O                  01/01/36
0

10317793      E22/G01     F                  160,000.00         ZZ
                          360                160,000.00         1
                          6.7500             900.00             80
                          6.5000             900.00
MILTON        WA 98354    1                  12/07/05           00
0426318218                01                 02/01/06           0.0000
0426318218                O                  01/01/36
0

10317849      E22/G01     F                  157,500.00         ZZ
                          360                157,500.00         1
                          6.3750             982.60             90
                          6.1250             982.60
RICHMOND      TX 77469    1                  12/15/05           04
0426441119                03                 02/01/06           25.0000
0426441119                O                  01/01/36
0

10317853      E22/G01     F                  335,000.00         ZZ
                          360                335,000.00         1
                          6.6250             1849.48            78
                          6.3750             1849.48
CAMARILLO     CA 93010    1                  12/09/05           00
0426448783                01                 02/01/06           0.0000
0426448783                O                  01/01/36
0

10317869      E22/G01     F                  80,000.00          ZZ
                          360                80,000.00          1
                          6.3750             499.10             70
                          6.1250             499.10
RICHTON       MS 39476    2                  12/15/05           00
0426460937                05                 02/01/06           0.0000
0426460937                O                  01/01/36
0

10317885      E22/G01     F                  187,920.00         ZZ
                          360                187,920.00         1
                          6.3750             1172.38            80
                          6.1250             1172.38
BRISTOL       CT 06010    1                  12/15/05           00
0426482329                05                 02/01/06           0.0000
0426482329                O                  01/01/36
0

10317887      E22/G01     F                  340,000.00         T
                          360                340,000.00         1
                          6.8750             1947.92            80
                          6.6250             1947.92
DUCK CREEK VILUT 84762    1                  12/08/05           00
0426483095                05                 02/01/06           0.0000
0426483095                O                  01/01/36
0

10317891      E22/G01     F                  92,000.00          ZZ
                          360                92,000.00          1
                          6.5000             581.50             66
                          6.2500             581.50
OVETT         MS 39464    2                  12/15/05           00
0426491999                05                 02/01/06           0.0000
0426491999                O                  01/01/36
0

10317901      E22/G01     F                  167,270.00         ZZ
                          360                167,270.00         1
                          6.3750             888.62             80
                          6.1250             888.62
PHOENIX       AZ 85043    1                  12/01/05           00
0426502035                03                 02/01/06           0.0000
0426502035                O                  01/01/36
0

10317921      E22/G01     F                  204,720.00         ZZ
                          360                204,720.00         1
                          6.5000             1293.97            80
                          6.2500             1293.97
WILLIAMSBURG  VA 23188    1                  12/15/05           00
0426518858                05                 02/01/06           0.0000
0426518858                O                  01/01/36
0

10317973      E22/G01     F                  185,200.00         ZZ
                          360                185,200.00         1
                          6.3750             1155.41            80
                          6.1250             1155.41
LAKEWOOD      CO 80228    1                  12/15/05           00
0426564720                09                 02/01/06           0.0000
0426564720                O                  01/01/36
0

10318019      E22/G01     F                  256,000.00         ZZ
                          360                256,000.00         1
                          6.6250             1639.20            80
                          6.3750             1639.20
ELKHORN       NE 68022    1                  12/15/05           00
0426615506                05                 02/01/06           0.0000
0426615506                O                  01/01/36
0

10318043      E22/G01     F                  317,600.00         ZZ
                          360                317,600.00         1
                          6.5000             2007.45            80
                          6.2500             2007.45
SHELBURNE     VT 05482    1                  12/15/05           00
0426641791                05                 02/01/06           0.0000
0426641791                O                  01/01/36
0

10318339      E82/G01     F                  200,000.00         ZZ
                          360                200,000.00         1
                          6.3750             1247.74            79
                          6.1250             1247.74
RICHMOND      VA 23235    2                  12/13/05           00
0401205745                05                 02/01/06           0.0000
0401205745                O                  01/01/36
0

10318353      E82/G01     F                  158,300.00         ZZ
                          360                158,300.00         1
                          6.3750             987.59             75
                          6.1250             987.59
TROY          MO 63379    2                  12/13/05           00
0401205802                05                 02/01/06           0.0000
0401205802                O                  01/01/36
0

10318375      E82/G01     F                  296,300.00         ZZ
                          360                296,300.00         1
                          5.8750             1752.73            61
                          5.6250             1752.73
WEEHAWKEN     NJ 07086    2                  12/14/05           00
0401178280                01                 02/01/06           0.0000
0401178280                O                  01/01/36
0

10318379      E82/G01     F                  230,000.00         ZZ
                          360                230,000.00         1
                          6.6250             1472.72            78
                          6.3750             1472.72
UPPER MARLBOROMD 20772    5                  12/14/05           00
0401200977                09                 02/01/06           0.0000
0401200977                O                  01/01/36
0

10318919      X81/G01     F                  322,000.00         ZZ
                          360                321,736.06         1
                          7.0000             2142.27            70
                          6.7500             2142.27
DANBURY       WI 54830    5                  11/11/05           00
0440768323                05                 01/01/06           0.0000
9565373802                O                  12/01/35
0

10319377      356/G01     F                  412,000.00         ZZ
                          360                412,000.00         1
                          6.6250             2638.09            67
                          6.3750             2638.09
VALLEJO       CA 94591    5                  11/30/05           00
0440752962                05                 02/01/06           0.0000
29203676                  O                  01/01/36
0

10319505      253/253     F                  414,000.00         ZZ
                          360                413,625.73         1
                          6.5000             2616.77            90
                          6.2500             2616.77
FORT WORTH    TX 76120    4                  12/01/05           19
353435                    05                 01/01/06           25.0000
353435                    O                  12/01/35
0

10319617      E22/G01     F                  165,400.00         ZZ
                          360                165,400.00         1
                          6.5000             1045.44            88
                          6.2500             1045.44
HANAHAN       SC 29406    2                  12/16/05           10
0425062270                05                 02/01/06           25.0000
0425062270                O                  01/01/36
0

10319629      E22/G01     F                  119,000.00         ZZ
                          360                119,000.00         1
                          6.5000             752.16             77
                          6.2500             752.16
MARSHVILLE    NC 28103    2                  12/16/05           00
0425424827                05                 02/01/06           0.0000
0425424827                O                  01/01/36
0

10319633      E22/G01     F                  116,700.00         ZZ
                          360                116,700.00         1
                          6.8750             766.64             90
                          6.6250             766.64
DENHAM SPRINGSLA 70706    2                  12/12/05           10
0425583648                05                 02/01/06           25.0000
0425583648                O                  01/01/36
0

10319695      E22/G01     F                  140,000.00         ZZ
                          360                140,000.00         1
                          6.5000             884.90             51
                          6.2500             884.90
AMISSVILLE    VA 20106    1                  12/16/05           00
0426140786                05                 02/01/06           0.0000
0426140786                O                  01/01/36
0

10319773      E22/G01     F                  359,650.00         ZZ
                          360                359,650.00         1
                          6.5000             1948.10            34
                          6.2500             1948.10
DELRAY BEACH  FL 33483    5                  12/12/05           00
0426307401                05                 02/01/06           0.0000
0426307401                O                  01/01/36
0

10319779      E22/G01     F                  263,800.00         ZZ
                          360                263,800.00         1
                          6.3750             1401.44            61
                          6.1250             1401.44
LINCOLN       CA 95648    1                  12/12/05           00
0426331443                03                 02/01/06           0.0000
0426331443                O                  01/01/36
0

10319785      E22/G01     F                  78,400.00          ZZ
                          360                78,400.00          1
                          6.8750             449.17             80
                          6.6250             449.17
OGDEN         UT 84401    2                  12/12/05           00
0426338422                05                 02/01/06           0.0000
0426338422                O                  01/01/36
0

10319787      E22/G01     F                  416,000.00         ZZ
                          360                416,000.00         1
                          6.5000             2253.33            80
                          6.2500             2253.33
ANTIOCH       CA 94509    5                  12/07/05           00
0426339891                05                 02/01/06           0.0000
0426339891                O                  01/01/36
0

10319887      E22/G01     F                  250,000.00         ZZ
                          360                250,000.00         2
                          6.5000             1580.17            48
                          6.2500             1580.17
NATICK        MA 01760    5                  12/12/05           00
0426459871                05                 02/01/06           0.0000
0426459871                O                  01/01/36
0

10319909      E22/G01     F                  162,000.00         ZZ
                          360                162,000.00         1
                          6.3750             1010.67            40
                          6.1250             1010.67
HYPOLUXO      FL 33462    5                  12/12/05           00
0426470514                09                 02/01/06           0.0000
0426470514                O                  01/01/36
0

10319921      E22/G01     F                  128,250.00         ZZ
                          360                128,250.00         1
                          7.1250             761.48             95
                          6.8750             761.48
GRANGER       WA 98932    1                  12/15/05           04
0426487070                05                 02/01/06           30.0000
0426487070                O                  01/01/36
0

10319925      E22/G01     F                  136,000.00         TX
                          360                136,000.00         1
                          6.8750             893.42             80
                          6.6250             893.42
GRANDVIEW     TX 76050    5                  12/12/05           00
0426491692                05                 02/01/06           0.0000
0426491692                O                  01/01/36
0

10319945      E22/G01     F                  212,000.00         ZZ
                          360                212,000.00         1
                          7.3750             1464.23            80
                          7.1250             1464.23
BIRMINGHAM    AL 35226    5                  12/12/05           00
0426501698                05                 02/01/06           0.0000
0426501698                O                  01/01/36
0

10320017      E22/G01     F                  92,000.00          ZZ
                          360                92,000.00          1
                          7.6250             651.17             80
                          7.3750             651.17
WALLER        TX 77484    1                  12/16/05           00
0426546859                05                 02/01/06           0.0000
0426546859                O                  01/01/36
0

10320099      E22/G01     F                  108,000.00         ZZ
                          360                108,000.00         2
                          7.0000             718.53             80
                          6.7500             718.53
WINCHENDON    MA 01475    1                  12/16/05           00
0426602082                05                 02/01/06           0.0000
0426602082                O                  01/01/36
0

10320121      E22/G01     F                  183,920.00         ZZ
                          360                183,920.00         1
                          6.5000             1162.50            80
                          6.2500             1162.50
ARVADA        CO 80005    1                  12/16/05           00
0426613485                05                 02/01/06           0.0000
0426613485                O                  01/01/36
0

10320493      E82/G01     F                  217,900.00         ZZ
                          360                217,900.00         1
                          6.3750             1359.41            71
                          6.1250             1359.41
GUSTINE       CA 95322    2                  12/15/05           00
0401202908                05                 02/01/06           0.0000
0401202908                O                  01/01/36
0

10320939      W84/G01     F                  411,000.00         ZZ
                          360                411,000.00         1
                          6.7500             2311.88            68
                          6.5000             2311.88
ALPINE        UT 84004    5                  11/23/05           00
0440769016                05                 01/01/06           0.0000
12018896                  O                  12/01/35
0

10323483      E22/G01     F                  180,000.00         ZZ
                          360                180,000.00         1
                          6.3750             1122.97            80
                          6.1250             1122.97
VIRGINIA BEACHVA 23456    5                  12/14/05           00
0425887478                05                 02/01/06           0.0000
0425887478                O                  01/01/36
0

10323533      E22/G01     F                  281,600.00         ZZ
                          360                281,600.00         1
                          6.7500             1584.00            80
                          6.5000             1584.00
RIVERSIDE     CA 92509    5                  12/14/05           00
0426229001                05                 02/01/06           0.0000
0426229001                O                  01/01/36
0

10323539      E22/G01     F                  122,400.00         ZZ
                          360                122,400.00         1
                          6.8750             804.08             90
                          6.6250             804.08
LOUISVILLE    KY 40291    5                  12/14/05           04
0426235214                05                 02/01/06           25.0000
0426235214                O                  01/01/36
0

10323607      E22/G01     F                  145,000.00         T
                          360                145,000.00         1
                          6.7500             815.63             75
                          6.5000             815.63
NEW ORLEANS   LA 70115    1                  12/19/05           00
0426352613                01                 02/01/06           0.0000
0426352613                O                  01/01/36
0

10323735      E22/G01     F                  260,000.00         ZZ
                          360                260,000.00         1
                          6.5000             1408.33            80
                          6.2500             1408.33
SPARKS        NV 89436    5                  12/13/05           00
0426475778                05                 02/01/06           0.0000
0426475778                O                  01/01/36
0

10323747      E22/G01     F                  171,000.00         ZZ
                          360                171,000.00         1
                          6.8750             1123.35            90
                          6.6250             1123.35
FLORISSANT    MO 63031    5                  12/14/05           10
0426483491                03                 02/01/06           25.0000
0426483491                O                  01/01/36
0

10323771      E22/G01     F                  241,500.00         ZZ
                          360                241,500.00         2
                          6.2500             1486.96            63
                          6.0000             1486.96
LAKE ELSINORE CA 92530    5                  12/09/05           00
0426499489                05                 02/01/06           0.0000
0426499489                O                  01/01/36
0

10323813      E22/G01     F                  385,000.00         ZZ
                          360                385,000.00         1
                          6.6250             2465.20            62
                          6.3750             2465.20
MIRAMAR       FL 33029    5                  12/14/05           00
0426527545                03                 02/01/06           0.0000
0426527545                O                  01/01/36
0

10323823      E22/G01     F                  268,800.00         ZZ
                          360                268,800.00         1
                          6.2500             1655.05            80
                          6.0000             1655.05
LAYTON        UT 84041    2                  12/13/05           00
0426532552                05                 02/01/06           0.0000
0426532552                O                  01/01/36
0

10323843      E22/G01     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.8750             2979.17            80
                          6.6250             2979.17
ANCHORAGE     AK 99516    1                  12/14/05           00
0426547816                05                 02/01/06           0.0000
0426547816                O                  01/01/36
0

10323849      E22/G01     F                  245,000.00         ZZ
                          360                245,000.00         1
                          6.7500             1589.07            65
                          6.5000             1589.07
BONITA SPRINGSFL 34135    5                  12/13/05           00
0426553798                05                 02/01/06           0.0000
0426553798                O                  01/01/36
0

10323873      E22/G01     F                  154,400.00         ZZ
                          360                154,400.00         1
                          6.5000             836.33             80
                          6.2500             836.33
BIRMINGHAM    AL 35213    2                  12/14/05           00
0426569950                01                 02/01/06           0.0000
0426569950                O                  01/01/36
0

10323935      E22/G01     F                  75,000.00          ZZ
                          360                75,000.00          1
                          6.7500             421.88             86
                          6.5000             421.88
LARAMIE       WY 82072    5                  12/12/05           10
0426604393                05                 02/01/06           25.0000
0426604393                O                  01/01/36
0

10323955      E22/G01     F                  80,990.00          ZZ
                          240                80,990.00          1
                          7.0000             627.91             89
                          6.7500             627.91
MEMPHIS       TN 38108    2                  12/14/05           04
0426619391                05                 02/01/06           25.0000
0426619391                O                  01/01/26
0

10324063      E22/G01     F                  171,920.00         ZZ
                          360                171,920.00         1
                          6.5000             931.23             80
                          6.2500             931.23
COLORADO SPRINCO 80918    1                  12/19/05           00
0426701942                03                 02/01/06           0.0000
0426701942                O                  01/01/36
0

10324073      E22/G01     F                  104,800.00         ZZ
                          360                104,800.00         1
                          6.7500             679.73             80
                          6.5000             679.73
OREM          UT 84057    1                  12/15/05           00
0426716932                05                 02/01/06           0.0000
0426716932                O                  01/01/36
0

10324611      E82/G01     F                  191,900.00         ZZ
                          360                191,900.00         1
                          6.5000             1212.94            43
                          6.2500             1212.94
FOLLY BEACH   SC 29439    2                  12/16/05           00
0401191713                05                 02/01/06           0.0000
0401191713                O                  01/01/36
0

10326209      E22/G01     F                  351,200.00         ZZ
                          360                351,200.00         1
                          6.3750             1865.75            80
                          6.1250             1865.75
ASHLAND       OR 97520    1                  12/14/05           00
0425825031                03                 02/01/06           0.0000
0425825031                O                  01/01/36
0

10326243      E22/G01     F                  172,000.00         ZZ
                          360                172,000.00         1
                          6.7500             1115.59            80
                          6.5000             1115.59
WILLIAMS      AZ 86046    5                  12/08/05           00
0426132742                05                 02/01/06           0.0000
0426132742                O                  01/01/36
0

10326259      E22/G01     F                  191,000.00         ZZ
                          360                191,000.00         1
                          6.6250             1222.99            89
                          6.3750             1222.99
WHITEVILLE    NC 28472    2                  12/20/05           04
0426234753                05                 02/01/06           25.0000
0426234753                O                  01/01/36
0

10326309      E22/G01     F                  129,200.00         ZZ
                          360                129,200.00         1
                          6.8750             848.75             85
                          6.6250             848.75
WEST HENRIETTANY 14586    1                  12/20/05           10
0426624110                05                 02/01/06           12.0000
0426624110                O                  01/01/36
0

10326325      E22/G01     F                  88,000.00          ZZ
                          360                88,000.00          1
                          6.5000             556.22             78
                          6.2500             556.22
TROY          MO 63379    2                  12/15/05           00
0426640546                05                 02/01/06           0.0000
0426640546                O                  01/01/36
0

10326327      E22/G01     F                  212,000.00         ZZ
                          360                212,000.00         1
                          6.8750             1214.58            80
                          6.6250             1214.58
ROCKMART      GA 30153    5                  12/13/05           00
0426641924                05                 02/01/06           0.0000
0426641924                O                  01/01/36
0

10326391      E22/G01     F                  122,200.00         ZZ
                          360                122,200.00         1
                          6.3750             762.37             65
                          6.1250             762.37
MEDFORD       OR 97501    5                  12/13/05           00
0426448759                05                 02/01/06           0.0000
0426448759                O                  01/01/36
0

10326401      E22/G01     F                  370,000.00         ZZ
                          360                370,000.00         1
                          6.2500             2278.15            60
                          6.0000             2278.15
ANTELOPE      CA 95843    5                  12/12/05           00
0426457958                05                 02/01/06           0.0000
0426457958                O                  01/01/36
0

10326475      E22/G01     F                  390,000.00         ZZ
                          360                390,000.00         1
                          6.2500             2031.25            74
                          6.0000             2031.25
BUENA PARK    CA 90620    5                  12/14/05           00
0426534616                05                 02/01/06           0.0000
0426534616                O                  01/01/36
0

10326491      E22/G01     F                  308,800.00         ZZ
                          360                308,800.00         1
                          6.8750             1769.17            80
                          6.6250             1769.17
LOXAHATCHEE   FL 33470    1                  12/19/05           00
0426539441                05                 02/01/06           0.0000
0426539441                O                  01/01/36
0

10326499      E22/G01     F                  332,000.00         ZZ
                          360                332,000.00         1
                          6.5000             2098.47            67
                          6.2500             2098.47
PEOA          UT 84061    2                  12/12/05           00
0426542924                05                 02/01/06           0.0000
0426542924                O                  01/01/36
0

10326523      E22/G01     F                  400,000.00         ZZ
                          360                400,000.00         1
                          6.1250             2430.44            50
                          5.8750             2430.44
CHULA VISTA   CA 91913    2                  12/13/05           00
0426551602                05                 02/01/06           0.0000
0426551602                O                  01/01/36
0

10326525      E22/G01     F                  399,500.00         ZZ
                          360                399,500.00         1
                          6.2500             2459.79            69
                          6.0000             2459.79
CORONA        CA 92883    1                  12/16/05           00
0426552097                03                 02/01/06           0.0000
0426552097                O                  01/01/36
0

10326531      E22/G01     F                  96,000.00          ZZ
                          360                96,000.00          1
                          6.8750             550.00             80
                          6.6250             550.00
CASPER        WY 82601    5                  12/15/05           00
0426554960                05                 02/01/06           0.0000
0426554960                O                  01/01/36
0

10326537      E22/G01     F                  192,000.00         ZZ
                          360                192,000.00         1
                          6.7500             1080.00            62
                          6.5000             1080.00
COMMERCE TOWNSMI 48382    5                  12/15/05           00
0426559456                05                 02/01/06           0.0000
0426559456                O                  01/01/36
0

10326579      E22/G01     F                  178,500.00         ZZ
                          360                178,500.00         1
                          6.7500             1004.06            68
                          6.5000             1004.06
BECKER        MN 55308    2                  12/15/05           00
0426585311                05                 02/01/06           0.0000
0426585311                O                  01/01/36
0

10326581      E22/G01     F                  160,000.00         ZZ
                          360                160,000.00         1
                          6.3750             998.19             80
                          6.1250             998.19
GRANTS PASS   OR 97527    1                  12/16/05           00
0426585840                05                 02/01/06           0.0000
0426585840                O                  01/01/36
0

10326681      E22/G01     F                  313,000.00         ZZ
                          360                313,000.00         2
                          6.3750             1952.71            48
                          6.1250             1952.71
GLENDALE      CA 91203    5                  12/14/05           00
0426694741                05                 02/01/06           0.0000
0426694741                O                  01/01/36
0

10326721      E22/G01     F                  297,500.00         ZZ
                          360                297,500.00         1
                          6.3750             1856.01            70
                          6.1250             1856.01
NEW RIVER     AZ 85087    5                  12/14/05           00
0426736807                05                 02/01/06           0.0000
0426736807                O                  01/01/36
0

10327023      356/G01     F                  400,000.00         ZZ
                          360                400,000.00         1
                          6.7500             2594.40            32
                          6.5000             2594.40
SALINAS       CA 93908    5                  12/07/05           00
0440764389                03                 02/01/06           0.0000
29204856                  O                  01/01/36
0

10329087      E22/G01     F                  108,000.00         ZZ
                          360                108,000.00         1
                          6.2500             664.97             90
                          6.0000             664.97
MCCOMB        MS 39648    2                  12/21/05           10
0424650497                05                 02/01/06           25.0000
0424650497                O                  01/01/36
0

10329095      E22/G01     F                  218,000.00         ZZ
                          360                218,000.00         1
                          6.7500             1413.94            77
                          6.5000             1413.94
CARSON CITY   NV 89701    5                  12/16/05           00
0425635422                05                 02/01/06           0.0000
0425635422                O                  01/01/36
0

10329115      E22/G01     F                  363,000.00         ZZ
                          360                363,000.00         1
                          6.5000             2294.41            75
                          6.2500             2294.41
PALM DESERT   CA 92211    2                  12/09/05           00
0425991817                01                 02/01/06           0.0000
0425991817                O                  01/01/36
0

10329141      E22/G01     F                  385,000.00         ZZ
                          360                385,000.00         1
                          6.5000             2433.46            70
                          6.2500             2433.46
SAN LEANDRO   CA 94578    5                  12/16/05           00
0426598751                05                 02/01/06           0.0000
0426598751                O                  01/01/36
0

10329155      E22/G01     F                  362,000.00         ZZ
                          360                362,000.00         1
                          6.5000             1960.83            63
                          6.2500             1960.83
SEATTLE       WA 98107    2                  12/15/05           00
0426608618                05                 02/01/06           0.0000
0426608618                O                  01/01/36
0

10329243      E22/G01     F                  152,600.00         ZZ
                          360                152,600.00         1
                          6.8750             1002.47            70
                          6.6250             1002.47
COLORADO SPRINCO 80915    2                  12/16/05           00
0426661567                05                 02/01/06           0.0000
0426661567                O                  01/01/36
0

10329341      E22/G01     F                  300,000.00         ZZ
                          360                300,000.00         1
                          6.2500             1847.15            80
                          6.0000             1847.15
WELLINGTON    FL 33414    5                  12/16/05           00
0426097226                03                 02/01/06           0.0000
0426097226                O                  01/01/36
0

10329491      E22/G01     F                  214,000.00         ZZ
                          360                214,000.00         1
                          6.3750             1335.08            78
                          6.1250             1335.08
HENDERSONVILLETN 37075    2                  12/16/05           00
0426425955                05                 02/01/06           0.0000
0426425955                O                  01/01/36
0

10329501      E22/G01     F                  124,000.00         ZZ
                          360                124,000.00         1
                          6.7500             804.26             80
                          6.5000             804.26
BRANDON       FL 33511    1                  12/21/05           00
0426446860                03                 02/01/06           0.0000
0426446860                O                  01/01/36
0

10329549      E22/G01     F                  113,500.00         ZZ
                          360                113,500.00         1
                          6.7500             736.16             80
                          6.5000             736.16
IMPERIAL      MO 63052    5                  12/16/05           00
0426490868                05                 02/01/06           0.0000
0426490868                O                  01/01/36
0

10329565      E22/G01     F                  76,000.00          ZZ
                          360                76,000.00          1
                          6.3750             474.14             90
                          6.1250             474.14
ELGIN         OK 73538    5                  12/16/05           10
0426501466                05                 02/01/06           25.0000
0426501466                O                  01/01/36
0

10329623      E22/G01     F                  191,500.00         ZZ
                          360                191,500.00         1
                          6.3750             1017.34            74
                          6.1250             1017.34
NORTH BEND    WA 98045    2                  12/12/05           00
0426543781                03                 02/01/06           0.0000
0426543781                O                  01/01/36
0

10329625      E22/G01     F                  350,000.00         ZZ
                          360                350,000.00         1
                          6.3750             2183.54            52
                          6.1250             2183.54
SAN PEDRO(L.A.CA 90732    5                  12/13/05           00
0426543930                05                 02/01/06           0.0000
0426543930                O                  01/01/36
0

10329647      E22/G01     F                  116,000.00         ZZ
                          360                116,000.00         1
                          6.7500             652.50             79
                          6.5000             652.50
OSCEOLA       IN 46561    2                  12/16/05           00
0426561833                05                 02/01/06           0.0000
0426561833                O                  01/01/36
0

10329689      E22/G01     F                  378,000.00         ZZ
                          360                378,000.00         1
                          6.2500             2327.41            66
                          6.0000             2327.41
NORTH OAKS    MN 55127    2                  12/16/05           00
0426586384                05                 02/01/06           0.0000
0426586384                O                  01/01/36
0

10329959      E82/G01     F                  362,000.00         ZZ
                          360                362,000.00         1
                          6.5000             2288.09            73
                          6.2500             2288.09
FORT WASHINGTOMD 20744    5                  12/19/05           00
0401199518                05                 02/01/06           0.0000
0401199518                O                  01/01/36
0

10329967      E82/G01     F                  172,800.00         ZZ
                          360                172,800.00         1
                          7.1250             1164.19            77
                          6.8750             1164.19
MESA          AZ 85213    5                  12/19/05           00
0401198510                05                 02/01/06           0.0000
0401198510                O                  01/01/36
0

10330221      P09/G01     F                  78,400.00          ZZ
                          360                78,400.00          1
                          6.5000             495.54             80
                          6.2500             495.54
BALTIMORE     MD 21213    5                  12/09/05           00
0440770840                05                 02/01/06           0.0000
22051109031               O                  01/01/36
0

10331037      Z54/G01     F                  350,000.00         ZZ
                          360                350,000.00         1
                          7.0000             2041.67            54
                          6.7500             2041.67
SAN DIEGO     CA 92116    5                  12/16/05           00
0440773257                05                 02/01/06           0.0000
10230                     O                  01/01/36
0

10332313      W08/G01     F                  368,280.00         T
                          360                368,280.00         1
                          7.3750             2263.39            90
                          7.1250             2263.39
FORT MYERS    FL 33907    1                  12/02/05           11
0440772127                06                 01/01/06           30.0000
057826M                   O                  12/01/35
0

10332657      E22/G01     F                  230,000.00         ZZ
                          360                230,000.00         1
                          6.3750             1434.90            46
                          6.1250             1434.90
GLENDORA      CA 91740    5                  12/07/05           00
0426488086                05                 02/01/06           0.0000
0426488086                O                  01/01/36
0

10332687      E22/G01     F                  253,400.00         ZZ
                          360                253,400.00         1
                          6.1250             1539.69            35
                          5.8750             1539.69
RANCHO CUCAMONCA 91701    5                  12/12/05           00
0426513842                05                 02/01/06           0.0000
0426513842                O                  01/01/36
0

10333155      E82/G01     F                  167,200.00         ZZ
                          360                167,200.00         1
                          6.6250             1070.60            74
                          6.3750             1070.60
MINNEAPOLIS   MN 55418    2                  12/21/05           00
0401199856                05                 02/01/06           0.0000
0401199856                O                  01/01/36
0

10333187      E82/G01     F                  91,700.00          ZZ
                          360                91,700.00          2
                          6.8750             602.40             66
                          6.6250             602.40
MILWAUKEE     WI 53223    2                  12/20/05           00
0401202445                05                 02/01/06           0.0000
0401202445                O                  01/01/36
0

10333965      E82/G01     F                  291,300.00         ZZ
                          360                291,300.00         1
                          6.2500             1793.58            69
                          6.0000             1793.58
OLYMPIA       WA 98506    2                  12/05/05           00
0401192927                05                 02/01/06           0.0000
0401192927                O                  01/01/36
0

10334183      E82/G01     F                  215,500.00         ZZ
                          360                215,500.00         1
                          6.2500             1326.87            74
                          6.0000             1326.87
EUGENE        OR 97405    2                  12/16/05           00
0401193206                05                 02/01/06           0.0000
0401193206                O                  01/01/36
0

10334713      E22/G01     F                  122,000.00         TX
                          360                122,000.00         1
                          6.8750             801.45             65
                          6.6250             801.45
SAN ANTONIO   TX 78230    5                  12/16/05           00
0426482287                03                 02/01/06           0.0000
0426482287                O                  01/01/36
0

10334757      E22/G01     F                  359,000.00         ZZ
                          360                359,000.00         1
                          6.2500             2210.42            69
                          6.0000             2210.42
SANTA ROSA    CA 95405    5                  12/16/05           00
0426532669                05                 02/01/06           0.0000
0426532669                O                  01/01/36
0

10334759      E22/G01     F                  168,000.00         ZZ
                          360                168,000.00         1
                          6.2500             1034.40            36
                          6.0000             1034.40
FOLSOM        CA 95630    5                  12/15/05           00
0426534285                05                 02/01/06           0.0000
0426534285                O                  01/01/36
0

10334789      E22/G01     F                  94,400.00          ZZ
                          360                94,400.00          1
                          6.3750             588.93             80
                          6.1250             588.93
SPOKANE       WA 99202    1                  12/13/05           00
0426556585                05                 02/01/06           0.0000
0426556585                O                  01/01/36
0

10334821      E22/G01     F                  390,000.00         ZZ
                          360                390,000.00         1
                          6.5000             2112.50            80
                          6.2500             2112.50
WINCHESTER    VA 22602    2                  12/19/05           00
0425918448                03                 02/01/06           0.0000
0425918448                O                  01/01/36
0

10334827      E22/G01     F                  140,000.00         ZZ
                          360                140,000.00         1
                          6.6250             896.44             80
                          6.3750             896.44
KENNESAW      GA 30144    2                  12/19/05           00
0425974300                03                 02/01/06           0.0000
0425974300                O                  01/01/36
0

10334873      E22/G01     F                  88,000.00          ZZ
                          360                88,000.00          1
                          7.0000             585.47             80
                          6.7500             585.47
ADAIR         OK 74330    5                  12/19/05           00
0426298493                05                 02/01/06           0.0000
0426298493                O                  01/01/36
0

10334981      E22/G01     F                  117,600.00         ZZ
                          360                117,600.00         1
                          6.6250             649.25             80
                          6.3750             649.25
ROSEDALE      MD 21237    5                  12/19/05           00
0426591129                09                 02/01/06           0.0000
0426591129                O                  01/01/36
0

10335093      E22/G01     F                  389,350.00         ZZ
                          360                389,350.00         1
                          6.5000             2108.98            65
                          6.2500             2108.98
ORANGE        CA 92868    5                  12/19/05           00
0426680252                05                 02/01/06           0.0000
0426680252                O                  01/01/36
0

10335341      E82/G01     F                  80,750.00          ZZ
                          360                80,750.00          1
                          6.3750             503.77             85
                          6.1250             503.77
CONYERS       GA 30094    2                  12/23/05           04
0401185376                05                 02/01/06           12.0000
0401185376                O                  01/01/36
0

10335355      E82/G01     F                  125,000.00         ZZ
                          360                125,000.00         1
                          6.5000             790.09             57
                          6.2500             790.09
GREAT FALLS   MT 59404    5                  12/22/05           00
0401197777                05                 02/01/06           0.0000
0401197777                O                  01/01/36
0

10335727      E82/G01     F                  144,700.00         ZZ
                          360                144,700.00         1
                          7.1250             974.87             86
                          6.8750             974.87
SPOKANE VALLEYWA 99037    5                  12/14/05           04
0401200589                05                 02/01/06           25.0000
0401200589                O                  01/01/36
0

10335913      E82/G01     F                  100,000.00         ZZ
                          360                100,000.00         1
                          7.0000             665.30             89
                          6.7500             665.30
HENAGAR       AL 35978    2                  12/20/05           04
0401203534                05                 02/01/06           25.0000
0401203534                O                  01/01/36
0

10335921      E82/G01     F                  236,000.00         ZZ
                          360                236,000.00         1
                          6.3750             1472.33            69
                          6.1250             1472.33
LAINGSBURG    MI 48848    2                  12/22/05           00
0401205562                05                 02/01/06           0.0000
0401205562                O                  01/01/36
0

10335933      E82/G01     F                  136,000.00         ZZ
                          360                136,000.00         1
                          6.1250             826.35             70
                          5.8750             826.35
HIALEAH       FL 33012    5                  12/20/05           00
0401188446                01                 02/01/06           0.0000
0401188446                O                  01/01/36
0

10335941      E82/G01     F                  353,000.00         ZZ
                          360                353,000.00         1
                          6.1250             2144.87            27
                          5.8750             2144.87
YORBA LINDA   CA 92887    2                  12/20/05           00
0401191812                05                 02/01/06           0.0000
0401191812                O                  01/01/36
0

10336679      T91/G01     F                  88,000.00          ZZ
                          360                87,920.45          1
                          6.5000             556.22             67
                          6.2500             556.22
ATHENS        GA 30607    5                  12/20/05           00
0440777555                05                 01/27/06           0.0000
3000054487                O                  12/27/35
0

10337313      E22/G01     F                  136,500.00         ZZ
                          360                136,500.00         1
                          6.3750             851.58             78
                          6.1250             851.58
TERRY         MS 39170    2                  12/27/05           00
0425814290                05                 02/01/06           0.0000
0425814290                O                  01/01/36
0

10337365      E22/G01     F                  128,500.00         ZZ
                          360                128,500.00         1
                          6.8750             736.20             79
                          6.6250             736.20
BRANSON       MO 65616    2                  12/20/05           00
0426265047                03                 02/01/06           0.0000
0426265047                O                  01/01/36
0

10337511      E22/G01     F                  148,800.00         ZZ
                          360                148,800.00         1
                          6.2500             916.19             80
                          6.0000             916.19
WINDSOR       CO 80550    2                  12/20/05           00
0426532321                09                 02/01/06           0.0000
0426532321                O                  01/01/36
0

10337517      E22/G01     F                  165,000.00         TX
                          360                165,000.00         1
                          6.7500             1070.19            55
                          6.5000             1070.19
EL PASO       TX 79936    5                  12/20/05           00
0426538161                05                 02/01/06           0.0000
0426538161                O                  01/01/36
0

10337567      E22/G01     F                  132,000.00         ZZ
                          360                132,000.00         1
                          6.6250             845.21             80
                          6.3750             845.21
RIFLE         CO 81650    2                  12/21/05           00
0426587440                05                 02/01/06           0.0000
0426587440                O                  01/01/36
0

10337605      E22/G01     F                  165,000.00         ZZ
                          360                165,000.00         1
                          6.5000             1042.91            65
                          6.2500             1042.91
WESTMINSTER   CO 80020    2                  12/21/05           00
0426607412                05                 02/01/06           0.0000
0426607412                O                  01/01/36
0

10337713      E22/G01     F                  199,114.00         ZZ
                          360                199,114.00         1
                          6.5000             1258.54            80
                          6.2500             1258.54
PEYTON        CO 80831    1                  12/27/05           00
0426681599                03                 02/01/06           0.0000
0426681599                O                  01/01/36
0

10337729      E22/G01     F                  310,000.00         ZZ
                          360                310,000.00         1
                          6.5000             1959.41            62
                          6.2500             1959.41
PHOENIX       AZ 85041    2                  12/19/05           00
0426692828                03                 02/01/06           0.0000
0426692828                O                  01/01/36
0

10337731      E22/G01     F                  110,500.00         ZZ
                          360                110,500.00         1
                          6.3750             689.38             85
                          6.1250             689.38
MORTON        MS 39117    2                  12/27/05           10
0426693040                05                 02/01/06           12.0000
0426693040                O                  01/01/36
0

10338547      E82/G01     F                  153,600.00         ZZ
                          360                153,600.00         1
                          7.2500             1047.82            88
                          7.0000             1047.82
SHELBYVILLE   KY 40065    2                  12/23/05           04
0401201991                05                 02/01/06           25.0000
0401201991                O                  01/01/36
0

10340621      E22/G01     F                  164,500.00         TX
                          360                164,500.00         1
                          6.5000             1039.75            70
                          6.2500             1039.75
FORNEY        TX 75126    5                  12/22/05           00
0426761532                05                 02/01/06           0.0000
0426761532                O                  01/01/36
0

10340677      E22/G01     F                  260,000.00         ZZ
                          360                260,000.00         1
                          6.3750             1381.25            80
                          6.1250             1381.25
MANASSAS      VA 20110    5                  12/21/05           00
0426815478                01                 02/01/06           0.0000
0426815478                O                  01/01/36
0

10340717      E22/G01     F                  304,000.00         ZZ
                          360                304,000.00         1
                          6.7500             1971.74            80
                          6.5000             1971.74
CENTENNIAL    CO 80122    2                  12/22/05           00
0426144119                05                 02/01/06           0.0000
0426144119                O                  01/01/36
0

10340755      E22/G01     F                  272,000.00         ZZ
                          360                272,000.00         1
                          6.8750             1786.85            80
                          6.6250             1786.85
ARLINGTON HEIGIL 60004    2                  12/22/05           00
0426314233                01                 02/01/06           0.0000
0426314233                O                  01/01/36
0

10340759      E22/G01     F                  85,000.00          ZZ
                          360                85,000.00          1
                          6.6250             544.26             92
                          6.3750             544.26
LAWTON        OK 73505    2                  12/22/05           10
0426319414                05                 02/01/06           30.0000
0426319414                O                  01/01/36
0

10340783      E22/G01     F                  184,000.00         ZZ
                          360                184,000.00         1
                          6.7500             1193.42            80
                          6.5000             1193.42
LAS VEGAS     NV 89178    2                  12/13/05           00
0426395802                09                 02/01/06           0.0000
0426395802                O                  01/01/36
0

10340799      E22/G01     F                  182,000.00         ZZ
                          360                182,000.00         1
                          6.7500             1180.45            80
                          6.5000             1180.45
SOUTHINGTON   CT 06489    5                  12/22/05           00
0426435012                05                 02/01/06           0.0000
0426435012                O                  01/01/36
0

10340855      E22/G01     F                  245,000.00         ZZ
                          360                245,000.00         1
                          6.5000             1548.57            70
                          6.2500             1548.57
ARNOLD        MD 21012    5                  12/22/05           00
0426523528                05                 02/01/06           0.0000
0426523528                O                  01/01/36
0

10340875      E22/G01     F                  89,600.00          TX
                          360                89,600.00          1
                          6.5000             566.33             80
                          6.2500             566.33
KYLE          TX 78640    5                  12/22/05           00
0426543773                05                 02/01/06           0.0000
0426543773                O                  01/01/36
0

10340897      E22/G01     F                  130,000.00         ZZ
                          360                130,000.00         1
                          6.0000             779.42             90
                          5.7500             779.42
O FALLON      IL 62269    5                  12/20/05           04
0426563441                05                 02/01/06           25.0000
0426563441                O                  01/01/36
0

10340963      E22/G01     F                  327,200.00         ZZ
                          360                327,200.00         1
                          6.2500             2014.63            80
                          6.0000             2014.63
REDMOND       WA 98052    1                  12/16/05           00
0426614897                05                 02/01/06           0.0000
0426614897                O                  01/01/36
0

10341029      E22/G01     F                  133,450.00         ZZ
                          360                133,450.00         1
                          6.8750             876.67             85
                          6.6250             876.67
DECATUR       GA 30034    5                  12/22/05           04
0426664710                05                 02/01/06           12.0000
0426664710                O                  01/01/36
0

10341063      E22/G01     F                  232,000.00         ZZ
                          360                232,000.00         1
                          6.6250             1280.83            80
                          6.3750             1280.83
WEST LINN     OR 97068    2                  12/22/05           00
0426686119                05                 02/01/06           0.0000
0426686119                O                  01/01/36
0

10344077      E22/G01     F                  132,800.00         ZZ
                          360                132,800.00         1
                          7.0000             883.52             80
                          6.7500             883.52
EAST WINDSOR  NJ 08520    1                  12/29/05           00
0426590592                01                 02/01/06           0.0000
0426590592                O                  01/01/36
0

10344103      E22/G01     F                  100,000.00         ZZ
                          360                100,000.00         1
                          6.7500             648.60             64
                          6.5000             648.60
MOUNT PROSPECTIL 60056    5                  12/20/05           00
0426624730                01                 02/01/06           0.0000
0426624730                O                  01/01/36
0

10344257      E22/G01     F                  160,000.00         ZZ
                          360                160,000.00         1
                          7.1250             1077.95            80
                          6.8750             1077.95
PUEBLO WEST   CO 81007    5                  12/23/05           00
0426453296                05                 02/01/06           0.0000
0426453296                O                  01/01/36
0

10344295      E22/G01     F                  114,000.00         ZZ
                          360                114,000.00         1
                          6.5000             720.56             75
                          6.2500             720.56
MIDDLE RIVER  MD 21220    5                  12/23/05           00
0426506101                05                 02/01/06           0.0000
0426506101                O                  01/01/36
0

10344303      E22/G01     F                  405,000.00         ZZ
                          360                405,000.00         2
                          6.5000             2193.75            70
                          6.2500             2193.75
PORT CHESTER  NY 10573    5                  12/23/05           00
0426518932                05                 02/01/06           0.0000
0426518932                O                  01/01/36
0

10344357      E22/G01     F                  105,600.00         ZZ
                          360                105,600.00         1
                          6.6250             676.17             80
                          6.3750             676.17
HOUSTON       TX 77036    1                  12/28/05           00
0426642658                03                 02/01/06           0.0000
0426642658                O                  01/01/36
0

10344379      E22/G01     F                  130,000.00         ZZ
                          360                130,000.00         1
                          6.8750             854.01             79
                          6.6250             854.01
DENVER        CO 80204    2                  12/23/05           00
0426651402                05                 02/01/06           0.0000
0426651402                O                  01/01/36
0

10344453      E22/G01     F                  84,000.00          ZZ
                          360                84,000.00          1
                          6.6250             537.86             80
                          6.3750             537.86
THOMPSON FALLSMT 59873    5                  12/22/05           00
0426689071                05                 02/01/06           0.0000
0426689071                O                  01/01/36
0

10344525      E22/G01     F                  128,000.00         TX
                          360                128,000.00         1
                          6.5000             809.05             80
                          6.2500             809.05
GARLAND       TX 75040    5                  12/23/05           00
0426712931                05                 02/01/06           0.0000
0426712931                O                  01/01/36
0

10344671      E22/G01     F                  116,680.00         ZZ
                          360                116,680.00         1
                          7.1250             692.79             80
                          6.8750             692.79
MONTROSE      CO 81401    1                  12/29/05           00
0426816286                05                 02/01/06           0.0000
0426816286                O                  01/01/36
0

10344765      E22/G01     F                  126,000.00         ZZ
                          360                126,000.00         1
                          6.3750             669.38             72
                          6.1250             669.38
MESA          AZ 85203    5                  12/21/05           00
0426770566                05                 02/01/06           0.0000
0426770566                O                  01/01/36
0

10348431      E22/G01     F                  148,600.00         ZZ
                          360                148,600.00         1
                          6.6250             820.40             80
                          6.3750             820.40
MIDDLEBURG    FL 32068    1                  12/28/05           00
0426466074                03                 02/01/06           0.0000
0426466074                O                  01/01/36
0

10348837      E22/G01     F                  85,000.00          ZZ
                          360                85,000.00          1
                          6.5000             537.26             33
                          6.2500             537.26
STOCKTON      CA 95205    5                  12/22/05           00
0426661369                05                 02/01/06           0.0000
0426661369                O                  01/01/36
0

10349115      E22/G01     F                  200,000.00         ZZ
                          360                200,000.00         1
                          6.6250             1280.62            80
                          6.3750             1280.62
WEST JORDAN   UT 84088    5                  12/23/05           00
0426774444                05                 02/01/06           0.0000
0426774444                O                  01/01/36
0

10349471      E82/G01     F                  352,300.00         ZZ
                          360                352,300.00         1
                          6.3750             2197.89            63
                          6.1250             2197.89
MARYSVILLE    WA 98271    2                  12/27/05           00
0401205141                05                 02/01/06           0.0000
0401205141                O                  01/01/36
0

10349505      E82/G01     F                  181,600.00         ZZ
                          360                181,600.00         1
                          6.5000             1147.84            95
                          6.2500             1147.84
HEPHZIBAH     GA 30815    2                  12/28/05           04
0401206420                05                 02/01/06           30.0000
0401206420                O                  01/01/36
0

10349733      E82/G01     F                  162,800.00         ZZ
                          360                162,800.00         3
                          6.5000             1029.01            71
                          6.2500             1029.01
CHICAGO       IL 60608    2                  12/22/05           00
0401207345                05                 02/01/06           0.0000
0401207345                O                  01/01/36
0

10350413      313/G01     F                  341,000.00         ZZ
                          360                340,958.14         1
                          6.3750             1811.57            77
                          6.1250             1811.57
BOOTHWYN      PA 19061    5                  11/16/05           00
0440790343                03                 01/01/06           0.0000
10899904                  O                  12/01/35
0

10350433      313/G01     F                  372,000.00         ZZ
                          360                371,999.98         1
                          5.7500             1782.51            62
                          5.5000             1782.51
BOULDER       CO 80304    2                  10/14/05           00
0440790806                05                 12/01/05           0.0000
0010863462                O                  11/01/35
0

10350485      P27/G01     F                  234,500.00         ZZ
                          360                234,500.00         1
                          6.5000             1482.20            68
                          6.2500             1482.20
IRON RIVER    MI 49935    5                  12/16/05           00
0440807642                05                 02/01/06           0.0000
IA82180                   O                  01/01/36
0

10353491      U60/G01     F                  180,000.00         ZZ
                          360                180,000.00         1
                          6.6250             1152.56            80
                          6.3750             1152.56
CHICAGO       IL 60611    1                  12/01/05           00
0440848299                06                 02/01/06           0.0000
0509400325                O                  01/01/36
0

10355457      E22/G01     F                  399,200.00         ZZ
                          360                399,200.00         1
                          6.3750             2120.75            80
                          6.1250             2120.75
YORBA LINDA   CA 92887    1                  12/19/05           00
0426302592                01                 02/01/06           0.0000
0426302592                O                  01/01/36
0

10355555      E22/G01     F                  115,000.00         ZZ
                          360                115,000.00         1
                          6.3750             717.45             50
                          6.1250             717.45
SANGER        CA 93657    5                  12/21/05           00
0426548301                05                 02/01/06           0.0000
0426548301                O                  01/01/36
0

10355681      E22/G01     F                  127,000.00         ZZ
                          360                127,000.00         2
                          6.2500             781.96             73
                          6.0000             781.96
WINDHAM       CT 06226    5                  12/28/05           00
0426699443                05                 02/01/06           0.0000
0426699443                O                  01/01/36
0

10355733      E22/G01     F                  187,500.00         ZZ
                          360                187,500.00         1
                          6.6250             1200.58            53
                          6.3750             1200.58
HIALEAH       FL 33013    2                  12/28/05           00
0426738340                05                 02/01/06           0.0000
0426738340                O                  01/01/36
0

10356247      E82/G01     F                  152,000.00         ZZ
                          360                152,000.00         1
                          6.2500             935.89             53
                          6.0000             935.89
BOYNTON BEACH FL 33426    2                  12/23/05           00
0401183272                03                 02/01/06           0.0000
0401183272                O                  01/01/36
0

10357029      X91/G01     F                  698,500.00         ZZ
                          360                698,500.00         2
                          6.3750             3710.78            55
                          6.1250             3710.78
KAILUA        HI 96734    5                  12/23/05           00
0440863785                05                 02/01/06           0.0000
823115                    O                  01/01/36
0

10357055      825/G01     F                  312,000.00         ZZ
                          360                312,000.00         1
                          6.5000             1690.00            80
                          6.2500             1690.00
BRECKERNIDGE  CO 80424    1                  12/30/05           00
0440863603                05                 02/01/06           0.0000
17405                     O                  01/01/36
0

10357077      U60/G01     F                  239,500.00         ZZ
                          360                239,500.00         1
                          6.3750             1494.17            80
                          6.1250             1494.17
LAKE HAVASU CIAZ 86406    5                  12/24/05           00
0440863926                05                 02/01/06           0.0000
12051008                  O                  01/01/36
0

10357439      P34/G01     F                  350,000.00         ZZ
                          360                350,000.00         1
                          7.0000             2328.56            63
                          6.7500             2328.56
PLAINFIELD    CT 06374    5                  12/14/05           00
0440839223                05                 02/01/06           0.0000
10006255965               O                  01/01/36
0

10357541      U60/G01     F                  368,000.00         ZZ
                          360                368,000.00         1
                          6.5000             2326.01            62
                          6.2500             2326.01
ANNANDALE     VA 22003    5                  12/29/05           00
0440850592                05                 02/01/06           0.0000
0511103682                O                  01/01/36
0

10363871      E22/G01     F                  304,750.00         ZZ
                          360                304,750.00         1
                          6.5000             1650.73            80
                          6.2500             1650.73
SANTA ANA     CA 92706    2                  12/21/05           00
0426698676                01                 02/01/06           0.0000
0426698676                O                  01/01/36
0

10363883      E22/G01     F                  196,000.00         ZZ
                          360                196,000.00         1
                          6.5000             1238.85            80
                          6.2500             1238.85
FRUITA        CO 81521    2                  12/28/05           00
0426712436                03                 02/01/06           0.0000
0426712436                O                  01/01/36
0

10363943      E22/G01     F                  236,000.00         ZZ
                          360                236,000.00         1
                          6.5000             1491.68            80
                          6.2500             1491.68
MARYSVILLE    WA 98271    5                  12/29/05           00
0426758108                05                 02/01/06           0.0000
0426758108                O                  01/01/36
0

10365385      X21/G01     F                  89,300.00          ZZ
                          360                89,300.00          1
                          7.0000             520.92             79
                          6.7500             520.92
WAYNESBORO    PA 17268    1                  12/16/05           00
0440850279                05                 02/01/06           0.0000
900474                    O                  01/01/36
0

10366193      E22/G01     F                  417,000.00         ZZ
                          360                417,000.00         1
                          6.6250             2670.10            69
                          6.3750             2670.10
ALBUQUERQUE   NM 87122    5                  12/30/05           00
0426686234                03                 02/01/06           0.0000
0426686234                O                  01/01/36
0

10366231      E22/G01     F                  202,000.00         ZZ
                          360                202,000.00         2
                          7.0000             1343.91            73
                          6.7500             1343.91
BAKERSFIELD   CA 93308    1                  12/28/05           00
0426716858                05                 02/01/06           0.0000
0426716858                O                  01/01/36
0

10366377      E22/G01     F                  88,000.00          ZZ
                          360                88,000.00          1
                          7.0000             585.47             74
                          6.7500             585.47
GRAND RAPIDS  MI 49548    5                  12/30/05           00
0426822953                05                 02/01/06           0.0000
0426822953                O                  01/01/36
0

10368437      E22/G01     F                  156,600.00         ZZ
                          360                156,600.00         1
                          6.3750             831.94             80
                          6.1250             831.94
QIG LAKE      AK 99652    5                  12/27/05           00
0426598462                05                 02/01/06           0.0000
0426598462                O                  01/01/36
0

10375411      E22/G01     F                  400,000.00         ZZ
                          360                400,000.00         1
                          6.5000             2528.27            59
                          6.2500             2528.27
LA VERNE      CA 91750    1                  12/14/05           00
0426603619                05                 02/01/06           0.0000
0426603619                O                  01/01/36
0

Total Number of Loans     471

Total Original Balance    104,419,127.00

Total Principal Balance   104,364,496.36

Total Original P+I        624,592.43

Total Current P+I         624,590.94



Fixed Rate Passthru
Loan Number                             Sub Serv Fee
Principal Bal                           Mstr Serv Fee
Curr Note Rate                          Alloc Exp
Net Curr                                Misc Exp
Investor Rate                           Spread
Post Strip Rate                         Strip
8115087                                 0.2500
310985.85                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10053455                                0.2500
85607.03                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10062465                                0.2500
407987.10                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10112023                                0.2500
150390.78                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10128570                                0.2500
127656.66                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10131601                                0.2500
75868.58                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10132883                                0.2500
359518.12                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10140477                                0.2500
107287.66                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10142447                                0.2500
362711.47                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10144327                                0.2500
256000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10149029                                0.2500
297110.38                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10154659                                0.2500
114184.36                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10165099                                0.2500
159576.25                               0.0800
6.6500                                  0.0000
6.4000                                  0.0000
6.3200
5.7500                                  0.5700

10168635                                0.2500
86252.47                                0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10170229                                0.2500
402982.17                               0.0300
5.9500                                  0.0000
5.7000                                  0.0000
5.6700
5.6700                                  0.0000

10171347                                0.2500
154135.96                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10174551                                0.2500
98702.84                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10178052                                0.2500
300000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10181185                                0.2500
259218.13                               0.0300
5.9900                                  0.0000
5.7400                                  0.0000
5.7100
5.7100                                  0.0000

10183961                                0.2500
320000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10184021                                0.2500
380853.45                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10184377                                0.2500
108456.08                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10184951                                0.2500
103291.59                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10185661                                0.2500
137336.55                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10185803                                0.2500
400000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10186433                                0.2500
107830.77                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10186880                                0.2500
294400.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10187502                                0.2500
394634.15                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10187508                                0.2500
489546.17                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10187516                                0.2500
399663.95                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10188173                                0.2500
76543.40                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10188245                                0.2500
123645.18                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10188551                                0.2500
76015.32                                0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10188609                                0.2500
143587.97                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10194809                                0.2500
395664.60                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10200843                                0.2500
135747.41                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10201137                                0.2500
79755.15                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10202305                                0.2500
183850.85                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10206915                                0.2500
258400.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10207717                                0.2500
358997.98                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10210893                                0.2500
127762.27                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10212447                                0.2500
74864.03                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10214315                                0.2500
237568.53                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10215017                                0.2500
123627.82                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10217191                                0.2500
142920.93                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10219447                                0.2500
161477.05                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10219619                                0.2500
121184.47                               0.0800
6.1750                                  0.0000
5.9250                                  0.0000
5.8450
5.7500                                  0.0950

10221411                                0.2500
104780.23                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10221440                                0.2500
371292.22                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10223668                                0.2500
187800.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10223682                                0.2500
159000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10225476                                0.2500
270823.60                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10225478                                0.2500
281200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10225482                                0.2500
367400.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10225486                                0.2500
355000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10225494                                0.2500
291200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10226809                                0.2500
104210.73                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10226861                                0.2500
364278.38                               0.0500
6.0500                                  0.0000
5.8000                                  0.0000
5.7500
5.7500                                  0.0000

10227342                                0.2500
243200.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10227344                                0.2500
340000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10227352                                0.2500
340484.35                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10227354                                0.2500
400000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10227356                                0.2500
372000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10227364                                0.2500
307900.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10230241                                0.2500
132700.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10230632                                0.2500
231900.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10230636                                0.2500
270000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10230648                                0.2500
363000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10230650                                0.2500
310000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10231749                                0.2500
408000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10231981                                0.2500
383215.06                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10232439                                0.2500
108792.62                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10232495                                0.2500
347848.75                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10232599                                0.2500
99827.32                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10232605                                0.2500
108564.79                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10232677                                0.2500
100400.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10236284                                0.2500
231790.27                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10236286                                0.2500
392650.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10236856                                0.2500
313050.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10238306                                0.2500
147600.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10240318                                0.2500
300000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10240320                                0.2500
412000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10242900                                0.2500
264000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10245578                                0.2500
318432.68                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10247061                                0.2500
360000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10247071                                0.2500
101016.54                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10247181                                0.2500
318000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10247225                                0.2500
92462.18                                0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10247615                                0.2500
93018.36                                0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10248402                                0.2500
199200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10248426                                0.2500
350000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10249799                                0.2500
87916.50                                0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10251034                                0.2500
193500.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10251038                                0.2500
360000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10251502                                0.2500
163200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10251504                                0.2500
256000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10251508                                0.2500
220000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10251510                                0.2500
321900.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10251518                                0.2500
264000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10251932                                0.2500
280000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10252449                                0.2500
156000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10254365                                0.2500
90176.02                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10256140                                0.2500
200000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10257593                                0.2500
149849.37                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10260391                                0.2500
152000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10262989                                0.2500
414000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10264125                                0.2500
399092.70                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10264395                                0.2500
180000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10264437                                0.2500
280000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10264943                                0.2500
87920.45                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10265889                                0.2500
397603.79                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10265983                                0.2500
74755.65                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10268379                                0.2500
102313.97                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10268563                                0.2500
135877.06                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10268593                                0.2500
396000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10268637                                0.2500
101510.36                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10268737                                0.2500
383652.86                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10272021                                0.2500
120620.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10273142                                0.2500
238000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10274944                                0.2500
375650.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10274964                                0.2500
275000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10275307                                0.2500
413553.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10275451                                0.2500
186107.47                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10276479                                0.2500
379648.04                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10277271                                0.2500
284500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10277349                                0.2500
308000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10277931                                0.2500
96720.66                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10278267                                0.2500
411627.55                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10278829                                0.2500
109785.61                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10278903                                0.2500
132793.34                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10279071                                0.2500
220000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10279647                                0.2500
125044.51                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10279661                                0.2500
101903.22                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10279847                                0.2500
378323.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10280293                                0.2500
129873.65                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10280915                                0.2500
355800.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10281207                                0.2500
185843.74                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10282013                                0.2500
115789.70                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10282085                                0.2500
87859.53                                0.0800
7.1500                                  0.0000
6.9000                                  0.0000
6.8200
5.7500                                  1.0700

10282321                                0.2500
87926.07                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10282799                                0.2500
211821.89                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10283393                                0.2500
89914.60                                0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10283521                                0.2500
405744.03                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10284871                                0.2500
128000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10285085                                0.2500
163056.01                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10285169                                0.2500
120000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10285309                                0.2500
249845.01                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10285338                                0.2500
359650.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10286805                                0.2500
399147.53                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10287289                                0.2500
152000.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10287471                                0.2500
123388.36                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10287783                                0.2500
145600.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10288957                                0.2500
280000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10288993                                0.2500
131891.80                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10289249                                0.2500
116900.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10289257                                0.2500
282300.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10289277                                0.2500
187200.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289279                                0.2500
271050.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10290467                                0.2500
184000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10290529                                0.2500
141868.48                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10290573                                0.2500
167844.40                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10290617                                0.2500
187326.33                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10292701                                0.2500
97513.89                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10292801                                0.2500
339692.64                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10292847                                0.2500
94000.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10295069                                0.2500
312000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10295103                                0.2500
329708.84                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10295109                                0.2500
220000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10295129                                0.2500
349675.84                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10295143                                0.2500
214000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10295191                                0.2500
349713.11                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10295247                                0.2500
207837.74                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10295271                                0.2500
83433.23                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10295283                                0.2500
267745.71                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10295361                                0.2500
399655.61                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10295387                                0.2500
138277.89                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10295437                                0.2500
114398.98                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10295473                                0.2500
149867.65                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10295709                                0.2500
249600.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10295717                                0.2500
133000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297023                                0.2500
79522.63                                0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10297050                                0.2500
200000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297056                                0.2500
223500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10297169                                0.2500
81000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10297367                                0.2500
320103.25                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10297439                                0.2500
402500.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10297751                                0.2500
125899.24                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10297761                                0.2500
167840.60                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297783                                0.2500
196804.65                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10297791                                0.2500
348000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10297881                                0.2500
287758.05                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10297917                                0.2500
255000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10297921                                0.2500
216000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10297927                                0.2500
186400.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10298005                                0.2500
409638.27                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10298011                                0.2500
198720.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10298039                                0.2500
208000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10303673                                0.2500
196000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10303681                                0.2500
136000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10303725                                0.2500
193900.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10303735                                0.2500
159840.72                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10303763                                0.2500
87924.23                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10303809                                0.2500
200000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10303813                                0.2500
324000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10303861                                0.2500
274000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10303871                                0.2500
213406.90                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10303935                                0.2500
90920.88                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10303939                                0.2500
110300.20                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10303975                                0.2500
259770.61                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10304067                                0.2500
390000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10304081                                0.2500
253572.68                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10304367                                0.2500
117800.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10304379                                0.2500
105200.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10305139                                0.2500
160827.40                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10305585                                0.2500
370000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10305591                                0.2500
317989.13                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10305735                                0.2500
386145.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10305745                                0.2500
169200.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10305797                                0.2500
336000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10305869                                0.2500
208000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10305871                                0.2500
295000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10305893                                0.2500
227200.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10306079                                0.2500
205000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10306093                                0.2500
133600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10306117                                0.2500
211200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10306125                                0.2500
191000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10306139                                0.2500
374652.68                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10306145                                0.2500
401445.50                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10307807                                0.2500
276000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10307865                                0.2500
158000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10307993                                0.2500
260800.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10308055                                0.2500
94400.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10308057                                0.2500
278000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10308099                                0.2500
185000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10308117                                0.2500
129600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10308149                                0.2500
253500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10308451                                0.2500
133950.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10308455                                0.2500
168900.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10310257                                0.2500
122000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10310261                                0.2500
296000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10310263                                0.2500
368000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10310291                                0.2500
392000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10310309                                0.2500
404000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10310313                                0.2500
275000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10310343                                0.2500
184576.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
5.7500                                  1.2950

10310353                                0.2500
256000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10310373                                0.2500
140000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10310375                                0.2500
185000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10310439                                0.2500
216000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10310445                                0.2500
214200.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
5.7500                                  1.2950

10310449                                0.2500
156000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10310455                                0.2500
118400.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10310599                                0.2500
175000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10310617                                0.2500
400000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10310647                                0.2500
146000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10311499                                0.2500
409620.26                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10311513                                0.2500
406594.83                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10311571                                0.2500
414615.63                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10314133                                0.2500
177000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10314181                                0.2500
280000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10314185                                0.2500
243000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10314213                                0.2500
367000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10314243                                0.2500
107250.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10314249                                0.2500
76000.00                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10314269                                0.2500
123350.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10314311                                0.2500
163000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10314327                                0.2500
352000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10314343                                0.2500
192000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10314391                                0.2500
175000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10314423                                0.2500
132000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316189                                0.2500
236000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316207                                0.2500
142000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10316247                                0.2500
91100.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10316281                                0.2500
153600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316313                                0.2500
203000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10316315                                0.2500
260000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10316321                                0.2500
136800.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10316331                                0.2500
132000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10316339                                0.2500
280000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10316361                                0.2500
112000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10316379                                0.2500
396000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10316429                                0.2500
136000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10316455                                0.2500
208800.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10316489                                0.2500
150000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10316545                                0.2500
124000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10316547                                0.2500
85000.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10316625                                0.2500
100500.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10316703                                0.2500
166355.71                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10317335                                0.2500
97600.00                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10317737                                0.2500
153000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10317791                                0.2500
84000.00                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317793                                0.2500
160000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10317849                                0.2500
157500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317853                                0.2500
335000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10317869                                0.2500
80000.00                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317885                                0.2500
187920.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317887                                0.2500
340000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10317891                                0.2500
92000.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10317901                                0.2500
167270.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10317921                                0.2500
204720.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10317973                                0.2500
185200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10318019                                0.2500
256000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10318043                                0.2500
317600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10318339                                0.2500
200000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10318353                                0.2500
158300.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10318375                                0.2500
296300.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10318379                                0.2500
230000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10318919                                0.2500
321736.06                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10319377                                0.2500
412000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10319505                                0.2500
413625.73                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319617                                0.2500
165400.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319629                                0.2500
119000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319633                                0.2500
116700.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10319695                                0.2500
140000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319773                                0.2500
359650.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319779                                0.2500
263800.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10319785                                0.2500
78400.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10319787                                0.2500
416000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319887                                0.2500
250000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10319909                                0.2500
162000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10319921                                0.2500
128250.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10319925                                0.2500
136000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10319945                                0.2500
212000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
5.7500                                  1.2950

10320017                                0.2500
92000.00                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
5.7500                                  1.5450

10320099                                0.2500
108000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10320121                                0.2500
183920.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10320493                                0.2500
217900.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10320939                                0.2500
411000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10323483                                0.2500
180000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10323533                                0.2500
281600.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10323539                                0.2500
122400.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10323607                                0.2500
145000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10323735                                0.2500
260000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10323747                                0.2500
171000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10323771                                0.2500
241500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10323813                                0.2500
385000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10323823                                0.2500
268800.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10323843                                0.2500
520000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10323849                                0.2500
245000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10323873                                0.2500
154400.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10323935                                0.2500
75000.00                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10323955                                0.2500
80990.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10324063                                0.2500
171920.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10324073                                0.2500
104800.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10324611                                0.2500
191900.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10326209                                0.2500
351200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10326243                                0.2500
172000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10326259                                0.2500
191000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10326309                                0.2500
129200.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10326325                                0.2500
88000.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10326327                                0.2500
212000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10326391                                0.2500
122200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10326401                                0.2500
370000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10326475                                0.2500
390000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10326491                                0.2500
308800.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10326499                                0.2500
332000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10326523                                0.2500
400000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10326525                                0.2500
399500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10326531                                0.2500
96000.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10326537                                0.2500
192000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10326579                                0.2500
178500.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10326581                                0.2500
160000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10326681                                0.2500
313000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10326721                                0.2500
297500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10327023                                0.2500
400000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10329087                                0.2500
108000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10329095                                0.2500
218000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10329115                                0.2500
363000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10329141                                0.2500
385000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10329155                                0.2500
362000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10329243                                0.2500
152600.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10329341                                0.2500
300000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10329491                                0.2500
214000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10329501                                0.2500
124000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10329549                                0.2500
113500.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10329565                                0.2500
76000.00                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10329623                                0.2500
191500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10329625                                0.2500
350000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10329647                                0.2500
116000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10329689                                0.2500
378000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10329959                                0.2500
362000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10329967                                0.2500
172800.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10330221                                0.2500
78400.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10331037                                0.2500
350000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10332313                                0.2500
368280.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
5.7500                                  1.2950

10332657                                0.2500
230000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10332687                                0.2500
253400.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10333155                                0.2500
167200.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10333187                                0.2500
91700.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10333965                                0.2500
291300.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10334183                                0.2500
215500.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10334713                                0.2500
122000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10334757                                0.2500
359000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10334759                                0.2500
168000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10334789                                0.2500
94400.00                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10334821                                0.2500
390000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10334827                                0.2500
140000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10334873                                0.2500
88000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10334981                                0.2500
117600.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10335093                                0.2500
389350.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10335341                                0.2500
80750.00                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10335355                                0.2500
125000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10335727                                0.2500
144700.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10335913                                0.2500
100000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10335921                                0.2500
236000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10335933                                0.2500
136000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10335941                                0.2500
353000.00                               0.0800
6.1250                                  0.0000
5.8750                                  0.0000
5.7950
5.7500                                  0.0450

10336679                                0.2500
87920.45                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10337313                                0.2500
136500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10337365                                0.2500
128500.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10337511                                0.2500
148800.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10337517                                0.2500
165000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10337567                                0.2500
132000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10337605                                0.2500
165000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10337713                                0.2500
199114.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10337729                                0.2500
310000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10337731                                0.2500
110500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10338547                                0.2500
153600.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
5.7500                                  1.1700

10340621                                0.2500
164500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10340677                                0.2500
260000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10340717                                0.2500
304000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10340755                                0.2500
272000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10340759                                0.2500
85000.00                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10340783                                0.2500
184000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10340799                                0.2500
182000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10340855                                0.2500
245000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10340875                                0.2500
89600.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10340897                                0.2500
130000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10340963                                0.2500
327200.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10341029                                0.2500
133450.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10341063                                0.2500
232000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10344077                                0.2500
132800.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10344103                                0.2500
100000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
5.7500                                  0.6700

10344257                                0.2500
160000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10344295                                0.2500
114000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10344303                                0.2500
405000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10344357                                0.2500
105600.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10344379                                0.2500
130000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
5.7500                                  0.7950

10344453                                0.2500
84000.00                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10344525                                0.2500
128000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10344671                                0.2500
116680.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
5.7500                                  1.0450

10344765                                0.2500
126000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10348431                                0.2500
148600.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10348837                                0.2500
85000.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10349115                                0.2500
200000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10349471                                0.2500
352300.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10349505                                0.2500
181600.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10349733                                0.2500
162800.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10350413                                0.2500
340958.14                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10350433                                0.2500
371999.98                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10350485                                0.2500
234500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10353491                                0.2500
180000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10355457                                0.2500
399200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10355555                                0.2500
115000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10355681                                0.2500
127000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10355733                                0.2500
187500.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10356247                                0.2500
152000.00                               0.0800
6.2500                                  0.0000
6.0000                                  0.0000
5.9200
5.7500                                  0.1700

10357029                                0.2500
698500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10357055                                0.2500
312000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10357077                                0.2500
239500.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10357439                                0.2500
350000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10357541                                0.2500
368000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10363871                                0.2500
304750.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10363883                                0.2500
196000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10363943                                0.2500
236000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

10365385                                0.2500
89300.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10366193                                0.2500
417000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
5.7500                                  0.5450

10366231                                0.2500
202000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10366377                                0.2500
88000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
5.7500                                  0.9200

10368437                                0.2500
156600.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
5.7500                                  0.2950

10375411                                0.2500
400000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
5.7500                                  0.4200

Total Number of Loans:                  471

Total Original Balance:                 104,419,127.00

Total Principal Balance:                104,364,496.36

Total Original P+I:                     624,592.43

Total Current P+I:                      624,590.94




--------------------------------------------------------------------------------


                                         EXHIBIT TWO

                                SCHEDULE OF DISCOUNT FRACTIONS

Loan Number Current Balance Net Mortgage Rate   Discount Fraction   PO Balance
10053231        "$646,653.86 "  0.05595 0.026956522     "$17,431.54 "
10187492        "$430,703.36 "  0.0572  0.005217391     "$2,247.15 "
10213329        "$419,141.48 "  0.05595 0.026956522     "$11,298.60 "
10221438        "$634,300.77 "  0.05595 0.026956522     "$17,098.54 "
10221442        "$431,973.83 "  0.0547  0.048695652     "$21,035.25 "
10221444        "$647,905.30 "  0.05345 0.070434783     "$45,635.07 "
10221450        "$637,720.05 "  0.0572  0.005217391     "$3,327.24 "
10221452        "$558,278.74 "  0.05595 0.026956522     "$15,049.25 "
10221456        "$503,992.01 "  0.0572  0.005217391     "$2,629.52 "
10227346        "$500,000.00 "  0.05595 0.026956522     "$13,478.26 "
10228311        "$423,126.36 "  0.05595 0.026956522     "$11,406.01 "
10230555        "$475,049.91 "  0.0572  0.005217391     "$2,478.52 "
10230640        "$449,552.02 "  0.0572  0.005217391     "$2,345.49 "
10230646        "$473,700.00 "  0.0572  0.005217391     "$2,471.48 "
10231769        "$498,953.44 "  0.0547  0.048695652     "$24,296.86 "
10232119        "$575,820.58 "  0.05595 0.026956522     "$15,522.12 "
10232369        "$538,896.20 "  0.05595 0.026956522     "$14,526.77 "
10234081        "$514,171.66 "  0.0572  0.005217391     "$2,682.63 "
10234209        "$540,000.00 "  0.0547  0.048695652     "$26,295.65 "
10236288        "$464,500.00 "  0.05595 0.026956522     "$12,521.30 "
10239180        "$480,000.00 "  0.0572  0.005217391     "$2,504.35 "
10239184        "$727,050.00 "  0.05595 0.026956522     "$19,598.74 "
10240304        "$900,000.00 "  0.0547  0.048695652     "$43,826.09 "
10242892        "$455,900.00 "  0.0572  0.005217391     "$2,378.61 "
10242908        "$454,750.00 "  0.0572  0.005217391     "$2,372.61 "
10251500        "$900,000.00 "  0.05595 0.026956522     "$24,260.87 "
10260657        "$499,502.25 "  0.0572  0.005217391     "$2,606.10 "
10263815        "$424,576.91 "  0.0572  0.005217391     "$2,215.18 "
10274940        "$562,500.00 "  0.05345 0.070434783     "$39,619.57 "
10274958        "$470,700.00 "  0.05595 0.026956522     "$12,688.43 "
10279773        "$436,315.21 "  0.0572  0.005217391     "$2,276.43 "
10279781        "$449,530.17 "  0.0547  0.048695652     "$21,890.16 "
10279857        "$456,334.27 "  0.05595 0.026956522     "$12,301.18 "
10279885        "$699,269.16 "  0.0547  0.048695652     "$34,051.37 "
10279907        "$649,337.30 "  0.05595 0.026956522     "$17,503.88 "
10280033        "$479,041.93 "  0.0572  0.005217391     "$2,499.35 "
10280499        "$495,494.30 "  0.05595 0.026956522     "$13,356.80 "
10283549        "$527,811.80 "  0.05095 0.113913043     "$60,124.65 "
10285811        "$429,501.11 "  0.0547  0.048695652     "$20,914.84 "
10285853        "$592,530.71 "  0.0547  0.048695652     "$28,853.67 "
10285877        "$499,490.23 "  0.05595 0.026956522     "$13,464.52 "
10285927        "$992,966.14 "  0.05595 0.026956522     "$26,766.91 "
10285937        "$949,031.43 "  0.05595 0.026956522     "$25,582.59 "
10287413        "$577,410.70 "  0.05595 0.026956522     "$15,564.98 "
10289395        "$542,871.97 "  0.05595 0.026956522     "$14,633.94 "
10289397        "$460,000.00 "  0.05595 0.026956522     "$12,400.00 "
10289403        "$607,722.45 "  0.0547  0.048695652     "$29,593.44 "
10289407        "$526,904.12 "  0.0547  0.048695652     "$25,657.94 "
10289411        "$517,825.91 "  0.05595 0.026956522     "$13,958.79 "
10289413        "$439,121.75 "  0.0572  0.005217391     "$2,291.07 "
10289415        "$420,730.52 "  0.05595 0.026956522     "$11,341.43 "
10289417        "$512,729.68 "  0.0522  0.092173913     "$47,260.30 "
10289419        "$647,265.89 "  0.0547  0.048695652     "$31,519.03 "
10289421        "$420,224.91 "  0.0547  0.048695652     "$20,463.13 "
10289423        "$552,768.27 "  0.0572  0.005217391     "$2,884.01 "
10289425        "$517,913.78 "  0.0572  0.005217391     "$2,702.16 "
10289429        "$647,322.61 "  0.05595 0.026956522     "$17,449.57 "
10289435        "$540,223.93 "  0.0572  0.005217391     "$2,818.56 "
10289439        "$505,812.34 "  0.05345 0.070434783     "$35,626.78 "
10289441        "$537,833.55 "  0.0572  0.005217391     "$2,806.09 "
10289443        "$422,258.12 "  0.05595 0.026956522     "$11,382.61 "
10289445        "$438,048.25 "  0.0547  0.048695652     "$21,331.05 "
10289447        "$525,779.07 "  0.0547  0.048695652     "$25,603.15 "
10289449        "$454,090.86 "  0.0572  0.005217391     "$2,369.17 "
10289451        "$463,412.39 "  0.05595 0.026956522     "$12,491.99 "
10289453        "$586,738.25 "  0.0522  0.092173913     "$54,081.96 "
10289455        "$594,604.73 "  0.0572  0.005217391     "$3,102.29 "
10289459        "$436,671.62 "  0.0547  0.048695652     "$21,264.01 "
10289465        "$628,345.80 "  0.0547  0.048695652     "$30,597.71 "
10289471        "$508,000.00 "  0.0572  0.005217391     "$2,650.43 "
10289477        "$514,612.68 "  0.05095 0.113913043     "$58,621.10 "
10289483        "$434,691.37 "  0.0572  0.005217391     "$2,267.96 "
10289485        "$490,000.00 "  0.0547  0.048695652     "$23,860.87 "
10289487        "$518,902.30 "  0.0522  0.092173913     "$47,829.26 "
10289489        "$426,345.66 "  0.0572  0.005217391     "$2,224.41 "
10289491        "$475,096.30 "  0.0522  0.092173913     "$43,791.49 "
10289499        "$498,249.70 "  0.0522  0.092173913     "$45,925.62 "
10289505        "$554,122.55 "  0.05095 0.113913043     "$63,121.79 "
10289509        "$551,200.00 "  0.0547  0.048695652     "$26,841.04 "
10289511        "$448,616.86 "  0.05595 0.026956522     "$12,093.15 "
10289513        "$434,110.83 "  0.05595 0.026956522     "$11,702.12 "
10289517        "$448,583.75 "  0.0547  0.048695652     "$21,844.08 "
10289519        "$598,155.79 "  0.05595 0.026956522     "$16,124.20 "
10289521        "$439,121.75 "  0.0572  0.005217391     "$2,291.07 "
10289529        "$429,099.96 "  0.0547  0.048695652     "$20,895.30 "
10289531        "$582,777.61 "  0.0547  0.048695652     "$28,378.74 "
10289541        "$563,872.25 "  0.0572  0.005217391     "$2,941.94 "
10289543        "$523,386.32 "  0.05595 0.026956522     "$14,108.67 "
10289545        "$431,669.12 "  0.05595 0.026956522     "$11,636.30 "
10289547        "$498,977.96 "  0.05595 0.026956522     "$13,450.71 "
10289549        "$498,499.24 "  0.0572  0.005217391     "$2,600.87 "
10289551        "$534,904.38 "  0.05595 0.026956522     "$14,419.16 "
10289555        "$428,678.32 "  0.05595 0.026956522     "$11,555.68 "
10289557        "$574,385.28 "  0.05345 0.070434783     "$40,456.70 "
10292755        "$445,556.00 "  0.0572  0.005217391     "$2,324.64 "
10295061        "$549,439.25 "  0.05595 0.026956522     "$14,810.97 "
10297032        "$480,000.00 "  0.05595 0.026956522     "$12,939.13 "
10297054        "$519,200.00 "  0.05595 0.026956522     "$13,995.83 "
10304725        "$458,543.06 "  0.0572  0.005217391     "$2,392.40 "
10304739        "$506,986.03 "  0.0572  0.005217391     "$2,645.14 "
10304755        "$429,529.33 "  0.0522  0.092173913     "$39,591.40 "
10304765        "$549,374.18 "  0.05595 0.026956522     "$14,809.22 "
10304775        "$437,625.90 "  0.05345 0.070434783     "$30,824.09 "
10304777        "$448,740.42 "  0.05595 0.026956522     "$12,096.48 "
10304779        "$427,733.62 "  0.0547  0.048695652     "$20,828.77 "
10304783        "$564,843.04 "  0.05595 0.026956522     "$15,226.20 "
10304807        "$499,001.99 "  0.0572  0.005217391     "$2,603.49 "
10304813        "$419,581.88 "  0.0572  0.005217391     "$2,189.12 "
10304833        "$464,537.09 "  0.0572  0.005217391     "$2,423.67 "
10304845        "$479,041.91 "  0.0572  0.005217391     "$2,499.35 "
10304847        "$447,084.25 "  0.05595 0.026956522     "$12,051.84 "
10304849        "$573,852.30 "  0.0572  0.005217391     "$2,994.01 "
10304887        "$440,560.98 "  0.0572  0.005217391     "$2,298.58 "
10304895        "$449,552.02 "  0.0572  0.005217391     "$2,345.49 "
10304923        "$439,551.40 "  0.05595 0.026956522     "$11,848.78 "
10304927        "$443,557.99 "  0.0572  0.005217391     "$2,314.22 "
10304941        "$499,490.23 "  0.05595 0.026956522     "$13,464.52 "
10304971        "$460,341.27 "  0.0572  0.005217391     "$2,401.78 "
10304985        "$649,350.00 "  0.0572  0.005217391     "$3,387.91 "
10306121        "$467,000.00 "  0.0547  0.048695652     "$22,740.87 "
10308035        "$468,800.00 "  0.05595 0.026956522     "$12,637.22 "
10311035        "$470,050.00 "  0.0547  0.048695652     "$22,889.39 "
10311535        "$644,357.90 "  0.0572  0.005217391     "$3,361.87 "
10314775        "$492,000.00 "  0.05595 0.026956522     "$13,262.61 "
10316611        "$500,000.00 "  0.0572  0.005217391     "$2,608.70 "
10323623        "$544,000.00 "  0.05595 0.026956522     "$14,664.35 "
10329233        "$432,000.00 "  0.05595 0.026956522     "$11,645.22 "
10329497        "$420,000.00 "  0.0572  0.005217391     "$2,191.30 "
10331967        "$920,000.00 "  0.0572  0.005217391     "$4,800.00 "
10332029        "$450,000.00 "  0.05595 0.026956522     "$12,130.43 "
10349693        "$529,459.64 "  0.05595 0.026956522     "$14,272.39 "
10350355        "$459,037.16 "  0.0547  0.048695652     "$22,353.11 "
10369863        "$444,489.00 "  0.0572  0.005217391     "$2,319.07 "





--------------------------------------------------------------------------------

Loan Number Current Balance Net Mortgage Rate  Discount Fraction   PO Balance
10112023        "$150,390.78 "  0.05595 0.026956522     "$4,054.01 "
10144327        "$256,000.00 "  0.05595 0.026956522     "$6,900.87 "
10170229        "$402,982.17 "  0.0567  0.013913043     "$5,606.71 "
10171347        "$154,135.96 "  0.0572  0.005217391     $804.19
10174551        "$98,702.84 "   0.0572  0.005217391     $514.97
10178052        "$300,000.00 "  0.0572  0.005217391     "$1,565.22 "
10181185        "$259,218.13 "  0.0571  0.006956522     "$1,803.26 "
10183961        "$320,000.00 "  0.0572  0.005217391     "$1,669.57 "
10184021        "$380,853.45 "  0.0572  0.005217391     "$1,987.06 "
10185661        "$137,336.55 "  0.0572  0.005217391     $716.54
10185803        "$400,000.00 "  0.05595 0.026956522     "$10,782.61 "
10215017        "$123,627.82 "  0.0572  0.005217391     $645.01
10219447        "$161,477.05 "  0.0572  0.005217391     $842.49
10221411        "$104,780.23 "  0.0547  0.048695652     "$5,102.34 "
10225476        "$270,823.60 "  0.05595 0.026956522     "$7,300.46 "
10227354        "$400,000.00 "  0.05595 0.026956522     "$10,782.61 "
10230632        "$231,900.00 "  0.05595 0.026956522     "$6,251.22 "
10230636        "$270,000.00 "  0.05595 0.026956522     "$7,278.26 "
10231981        "$383,215.06 "  0.05595 0.026956522     "$10,330.15 "
10236286        "$392,650.00 "  0.05595 0.026956522     "$10,584.48 "
10245578        "$318,432.68 "  0.0572  0.005217391     "$1,661.39 "
10251034        "$193,500.00 "  0.0572  0.005217391     "$1,009.57 "
10264125        "$399,092.70 "  0.05595 0.026956522     "$10,758.15 "
10264395        "$180,000.00 "  0.0572  0.005217391     $939.13
10264437        "$280,000.00 "  0.05595 0.026956522     "$7,547.83 "
10265889        "$397,603.79 "  0.0572  0.005217391     "$2,074.45 "
10274944        "$375,650.00 "  0.0572  0.005217391     "$1,959.91 "
10279847        "$378,323.00 "  0.0572  0.005217391     "$1,973.86 "
10285309        "$249,845.01 "  0.05595 0.026956522     "$6,734.95 "
10287289        "$152,000.00 "  0.0547  0.048695652     "$7,401.74 "
10289277        "$187,200.00 "  0.05595 0.026956522     "$5,046.26 "
10289279        "$271,050.00 "  0.0572  0.005217391     "$1,414.17 "
10295709        "$249,600.00 "  0.0572  0.005217391     "$1,302.26 "
10303735        "$159,840.72 "  0.0572  0.005217391     $833.95
10310449        "$156,000.00 "  0.05595 0.026956522     "$4,205.22 "
10311513        "$406,594.83 "  0.0572  0.005217391     "$2,121.36 "
10318375        "$296,300.00 "  0.05595 0.026956522     "$7,987.22 "
10340897        "$130,000.00 "  0.0572  0.005217391     $678.26
10350433        "$371,999.98 "  0.0547  0.048695652     "$18,114.78 "





--------------------------------------------------------------------------------


                                        EXHIBIT THREE

                                INFORMATION TO BE INCLUDED IN
                             MONTHLY DISTRIBUTION DATE STATEMENT

        (i)    the applicable Record Date, Determination Date and Distribution Date;

        (ii)   the aggregate  amount of payments  received with respect to the Mortgage Loans,
including prepayment amounts;

        (iii)  the Servicing Fee and  Subservicing  Fee payable to the Master Servicer and the
Subservicer;

        (iv)   the amount of any other fees or expenses paid;

        (v)    (a) the amount of such  distribution  to the  Certificateholders  of such Class
applied to reduce the Certificate  Principal  Balance  thereof,  and (b) the aggregate  amount
included therein representing Principal Prepayments;

        (vi)   the  amount of such  distribution  to  Holders  of such  Class of  Certificates
allocable to interest;

        (vii)  if the  distribution  to the Holders of such Class of Certificates is less than
the full amount that would be  distributable  to such Holders if there were  sufficient  funds
available therefor, the amount of the shortfall;

        (viii) the aggregate  Certificate  Principal Balance of each Class of Certificates and
the Senior  Percentage  for each Loan  Group,  before and after  giving  effect to the amounts
distributed on such  Distribution  Date,  separately  identifying any reduction thereof due to
Realized Losses other than pursuant to an actual distribution of principal;

        (ix)   the weighted  average  remaining term to maturity of the Mortgage Loans and for
each Loan Group after giving effect to the amounts distributed on such Distribution Date;

        (x)    the weighted  average  Mortgage  Rates of the Mortgage  Loans and for each Loan
Group after giving effect to the amounts distributed on such Distribution Date;

        (xi)   if  applicable,  the Special  Hazard  Amount,  Fraud Loss Amount and Bankruptcy
Amount as of the close of business on the applicable Distribution Date;

        (xii)  the number and Stated  Principal  Balance of the  Mortgage  Loans after  giving
effect to the distribution of principal on such  Distribution  Date and the number of Mortgage
Loans at the  beginning  and end of the  preceding  Due Period,  in the aggregate and for each
Loan Group;

        (xiii) in the  aggregate  and for each Loan  Group,  on the  basis of the most  recent
reports  furnished  to it by  Sub-Servicers,  the  number  and Stated  Principal  Balances  of
Mortgage  Loans that are  Delinquent  (A) 30-59  days,  (B) 60-89 days and (C) 90 or more days
and the number and Stated Principal Balance of Mortgage Loans that are in foreclosure;

        (xiv)  in the  aggregate  and for each Loan Group,  the  aggregate  amount of Realized
Losses for such Distribution Date;

        (xv)   the  amount,  terms and general  purpose of any Advance by the Master  Servicer
pursuant to Section 4.04;

        (xvi)  any material modifications,  extensions or waivers to the terms of the Mortgage
Loans during the Due Period or that have cumulatively become material over time;

        (xvii) any  material  breaches of  Mortgage  Loan  representations  or  warranties  or
covenants in the Agreement.

        (xviii)the related Subordinate Principal Distribution Amount;

        (xix)  in the aggregate and for each Loan Group, the number,  Stated Principal Balance
and actual principal balance of REO Properties;

        (xx)   the aggregate Accrued  Certificate  Interest remaining unpaid, if any, for each
Class of  Certificates,  after giving  effect to the  distribution  made on such  Distribution
Date;

        (xxi)  the Pass-Through Rate with respect to the Class A-V Certificates;

        (xxii) the  Pass-Through  Rates  on  the  Floater  Certificates  and  Inverse  Floater
Certificates for such Distribution  Date,  separately  identifying LIBOR for such Distribution
Date;

        (xxv)  the Notional Amount with respect to each class of Interest Only Certificates;

        (xxiii)the occurrence of the Credit Support Depletion Date;

        (xxiv) the Senior Accelerated  Distribution  Percentage for each Loan Group applicable
to such distribution;

        (xxv)  the Senior Percentage for each Loan Group for such Distribution Date; and

        (xxvi) in the  aggregate  and  for  each  Loan  Group,  the  aggregate  amount  of any
recoveries on previously foreclosed loans from Sellers.

In the case of  information  furnished  pursuant to clauses  (i) and (ii)  above,  the amounts
shall be expressed as a dollar amount per Certificate with a $1,000 denomination.

The Trustee's  internet  website will  initially be located at  http://www.usbank.com/mbs.  To
receive this statement via first class mail, telephone the Trustee at 1 (800) 934-6802.






--------------------------------------------------------------------------------


                                         EXHIBIT FOUR

                           STANDARD TERMS OF POOLING AND SERVICING
                            AGREEMENT DATED AS OF JANUARY 1, 2006

                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT



                                 Dated as of January 1, 2006



                       Residential Funding Mortgage Securities I, Inc.



                              Mortgage Pass-Through Certificates




==============================================================================================





--------------------------------------------------------------------------------

                                       TABLE OF CONTENTS

                                                                                         PAGE

ARTICLE I      DEFINITIONS..................................................................1

        Section 1.01.     Definitions.......................................................1

        Section 1.02.     Use of Words and Phrases.........................................31

ARTICLE II     CONVEYANCE OF MORTGAGE LOANS;  ORIGINAL ISSUANCE OF CERTIFICATES............31

        Section 2.01.     Conveyance of Mortgage Loans.....................................32

        Section 2.02.     Acceptance by Trustee............................................38

        Section 2.03.     Representations, Warranties and Covenants of the Master
                          Servicer and the Company.........................................39

        Section 2.04.     Representations and Warranties of Residential Funding............41

        Section 2.05.     Execution and Authentication of Certificates/Issuance of
                          Certificates Evidencing Interests in REMIC I.....................43

        Section 2.06.     Conveyance of Uncertificated REMIC I and REMIC II Regular
                          Interests; Acceptance by the Trustee.............................43

        Section 2.07.     Issuance of Certificates Evidencing Interests in REMIC II........43

        Section 2.08.     Purposes and Powers of the Trust.................................43

ARTICLE III    ADMINISTRATION AND SERVICING OF MORTGAGE LOANS..............................43

        Section 3.01.     Master Servicer to Act as Servicer...............................43

        Section 3.02.     Subservicing Agreements Between Master Servicer and
                          Subservicers; Enforcement of Subservicers' and Sellers'
                          Obligations......................................................45

        Section 3.03.     Successor Subservicers...........................................46

        Section 3.04.     Liability of the Master Servicer.................................47

        Section 3.05.     No Contractual Relationship Between Subservicer and Trustee
                          or Certificateholders............................................47

        Section 3.06.     Assumption or Termination of Subservicing Agreements by
                          Trustee..........................................................47

        Section 3.07.     Collection of Certain Mortgage Loan Payments; Deposits to
                          Custodial Account................................................48

        Section 3.08.     Subservicing Accounts; Servicing Accounts........................50

        Section 3.09.     Access to Certain Documentation and Information Regarding
                          the Mortgage Loans...............................................52

        Section 3.10.     Permitted Withdrawals from the Custodial Account.................52

        Section 3.11.     Maintenance of the Primary Insurance Policies; Collections
                          Thereunder.......................................................54

        Section 3.12.     Maintenance of Fire Insurance and Omissions and Fidelity
                          Coverage.........................................................55

        Section 3.13.     Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments.....................56

        Section 3.14.     Realization Upon Defaulted Mortgage Loans........................58

        Section 3.15.     Trustee to Cooperate; Release of Mortgage Files..................62

        Section 3.16.     Servicing and Other Compensation; Compensating Interest..........63

        Section 3.17.     Reports to the Trustee and the Company...........................64

        Section 3.18.     Annual Statement as to Compliance................................64

        Section 3.19.     Annual Independent Public Accountants' Servicing Report..........65

        Section 3.20.     Rights of the Company in Respect of the Master Servicer..........65

        Section 3.21.     Administration of Buydown Funds..................................66

        Section 3.22.     Advance Facility.................................................66

ARTICLE IV     PAYMENTS TO CERTIFICATEHOLDERS..............................................70

        Section 4.01.     Certificate Account..............................................70

        Section 4.02.     Distributions....................................................71

        Section 4.03.     Statements to Certificateholders; Statements to Rating
                          Agencies; Exchange Act Reporting.................................71

        Section 4.04.     Distribution of Reports to the Trustee and the Company;
                          Advances by the Master Servicer..................................73

        Section 4.05.     Allocation of Realized Losses....................................74

        Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged Property....75

        Section 4.07.     Optional Purchase of Defaulted Mortgage Loans....................75

        Section 4.08.     Surety Bond......................................................75

ARTICLE V      THE CERTIFICATES............................................................76

        Section 5.01.     The Certificates.................................................76

        Section 5.02.     Registration of Transfer and Exchange of Certificates............78

        Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates................84

        Section 5.04.     Persons Deemed Owners............................................84

        Section 5.05.     Appointment of Paying Agent......................................85

ARTICLE VI     THE COMPANY AND THE MASTER SERVICER.........................................85

        Section 6.01.     Respective Liabilities of the Company and the Master Servicer....85

        Section 6.02.     Merger or Consolidation of the Company or the Master
                          Servicer; Assignment of Rights and Delegation of Duties by
                          Master Servicer..................................................85

        Section 6.03.     Limitation on Liability of the Company, the Master Servicer
                          and Others.......................................................86

        Section 6.04.     Company and Master Servicer Not to Resign........................87

ARTICLE VII    DEFAULT.....................................................................87

        Section 7.01.     Events of Default................................................87

        Section 7.02.     Trustee or Company to Act; Appointment of Successor..............89

        Section 7.03.     Notification to Certificateholders...............................90

        Section 7.04.     Waiver of Events of Default......................................91

ARTICLE VIII   CONCERNING THE TRUSTEE......................................................91

        Section 8.01.     Duties of Trustee................................................91

        Section 8.02.     Certain Matters Affecting the Trustee............................93

        Section 8.03.     Trustee Not Liable for Certificates or Mortgage Loans............94

        Section 8.04.     Trustee May Own Certificates.....................................95

        Section 8.05.     Master Servicer to Pay Trustee's Fees and Expenses;
                          Indemnification..................................................95

        Section 8.06.     Eligibility Requirements for Trustee.............................96

        Section 8.07.     Resignation and Removal of the Trustee...........................96

        Section 8.08.     Successor Trustee................................................97

        Section 8.09.     Merger or Consolidation of Trustee...............................98

        Section 8.10.     Appointment of Co-Trustee or Separate Trustee....................98

        Section 8.11.     Appointment of Custodians........................................99

        Section 8.12.     Appointment of Office or Agency..................................99

ARTICLE IX     TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES........................99

        Section 9.01.     Optional Purchase by the Master Servicer of All
                          Certificates; Termination Upon Purchase by the Master
                          Servicer or Liquidation of All Mortgage Loans....................99

        Section 9.02.     Additional Termination Requirements.............................103

        Section 9.03.     Termination of Multiple REMICs..................................104

ARTICLE X      REMIC PROVISIONS...........................................................104

        Section 10.01.    REMIC Administration............................................104

        Section 10.02.    Master Servicer, REMIC Administrator and Trustee
                          Indemnification.................................................107

        Section 10.03.    Designation of REMIC(s).........................................108

ARTICLE XI     MISCELLANEOUS PROVISIONS...................................................108

        Section 11.01.    Amendment.......................................................108
        Section 11.02.    Recordation of Agreement; Counterparts..........................111

        Section 11.03.    Limitation on Rights of Certificateholders......................111

        Section 11.04.    Governing Law...................................................112

        Section 11.05.    Notices.........................................................112

        Section 11.06.    Required Notices to Rating Agency and Subservicer...............112

        Section 11.07.    Severability of Provisions......................................113

        Section 11.08.    Supplemental Provisions for Resecuritization....................113

        Section 11.09.    Allocation of Voting Rights.....................................114

ARTICLE XII    COMPLIANCE WITH REGULATION AB..............................................114

        Section 12.01.    Intent of Parties; Reasonableness...............................114

        Section 12.02.    Additional Representations and Warranties of the Trustee........114

        Section 12.03.    Information to be Provided by the Trustee.......................115

        Section 12.04.    Report on Assessment of Compliance and Attestation..............115

        Section 12.05.    Indemnification; Remedies.......................................116






--------------------------------------------------------------------------------



EXHIBITS

Exhibit A:     Form of Class A Certificate
Exhibit B:     Form of Class M Certificate
Exhibit C:     Form of Class B Certificate
Exhibit D:     Form of Class R Certificate
Exhibit E:     Form of Seller/Servicer Contract
Exhibit F:     Forms of Request for Release
Exhibit G-1:   Form of Transfer Affidavit and Agreement
Exhibit G-2:   Form of Transferor Certificate
Exhibit H:     Form of Investor Representation Letter
Exhibit I:     Form of Transferor Representation Letter
Exhibit J:     Form of Rule 144A Investment Representation Letter
Exhibit K:     Text of  Amendment  to Pooling  and  Servicing  Agreement  Pursuant  to Section
               11.01(e) for a Limited Guaranty
Exhibit L:     Form of Limited Guaranty
Exhibit M:     Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N:     Request for Exchange Form
Exhibit O:     Form of Form 10-K Certification
Exhibit P:     Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q:     Information  to be  Provided  by the Master  Servicer  to the  Rating  Agencies
               Relating to Reportable Modified Mortgage Loans
Exhibit R:     Servicing Criteria






--------------------------------------------------------------------------------


        This is the Standard Terms of Pooling and Servicing Agreement,  dated as of January 1,
2006 (the "Standard  Terms",  and as incorporated by reference into a Series  Supplement dated
as of the  Cut-off  Date,  the  "Pooling  and  Servicing  Agreement"  or  "Agreement"),  among
RESIDENTIAL  FUNDING MORTGAGE  SECURITIES I, INC., as the company (together with its permitted
successors and assigns, the "Company"),  RESIDENTIAL FUNDING  CORPORATION,  as master servicer
(together with its permitted successors and assigns,  the "Master Servicer"),  and the trustee
named in the  applicable  Series  Supplement  (together  with  its  permitted  successors  and
assigns, the "Trustee").

                                    PRELIMINARY STATEMENT:

        The Company intends to sell certain mortgage pass-through certificates  (collectively,
the  "Certificates"),  to be issued  under each  Agreement in multiple  classes,  which in the
aggregate will evidence the entire beneficial ownership interest in the Mortgage Loans.

        In consideration of the mutual agreements herein  contained,  the Company,  the Master
Servicer and the Trustee agree as follows:

ARTICLE I
                                         DEFINITIONS

Section 1.01...Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accretion Termination Date:  As defined in the Series Supplement.

        Accrual Certificates:  As defined in the Series Supplement.

        Accrued  Certificate  Interest:  With  respect to each  Distribution  Date,  as to any
Class or Subclass of  Certificates  (other than any  Principal  Only  Certificates),  interest
accrued during the related  Interest  Accrual Period at the related  Pass-Through  Rate on the
Certificate   Principal  Balance  or  Notional  Amount  thereof   immediately  prior  to  such
Distribution Date. Accrued  Certificate  Interest will be calculated on the basis of a 360-day
year,  consisting of twelve 30-day months.  In each case Accrued  Certificate  Interest on any
Class or Subclass of Certificates will be reduced by the amount of:

        (i)    Prepayment  Interest  Shortfalls on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups,  on the Mortgage  Loans in the related
               Loan Group (to the extent not offset by the Master  Servicer  with a payment of
               Compensating Interest as provided in Section 4.01),

        (ii)   the interest  portion  (adjusted to the Net Mortgage  Rate (or the Modified Net
               Mortgage Rate in the case of a Modified  Mortgage  Loan)) of Realized Losses on
               all Mortgage  Loans or, if the  Mortgage  Pool is comprised of two or more Loan
               Groups,  on the  Mortgage  Loans in the related  Loan Group  (including  Excess
               Special  Hazard  Losses,  Excess Fraud  Losses,  Excess  Bankruptcy  Losses and
               Extraordinary  Losses) not allocated  solely to one or more specific Classes of
               Certificates pursuant to Section 4.05,

        (iii)  the interest  portion of Advances that were (A) previously made with respect to
               a Mortgage Loan or REO Property on all Mortgage  Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups,  on the Mortgage  Loans in the related
               Loan Group, which remained  unreimbursed  following the Cash Liquidation or REO
               Disposition  of such  Mortgage Loan or REO Property or (B) made with respect to
               delinquencies  that were  ultimately  determined  to be Excess  Special  Hazard
               Losses,  Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
               and

        (iv)   any other interest shortfalls not covered by the subordination  provided by the
               Class M Certificates and Class B Certificates,  including  interest that is not
               collectible from the Mortgagor pursuant to the Relief Act,

with all such  reductions  allocated (A) among all of the  Certificates in proportion to their
respective  amounts of Accrued  Certificate  Interest payable on such Distribution Date absent
such  reductions  or (B) if the Mortgage  Pool is  comprised  of two or more Loan Groups,  the
related  Senior  Percentage  of such  reductions  among the  related  Senior  Certificates  in
proportion  to the amounts of Accrued  Certificate  Interest  payable  from the  related  Loan
Group  on  such  Distribution  Date  absent  such  reductions,  with  the  remainder  of  such
reductions  allocated  among the holders of the Class M Certificates  and Class B Certificates
in proportion to their  respective  amounts of Accrued  Certificate  Interest  payable on such
Distribution  Date absent such  reductions.  In  addition  to that  portion of the  reductions
described in the preceding  sentence  that are allocated to any Class of Class B  Certificates
or any Class of Class M Certificates,  Accrued  Certificate  Interest on such Class of Class B
Certificates  or such Class of Class M  Certificates  will be reduced by the interest  portion
(adjusted  to the Net  Mortgage  Rate) of Realized  Losses that are  allocated  solely to such
Class of Class B Certificates or such Class of Class M Certificates pursuant to Section 4.05.

        Addendum and Assignment  Agreement:  The Addendum and Assignment  Agreement,  dated as
of January 31, 1995, between MLCC and the Master Servicer.

        Additional  Collateral:  Any  of the  following  held,  in  addition  to  the  related
Mortgaged  Property,  as security for a Mortgage  Loan:  (i) all money,  securities,  security
entitlements,  accounts, general intangibles, payment rights, instruments,  documents, deposit
accounts,  certificates of deposit,  commodities  contracts and other investment  property and
other  property of whatever kind or  description  now existing or hereafter  acquired which is
pledged as security for the  repayment of such Mortgage  Loan,  (ii)  third-party  guarantees,
and (A) all money, securities, security entitlements,  accounts, general intangibles,  payment
rights,  instruments,  documents,  deposit  accounts,  certificates  of  deposit,  commodities
contracts and other  investment  property and other  property of whatever kind or  description
now existing or hereafter  acquired  which is pledged as collateral  for such guarantee or (B)
any  mortgaged  property  securing  the  performance  of such  guarantee,  or (iii) such other
collateral as may be set forth in the Series Supplement.

        Additional  Collateral  Loan:  Each  Mortgage  Loan that is  supported  by  Additional
Collateral.

        Adjusted   Mortgage  Rate:  With  respect  to  any  Mortgage  Loan  and  any  date  of
determination,  the Mortgage Rate borne by the related  Mortgage Note,  less the rate at which
the related Subservicing Fee accrues.

        Advance:  As to any Mortgage Loan, any advance made by the Master  Servicer,  pursuant
to Section 4.04.

        Affiliate:  With respect to any Person,  any other Person  controlling,  controlled by
or under  common  control  with  such  first  Person.  For the  purposes  of this  definition,
"control"  means the power to direct the management  and policies of such Person,  directly or
indirectly,  whether  through the  ownership of voting  securities,  by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the foregoing.

        Ambac:  Ambac Assurance Corporation (formerly known as AMBAC Indemnity Corporation).

        Amount Held for Future  Distribution:  As to any  Distribution  Date and, with respect
to any  Mortgage  Pool that is  comprised  of two or more Loan  Groups,  each Loan Group,  the
total of the amounts held in the  Custodial  Account at the close of business on the preceding
Determination Date on account of (i) Liquidation Proceeds,  Subsequent  Recoveries,  Insurance
Proceeds,  Curtailments,  Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04 or
4.07 and Mortgage  Loan  substitutions  made pursuant to Section 2.03 or 2.04 received or made
in the month of such  Distribution  Date  (other  than such  Liquidation  Proceeds,  Insurance
Proceeds  and  purchases  of Mortgage  Loans that the Master  Servicer has deemed to have been
received  in  the  preceding  month  in  accordance  with  Section  3.07(b)),   and  Principal
Prepayments  in Full  made  after the  related  Prepayment  Period,  and (ii)  payments  which
represent  early  receipt of  scheduled  payments of  principal  and interest due on a date or
dates subsequent to the related Due Date.

        Appraised Value: As to any Mortgaged  Property,  the lesser of (i) the appraised value
of such Mortgaged  Property  based upon the appraisal  made at the time of the  origination of
the related  Mortgage  Loan,  and (ii) the sales price of the Mortgaged  Property at such time
of origination,  except in the case of a Mortgaged  Property securing a refinanced or modified
Mortgage Loan as to which it is either the appraised value  determined  above or the appraised
value determined in an appraisal at the time of refinancing or  modification,  as the case may
be.

        Assigned  Contracts:  With  respect to any  Pledged  Asset  Loan:  the Credit  Support
Pledge  Agreement;  the  Funding  and  Pledge  Agreement,  among  GMAC  Mortgage  Corporation,
National  Financial  Services  Corporation  and the  Mortgagor  or other  person  pledging the
related  Pledged  Assets;  the  Additional   Collateral   Agreement,   between  GMAC  Mortgage
Corporation and the Mortgagor or other person  pledging the related  Pledged  Assets;  or such
other contracts as may be set forth in the Series Supplement.

        Assignment:   An  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in recordable form,  sufficient  under the laws of the  jurisdiction  wherein the
related  Mortgaged  Property is located to reflect of record the sale of the Mortgage  Loan to
the Trustee for the benefit of  Certificateholders,  which  assignment,  notice of transfer or
equivalent  instrument  may  be in  the  form  of one or  more  blanket  assignments  covering
Mortgages  secured by Mortgaged  Properties  located in the same  county,  if permitted by law
and accompanied by an Opinion of Counsel to that effect.

        Assignment  Agreement:  The  Assignment and  Assumption  Agreement,  dated the Closing
Date, between  Residential  Funding and the Company relating to the transfer and assignment of
the Mortgage Loans.

        Assignment of Proprietary  Lease:  With respect to a Cooperative  Loan, the assignment
of the related  Cooperative  Lease from the  Mortgagor to the  originator  of the  Cooperative
Loan.

        Available  Distribution  Amount:  As to any Distribution Date and, with respect to any
Mortgage Pool  comprised of two or more Loan Groups,  each Loan Group,  an amount equal to (a)
the sum of (i) the amount  relating to the Mortgage Loans on deposit in the Custodial  Account
as of the close of business on the immediately  preceding  Determination  Date,  including any
Subsequent  Recoveries,  and amounts deposited in the Custodial Account in connection with the
substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of any Advance made on
the immediately  preceding  Certificate  Account Deposit Date,  (iii) any amount  deposited in
the  Certificate  Account on the related  Certificate  Account  Deposit  Date  pursuant to the
second  paragraph of Section  3.12(a),  (iv) any amount  deposited in the Certificate  Account
pursuant to Section  4.07 and any  amounts  deposited  in the  Custodial  Account  pursuant to
Section  9.01,  (v) any amount that the Master  Servicer is not permitted to withdraw from the
Custodial  Account or the Certificate  Account  pursuant to Section  3.16(e),  (vi) any amount
received by the Trustee pursuant to the Surety Bond in respect of such  Distribution  Date and
(vii) the proceeds of any Pledged Assets received by the Master  Servicer,  reduced by (b) the
sum as of the close of business on the  immediately  preceding  Determination  Date of (x) the
Amount Held for Future  Distribution,  and (y) amounts permitted to be withdrawn by the Master
Servicer  from the  Custodial  Account in respect of the  Mortgage  Loans  pursuant to clauses
(ii)-(x),  inclusive,  of Section 3.10(a). Such amount shall be determined separately for each
Loan Group.  Additionally,  with respect to any Mortgage Pool that is comprised of two or more
Loan Groups, if on any Distribution  Date  Compensating  Interest provided pursuant to Section
3.16(e)  is less  than  Prepayment  Interest  Shortfalls  incurred  on the  Mortgage  Loans in
connection with Principal  Prepayments in Full received during the related  Prepayment  Period
and  Curtailments  made in the prior  calendar  month,  such  Compensating  Interest  shall be
allocated on such Distribution Date to the Available  Distribution  Amount for each Loan Group
on a pro rata basis in accordance  with the  respective  amounts of such  Prepayment  Interest
Shortfalls  incurred on the Mortgage Loans in such Loan Group in respect of such  Distribution
Date.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Bankruptcy  Loss:  With  respect to any Mortgage  Loan, a Deficient  Valuation or Debt
Service Reduction;  provided,  however,  that neither a Deficient Valuation nor a Debt Service
Reduction  shall be deemed a  Bankruptcy  Loss  hereunder  so long as the Master  Servicer has
notified the Trustee in writing that the Master  Servicer is diligently  pursuing any remedies
that may exist in  connection  with the  representations  and  warranties  made  regarding the
related  Mortgage Loan and either (A) the related  Mortgage Loan is not in default with regard
to payments due  thereunder or (B)  delinquent  payments of principal  and interest  under the
related  Mortgage Loan and any premiums on any applicable  primary hazard insurance policy and
any related  escrow  payments in respect of such Mortgage Loan are being advanced on a current
basis by the Master  Servicer or a  Subservicer,  in either case without  giving effect to any
Debt Service Reduction.

        Book-Entry  Certificate:  Any Certificate  registered in the name of the Depository or
its nominee, and designated as such in the Preliminary Statement to the Series Supplement.

        Business  Day:  Any day other than (i) a  Saturday  or a Sunday or (ii) a day on which
banking  institutions  in the  State  of New  York,  the  State  of  Michigan,  the  State  of
California  , the State of Illinois or the City of St. Paul,  Minnesota  (and such other state
or states in which the Custodial  Account or the Certificate  Account are at the time located)
are required or authorized by law or executive order to be closed.

        Buydown  Funds:  Any amount  contributed  by the seller of a Mortgaged  Property,  the
Company or other source in order to enable the  Mortgagor  to reduce the payments  required to
be made from the  Mortgagor's  funds in the early years of a Mortgage Loan.  Buydown Funds are
not part of the Trust Fund prior to deposit into the Custodial or Certificate Account.

        Buydown  Mortgage Loan:  Any Mortgage Loan as to which a specified  amount of interest
is paid out of related Buydown Funds in accordance with a related buydown agreement.

        Capitalization  Reimbursement  Amount:  As to any  Distribution  Date,  the  amount of
Advances  or  Servicing  Advances  that were  added to the  Stated  Principal  Balance  of the
related  Mortgage Loans during the prior calendar month and reimbursed to the Master  Servicer
or Subservicer on or prior to such  Distribution Date pursuant to Section  3.10(a)(vii),  plus
the  Capitalization  Reimbursement  Shortfall  Amount  remaining  unreimbursed  from any prior
Distribution  Date and  reimbursed to the Master  Servicer or  Subservicer on or prior to such
Distribution Date.

        Capitalization  Reimbursement  Shortfall  Amount:  As to any  Distribution  Date,  the
amount,  if any, by which the amount of Advances or Servicing  Advances that were added to the
Stated  Principal  Balance of the Mortgage  Loans during the preceding  calendar month exceeds
the  amount  of  principal   payments  on  the  Mortgage   Loans  included  in  the  Available
Distribution Amount for that Distribution Date.

        Call Rights:  As defined in Section 9.01(f).

        Cash Liquidation:  As to any defaulted  Mortgage Loan other than a Mortgage Loan as to
which  an REO  Acquisition  occurred,  a  determination  by the  Master  Servicer  that it has
received all Insurance  Proceeds,  Liquidation  Proceeds and other payments or cash recoveries
which the  Master  Servicer  reasonably  and in good faith  expects to be finally  recoverable
with respect to such Mortgage Loan.

        Certificate  Account  Deposit  Date:  As to any  Distribution  Date,  the Business Day
prior thereto.

        Certificateholder  or Holder:  The Person in whose name a Certificate is registered in
the  Certificate  Register,  and,  in respect of any  Insured  Certificates,  the  Certificate
Insurer to the extent of Cumulative  Insurance  Payments,  except that neither a  Disqualified
Organization  nor a Non-United  States Person shall be a holder of a Class R  Certificate  for
purposes  hereof and,  solely for the purpose of giving any consent or  direction  pursuant to
this Agreement, any Certificate,  other than a Class R Certificate,  registered in the name of
the Company,  the Master Servicer or any Subservicer or any Affiliate  thereof shall be deemed
not to be outstanding  and the Percentage  Interest or Voting Rights  evidenced  thereby shall
not be  taken  into  account  in  determining  whether  the  requisite  amount  of  Percentage
Interests  or Voting  Rights  necessary  to effect  any such  consent  or  direction  has been
obtained.  All  references  herein to  "Holders"  or  "Certificateholders"  shall  reflect the
rights  of  Certificate  Owners  as they may  indirectly  exercise  such  rights  through  the
Depository  and  participating   members  thereof,   except  as  otherwise  specified  herein;
provided,  however,  that  the  Trustee  shall be  required  to  recognize  as a  "Holder"  or
"Certificateholder"  only  the  Person  in  whose  name a  Certificate  is  registered  in the
Certificate Register.

        Certificate Insurer:  As defined in the Series Supplement.

        Certificate  Owner:  With respect to a Book-Entry  Certificate,  the Person who is the
beneficial owner of such Certificate,  as reflected on the books of an indirect  participating
brokerage  firm for which a Depository  Participant  acts as agent,  if any, and  otherwise on
the books of a Depository Participant, if any, and otherwise on the books of the Depository.

        Certificate  Principal  Balance:  With  respect to each  Certificate  (other  than any
Interest Only Certificate), on any date of determination, an amount equal to:

        (i)    the Initial  Certificate  Principal Balance of such Certificate as specified on
               the face thereof, plus

        (ii)   any Subsequent  Recoveries added to the Certificate  Principal  Balance of such
               Certificate pursuant to Section 4.02, plus

        (iii)  in the case of each  Accrual  Certificate,  an  amount  equal to the  aggregate
               Accrued  Certificate  Interest  added  to  the  Certificate  Principal  Balance
               thereof prior to such date of determination, minus

        (iv)   the  sum of (x)  the  aggregate  of all  amounts  previously  distributed  with
               respect to such  Certificate  (or any predecessor  Certificate)  and applied to
               reduce the Certificate  Principal  Balance thereof  pursuant to Section 4.02(a)
               and (y) the  aggregate  of all  reductions  in  Certificate  Principal  Balance
               deemed  to  have  occurred  in  connection  with  Realized  Losses  which  were
               previously  allocated  to such  Certificate  (or any  predecessor  Certificate)
               pursuant to Section 4.05;

provided,  that the  Certificate  Principal  Balance of the Class of Subordinate  Certificates
with the Lowest  Priority  at any given time  shall be further  reduced by an amount  equal to
the Percentage  Interest  evidenced by such Certificate  multiplied by the excess,  if any, of
(A) the then  aggregate  Certificate  Principal  Balance of all Classes of  Certificates  then
outstanding over (B) the then aggregate Stated Principal Balance of the Mortgage Loans.

        Certificate  Register  and  Certificate  Registrar:  The register  maintained  and the
registrar appointed pursuant to Section 5.02.

        Class:  Collectively,  all of the  Certificates  bearing  the  same  designation.  The
initial Class A-V  Certificates  and any Subclass  thereof issued  pursuant to Section 5.01(c)
shall be a single Class for purposes of this Agreement.

        Class  A-P  Certificate:  Any  one of  the  Certificates  designated  as a  Class  A-P
        Certificate.

        Class  A-P  Collection  Shortfall:  With  respect  to  the  Cash  Liquidation  or  REO
Disposition of a Discount  Mortgage Loan and any  Distribution  Date, the excess of the amount
described in Section 4.02(b)(i)(C)(1) over the amount described in Section 4.02(b)(i)(C)(2).

        Class A-P Principal Distribution Amount:  As defined in Section 4.02.

        Class  A-V  Certificate:  Any  one of  the  Certificates  designated  as a  Class  A-V
Certificate, including any Subclass thereof.

        Class  B  Certificate:  Any  one  of  the  Certificates  designated  as  a  Class  B-1
Certificate, Class B-2 Certificate or Class B-3 Certificate.

        Class  M  Certificate:  Any  one  of  the  Certificates  designated  as  a  Class  M-1
Certificate, Class M-2 Certificate or Class M-3 Certificate.

        Closing Date:  As defined in the Series Supplement.

        Code:  The Internal Revenue Code of 1986.

        Combined  Collateral  LLC:  Combined  Collateral  LLC,  a Delaware  limited  liability
company.

        Commission:  The Securities and Exchange Commission.

        Compensating  Interest:  With  respect to any  Distribution  Date,  an amount equal to
Prepayment  Interest  Shortfalls  resulting  from  Principal  Prepayments  in Full  during the
related  Prepayment  Period and  Curtailments  during the prior calendar month and included in
the Available  Distribution  Amount for such  Distribution  Date, but not more than the lesser
of  (a)  one-twelfth  of  0.125%  of the  Stated  Principal  Balance  of  the  Mortgage  Loans
immediately  preceding  such  Distribution  Date and (b) the sum of the  Servicing Fee and all
income and gain on amounts  held in the  Custodial  Account  and the  Certificate  Account and
payable to the  Certificateholders  with respect to such Distribution Date;  provided that for
purposes of this  definition  the amount of the Servicing Fee will not be reduced  pursuant to
Section 7.02(a) except as may be required pursuant to the last sentence of such paragraph.

        Cooperative:  A private,  cooperative  housing  corporation  which owns or leases land
and all or part of a building or buildings,  including apartments,  spaces used for commercial
purposes  and common  areas  therein  and whose  board of  directors  authorizes,  among other
things, the sale of Cooperative Stock.

        Cooperative  Apartment:  A dwelling unit in a multi-dwelling  building owned or leased
by a Cooperative,  which unit the Mortgagor has an exclusive  right to occupy  pursuant to the
terms of a proprietary lease or occupancy agreement.

        Cooperative  Lease:  With respect to a  Cooperative  Loan,  the  proprietary  lease or
occupancy  agreement with respect to the Cooperative  Apartment  occupied by the Mortgagor and
relating to the related  Cooperative  Stock,  which lease or  agreement  confers an  exclusive
right to the holder of such Cooperative Stock to occupy such apartment.

        Cooperative  Loans:  Any of the  Mortgage  Loans  made  in  respect  of a  Cooperative
Apartment,  evidenced  by a Mortgage  Note and secured by (i) a Security  Agreement,  (ii) the
related  Cooperative  Stock  Certificate,  (iii) an assignment of the Cooperative  Lease, (iv)
financing  statements  and (v) a stock  power (or other  similar  instrument),  and  ancillary
thereto,  a  recognition   agreement  between  the  Cooperative  and  the  originator  of  the
Cooperative  Loan,  each of which was  transferred  and  assigned to the  Trustee  pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative  Stock: With respect to a Cooperative  Loan, the single  outstanding class
of stock, partnership interest or other ownership instrument in the related Cooperative.

        Cooperative  Stock  Certificate:  With  respect  to  a  Cooperative  Loan,  the  stock
certificate or other instrument evidencing the related Cooperative Stock.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Credit Support  Depletion Date: The first  Distribution  Date on which the Certificate
Principal Balances of the Subordinate Certificates have been reduced to zero.

        Credit Support Pledge  Agreement:  The Credit  Support Pledge  Agreement,  dated as of
November 24, 1998, among the Master Servicer,  GMAC Mortgage Corporation,  Combined Collateral
LLC and The First National Bank of Chicago (now known as Bank One, National  Association),  as
custodian.

        Cumulative Insurance Payments:  As defined in the Series Supplement.

        Curtailment:  Any Principal  Prepayment  made by a Mortgagor  which is not a Principal
Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained  pursuant
to Section 3.07 in the name of a depository  institution,  as custodian for the holders of the
Certificates,  for the holders of certain other  interests in mortgage  loans serviced or sold
by the Master  Servicer  and for the Master  Servicer,  into  which the  amounts  set forth in
Section 3.07 shall be deposited  directly.  Any such account or accounts  shall be an Eligible
Account.

        Custodial  Agreement:  An agreement  that may be entered  into among the Company,  the
Master  Servicer,  the  Trustee  and a Custodian  pursuant  to which the  Custodian  will hold
certain documents relating to the Mortgage Loans on behalf of the Trustee.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off  Date  Principal  Balance:  As to any  Mortgage  Loan,  the  unpaid  principal
balance  thereof at the Cut-off Date after giving effect to all  installments of principal due
on or prior thereto (or due during the month of the Cut-Off Date), whether or not received.

        Debt  Service  Reduction:  With  respect to any  Mortgage  Loan,  a  reduction  in the
scheduled  Monthly  Payment for such Mortgage Loan by a court of competent  jurisdiction  in a
proceeding  under the  Bankruptcy  Code,  except  such a  reduction  constituting  a Deficient
Valuation or any reduction that results in a permanent forgiveness of principal.

        Deficient  Valuation:  With  respect to any  Mortgage  Loan, a valuation by a court of
competent  jurisdiction of the Mortgaged  Property in an amount less than the then outstanding
indebtedness  under the Mortgage  Loan, or any reduction in the amount of principal to be paid
in connection with any scheduled  Monthly Payment that constitutes a permanent  forgiveness of
principal, which valuation or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any Certificate other than a Book-Entry Certificate.

        Deleted  Mortgage  Loan: A Mortgage  Loan  replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent:  As used herein,  a Mortgage  Loan is considered to be: "30 to 59 days" or
"30 or more days"  delinquent  when a payment due on any scheduled due date remains  unpaid as
of the close of business on the last  business  day  immediately  prior to the next  following
monthly  scheduled due date;  "60 to 89 days" or "60 or more days"  delinquent  when a payment
due on any  scheduled  due  date  remains  unpaid  as of the  close  of  business  on the last
business day  immediately  prior to the second  following  monthly  scheduled due date; and so
on. The  determination  as to whether a Mortgage  Loan falls into these  categories is made as
of the close of  business on the last  business  day of each month.  For  example,  a Mortgage
Loan with a payment  due on July 1 that  remained  unpaid as of the close of  business on July
31 would then be  considered to be 30 to 59 days  delinquent.  Delinquency  information  as of
the Cut-off Date is  determined  and prepared as of the close of business on the last business
day immediately prior to the Cut-off Date.

        Depository:  The  Depository  Trust  Company,  or any successor  Depository  hereafter
named. The nominee of the initial  Depository for purposes of registering  those  Certificates
that are to be Book-Entry  Certificates  is Cede & Co. The Depository  shall at all times be a
"clearing  corporation"  as defined in Section  8-102(a)(5) of the Uniform  Commercial Code of
the  State of New York and a  "clearing  agency"  registered  pursuant  to the  provisions  of
Section 17A of the Securities Exchange Act of 1934, as amended.

        Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or
other  Person  for whom  from  time to time a  Depository  effects  book-entry  transfers  and
pledges of securities deposited with the Depository.

        Destroyed  Mortgage Note: A Mortgage Note the original of which was  permanently  lost
or destroyed and has not been replaced.

        Determination Date:  As defined in the Series Supplement.

        Discount  Fraction:  With  respect  to  each  Discount  Mortgage  Loan,  the  fraction
expressed as a  percentage,  the  numerator  of which is the Discount Net Mortgage  Rate minus
the Net  Mortgage  Rate (or the  initial  Net  Mortgage  Rate  with  respect  to any  Discount
Mortgage  Loans as to which the  Mortgage  Rate is  modified  pursuant  to  3.07(a))  for such
Mortgage Loan and the  denominator  of which is the Discount Net Mortgage  Rate.  The Discount
Fraction  with respect to each Discount  Mortgage Loan is set forth as an exhibit  attached to
the Series Supplement.

        Discount  Mortgage  Loan: Any Mortgage Loan having a Net Mortgage Rate (or the initial
Net Mortgage  Rate) of less than the  Discount  Net  Mortgage  Rate per annum and any Mortgage
Loan  deemed  to  be a  Discount  Mortgage  Loan  pursuant  to  the  definition  of  Qualified
Substitute Mortgage Loan.

        Discount Net Mortgage Rate:  As defined in the Series Supplement.

        Disqualified Organization:  Any organization defined as a "disqualified  organization"
under Section  860E(e)(5) of the Code,  and if not otherwise  included,  any of the following:
(i) the United  States,  any State or political  subdivision  thereof,  any  possession of the
United  States,  or any  agency or  instrumentality  of any of the  foregoing  (other  than an
instrumentality  which is a  corporation  if all of its  activities  are  subject  to tax and,
except  for  Freddie  Mac,  a  majority  of its board of  directors  is not  selected  by such
governmental unit), (ii) a foreign government, any international  organization,  or any agency
or  instrumentality  of any of the  foregoing,  (iii) any  organization  (other  than  certain
farmers'  cooperatives  described  in Section  521 of the Code)  which is exempt  from the tax
imposed  by Chapter 1 of the Code  (including  the tax  imposed by Section  511 of the Code on
unrelated business taxable income), (iv) rural electric and telephone  cooperatives  described
in Section  1381(a)(2)(C)  of the Code, (v) any "electing  large  partnership,"  as defined in
Section  775(a) of the Code and (vi) any other Person so  designated by the Trustee based upon
an Opinion of Counsel that the holding of an Ownership  Interest in a Class R  Certificate  by
such Person may cause the Trust Fund or any Person  having an Ownership  Interest in any Class
of  Certificates  (other than such  Person) to incur a  liability  for any federal tax imposed
under the Code that  would not  otherwise  be imposed  but for the  Transfer  of an  Ownership
Interest in a Class R  Certificate  to such Person.  The terms  "United  States",  "State" and
"international  organization" shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

        Distribution  Date:  The 25th day of any  month  beginning  in the  month  immediately
following the month of the initial  issuance of the  Certificates  or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day.

        Due Date:  With  respect  to any  Distribution  Date and any  Mortgage  Loan,  the day
during the related Due Period on which the Monthly Payment is due.

        Due Period:  With respect to any Distribution  Date, the one-month period set forth in
the Series Supplement.

        Eligible  Account:  An account that is any of the  following:  (i)  maintained  with a
depository  institution  the debt  obligations  of which have been rated by each Rating Agency
in its highest rating  available,  or (ii) an account or accounts in a depository  institution
in which such  accounts  are fully  insured to the limits  established  by the FDIC,  provided
that any deposits not so insured shall,  to the extent  acceptable to each Rating  Agency,  as
evidenced  in  writing,  be  maintained  such that (as  evidenced  by an  Opinion  of  Counsel
delivered to the Trustee and each Rating Agency) the registered  Holders of Certificates  have
a claim with  respect to the funds in such  account or a  perfected  first  security  interest
against any collateral (which shall be limited to Permitted  Investments)  securing such funds
that  is  superior  to  claims  of  any  other  depositors  or  creditors  of  the  depository
institution  with which  such  account is  maintained,  or (iii) in the case of the  Custodial
Account,  a trust  account or accounts  maintained in the  corporate  trust  department of the
Trustee,  or (iv)  in the  case of the  Certificate  Account,  a  trust  account  or  accounts
maintained in the  corporate  trust  department of the Trustee,  or (v) an account or accounts
of a  depository  institution  acceptable  to each Rating  Agency (as  evidenced in writing by
each Rating  Agency that use of any such account as the Custodial  Account or the  Certificate
Account  will not reduce the  rating  assigned  to any Class of  Certificates  by such  Rating
Agency  below  the  lower  of  the  then-current   rating  or  the  rating  assigned  to  such
Certificates as of the Closing Date by such Rating Agency).

        Event of Default:  As defined in Section 7.01.

        Excess  Bankruptcy Loss: Any Bankruptcy  Loss, or portion  thereof,  which exceeds the
then applicable Bankruptcy Amount.

        Excess  Fraud  Loss:  Any Fraud  Loss,  or portion  thereof,  which  exceeds  the then
applicable Fraud Loss Amount.

        Excess  Special  Hazard  Loss:  Any Special  Hazard  Loss,  or portion  thereof,  that
exceeds the then applicable Special Hazard Amount.

        Excess  Subordinate  Principal Amount:  With respect to any Distribution Date on which
the aggregate  Certificate  Principal  Balance of the Class of Subordinate  Certificates  then
outstanding  with the Lowest  Priority is to be reduced to zero and on which  Realized  Losses
are to be  allocated  to such class or  classes,  the  excess,  if any, of (i) the amount that
would  otherwise  be  distributable  in  respect  of  principal  on such  class or  classes of
Certificates  on such  Distribution  Date  over  (ii) the  excess,  if any,  of the  aggregate
Certificate  Principal  Balance of such class or classes of Certificates  immediately prior to
such  Distribution  Date over the aggregate  amount of Realized Losses to be allocated to such
classes  of  Certificates  on such  Distribution  Date as  reduced  by any  amount  calculated
pursuant to Section  4.02(b)(i)(E).  With  respect to any  Mortgage  Pool that is comprised of
two or more Loan Groups,  the Excess  Subordinate  Principal Amount will be allocated  between
each  Loan  Group on a pro rata  basis  in  accordance  with the  amount  of  Realized  Losses
attributable to each Loan Group and allocated to the Certificates on such Distribution Date.

        Exchange Act:  The Securities and Exchange Act of 1934, as amended.

        Extraordinary  Events:  Any of the  following  conditions  with respect to a Mortgaged
Property (or,  with respect to a  Cooperative  Loan,  the  Cooperative  Apartment) or Mortgage
Loan causing or resulting in a loss which causes the liquidation of such Mortgage Loan:

        (a)....losses that are of the type that would be covered by the fidelity  bond and the
errors and omissions  insurance  policy required to be maintained  pursuant to Section 3.12(b)
but are in excess of the coverage maintained thereunder;

        (b)....nuclear  reaction  or  nuclear  radiation  or  radioactive  contamination,  all
whether  controlled or  uncontrolled,  and whether such loss be direct or indirect,  proximate
or  remote  or be in whole or in part  caused  by,  contributed  to or  aggravated  by a peril
covered by the definition of the term "Special Hazard Loss";

        (c)....hostile  or  warlike  action  in time of  peace  or war,  including  action  in
hindering, combating or defending against an actual, impending or expected attack:

               1.     by any  government or sovereign  power,  de jure or de facto,  or by any
                      authority maintaining or using military, naval or air forces; or

               2.     by military, naval or air forces; or

               3.     by an agent of any such government, power, authority or forces;

        (d)....any weapon of war  employing  atomic  fission or  radioactive  force whether in
time of peace or war; or

        (e)....insurrection,  rebellion,  revolution, civil war, usurped power or action taken
by  governmental  authority in hindering,  combating or defending  against such an occurrence,
seizure or destruction under quarantine or customs  regulations,  confiscation by order of any
government or public authority; or risks of contraband or illegal transportation or trade.

        Extraordinary  Losses:  Any loss  incurred on a Mortgage  Loan caused by or  resulting
from an Extraordinary Event.

        Fannie  Mae:  Federal  National  Mortgage  Association,   a  federally  chartered  and
privately  owned  corporation  organized  and  existing  under the Federal  National  Mortgage
Association Charter Act, or any successor thereto.

        FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

        Final  Distribution  Date: The  Distribution  Date on which the final  distribution in
respect of the Certificates  will be made pursuant to Section 9.01,  which Final  Distribution
Date shall in no event be later than the end of the 90-day  liquidation  period  described  in
Section 9.02.

        Fitch:  Fitch, Inc. or its successor in interest.

        Form 10-K Certification:  As defined in Section 4.03(e).

        Foreclosure  Profits:  As to any Distribution Date or related  Determination  Date and
any Mortgage Loan, the excess,  if any, of Liquidation  Proceeds,  Insurance  Proceeds and REO
Proceeds  (net of all  amounts  reimbursable  therefrom  pursuant to Section  3.10(a)(ii))  in
respect  of  each  Mortgage  Loan  or  REO  Property  for  which  a  Cash  Liquidation  or REO
Disposition  occurred in the related  Prepayment  Period over the sum of the unpaid  principal
balance  of  such  Mortgage  Loan  or  REO  Property  (determined,  in  the  case  of  an  REO
Disposition,  in  accordance  with  Section  3.14) plus  accrued  and unpaid  interest  at the
Mortgage Rate on such unpaid  principal  balance from the Due Date to which  interest was last
paid by the  Mortgagor  to the first day of the month  following  the month in which such Cash
Liquidation or REO Disposition occurred.

        Fraud  Losses:  Losses  on  Mortgage  Loans  as  to  which  there  was  fraud  in  the
origination of such Mortgage Loan.
        Freddie Mac: Federal Home Loan Mortgage  Corporation,  a corporate  instrumentality of
the United States  created and existing  under Title III of the Emergency  Home Finance Act of
1970, as amended, or any successor thereto.

        Highest  Priority:  As  of  any  date  of  determination,  the  Class  of  Subordinate
Certificates  then  outstanding with a Certificate  Principal  Balance greater than zero, with
the earliest  priority for  payments  pursuant to Section  4.02(a),  in the  following  order:
Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates.

        Independent:  When used with respect to any specified Person,  means such a Person who
(i) is in fact  independent  of the  Company,  the Master  Servicer  and the  Trustee,  or any
Affiliate  thereof,  (ii) does not have any direct financial interest or any material indirect
financial  interest in the  Company,  the Master  Servicer  or the Trustee or in an  Affiliate
thereof,  and (iii) is not connected with the Company,  the Master  Servicer or the Trustee as
an officer, employee, promoter,  underwriter,  trustee, partner, director or person performing
similar functions.

        Initial  Certificate  Principal  Balance:  With respect to each Class of Certificates,
the  Certificate  Principal  Balance of such Class of  Certificates as of the Cut-off Date, as
set forth in the Series Supplement.

        Initial   Monthly   Payment  Fund:   An  amount   representing   scheduled   principal
amortization  and interest at the Net  Mortgage  Rate for the Due Date in the first Due Period
commencing  subsequent  to the  Cut-off  Date for those  Mortgage  Loans for which the Trustee
will not be entitled to receive such payment,  and as more specifically  defined in the Series
Supplement.

        Initial  Notional  Amount:  With  respect to any Class or Subclass  of  Interest  Only
Certificates,  the amount  initially  used as the principal  basis for the  calculation of any
interest payment amount, as more specifically defined in the Series Supplement.

        Initial Subordinate Class Percentage:  As defined in the Series Supplement.

        Insurance  Proceeds:  Proceeds paid in respect of the Mortgage  Loans  pursuant to any
Primary  Insurance  Policy or any other  related  insurance  policy  covering a Mortgage  Loan
(excluding any Certificate Policy (as defined in the Series  Supplement)),  to the extent such
proceeds  are  payable  to the  mortgagee  under the  Mortgage,  any  Subservicer,  the Master
Servicer  or the  Trustee and are not  applied to the  restoration  of the  related  Mortgaged
Property  (or,  with respect to a  Cooperative  Loan,  the related  Cooperative  Apartment) or
released to the Mortgagor in accordance  with the  procedures  that the Master  Servicer would
follow in servicing mortgage loans held for its own account.

        Insurer:  Any  named  insurer  under any  Primary  Insurance  Policy or any  successor
thereto or the named insurer in any replacement policy.

        Interest Accrual Period:  As defined in the Series Supplement.

        Interest  Only  Certificates:  A Class or Subclass  of  Certificates  not  entitled to
payments of  principal,  and  designated as such in the Series  Supplement.  The Interest Only
Certificates will have no Certificate Principal Balance.

        Interim Certification:  As defined in Section 2.02.

        Junior  Certificateholder:  The  Holder  of  not  less  than  95%  of  the  Percentage
Interests of the Junior Class of Certificates.

        Junior Class of  Certificates:  The Class of Subordinate  Certificates  outstanding as
of the date of the  repurchase  of a Mortgage  Loan  pursuant to Section  4.07 herein that has
the Lowest Priority.

        Late  Collections:  With respect to any Mortgage Loan, all amounts received during any
Due  Period,  whether  as  late  payments  of  Monthly  Payments  or  as  Insurance  Proceeds,
Liquidation  Proceeds or otherwise,  which  represent  late payments or collections of Monthly
Payments due but delinquent for a previous Due Period and not previously recovered.

        Liquidation  Proceeds:  Amounts (other than Insurance Proceeds) received by the Master
Servicer  in  connection  with the taking of an entire  Mortgaged  Property by exercise of the
power of eminent domain or  condemnation  or in connection with the liquidation of a defaulted
Mortgage Loan through trustee's sale, foreclosure sale or otherwise, other than REO Proceeds.

        Loan Group:  Any group of Mortgage  Loans  designated  as a separate loan group in the
Series  Supplement.  The  Certificates  relating to each Loan Group will be  designated in the
Series Supplement.

        Loan-to-Value  Ratio:  As of any date,  the fraction,  expressed as a percentage,  the
numerator of which is the current  principal  balance of the related Mortgage Loan at the date
of  determination  and  the  denominator  of  which  is the  Appraised  Value  of the  related
Mortgaged Property.

        Lower  Priority:  As of any  date  of  determination  and  any  Class  of  Subordinate
Certificates,   any  other  Class  of  Subordinate   Certificates   then  outstanding  with  a
Certificate  Principal  Balance greater than zero,  with later priority for payments  pursuant
to Section 4.02(a).

        Lowest  Priority:  As  of  any  date  of  determination,   the  Class  of  Subordinate
Certificates  then  outstanding  with the latest  priority  for  payments  pursuant to Section
4.02(a),  in the following  order:  Class B-3,  Class B-2, Class B-1, Class M-3, Class M-2 and
Class M-1 Certificates.

        Maturity  Date:  The latest  possible  maturity  date,  solely for purposes of Section
1.860G-1(a)(4)(iii)  of the Treasury  regulations,  by which the Certificate Principal Balance
of each  Class of  Certificates  (other  than the  Interest  Only  Certificates  which have no
Certificate  Principal  Balance)  and each  Uncertificated  REMIC  Regular  Interest  would be
reduced to zero, as designated in the Series Supplement.

        MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and
existing under the laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The  system  of  recording   transfers  of  Mortgages   electronically
maintained by MERS.

        MIN: The Mortgage  Identification  Number for Mortgage Loans  registered  with MERS on
the MERS(R)System.

        MLCC:  Merrill Lynch Credit Corporation, or its successor in interest.

        Modified  Mortgage  Loan:  Any Mortgage  Loan that has been the subject of a Servicing
Modification.

        Modified  Mortgage  Rate:  As to any Mortgage  Loan that is the subject of a Servicing
Modification,  the Mortgage  Rate minus the rate per annum by which the Mortgage  Rate on such
Mortgage Loan was reduced.

        Modified  Net  Mortgage  Rate:  As to any  Mortgage  Loan  that  is the  subject  of a
Servicing  Modification,  the Net Mortgage Rate minus the rate per annum by which the Mortgage
Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any  Mortgage  Loan,  MERS acting as the  mortgagee of such
Mortgage  Loan,  solely as nominee for the originator of such Mortgage Loan and its successors
and assigns, at the origination thereof.

        Monthly  Payment:  With respect to any Mortgage Loan  (including any REO Property) and
any Due Date,  the  payment of  principal  and  interest  due thereon in  accordance  with the
amortization  schedule  at  the  time  applicable  thereto  (after  adjustment,  if  any,  for
Curtailments  and for  Deficient  Valuations  occurring  prior to such Due Date but before any
adjustment to such amortization  schedule by reason of any bankruptcy,  other than a Deficient
Valuation,  or similar  proceeding  or any  moratorium  or similar  waiver or grace period and
before any Servicing  Modification  that  constitutes a reduction of the interest rate on such
Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With respect to each  Mortgage Note related to a Mortgage Loan which is not
a Cooperative  Loan, the mortgage,  deed of trust or other  comparable  instrument  creating a
first  lien on an estate in fee  simple or  leasehold  interest  in real  property  securing a
Mortgage Note.

        Mortgage  File:  The  mortgage  documents  listed  in  Section  2.01  pertaining  to a
particular  Mortgage Loan and any  additional  documents  required to be added to the Mortgage
File pursuant to this Agreement.

        Mortgage  Loans:  Such of the mortgage loans  transferred  and assigned to the Trustee
pursuant  to Section  2.01 as from time to time are held or deemed to be held as a part of the
Trust Fund, the Mortgage  Loans  originally so held being  identified in the initial  Mortgage
Loan  Schedule,  and Qualified  Substitute  Mortgage  Loans held or deemed held as part of the
Trust Fund  including,  without  limitation,  (i) with respect to each  Cooperative  Loan, the
related  Mortgage  Note,  Security  Agreement,  Assignment of Proprietary  Lease,  Cooperative
Stock Certificate,  Cooperative Lease and Mortgage File and all rights  appertaining  thereto,
and (ii) with  respect to each  Mortgage  Loan other than a  Cooperative  Loan,  each  related
Mortgage Note, Mortgage and Mortgage File and all rights appertaining thereto.

        Mortgage Loan Schedule:  As defined in the Series Supplement.

        Mortgage  Note:  The  originally  executed  note or  other  evidence  of  indebtedness
evidencing  the  indebtedness  of a  Mortgagor  under  a  Mortgage  Loan,  together  with  any
modification thereto.

        Mortgage  Pool:  The  pool of  mortgage  loans,  including  all Loan  Groups,  if any,
consisting of the Mortgage Loans.

        Mortgage  Rate:  As to any  Mortgage  Loan,  the  interest  rate borne by the  related
Mortgage Note, or any modification thereto other than a Servicing Modification.

        Mortgaged  Property:  The underlying  real property  securing a Mortgage Loan or, with
respect to a Cooperative Loan, the related Cooperative Lease and Cooperative Stock.

        Mortgagor:  The obligor on a Mortgage Note.

        Net Mortgage  Rate:  As to each Mortgage  Loan, a per annum rate of interest  equal to
the Adjusted Mortgage Rate less the per annum rate at which the Servicing Fee is calculated.

        Non-Discount Mortgage Loan:  A Mortgage Loan that is not a Discount Mortgage Loan.

        Non-Primary  Residence  Loans:  The Mortgage Loans  designated as secured by second or
vacation residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable  Advance:  Any  Advance  previously  made or proposed to be made by the
Master  Servicer or Subservicer  in respect of a Mortgage Loan (other than a Deleted  Mortgage
Loan) which, in the good faith judgment of the Master  Servicer,  will not, or, in the case of
a proposed Advance,  would not, be ultimately  recoverable by the Master Servicer from related
Late  Collections,   Insurance  Proceeds,   Liquidation  Proceeds,  REO  Proceeds  or  amounts
reimbursable  to the Master Servicer  pursuant to Section  4.02(a) hereof.  To the extent that
any Mortgagor is not obligated  under the related  Mortgage  documents to pay or reimburse any
portion of any Servicing  Advances that are outstanding  with respect to the related  Mortgage
Loan as a result  of a  modification  of such  Mortgage  Loan by the  Master  Servicer,  which
forgives  amounts which the Master  Servicer or Subservicer had previously  advanced,  and the
Master  Servicer  determines  that no  other  source  of  payment  or  reimbursement  for such
advances is  available to it, such  Servicing  Advances  shall be deemed to be  Nonrecoverable
Advances.  The  determination  by  the  Master  Servicer  that  it has  made a  Nonrecoverable
Advance or that any proposed  Advance  would  constitute a  Nonrecoverable  Advance,  shall be
evidenced  by an  Officers'  Certificate  delivered  to  the  Company,  the  Trustee  and  any
Certificate Insurer.

        Nonsubserviced  Mortgage  Loan:  Any  Mortgage  Loan  that,  at the time of  reference
thereto, is not subject to a Subservicing Agreement.

        Notional   Amount:   With   respect  to  any  Class  or  Subclass  of  Interest   Only
Certificates,  an amount  used as the  principal  basis for the  calculation  of any  interest
payment amount, as more specifically defined in the Series Supplement.

        Officers'  Certificate:  A  certificate  signed  by the  Chairman  of the  Board,  the
President  or a Vice  President  or  Assistant  Vice  President,  or a  Director  or  Managing
Director,  and by the  Treasurer,  the  Secretary,  or one  of  the  Assistant  Treasurers  or
Assistant  Secretaries  of the  Company  or the  Master  Servicer,  as the  case  may be,  and
delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel:  A written  opinion of counsel  acceptable  to the Trustee and the
Master  Servicer,  who may be counsel for the Company or the Master  Servicer,  provided  that
any opinion of counsel (i) referred to in the  definition of  "Disqualified  Organization"  or
(ii)  relating  to the  qualification  of any REMIC  formed  under the  Series  Supplement  or
compliance  with the REMIC  Provisions  must,  unless  otherwise  specified,  be an opinion of
Independent counsel.

        Outstanding  Mortgage  Loan:  As to any Due Date, a Mortgage  Loan  (including  an REO
Property)  which was not the subject of a Principal  Prepayment in Full,  Cash  Liquidation or
REO  Disposition  and which was not purchased,  deleted or  substituted  for prior to such Due
Date pursuant to Section 2.02, 2.03, 2.04 or 4.07.

        Ownership  Interest:  As to any  Certificate,  any  ownership or security  interest in
such  Certificate,  including any interest in such  Certificate  as the Holder thereof and any
other  interest  therein,  whether  direct or indirect,  legal or  beneficial,  as owner or as
pledgee.

        Pass-Through Rate:  As defined in the Series Supplement.

        Paying Agent:  The Trustee or any successor Paying Agent appointed by the Trustee.

        Percentage  Interest:   With  respect  to  any  Certificate  (other  than  a  Class  R
Certificate),  the undivided  percentage  ownership interest in the related Class evidenced by
such  Certificate,  which  percentage  ownership  interest  shall  be  equal  to  the  Initial
Certificate  Principal  Balance  thereof  or  Initial  Notional  Amount  (in  the  case of any
Interest Only  Certificate)  thereof divided by the aggregate  Initial  Certificate  Principal
Balance  or the  aggregate  of  the  Initial  Notional  Amounts,  as  applicable,  of all  the
Certificates  of the same  Class.  With  respect to a Class R  Certificate,  the  interest  in
distributions  to be made  with  respect  to such  Class  evidenced  thereby,  expressed  as a
percentage, as stated on the face of each such Certificate.

        Permitted Investments:  One or more of the following:

        (i)    obligations  of or guaranteed as to principal and interest by the United States
               or any agency or  instrumentality  thereof when such  obligations are backed by
               the full faith and credit of the United States;

        (ii)   repurchase  agreements on obligations specified in clause (i) maturing not more
               than  one  month  from  the  date of  acquisition  thereof,  provided  that the
               unsecured  obligations of the party agreeing to repurchase such obligations are
               at the time  rated by each  Rating  Agency  in its  highest  short-term  rating
               available;

        (iii)  federal funds,  certificates  of deposit,  demand  deposits,  time deposits and
               bankers'  acceptances  (which shall each have an original  maturity of not more
               than 90 days and, in the case of bankers'  acceptances,  shall in no event have
               an  original  maturity  of more than 365 days or a  remaining  maturity of more
               than 30 days)  denominated  in United  States  dollars  of any U.S.  depository
               institution or trust company  incorporated  under the laws of the United States
               or any  state  thereof  or of  any  domestic  branch  of a  foreign  depository
               institution  or trust  company;  provided  that the  debt  obligations  of such
               depository  institution  or trust  company  (or, if the only  Rating  Agency is
               Standard & Poor's,  in the case of the principal  depository  institution  in a
               depository  institution  holding  company,  debt  obligations of the depository
               institution  holding  company)  at the date of  acquisition  thereof  have been
               rated by each Rating Agency in its highest  short-term  rating  available;  and
               provided  further  that,  if the only Rating Agency is Standard & Poor's and if
               the  depository  or trust  company is a principal  subsidiary of a bank holding
               company and the debt  obligations of such subsidiary are not separately  rated,
               the applicable rating shall be that of the bank holding company;  and, provided
               further  that, if the original  maturity of such  short-term  obligations  of a
               domestic  branch of a foreign  depository  institution  or trust  company shall
               exceed 30 days, the short-term  rating of such institution shall be A-1+ in the
               case of Standard & Poor's if Standard & Poor's is the Rating Agency;

        (iv)   commercial paper and demand notes (having original  maturities of not more than
               365 days) of any corporation  incorporated  under the laws of the United States
               or any state  thereof which on the date of  acquisition  has been rated by each
               Rating Agency in its highest  short-term rating  available;  provided that such
               commercial paper shall have a remaining maturity of not more than 30 days;

        (v)    a money market fund or a qualified  investment fund rated by each Rating Agency
               in its highest long-term rating available; and

        (vi)   other  obligations or securities that are acceptable to each Rating Agency as a
               Permitted  Investment  hereunder and will not reduce the rating assigned to any
               Class  of   Certificates   by  such  Rating  Agency  below  the  lower  of  the
               then-current  rating or the  rating  assigned  to such  Certificates  as of the
               Closing Date by such Rating Agency, as evidenced in writing;

provided,  however,  no instrument  shall be a Permitted  Investment if it represents,  either
(1) the  right  to  receive  only  interest  payments  with  respect  to the  underlying  debt
instrument  or (2) the right to receive  both  principal  and interest  payments  derived from
obligations  underlying such  instrument and the principal and interest  payments with respect
to such instrument  provide a yield to maturity  greater than 120% of the yield to maturity at
par of such  underlying  obligations.  References  herein to the highest  rating  available on
unsecured  long-term  debt shall  mean AAA in the case of  Standard & Poor's and Fitch and Aaa
in the case of Moody's,  and references  herein to the highest  rating  available on unsecured
commercial  paper and  short-term  debt  obligations  shall mean A-1 in the case of Standard &
Poor's,  P-1 in the case of Moody's  and either  A-1 by  Standard & Poor's,  P-1 by Moody's or
F-1 by Fitch in the case of Fitch;  provided,  however,  that any Permitted Investment that is
a  short-term  debt  obligation  rated A-1 by  Standard & Poor's must  satisfy  the  following
additional  conditions:  (i) the total  amount of debt from A-1 issuers must be limited to the
investment  of  monthly   principal  and  interest   payments   (assuming   fully   amortizing
collateral);  (ii) the total amount of A-1  investments  must not  represent  more than 20% of
the  aggregate  outstanding  Certificate  Principal  Balance  of  the  Certificates  and  each
investment must not mature beyond 30 days;  (iii)  investments in A-1 rated securities are not
eligible  for the Reserve  Fund;  (iv) the terms of the debt must have a  predetermined  fixed
dollar amount of principal due at maturity that cannot vary;  and (v) if the  investments  may
be  liquidated  prior to their  maturity  or are  being  relied  on to meet a  certain  yield,
interest  must be tied to a single  interest  rate index plus a single  fixed  spread (if any)
and must move proportionately with that index.

        Permitted  Transferee:  Any  Transferee  of  a  Class  R  Certificate,  other  than  a
Disqualified Organization or Non-United States Person.

        Person: Any individual,  corporation,  limited liability company,  partnership,  joint
venture,  association,  joint-stock company, trust,  unincorporated organization or government
or any agency or political subdivision thereof.

        Pledged  Amount:  With respect to any Pledged Asset Loan, the amount of money remitted
to Combined Collateral LLC, at the direction of or for the benefit of the related Mortgagor.

        Pledged  Asset Loan:  Any  Mortgage  Loan  supported  by Pledged  Assets or such other
collateral, other than the related Mortgaged Property, set forth in the Series Supplement.

        Pledged  Assets:  With respect to any Mortgage Loan, all money,  securities,  security
entitlements,   accounts,  general  intangibles,   instruments,   documents,  certificates  of
deposit,  commodities  contracts and other investment  property and other property of whatever
kind or  description  pledged  by  Combined  Collateral  LLC as  security  in  respect  of any
Realized  Losses in  connection  with such  Mortgage  Loan up to the  Pledged  Amount for such
Mortgage Loan,  and any related  collateral,  or such other  collateral as may be set forth in
the Series Supplement.

        Pledged Asset  Mortgage  Servicing  Agreement:  The Pledged Asset  Mortgage  Servicing
Agreement, dated as of February 28, 1996 between MLCC and the Master Servicer.

        Pooling and  Servicing  Agreement  or  Agreement:  With  respect to any  Series,  this
Standard Terms together with the related Series Supplement.

        Pool Stated  Principal  Balance:  As to any  Distribution  Date,  the aggregate of the
Stated Principal Balances of each Mortgage Loan.

        Pool Strip Rate:  With  respect to each  Mortgage  Loan, a per annum rate equal to the
excess of (a) the Net Mortgage  Rate of such  Mortgage Loan over (b) the Discount Net Mortgage
Rate (but not less than 0.00%) per annum.

        Prepayment  Distribution  Trigger: With respect to any Distribution Date and any Class
of  Subordinate  Certificates  (other than the Class M-1  Certificates),  a test that shall be
satisfied if the fraction  (expressed  as a  percentage)  equal to the sum of the  Certificate
Principal  Balances  of such Class and each  Class of  Subordinate  Certificates  with a Lower
Priority  than  such  Class  immediately  prior  to  such  Distribution  Date  divided  by the
aggregate  Stated  Principal  Balance of all of the Mortgage Loans (or related REO Properties)
immediately  prior  to such  Distribution  Date is  greater  than or  equal  to the sum of the
related Initial Subordinate Class Percentages of such Classes of Subordinate Certificates.

        Prepayment  Interest  Shortfall:  As to any  Distribution  Date and any Mortgage  Loan
(other  than a  Mortgage  Loan  relating  to an REO  Property)  that was the  subject of (a) a
Principal  Prepayment in Full during the portion of the related  Prepayment  Period that falls
during the prior  calendar  month,  an amount  equal to the excess of one month's  interest at
the Net  Mortgage  Rate (or  Modified  Net  Mortgage  Rate in the case of a Modified  Mortgage
Loan) on the Stated  Principal  Balance  of such  Mortgage  Loan over the  amount of  interest
(adjusted  to the Net Mortgage  Rate (or Modified Net Mortgage  Rate in the case of a Modified
Mortgage  Loan))  paid  by the  Mortgagor  for  such  month  to the  date  of  such  Principal
Prepayment in Full or (b) a Curtailment  during the prior calendar  month,  an amount equal to
one month's  interest at the Net Mortgage  Rate (or Modified Net Mortgage  Rate in the case of
a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment  Period: As to any Distribution Date and Principal  Prepayment in Full, the
period  commencing  on the 16th day of the  month  prior to the  month  prior to the  month in
which  that  Distribution  Date  occurs  and ending on the 15th day of the month in which such
Distribution Date occurs.

        Primary  Insurance Policy:  Each primary policy of mortgage guaranty  insurance or any
replacement policy therefor referred to in Section 2.03(b)(iv) and (v).

        Principal  Only  Certificates:  A Class of  Certificates  not  entitled to payments of
interest, and more specifically designated as such in the Series Supplement.

        Principal  Prepayment:  Any payment of principal or other recovery on a Mortgage Loan,
including  a recovery  that takes the form of  Liquidation  Proceeds  or  Insurance  Proceeds,
which is received in advance of its  scheduled  Due Date and is not  accompanied  by an amount
as to interest  representing  scheduled  interest on such  payment due on any date or dates in
any month or months subsequent to the month of prepayment.

        Principal  Prepayment  in Full:  Any  Principal  Prepayment  of the  entire  principal
balance of a Mortgage Loan that is made by the Mortgagor.

        Program Guide:  Collectively,  the Client Guide and the Servicer Guide for Residential
Funding's  mortgage  loan  purchase  and conduit  servicing  program and all  supplements  and
amendments thereto published by Residential Funding from time to time.

        Purchase  Price:  With respect to any Mortgage Loan (or REO  Property)  required to be
or otherwise  purchased on any date  pursuant to Section 2.02,  2.03,  2.04 or 4.07, an amount
equal  to the sum of (i) 100% of the  Stated  Principal  Balance  thereof  plus the  principal
portion  of any  related  unreimbursed  Advances  and  (ii)  unpaid  accrued  interest  at the
Adjusted  Mortgage  Rate (or Modified  Net Mortgage  Rate plus the rate per annum at which the
Servicing Fee is calculated in the case of a Modified  Mortgage  Loan) (or at the Net Mortgage
Rate (or Modified Net Mortgage  Rate in the case of a Modified  Mortgage  Loan) in the case of
a purchase made by the Master  Servicer) on the Stated  Principal  Balance  thereof to the Due
Date in the Due Period related to the  Distribution  Date occurring in the month following the
month of purchase from the Due Date to which interest was last paid by the Mortgagor.
        Qualified  Substitute  Mortgage  Loan:  A Mortgage  Loan  substituted  by  Residential
Funding  or the  Company  for a  Deleted  Mortgage  Loan  which  must,  on the  date  of  such
substitution,  as confirmed in an Officers'  Certificate delivered to the Trustee, with a copy
to the Custodian,

        (i)    have  an  outstanding  principal  balance,  after  deduction  of the  principal
               portion of the  monthly  payment  due in the month of  substitution  (or in the
               case of a  substitution  of more than one Mortgage Loan for a Deleted  Mortgage
               Loan, an aggregate  outstanding principal balance,  after such deduction),  not
               in excess of the Stated  Principal  Balance of the Deleted  Mortgage  Loan (the
               amount  of  any  shortfall  to be  deposited  by  Residential  Funding  in  the
               Custodial Account in the month of substitution);

        (ii)   have a Mortgage  Rate and a Net  Mortgage  Rate no lower than and not more than
               1%  per  annum   higher  than  the  Mortgage   Rate  and  Net  Mortgage   Rate,
               respectively, of the Deleted Mortgage Loan as of the date of substitution;

        (iii)  have a  Loan-to-Value  Ratio at the time of substitution no higher than that of
               the Deleted Mortgage Loan at the time of substitution;

        (iv)   have a remaining  term to stated  maturity  not greater than (and not more than
               one year less than) that of the Deleted Mortgage Loan;

        (v)    comply with each  representation  and warranty  set forth in Sections  2.03 and
               2.04 hereof and Section 4 of the Assignment Agreement; and

        (vi)   have a Pool Strip Rate equal to or greater  than that of the  Deleted  Mortgage
               Loan.

Notwithstanding  any other  provisions  herein,  (x) with respect to any Qualified  Substitute
Mortgage Loan  substituted  for a Deleted  Mortgage Loan which was a Discount  Mortgage  Loan,
such  Qualified  Substitute  Mortgage Loan shall be deemed to be a Discount  Mortgage Loan and
to have a Discount  Fraction equal to the Discount  Fraction of the Deleted  Mortgage Loan and
(y) in the event that the "Pool  Strip  Rate" of any  Qualified  Substitute  Mortgage  Loan as
calculated  pursuant to the  definition  of "Pool  Strip Rate" is greater  than the Pool Strip
Rate of the related Deleted Mortgage Loan

        (i)    the Pool Strip Rate of such Qualified  Substitute  Mortgage Loan shall be equal
               to the Pool Strip Rate of the related  Deleted  Mortgage  Loan for  purposes of
               calculating the Pass-Through Rate on the Class A-V Certificates and

        (ii)   the excess of the Pool Strip Rate on such  Qualified  Substitute  Mortgage Loan
               as  calculated  pursuant to the  definition  of "Pool Strip Rate" over the Pool
               Strip Rate on the related  Deleted  Mortgage Loan shall be payable to the Class
               R Certificates pursuant to Section 4.02 hereof.

        Rating  Agency:  Each of the  statistical  credit  rating  agencies  specified  in the
Preliminary  Statement  of the Series  Supplement.  If any agency or a successor  is no longer
in  existence,  "Rating  Agency" shall be such  statistical  credit  rating  agency,  or other
comparable  Person,  designated by the Company,  notice of which designation shall be given to
the Trustee and the Master Servicer.

        Realized Loss:  With respect to each Mortgage Loan (or REO Property):

        (a)....as to which a Cash Liquidation or REO Disposition has occurred,  an amount (not
less than  zero)  equal to (i) the  Stated  Principal  Balance  of the  Mortgage  Loan (or REO
Property) as of the date of Cash Liquidation or REO  Disposition,  plus (ii) interest (and REO
Imputed  Interest,  if any) at the Net  Mortgage  Rate from the Due Date as to which  interest
was last paid or advanced to  Certificateholders  up to the Due Date in the Due Period related
to the  Distribution  Date on which such Realized  Loss will be allocated  pursuant to Section
4.05 on the Stated  Principal  Balance of such  Mortgage  Loan (or REO  Property)  outstanding
during  each  Due  Period  that  such  interest  was not paid or  advanced,  minus  (iii)  the
proceeds,  if  any,  received  during  the  month  in  which  such  Cash  Liquidation  (or REO
Disposition)  occurred,  to the extent  applied as  recoveries of interest at the Net Mortgage
Rate and to principal of the Mortgage Loan,  net of the portion  thereof  reimbursable  to the
Master Servicer or any Subservicer  with respect to related  Advances,  Servicing  Advances or
other expenses as to which the Master  Servicer or  Subservicer  is entitled to  reimbursement
thereunder but which have not been previously reimbursed,

        (b)....which is the subject of a Servicing  Modification,  (i) (1) the amount by which
the interest  portion of a Monthly Payment or the principal  balance of such Mortgage Loan was
reduced or (2) the sum of any other  amounts  owing under the Mortgage Loan that were forgiven
and that  constitute  Servicing  Advances that are  reimbursable  to the Master  Servicer or a
Subservicer,  and (ii) any such amount  with  respect to a Monthly  Payment  that was or would
have been due in the month  immediately  following  the month in which a Principal  Prepayment
or the Purchase Price of such Mortgage Loan is received or is deemed to have been received,

        (c)....which has become the subject of a Deficient  Valuation,  the difference between
the principal  balance of the Mortgage Loan  outstanding  immediately  prior to such Deficient
Valuation  and the  principal  balance  of the  Mortgage  Loan  as  reduced  by the  Deficient
Valuation, or

        (d)....which has  become the object of a Debt  Service  Reduction,  the amount of such
Debt Service Reduction.

Notwithstanding  the above,  neither a Deficient  Valuation nor a Debt Service Reduction shall
be deemed a Realized  Loss  hereunder so long as the Master  Servicer has notified the Trustee
in writing that the Master  Servicer is  diligently  pursuing  any remedies  that may exist in
connection with the  representations  and warranties made regarding the related  Mortgage Loan
and  either (A) the  related  Mortgage  Loan is not in default  with  regard to  payments  due
thereunder or (B)  delinquent  payments of principal and interest  under the related  Mortgage
Loan and any  premiums  on any  applicable  primary  hazard  insurance  policy and any related
escrow  payments in respect of such  Mortgage  Loan are being  advanced on a current  basis by
the Master  Servicer  or a  Subservicer,  in either  case  without  giving  effect to any Debt
Service Reduction.

To the  extent  the  Master  Servicer  receives  Subsequent  Recoveries  with  respect  to any
Mortgage  Loan,  the amount of the Realized  Loss with respect to that  Mortgage  Loan will be
reduced  to the extent  such  recoveries  are  applied  to reduce  the  Certificate  Principal
Balance of any Class of Certificates on any Distribution Date.

        Record Date:  With  respect to each  Distribution  Date,  the close of business on the
last  Business  Day of the month next  preceding  the month in which the related  Distribution
Date occurs.

        Regular Certificate:  Any of the Certificates other than a Class R Certificate.

        Regulation AB: Subpart 229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.
ss.ss.229.1100-229.1123,  as  such  may be  amended  from  time  to  time,  and  subject  to  such
clarification  and  interpretation  as have been  provided by the  Commission  in the adopting
release  (Asset-Backed  Securities,  Securities Act Release No.  33-8518,  70 Fed. Reg. 1,506,
1,531  (January  7,  2005)) or by the staff of the  Commission,  or as may be  provided by the
Commission or its staff from time to time.

        Relief  Act:  The   Servicemembers   Civil  Relief  Act  or  similar   legislation  or
regulations as in effect from time to time.

        Relief Act  Shortfalls:  Shortfalls  in interest  payable by a Mortgagor  that are not
collectible from the Mortgagor pursuant to the Relief Act.

        REMIC:  A "real  estate  mortgage  investment  conduit"  within the meaning of Section
860D of the Code.

        REMIC  Administrator:   Residential  Funding   Corporation.   If  Residential  Funding
Corporation  is found by a court of  competent  jurisdiction  to no longer be able to  fulfill
its  obligations as REMIC  Administrator  under this Agreement the Master  Servicer or Trustee
acting  as  Master  Servicer  shall  appoint  a  successor  REMIC  Administrator,  subject  to
assumption of the REMIC Administrator obligations under this Agreement.

        REMIC  Provisions:  Provisions  of the federal  income tax law relating to real estate
mortgage  investment  conduits,  which appear at Sections 860A through 860G of Subchapter M of
Chapter 1 of the Code, and related  provisions,  and temporary and final  regulations  (or, to
the extent not inconsistent with such temporary or final  regulations,  proposed  regulations)
and published  rulings,  notices and announcements  promulgated  thereunder,  as the foregoing
may be in effect from time to time.

        REO  Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section 3.14.

        REO Disposition:  As to any REO Property,  a determination by the Master Servicer that
it has  received  all  Insurance  Proceeds,  Liquidation  Proceeds,  REO  Proceeds  and  other
payments  and  recoveries  (including  proceeds  of a final  sale)  which the Master  Servicer
expects to be finally recoverable from the sale or other disposition of the REO Property.

        REO Imputed  Interest:  As to any REO Property,  for any period,  an amount equivalent
to  interest  (at the Net  Mortgage  Rate that  would  have  been  applicable  to the  related
Mortgage Loan had it been  outstanding) on the unpaid  principal  balance of the Mortgage Loan
as of the date of acquisition thereof for such period.

        REO  Proceeds:  Proceeds,  net of  expenses,  received in respect of any REO  Property
(including,  without  limitation,  proceeds from the rental of the related Mortgaged  Property
or, with respect to a Cooperative  Loan,  the related  Cooperative  Apartment)  which proceeds
are  required  to  be  deposited  into  the  Custodial  Account  only  upon  the  related  REO
Disposition.

        REO  Property:   A  Mortgaged   Property  acquired  by  the  Master  Servicer  through
foreclosure or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable  Modified  Mortgage Loan: Any Mortgage Loan that (i) has been subject to an
interest rate  reduction,  (ii) has been subject to a term  extension or (iii) has had amounts
owing on such  Mortgage  Loan  capitalized  by  adding  such  amount to the  Stated  Principal
Balance  of  such  Mortgage  Loan;  provided,  however,  that  a  Mortgage  Loan  modified  in
accordance  with clause (i) above for a temporary  period shall not be a  Reportable  Modified
Mortgage  Loan if such  Mortgage  Loan has not been  delinquent  in payments of principal  and
interest for six months since the date of such  modification  if that interest rate  reduction
is not made permanent thereafter.

        Request  for  Release:  A request  for  release,  the forms of which are  attached  as
Exhibit F hereto, or an electronic request in a form acceptable to the Custodian.

        Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy
which is required to be maintained from time to time under this  Agreement,  the Program Guide
or the related Subservicing Agreement in respect of such Mortgage Loan.

        Required Surety Payment:  With respect to any Additional  Collateral Loan that becomes
a Liquidated  Mortgage  Loan,  the lesser of (i) the  principal  portion of the Realized  Loss
with  respect  to such  Mortgage  Loan and (ii)  the  excess,  if any,  of (a) the  amount  of
Additional  Collateral  required at  origination  with respect to such  Mortgage Loan over (b)
the net proceeds realized by the Subservicer from the related Additional Collateral.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation,  in its
capacity as seller of the  Mortgage  Loans to the  Company  and not in its  capacity as Master
Servicer, and any successor thereto.

        Responsible  Officer:  When used with  respect  to the  Trustee,  any  officer  of the
Corporate  Trust  Department  of the Trustee,  including any Senior Vice  President,  any Vice
President,  any  Assistant  Vice  President,  any  Assistant  Secretary,  any Trust Officer or
Assistant  Trust  Officer,  or  any  other  officer  of  the  Trustee  customarily  performing
functions  similar to those  performed by any of the above  designated  officers to whom, with
respect  to  a  particular  matter,  such  matter  is  referred,  in  each  case  with  direct
responsibility for the administration of the Agreements.

        Retail  Certificates:  A  Senior  Certificate,  if any,  offered  in  smaller  minimum
denominations  than  other  Senior  Certificates,   and  designated  as  such  in  the  Series
Supplement.

        Schedule of Discount  Fractions:  The schedule  setting  forth the Discount  Fractions
with respect to the Discount Mortgage Loans, attached as an exhibit to the Series Supplement.

        Securitization  Transaction:  Any  transaction  involving a sale or other  transfer of
mortgage  loans  directly  or  indirectly  to an issuing in  connection  with an  issuance  of
publicly offered or privately placed, rated or unrated mortgage-backed securities.

        Security  Agreement:  With respect to a Cooperative  Loan,  the  agreement  creating a
security interest in favor of the originator in the related Cooperative Stock.

        Seller:  As to any Mortgage Loan, a Person,  including any Subservicer,  that executed
a Seller's Agreement applicable to such Mortgage Loan.

        Seller's  Agreement:  An  agreement  for the  origination  and sale of Mortgage  Loans
generally in the form of the Seller  Contract  referred to or contained in the Program  Guide,
or in such other  form as has been  approved  by the Master  Servicer  and the  Company,  each
containing   representations  and  warranties  in  respect  of  one  or  more  Mortgage  Loans
consistent in all material respects with those set forth in the Program Guide.

        Senior  Accelerated  Distribution  Percentage:  With respect to any Distribution  Date
occurring on or prior to the 60th  Distribution  Date and,  with respect to any Mortgage  Pool
comprised  of  two  or  more  Loan  Groups,   any  Loan  Group,  100%.  With  respect  to  any
Distribution Date thereafter and any such Loan Group, if applicable, as follows:

        (i)    for any Distribution  Date after the 60th  Distribution Date but on or prior to
               the  72nd   Distribution   Date,  the  related   Senior   Percentage  for  such
               Distribution  Date  plus 70% of the  related  Subordinate  Percentage  for such
               Distribution Date;

        (ii)   for any Distribution  Date after the 72nd  Distribution Date but on or prior to
               the  84th   Distribution   Date,  the  related   Senior   Percentage  for  such
               Distribution  Date  plus 60% of the  related  Subordinate  Percentage  for such
               Distribution Date;

        (iii)  for any Distribution  Date after the 84th  Distribution Date but on or prior to
               the  96th   Distribution   Date,  the  related   Senior   Percentage  for  such
               Distribution  Date  plus 40% of the  related  Subordinate  Percentage  for such
               Distribution Date;

        (iv)   for any Distribution  Date after the 96th  Distribution Date but on or prior to
               the  108th   Distribution   Date,  the  related  Senior   Percentage  for  such
               Distribution  Date  plus 20% of the  related  Subordinate  Percentage  for such
               Distribution Date; and

        (v)    for  any  Distribution   Date  thereafter,   the  Senior  Percentage  for  such
               Distribution Date;

provided, however,

        (i)    that any scheduled reduction to the Senior Accelerated  Distribution Percentage
               described above shall not occur as of any Distribution Date unless either

               (a)(1)(X)     the   outstanding   principal   balance  of  the  Mortgage  Loans
        delinquent 60 days or more  averaged over the last six months,  as a percentage of the
        aggregate outstanding  Certificate Principal Balance of the Subordinate  Certificates,
        is  less  than  50% or  (Y)  the  outstanding  principal  balance  of  Mortgage  Loans
        delinquent 60 days or more  averaged over the last six months,  as a percentage of the
        aggregate  outstanding  principal balance of all Mortgage Loans averaged over the last
        six months,  does not exceed 2% and (2) Realized  Losses on the Mortgage Loans to date
        for such Distribution Date if occurring during the sixth,  seventh,  eighth,  ninth or
        tenth year (or any year  thereafter)  after the Closing  Date are less than 30%,  35%,
        40%,  45% or  50%,  respectively,  of the  sum of the  Initial  Certificate  Principal
        Balances of the Subordinate Certificates or

               (b)(1) the outstanding  principal  balance of Mortgage Loans delinquent 60 days
        or  more  averaged  over  the  last  six  months,  as a  percentage  of the  aggregate
        outstanding  principal  balance  of all  Mortgage  Loans  averaged  over  the last six
        months,  does not exceed 4% and (2) Realized  Losses on the Mortgage Loans to date for
        such  Distribution  Date, if occurring  during the sixth,  seventh,  eighth,  ninth or
        tenth year (or any year  thereafter)  after the Closing  Date are less than 10%,  15%,
        20%,  25% or  30%,  respectively,  of the  sum of the  Initial  Certificate  Principal
        Balances of the Subordinate Certificates, and

        (ii)   that for any Distribution  Date on which the Senior  Percentage is greater than
               the  Percentage as of the Closing  Date,  the Senior  Accelerated  Distribution
               Percentage for such  Distribution  Date shall be 100%, or, if the Mortgage Pool
               is  comprised of two or more Loan Groups,  for any  Distribution  Date on which
               the weighted  average of the Senior  Percentages for each Loan Group,  weighted
               on the basis of the Stated  Principal  Balances  of the  Mortgage  Loans in the
               related  Loan  Group,  exceeds  the  weighted  average  of the  initial  Senior
               Percentages  (calculated on such basis) for each Loan Group, each of the Senior
               Accelerated  Distribution  Percentages  for such  Distribution  Date will equal
               100%.

Notwithstanding  the foregoing,  upon the reduction of the Certificate  Principal  Balances of
the related Senior Certificates  (other than the Class A-P Certificates,  if any) to zero, the
related Senior Accelerated Distribution Percentage shall thereafter be 0%.

        Senior Certificate:  As defined in the Series Supplement.

        Senior Percentage:  As defined in the Series Supplement.

        Senior Support  Certificate:  A Senior  Certificate  that provides  additional  credit
enhancement  to certain other  classes of Senior  Certificates  and  designated as such in the
Preliminary Statement of the Series Supplement.

        Series: All of the Certificates  issued pursuant to a Pooling and Servicing  Agreement
and bearing the same series designation.

        Series  Supplement:  The agreement into which this Standard Terms is incorporated  and
pursuant to which, together with this Standard Terms, a Series of Certificates is issued.

        Servicing  Accounts:  The  account or  accounts  created  and  maintained  pursuant to
Section 3.08.

        Servicing  Advances:  All  customary,  reasonable  and necessary "out of pocket" costs
and expenses incurred in connection with a default,  delinquency or other  unanticipated event
by the Master  Servicer or a Subservicer  in the  performance  of its  servicing  obligations,
including,  but not limited to, the cost of (i) the  preservation,  restoration and protection
of a Mortgaged  Property  or, with  respect to a  Cooperative  Loan,  the related  Cooperative
Apartment,  (ii) any enforcement or judicial proceedings,  including  foreclosures,  including
any expenses  incurred in relation to any such  proceedings that result from the Mortgage Loan
being  registered  on the  MERS  System,  (iii)  the  management  and  liquidation  of any REO
Property,  (iv) any mitigation  procedures  implemented  in accordance  with Section 3.07, and
(v) compliance with the obligations  under Sections 3.01, 3.08,  3.12(a) and 3.14,  including,
if the Master  Servicer or any  Affiliate of the Master  Servicer  provides  services  such as
appraisals  and  brokerage  services  that are  customarily  provided  by  Persons  other than
servicers of mortgage loans, reasonable compensation for such services.

        Servicing Criteria:  The "servicing  criteria" set forth in Item 1122(d) of Regulation
AB, as such may be amended from time to time.

        Servicing  Fee:  With  respect to any Mortgage  Loan and  Distribution  Date,  the fee
payable  monthly to the Master  Servicer  in respect  of master  servicing  compensation  that
accrues at an annual rate  designated  on the  Mortgage  Loan  Schedule as the "MSTR SERV FEE"
for such  Mortgage  Loan,  as may be adjusted  with respect to successor  Master  Servicers as
provided in Section 7.02.

        Servicing  Modification:  Any  reduction  of the interest  rate on or the  outstanding
principal  balance of a Mortgage  Loan, any extension of the final maturity date of a Mortgage
Loan, and any increase to the  outstanding  principal  balance of a Mortgage Loan by adding to
the Stated  Principal  Balance unpaid principal and interest and other amounts owing under the
Mortgage  Loan,  in each  case  pursuant  to a  modification  of a  Mortgage  Loan  that is in
default,  or for  which,  in the  judgment  of the  Master  Servicer,  default  is  reasonably
foreseeable, in accordance with Section 3.07(a).

        Servicing  Officer:  Any officer of the Master  Servicer  involved in, or  responsible
for,  the  administration  and  servicing  of the  Mortgage  Loans  whose  name  and  specimen
signature  appear on a list of  servicing  officers  furnished  to the  Trustee  by the Master
Servicer, as such list may from time to time be amended.

        Special  Hazard  Loss:  Any  Realized  Loss not in excess of the cost of the lesser of
repair or  replacement  of a Mortgaged  Property (or, with respect to a Cooperative  Loan, the
related   Cooperative   Apartment)   suffered  by  such  Mortgaged  Property  (or  Cooperative
Apartment)  on account of direct  physical  loss,  exclusive of (i) any loss of a type covered
by a hazard policy or a flood  insurance  policy  required to be maintained in respect of such
Mortgaged  Property  pursuant to Section 3.12(a),  except to the extent of the portion of such
loss not covered as a result of any coinsurance provision and (ii) any Extraordinary Loss.

        Standard & Poor's:  Standard & Poor's, a division of The McGraw-Hill Companies,  Inc.,
or its successor in interest.

        Stated Principal  Balance:  With respect to any Mortgage Loan or related REO Property,
at any given  time,  (i) the sum of (a) the Cut-off  Date  Principal  Balance of the  Mortgage
Loan  plus (b) any  amount by which the  Stated  Principal  Balance  of the  Mortgage  Loan is
increased  pursuant  to a  Servicing  Modification,  minus  (ii) the sum of (a) the  principal
portion of the  Monthly  Payments  due with  respect  to such  Mortgage  Loan or REO  Property
during each Due Period ending prior to the most recent  Distribution  Date which were received
or with respect to which an Advance was made, and (b) all Principal  Prepayments  with respect
to such Mortgage Loan or REO Property,  and all Insurance Proceeds,  Liquidation  Proceeds and
REO  Proceeds,  to the extent  applied by the Master  Servicer as  recoveries  of principal in
accordance  with Section  3.14 with respect to such  Mortgage  Loan or REO  Property,  in each
case which were distributed  pursuant to Section 4.02 on any previous  Distribution  Date, and
(c) any Realized Loss allocated to  Certificateholders  with respect  thereto for any previous
Distribution Date.

        Subclass:  With respect to the Class A-V  Certificates,  any Subclass  thereof  issued
pursuant to Section  5.01(c).  Any such Subclass will represent the  Uncertificated  Class A-V
REMIC  Regular  Interest  or  Interests  specified  by the  initial  Holder  of the  Class A-V
Certificates pursuant to Section 5.01(c).

        Subordinate   Certificate:   Any  one  of  the  Class  M   Certificates   or  Class  B
Certificates,  executed  by  the  Trustee  and  authenticated  by  the  Certificate  Registrar
substantially in the form annexed hereto as Exhibit B and Exhibit C, respectively.

        Subordinate Class  Percentage:  With respect to any Distribution Date and any Class of
Subordinate  Certificates,  a fraction,  expressed as a percentage,  the numerator of which is
the  aggregate  Certificate  Principal  Balance  of such  Class  of  Subordinate  Certificates
immediately  prior  to  such  date  and the  denominator  of  which  is the  aggregate  Stated
Principal  Balance of all of the Mortgage  Loans (or related REO  Properties)  (other than the
related  Discount  Fraction  of  each  Discount  Mortgage  Loan)  immediately  prior  to  such
Distribution Date.

        Subordinate  Percentage:  As of  any  Distribution  Date  and,  with  respect  to  any
Mortgage  Pool  comprised of two or more Loan Groups,  any Loan Group,  100% minus the related
Senior Percentage as of such Distribution Date.

        Subsequent  Recoveries:  As of any Distribution  Date,  amounts received by the Master
Servicer (net of any related  expenses  permitted to be  reimbursed  pursuant to Section 3.10)
or surplus  amounts held by the Master Servicer to cover estimated  expenses  (including,  but
not  limited to,  recoveries  in respect of the  representations  and  warranties  made by the
related  Seller  pursuant to the  applicable  Seller's  Agreement  and assigned to the Trustee
pursuant to Section  2.04)  specifically  related to a Mortgage Loan that was the subject of a
Cash Liquidation or an REO Disposition  prior to the related  Prepayment  Period that resulted
in a Realized Loss.

        Subserviced  Mortgage Loan: Any Mortgage Loan that, at the time of reference  thereto,
is subject to a Subservicing Agreement.

        Subservicer:   Any  Person  with  whom  the  Master   Servicer   has  entered  into  a
Subservicing  Agreement and who generally  satisfied the requirements set forth in the Program
Guide in respect of the  qualification  of a  Subservicer  as of the date of its approval as a
Subservicer by the Master Servicer.

        Subservicer  Advance:  Any  delinquent  installment  of  principal  and  interest on a
Mortgage  Loan which is advanced  by the related  Subservicer  (net of its  Subservicing  Fee)
pursuant to the Subservicing Agreement.

        Subservicing  Account:  An account  established  by a Subservicer  in accordance  with
Section 3.08.

        Subservicing  Agreement:  The written  contract  between the Master  Servicer  and any
Subservicer  relating to servicing and  administration  of certain  Mortgage Loans as provided
in Section 3.02,  generally in the form of the servicer  contract  referred to or contained in
the Program  Guide or in such other form as has been  approved by the Master  Servicer and the
Company.  With respect to Additional  Collateral  Loans  subserviced by MLCC, the Subservicing
Agreement  shall also include the  Addendum and  Assignment  Agreement  and the Pledged  Asset
Mortgage  Servicing  Agreement.  With respect to any Pledged  Asset Loan  subserviced  by GMAC
Mortgage Corporation,  the Addendum and Assignment  Agreement,  dated as of November 24, 1998,
between the Master  Servicer and GMAC Mortgage  Corporation,  as such agreement may be amended
from time to time.

        Subservicing  Fee: As to any  Mortgage  Loan,  the fee payable  monthly to the related
Subservicer  (or, in the case of a  Nonsubserviced  Mortgage Loan, to the Master  Servicer) in
respect of  subservicing  and other  compensation  that accrues at an annual rate equal to the
excess  of the  Mortgage  Rate  borne by the  related  Mortgage  Note  over the rate per annum
designated on the Mortgage Loan Schedule as the "CURR NET" for such Mortgage Loan.

        Surety:  Ambac,  or its  successors  in  interest,  or  such  other  surety  as may be
identified in the Series Supplement.

        Surety Bond:  The Limited  Purpose Surety Bond (Policy No.  AB0039BE),  dated February
28, 1996 in respect to  Mortgage  Loans  originated  by MLCC,  or the Surety Bond  (Policy No.
AB0240BE),  dated March 17, 1999 in respect to Mortgage  Loans  originated by Novus  Financial
Corporation,  in  each  case  issued  by  Ambac  for the  benefit  of  certain  beneficiaries,
including  the Trustee for the  benefit of the  Holders of the  Certificates,  but only to the
extent that such Surety Bond covers any  Additional  Collateral  Loans,  or such other  Surety
Bond as may be identified in the Series Supplement.

        Tax  Returns:  The federal  income tax return on Internal  Revenue  Service Form 1066,
U.S.  Real  Estate  Mortgage  Investment  Conduit  Income  Tax  Return,  including  Schedule Q
thereto,  Quarterly  Notice to Residual  Interest  Holders of REMIC Taxable Income or Net Loss
Allocation,  or any  successor  forms,  to be filed on behalf of any  REMIC  formed  under the
Series  Supplement  and  under  the  REMIC  Provisions,   together  with  any  and  all  other
information,   reports  or   returns   that  may  be   required   to  be   furnished   to  the
Certificateholders  or filed  with the  Internal  Revenue  Service  or any other  governmental
taxing authority under any applicable provisions of federal, state or local tax laws.

        Transaction Party: As defined in Section 12.02(a).

        Transfer: Any direct or indirect transfer,  sale, pledge,  hypothecation or other form
of assignment of any Ownership Interest in a Certificate.

        Transferee:  Any Person who is  acquiring  by  Transfer  any  Ownership  Interest in a
Certificate.

        Transferor:  Any Person who is  disposing by Transfer of any  Ownership  Interest in a
Certificate.

        Trust Fund:  The segregated pool of assets consisting of:

        (i)    the Mortgage Loans and the related Mortgage Files and collateral  securing such
               Mortgage Loans,

        (ii)   all payments on and  collections in respect of the Mortgage Loans due after the
               Cut-off  Date  (other  than  Monthly  Payments  due in the month of the Cut-Off
               Date) as shall be on deposit  in the  Custodial  Account or in the  Certificate
               Account and  identified as belonging to the Trust Fund,  including the proceeds
               from the  liquidation of Additional  Collateral  for any Additional  Collateral
               Loan or Pledged  Assets for any Pledged Asset Loan,  but not including  amounts
               on deposit in the Initial Monthly Payment Fund,

        (iii)  property  that  secured  a  Mortgage  Loan and that has been  acquired  for the
               benefit  of  the   Certificateholders   by  foreclosure  or  deed  in  lieu  of
               foreclosure,

        (iv)   the hazard  insurance  policies  and Primary  Insurance  Policies,  if any, the
               Pledged  Assets with  respect to each Pledged  Asset Loan,  and the interest in
               the Surety Bond transferred to the Trustee pursuant to Section 2.01,

        (v)    the Initial Monthly Payment Fund, and

        (vi)   all proceeds of clauses (i) through (v) above.

        Trustee Information:  As specified in Section 12.05(a)(i)(A).

        Underwriter:  As defined in the Series Supplement.

        Uninsured  Cause:  Any cause of damage to property subject to a Mortgage such that the
complete  restoration  of such  property  is not fully  reimbursable  by the hazard  insurance
policies.

        United  States  Person:  A citizen or resident of the United  States,  a  corporation,
partnership  or other  entity  created  or  organized  in,  or under the laws of,  the  United
States,  provided that, for purposes  solely of the  restrictions  on the transfer of residual
interests,  no partnership or other entity treated as a partnership  for United States federal
income tax purposes  shall be treated as a United  States  Person  unless all persons that own
an  interest  in  such  partnership  either  directly  or  through  any  entity  that is not a
corporation  for United  States  federal  income tax purposes  are required by the  applicable
operating  agreement  to be United  States  Persons,  any state  thereof,  or the  District of
Columbia  (except  in  the  case  of  a  partnership,  to  the  extent  provided  in  Treasury
regulations) or any political  subdivision  thereof, or an estate that is described in Section
7701(a)(30)(D)  of the Code,  or a trust that is  described in Section  7701(a)(30)(E)  of the
Code.

        Voting Rights:  The portion of the voting rights of all of the  Certificates  which is
allocated to any  Certificate,  and more  specifically  designated in Article XI of the Series
Supplement.

Section 1.02...Use of Words and Phrases.

        "Herein," "hereby,"  "hereunder,"  'hereof,"  "hereinbefore,"  "hereinafter" and other
equivalent  words refer to the Pooling and  Servicing  Agreement  as a whole.  All  references
herein to Articles,  Sections or Subsections shall mean the corresponding  Articles,  Sections
and  Subsections  in the Pooling and  Servicing  Agreement.  The  definition  set forth herein
include both the singular and the plural.

ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;
                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01...Conveyance of Mortgage Loans.

(a)     The Company, concurrently with the execution and delivery hereof, does hereby assign
to the Trustee without recourse all the right, title and interest of the Company in and to
the Mortgage Loans, including all interest and principal received on or with respect to the
Mortgage Loans after the Cut-off Date (other than payments of principal and interest due on
the Mortgage Loans in the month of the Cut-off Date).  In connection with such transfer and
assignment, the Company does hereby deliver to the Trustee the Certificate Policy (as
defined in the Series Supplement), if any.  The Company, the Master Servicer and the Trustee
agree that it is not intended that any mortgage loan be included in the Trust that is (i) a
"High-Cost Home Loan" as defined in the New Jersey Home Ownership Act effective November 27,
2003, (ii) a "High-Cost Home Loan" as defined in the New Mexico Home Loan Protection Act
effective January 1, 2004, (iii) a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Practices Act effective November 7, 2004 or (iv) a "High-Cost
Home Loan" as defined in the Indiana House Enrolled Act No. 1229, effective as of January 1,
2005.

(b)     In connection with such assignment, except as set forth in Section 2.01(c) and
subject to Section 2.01(d) below, the Company does hereby deliver to, and deposit with, the
Trustee, or to and with one or more Custodians, as the duly appointed agent or agents of the
Trustee for such purpose, the following documents or instruments (or copies thereof as
permitted by this Section) (I) with respect to each Mortgage Loan so assigned (other than a
Cooperative Loan):

(i)     The original Mortgage Note, endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of endorsements from the originator thereof to the Person
        endorsing it to the Trustee, or with respect to any Destroyed Mortgage Note, an
        original lost note affidavit from the related Seller or Residential Funding stating
        that the original Mortgage Note was lost, misplaced or destroyed, together with a
        copy of the related Mortgage Note;

(ii)    The original Mortgage, noting the presence of the MIN of the Mortgage Loan and
        language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a
        MOM Loan, with evidence of recording indicated thereon or a copy of the Mortgage with
        evidence of recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System, an original Assignment of
        the Mortgage to the Trustee with evidence of recording indicated thereon or a copy of
        such assignment with evidence of recording indicated thereon;

(iv)    The original recorded assignment or assignments of the Mortgage showing an unbroken
        chain of title from the originator thereof to the Person assigning it to the Trustee
        (or to MERS, if the Mortgage Loan is registered on the MERS(R)System and noting the
        presence of a MIN) with evidence of recordation noted thereon or attached thereto, or
        a copy of such assignment or assignments of the Mortgage with evidence of recording
        indicated thereon; and

(v)     The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Mortgage Loan or a copy of each modification, assumption
        agreement or preferred loan agreement.

and (II) with respect to each Cooperative Loan so assigned:

(vi)    The original Mortgage Note, endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of endorsements from the originator thereof to the Person
        endorsing it to the Trustee, or with respect to any Destroyed Mortgage Note, an
        original lost note affidavit from the related Seller or Residential Funding stating
        that the original Mortgage Note was lost, misplaced or destroyed, together with a
        copy of the related Mortgage Note;

(vii)   A counterpart of the Cooperative Lease and the Assignment of Proprietary Lease to the
        originator of the Cooperative Loan with intervening assignments showing an unbroken
        chain of title from such originator to the Trustee;

(viii)  The related Cooperative Stock Certificate, representing the related Cooperative Stock
        pledged with respect to such Cooperative Loan, together with an undated stock power
        (or other similar instrument) executed in blank;

(ix)    The original recognition agreement by the Cooperative of the interests of the
        mortgagee with respect to the related Cooperative Loan;

(x)     The Security Agreement;

(xi)    Copies of the original UCC-1 financing statement, and any continuation statements,
        filed by the originator of such Cooperative Loan as secured party, each with evidence
        of recording thereof, evidencing the interest of the originator under the Security
        Agreement and the Assignment of Proprietary Lease;

(xii)   Copies of the filed UCC-3 assignments of the security interest referenced in clause
        (vi) above showing an unbroken chain of title from the originator to the Trustee,
        each with evidence of recording thereof, evidencing the interest of the originator
        under the Security Agreement and the Assignment of Proprietary Lease;
(xiii)  An executed assignment of the interest of the originator in the Security Agreement,
        Assignment of Proprietary Lease and the recognition agreement referenced in clause
        (iv) above, showing an unbroken chain of title from the originator to the Trustee;

(xiv)   The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Cooperative Loan; and

(xv)    A duly completed UCC-1 financing statement showing the Master Servicer as debtor, the
        Company as secured party and the Trustee as assignee and a duly completed UCC-1
        financing statement showing the Company as debtor and the Trustee as secured party,
        each in a form sufficient for filing, evidencing the interest of such debtors in the
        Cooperative Loans.

(c)     The Company may, in lieu of delivering the original of the documents set forth in
Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii), (iv), (vii), (ix) and
(x) (or copies thereof as permitted by Section 2.01(b)) to the Trustee or the Custodian or
Custodians, deliver such documents to the Master Servicer, and the Master Servicer shall
hold such documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence.  Within thirty
Business Days following the earlier of (i) the receipt of the original of all of the
documents or instruments set forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and
Section (b)(II)(ii), (iv), (vii), (ix) and (x) (or copies thereof as permitted by such
Section) for any Mortgage Loan and (ii) a written request by the Trustee to deliver those
documents with respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to the Trustee
or the Custodian or Custodians that are the duly appointed agent or agents of the Trustee.

(d)     Notwithstanding the provisions of Section 2.01(c), in connection with any Mortgage
Loan, if the Company cannot deliver the original of the Mortgage, any assignment,
modification, assumption agreement or preferred loan agreement (or copy thereof as permitted
by Section 2.01(b)) with evidence of recording thereon concurrently with the execution and
delivery of this Agreement because of (i) a delay caused by the public recording office
where such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a delay in the
receipt of certain information necessary to prepare the related assignments, the Company
shall deliver or cause to be delivered to the Trustee or the respective Custodian a copy of
such Mortgage, assignment, modification, assumption agreement or preferred loan agreement.

        The Company shall promptly cause to be recorded in the  appropriate  public office for
real  property  records  the  Assignment  referred to in clause  (I)(iii) of Section  2.01(b),
except (a) in states  where,  in the  opinion of counsel  acceptable  to the Master  Servicer,
such  recording  is not  required to protect the  Trustee's  interests  in the  Mortgage  Loan
against  the  claim of any  subsequent  transferee  or any  successor  to or  creditor  of the
Company or the  originator  of such Mortgage Loan or (b) if MERS is identified on the Mortgage
or on a properly  recorded  assignment  of the Mortgage as the  mortgagee of record  solely as
nominee for the Seller and its  successors  and assigns,  and shall promptly cause to be filed
the Form UCC-3  assignment and UCC-1 financing  statement  referred to in clause (II)(vii) and
(x),  respectively,  of Section  2.01(b).  If any  Assignment,  Form UCC-3 or Form  UCC-1,  as
applicable,  is lost or returned unrecorded to the Company because of any defect therein,  the
Company shall prepare a substitute  Assignment,  Form UCC-3 or Form UCC-1,  as applicable,  or
cure such defect,  as the case may be, and cause such  Assignment to be recorded in accordance
with this  paragraph.  The Company  shall  promptly  deliver or cause to be  delivered  to the
Trustee or the  respective  Custodian such Mortgage or Assignment or Form UCC-3 or Form UCC-1,
as  applicable,  (or copy thereof as permitted by Section  2.01(b)) with evidence of recording
indicated  thereon at the time specified in Section 2.01(c).  In connection with its servicing
of  Cooperative  Loans,  the  Master  Servicer  will  use its  best  efforts  to  file  timely
continuation  statements  with regard to each financing  statement and assignment  relating to
Cooperative  Loans as to which the related  Cooperative  Apartment  is located  outside of the
State of New York.

        If the Company  delivers to the Trustee or Custodian  any Mortgage  Note or Assignment
of Mortgage in blank,  the  Company  shall,  or shall cause the  Custodian  to,  complete  the
endorsement  of the Mortgage  Note and the  Assignment  of Mortgage in the name of the Trustee
in conjunction  with the Interim  Certification  issued by the Custodian,  as  contemplated by
Section 2.02.

        Any of the  items  set  forth  in  Sections  2.01(b)(I)(ii),  (iii),  (iv) and (v) and
(II)(vi)  and  (vii) and that may be  delivered  as a copy  rather  than the  original  may be
delivered to the Trustee or the Custodian.

        In  connection  with the  assignment  of any  Mortgage  Loan  registered  on the MERS(R)
System,  the Company further agrees that it will cause,  at the Company's own expense,  within
30 Business  Days after the Closing  Date,  the MERS(R)System to indicate  that such  Mortgage
Loans have been assigned by the Company to the Trustee in accordance  with this  Agreement for
the benefit of the  Certificateholders  by  including  (or  deleting,  in the case of Mortgage
Loans which are  repurchased  in accordance  with this  Agreement) in such computer  files (a)
the code in the field  which  identifies  the  specific  Trustee and (b) the code in the field
"Pool Field" which  identifies the series of the  Certificates  issued in connection with such
Mortgage  Loans.  The Company  further agrees that it will not, and will not permit the Master
Servicer to, and the Master  Servicer  agrees that it will not, alter the codes  referenced in
this  paragraph  with respect to any Mortgage  Loan during the term of this  Agreement  unless
and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

(e)     Residential Funding hereby assigns to the Trustee its security interest in and to any
Additional Collateral or Pledged Assets, its right to receive amounts due or to become due
in respect of any Additional Collateral or Pledged Assets pursuant to the related
Subservicing Agreement and its rights as beneficiary under the Surety Bond in respect of any
Additional Collateral Loans.  With respect to any Additional Collateral Loan or Pledged
Asset Loan, Residential Funding shall cause to be filed in the appropriate recording office
a UCC-3 statement giving notice of the assignment of the related security interest to the
Trust Fund and shall thereafter cause the timely filing of all necessary continuation
statements with regard to such financing statements.

(f)     It is intended that the conveyance by the Company to the Trustee of the Mortgage
Loans as provided for in this Section 2.01 be and the Uncertificated REMIC Regular
Interests, if any (as provided for in Section 2.06), be construed as a sale by the Company
to the Trustee of the Mortgage Loans and any Uncertificated REMIC Regular Interests for the
benefit of the Certificateholders. Further, it is not intended that such conveyance be
deemed to be a pledge of the Mortgage Loans and any Uncertificated REMIC Regular Interests
by the Company to the Trustee to secure a debt or other obligation of the Company.  However,
if the Mortgage Loans and any Uncertificated REMIC Regular Interests are held to be property
of the Company or of Residential Funding, or if for any reason this Agreement is held or
deemed to create a security interest in the Mortgage Loans and any Uncertificated REMIC
Regular Interests, then it is intended that (a) this Agreement shall be a security agreement
within the meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction; (b) the conveyance provided
for in Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company to the
Trustee of a security interest in all of the Company's right (including the power to convey
title thereto), title and interest, whether now owned or hereafter acquired, in and to any
and all general intangibles, payment intangibles, accounts, chattel paper, instruments,
documents, money, deposit accounts, certificates of deposit, goods, letters of credit,
advices of credit and investment property and other property of whatever kind or description
now existing or hereafter acquired consisting of, arising from or relating to any of the
following:  (A) the Mortgage Loans, including (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate and Cooperative Lease, (ii) with respect to each Mortgage Loan other than
a Cooperative Loan, the related Mortgage Note and Mortgage, and (iii) any insurance policies
and all other documents in the related Mortgage File, (B) all amounts payable pursuant to
the Mortgage Loans in accordance with the terms thereof, (C) any Uncertificated REMIC
Regular Interests and (D) all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including without limitation
all amounts from time to time held or invested in the Certificate Account or the Custodial
Account, whether in the form of cash, instruments, securities or other property and (2) an
assignment by the Company to the Trustee of any security interest in any and all of
Residential Funding's right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the property described in the
foregoing clauses (1)(A), (B), (C) and (D) granted by Residential Funding to the Company
pursuant to the Assignment Agreement; (c) the possession by the Trustee, the Custodian or
any other agent of the Trustee of Mortgage Notes or such other items of property as
constitute instruments, money, payment intangibles, negotiable documents, goods, deposit
accounts, letters of credit, advices of credit, investment property, certificated securities
or chattel paper shall be deemed to be "possession by the secured party," or possession by a
purchaser or a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the Minnesota Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction as in effect (including, without
limitation, Sections 8-106, 9-313 and 9-106 thereof); and (d) notifications to persons
holding such property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts  or
confirmations from, securities intermediaries, bailees or agents of, or persons holding for
(as applicable) the Trustee for the purpose of perfecting such security interest under
applicable law.

        The  Company  and, at the  Company's  direction,  Residential  Funding and the Trustee
shall, to the extent  consistent with this Agreement,  take such reasonable  actions as may be
necessary to ensure that, if this Agreement were  determined to create a security  interest in
the  Mortgage  Loans,  any  Uncertificated  REMIC  Regular  Interests  and the other  property
described  above,  such  security  interest  would be  determined  to be a perfected  security
interest of first  priority  under  applicable  law and will be maintained as such  throughout
the term of this  Agreement.  Without  limiting the generality of the  foregoing,  the Company
shall  prepare  and deliver to the Trustee not less than 15 days prior to any filing date and,
the Trustee  shall  forward for filing,  or shall  cause to be  forwarded  for filing,  at the
expense of the Company,  all filings  necessary to maintain the  effectiveness of any original
filings  necessary  under the  Uniform  Commercial  Code as in effect in any  jurisdiction  to
perfect  the  Trustee's   security  interest  in  or  lien  on  the  Mortgage  Loans  and  any
Uncertificated  REMIC  Regular  Interests,  as evidenced by an  Officers'  Certificate  of the
Company,  including  without  limitation  (x)  continuation  statements,  and (y)  such  other
statements  as may be  occasioned  by (1)  any  change  of name of  Residential  Funding,  the
Company or the Trustee  (such  preparation  and filing shall be at the expense of the Trustee,
if occasioned by a change in the Trustee's  name),  (2) any change of location of the place of
business  or the chief  executive  office  of  Residential  Funding  or the  Company,  (3) any
transfer of any interest of  Residential  Funding or the Company in any  Mortgage  Loan or (4)
any  transfer of any  interest  of  Residential  Funding or the Company in any  Uncertificated
REMIC Regular Interest.

(g)     The Master Servicer hereby acknowledges the receipt by it of the Initial Monthly
Payment Fund.  The Master Servicer shall hold such Initial Monthly Payment Fund in the
Custodial Account and shall include such Initial Monthly Payment Fund in the Available
Distribution Amount for the initial Distribution Date.  Notwithstanding anything herein to
the contrary, the Initial Monthly Payment Fund shall not be an asset of any REMIC.  To the
extent that the Initial Monthly Payment Fund constitutes a reserve fund for federal income
tax purposes, (1) it shall be an outside reserve fund and not an asset of any REMIC, (2) it
shall be owned by the Seller and (3) amounts transferred by any REMIC to the Initial Monthly
Payment Fund shall be treated as transferred to the Seller or any successor, all within the
meaning of Section 1.860G-2(h) of the Treasury Regulations.

(h)     The Company agrees that the sale of each Pledged Asset Loan pursuant to this
Agreement will also constitute the assignment, sale, setting-over, transfer and conveyance
to the Trustee, without recourse (but subject to the Company's covenants, representations
and warranties specifically provided herein), of all of the Company's obligations and all of
the Company's right, title and interest in, to and under, whether now existing or hereafter
acquired as owner of the Mortgage Loan with respect to all money, securities, security
entitlements, accounts, general intangibles, instruments, documents, certificates of
deposit, commodities contracts, and other investment property and other property of whatever
kind or description consisting of, arising from or related to (i) the Assigned Contracts,
(ii) all rights, powers and remedies of the Company as owner of such Mortgage Loan under or
in connection with the Assigned Contracts, whether arising under the terms of such Assigned
Contracts, by statute, at law or in equity, or otherwise arising out of any default by the
Mortgagor under or in connection with the Assigned Contracts, including all rights to
exercise any election or option or to make any decision or determination or to give or
receive any notice, consent, approval or waiver thereunder, (iii) all security interests in
and lien of the Company as owner of such Mortgage Loan in the Pledged Amounts and all money,
securities, security entitlements, accounts, general intangibles, instruments, documents,
certificates of deposit, commodities contracts, and other investment property and other
property of whatever kind or description and all cash and non-cash proceeds of the sale,
exchange, or redemption of, and all stock or conversion rights, rights to subscribe,
liquidation dividends or preferences, stock dividends, rights to interest, dividends,
earnings, income, rents, issues, profits, interest payments or other distributions of cash
or other property that is credited to the Custodial Account, (iv) all documents, books and
records concerning the foregoing (including all computer programs, tapes, disks and related
items containing any such information) and (v) all insurance proceeds (including proceeds
from the Federal Deposit Insurance Corporation or the Securities Investor Protection
Corporation or any other insurance company) of any of the foregoing or replacements thereof
or substitutions therefor, proceeds of proceeds and the conversion, voluntary or
involuntary, of any thereof.  The foregoing transfer, sale, assignment and conveyance does
not constitute and is not intended to result in the creation, or an assumption by the
Trustee, of any obligation of the Company, or any other person in connection with the
Pledged Assets or under any agreement or instrument relating thereto, including any
obligation to the Mortgagor, other than as owner of the Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee  acknowledges  receipt (or,  with respect to Mortgage  Loans  subject to a
Custodial  Agreement,  and  based  solely  upon a receipt  or  certification  executed  by the
Custodian,  receipt by the respective  Custodian as the duly  appointed  agent of the Trustee)
of the  documents  referred to in Section  2.01(b)(I)(i)  and Section  2.01(b)(II)(i),  (iii),
(v), (vi) and (viii) above (except that for purposes of such  acknowledgment  only, a Mortgage
Note may be endorsed in blank) and declares  that it, or a Custodian  as its agent,  holds and
will hold such  documents and the other  documents  constituting  a part of the Mortgage Files
delivered  to it, or a Custodian  as its agent,  and the rights of  Residential  Funding  with
respect to any Pledged  Assets,  Additional  Collateral  and the Surety  Bond  assigned to the
Trustee  pursuant to Section  2.01, in trust for the use and benefit of all present and future
Certificateholders.  The Trustee or  Custodian  (such  Custodian  being so  obligated  under a
Custodial  Agreement) agrees, for the benefit of  Certificateholders,  to review each Mortgage
File  delivered  to it pursuant to Section  2.01(b)  within 45 days after the Closing  Date to
ascertain that all required  documents  (specifically as set forth in Section  2.01(b)),  have
been executed and received,  and that such documents  relate to the Mortgage Loans  identified
on the  Mortgage  Loan  Schedule,  as  supplemented,  that have been  conveyed  to it,  and to
deliver to the Trustee a  certificate  (the  "Interim  Certification")  to the effect that all
documents  required to be delivered  pursuant to Section  2.01(b) above have been executed and
received and that such  documents  relate to the  Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on  Schedule A  attached  to such  Interim
Certification.  Upon  delivery of the  Mortgage  Files by the Company or the Master  Servicer,
the Trustee  shall  acknowledge  receipt  (or,  with  respect to Mortgage  Loans  subject to a
Custodial  Agreement,  and  based  solely  upon a receipt  or  certification  executed  by the
Custodian,  receipt by the respective  Custodian as the duly  appointed  agent of the Trustee)
of the documents referred to in Section 2.01(c) above.

        If  the  Custodian,   as  the  Trustee's  agent,   finds  any  document  or  documents
constituting  a part  of a  Mortgage  File to be  missing  or  defective,  the  Trustee  shall
promptly  so notify  the Master  Servicer  and the  Company.  Pursuant  to Section  2.3 of the
Custodial  Agreement,  the  Custodian  will  notify the Master  Servicer,  the Company and the
Trustee of any such  omission or defect  found by it in respect of any  Mortgage  File held by
it in respect  of the items  reviewed  by it  pursuant  to the  Custodial  Agreement.  If such
omission or defect materially and adversely  affects the interests of the  Certificateholders,
the Master Servicer shall promptly notify  Residential  Funding of such omission or defect and
request that  Residential  Funding correct or cure such omission or defect within 60 days from
the date the Master  Servicer  was  notified of such  omission  or defect and, if  Residential
Funding  does not correct or cure such  omission  or defect  within  such  period,  the Master
Servicer  shall  require  Residential  Funding to purchase  such  Mortgage Loan from the Trust
Fund at its Purchase  Price  within 90 days from the date the Master  Servicer was notified of
such  omission or defect;  provided  that if the  omission or defect  would cause the Mortgage
Loan to be other than a  "qualified  mortgage" as defined in Section  860G(a)(3)  of the Code,
any  such  cure or  repurchase  must  occur  within  90 days  from the date  such  breach  was
discovered.  The Purchase  Price for any such  Mortgage  Loan shall be deposited by the Master
Servicer  in the  Custodial  Account  maintained  by it  pursuant  to Section  3.07 and,  upon
receipt  by the  Trustee  of  written  notification  of such  deposit  signed  by a  Servicing
Officer,  the  Trustee or any  Custodian,  as the case may be,  shall  release to  Residential
Funding the related  Mortgage File and the Trustee shall execute and deliver such  instruments
of transfer or assignment prepared by the Master Servicer,  in each case without recourse,  as
shall be necessary to vest in  Residential  Funding or its designee any Mortgage Loan released
pursuant  hereto and  thereafter  such  Mortgage  Loan shall not be part of the Trust Fund. It
is understood  and agreed that the  obligation of  Residential  Funding to so cure or purchase
any Mortgage  Loan as to which a material and adverse  defect in or omission of a  constituent
document  exists  shall  constitute  the  sole  remedy  respecting  such  defect  or  omission
available to Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.03.  Representations, Warranties and Covenants of the Master Servicer and the
                      Company.

(a)     The Master Servicer hereby represents and warrants to the Trustee for the benefit of
the Certificateholders that:

(i)     The Master Servicer is a corporation duly organized, validly existing and in good
        standing under the laws governing its creation and existence and is or will be in
        compliance with the laws of each state in which any Mortgaged Property is located to
        the extent necessary to ensure the enforceability of each Mortgage Loan in accordance
        with the terms of this Agreement;

(ii)    The execution and delivery of this Agreement by the Master Servicer and its
        performance and compliance with the terms of this Agreement will not violate the
        Master Servicer's Certificate of Incorporation or Bylaws or constitute a material
        default (or an event which, with notice or lapse of time, or both, would constitute a
        material default) under, or result in the material breach of, any material contract,
        agreement or other instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization, execution and delivery by the Trustee and
        the Company, constitutes a valid, legal and binding obligation of the Master
        Servicer, enforceable against it in accordance with the terms hereof subject to
        applicable bankruptcy, insolvency, reorganization, moratorium and other laws
        affecting the enforcement of creditors' rights generally and to general principles of
        equity, regardless of whether such enforcement is considered in a proceeding in
        equity or at law;

(iv)    The Master Servicer is not in default with respect to any order or decree of any
        court or any order, regulation or demand of any federal, state, municipal or
        governmental agency, which default might have consequences that would materially and
        adversely affect the condition (financial or other) or operations of the Master
        Servicer or its properties or might have consequences that would materially adversely
        affect its performance hereunder;

(v)     No litigation is pending or, to the best of the Master Servicer's knowledge,
        threatened against the Master Servicer which would prohibit its entering into this
        Agreement or performing its obligations under this Agreement;

(vi)    The Master Servicer will comply in all material respects in the performance of this
        Agreement with all reasonable rules and requirements of each insurer under each
        Required Insurance Policy;

(vii)   No information, certificate of an officer, statement furnished in writing or report
        delivered to the Company, any Affiliate of the Company or the Trustee by the Master
        Servicer will, to the knowledge of the Master Servicer, contain any untrue statement
        of a material fact or omit a material fact necessary to make the information,
        certificate, statement or report not misleading;

(viii)  The Master Servicer has examined each existing, and will examine each new,
        Subservicing Agreement and is or will be familiar with the terms thereof. The terms
        of each existing Subservicing Agreement and each designated Subservicer are
        acceptable to the Master Servicer and any new Subservicing Agreements will comply
        with the provisions of Section 3.02; and

(ix)    The Master Servicer is a member of MERS in good standing, and will comply in all
        material respects with the rules and procedures of MERS in connection with the
        servicing of the Mortgage Loans that are registered with MERS.

        It is understood and agreed that the  representations and warranties set forth in this
        Section  2.03(a)  shall  survive  delivery  of the  respective  Mortgage  Files to the
        Trustee or any Custodian.

        Upon  discovery  by either  the  Company,  the  Master  Servicer,  the  Trustee or any
Custodian of a breach of any  representation  or warranty  set forth in this  Section  2.03(a)
which  materially  and  adversely  affects  the  interests  of the  Certificateholders  in any
Mortgage  Loan,  the party  discovering  such breach shall give prompt  written  notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement).  Within 90
days of its  discovery  or its receipt of notice of such  breach,  the Master  Servicer  shall
either (i) cure such  breach in all  material  respects or (ii) to the extent that such breach
is with respect to a Mortgage  Loan or a related  document,  purchase  such Mortgage Loan from
the Trust Fund at the  Purchase  Price and in the manner set forth in Section  2.02;  provided
that if the  omission or defect  would cause the  Mortgage  Loan to be other than a "qualified
mortgage"  as defined in Section  860G(a)(3)  of the Code,  any such cure or  repurchase  must
occur within 90 days from the date such breach was  discovered.  The  obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage  Loan shall  constitute  the sole
remedy in respect  of a breach of a  representation  and  warranty  set forth in this  Section
2.03(a)   available   to  the   Certificateholders   or  the   Trustee   on   behalf   of  the
Certificateholders.

(b)     Representations and warranties relating to the Mortgage Loans are set forth in
Section 2.03(b) of the Series Supplement.

Section 2.04.  Representations and Warranties of Residential Funding.

        The  Company,  as assignee of  Residential  Funding  under the  Assignment  Agreement,
hereby assigns to the Trustee for the benefit of  Certificateholders  all of its right,  title
and interest in respect of the  Assignment  Agreement  (to the extent  assigned to the Company
pursuant  to  the  Assignment  Agreement)  applicable  to a  Mortgage  Loan.  Insofar  as  the
Assignment  Agreement  relates  to the  representations  and  warranties  made by  Residential
Funding or the  related  Seller in respect of such  Mortgage  Loan and any  remedies  provided
thereunder  for any breach of such  representations  and  warranties,  such  right,  title and
interest  may  be  enforced  by  the  Master  Servicer  on  behalf  of  the  Trustee  and  the
Certificateholders.  Upon the discovery by the Company,  the Master  Servicer,  the Trustee or
any  Custodian  of a  breach  of  any  of  the  representations  and  warranties  made  in the
Assignment  Agreement (which,  for purposes hereof,  will be deemed to include any other cause
giving rise to a  repurchase  obligation  under the  Assignment  Agreement)  in respect of any
Mortgage Loan which materially and adversely  affects the interests of the  Certificateholders
in such Mortgage Loan, the party  discovering  such breach shall give prompt written notice to
the other  parties  (any  Custodian  being so  obligated  under a  Custodial  Agreement).  The
Master  Servicer shall  promptly  notify  Residential  Funding of such breach and request that
Residential  Funding either (i) cure such breach in all material  respects within 90 days from
the date the Master  Servicer was notified of such breach or (ii)  purchase such Mortgage Loan
from the Trust  Fund at the  Purchase  Price and in the  manner  set  forth in  Section  2.02;
provided that Residential  Funding shall have the option to substitute a Qualified  Substitute
Mortgage  Loan or Loans for such Mortgage  Loan if such  substitution  occurs within two years
following  the Closing  Date;  provided that if the breach would cause the Mortgage Loan to be
other than a  "qualified  mortgage"  as defined in Section  860G(a)(3)  of the Code,  any such
cure,  repurchase  or  substitution  must  occur  within 90 days from the date the  breach was
discovered.  If the breach of representation  and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage  Loan  pursuant to Section 4 of the  Assignment  Agreement
was the  representation  and  warranty set forth in clause  (xxxi) of Section 4 thereof,  then
the  Master  Servicer  shall  request  that  Residential   Funding  pay  to  the  Trust  Fund,
concurrently  with and in addition to the  remedies  provided in the  preceding  sentence,  an
amount equal to any liability,  penalty or expense that was actually  incurred and paid out of
or on behalf of the Trust Fund,  and that directly  resulted from such breach,  or if incurred
and paid by the Trust  Fund  thereafter,  concurrently  with such  payment.  In the event that
Residential  Funding elects to substitute a Qualified  Substitute Mortgage Loan or Loans for a
Deleted  Mortgage  Loan pursuant to this Section  2.04,  Residential  Funding shall deliver to
the  Trustee  for the  benefit  of the  Certificateholders  with  respect  to  such  Qualified
Substitute  Mortgage Loan or Loans,  the original  Mortgage Note, the Mortgage,  an Assignment
of the  Mortgage in  recordable  form if required  pursuant  to Section  2.01,  and such other
documents and  agreements as are required by Section 2.01,  with the Mortgage Note endorsed as
required  by Section  2.01.  No  substitution  will be made in any  calendar  month  after the
Determination   Date  for  such  month.   Monthly  Payments  due  with  respect  to  Qualified
Substitute  Mortgage  Loans in the month of  substitution  shall not be part of the Trust Fund
and  will  be  retained  by the  Master  Servicer  and  remitted  by the  Master  Servicer  to
Residential   Funding  on  the  next   succeeding   Distribution   Date.   For  the  month  of
substitution,  distributions  to the  Certificateholders  will include the Monthly Payment due
on a  Deleted  Mortgage  Loan for such  month  and  thereafter  Residential  Funding  shall be
entitled to retain all amounts  received in respect of such Deleted  Mortgage Loan. The Master
Servicer  shall amend or cause to be amended the Mortgage Loan  Schedule,  and, if the Deleted
Mortgage  Loan was a Discount  Mortgage  Loan,  the  Schedule of Discount  Fractions,  for the
benefit of the  Certificateholders  to reflect the removal of such Deleted  Mortgage  Loan and
the  substitution of the Qualified  Substitute  Mortgage Loan or Loans and the Master Servicer
shall deliver the amended  Mortgage  Loan  Schedule,  and, if the Deleted  Mortgage Loan was a
Discount  Mortgage  Loan, the amended  Schedule of Discount  Fractions,  to the Trustee.  Upon
such  substitution,  the Qualified  Substitute  Mortgage Loan or Loans shall be subject to the
terms of this Agreement and the related  Subservicing  Agreement in all respects,  Residential
Funding shall be deemed to have made the  representations  and warranties  with respect to the
Qualified  Substitute  Mortgage Loan contained in the related  Assignment  Agreement,  and the
Company and the Master  Servicer  shall be deemed to have made with  respect to any  Qualified
Substitute  Mortgage  Loan  or  Loans,  as  of  the  date  of  substitution,   the  covenants,
representations  and  warranties set forth in this Section 2.04, in Section 2.03 hereof and in
Section  4 of the  Assignment  Agreement,  and the  Master  Servicer  shall  be  obligated  to
repurchase or substitute for any Qualified  Substitute  Mortgage Loan as to which a Repurchase
Event (as  defined in the  Assignment  Agreement)  has  occurred  pursuant to Section 4 of the
Assignment Agreement.

        In connection  with the  substitution  of one or more  Qualified  Substitute  Mortgage
Loans for one or more Deleted  Mortgage  Loans,  the Master Servicer will determine the amount
(if any) by which the aggregate  principal balance of all such Qualified  Substitute  Mortgage
Loans as of the date of substitution is less than the aggregate  Stated  Principal  Balance of
all such Deleted  Mortgage Loans (in each case after  application of the principal  portion of
the  Monthly  Payments  due in the month of  substitution  that are to be  distributed  to the
Certificateholders  in the month of  substitution).  Residential  Funding  shall  deposit  the
amount of such shortfall into the Custodial  Account on the day of  substitution,  without any
reimbursement  therefor.  Residential  Funding  shall give notice in writing to the Trustee of
such  event,  which  notice  shall  be  accompanied  by an  Officers'  Certificate  as to  the
calculation  of such  shortfall and (subject to Section  10.01(f)) by an Opinion of Counsel to
the effect  that such  substitution  will not cause (a) any  federal  tax to be imposed on the
Trust  Fund,   including   without   limitation,   any  federal  tax  imposed  on  "prohibited
transactions"  under  Section  860F(a)(1) of the Code or on  "contributions  after the startup
date" under Section  860G(d)(1) of the Code or (b) any portion of any REMIC to fail to qualify
as such at any time that any Certificate is outstanding.

        It is understood and agreed that the  obligation of  Residential  Funding to cure such
breach or purchase or to  substitute  for, a such  Mortgage Loan as to which such a breach has
occurred and is continuing and to make any additional  payments  required under the Assignment
Agreement in connection with a breach of the  representation  and warranty in clause (xxxi) of
Section 4 thereof shall  constitute the sole remedy  respecting  such breach  available to the
Certificateholders or the Trustee on behalf of  Certificateholders.  If the Master Servicer is
Residential  Funding,  then the Trustee shall also have the right to give the notification and
require the purchase or  substitution  provided for in the second  preceding  paragraph in the
event of such a breach of a  representation  or warranty  made by  Residential  Funding in the
Assignment  Agreement.  In  connection  with  the  purchase  of or  substitution  for any such
Mortgage Loan by Residential  Funding,  the Trustee shall assign to Residential Funding all of
the Trustee's right, title and interest in respect of the Assignment  Agreement  applicable to
such Mortgage Loan.

Section 2.05.  Execution and Authentication of Certificates/Issuance of Certificates
                      Evidencing Interests in REMIC I.

        As provided in Section 2.05 of the Series Supplement.

Section 2.06.  Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
                      Acceptance by the Trustee.

        As provided in Section 2.06 of the Series Supplement.

Section 2.07.  Issuance of Certificates Evidencing Interests in REMIC II.

        As provided in Section 2.07 of the Series Supplement.

Section 2.08.  Purposes and Powers of the Trust.

        The  purpose  of the  trust,  as  created  hereunder,  is to engage  in the  following
        activities:

(a)     to sell the Certificates to the Company in exchange for the Mortgage Loans;

(b)     to enter into and perform its obligations under this Agreement;

(c)     to engage in those activities that are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith; and

(d)     subject to compliance with this Agreement, to engage in such other activities as may
be required in connection with conservation of the Trust Fund and the making of
distributions to the Certificateholders.

        The   trust  is  hereby   authorized   to   engage   in  the   foregoing   activities.
Notwithstanding  the provisions of Section  11.01,  the trust shall not engage in any activity
other than in  connection  with the  foregoing or other than as required or  authorized by the
terms of this Agreement while any  Certificate is  outstanding,  and this Section 2.08 may not
be  amended,  without  the  consent of the  Certificateholders  evidencing  a majority  of the
aggregate Voting Rights of the Certificates.

ARTICLE III

                                 ADMINISTRATION AND SERVICING
                                      OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in accordance
with the terms of this Agreement and the respective Mortgage Loans , following such
procedures as it would employ in its good faith business judgment and which are normal and
usual in its general mortgage servicing activities, and in the case of the Mortgage Loans
being subserviced by Wells Fargo, if any, such procedures that comply with applicable
federal, state and local law and that are in accordance with accepted mortgage servicing
practices of prudent mortgage lending institutions which service loans of the same type as
the Mortgage Loans in the jurisdiction in which the related Mortgaged Property is located,
and shall have full power and authority, acting alone or through Subservicers as provided in
Section 3.02, to do any and all things which it may deem necessary or desirable in
connection with such servicing and administration.  Without limiting the generality of the
foregoing, the Master Servicer in its own name or in the name of a Subservicer is hereby
authorized and empowered by the Trustee when the Master Servicer or the Subservicer, as the
case may be, believes it appropriate in its best judgment, to execute and deliver, on behalf
of the Certificateholders and the Trustee or any of them, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, or of consent to
assumption or modification in connection with a proposed conveyance, or of assignment of any
Mortgage and Mortgage Note in connection with the repurchase of a Mortgage Loan and all
other comparable instruments, or with respect to the modification or re-recording of a
Mortgage for the purpose of correcting the Mortgage, the subordination of the lien of the
Mortgage in favor of a public utility company or government agency or unit with powers of
eminent domain, the taking of a deed in lieu of foreclosure, the commencement, prosecution
or completion of judicial or non-judicial foreclosure, the conveyance of a Mortgaged
Property to the related Insurer, the acquisition of any property acquired by foreclosure or
deed in lieu of foreclosure, or the management, marketing and conveyance of any property
acquired by foreclosure or deed in lieu of foreclosure with respect to the Mortgage Loans
and with respect to the Mortgaged Properties.  The Master Servicer further is authorized and
empowered by the Trustee, on behalf of the Certificateholders and the Trustee, in its own
name or in the name of the Subservicer, when the Master Servicer or the Subservicer, as the
case may be, believes it is appropriate in its best judgment to register any Mortgage Loan
on the MERS(R)System, or cause the removal from the registration of any Mortgage Loan on the
MERS(R)System, to execute and deliver, on behalf of the Trustee and the Certificateholders or
any of them, any and all instruments of assignment and other comparable instruments with
respect to such assignment or re-recording of a Mortgage in the name of MERS, solely as
nominee for the Trustee and its successors and assigns.  Any expenses incurred in connection
with the actions described in the preceding sentence shall be borne by the Master Servicer
in accordance with Section 3.16(c), with no right of reimbursement; provided, that if, as a
result of MERS discontinuing or becoming unable to continue operations in connection with
the MERS System, it becomes necessary to remove any Mortgage Loan from registration on the
MERS System and to arrange for the assignment of the related Mortgages to the Trustee, then
any related expenses shall be reimbursable to the Master Servicer. Notwithstanding the
foregoing, subject to Section 3.07(a), the Master Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange of such
Mortgage Loan within the meaning of Section 1001 of the Code and any proposed, temporary or
final regulations promulgated thereunder (other than in connection with a proposed
conveyance or assumption of such Mortgage Loan that is treated as a Principal Prepayment in
Full pursuant to Section 3.13(d) hereof) and cause any REMIC formed under the Series
Supplement to fail to qualify as a REMIC under the Code. The Trustee shall furnish the
Master Servicer with any powers of attorney and other documents necessary or appropriate to
enable the Master Servicer to service and administer the Mortgage Loans.  The Trustee shall
not be liable for any action taken by the Master Servicer or any Subservicer pursuant to
such powers of attorney. In servicing and administering any Nonsubserviced Mortgage Loan,
the Master Servicer shall, to the extent not inconsistent with this Agreement, comply with
the Program Guide as if it were the originator of such Mortgage Loan and had retained the
servicing rights and obligations in respect thereof.  In connection with servicing and
administering the Mortgage Loans, the Master Servicer and any Affiliate of the Master
Servicer (i) may perform services such as appraisals and brokerage services that are not
customarily provided by servicers of mortgage loans, and shall be entitled to reasonable
compensation therefor in accordance with Section 3.10 and (ii) may, at its own discretion
and on behalf of the Trustee, obtain credit information in the form of a "credit score" from
a credit repository.

(b)     All costs incurred by the Master Servicer or by Subservicers in effecting the timely
payment of taxes and assessments on the properties subject to the Mortgage Loans shall not,
for the purpose of calculating monthly distributions to the Certificateholders, be added to
the amount owing under the related Mortgage Loans, notwithstanding that the terms of such
Mortgage Loan so permit, and such costs shall be recoverable to the extent permitted by
Section 3.10(a)(ii).

(c)     The Master Servicer may enter into one or more agreements in connection with the
offering of pass-through certificates evidencing interests in one or more of the
Certificates providing for the payment by the Master Servicer of amounts received by the
Master Servicer as servicing compensation hereunder and required to cover certain Prepayment
Interest Shortfalls on the Mortgage Loans, which payment obligation will thereafter be an
obligation of the Master Servicer hereunder.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers; Enforcement
                      of Subservicers' and Sellers' Obligations.

(a)     The Master Servicer may continue in effect Subservicing Agreements entered into by
Residential Funding and Subservicers prior to the execution and delivery of this Agreement,
and may enter into new Subservicing Agreements with Subservicers, for the servicing and
administration of all or some of the Mortgage Loans.  Each Subservicer of a Mortgage Loan
shall be entitled to receive and retain, as provided in the related Subservicing Agreement
and in Section 3.07, the related Subservicing Fee from payments of interest received on such
Mortgage Loan after payment of all amounts required to be remitted to the Master Servicer in
respect of such Mortgage Loan. For any Mortgage Loan that is a Nonsubserviced Mortgage Loan,
the Master Servicer shall be entitled to receive and retain an amount equal to the
Subservicing Fee from payments of interest.  Unless the context otherwise requires,
references in this Agreement to actions taken or to be taken by the Master Servicer in
servicing the Mortgage Loans include actions taken or to be taken by a Subservicer on behalf
of the Master Servicer.  Each Subservicing Agreement will be upon such terms and conditions
as are generally required or permitted by the Program Guide and are not inconsistent with
this Agreement and as the Master Servicer and the Subservicer have agreed.  A representative
form of Subservicing Agreement is attached to this Agreement as Exhibit E.  With the
approval of the Master Servicer, a Subservicer may delegate its servicing obligations to
third-party servicers, but such Subservicer will remain obligated under the related
Subservicing Agreement.  The Master Servicer and a Subservicer may enter into amendments
thereto or a different form of Subservicing Agreement, and the form referred to or included
in the Program Guide is merely provided for information and shall not be deemed to limit in
any respect the discretion of the Master Servicer to modify or enter into different
Subservicing Agreements; provided, however, that any such amendments or different forms
shall be consistent with and not violate the provisions of either this Agreement or the
Program Guide in a manner which would materially and adversely affect the interests of the
Certificateholders. The Program Guide and any other Subservicing Agreement entered into
between the Master Servicer and any Subservicer shall require the Subservicer to accurately
and fully report its borrower credit files to each of the Credit Repositories in a timely
manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for the benefit
of the Trustee and the Certificateholders, shall use its best reasonable efforts to enforce
the obligations of each Subservicer under the related Subservicing Agreement and of each
Seller under the related Seller's Agreement insofar as the Company's rights with respect to
such obligation has been assigned to the Trustee hereunder, to the extent that the
non-performance of any such Seller's obligation would have a material and adverse effect on
a Mortgage Loan, including, without limitation, the obligation to purchase a Mortgage Loan
on account of defective documentation, as described in Section 2.02, or on account of a
breach of a representation or warranty, as described in Section 2.04.  Such enforcement,
including, without limitation, the legal prosecution of claims, termination of Subservicing
Agreements or Seller's Agreements, as appropriate, and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such time as the
Master Servicer would employ in its good faith business judgment and which are normal and
usual in its general mortgage servicing activities.  The Master Servicer shall pay the costs
of such enforcement at its own expense, and shall be reimbursed therefor only (i) from a
general recovery resulting from such enforcement to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loan or (ii) from a specific
recovery of costs, expenses or attorneys fees against the party against whom such
enforcement is directed.  For purposes of clarification only, the parties agree that the
foregoing is not intended to, and does not, limit the ability of the Master Servicer to be
reimbursed for expenses that are incurred in connection with the enforcement of a Seller's
obligations (insofar as the Company's rights with respect to such Seller's obligations have
been assigned to the Trustee hereunder) and are reimbursable pursuant to Section
3.10(a)(viii).

Section 3.03.  Successor Subservicers.

        The Master  Servicer  shall be entitled to terminate any  Subservicing  Agreement that
may exist in  accordance  with the terms and  conditions  of such  Subservicing  Agreement and
without any limitation by virtue of this Agreement;  provided,  however,  that in the event of
termination  of any  Subservicing  Agreement by the Master  Servicer or the  Subservicer,  the
Master  Servicer  shall  either act as servicer of the related  Mortgage  Loan or enter into a
Subservicing  Agreement with a successor  Subservicer  which will be bound by the terms of the
related  Subservicing  Agreement.  If the Master  Servicer  or any  Affiliate  of  Residential
Funding  acts  as  servicer,  it  will  not  assume  liability  for  the  representations  and
warranties  of the  Subservicer  which it  replaces.  If the  Master  Servicer  enters  into a
Subservicing  Agreement  with  a  successor   Subservicer,   the  Master  Servicer  shall  use
reasonable   efforts   to  have  the   successor   Subservicer   assume   liability   for  the
representations  and warranties  made by the terminated  Subservicer in respect of the related
Mortgage  Loans and, in the event of any such  assumption  by the successor  Subservicer,  the
Master  Servicer  may,  in the  exercise of its  business  judgment,  release  the  terminated
Subservicer from liability for such representations and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding  any Subservicing  Agreement,  any of the provisions of this Agreement
relating to  agreements  or  arrangements  between the Master  Servicer  or a  Subservicer  or
reference to actions taken  through a Subservicer  or  otherwise,  the Master  Servicer  shall
remain  obligated and liable to the Trustee and the  Certificateholders  for the servicing and
administering  of the  Mortgage  Loans in  accordance  with the  provisions  of  Section  3.01
without  diminution of such obligation or liability by virtue of such Subservicing  Agreements
or  arrangements  or by virtue of  indemnification  from the Subservicer or the Company and to
the same extent and under the same terms and  conditions as if the Master  Servicer alone were
servicing and  administering  the Mortgage  Loans.  The Master  Servicer  shall be entitled to
enter  into any  agreement  with a  Subservicer  or Seller for  indemnification  of the Master
Servicer  and  nothing  contained  in this  Agreement  shall be deemed to limit or modify such
indemnification.

Section 3.05.  No Contractual Relationship Between Subservicer and Trustee or
                      Certificateholders.

        Any  Subservicing  Agreement  that may be entered into and any other  transactions  or
services  relating to the Mortgage  Loans  involving a Subservicer in its capacity as such and
not as an originator  shall be deemed to be between the  Subservicer  and the Master  Servicer
alone and the  Trustee  and the  Certificateholders  shall not be deemed  parties  thereto and
shall  have no  claims,  rights,  obligations,  duties  or  liabilities  with  respect  to the
Subservicer  in its  capacity  as such  except as set forth in  Section  3.06.  The  foregoing
provision  shall  not in any way  limit a  Subservicer's  obligation  to cure an  omission  or
defect or to repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     If the Master Servicer shall for any reason no longer be the master servicer
(including by reason of an Event of Default), the Trustee, its designee or its successor
shall thereupon assume all of the rights and obligations of the Master Servicer under each
Subservicing Agreement that may have been entered into.  The Trustee, its designee or the
successor servicer for the Trustee shall be deemed to have assumed all of the Master
Servicer's interest therein and to have replaced the Master Servicer as a party to the
Subservicing Agreement to the same extent as if the Subservicing Agreement had been assigned
to the assuming party except that the Master Servicer shall not thereby be relieved of any
liability or obligations under the Subservicing Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the expense of the
Master Servicer, deliver to the assuming party all documents and records relating to each
Subservicing Agreement and the Mortgage Loans then being serviced and an accounting of
amounts collected and held by it and otherwise use its best efforts to effect the orderly
and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.  Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account.

(a)     The Master Servicer shall make reasonable efforts to collect all payments called for
under the terms and provisions of the Mortgage Loans, and shall, to the extent such
procedures shall be consistent with this Agreement and the terms and provisions of any
related Primary Insurance Policy, follow such collection procedures as it would employ in
its good faith business judgment and which are normal and usual in its general mortgage
servicing activities. Consistent with the foregoing, the Master Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty interest in
connection with the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments
due on a Mortgage Loan in accordance with the Program Guide; provided, however, that the
Master Servicer shall first determine that any such waiver or extension will not impair the
coverage of any related Primary Insurance Policy or materially adversely affect the lien of
the related Mortgage.  Notwithstanding anything in this Section to the contrary, the Master
Servicer or any Subservicer shall not enforce any prepayment charge to the extent that such
enforcement would violate any applicable law.  In the event of any such arrangement, the
Master Servicer shall make timely advances on the related Mortgage Loan during the scheduled
period in accordance with the amortization schedule of such Mortgage Loan without
modification thereof by reason of such arrangements unless otherwise agreed to by the
Holders of the Classes of Certificates affected thereby; provided, however, that no such
extension shall be made if any such advance would be a Nonrecoverable Advance. Consistent
with the terms of this Agreement, the Master Servicer may also waive, modify or vary any
term of any Mortgage Loan or consent to the postponement of strict compliance with any such
term or in any manner grant indulgence to any Mortgagor if in the Master Servicer's
determination such waiver, modification, postponement or indulgence is not materially
adverse to the interests of the Certificateholders (taking into account any estimated
Realized Loss that might result absent such action); provided, however, that the Master
Servicer may not modify materially or permit any Subservicer to modify any Mortgage Loan,
including without limitation any modification that would change the Mortgage Rate, forgive
the payment of any principal or interest (unless in connection with the liquidation of the
related Mortgage Loan or except in connection with prepayments to the extent that such
reamortization is not inconsistent with the terms of the Mortgage Loan), capitalize any
amounts owing on the Mortgage Loan by adding such amount to the outstanding principal
balance of the Mortgage Loan, or extend the final maturity date of such Mortgage Loan,
unless such Mortgage Loan is in default or, in the judgment of the Master Servicer, such
default is reasonably foreseeable; provided, further, that (1) no such modification shall
reduce the interest rate on a Mortgage Loan below one-half of the Mortgage Rate as in effect
on the Cut-Off Date, but not less than the sum of the rates at which the Servicing Fee and
the Subservicing Fee with respect to such Mortgage Loan accrues plus the rate at which the
premium paid to the Certificate Insurer, if any, accrues, (2) the final maturity date for
any Mortgage Loan shall not be extended beyond the Maturity Date, (3) the Stated Principal
Balance of all Reportable Modified Mortgage Loans subject to Servicing Modifications
(measured at the time of the Servicing Modification and after giving effect to any Servicing
Modification) can be no more than five percent of the aggregate principal balance of the
Mortgage Loans as of the Cut-off Date, unless such limit is increased from time to time with
the consent of the Rating Agencies and the Certificate Insurer, if any.  In addition, any
amounts owing on a Mortgage Loan added to the outstanding principal balance of such Mortgage
Loan must be fully amortized over the remaining term of such Mortgage Loan, and such amounts
may be added to the outstanding principal balance of a Mortgage Loan only once during the
life of such Mortgage Loan. Also, the addition of such amounts described in the preceding
sentence shall be implemented in accordance with the Program Guide and may be implemented
only by Subservicers that have been approved by the Master Servicer for such purpose.  In
connection with any Curtailment of a Mortgage Loan, the Master Servicer, to the extent not
inconsistent with the terms of the Mortgage Note and local law and practice, may permit the
Mortgage Loan to be reamortized such that the Monthly Payment is recalculated as an amount
that will fully amortize the remaining Stated Principal Balance thereof by the original
Maturity Date based on the original Mortgage Rate; provided, that such re-amortization shall
not be permitted if it would constitute a reissuance of the Mortgage Loan for federal income
tax purposes, except if such reissuance is described in Treasury Regulation Section
1.860G-2(b)(3).

(b)     The Master Servicer shall establish and maintain a Custodial Account in which the
Master Servicer shall deposit or cause to be deposited on a daily basis, except as otherwise
specifically provided herein, the following payments and collections remitted by
Subservicers or received by it in respect of the Mortgage Loans subsequent to the Cut-off
Date (other than in respect of principal and interest on the Mortgage Loans due on or before
the Cut-off Date):

(i)     All payments on account of principal, including Principal Prepayments made by
        Mortgagors on the Mortgage Loans and the principal component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(ii)    All payments on account of interest at the Adjusted Mortgage Rate on the Mortgage
        Loans, including Buydown Funds, if any, and the interest component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(iii)   Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net of any
        related expenses of the Subservicer);

(iv)    All proceeds of any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04,
        4.07 or 9.01 and all amounts required to be deposited in connection with the
        substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or 2.04;

(v)     Any amounts required to be deposited pursuant to Section 3.07(c) or 3.21;

(vi)    All amounts transferred from the Certificate Account to the Custodial Account in
        accordance with Section 4.02(a);

(vii)   Any amounts realized by the Subservicer and received by the Master Servicer in
        respect of any Additional Collateral; and

(viii)  Any amounts received by the Master Servicer in respect of Pledged Assets.

        The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,
it being  understood  and agreed that,  without  limiting  the  generality  of the  foregoing,
payments on the Mortgage  Loans which are not part of the Trust Fund  (consisting  of payments
in respect of  principal  and  interest  on the  Mortgage  Loans due on or before the  Cut-off
Date) and  payments  or  collections  in the  nature of  prepayment  charges  or late  payment
charges  or  assumption  fees may but need not be  deposited  by the  Master  Servicer  in the
Custodial  Account.  In the event any amount not  required to be  deposited  in the  Custodial
Account is so  deposited,  the Master  Servicer may at any time  withdraw such amount from the
Custodial  Account,  any  provision  herein to the  contrary  notwithstanding.  The  Custodial
Account  may  contain  funds  that  belong to one or more trust  funds  created  for  mortgage
pass-through  certificates of other series and may contain other funds respecting  payments on
mortgage  loans  belonging  to the Master  Servicer or  serviced  or master  serviced by it on
behalf of others.  Notwithstanding  such  commingling of funds, the Master Servicer shall keep
records that accurately  reflect the funds on deposit in the Custodial  Account that have been
identified by it as being attributable to the Mortgage Loans.

        With  respect to  Insurance  Proceeds,  Liquidation  Proceeds,  REO  Proceeds  and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02,  2.03,  2.04 and 4.07
received  in any  calendar  month,  the Master  Servicer  may elect to treat  such  amounts as
included  in the  Available  Distribution  Amount  for the  Distribution  Date in the month of
receipt,  but is not obligated to do so. If the Master  Servicer so elects,  such amounts will
be  deemed  to have been  received  (and any  related  Realized  Loss  shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution maintaining
the Custodial Account to invest the funds in the Custodial Account attributable to the
Mortgage Loans in Permitted Investments which shall mature not later than the Certificate
Account Deposit Date next following the date of such investment (with the exception of the
Amount Held for Future Distribution) and which shall not be sold or disposed of prior to
their maturities. All income and gain realized from any such investment shall be for the
benefit of the Master Servicer as additional servicing compensation and shall be subject to
its withdrawal or order from time to time.  The amount of any losses incurred in respect of
any such investments attributable to the investment of amounts in respect of the Mortgage
Loans shall be deposited in the Custodial Account by the Master Servicer out of its own
funds immediately as realized without any right of reimbursement.

(d)     The Master Servicer shall give notice to the Trustee and the Company of any change in
the location of the Custodial Account and the location of the Certificate Account prior to
the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant to a
Subservicing Agreement, the Master Servicer shall cause the Subservicer, pursuant to the
Subservicing Agreement, to establish and maintain one or more Subservicing Accounts which
shall be an Eligible Account or, if such account is not an Eligible Account, shall generally
satisfy the requirements of the Program Guide and be otherwise acceptable to the Master
Servicer and each Rating Agency.  The Subservicer will be required thereby to deposit into
the Subservicing Account on a daily basis , or with respect to the Mortgage Loans,
subserviced by Wells Fargo, if any, within two (2) Business Days of receipt, all proceeds of
Mortgage Loans received by the Subservicer, less its Subservicing Fees and unreimbursed
advances and expenses, to the extent permitted by the Subservicing Agreement.  If the
Subservicing Account is not an Eligible Account, the Master Servicer shall be deemed to have
received such monies upon receipt thereof by the Subservicer. The Subservicer shall not be
required to deposit in the Subservicing Account payments or collections in the nature of
prepayment charges or late charges or assumption fees.  On or before the date specified in
the Program Guide, but in no event later than the Determination Date, the Master Servicer
shall cause the Subservicer, pursuant to the Subservicing Agreement, to remit to the Master
Servicer for deposit in the Custodial Account all funds held in the Subservicing Account
with respect to each Mortgage Loan serviced by such Subservicer that are required to be
remitted to the Master Servicer. The Subservicer will also be required, pursuant to the
Subservicing Agreement, to advance on such scheduled date of remittance amounts equal to any
scheduled monthly installments of principal and interest less its Subservicing Fees on any
Mortgage Loans for which payment was not received by the Subservicer.  This obligation to
advance with respect to each Mortgage Loan will continue up to and including the first of
the month following the date on which the related Mortgaged Property is sold at a
foreclosure sale or is acquired by the Trust Fund by deed in lieu of foreclosure or
otherwise.  All such advances received by the Master Servicer shall be deposited promptly by
it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing Agreement, to
remit to the Master Servicer for deposit in the Custodial Account interest at the Adjusted
Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the Servicing
Fee accrues in the case of a Modified Mortgage Loan) on any Curtailment received by such
Subservicer in respect of a Mortgage Loan from the related Mortgagor during any month that
is to be applied by the Subservicer to reduce the unpaid principal balance of the related
Mortgage Loan as of the first day of such month, from the date of application of such
Curtailment to the first day of the following month.  Any amounts paid by a Subservicer
pursuant to the preceding sentence shall be for the benefit of the Master Servicer as
additional servicing compensation and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the Master Servicer
shall for any Nonsubserviced Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage Loans to, establish and maintain one or more Servicing Accounts and deposit and
retain therein all collections from the Mortgagors (or advances from Subservicers) for the
payment of taxes, assessments, hazard insurance premiums, Primary Insurance Policy premiums,
if applicable, or comparable items for the account of the Mortgagors.  Each Servicing
Account shall satisfy the requirements for a Subservicing Account and, to the extent
permitted by the Program Guide or as is otherwise acceptable to the Master Servicer, may
also function as a Subservicing Account. Withdrawals of amounts related to the Mortgage
Loans from the Servicing Accounts may be made only to effect timely payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if applicable, or
comparable items, to reimburse the Master Servicer or Subservicer out of related collections
for any payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any Mortgagors any sums
as may be determined to be overages, to pay interest, if required, to Mortgagors on balances
in the Servicing Account or to clear and terminate the Servicing Account at the termination
of this Agreement in accordance with Section 9.01 or in accordance with the Program Guide.
As part of its servicing duties, the Master Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors interest on
funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the preceding
subsection that are not timely paid by the Mortgagors or advanced by the Subservicers on the
date when the tax, premium or other cost for which such payment is intended is due, but the
Master Servicer shall be required so to advance only to the extent that such advances, in
the good faith judgment of the Master Servicer, will be recoverable by the Master Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and Information Regarding the Mortgage Loans.

        If compliance  with this Section 3.09 shall make any Class of  Certificates  legal for
investment by federally  insured  savings and loan  associations,  the Master  Servicer  shall
provide,  or cause  the  Subservicers  to  provide,  to the  Trustee,  the  Office  of  Thrift
Supervision  or the FDIC and the  supervisory  agents  and  examiners  thereof  access  to the
documentation  regarding the Mortgage Loans  required by applicable  regulations of the Office
of Thrift  Supervision,  such access being afforded  without  charge but only upon  reasonable
request and during normal  business  hours at the offices  designated by the Master  Servicer.
The Master  Servicer  shall permit such  representatives  to photocopy any such  documentation
and shall provide  equipment for that purpose at a charge  reasonably  approximating  the cost
of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided herein, make withdrawals from
the Custodial Account of amounts on deposit therein pursuant to Section 3.07 that are
attributable to the Mortgage Loans for the following purposes:

(i)     to make deposits into the Certificate Account in the amounts and in the manner
        provided for in Section 4.01;

(ii)    to reimburse itself or the related Subservicer for previously unreimbursed Advances,
        Servicing Advances or other expenses made pursuant to Sections 3.01, 3.07(a), 3.08,
        3.11, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant to the terms of this
        Agreement, such withdrawal right being limited to amounts received on the related
        Mortgage Loans (including, for this purpose, REO Proceeds, Insurance Proceeds,
        Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan pursuant to
        Section 2.02, 2.03, 2.04, 4.07 or 9.01) which represent (A) Late Collections of
        Monthly Payments for which any such advance was made in the case of Subservicer
        Advances or Advances pursuant to Section 4.04 and (B) recoveries of amounts in
        respect of which such advances were made in the case of Servicing Advances;

(iii)   to pay to itself or the related Subservicer (if not previously retained by such
        Subservicer) out of each payment received by the Master Servicer on account of
        interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
        equal to that remaining portion of any such payment as to interest (but not in excess
        of the Servicing Fee and the Subservicing Fee, if not previously retained) which,
        when deducted, will result in the remaining amount of such interest being interest at
        the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
        Mortgage Loan) on the amount specified in the amortization schedule of the related
        Mortgage Loan as the principal balance thereof at the beginning of the period
        respecting which such interest was paid after giving effect to any previous
        Curtailments;

(iv)    to pay to itself as additional servicing compensation any interest or investment
        income earned on funds and other property deposited in or credited to the Custodial
        Account that it is entitled to withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional servicing compensation any Foreclosure Profits, any
        amounts remitted by Subservicers as interest in respect of Curtailments pursuant to
        Section 3.08(b), and any amounts paid by a Mortgagor in connection with a Principal
        Prepayment in Full in respect of interest for any period during the calendar month in
        which such Principal Prepayment in Full is to be distributed to the
        Certificateholders;

(vi)    to pay to itself, a Subservicer, a Seller, Residential Funding, the Company or any
        other appropriate Person, as the case may be, with respect to each Mortgage Loan or
        property acquired in respect thereof that has been purchased or otherwise transferred
        pursuant to Section 2.02, 2.03, 2.04, 4.07 or 9.01, all amounts received thereon and
        not required to be distributed to the Certificateholders as of the date on which the
        related Stated Principal Balance or Purchase Price is determined;

(vii)   to reimburse itself or the related Subservicer for any Nonrecoverable Advance or
        Advances in the manner and to the extent provided in subsection (c) below, and any
        Advance or Servicing Advance made in connection with a modified Mortgage Loan that is
        in default or, in the judgment of the Master Servicer, default is reasonably
        foreseeable pursuant to Section 3.07(a), to the extent the amount of the  Advance or
        Servicing Advance was added to the Stated Principal Balance of the Mortgage Loan in a
        prior calendar month, or any Advance reimbursable to the Master Servicer pursuant to
        Section 4.02(a);

(viii)  to reimburse itself or the Company for expenses incurred by and reimbursable to it or
        the Company pursuant to Sections 3.01(a), 3.11, 3.13, 3.14(c), 6.03, 10.01 or
        otherwise, or in connection with enforcing, in accordance with this Agreement, any
        repurchase, substitution or indemnification obligation of any Seller (other than an
        Affiliate of the Company) pursuant to the related Seller's Agreement;

(ix)    to reimburse itself for Servicing Advances expended by it (a) pursuant to Section
        3.14 in good faith in connection with the restoration of property damaged by an
        Uninsured Cause, and (b) in connection with the liquidation of a Mortgage Loan or
        disposition of an REO Property to the extent not otherwise reimbursed pursuant to
        clause (ii) or (viii) above; and

(x)     to withdraw any amount deposited in the Custodial Account that was not required to be
        deposited therein pursuant to Section 3.07; and

(xi)    to reimburse or pay any Subservicer any such amounts as are due thereto under the
        applicable Subservicing Agreement and have not been retained by or paid to the
        Subservicer, to the extent provided in the related Subservicing Agreement.

(b)     Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v) and (vi),
the Master Servicer's entitlement thereto is limited to collections or other recoveries on
the related Mortgage Loan, the Master Servicer shall keep and maintain separate accounting,
on a Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any withdrawal from
the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse itself or the related Subservicer
for any advance made in respect of a Mortgage Loan that the Master Servicer determines to be
a Nonrecoverable Advance by withdrawal from the Custodial Account of amounts on deposit
therein attributable to the Mortgage Loans on any Certificate Account Deposit Date
succeeding the date of such determination.  Such right of reimbursement in respect of a
Nonrecoverable Advance relating to an Advance pursuant to Section 4.04 on any such
Certificate Account Deposit Date shall be limited to an amount not exceeding the portion of
such advance previously paid to Certificateholders (and not theretofore reimbursed to the
Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of the Primary Insurance Policies; Collections Thereunder.
(a)     The Master Servicer shall not take, or permit any Subservicer to take, any action
which would result in non-coverage under any applicable Primary Insurance Policy of any loss
which, but for the actions of the Master Servicer or Subservicer, would have been covered
thereunder.  To the extent coverage is available, the Master Servicer shall keep or cause to
be kept in full force and effect each such Primary Insurance Policy until the principal
balance of the related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or
less of the Appraised Value in the case of such a Mortgage Loan having a Loan-to-Value Ratio
at origination in excess of 80%, provided that such Primary Insurance Policy was in place as
of the Cut-off Date and the Company had knowledge of such Primary Insurance Policy.  The
Master Servicer shall be entitled to cancel or permit the discontinuation of any Primary
Insurance Policy as to any Mortgage Loan, if the Stated Principal Balance of the Mortgage
Loan is reduced below an amount equal to 80% of the appraised value of the related Mortgaged
Property as determined in any appraisal thereof after the Closing Date, or if the
Loan-to-Value Ratio is reduced below 80% as a result of principal payments on the Mortgage
Loan after the Closing Date.  In the event that the Company gains knowledge that as of the
Closing Date, a Mortgage Loan had a Loan-to-Value Ratio at origination in excess of 80% and
is not the subject of a Primary Insurance Policy (and was not included in any exception to
the representation in Section 2.03(b)(iv)) and that such Mortgage Loan has a current
Loan-to-Value Ratio in excess of 80% then the Master Servicer shall use its reasonable
efforts to obtain and maintain a Primary Insurance Policy to the extent that such a policy
is obtainable at a reasonable price.  The Master Servicer shall not cancel or refuse to
renew any such Primary Insurance Policy applicable to a Nonsubserviced Mortgage Loan, or
consent to any Subservicer canceling or refusing to renew any such Primary Insurance Policy
applicable to a Mortgage Loan subserviced by it, that is in effect at the date of the
initial issuance of the Certificates and is required to be kept in force hereunder unless
the replacement Primary Insurance Policy for such canceled or non-renewed policy is
maintained with an insurer whose claims-paying ability is acceptable to each Rating Agency
for mortgage pass-through certificates having a rating equal to or better than the lower of
the then-current rating or the rating assigned to the Certificates as of the Closing Date by
such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the Mortgage
Loans, the Master Servicer agrees to present or to cause the related Subservicer to present,
on behalf of the Master Servicer, the Subservicer, if any, the Trustee and
Certificateholders, claims to the related Insurer under any Primary Insurance Policies, in a
timely manner in accordance with such policies, and, in this regard, to take or cause to be
taken such reasonable action as shall be necessary to permit recovery under any Primary
Insurance Policies respecting defaulted Mortgage Loans.  Pursuant to Section 3.07, any
Insurance Proceeds collected by or remitted to the Master Servicer under any Primary
Insurance Policies shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan (other than a
Cooperative Loan) fire insurance with extended coverage in an amount which is equal to the
lesser of the principal balance owing on such Mortgage Loan or 100 percent of the insurable
value of the improvements; provided, however, that such coverage may not be less than the
minimum amount required to fully compensate for any loss or damage on a replacement cost
basis. To the extent it may do so without breaching the related Subservicing Agreement, the
Master Servicer shall replace any Subservicer that does not cause such insurance, to the
extent it is available, to be maintained.  The Master Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of foreclosure, of any
Mortgage Loan (other than a Cooperative Loan), fire insurance with extended coverage in an
amount which is at least equal to the amount necessary to avoid the application of any
co-insurance clause contained in the related hazard insurance policy. Pursuant to Section
3.07, any amounts collected by the Master Servicer under any such policies (other than
amounts to be applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with the Master
Servicer's normal servicing procedures) shall be deposited in the Custodial Account, subject
to withdrawal pursuant to Section 3.10.  Any cost incurred by the Master Servicer in
maintaining any such insurance shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the Mortgage
Loan, notwithstanding that the terms of the Mortgage Loan so permit.  Such costs shall be
recoverable by the Master Servicer out of related late payments by the Mortgagor or out of
Insurance Proceeds and Liquidation Proceeds to the extent permitted by Section 3.10.  It is
understood and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan other than
pursuant to such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance. Whenever the improvements securing a Mortgage Loan
(other than a Cooperative Loan) are located at the time of origination of such Mortgage Loan
in a federally designated special flood hazard area, the Master Servicer shall cause flood
insurance (to the extent available) to be maintained in respect thereof.  Such flood
insurance shall be in an amount equal to the lesser of (i) the amount required to compensate
for any loss or damage to the Mortgaged Property on a replacement cost basis and (ii) the
maximum amount of such insurance available for the related Mortgaged Property under the
national flood insurance program (assuming that the area in which such Mortgaged Property is
located is participating in such program).

        If the Master Servicer shall obtain and maintain a blanket fire insurance  policy with
extended  coverage  insuring  against  hazard  losses on all of the Mortgage  Loans,  it shall
conclusively  be deemed to have  satisfied its  obligations as set forth in the first sentence
of this  Section  3.12(a),  it being  understood  and agreed  that such  policy may  contain a
deductible  clause,  in which case the Master  Servicer  shall,  in the event that there shall
not have been maintained on the related  Mortgaged  Property a policy complying with the first
sentence  of this  Section  3.12(a)  and there  shall have been a loss  which  would have been
covered by such policy,  deposit in the Certificate  Account the amount not otherwise  payable
under the blanket policy  because of such  deductible  clause.  Any such deposit by the Master
Servicer  shall  be  made  on  the  Certificate   Account  Deposit  Date  next  preceding  the
Distribution  Date which occurs in the month  following the month in which  payments under any
such policy  would have been  deposited  in the  Custodial  Account.  In  connection  with its
activities as  administrator  and servicer of the Mortgage  Loans,  the Master Servicer agrees
to present,  on behalf of itself,  the Trustee and the  Certificateholders,  claims  under any
such blanket policy.

The Master  Servicer  shall  obtain and maintain at its own expense and keep in full force and
effect  throughout  the term of this  Agreement  a blanket  fidelity  bond and an  errors  and
omissions  insurance  policy covering the Master  Servicer's  officers and employees and other
persons acting on behalf of the Master Servicer in connection  with its activities  under this
Agreement.  The  amount of  coverage  shall be at least  equal to the  coverage  that would be
required  by Fannie Mae or Freddie  Mac,  whichever  is  greater,  with  respect to the Master
Servicer if the Master  Servicer  were  servicing  and  administering  the Mortgage  Loans for
Fannie  Mae or  Freddie  Mac.  In the  event  that any such  bond or  policy  ceases  to be in
effect,  the Master  Servicer  shall  obtain a comparable  replacement  bond or policy from an
issuer or  insurer,  as the case may be,  meeting  the  requirements,  if any,  of the Program
Guide and  acceptable to the Company.  Coverage of the Master  Servicer under a policy or bond
obtained by an Affiliate of the Master  Servicer and providing  the coverage  required by this
Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses; Assumption and Modification Agreements;
                      Certain Assignments.

(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master Servicer or
Subservicer, to the extent it has knowledge of such conveyance, shall enforce any
due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent permitted under
applicable law and governmental regulations, but only to the extent that such enforcement
will not adversely affect or jeopardize coverage under any Required Insurance Policy.
Notwithstanding the foregoing:

(i)     the Master Servicer shall not be deemed to be in default under this Section 3.13(a)
        by reason of any transfer or assumption which the Master Servicer is restricted by
        law from preventing; and

(ii)    if the Master Servicer determines that it is reasonably likely that any Mortgagor
        will bring, or if any Mortgagor does bring, legal action to declare invalid or
        otherwise avoid enforcement of a due-on-sale clause contained in any Mortgage Note or
        Mortgage, the Master Servicer shall not be required to enforce the due-on-sale clause
        or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale clause to the extent
set forth in Section 3.13(a), in any case in which a Mortgaged Property is to be conveyed to
a Person by a Mortgagor, and such Person is to enter into an assumption or modification
agreement or supplement to the Mortgage Note or Mortgage which requires the signature of the
Trustee, or if an instrument of release signed by the Trustee is required releasing the
Mortgagor from liability on the Mortgage Loan, the Master Servicer is authorized, subject to
the requirements of the sentence next following, to execute and deliver, on behalf of the
Trustee, the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or Mortgage or
other instruments as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable laws regarding assumptions or the
transfer of the Mortgaged Property to such Person; provided, however, none of such terms and
requirements shall either (i) both (A) constitute a "significant modification" effecting an
exchange or reissuance of such Mortgage Loan under the REMIC Provisions and (B) cause any
portion of any REMIC formed under the Series Supplement to fail to qualify as a REMIC under
the Code or (subject to Section 10.01(f)), result in the imposition of any tax on
"prohibited transactions" or (ii) constitute "contributions" after the start-up date under
the REMIC Provisions.  The Master Servicer shall execute and deliver such documents only if
it reasonably determines that (i) its execution and delivery thereof will not conflict with
or violate any terms of this Agreement or cause the unpaid balance and interest on the
Mortgage Loan to be uncollectible in whole or in part, (ii) any required consents of
insurers under any Required Insurance Policies have been obtained and (iii) subsequent to
the closing of the transaction involving the assumption or transfer (A) the Mortgage Loan
will continue to be secured by a first mortgage lien pursuant to the terms of the Mortgage,
(B) such transaction will not adversely affect the coverage under any Required Insurance
Policies, (C) the Mortgage Loan will fully amortize over the remaining term thereof, (D) no
material term of the Mortgage Loan (including the interest rate on the Mortgage Loan) will
be altered nor will the term of the Mortgage Loan be changed and (E) if the
seller/transferor of the Mortgaged Property is to be released from liability on the Mortgage
Loan, such release will not (based on the Master Servicer's or Subservicer's good faith
determination) adversely affect the collectability of the Mortgage Loan.  Upon receipt of
appropriate instructions from the Master Servicer in accordance with the foregoing, the
Trustee shall execute any necessary instruments for such assumption or substitution of
liability as directed in writing by the Master Servicer. Upon the closing of the
transactions contemplated by such documents, the Master Servicer shall cause the originals
or true and correct copies of the assumption agreement, the release (if any), or the
modification or supplement to the Mortgage Note or Mortgage to be delivered to the Trustee
or the Custodian and deposited with the Mortgage File for such Mortgage Loan.  Any fee
collected by the Master Servicer or such related Subservicer for entering into an assumption
or substitution of liability agreement will be retained by the Master Servicer or such
Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be, shall be entitled
to approve a request from a Mortgagor for a partial release of the related Mortgaged
Property, the granting of an easement thereon in favor of another Person, any alteration or
demolition of the related Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) without any right of reimbursement or other similar matters
if it has determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for, and the
timely and full collectability of, such Mortgage Loan would not be adversely affected
thereby and that any portion of any REMIC formed under the Series Supplement would not fail
to continue to qualify as a REMIC under the Code as a result thereof and (subject to Section
10.01(f)) that no tax on "prohibited transactions" or "contributions" after the startup day
would be imposed on any such REMIC as a result thereof. Any fee collected by the Master
Servicer or the related Subservicer for processing such a request will be retained by the
Master Servicer or such Subservicer as additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement, the Trustee
and Master Servicer shall be entitled to approve an assignment in lieu of satisfaction with
respect to any Mortgage Loan, provided the obligee with respect to such Mortgage Loan
following such proposed assignment provides the Trustee and Master Servicer with a "Lender
Certification for Assignment of Mortgage Loan" in the form attached hereto as Exhibit M, in
form and substance satisfactory to the Trustee and Master Servicer, providing the
following:  (i) that the substance of the assignment is, and is intended to be, a
refinancing of such Mortgage; (ii) that the Mortgage Loan following the proposed assignment
will have a rate of interest at least 0.25 percent below or above the rate of interest on
such Mortgage Loan prior to such proposed assignment; and (iii) that such assignment is at
the request of the borrower under the related Mortgage Loan.  Upon approval of an assignment
in lieu of satisfaction with respect to any Mortgage Loan, the Master Servicer shall receive
cash in an amount equal to the unpaid principal balance of and accrued interest on such
Mortgage Loan and the Master Servicer shall treat such amount as a Principal Prepayment in
Full with respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert (which may
include an REO Acquisition) the ownership of properties securing such of the Mortgage Loans
as come into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 3.07.  Alternatively, the
Master Servicer may take other actions in respect of a defaulted Mortgage Loan, which may
include (i) accepting a short sale (a payoff of the Mortgage Loan for an amount less than
the total amount contractually owed in order to facilitate a sale of the Mortgaged Property
by the Mortgagor) or permitting a short refinancing (a payoff of the Mortgage Loan for an
amount less than the total amount contractually owed in order to facilitate refinancing
transactions by the Mortgagor not involving a sale of the Mortgaged Property), (ii)
arranging for a repayment plan or (iii) agreeing to a modification in accordance with
Section 3.07.  In connection with such foreclosure or other conversion or action, the Master
Servicer shall, consistent with Section 3.11, follow such practices and procedures as it
shall deem necessary or advisable, as shall be normal and usual in its general mortgage
servicing activities and as shall be required or permitted by the Program Guide, as
applicable; provided that the Master Servicer shall not be liable in any respect hereunder
if the Master Servicer is acting in connection with any such foreclosure or other conversion
in a manner that is consistent with the provisions of this Agreement.  The Master Servicer,
however, shall not be required to expend its own funds or incur other reimbursable charges
in connection with any foreclosure, or attempted foreclosure which is not completed, or
towards the restoration of any property unless it shall determine (i) that such restoration
and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan to Holders
of Certificates of one or more Classes after reimbursement to itself for such expenses or
charges and (ii) that such expenses or charges will be recoverable to it through Liquidation
Proceeds, Insurance Proceeds, or REO Proceeds (respecting which it shall have priority for
purposes of withdrawals from the Custodial Account pursuant to Section 3.10, whether or not
such expenses and charges are actually recoverable from related Liquidation Proceeds,
Insurance Proceeds or REO Proceeds). In the event of such a determination by the Master
Servicer pursuant to this Section 3.14(a), the Master Servicer shall be entitled to
reimbursement of such amounts pursuant to Section 3.10.

        In  addition  to the  foregoing,  the Master  Servicer  shall use its best  reasonable
efforts  to realize  upon any  Additional  Collateral  for such of the  Additional  Collateral
Loans as come into and continue in default and as to which no  satisfactory  arrangements  can
be made for  collection of  delinquent  payments  pursuant to Section 3.07;  provided that the
Master  Servicer  shall not, on behalf of the  Trustee,  obtain  title to any such  Additional
Collateral as a result of or in lieu of the  disposition  thereof or  otherwise;  and provided
further  that (i) the Master  Servicer  shall not  proceed  with  respect  to such  Additional
Collateral  in any manner  that would  impair the  ability  to  recover  against  the  related
Mortgaged  Property,  and (ii) the Master Servicer shall proceed with any REO Acquisition in a
manner  that  preserves  the  ability  to apply the  proceeds  of such  Additional  Collateral
against  amounts owed under the  defaulted  Mortgage  Loan.  Any proceeds  realized  from such
Additional  Collateral  (other than  amounts to be released  to the  Mortgagor  or the related
guarantor in accordance  with  procedures  that the Master  Servicer would follow in servicing
loans held for its own account,  subject to the terms and  conditions of the related  Mortgage
and  Mortgage  Note and to the terms  and  conditions  of any  security  agreement,  guarantee
agreement,  mortgage or other  agreement  governing  the  disposition  of the proceeds of such
Additional  Collateral)  shall be deposited in the  Custodial  Account,  subject to withdrawal
pursuant to Section  3.10.  Any other  payment  received by the Master  Servicer in respect of
such Additional  Collateral shall be deposited in the Custodial  Account subject to withdrawal
pursuant to Section 3.10.

        For so long as the Master  Servicer is the Master  Servicer  under the Credit  Support
Pledge  Agreement and any of the Mortgage Loans and Pledged Asset Loans,  the Master  Servicer
shall perform its  obligations  under the Credit Support Pledge  Agreement in accordance  with
such  agreement  and in a manner  that is in the  best  interests  of the  Certificateholders.
Further,  the Master  Servicer  shall use its best  reasonable  efforts  to  realize  upon any
Pledged  Assets for such of the Pledged  Asset Loans as come into and  continue in default and
as to which no  satisfactory  arrangements  can be made for collection of delinquent  payments
pursuant  to Section  3.07;  provided  that the Master  Servicer  shall not,  on behalf of the
Trustee,  obtain  title  to  any  such  Pledged  Assets  as a  result  of or in  lieu  of  the
disposition  thereof or otherwise;  and provided  further that (i) the Master  Servicer  shall
not proceed with  respect to such  Pledged  Assets in any manner that would impair the ability
to  recover  against  the  related  Mortgaged  Property,  and (ii) the Master  Servicer  shall
proceed  with  any REO  Acquisition  in a manner  that  preserves  the  ability  to apply  the
proceeds of such Pledged  Assets against  amounts owed under the defaulted  Mortgage Loan. Any
proceeds  realized  from such  Pledged  Assets  (other  than  amounts  to be  released  to the
Mortgagor or the related  guarantor in accordance  with  procedures  that the Master  Servicer
would  follow  in  servicing  loans  held  for its  own  account,  subject  to the  terms  and
conditions of the related  Mortgage and Mortgage  Note and to the terms and  conditions of any
security  agreement,   guarantee   agreement,   mortgage  or  other  agreement  governing  the
disposition  of the proceeds of such  Pledged  Assets)  shall be  deposited  in the  Custodial
Account,  subject to withdrawal  pursuant to Section 3.10.  Any other payment  received by the
Master  Servicer  in  respect of such  Pledged  Assets  shall be  deposited  in the  Custodial
Account subject to withdrawal pursuant to Section 3.10.

        Concurrently with the foregoing,  the Master Servicer may pursue any remedies that may
be available in  connection  with a breach of a  representation  and warranty  with respect to
any such  Mortgage  Loan in  accordance  with  Sections  2.03 and 2.04.  However,  the  Master
Servicer is not required to continue to pursue both  foreclosure  (or similar  remedies)  with
respect to the Mortgage  Loans and remedies in  connection  with a breach of a  representation
and warranty if the Master  Servicer  determines in its  reasonable  discretion  that one such
remedy  is more  likely to result in a greater  recovery  as to the  Mortgage  Loan.  Upon the
occurrence of a Cash  Liquidation or REO  Disposition,  following the deposit in the Custodial
Account of all Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries
referred to in the  definition of "Cash  Liquidation"  or "REO  Disposition,"  as  applicable,
upon  receipt by the Trustee of written  notification  of such  deposit  signed by a Servicing
Officer,  the  Trustee  or any  Custodian,  as the case may be,  shall  release  to the Master
Servicer  the  related   Mortgage  File  and  the  Trustee  shall  execute  and  deliver  such
instruments of transfer or assignment  prepared by the Master  Servicer,  in each case without
recourse,  as shall be necessary to vest in the Master  Servicer or its designee,  as the case
may be, the related  Mortgage  Loan,  and  thereafter  such Mortgage Loan shall not be part of
the Trust Fund.  Notwithstanding  the foregoing or any other provision of this  Agreement,  in
the Master  Servicer's  sole  discretion  with respect to any  defaulted  Mortgage Loan or REO
Property as to either of the following  provisions,  (i) a Cash Liquidation or REO Disposition
may be deemed to have occurred if  substantially  all amounts  expected by the Master Servicer
to be received in  connection  with the related  defaulted  Mortgage Loan or REO Property have
been received,  and (ii) for purposes of determining the amount of any  Liquidation  Proceeds,
Insurance  Proceeds,  REO Proceeds or any other  unscheduled  collections or the amount of any
Realized  Loss,  the Master  Servicer  may take into  account  minimal  amounts of  additional
receipts  expected to be received or any estimated  additional  liquidation  expenses expected
to be incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     If title to any Mortgaged Property is acquired by the Trust Fund as an REO Property
by foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale shall be
issued to the Trustee or to its nominee on behalf of Certificateholders.  Notwithstanding
any such acquisition of title and cancellation of the related Mortgage Loan, such REO
Property shall (except as otherwise expressly provided herein) be considered to be an
Outstanding Mortgage Loan held in the Trust Fund until such time as the REO Property shall
be sold.  Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it shall be
assumed that, notwithstanding that the indebtedness evidenced by the related Mortgage Note
shall have been discharged, such Mortgage Note and the related amortization schedule in
effect at the time of any such acquisition of title (after giving effect to any previous
Curtailments and before any adjustment thereto by reason of any bankruptcy or similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     If the Trust Fund acquires any REO Property as aforesaid or otherwise in connection
with a default or imminent default on a Mortgage Loan, the Master Servicer on behalf of the
Trust Fund shall dispose of such REO Property as soon as practicable, giving due
consideration to the interests of the Certificateholders, but in all cases within three full
years after the taxable year of its acquisition by the Trust Fund for purposes of Section
860G(a)(8) of the Code (or such shorter period as may be necessary under applicable state
(including any state in which such property is located) law to maintain the status of any
portion of any REMIC formed under the Series Supplement as a REMIC under applicable state
law and avoid taxes resulting from such property failing to be foreclosure property under
applicable state law) or, at the expense of the Trust Fund, request, more than 60 days
before the day on which such grace period would otherwise expire, an extension of such grace
period unless the Master Servicer (subject to Section 10.01(f)) obtains for the Trustee an
Opinion of Counsel, addressed to the Trustee and the Master Servicer, to the effect that the
holding by the Trust Fund of such REO Property subsequent to such period will not result in
the imposition of taxes on "prohibited transactions" as defined in Section 860F of the Code
or cause any REMIC formed under the Series Supplement to fail to qualify as a REMIC (for
federal (or any applicable State or local) income tax purposes) at any time that any
Certificates are outstanding, in which case the Trust Fund may continue to hold such REO
Property (subject to any conditions contained in such Opinion of Counsel). The Master
Servicer shall be entitled to be reimbursed from the Custodial Account for any costs
incurred in obtaining such Opinion of Counsel, as provided in Section 3.10. Notwithstanding
any other provision of this Agreement, no REO Property acquired by the Trust Fund shall be
rented (or allowed to continue to be rented) or otherwise used by or on behalf of the Trust
Fund in such a manner or pursuant to any terms that would (i) cause such REO Property to
fail to qualify as "foreclosure property" within the meaning of Section 860G(a)(8) of the
Code or (ii) subject the Trust Fund to the imposition of any federal income taxes on the
income earned from such REO Property, including any taxes imposed by reason of Section
860G(c) of the Code, unless the Master Servicer has agreed to indemnify and hold harmless
the Trust Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or repurchase of
any Mortgage Loan pursuant to the terms of this Agreement, as well as any recovery (other
than Subsequent Recoveries) resulting from a collection of Liquidation Proceeds, Insurance
Proceeds or REO Proceeds, will be applied in the following order of priority: first, to
reimburse the Master Servicer or the related Subservicer in accordance with Section
3.10(a)(ii) and, in the case of Wells Fargo as a  Subservicer, if applicable, to reimburse
such Subservicer for any Subservicing Fees payable therefrom; second, to the
Certificateholders to the extent of accrued and unpaid interest on the Mortgage Loan, and
any related REO Imputed Interest, at the Net Mortgage Rate (or the Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan), to the Due Date in the related Due Period
prior to the Distribution Date on which such amounts are to be distributed; third, to the
Certificateholders as a recovery of principal on the Mortgage Loan (or REO Property);
fourth, to all Servicing Fees and Subservicing Fees payable therefrom (and the Master
Servicer and the Subservicer shall have no claims for any deficiencies with respect to such
fees which result from the foregoing allocation); and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose obligors is not a
United States Person, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, "foreclosure") in respect of such Mortgage Loan, the Master Servicer
will cause compliance with the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or
any successor thereto) necessary to assure that no withholding tax obligation arises with
respect to the proceeds of such foreclosure except to the extent, if any, that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon the receipt
by the Master Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Master Servicer will immediately notify the Trustee (if it
holds the related Mortgage File) or the Custodian by a certification of a Servicing Officer
(which certification shall include a statement to the effect that all amounts received or to
be received in connection with such payment which are required to be deposited in the
Custodial Account pursuant to Section 3.07 have been or will be so deposited), substantially
in one of the forms attached hereto as Exhibit F, or, in the case of the Custodian, an
electronic request in a form acceptable to the Custodian, requesting delivery to it of the
Mortgage File.  Within two Business Days of receipt of such certification and request, the
Trustee shall release, or cause the Custodian to release, the related Mortgage File to the
Master Servicer.  The Master Servicer is authorized to execute and deliver to the Mortgagor
the request for reconveyance, deed of reconveyance or release or satisfaction of mortgage or
such instrument releasing the lien of the Mortgage, together with the Mortgage Note with, as
appropriate, written evidence of cancellation thereon and to cause the removal from the
registration on the MERS(R)System of such Mortgage and to execute and deliver, on behalf of
the Trustee and the Certificateholders or any of them, any and all instruments of
satisfaction or cancellation or of partial or full release.  No expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be chargeable
to the Custodial Account or the Certificate Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of any Mortgage
Loan, the Master Servicer shall deliver to the Custodian, with a copy to the Trustee, a
certificate of a Servicing Officer substantially in one of the forms attached as Exhibit F
hereto, or, in the case of the Custodian, an electronic request in a form acceptable to the
Custodian, requesting that possession of all, or any document constituting part of, the
Mortgage File be released to the Master Servicer and certifying as to the reason for such
release and that such release will not invalidate any insurance coverage provided in respect
of the Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing,
the Trustee shall deliver, or cause the Custodian to deliver, the Mortgage File or any
document therein to the Master Servicer. The Master Servicer shall cause each Mortgage File
or any document therein so released to be returned to the Trustee, or the Custodian as agent
for the Trustee when the need therefor by the Master Servicer no longer exists, unless (i)
the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account or (ii) the Mortgage File or such document
has been delivered directly or through a Subservicer to an attorney, or to a public trustee
or other public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either judicially
or non-judicially, and the Master Servicer has delivered directly or through a Subservicer
to the Trustee a certificate of a Servicing Officer certifying as to the name and address of
the Person to which such Mortgage File or such document was delivered and the purpose or
purposes of such delivery.  In the event of the liquidation of a Mortgage Loan, the Trustee
shall deliver the Request for Release with respect thereto to the Master Servicer upon
deposit of the related Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master Servicer on the Trustee's behalf shall execute and deliver
to the Master Servicer, if necessary, any court pleadings, requests for trustee's sale or
other documents necessary to the foreclosure or trustee's sale in respect of a Mortgaged
Property or to any legal action brought to obtain judgment against any Mortgagor on the
Mortgage Note or Mortgage or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity.  Together with such documents or pleadings (if signed by the Trustee), the
Master Servicer shall deliver to the Trustee a certificate of a Servicing Officer requesting
that such pleadings or documents be executed by the Trustee and certifying as to the reason
such documents or pleadings are required and that the execution and delivery thereof by the
Trustee will not invalidate any insurance coverage under any Required Insurance Policy or
invalidate or otherwise affect the lien of the Mortgage, except for the termination of such
a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Compensating Interest.

(a)     The Master Servicer, as compensation for its activities hereunder, shall be entitled
to receive on each Distribution Date the amounts provided for by clauses (iii), (iv), (v)
and (vi) of Section 3.10(a), subject to clause (e) below.  The amount of servicing
compensation provided for in such clauses shall be accounted for on a Mortgage
Loan-by-Mortgage Loan basis.  In the event that Liquidation Proceeds, Insurance Proceeds and
REO Proceeds (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of a Cash Liquidation or REO Disposition exceed the unpaid principal balance of such
Mortgage Loan plus unpaid interest accrued thereon (including REO Imputed Interest) at a per
annum rate equal to the related Net Mortgage Rate (or the Modified Net Mortgage Rate in the
case of a Modified Mortgage Loan), the Master Servicer shall be entitled to retain therefrom
and to pay to itself and/or the related Subservicer, any Foreclosure Profits and any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of prepayment charges, assumption fees,
late payment charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the Subservicer
to the extent provided herein, subject to clause (e) below.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including payment of
premiums for the Primary Insurance Policies, if any, to the extent such premiums are not
required to be paid by the related Mortgagors, and the fees and expenses of the Trustee and
any Custodian) and shall not be entitled to reimbursement therefor except as specifically
provided in Sections 3.10 and 3.14.

(d)     The Master Servicer's right to receive servicing compensation may not be transferred
in whole or in part except in connection with the transfer of all of its responsibilities
and obligations of the Master Servicer under this Agreement.

(e)     Notwithstanding any other provision herein, the amount of servicing compensation that
the Master Servicer shall be entitled to receive for its activities hereunder for the period
ending on each Distribution Date shall be reduced (but not below zero) by an amount equal to
Compensating Interest (if any) for such Distribution Date.  Such reduction shall be applied
during such period as follows:  first, to any Servicing Fee or Subservicing Fee to which the
Master Servicer is entitled pursuant to Section 3.10(a)(iii) and second, to any income or
gain realized from any investment of funds held in the Custodial Account or the Certificate
Account to which the Master Servicer is entitled pursuant to Sections 3.07(c) or 4.01(b),
respectively.  In making such reduction, the Master Servicer (i) will not withdraw from the
Custodial Account any such amount representing all or a portion of the Servicing Fee to
which it is entitled pursuant to Section 3.10(a)(iii) and (ii) will not withdraw from the
Custodial Account or Certificate Account any such amount to which it is entitled pursuant to
Section 3.07(c) or 4.01(b).

Section 3.17.  Reports to the Trustee and the Company.

        Not later than  fifteen  days after it receives a written  request from the Trustee or
the Company,  the Master  Servicer  shall  forward to the Trustee and the Company a statement,
certified by a Servicing  Officer,  setting  forth the status of the  Custodial  Account as of
the close of  business  on such  Distribution  Date as it  relates to the  Mortgage  Loans and
showing,  for  the  period  covered  by  such  statement,  the  aggregate  of  deposits  in or
withdrawals  from the Custodial  Account in respect of the Mortgage Loans for each category of
deposit specified in Section 3.07 and each category of withdrawal specified in Section 3.10.

Section 3.18.  Annual Statement as to Compliance.

        The Master  Servicer  will  deliver to the  Company,  the Trustee and any  Certificate
Insurer  on or before  the  earlier  of (a) March 31 of each year or (b) with  respect  to any
calendar  year during which the  Company's  annual report on Form 10-K is required to be filed
in  accordance  with the Exchange Act and the rules and  regulations  of the  Commission,  the
date on which the annual  report on Form 10-K is required to be filed in  accordance  with the
Exchange  Act  and  the  rules  and  regulations  of the  Commission,  a  servicer  compliance
certificate,  signed by an authorized  officer of the Master  Servicer,  as described in Items
1122(a), 1122(b) and 1123 of Regulation AB, to the effect that:

        (i)    A review of the Master  Servicer's  activities  during the reporting period and
of its performance under this Agreement has been made under such officer's supervision.

        (ii)   To the best of such  officer's  knowledge,  based on such  review,  the  Master
Servicer has fulfilled all of its  obligations  under this Agreement in all material  respects
throughout  the  reporting  period  or,  if  there  has been a  failure  to  fulfill  any such
obligation  in any material  respect,  specifying  each such failure known to such officer and
the nature and status thereof.

        The Master  Servicer  shall use  commercially  reasonable  efforts to obtain  from all
other parties participating in the servicing function any additional  certifications  required
under Item 1123 of  Regulation  AB to the extent  required  to be included in a Report on Form
10-K;  provided,  however,  that a failure to obtain such certifications shall not be a breach
of the  Master  Servicer's  duties  hereunder  if any  such  party  fails  to  deliver  such a
certification.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before  the  earlier  of (a) March 31 of each  year or (b) with  respect  to any
calendar  year during which the  Company's  annual report on Form 10-K is required to be filed
in  accordance  with the Exchange Act and the rules and  regulations  of the  Commission,  the
date on which the annual  report on Form 10-K is required to be filed in  accordance  with the
Exchange  Act and the rules and  regulations  of the  Commission,  the Master  Servicer at its
expense shall cause a firm of independent  public  accountants,  which shall be members of the
American  Institute  of  Certified  Public  Accountants,  to  furnish to the  Company  and the
Trustee the  attestation  required  under Item 1122(b) of  Regulation  AB. In  rendering  such
statement,  such firm may rely,  as to matters  relating to the direct  servicing  of mortgage
loans by Subservicers,  upon comparable  statements for examinations  conducted by independent
public  accountants  substantially  in accordance  with standards  established by the American
Institute of Certified  Public  Accountants  (rendered within one year of such statement) with
respect to such Subservicers.

Section 3.20.  Rights of the Company in Respect of the Master Servicer.

        The Master Servicer shall afford the Company,  upon reasonable  notice,  during normal
business  hours  access to all  records  maintained  by the Master  Servicer in respect of its
rights and  obligations  hereunder and access to officers of the Master  Servicer  responsible
for such  obligations.  Upon request,  the Master  Servicer shall furnish the Company with its
most recent financial  statements and such other information as the Master Servicer  possesses
regarding its business,  affairs,  property and condition,  financial or otherwise. The Master
Servicer  shall also cooperate with all reasonable  requests for  information  including,  but
not limited to, notices,  tapes and copies of files,  regarding itself,  the Mortgage Loans or
the  Certificates  from any  Person  or  Persons  identified  by the  Company  or  Residential
Funding.  The Company may, but is not  obligated  to,  enforce the  obligations  of the Master
Servicer  hereunder  and  may,  but is not  obligated  to,  perform,  or cause a  designee  to
perform,  any defaulted  obligation of the Master Servicer hereunder or exercise the rights of
the Master  Servicer  hereunder;  provided that the Master  Servicer  shall not be relieved of
any of its  obligations  hereunder  by  virtue  of  such  performance  by the  Company  or its
designee.  The  Company  shall not have any  responsibility  or  liability  for any  action or
failure to act by the Master  Servicer and is not  obligated to supervise the  performance  of
the Master Servicer under this Agreement or otherwise.

Section 3.21.  Administration of Buydown Funds.

(a)     With respect to any Buydown Mortgage Loan, the Subservicer has deposited Buydown
Funds in an account that satisfies the requirements for a Subservicing Account (the "Buydown
Account"). The Master Servicer shall cause the Subservicing Agreement to require that upon
receipt from the Mortgagor of the amount due on a Due Date for each Buydown Mortgage Loan,
the Subservicer will withdraw from the Buydown Account the predetermined amount that, when
added to the amount due on such date from the Mortgagor, equals the full Monthly Payment and
transmit that amount in accordance with the terms of the Subservicing Agreement to the
Master Servicer together with the related payment made by the Mortgagor or advanced by the
Subservicer.

(b)     If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its entirety during
the period (the "Buydown Period") when Buydown Funds are required to be applied to such
Buydown Mortgage Loan, the Subservicer shall be required to withdraw from the Buydown
Account and remit any Buydown Funds remaining in the Buydown Account in accordance with the
related buydown agreement.  The amount of Buydown Funds which may be remitted in accordance
with the related buydown agreement may reduce the amount required to be paid by the
Mortgagor to fully prepay the related Mortgage Loan.  If the Mortgagor on a Buydown Mortgage
Loan defaults on such Mortgage Loan during the Buydown Period and the property securing such
Buydown Mortgage Loan is sold in the liquidation thereof (either by the Master Servicer or
the insurer under any related Primary Insurance Policy), the Subservicer shall be required
to withdraw from the Buydown Account the Buydown Funds for such Buydown Mortgage Loan still
held in the Buydown Account and remit the same to the Master Servicer in accordance with the
terms of the Subservicing Agreement for deposit in the Custodial Account or, if instructed
by the Master Servicer, pay to the insurer under any related Primary Insurance Policy if the
Mortgaged Property is transferred to such insurer and such insurer pays all of the loss
incurred in respect of such default.  Any amount so remitted pursuant to the preceding
sentence will be deemed to reduce the amount owed on the Mortgage Loan.

Section 3.22.  Advance Facility.

(a)     The Master Servicer is hereby authorized to enter into a financing or other facility
(any such arrangement, an "Advance Facility") under which (1) the Master Servicer sells,
assigns or pledges to another Person (an "Advancing Person") the Master Servicer's rights
under this Agreement to be reimbursed for any Advances or Servicing Advances and/or (2) an
Advancing Person agrees to fund some or all Advances and/or Servicing Advances required to
be made by the Master Servicer pursuant to this Agreement.  No consent of the Company, the
Trustee, the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility.  Notwithstanding the existence of any Advance
Facility under which an Advancing Person agrees to fund Advances and/or Servicing Advances
on the Master Servicer's behalf, the Master Servicer  shall remain obligated pursuant to
this Agreement to make Advances and Servicing Advances pursuant to and as required by this
Agreement.  If the Master Servicer enters into an Advance Facility, and for so long as an
Advancing Person remains entitled to receive reimbursement for any Advances including
Nonrecoverable Advances ("Advance Reimbursement Amounts") and/or Servicing Advances
including Nonrecoverable Advances ("Servicing Advance Reimbursement Amounts" and together
with Advance Reimbursement Amounts, "Reimbursement Amounts") (in each case to the extent
such type of Reimbursement Amount is included in the Advance Facility), as applicable,
pursuant to this Agreement, then the Master Servicer shall identify such Reimbursement
Amounts consistent with the reimbursement rights set forth in Section 3.10(a)(ii) and (vii)
and remit such Reimbursement Amounts in accordance with this Section 3.22 or otherwise in
accordance with the documentation establishing the Advance Facility to such Advancing Person
or to a trustee, agent or custodian (an "Advance Facility Trustee") designated by such
Advancing Person in an Advance Facility Notice described below in Section 3.22(b).
Notwithstanding the foregoing, if so required pursuant to the terms of the Advance Facility,
the Master Servicer may direct, and if so directed in writing the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the Reimbursement Amounts
identified pursuant to the preceding sentence.  An Advancing Person whose obligations
hereunder are limited to the funding of Advances and/or Servicing Advances shall not be
required to meet the qualifications of a Master Servicer or a Subservicer pursuant to
Section 3.02(a) or 6.02(c) hereof and shall not be deemed to be a Subservicer under this
Agreement.  Notwithstanding anything to the contrary herein, in no event shall Advance
Reimbursement Amounts or Servicing Advance Reimbursement Amounts be included in the
Available Distribution Amount or distributed to Certificateholders.

(b)     If the Master Servicer enters into an Advance Facility and makes the election set
forth in Section 3.22(a), the Master Servicer and the related Advancing Person shall deliver
to the Trustee a written notice and payment instruction (an "Advance Facility Notice"),
providing the Trustee with written payment instructions as to where to remit Advance
Reimbursement Amounts and/or Servicing Advance Reimbursement Amounts (each to the extent
such type of Reimbursement Amount is included within the Advance Facility) on subsequent
Distribution Dates. The payment instruction shall require the applicable Reimbursement
Amounts to be distributed to the Advancing Person or to an Advance Facility Trustee
designated in the Advance Facility Notice. An Advance Facility Notice may only be terminated
by the joint written direction of the Master Servicer and the related Advancing Person (and
any related Advance Facility Trustee).

(c)     Reimbursement Amounts shall consist solely of amounts in respect of Advances and/or
Servicing Advances made with respect to the Mortgage Loans for which the Master Servicer
would be permitted to reimburse itself in accordance with Section 3.10(a)(ii) and (vii)
hereof, assuming the Master Servicer or the Advancing Person had made the related Advance(s)
and/or Servicing Advance(s). Notwithstanding the foregoing, except with respect to
reimbursement of Nonrecoverable Advances as set forth in Section 3.10(c) of this Agreement,
no Person shall be entitled to reimbursement from funds held in the Collection Account for
future distribution to Certificateholders pursuant to this Agreement.  Neither the Company
nor the Trustee shall have any duty or liability with respect to the calculation of any
Reimbursement Amount, nor shall the Company or the Trustee have any responsibility to track
or monitor the administration of the Advance Facility and the Company shall not have any
responsibility to track, monitor or verify the payment of Reimbursement Amounts to the
related Advancing Person or Advance Facility Trustee. The Master Servicer shall maintain and
provide to any Successor Master Servicer a detailed accounting on a loan-by-loan basis as to
amounts advanced by, sold, pledged or assigned to, and reimbursed to any Advancing Person.
The Successor Master Servicer shall be entitled to rely on any such information provided by
the Master Servicer and the Successor Master Servicer shall not be liable for any errors in
such information.

(d)     Upon the direction of and at the expense of the Master Servicer, the Trustee agrees
to execute such acknowledgments, certificates, and other documents provided by the Master
Servicer and reasonably satisfactory to the Trustee recognizing the interests of any
Advancing Person or Advance Facility Trustee in such Reimbursement Amounts as the Master
Servicer may cause to be made subject to Advance Facilities pursuant to this Section 3.22,
and such other documents in connection with such Advance Facility as may be reasonably
requested from time to time by any Advancing Person or Advance Facility Trustee and
reasonably satisfactory to the Trustee.

(e)     Reimbursement Amounts collected with respect to each Mortgage Loan shall be allocated
to outstanding unreimbursed Advances or Servicing Advances (as the case may be) made with
respect to that Mortgage Loan on a "first-in, first out" ("FIFO") basis, subject to the
qualifications set forth below:

(i)     Any successor Master Servicer to Residential Funding (a "Successor Master Servicer")
        and the Advancing Person or Advance Facility Trustee shall be required to apply all
        amounts available in accordance with this Section 3.22(e) to the reimbursement of
        Advances and Servicing Advances in the manner provided for herein; provided, however,
        that after the succession of a Successor Master Servicer, (A) to the extent that any
        Advances or Servicing Advances with respect to any particular Mortgage Loan are
        reimbursed from payments or recoveries, if any, from the related Mortgagor, and
        Liquidation Proceeds or Insurance Proceeds, if any, with respect to that Mortgage
        Loan, reimbursement shall be made, first, to the Advancing Person or Advance Facility
        Trustee in respect of Advances and/or Servicing Advances related to that Mortgage
        Loan to the extent of the interest of the Advancing Person or Advance Facility
        Trustee in such Advances and/or Servicing Advances, second to the Master Servicer in
        respect of Advances and/or Servicing Advances related to that Mortgage Loan in excess
        of those in which the Advancing Person or Advance Facility Trustee Person has an
        interest, and third, to the Successor Master Servicer in respect of any other
        Advances and/or Servicing Advances related to that Mortgage Loan, from such sources
        as and when collected, and (B) reimbursements of Advances and Servicing Advances that
        are Nonrecoverable Advances shall be made pro rata to the Advancing Person or Advance
        Facility Trustee, on the one hand, and any such Successor Master Servicer, on the
        other hand, on the basis of the respective aggregate outstanding unreimbursed
        Advances and Servicing Advances that are Nonrecoverable Advances owed to the
        Advancing Person, Advance Facility Trustee or Master Servicer pursuant to this
        Agreement, on the one hand, and any such Successor Master Servicer, on the other
        hand, and without regard to the date on which any such Advances or Servicing Advances
        shall have been made.  In the event that, as a result of the FIFO allocation made
        pursuant to this Section 3.22(e), some or all of a Reimbursement Amount paid to the
        Advancing Person or Advance Facility Trustee relates to Advances or Servicing
        Advances that were made by a Person other than Residential Funding or the Advancing
        Person or Advance Facility Trustee, then the Advancing Person or Advance Facility
        Trustee shall be required to remit any portion of such Reimbursement Amount to the
        Person entitled to such portion of such Reimbursement Amount.  Without limiting the
        generality of the foregoing, Residential Funding shall remain entitled to be
        reimbursed by the Advancing Person or Advance Facility Trustee for all Advances and
        Servicing Advances funded by Residential Funding to the extent the related
        Reimbursement Amount(s) have not been assigned or pledged to an Advancing Person or
        Advance Facility Trustee.  The documentation establishing any Advance Facility shall
        require Residential Funding to provide to the related Advancing Person or Advance
        Facility Trustee loan by loan information with respect to each Reimbursement Amount
        distributed to such Advancing Person or Advance Facility Trustee on each date of
        remittance thereof to such Advancing Person or Advance Facility Trustee, to enable
        the Advancing Person or Advance Facility Trustee to make the FIFO allocation of each
        Reimbursement Amount with respect to each Mortgage Loan.

(ii)    By way of illustration, and not by way of limiting the generality of the foregoing,
        if the Master Servicer resigns or is terminated at a time when the Master Servicer is
        a party to an Advance Facility, and is replaced by a Successor Master Servicer, and
        the Successor Master Servicer directly funds Advances or Servicing Advances with
        respect to a Mortgage Loan and does not assign or pledge the related Reimbursement
        Amounts to the related Advancing Person or Advance Facility Trustee, then all
        payments and recoveries received from the related Mortgagor or received in the form
        of Liquidation Proceeds with respect to such Mortgage Loan (including Insurance
        Proceeds collected in connection with a liquidation of such Mortgage Loan) will be
        allocated first to the Advancing Person or Advance Facility Trustee until the related
        Reimbursement Amounts attributable to such Mortgage Loan that are owed to the Master
        Servicer and the Advancing Person, which were made prior to any Advances or Servicing
        Advances made by the Successor Master Servicer, have been reimbursed in full, at
        which point the Successor Master Servicer shall be entitled to retain all related
        Reimbursement Amounts subsequently collected with respect to that Mortgage Loan
        pursuant to Section 3.10 of this Agreement.  To the extent that the Advances or
        Servicing Advances are Nonrecoverable Advances to be reimbursed on an aggregate basis
        pursuant to Section 3.10 of this Agreement, the reimbursement paid in this manner
        will be made pro rata to the Advancing Person or Advance Facility Trustee, on the one
        hand, and the Successor Master Servicer, on the other hand, as described in clause
        (i)(B) above.

(f)     The Master Servicer shall remain entitled to be reimbursed for all Advances and
Servicing Advances funded by the Master Servicer to the extent the related rights to be
reimbursed therefor have not been sold, assigned or pledged to an Advancing Person.

(g)     Any amendment to this Section 3.22 or to any other provision of this Agreement that
may be necessary or appropriate to effect the terms of an Advance Facility as described
generally in this Section 3.22, including amendments to add provisions relating to a
successor Master Servicer, may be entered into by the Trustee, the Company and the Master
Servicer without the consent of any Certificateholder, with written confirmation from each
Rating Agency that the amendment will not result in the reduction of the ratings on any
class of the Certificates below the lesser of the then current or original ratings on such
Certificates, and an opinion of counsel as required by Section 11.01(c) notwithstanding
anything to the contrary in Section 11.01 of or elsewhere in this Agreement.

(h)     Any rights of set-off that the Trust Fund, the Trustee, the Company, any Successor
Master Servicer or any other Person might otherwise have against the Master Servicer under
this Agreement shall not attach to any rights to be reimbursed for Advances or Servicing
Advances that have been sold, transferred, pledged, conveyed or assigned to any Advancing
Person.

(i)     At any time when an Advancing Person shall have ceased funding Advances and/or
Servicing Advances (as the case may be) and the Advancing Person or related Advance Facility
Trustee shall have received Reimbursement Amounts sufficient in the aggregate to reimburse
all Advances and/or Servicing Advances (as the case may be) the right to reimbursement for
which were assigned to the Advancing Person, then upon the delivery of a written notice
signed by the Advancing Person and the Master Servicer or its successor or assign) to the
Trustee terminating the Advance Facility Notice (the "Notice of Facility Termination"), the
Master Servicer or its Successor Master Servicer shall again be entitled to withdraw and
retain the related Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

(j)     After delivery of any Advance Facility Notice, and until any such Advance Facility
Notice has been terminated by a Notice of Facility Termination, this Section 3.22 may not be
amended or otherwise modified without the prior written consent of the related Advancing
Person.

ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master Servicer on behalf of the Trustee shall establish and maintain a
Certificate Account in which the Master Servicer shall cause to be deposited on behalf of
the Trustee on or before 2:00 P.M. New York time on each Certificate Account Deposit Date by
wire transfer of immediately available funds an amount equal to the sum of (i) any Advance
for the immediately succeeding Distribution Date, (ii) any amount required to be deposited
in the Certificate Account pursuant to Section 3.12(a), (iii) any amount required to be
deposited in the Certificate Account pursuant to Section 3.16(e) or Section 4.07 and (iv)
all other amounts constituting the Available Distribution Amount for the immediately
succeeding Distribution Date.

(b)     The Trustee shall, upon written request from the Master Servicer, invest or cause the
institution maintaining the Certificate Account to invest the funds in the Certificate
Account in Permitted Investments designated in the name of the Trustee for the benefit of
the Certificateholders, which shall mature or be payable on demand not later than the
Business Day next preceding the Distribution Date next following the date of such investment
(except that (i) any investment in the institution with which the Certificate Account is
maintained may mature or be payable on demand on such Distribution Date and (ii) any other
investment may mature or be payable on demand on such Distribution Date if the Trustee shall
advance funds on such Distribution Date to the Certificate Account in the amount payable on
such investment on such Distribution Date, pending receipt thereof to the extent necessary
to make distributions on the Certificates) and shall not be sold or disposed of prior to
maturity.  Subject to Section 3.16(e), all income and gain realized from any such investment
shall be for the benefit of the Master Servicer and shall be subject to its withdrawal or
order from time to time.  The amount of any losses incurred in respect of any such
investments shall be deposited in the Certificate Account by the Master Servicer out of its
own funds immediately as realized without any right of reimbursement.

Section 4.02.  Distributions.

        As provided in Section 4.02 of the Series Supplement.

Section 4.03.  Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
                      Reporting.

(a)     Concurrently with each distribution charged to the Certificate Account and with
respect to each Distribution Date the Master Servicer shall forward to the Trustee and the
Trustee shall either forward by mail or make available to each Holder and the Company, via
the Trustee's internet website, a statement (and at its option, any additional files
containing the same information in an alternative format) setting forth information as to
each Class of Certificates, the Mortgage Pool and, if the Mortgage Pool is comprised of two
or more Loan Groups, each Loan Group, to the extent applicable. This statement will include
the information set forth in an exhibit to the Series Supplement. Such exhibit shall set
forth the Trustee's internet website address together with a phone number.  The Trustee
shall mail to each Holder that requests a paper copy by telephone a paper copy via first
class mail.  The Trustee may modify the distribution procedures set forth in this Section
provided that such procedures are no less convenient for the Certificateholders. The Trustee
shall provide prior notification to the Company, the Master Servicer and the
Certificateholders regarding any such modification.  In addition, the Master Servicer shall
provide to any manager of a trust fund consisting of some or all of the Certificates, upon
reasonable request, such additional information as is reasonably obtainable by the Master
Servicer at no additional expense to the Master Servicer.  Also, at the request of a Rating
Agency, the Master Servicer shall provide the information relating to the Reportable
Modified Mortgage Loans substantially in the form attached hereto as Exhibit Q to such
Rating Agency within a reasonable period of time; provided, however, that the Master
Servicer shall not be required to provide such information more than four times in a
calendar year to any Rating Agency.

(b) Within a reasonable period of time after it receives a written request from
a Holder of a Certificate, other than a Class R Certificate, the Master Servicer
shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to each Person who at any time during the calendar year was the
Holder of a Certificate, other than a Class R Certificate, a statement
containing the information set forth in clauses (v) and (vi) of the exhibit to
the Series Supplement referred to in subsection (a) above aggregated for such
calendar year or applicable portion thereof during which such Person was a
Certificateholder. Such obligation of the Master Servicer shall be deemed to
have been satisfied to the extent that substantially comparable information
shall be provided by the Master Servicer pursuant to any requirements of the
Code.

(c)     Within a reasonable period of time after it receives a written request from any
Holder of a Class R Certificate, the Master Servicer shall prepare, or cause to be prepared,
and shall forward, or cause to be forwarded, to each Person who at any time during the
calendar year was the Holder of a Class R Certificate, a statement containing the applicable
distribution information provided pursuant to this Section 4.03 aggregated for such calendar
year or applicable portion thereof during which such Person was the Holder of a Class R
Certificate.  Such obligation of the Master Servicer shall be deemed to have been satisfied
to the extent that substantially comparable information shall be provided by the Master
Servicer pursuant to any requirements of the Code.

(d)     Upon the written request of any Certificateholder, the Master Servicer, as soon as
reasonably practicable, shall provide the requesting Certificateholder with such information
as is necessary and appropriate, in the Master Servicer's sole discretion, for purposes of
satisfying applicable reporting requirements under Rule 144A.

(e)     The Master Servicer shall, on behalf of the Company and in respect of the Trust Fund,
sign and cause to be filed with the Commission any periodic reports required to be filed
under the provisions of the Exchange Act, and the rules and regulations of the Commission
thereunder including, without limitation, reports on Form 10-K, Form 10-D and Form 8-K.  In
connection with the preparation and filing of such periodic reports, the Trustee shall
timely provide to the Master Servicer (I) a list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year, (II) copies of all pleadings,
other legal process and any other documents relating to any claims, charges or complaints
involving the Trustee, as trustee hereunder, or the Trust Fund that are received by a Responsible
Officer of the Trustee, (III) notice of all matters that, to the actual knowledge of a Responsible
Officer of the Trustee, have been submitted to a vote of the Certificateholders, other than those
matters that have been submitted to a vote of the Certificateholders at the request of the
Company or the Master Servicer, and (IV) notice of any failure of the Trustee to make any
distribution to the Certificateholders as required pursuant to the Series Supplement.
Neither the Master Servicer nor the Trustee shall have any liability with respect to the
Master Servicer's failure to properly prepare or file such periodic reports resulting from
or relating to the Master Servicer's inability or failure to obtain any information not
resulting from the Master Servicer's own negligence or willful misconduct.

(f)     Any Form 10-K filed with the Commission in connection with this Section 4.03 shall
include, with respect to the Certificates relating to such 10-K:

(i)     A certification, signed by the senior officer in charge of the servicing functions of
        the Master Servicer, in the form attached as Exhibit O hereto or such other form as
        may be required or permitted by the Commission (the "Form 10-K Certification"), in
        compliance with Rules 13a-14 and 15d-14 under the Exchange Act and any additional
        directives of the Commission.

(ii)    A report regarding its assessment of compliance during the preceding calendar year
        with all applicable servicing criteria set forth in relevant Commission regulations
        with respect to mortgage-backed securities transactions taken as a whole involving
        the Master Servicer that are backed by the same types of assets as those backing the
        certificates, as well as similar reports on assessment of compliance received from
        other parties participating in the servicing function as required by relevant
        Commission regulations, as described in Item 1122(a) of Regulation AB.  The Master
        Servicer shall obtain from all other parties participating in the servicing function
        any required assesments.

(iii)   With respect to each assessment report described immediately above, a report by a
        registered public accounting firm that attests to, and reports on, the assessment
        made by the asserting party, as set forth in relevant Commission regulations, as
        described in Regulation 1122(b) of Regulation AB and Section 3.19

(iv)    The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)     In connection with the Form 10-K Certification, the Trustee shall provide the Master
Servicer with a back-up certification substantially in the form attached hereto as Exhibit P.

(h)     This Section 4.03 may be amended in accordance with this Agreement without the
consent of the Certificateholders.

(i)     The Trustee shall make available on the Trustee's internet website each of the
reports filed with the Commission by or on behalf of the Company under the Exchange Act
upon delivery of such reports to the Trustee.

Section 4.04.  Distribution of Reports to the Trustee and the Company; Advances by the Master
                      Servicer.

(a)     Prior to the close of business on the Determination Date, the Master Servicer shall
furnish a written statement to the Trustee, any Paying Agent and the Company (the
information in such statement to be made available to Certificateholders and any Certificate
Insurer by the Master Servicer on request) setting forth (i) the Available Distribution
Amount and (ii) the amounts required to be withdrawn from the Custodial Account and
deposited into the Certificate Account on the immediately succeeding Certificate Account
Deposit Date pursuant to clause (iii) of Section 4.01(a). The determination by the Master
Servicer of such amounts shall, in the absence of obvious error, be presumptively deemed to
be correct for all purposes hereunder and the Trustee shall be protected in relying upon the
same without any independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit Date, the
Master Servicer shall either (i) deposit in the Certificate Account from its own funds, or
funds received therefor from the Subservicers, an amount equal to the Advances to be made by
the Master Servicer in respect of the related Distribution Date, which shall be in an
aggregate amount equal to the aggregate amount of Monthly Payments (with each interest
portion thereof adjusted to the Net Mortgage Rate), less the amount of any related Servicing
Modifications, Debt Service Reductions or reductions in the amount of interest collectable
from the Mortgagor pursuant to the Relief Act, on the Outstanding Mortgage Loans as of the
related Due Date, which Monthly Payments were not received as of the close of business as of
the related Determination Date; provided that no Advance shall be made if it would be a
Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the Custodial Account and
deposit in the Certificate Account all or a portion of the Amount Held for Future
Distribution in discharge of any such Advance, or (iii) make advances in the form of any
combination of (i) and (ii) aggregating the amount of such Advance.  Any portion of the
Amount Held for Future Distribution so used shall be replaced by the Master Servicer by
deposit in the Certificate Account on or before 11:00 A.M. New York time on any future
Certificate Account Deposit Date to the extent that funds attributable to the Mortgage Loans
that are available in the Custodial Account for deposit in the Certificate Account on such
Certificate Account Deposit Date shall be less than payments to Certificateholders required
to be made on the following Distribution Date.  The Master Servicer shall be entitled to use
any Advance made by a Subservicer as described in Section 3.07(b) that has been deposited in
the Custodial Account on or before such Distribution Date as part of the Advance made by the
Master Servicer pursuant to this Section 4.04.  The amount of any reimbursement pursuant to
Section 4.02(a) in respect of outstanding Advances on any Distribution Date shall be
allocated to specific Monthly Payments due but delinquent for previous Due Periods, which
allocation shall be made, to the extent practicable, to Monthly Payments which have been
delinquent for the longest period of time.  Such allocations shall be conclusive for
purposes of reimbursement to the Master Servicer from recoveries on related Mortgage Loans
pursuant to Section 3.10.

        The determination by the Master Servicer that it has made a Nonrecoverable  Advance or
that any proposed  Advance,  if made,  would  constitute a  Nonrecoverable  Advance,  shall be
evidenced  by an Officers'  Certificate  of the Master  Servicer  delivered to the Company and
the Trustee.

        If the Master  Servicer  determines as of the Business Day  preceding any  Certificate
Account  Deposit Date that it will be unable to deposit in the  Certificate  Account an amount
equal to the Advance  required to be made for the immediately  succeeding  Distribution  Date,
it shall give notice to the Trustee of its  inability to advance  (such notice may be given by
telecopy),  not later than 3:00 P.M.,  New York time,  on such Business  Day,  specifying  the
portion of such  amount  that it will be unable to  deposit.  Not later  than 3:00  P.M.,  New
York time, on the Certificate  Account  Deposit Date the Trustee shall,  unless by 12:00 Noon,
New York time,  on such day the Trustee  shall have been  notified  in writing  (by  telecopy)
that the Master  Servicer  shall have  directly or  indirectly  deposited  in the  Certificate
Account such portion of the amount of the Advance as to which the Master  Servicer  shall have
given notice pursuant to the preceding  sentence,  pursuant to Section 7.01, (a) terminate all
of the rights and  obligations of the Master  Servicer under this Agreement in accordance with
Section  7.01 and (b)  assume the rights and  obligations  of the Master  Servicer  hereunder,
including  the  obligation  to  deposit  in the  Certificate  Account  an amount  equal to the
Advance for the immediately succeeding Distribution Date.

        The Trustee  shall  deposit all funds it receives  pursuant to this  Section 4.04 into
the Certificate Account.

Section 4.05.  Allocation of Realized Losses.

        As provided in Section 4.05 of the Series Supplement.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers  shall file  information  returns with respect
to the  receipt  of  mortgage  interests  received  in a trade or  business,  the  reports  of
foreclosures and abandonments of any Mortgaged  Property and the information  returns relating
to  cancellation  of indebtedness  income with respect to any Mortgaged  Property  required by
Sections  6050H,  6050J and 6050P,  respectively,  of the Code,  and deliver to the Trustee an
Officers'  Certificate  on or before March 31 of each year stating that such reports have been
filed.  Such  reports  shall  be in  form  and  substance  sufficient  to meet  the  reporting
requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

(a)     With respect to any Mortgage Loan which is delinquent in payment by 90 days or more,
the Master Servicer may, at its option, purchase such Mortgage Loan from the Trustee at the
Purchase Price therefor; provided, that such Mortgage Loan that becomes 90 days or more
delinquent during any given calendar quarter shall only be eligible for purchase pursuant to
this Section during the period beginning on the first Business Day of the following calendar
quarter, and ending at the close of business on the second-to-last Business Day of such
following calendar quarter; and provided, further, that such Mortgage Loan is 90 days or
more delinquent at the time of repurchase.  Such option if not exercised shall not
thereafter be reinstated as to any Mortgage Loan, unless the delinquency is cured and the
Mortgage Loan thereafter again becomes delinquent in payment by 90 days or more in a
subsequent calendar quarter.

(b)     If at any time the Master Servicer makes a payment to the Certificate Account
covering the amount of the Purchase Price for such a Mortgage Loan as provided in clause (a)
above, and the Master Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the Certificate
Account, then the Trustee shall execute the assignment of such Mortgage Loan at the request
of the Master Servicer without recourse to the Master Servicer which shall succeed to all
the Trustee's right, title and interest in and to such Mortgage Loan, and all security and
documents relative thereto.  Such assignment shall be an assignment outright and not for
security.  The Master Servicer will thereupon own such Mortgage, and all such security and
documents, free of any further obligation to the Trustee or the Certificateholders with
respect thereto.

        If,  however,  the Master  Servicer  shall have  exercised  its right to  repurchase a
Mortgage  Loan  pursuant  to this  Section  4.07 upon the  written  request  of and with funds
provided by the Junior  Certificateholder  and thereupon transferred such Mortgage Loan to the
Junior Certificateholder, the Master Servicer shall so notify the Trustee in writing.

Section 4.08.  Surety Bond.

(a)     If a Required Surety Payment is payable pursuant to the Surety Bond with respect to
any Additional Collateral Loan, the Master Servicer shall so notify the Trustee as soon as
reasonably practicable and the Trustee shall promptly complete the notice in the form of
Attachment 1 to the Surety Bond and shall promptly submit such notice to the Surety as a
claim for a Required Surety. The Master Servicer shall upon request assist the Trustee in
completing such notice and shall provide any information requested by the Trustee in
connection therewith.

(b)     Upon receipt of a Required Surety Payment from the Surety on behalf of the Holders of
Certificates, the Trustee shall deposit such Required Surety Payment in the Certificate
Account and shall distribute such Required Surety Payment, or the proceeds thereof, in
accordance with the provisions of Section 4.02.

(c)     The Trustee shall (i) receive as attorney-in-fact of each Holder of a Certificate any
Required Surety Payment from the Surety and (ii) disburse the same to the Holders of such
Certificates as set forth in Section 4.02.

ARTICLE V

                                       THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The Senior, Class M, Class B and Class R Certificates shall be substantially in the
forms set forth in Exhibits A, B, C and D, respectively, and shall, on original issue, be
executed and delivered by the Trustee to the Certificate Registrar for authentication and
delivery to or upon the order of the Company upon receipt by the Trustee or one or more
Custodians of the documents specified in Section 2.01.  The Certificates shall be issuable
in the minimum denominations designated in the Preliminary Statement to the Series
Supplement.

        The  Certificates  shall be executed by manual or facsimile  signature on behalf of an
authorized  officer of the Trustee.  Certificates  bearing the manual or facsimile  signatures
of  individuals  who  were at any time the  proper  officers  of the  Trustee  shall  bind the
Trustee,  notwithstanding  that  such  individuals  or any of them  have  ceased  to hold such
offices  prior to the  authentication  and delivery of such  Certificate  or did not hold such
offices at the date of such  Certificates.  No  Certificate  shall be  entitled to any benefit
under this Agreement,  or be valid for any purpose,  unless there appears on such  Certificate
a certificate  of  authentication  substantially  in the form provided for herein  executed by
the  Certificate  Registrar by manual  signature,  and such  certificate  upon any Certificate
shall be conclusive  evidence,  and the only  evidence,  that such  Certificate  has been duly
authenticated  and  delivered  hereunder.  All  Certificates  shall be dated the date of their
authentication.

(b)     Except as provided below, registration of Book-Entry Certificates may not be
transferred by the Trustee except to another Depository that agrees to hold such
Certificates for the respective Certificate Owners with Ownership Interests therein.  The
Holders of the Book-Entry Certificates shall hold their respective Ownership Interests in
and to each of such Certificates through the book-entry facilities of the Depository and,
except as provided below, shall not be entitled to Definitive Certificates in respect of
such Ownership Interests.  All transfers by Certificate Owners of their respective Ownership
Interests in the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such Certificate
Owner.  Each Depository Participant shall transfer the Ownership Interests only in the
Book-Entry Certificates of Certificate Owners it represents or of brokerage firms for which
it acts as agent in accordance with the Depository's normal procedures.

        The Trustee,  the Master Servicer and the Company may for all purposes  (including the
making of payments due on the  respective  Classes of Book-Entry  Certificates)  deal with the
Depository as the  authorized  representative  of the  Certificate  Owners with respect to the
respective  Classes of Book-Entry  Certificates  for the purposes of exercising  the rights of
Certificateholders   hereunder.   The  rights  of  Certificate  Owners  with  respect  to  the
respective  Classes of Book-Entry  Certificates  shall be limited to those  established by law
and agreements between such Certificate  Owners and the Depository  Participants and brokerage
firms  representing  such  Certificate  Owners.  Multiple  requests and  directions  from, and
votes of, the  Depository  as Holder of any Class of Book-Entry  Certificates  with respect to
any  particular  matter  shall not be deemed  inconsistent  if they are made with  respect  to
different  Certificate  Owners.  The  Trustee  may  establish  a  reasonable  record  date  in
connection  with  solicitations  of consents  from or voting by  Certificateholders  and shall
give notice to the Depository of such record date.

        If with respect to any Book-Entry  Certificate  (i)(A) the Company advises the Trustee
in  writing  that the  Depository  is no longer  willing  or able to  properly  discharge  its
responsibilities  as  Depository  with  respect  to such  Book-Entry  Certificate  and (B) the
Company is unable to locate a  qualified  successor,  or (ii)(A) the  Depositor  at its option
advises the Trustee in writing  that it elects to  terminate  the  book-entry  system for such
Book-Entry  Certificate  through  the  Depositary  and (B) upon  receipt  of  notice  from the
Depository  of  the  Depositor's  election  to  terminate  the  book-entry  sysytem  for  such
Book-Entry  Certificate,  the Depository  Participants  holding  beneficial  interests in such
Book-Entry  Certificates  agree to initiate  such  termination,  the Trustee  shall notify all
Certificate Owner of such Book-Entry  Certificate,  through the Depository,  of the occurrence
of any such event and of the  availability of Definitive  Certificates  to Certificate  Owners
requesting  the same.  Upon  surrender to the Trustee of the  Book-Entry  Certificates  by the
Depository,  accompanied by registration  instructions from the Depository for registration of
transfer, the Trustee shall execute, authenticate and deliver the Definitive Certificates.

        In addition,  if an Event of Default has occurred and is continuing,  each Certificate
Owner  materially   adversely  affected  thereby  may  at  its  option  request  a  Definitive
Certificate  evidencing such Certificate  Owner's Percentage  Interest in the related Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the
rules and  procedures of the  Depository,  provide the  Depository  or the related  Depository
Participant  with  directions  for the  Trustee  to  exchange  or cause  the  exchange  of the
Certificate  Owner's  interest  in such Class of  Certificates  for an  equivalent  Percentage
Interest in fully  registered  definitive  form.  Upon  receipt by the Trustee of  instruction
from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain  information  regarding the Class of Certificates  and the  Certificate  Balance being
exchanged,   the  Depository  Participant  account  to  be  debited  with  the  decrease,  the
registered holder of and delivery  instructions for the Definitive  Certificates and any other
information  reasonably  required  by  the  Trustee),  (i)  the  Trustee  shall  instruct  the
Depository  to  reduce  the  related  Depository   Participant's   account  by  the  aggregate
Certificate  Principal  Balance  of  the  Definitive  Certificates,  (ii)  the  Trustee  shall
execute,   authenticate  and  deliver,  in  accordance  with  the  registration  and  delivery
instructions   provided  by  the  Depository,   a  Definitive   Certificate   evidencing  such
Certificate  Owner's  Percentage  Interest in such Class of Certificates and (iii) the Trustee
shall execute and  authenticate a new Book-Entry  Certificate  reflecting the reduction in the
aggregate  Certificate  Principal  Balance of such Class of  Certificates by the amount of the
Definitive Certificates.

        None of the  Company,  the  Master  Servicer  or the  Trustee  shall be liable for any
actions taken by the Depository or its nominee,  including,  without limitation,  any delay in
delivery of any  instruction  required  under this section and may  conclusively  rely on, and
shall be  protected  in  relying  on,  such  instructions.  Upon the  issuance  of  Definitive
Certificates  all  references  herein to  obligations  imposed  upon or to be performed by the
Depository in connection  with the issuance of the  Definitive  Certificates  pursuant to this
Section  5.01  shall be  deemed to be  imposed  upon and  performed  by the  Trustee,  and the
Trustee and the Master  Servicer shall  recognize the Holders of the  Definitive  Certificates
as Certificateholders hereunder.

(c)     From time to time Residential Funding, as the initial Holder of the Class A-V
Certificates, may exchange such Holder's Class A-V Certificates for Subclasses of Class A-V
Certificates to be issued under this Agreement by delivering a "Request for Exchange"
substantially in the form attached hereto as Exhibit N executed by an authorized officer,
which Subclasses, in the aggregate, will represent the Uncertificated Class A-V REMIC
Regular Interests corresponding to the Class A-V Certificates so surrendered for exchange.
Any Subclass so issued shall bear a numerical designation commencing with Class A-V-1 and
continuing sequentially thereafter, and will evidence ownership of the Uncertificated Class
A-V REMIC Regular Interest or Interests specified in writing by such initial Holder to the
Trustee. The Trustee may conclusively, without any independent verification, rely on, and
shall be protected in relying on, Residential Funding's determinations of the Uncertificated
Class A-V REMIC Regular Interests corresponding to any Subclass, the Initial Notional Amount
and the initial Pass-Through Rate on a Subclass as set forth in such Request for Exchange
and the Trustee shall have no duty to determine if any Uncertificated Class A-V REMIC
Regular Interest designated on a Request for Exchange corresponds to a Subclass which has
previously been issued. Each Subclass so issued shall be substantially in the form set forth
in Exhibit A and shall, on original issue, be executed and delivered by the Trustee to the
Certificate Registrar for authentication and delivery in accordance with Section 5.01(a).
Every Certificate presented or surrendered for exchange by the initial Holder shall (if so
required by the Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied
by a written instrument of transfer attached to such Certificate and shall be completed to
the satisfaction of the Trustee and the Certificate Registrar duly executed by, the initial
Holder thereof or his attorney duly authorized in writing.  The Certificates of any Subclass
of Class A-V Certificates may be transferred in whole, but not in part, in accordance with
the provisions of Section 5.02.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee shall cause to be kept at one of the offices or agencies to be appointed
by the Trustee in accordance with the provisions of Section 8.12 a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as
herein provided.  The Trustee is initially appointed Certificate Registrar for the purpose
of registering Certificates and transfers and exchanges of Certificates as herein provided.
The Certificate Registrar, or the Trustee, shall provide the Master Servicer with a
certified list of Certificateholders as of each Record Date prior to the related
Determination Date.

(b)     Upon surrender for registration of transfer of any Certificate at any office or
agency of the Trustee maintained for such purpose pursuant to Section 8.12 and, in the case
of any Class M, Class B or Class R Certificate, upon satisfaction of the conditions set
forth below, the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more new
Certificates of a like Class (or Subclass) and aggregate Percentage Interest.

(c)     At the option of the Certificateholders, Certificates may be exchanged for other
Certificates of authorized denominations of a like Class (or Subclass) and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any such office
or agency. Whenever any Certificates are so surrendered for exchange the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver the Certificates of
such Class which the Certificateholder making the exchange is entitled to receive.  Every
Certificate presented or surrendered for transfer or exchange shall (if so required by the
Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied by a written
instrument of transfer in form satisfactory to the Trustee and the Certificate Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing.

(d)     No transfer, sale, pledge or other disposition of a Class B Certificate shall be made
unless such transfer, sale, pledge or other disposition is exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state securities
laws or is made in accordance with said Act and laws.  In the event that a transfer of a
Class B Certificate is to be made either (i)(A) the Trustee shall require a written Opinion
of Counsel acceptable to and in form and substance satisfactory to the Trustee and the
Company that such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made pursuant to said
Act and laws, which Opinion of Counsel shall not be an expense of the Trustee, the Company
or the Master Servicer (except that, if such transfer is made by the Company or the Master
Servicer or any Affiliate thereof, the Company or the Master Servicer shall provide such
Opinion of Counsel at their own expense); provided that such Opinion of Counsel will not be
required in connection with the initial transfer of any such Certificate by the Company or
any Affiliate thereof to the Company or an Affiliate of the Company and (B) the Trustee
shall require the transferee to execute a representation letter, substantially in the form
of Exhibit H hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each acceptable to and
in form and substance satisfactory to the Company and the Trustee certifying to the Company
and the Trustee the facts surrounding such transfer, which representation letters shall not
be an expense of the Trustee, the Company or the Master Servicer; provided, however, that
such representation letters will not be required in connection with any transfer of any such
Certificate by the Company or any Affiliate thereof to the Company or an Affiliate of the
Company, and the Trustee shall be entitled to conclusively rely upon a representation
(which, upon the request of the Trustee, shall be a written representation) from the
Company, of the status of such transferee as an Affiliate of the Company or (ii) the
prospective transferee of such a Certificate shall be required to provide the Trustee, the
Company and the Master Servicer with an investment letter substantially in the form of
Exhibit J attached hereto (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the Company or
the Master Servicer, and which investment letter states that, among other things, such
transferee (A) is a "qualified institutional buyer" as defined under Rule 144A, acting for
its own account or the accounts of other "qualified institutional buyers" as defined under
Rule 144A, and (B) is aware that the proposed transferor intends to rely on the exemption
from registration requirements under the Securities Act provided by Rule 144A. The Holder of
any such Certificate desiring to effect any such transfer, sale, pledge or other disposition
shall, and does hereby agree to, indemnify the Trustee, the Company, the Master Servicer and
the Certificate Registrar against any liability that may result if the transfer, sale,
pledge or other disposition is not so exempt or is not made in accordance with such federal
and state laws.

(e)     (i)  In the case of any Class B or Class R Certificate presented for registration in
the name of any Person, either (A) the Trustee shall require an Opinion of Counsel
acceptable to and in form and substance satisfactory to the Trustee, the Company and the
Master Servicer to the effect that the purchase and holding of such Class B or Class R
Certificate are permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Code (or comparable
provisions of any subsequent enactments), and will not subject the Trustee, the Company or
the Master Servicer to any obligation or liability (including obligations or liabilities
under ERISA or Section 4975 of the Code) in addition to those undertaken in this Agreement,
which Opinion of Counsel shall not be an expense of the Trustee, the Company or the Master
Servicer or (B) the prospective Transferee shall be required to provide the Trustee, the
Company and the Master Servicer with a certification to the effect set forth in paragraph
six of Exhibit H (with respect to any Class B Certificate) or paragraph fifteen of Exhibit
G-1 (with respect to any Class R Certificate), which the Trustee may rely upon without
further inquiry or investigation, or such other certifications as the Trustee may deem
desirable or necessary in order to establish that such Transferee or the Person in whose
name such registration is requested either (a) is not an employee benefit plan or other plan
subject to the prohibited transaction provisions of ERISA or Section 4975 of the Code (each,
a "Plan"), or any Person (including, without limitation, an investment manager, a named
fiduciary or a trustee of any Plan) who is using "plan assets," within the meaning of the
U.S. Department of Labor regulation promulgated at 29 C.F.R. Section 2510.3-101, of any Plan
to effect such acquisition (each, a "Plan Investor") or (b) in the case of any Class B
Certificate, the following conditions are satisfied:  (i) such Transferee is an insurance
company, (ii) the source of funds used to purchase or hold such Certificate (or any interest
therein) is an "insurance company general account" (as defined in U.S. Department of Labor
Prohibited Transaction Class Exemption ("PTCE") 95-60, and (iii) the conditions set forth in
Sections I and III of PTCE 95-60 have been satisfied (each entity that satisfies this clause
(b), a "Complying Insurance Company").

(ii)    Any Transferee of a Class M Certificate will be deemed to have represented by virtue
        of its purchase or holding of such Certificate (or any interest therein) that either
        (a) such Transferee is not a Plan or a Plan Investor, (b) it has acquired and is
        holding such Certificate in reliance on Prohibited Transaction Exemption ("PTE")
        94-29, 59 Fed. Reg. 14674 (March 29, 1994), as most recently amended by PTE 2002-41,
        67 Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it understands
        that there are certain conditions to the availability of the RFC Exemption including
        that such Certificate must be rated, at the time of purchase, not lower than "BBB-"
        (or its equivalent) by Standard & Poor's, Fitch or Moody's or (c) such Transferee is
        a Complying Insurance Company.

(iii)   (A)           If any Class M Certificate (or any interest therein) is acquired or
        held by any Person that does not satisfy the conditions described in paragraph (ii)
        above, then the last preceding Transferee that either (i) is not a Plan or a Plan
        Investor, (ii) acquired such Certificate in compliance with the RFC Exemption, or
        (iii) is a Complying Insurance Company shall be restored, to the extent permitted by
        law, to all rights and obligations as Certificate Owner thereof retroactive to the
        date of such Transfer of such Class M Certificate. The Trustee shall be under no
        liability to any Person for making any payments due on such Certificate to such
        preceding Transferee.

(B)     Any purported Certificate Owner whose acquisition or holding of any Class M
               Certificate (or any interest therein) was effected in violation of the
               restrictions in this Section 5.02(e) shall indemnify and hold harmless the
               Company, the Trustee, the Master Servicer, any Subservicer, each Underwriter
               and the Trust Fund from and against any and all liabilities, claims, costs or
               expenses incurred by such parties as a result of such acquisition or holding.

(f)     (i)    Each Person who has or who acquires any Ownership Interest in a Class R
Certificate shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the following provisions and to have irrevocably authorized the
Trustee or its designee under clause (iii)(A) below to deliver payments to a Person other
than such Person and to negotiate the terms of any mandatory sale under clause (iii)(B)
below and to execute all instruments of transfer and to do all other things necessary in
connection with any such sale.  The rights of each Person acquiring any Ownership Interest
in a Class R Certificate are expressly subject to the following provisions:

(A)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall be a Permitted Transferee and shall promptly notify the Trustee of any
               change or impending change in its status as a Permitted Transferee.

(B)     In connection with any proposed Transfer of any Ownership Interest in a Class R
               Certificate, the Trustee shall require delivery to it, and shall not register
               the Transfer of any Class R Certificate until its receipt of, (I) an affidavit
               and agreement (a "Transfer Affidavit and Agreement," in the form attached
               hereto as Exhibit G-1) from the proposed Transferee, in form and substance
               satisfactory to the Master Servicer, representing and warranting, among other
               things, that it is a Permitted Transferee, that it is not acquiring its
               Ownership Interest in the Class R Certificate that is the subject of the
               proposed Transfer as a nominee, trustee or agent for any Person who is not a
               Permitted Transferee, that for so long as it retains its Ownership Interest in
               a Class R Certificate, it will endeavor to remain a Permitted Transferee, and
               that it has reviewed the provisions of this Section 5.02(f) and agrees to be
               bound by them, and (II) a certificate, in the form attached hereto as Exhibit
               G-2, from the Holder wishing to transfer the Class R Certificate, in form and
               substance satisfactory to the Master Servicer, representing and warranting,
               among other things, that no purpose of the proposed Transfer is to impede the
               assessment or collection of tax.

(C)     Notwithstanding the delivery of a Transfer Affidavit and Agreement by a proposed
               Transferee under clause (B) above, if a Responsible Officer of the Trustee who
               is assigned to this Agreement has actual knowledge that the proposed
               Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
               in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall agree (x) to require a Transfer Affidavit and Agreement from any other
               Person to whom such Person attempts to transfer its Ownership Interest in a
               Class R Certificate and (y) not to transfer its Ownership Interest unless it
               provides a certificate to the Trustee in the form attached hereto as Exhibit
               G-2.

(E)     Each Person holding or acquiring an Ownership Interest in a Class R Certificate, by
               purchasing an Ownership Interest in such Certificate, agrees to give the
               Trustee written notice that it is a "pass-through interest holder" within the
               meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
               immediately upon acquiring an Ownership Interest in a Class R Certificate, if
               it is, or is holding an Ownership Interest in a Class R Certificate on behalf
               of, a "pass-through interest holder."

(ii)    The Trustee will register the Transfer of any Class R Certificate only if it shall
        have received the Transfer Affidavit and Agreement, a certificate of the Holder
        requesting such transfer in the form attached hereto as Exhibit G-2 and all of such
        other documents as shall have been reasonably required by the Trustee as a condition
        to such registration. Transfers of the Class R Certificates to Non-United States
        Persons and Disqualified Organizations (as defined in Section 860E(e)(5) of the Code)
        are prohibited.

(iii)   (A)    If any Disqualified Organization shall become a holder of a Class R
        Certificate, then the last preceding Permitted Transferee shall be restored, to the
        extent permitted by law, to all rights and obligations as Holder thereof retroactive
        to the date of registration of such Transfer of such Class R Certificate.  If a
        Non-United States Person shall become a holder of a Class R Certificate, then the
        last preceding United States Person shall be restored, to the extent permitted by
        law, to all rights and obligations as Holder thereof retroactive to the date of
        registration of such Transfer of such Class R Certificate.  If a transfer of a Class
        R Certificate is disregarded pursuant to the provisions of Treasury Regulations
        Section 1.860E-1 or Section 1.860G-3, then the last preceding Permitted Transferee
        shall be restored, to the extent permitted by law, to all rights and obligations as
        Holder thereof retroactive to the date of registration of such Transfer of such Class
        R Certificate. The Trustee shall be under no liability to any Person for any
        registration of Transfer of a Class R Certificate that is in fact not permitted by
        this Section 5.02(f) or for making any payments due on such Certificate to the holder
        thereof or for taking any other action with respect to such holder under the
        provisions of this Agreement.

(B)     If any purported Transferee shall become a Holder of a Class R Certificate in
               violation of the restrictions in this Section 5.02(f) and to the extent that
               the retroactive restoration of the rights of the Holder of such Class R
               Certificate as described in clause (iii)(A) above shall be invalid, illegal or
               unenforceable, then the Master Servicer shall have the right, without notice
               to the holder or any prior holder of such Class R Certificate, to sell such
               Class R Certificate to a purchaser selected by the Master Servicer on such
               terms as the Master Servicer may choose.  Such purported Transferee shall
               promptly endorse and deliver each Class R Certificate in accordance with the
               instructions of the Master Servicer. Such purchaser may be the Master Servicer
               itself or any Affiliate of the Master Servicer.  The proceeds of such sale,
               net of the commissions (which may include commissions payable to the Master
               Servicer or its Affiliates), expenses and taxes due, if any, will be remitted
               by the Master Servicer to such purported Transferee.  The terms and conditions
               of any sale under this clause (iii)(B) shall be determined in the sole
               discretion of the Master Servicer, and the Master Servicer shall not be liable
               to any Person having an Ownership Interest in a Class R Certificate as a
               result of its exercise of such discretion.

(iv)    The Master Servicer, on behalf of the Trustee, shall make available, upon written
        request from the Trustee, all information necessary to compute any tax imposed (A) as
        a result of the Transfer of an Ownership Interest in a Class R Certificate to any
        Person who is a Disqualified Organization, including the information regarding
        "excess inclusions" of such Class R Certificates required to be provided to the
        Internal Revenue Service and certain Persons as described in Treasury Regulations
        Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
        investment company, real estate investment trust, common trust fund, partnership,
        trust, estate or organization described in Section 1381 of the Code that holds an
        Ownership Interest in a Class R Certificate having as among its record holders at any
        time any Person who is a Disqualified Organization. Reasonable compensation for
        providing such information may be required by the Master Servicer from such Person.

(v)     The provisions of this Section 5.02(f) set forth prior to this clause (v) may be
        modified, added to or eliminated, provided that there shall have been delivered to
        the Trustee the following:

(A)     written notification from each Rating Agency to the effect that the modification,
               addition to or elimination of such provisions will not cause such Rating
               Agency to downgrade its then-current ratings, if any, of any Class of the
               Senior, Class M or Class B Certificates below the lower of the then-current
               rating or the rating assigned to such Certificates as of the Closing Date by
               such Rating Agency; and

(B)     subject to Section 10.01(f), an Officers' Certificate of the Master Servicer stating
               that the Master Servicer has received an Opinion of Counsel, in form and
               substance satisfactory to the Master Servicer, to the effect that such
               modification, addition to or absence of such provisions will not cause any
               portion of any REMIC formed under the Series Supplement to cease to qualify as
               a REMIC and will not cause (x) any portion of any REMIC formed under the
               Series Supplement to be subject to an entity-level tax caused by the Transfer
               of any Class R Certificate to a Person that is a Disqualified Organization or
               (y) a Certificateholder or another Person to be subject to a REMIC-related tax
               caused by the Transfer of a Class R Certificate to a Person that is not a
               Permitted Transferee.

(g)     No service charge shall be made for any transfer or exchange of Certificates of any
Class, but the Trustee may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or exchange of
Certificates.

(h)     All Certificates surrendered for transfer and exchange shall be destroyed by the
Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate  Registrar,  or the
Trustee  and  the  Certificate  Registrar  receive  evidence  to  their  satisfaction  of  the
destruction,  loss or theft of any  Certificate,  and (ii) there is  delivered  to the Trustee
and the  Certificate  Registrar  such security or indemnity as may be required by them to save
each of them  harmless,  then,  in the  absence of notice to the  Trustee  or the  Certificate
Registrar  that such  Certificate  has been  acquired  by a bona fide  purchaser,  the Trustee
shall execute and the Certificate  Registrar shall  authenticate and deliver,  in exchange for
or in lieu of any such mutilated,  destroyed,  lost or stolen  Certificate,  a new Certificate
of like  tenor,  Class and  Percentage  Interest  but  bearing a number not  contemporaneously
outstanding.  Upon the issuance of any new  Certificate  under this  Section,  the Trustee may
require the payment of a sum  sufficient  to cover any tax or other  governmental  charge that
may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses
of  the  Trustee  and  the  Certificate   Registrar)   connected   therewith.   Any  duplicate
Certificate  issued  pursuant to this  Section  shall  constitute  complete  and  indefeasible
evidence of ownership in the Trust Fund,  as if  originally  issued,  whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

Section 5.04.  Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer,  the Company,
the Master Servicer,  the Trustee, any Certificate Insurer, the Certificate  Registrar and any
agent of the  Company,  the Master  Servicer,  the  Trustee,  any  Certificate  Insurer or the
Certificate  Registrar  may treat the Person in whose name any  Certificate  is  registered as
the owner of such Certificate for the purpose of receiving  distributions  pursuant to Section
4.02 and for all other  purposes  whatsoever,  except  as and to the  extent  provided  in the
definition  of  "Certificateholder,"  and  neither  the  Company,  the  Master  Servicer,  the
Trustee,  any Certificate  Insurer,  the  Certificate  Registrar nor any agent of the Company,
the Master Servicer,  the Trustee, any Certificate Insurer or the Certificate  Registrar shall
be affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making  distributions to the
Certificateholders  pursuant  to Section  4.02.  In the event of any such  appointment,  on or
prior to each  Distribution  Date the Master  Servicer on behalf of the Trustee  shall deposit
or cause to be deposited  with the Paying Agent a sum  sufficient  to make the payments to the
Certificateholders  in the amounts and in the manner  provided for in Section  4.02,  such sum
to be held in trust for the benefit of the Certificateholders.

        The Trustee  shall  cause each  Paying  Agent to execute and deliver to the Trustee an
instrument  in which such Paying  Agent shall  agree with the Trustee  that such Paying  Agent
will  hold all sums  held by it for the  payment  to the  Certificateholders  in trust for the
benefit  of the  Certificateholders  entitled  thereto  until  such sums shall be paid to such
Certificateholders.  Any sums so held by such  Paying  Agent  shall be held  only in  Eligible
Accounts to the extent such sums are not  distributed  to the  Certificateholders  on the date
of receipt by such Paying Agent.

ARTICLE VI

                             THE COMPANY AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Company and the Master Servicer.

        The Company and the Master  Servicer shall each be liable in accordance  herewith only
to the extent of the obligations  specifically  and  respectively  imposed upon and undertaken
by the Company and the Master  Servicer  herein.  By way of  illustration  and not limitation,
the Company is not liable for the servicing and  administration  of the Mortgage Loans, nor is
it  obligated  by  Section  7.01 or  Section  10.01 to assume  any  obligations  of the Master
Servicer or to appoint a designee to assume such  obligations,  nor is it liable for any other
obligation  hereunder  that it may, but is not obligated to, assume unless it elects to assume
such obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Company or the Master Servicer; Assignment of
                      Rights and Delegation of Duties by Master Servicer.

(a)     The Company and the Master Servicer will each keep in full effect its existence,
rights and franchises as a corporation under the laws of the state of its incorporation, and
will each obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Company or the Master Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to which the
Company or the Master Servicer shall be a party, or any Person succeeding to the business of
the Company or the Master Servicer, shall be the successor of the Company or the Master
Servicer, as the case may be, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to the Master
Servicer shall be qualified to service mortgage loans on behalf of Fannie Mae or Freddie
Mac; and provided further that each Rating Agency's ratings, if any, of the Senior, Class M
or Class B Certificates in effect immediately prior to such merger or consolidation will not
be qualified, reduced or withdrawn as a result thereof (as evidenced by a letter to such
effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to the contrary,
the Master Servicer may assign its rights and delegate its duties and obligations under this
Agreement; provided that the Person accepting such assignment or delegation shall be a
Person which is qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac,
is reasonably satisfactory to the Trustee and the Company, is willing to service the
Mortgage Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which contains an
assumption by such Person of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Master Servicer under this
Agreement; provided further that each Rating Agency's rating of the Classes of Certificates
that have been rated in effect immediately prior to such assignment and delegation will not
be qualified, reduced or withdrawn as a result of such assignment and delegation (as
evidenced by a letter to such effect from each Rating Agency). In the case of any such
assignment and delegation, the Master Servicer shall be released from its obligations under
this Agreement, except that the Master Servicer shall remain liable for all liabilities and
obligations incurred by it as Master Servicer hereunder prior to the satisfaction of the
conditions to such assignment and delegation set forth in the next preceding sentence. This
Section 6.02 shall not apply to any sale, transfer, pledge or assignment by Residential
Funding of the Call Rights.

Section 6.03.  Limitation on Liability of the Company, the Master Servicer and Others.

        Neither  the  Company,  the  Master  Servicer  nor  any  of the  directors,  officers,
employees  or agents of the Company or the Master  Servicer  shall be under any  liability  to
the Trust Fund or the  Certificateholders  for any  action  taken or for  refraining  from the
taking of any action in good faith  pursuant  to this  Agreement,  or for errors in  judgment;
provided,  however,  that this provision shall not protect the Company, the Master Servicer or
any such Person against any breach of warranties or  representations  or covenants made herein
or any  liability  which  would  otherwise  be imposed by reason of willful  misfeasance,  bad
faith or gross  negligence in the performance of duties or by reason of reckless  disregard of
obligations  and  duties  hereunder.  The  Company,  the  Master  Servicer  and any  director,
officer,  employee  or agent of the Company or the Master  Servicer  may rely in good faith on
any  document  of any  kind  prima  facie  properly  executed  and  submitted  by  any  Person
respecting  any  matters  arising  hereunder.   The  Company,  the  Master  Servicer  and  any
director,  officer,  employee  or  agent  of the  Company  or the  Master  Servicer  shall  be
indemnified  by the Trust  Fund and held  harmless  against  any loss,  liability  or  expense
incurred in connection with any legal action  relating to this Agreement or the  Certificates,
other than any loss,  liability or expense  related to any specific  Mortgage Loan or Mortgage
Loans  (except  as any  such  loss,  liability  or  expense  shall be  otherwise  reimbursable
pursuant to this Agreement) and any loss,  liability or expense  incurred by reason of willful
misfeasance,  bad faith or gross  negligence  in the  performance  of duties  hereunder  or by
reason of reckless disregard of obligations and duties hereunder.

        Neither the Company nor the Master  Servicer  shall be under any  obligation to appear
in,  prosecute  or  defend  any  legal  or  administrative  action,  proceeding,   hearing  or
examination  that is not  incidental to its  respective  duties under this Agreement and which
in its  opinion  may  involve it in any  expense or  liability;  provided,  however,  that the
Company or the Master  Servicer may in its discretion  undertake any such action,  proceeding,
hearing or  examination  that it may deem  necessary or desirable in respect to this Agreement
and the rights and duties of the parties  hereto and the  interests of the  Certificateholders
hereunder.  In such event,  the legal expenses and costs of such action,  proceeding,  hearing
or  examination  and  any  liability  resulting   therefrom  shall  be  expenses,   costs  and
liabilities  of the Trust Fund,  and the Company and the Master  Servicer shall be entitled to
be reimbursed  therefor out of amounts  attributable  to the Mortgage  Loans on deposit in the
Custodial  Account as provided  by Section  3.10 and, on the  Distribution  Date(s)  following
such  reimbursement,  the aggregate of such expenses and costs shall be allocated in reduction
of the Accrued  Certificate  Interest on each Class entitled  thereto in the same manner as if
such expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04.  Company and Master Servicer Not to Resign.

        Subject  to the  provisions  of  Section  6.02,  neither  the  Company  nor the Master
Servicer shall resign from its respective  obligations  and duties hereby imposed on it except
upon  determination  that its duties  hereunder  are no longer  permissible  under  applicable
law.  Any  such  determination  permitting  the  resignation  of the  Company  or  the  Master
Servicer  shall be  evidenced  by an  Opinion  of  Counsel  to such  effect  delivered  to the
Trustee.  No such  resignation  by the  Master  Servicer  shall  become  effective  until  the
Trustee or a successor  servicer  shall have  assumed the Master  Servicer's  responsibilities
and obligations in accordance with Section 7.02.

ARTICLE VII

                                           DEFAULT

Section 7.01.  Events of Default.

        Event  of  Default,  wherever  used  herein,  means  any one of the  following  events
(whatever  reason for such Event of Default and whether it shall be voluntary  or  involuntary
or be effected by operation of law or pursuant to any  judgment,  decree or order of any court
or any order, rule or regulation of any administrative or governmental body):

(i)     the Master Servicer shall fail to distribute or cause to be distributed to the
        Holders of Certificates of any Class any distribution required to be made under the
        terms of the Certificates of such Class and this Agreement and, in either case, such
        failure shall continue unremedied for a period of 5 days after the date upon which
        written notice of such failure, requiring such failure to be remedied, shall have
        been given to the Master Servicer by the Trustee or the Company or to the Master
        Servicer, the Company and the Trustee by the Holders of Certificates of such Class
        evidencing Percentage Interests aggregating not less than 25%; or

(ii)    the Master Servicer shall fail to observe or perform in any material respect any
        other of the covenants or agreements on the part of the Master Servicer contained in
        the Certificates of any Class or in this Agreement and such failure shall continue
        unremedied for a period of 30 days (except that such number of days shall be 15 in
        the case of a failure to pay the premium for any Required Insurance Policy) after the
        date on which written notice of such failure, requiring the same to be remedied,
        shall have been given to the Master Servicer by the Trustee or the Company, or to the
        Master Servicer, the Company and the Trustee by the Holders of Certificates of any
        Class evidencing, in the case of any such Class, Percentage Interests aggregating not
        less than 25%; or

(iii)   a decree or order of a court or agency or supervisory authority having jurisdiction
        in the premises in an involuntary case under any present or future federal or state
        bankruptcy, insolvency or similar law or appointing a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities or similar proceedings, or for the winding-up or liquidation of its
        affairs, shall have been entered against the Master Servicer and such decree or order
        shall have remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master Servicer shall consent to the appointment of a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities, or similar proceedings of, or relating to, the Master Servicer or of, or
        relating to, all or substantially all of the property of the Master Servicer; or

(v)     the Master Servicer shall admit in writing its inability to pay its debts generally
        as they become due, file a petition to take advantage of, or commence a voluntary
        case under, any applicable insolvency or reorganization statute, make an assignment
        for the benefit of its creditors, or voluntarily suspend payment of its obligations;
        or

(vi)    the Master Servicer shall notify the Trustee pursuant to Section 4.04(b) that it is
        unable to deposit in the Certificate Account an amount equal to the Advance.

        If an Event of Default  described  in clauses  (i)-(v) of this  Section  shall  occur,
then,  and in each and every such case,  so long as such Event of Default  shall not have been
remedied,  either  the  Company  or the  Trustee  may,  and at the  direction  of  Holders  of
Certificates  entitled to at least 51% of the Voting Rights,  the Trustee shall,  by notice in
writing to the Master  Servicer  (and to the Company if given by the Trustee or to the Trustee
if given by the Company),  terminate all of the rights and  obligations of the Master Servicer
under this  Agreement and in and to the Mortgage  Loans and the proceeds  thereof,  other than
its rights as a Certificateholder  hereunder.  If an Event of Default described in clause (vi)
hereof  shall  occur,  the Trustee  shall,  by notice to the Master  Servicer and the Company,
immediately  terminate all of the rights and  obligations  of the Master  Servicer  under this
Agreement  and in and to the Mortgage  Loans and the proceeds  thereof,  other than its rights
as a  Certificateholder  hereunder as provided in Section 4.04(b).  On or after the receipt by
the Master  Servicer of such written  notice,  all authority and power of the Master  Servicer
under this  Agreement,  whether  with  respect  to the  Certificates  (other  than as a Holder
thereof) or the  Mortgage  Loans or  otherwise,  shall  subject to Section 7.02 pass to and be
vested in the Trustee or the  Trustee's  designee  appointed  pursuant to Section  7.02;  and,
without  limitation,  the Trustee is hereby  authorized  and empowered to execute and deliver,
on behalf of the Master  Servicer,  as  attorney-in-fact  or otherwise,  any and all documents
and  other  instruments,  and to do or  accomplish  all  other  acts or  things  necessary  or
appropriate  to effect the  purposes of such notice of  termination,  whether to complete  the
transfer and  endorsement  or  assignment  of the  Mortgage  Loans and related  documents,  or
otherwise.  The  Master  Servicer  agrees to  cooperate  with the  Trustee  in  effecting  the
termination  of the  Master  Servicer's  responsibilities  and  rights  hereunder,  including,
without  limitation,  the transfer to the Trustee or its designee for  administration by it of
all  cash  amounts  which  shall at the  time be  credited  to the  Custodial  Account  or the
Certificate  Account or  thereafter be received  with respect to the Mortgage  Loans.  No such
termination  shall release the Master  Servicer for any liability that it would otherwise have
hereunder for any act or omission prior to the effective time of such termination.

        Notwithstanding  any  termination  of the  activities  of  Residential  Funding in its
capacity as Master Servicer hereunder,  Residential Funding shall be entitled to receive,  out
of any late  collection  of a Monthly  Payment on a  Mortgage  Loan which was due prior to the
notice terminating  Residential  Funding's rights and obligations as Master Servicer hereunder
and received  after such notice,  that portion to which  Residential  Funding  would have been
entitled  pursuant to Sections  3.10(a)(ii),  (vi) and (vii) as well as its  Servicing  Fee in
respect  thereof,  and  any  other  amounts  payable  to  Residential  Funding  hereunder  the
entitlement  to which arose prior to the  termination of its  activities  hereunder.  Upon the
termination of Residential  Funding as Master Servicer  hereunder the Company shall deliver to
the Trustee a copy of the Program Guide.

Section 7.02.  Trustee or Company to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of termination pursuant
to Section 7.01 or resigns in accordance with Section 6.04, the Trustee or, upon notice to
the Company and with the Company's consent (which shall not be unreasonably withheld) a
designee (which meets the standards set forth below) of the Trustee, shall be the successor
in all respects to the Master Servicer in its capacity as servicer under this Agreement and
the transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master Servicer
(except for the responsibilities, duties and liabilities contained in Sections 2.02 and
2.03(a), excluding the duty to notify related Subservicers or Sellers as set forth in such
Sections, and its obligations to deposit amounts in respect of losses incurred prior to such
notice or termination on the investment of funds in the Custodial Account or the Certificate
Account pursuant to Sections 3.07(c) and 4.01(b) by the terms and provisions hereof);
provided, however, that any failure to perform such duties or responsibilities caused by the
preceding Master Servicer's failure to provide information required by Section 4.04 shall
not be considered a default by the Trustee hereunder.  As compensation therefor, the Trustee
shall be entitled to all funds relating to the Mortgage Loans which the Master Servicer
would have been entitled to charge to the Custodial Account or the Certificate Account if
the Master Servicer had continued to act hereunder and, in addition, shall be entitled to
the income from any Permitted Investments made with amounts attributable to the Mortgage
Loans held in the Custodial Account or the Certificate Account.  If the Trustee has become
the successor to the Master Servicer in accordance with Section 6.04 or Section 7.01, then
notwithstanding the above, the Trustee may, if it shall be unwilling to so act, or shall, if
it is unable to so act, appoint, or petition a court of competent jurisdiction to appoint,
any established housing and home finance institution, which is also a Fannie Mae- or Freddie
Mac-approved mortgage servicing institution, having a net worth of not less than $10,000,000
as the successor to the Master Servicer hereunder in the assumption of all or any part of
the responsibilities, duties or liabilities of the Master Servicer hereunder.  Pending
appointment of a successor to the Master Servicer hereunder, the Trustee shall become
successor to the Master Servicer and shall act in such capacity as hereinabove provided.  In
connection with such appointment and assumption, the Trustee may make such arrangements for
the compensation of such successor out of payments on Mortgage Loans as it and such
successor shall agree; provided, however, that no such compensation shall be in excess of
that permitted the initial Master Servicer hereunder. The Company, the Trustee, the
Custodian and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.  The Servicing Fee for any successor
Master Servicer appointed pursuant to this Section 7.02 will be lowered with respect to
those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of less than
0.20% per annum in the event that the successor Master Servicer is not servicing such
Mortgage Loans directly and it is necessary to raise the related Subservicing Fee to a rate
of 0.20% per annum in order to hire a Subservicer with respect to such Mortgage Loans.  The
Master Servicer shall pay the reasonable expenses of the Trustee in connection with any
servicing transition hereunder.

(b)     In connection with the termination or resignation of the Master Servicer hereunder,
either (i) the successor Master Servicer, including the Trustee if the Trustee is acting as
successor Master Servicer, shall represent and warrant that it is a member of MERS in good
standing and shall agree to comply in all material respects with the rules and procedures of
MERS in connection with the servicing of the Mortgage Loans that are registered with MERS,
in which case the predecessor Master Servicer shall cooperate with the successor Master
Servicer in causing MERS to revise its records to reflect the transfer of servicing to the
successor Master Servicer as necessary under MERS' rules and regulations, or (ii) the
predecessor Master Servicer shall cooperate with the successor Master Servicer in causing
MERS to execute and deliver an assignment of Mortgage in recordable form to transfer the
Mortgage from MERS to the Trustee and to execute and deliver such other notices, documents
and other instruments as may be necessary or desirable to effect a transfer of such Mortgage
Loan or servicing of such Mortgage Loan on the MERS(R)System to the successor Master
Servicer.  The predecessor Master Servicer shall file or cause to be filed any such
assignment in the appropriate recording office.  The predecessor Master Servicer shall bear
any and all fees of MERS, costs of preparing any assignments of Mortgage, and fees and costs
of filing any assignments of Mortgage that may be required under this subsection (b). The
successor Master Servicer shall cause such assignment to be delivered to the Trustee or the
Custodian promptly upon receipt of the original with evidence of recording thereon or a copy
certified by the public recording office in which such assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master Servicer, the
Trustee shall give prompt written notice thereof to the Certificateholders at their
respective addresses appearing in the Certificate Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee shall
transmit by mail to all Holders of Certificates notice of each such Event of Default
hereunder known to the Trustee, unless such Event of Default shall have been cured or waived.

Section 7.04.  Waiver of Events of Default.

        The Holders  representing  at least 66% of the Voting Rights  affected by a default or
Event of Default  hereunder  may waive such  default or Event of Default;  provided,  however,
that (a) a default or Event of Default  under  clause (i) of Section  7.01 may be waived  only
by all of the Holders of  Certificates  affected  by such  default or Event of Default and (b)
no waiver  pursuant  to this  Section  7.04 shall  affect the Holders of  Certificates  in the
manner set forth in Section  11.01(b)(i)  or (ii).  Upon any such waiver of a default or Event
of Default by the Holders  representing the requisite  percentage of Voting Rights affected by
such default or Event of Default,  such  default or Event of Default  shall cease to exist and
shall be deemed to have been  remedied  for every  purpose  hereunder.  No such  waiver  shall
extend to any  subsequent or other default or Event of Default or impair any right  consequent
thereon except to the extent expressly so waived.

ARTICLE VIII

                                    CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee, prior to the occurrence of an Event of Default and after the curing or
waiver of all Events of Default which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement.  In case an Event of
Default has occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Agreement, and use the same degree of care and
skill in their exercise as a prudent investor would exercise or use under the circumstances
in the conduct of such investor's own affairs.

(b)     The Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Trustee which are
specifically required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform to the requirements of this Agreement.  The
Trustee shall notify the Certificateholders of any such documents which do not materially
conform to the requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents.

        The Trustee  shall  forward or cause to be forwarded in a timely  fashion the notices,
reports and  statements  required to be  forwarded by the Trustee  pursuant to Sections  4.03,
4.06,  7.03 and 10.01.  The Trustee shall furnish in a timely  fashion to the Master  Servicer
such  information  as the Master  Servicer  may  reasonably  request from time to time for the
Master  Servicer to fulfill its duties as set forth in this Agreement.  The Trustee  covenants
and agrees that it shall perform its  obligations  hereunder in a manner so as to maintain the
status of any portion of any REMIC  formed  under the Series  Supplement  as a REMIC under the
REMIC  Provisions and (subject to Section  10.01(f)) to prevent the imposition of any federal,
state or local income,  prohibited  transaction,  contribution  or other tax on the Trust Fund
to the extent that maintaining  such status and avoiding such taxes are reasonably  within the
control  of the  Trustee  and are  reasonably  within  the  scope  of its  duties  under  this
Agreement.

(c)     No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its own willful
misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default, and after the curing or waiver of all
        such Events of Default which may have occurred, the duties and obligations of the
        Trustee shall be determined solely by the express provisions of this Agreement, the
        Trustee shall not be liable except for the performance of such duties and obligations
        as are specifically set forth in this Agreement, no implied covenants or obligations
        shall be read into this Agreement against the Trustee and, in the absence of bad
        faith on the part of the Trustee, the Trustee may conclusively rely, as to the truth
        of the statements and the correctness of the opinions expressed therein, upon any
        certificates or opinions furnished to the Trustee by the Company or the Master
        Servicer and which on their face, do not contradict the requirements of this
        Agreement;

(ii)    The Trustee shall not be personally liable for an error of judgment made in good
        faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
        shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken, suffered
        or omitted to be taken by it in good faith in accordance with the direction of
        Certificateholders of any Class holding Certificates which evidence, as to such
        Class, Percentage Interests aggregating not less than 25% as to the time, method and
        place of conducting any proceeding for any remedy available to the Trustee, or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with knowledge of any default (other than a default
        in payment to the Trustee) specified in clauses (i) and (ii) of Section 7.01 or an
        Event of Default under clauses (iii), (iv) and (v) of Section 7.01 unless a
        Responsible Officer of the Trustee assigned to and working in the Corporate Trust
        Office obtains actual knowledge of such failure or event or the Trustee receives
        written notice of such failure or event at its Corporate Trust Office from the Master
        Servicer, the Company or any Certificateholder; and

(v)     Except to the extent provided in Section 7.02, no provision in this Agreement shall
        require the Trustee to expend or risk its own funds (including, without limitation,
        the making of any Advance) or otherwise incur any personal financial liability in the
        performance of any of its duties as Trustee hereunder, or in the exercise of any of
        its rights or powers, if the Trustee shall have reasonable grounds for believing that
        repayment of funds or adequate indemnity against such risk or liability is not
        reasonably assured to it.

(d)     The Trustee shall timely pay, from its own funds, the amount of any and all federal,
state and local taxes imposed on the Trust Fund or its assets or transactions including,
without limitation, (A) "prohibited transaction" penalty taxes as defined in Section 860F of
the Code, if, when and as the same shall be due and payable, (B) any tax on contributions to
a REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C) any tax on
"net income from foreclosure property" as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder, which breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or refraining from acting upon
        any resolution, Officers' Certificate, certificate of auditors or any other
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        appraisal, bond or other paper or document believed by it to be genuine and to have
        been signed or presented by the proper party or parties;

(ii)    The Trustee may consult with counsel and any Opinion of Counsel shall be full and
        complete authorization and protection in respect of any action taken or suffered or
        omitted by it hereunder in good faith and in accordance with such Opinion of Counsel;

(iii)   The Trustee shall be under no obligation to exercise any of the trusts or powers
        vested in it by this Agreement or to institute, conduct or defend any litigation
        hereunder or in relation hereto at the request, order or direction of any of the
        Certificateholders, pursuant to the provisions of this Agreement, unless such
        Certificateholders shall have offered to the Trustee reasonable security or indemnity
        against the costs, expenses and liabilities which may be incurred therein or thereby;
        nothing contained herein shall, however, relieve the Trustee of the obligation, upon
        the occurrence of an Event of Default (which has not been cured or waived), to
        exercise such of the rights and powers vested in it by this Agreement, and to use the
        same degree of care and skill in their exercise as a prudent investor would exercise
        or use under the circumstances in the conduct of such investor's own affairs;

(iv)    The Trustee shall not be personally liable for any action taken, suffered or omitted
        by it in good faith and believed by it to be authorized or within the discretion or
        rights or powers conferred upon it by this Agreement;

(v)     Prior to the occurrence of an Event of Default hereunder and after the curing or
        waiver of all Events of Default which may have occurred, the Trustee shall not be
        bound to make any investigation into the facts or matters stated in any resolution,
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        approval, bond or other paper or document, unless requested in writing so to do by
        Holders of Certificates of any Class evidencing, as to such Class, Percentage
        Interests, aggregating not less than 50%; provided, however, that if the payment
        within a reasonable time to the Trustee of the costs, expenses or liabilities likely
        to be incurred by it in the making of such investigation is, in the opinion of the
        Trustee, not reasonably assured to the Trustee by the security afforded to it by the
        terms of this Agreement, the Trustee may require reasonable indemnity against such
        expense or liability as a condition to so proceeding. The reasonable expense of every
        such examination shall be paid by the Master Servicer, if an Event of Default shall
        have occurred and is continuing, and otherwise by the Certificateholder requesting
        the investigation;

(vi)    The Trustee may execute any of the trusts or powers hereunder or perform any duties
        hereunder either directly or by or through agents or attorneys provided that the
        Trustee shall remain liable for any acts of such agents or attorneys; and

(vii)   To the extent authorized under the Code and the regulations promulgated thereunder,
        each Holder of a Class R Certificate hereby irrevocably appoints and authorizes the
        Trustee to be its attorney-in-fact for purposes of signing any Tax Returns required
        to be filed on behalf of the Trust Fund.  The Trustee shall sign on behalf of the
        Trust Fund and deliver to the Master Servicer in a timely manner any Tax Returns
        prepared by or on behalf of the Master Servicer that the Trustee is required to sign
        as determined by the Master Servicer pursuant to applicable federal, state or local
        tax laws, provided that the Master Servicer shall indemnify the Trustee for signing
        any such Tax Returns that contain errors or omissions.

(b)     Following the issuance of the Certificates, the Trustee shall not accept any
contribution of assets to the Trust Fund unless (subject to Section 10.01(f)) it shall have
obtained or been furnished with an Opinion of Counsel to the effect that such contribution
will not (i) cause any portion of any REMIC formed under the Series Supplement to fail to
qualify as a REMIC at any time that any Certificates are outstanding or (ii) cause the Trust
Fund to be subject to any federal tax as a result of such contribution (including the
imposition of any federal tax on "prohibited transactions" imposed under Section 860F(a) of
the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals  contained  herein and in the  Certificates  (other than the execution of
the  Certificates  and relating to the acceptance and receipt of the Mortgage  Loans) shall be
taken as the  statements  of the  Company or the Master  Servicer  as the case may be, and the
Trustee   assumes  no   responsibility   for  their   correctness.   The   Trustee   makes  no
representations  as to the validity or sufficiency  of this  Agreement or of the  Certificates
(except that the Certificates  shall be duly and validly  executed and  authenticated by it as
Certificate  Registrar) or of any Mortgage Loan or related  document,  or of MERS or the MERS(R)
System.  Except as otherwise  provided  herein,  the Trustee shall not be accountable  for the
use or  application  by the Company or the Master  Servicer of any of the  Certificates  or of
the  proceeds of such  Certificates,  or for the use or  application  of any funds paid to the
Company or the Master  Servicer in respect of the Mortgage  Loans or deposited in or withdrawn
from the Custodial Account or the Certificate Account by the Company or the Master Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its  individual  or any other  capacity may become the owner or pledgee
of Certificates with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.

(a)     The Master Servicer covenants and agrees to pay to the Trustee and any co-trustee
from time to time, and the Trustee and any co-trustee shall be entitled to, reasonable
compensation (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered by each of them in
the execution of the trusts hereby created and in the exercise and performance of any of the
powers and duties hereunder of the Trustee and any co-trustee, and the Master Servicer will
pay or reimburse the Trustee and any co-trustee upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee or any co-trustee in accordance
with any of the provisions of this Agreement (including the reasonable compensation and the
expenses and disbursements of its counsel and of all persons not regularly in its employ,
and the expenses incurred by the Trustee or any co-trustee in connection with the
appointment of an office or agency pursuant to Section 8.12) except any such expense,
disbursement or advance as may arise from its negligence or bad faith.

(b)     The Master Servicer agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense incurred without negligence or willful
misconduct on its part, arising out of, or in connection with, the acceptance and
administration of the Trust Fund, including the costs and expenses (including reasonable
legal fees and expenses) of defending itself against any claim in connection with the
exercise or performance of any of its powers or duties under this Agreement, and the
Custodial Agreement and the Master Servicer further agrees to indemnify the Trustee for, and
to hold the Trustee harmless against, any loss, liability or expense arising out of, or in
connection with, the provisions set forth in Section 2.01(a) hereof, including, without
limitation, all costs, liabilities and expenses (including reasonable legal fees and
expenses) of investigating and defending itself against any claim, action or proceeding,
pending or threatened, relating to the provisions of such paragraph, provided that:

(i)     with respect to any such claim, the Trustee shall have given the Master Servicer
        written notice thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while maintaining control over its own defense, the Trustee shall cooperate and
        consult fully with the Master Servicer in preparing such defense; and

(iii)   notwithstanding anything in this Agreement to the contrary, the Master Servicer shall
        not be liable for settlement of any claim by the Trustee entered into without the
        prior consent of the Master Servicer which consent shall  not be unreasonably
        withheld.

        No termination of this Agreement shall affect the obligations  created by this Section
8.05(b) of the Master  Servicer to  indemnify  the  Trustee  under the  conditions  and to the
extent set forth herein.

        Notwithstanding the foregoing,  the indemnification provided by the Master Servicer in
this  Section  8.05(b)  shall not pertain to any loss,  liability  or expense of the  Trustee,
including  the costs  and  expenses  of  defending  itself  against  any  claim,  incurred  in
connection  with any actions taken by the Trustee at the  direction of the  Certificateholders
pursuant to the terms of this Agreement.

Section 8.06.  Eligibility Requirements for Trustee.

        The  Trustee  hereunder  shall at all times be a  corporation  or a  national  banking
association  having its  principal  office in a state and city  acceptable  to the Company and
organized  and doing  business  under the laws of such state or the United  States of America,
authorized under such laws to exercise  corporate trust powers,  having a combined capital and
surplus of at least  $50,000,000  and  subject to  supervision  or  examination  by federal or
state  authority.  If such corporation or national banking  association  publishes  reports of
condition  at  least  annually,  pursuant  to  law  or to the  requirements  of the  aforesaid
supervising  or  examining  authority,  then for the  purposes of this  Section  the  combined
capital  and  surplus  of such  corporation  shall be deemed to be its  combined  capital  and
surplus as set forth in its most  recent  report of  condition  so  published.  In case at any
time the  Trustee  shall  cease to be  eligible  in  accordance  with the  provisions  of this
Section,  the Trustee shall resign  immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Company and the Master Servicer.  Upon receiving
such notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Trustee and one copy to the successor trustee.  If no successor trustee shall have
been so appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request therefor by the
Company, or if at any time the Trustee shall become incapable of acting, or shall be
adjudged bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or liquidation, then the
Company may remove the Trustee and appoint a successor trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee.  In addition, in the event that the Company determines that
the Trustee has failed (i) to distribute or cause to be distributed to the
Certificateholders any amount required to be distributed hereunder, if such amount is held
by the Trustee or its Paying Agent (other than the Master Servicer or the Company) for
distribution or (ii) to otherwise observe or perform in any material respect any of its
covenants, agreements or obligations hereunder, and such failure shall continue unremedied
for a period of 5 days (in respect of clause (i) above) or 30 days (in respect of clause
(ii) above), other than any failure to comply with the provisions of Article XII, in which
case no notice or grace period shall be applicable) after the date on which written notice
of such failure, requiring that the same be remedied, shall have been given to the Trustee
by the Company, then the Company may remove the Trustee and appoint a successor trustee by
written instrument delivered as provided in the preceding sentence. In connection with the
appointment of a successor trustee pursuant to the preceding sentence, the Company shall, on
or before the date on which any such appointment becomes effective, obtain from each Rating
Agency written confirmation that the appointment of any such successor trustee will not
result in the reduction of the ratings on any class of the Certificates below the lesser of
the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting Rights may at any
time remove the Trustee and appoint a successor trustee by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact duly
authorized, one complete set of which instruments shall be delivered to the Company, one
complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section shall become effective upon acceptance of
appointment by the successor trustee as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any successor trustee appointed as provided in Section 8.07 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee shall become effective
and such successor trustee, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor hereunder,
with the like effect as if originally named as trustee herein.  The predecessor trustee
shall deliver to the successor trustee all Mortgage Files and related documents and
statements held by it hereunder (other than any Mortgage Files at the time held by a
Custodian, which shall become the agent of any successor trustee hereunder), and the
Company, the Master Servicer and the predecessor trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more fully and
certainly vesting and confirming in the successor trustee all such rights, powers, duties
and obligations.

(b)     No successor trustee shall accept appointment as provided in this Section unless at
the time of such acceptance such successor trustee shall be eligible under the provisions of
Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in this Section,
the Company shall mail notice of the succession of such trustee hereunder to all Holders of
Certificates at their addresses as shown in the Certificate Register.  If the Company fails
to mail such notice within 10 days after acceptance of appointment by the successor trustee,
the successor trustee shall cause such notice to be mailed at the expense of the Company.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national  banking  association into which the Trustee may be merged
or converted  or with which it may be  consolidated  or any  corporation  or national  banking
association  resulting  from any  merger,  conversion  or  consolidation  to which the Trustee
shall be a party,  or any  corporation  or  national  banking  association  succeeding  to the
business of the  Trustee,  shall be the  successor  of the Trustee  hereunder,  provided  such
corporation  or  national  banking  association  shall be  eligible  under the  provisions  of
Section  8.06,  without the execution or filing of any paper or any further act on the part of
any of the  parties  hereto,  anything  herein to the  contrary  notwithstanding.  The Trustee
shall mail  notice of any such  merger or  consolidation  to the  Certificateholders  at their
address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Fund or property
securing the same may at the time be located, the Master Servicer and the Trustee acting
jointly shall have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust Fund, or any
part thereof, and, subject to the other provisions of this Section 8.10, such powers,
duties, obligations, rights and trusts as the Master Servicer and the Trustee may consider
necessary or desirable. If the Master Servicer shall not have joined in such appointment
within 15 days after the receipt by it of a request so to do, or in case an Event of Default
shall have occurred and be continuing, the Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee hereunder shall be required to meet the
terms of eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate trustee(s) shall be
required under Section 8.08 hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee pursuant to this
Section 8.10 all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the Trustee, and
such separate trustee or co-trustee jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed (whether as Trustee
hereunder or as successor to the Master Servicer hereunder), the Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any portion
thereof in any such jurisdiction) shall be exercised and performed by such separate trustee
or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be deemed to have
been given to each of the then separate trustees and co-trustees, as effectively as if given
to each of them.  Every instrument appointing any separate trustee or co-trustee shall refer
to this Agreement and the conditions of this Article VIII.  Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Trustee. Every such instrument
shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the Trustee, its
agent or attorney-in-fact, with full power and authority, to the extent not prohibited by
law, to do any lawful act under or in respect of this Agreement on its behalf and in its
name.  If any separate trustee or co-trustee shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall vest in and
be exercised by the Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may,  with the consent of the Master  Servicer and the Company,  or shall,
at the direction of the Company and the Master  Servicer,  appoint one or more  Custodians who
are not  Affiliates  of the  Company,  the  Master  Servicer  or any  Seller  to hold all or a
portion  of the  Mortgage  Files  as agent  for the  Trustee,  by  entering  into a  Custodial
Agreement.  Subject to  Article  VIII,  the  Trustee  agrees to comply  with the terms of each
Custodial  Agreement  and to enforce the terms and  provisions  thereof  against the Custodian
for the benefit of the  Certificateholders.  Each Custodian shall be a depository  institution
subject to  supervision  by  federal or state  authority,  shall have a combined  capital  and
surplus of at least  $15,000,000 and shall be qualified to do business in the  jurisdiction in
which it holds any Mortgage  File.  Each  Custodial  Agreement may be amended only as provided
in Section 11.01.  The Trustee shall notify the  Certificateholders  of the appointment of any
Custodian  (other  than the  Custodian  appointed  as of the  Closing  Date)  pursuant to this
Section 8.11.

Section 8.12.  Appointment of Office or Agency.

        The Trustee  will  maintain an office or agency at the address  designated  in Section
11.05 of the Series  Supplement  where  Certificates  may be surrendered  for  registration of
transfer or  exchange.  The Trustee will  maintain an office at the address  stated in Section
11.05 of the Series  Supplement  where  notices  and demands to or upon the Trustee in respect
of this Agreement may be served.

ARTICLE IX

                     TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01.  Optional Purchase by the Master Servicer of All Certificates; Termination Upon
                      Purchase by the Master Servicer or Liquidation of All Mortgage Loans.

(a)     Subject to Section 9.02, the respective obligations and responsibilities of the
Company, the Master Servicer and the Trustee created hereby in respect of the Certificates
(other than the obligation of the Trustee to make certain payments after the Final
Distribution Date to Certificateholders and the obligation of the Company to send certain
notices as hereinafter set forth) shall terminate upon the last action required to be taken
by the Trustee on the Final Distribution Date pursuant to this Article IX following the
earlier of:

(i)     the later of the final payment or other liquidation (or any Advance with respect
        thereto) of the last Mortgage Loan remaining in the Trust Fund or the disposition of
        all property acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage
        Loan, or

(ii)    the purchase by the Master Servicer of all Mortgage Loans and all property acquired
        in respect of any Mortgage Loan remaining in the Trust Fund at a price equal to 100%
        of the unpaid principal balance of each Mortgage Loan or, if less than such unpaid
        principal balance, the fair market value of the related underlying property of such
        Mortgage Loan with respect to Mortgage Loans as to which title has been acquired if
        such fair market value is less than such unpaid principal balance on the day of
        repurchase plus accrued interest thereon at the Mortgage Rate (or Modified Mortgage
        Rate in the case of any Modified Mortgage Loan) from the Due Date to which interest
        was last paid by the Mortgagor to, but not including, the first day of the month in
        which such repurchase price is distributed, provided, however, that in no event shall
        the trust created hereby continue beyond (i) the Maturity Date or (ii) the expiration
        of 21 years from the death of the last survivor of the descendants of Joseph P.
        Kennedy, the late ambassador of the United States to the Court of St. James, living
        on the date hereof and provided further that the purchase price set forth above shall
        be increased as is necessary, as determined by the Master Servicer, to avoid
        disqualification of any portion of any REMIC formed under the Series Supplement as a
        REMIC.  The purchase price paid by the Master Servicer shall also include any amounts
        owed by the Master Servicer pursuant to Section 4 of the Assignment Agreement in
        respect of any liability, penalty or expense that resulted from a breach of the
        representation and warranty set forth in clause (xii) of such Section that remain
        unpaid on the date of such purchase.

        The right of the  Master  Servicer  to  purchase  all the  assets  of the  Trust  Fund
pursuant to clause (ii) above is  conditioned  upon the Pool  Stated  Principal  Balance as of
the Final  Distribution  Date,  prior to giving  effect  to  distributions  to be made on such
Distribution  Date,  being less than ten percent of the Cut-off Date Principal  Balance of the
Mortgage  Loans.  If such right is  exercised  by the  Master  Servicer,  the Master  Servicer
shall  be  entitled  to  reimbursement  for  the  full  amount  of any  unreimbursed  Advances
theretofore  made by it with  respect to the  Mortgage  Loans  pursuant  to Section  3.10.  In
addition,  the Master  Servicer  shall  provide to the Trustee the  certification  required by
Section  3.15 and the Trustee  and any  Custodian  shall,  promptly  following  payment of the
purchase price,  release to the Master Servicer the Mortgage Files  pertaining to the Mortgage
Loans being purchased.

        In  addition  to the  foregoing,  on any  Distribution  Date on which the Pool  Stated
Principal  Balance,  prior to giving effect to distributions  to be made on such  Distribution
Date, is less than ten percent of the Cut off Date  Principal  Balance of the Mortgage  Loans,
the Master  Servicer  shall have the right,  at its option,  to purchase the  Certificates  in
whole, but not in part, at a price equal to the outstanding  Certificate  Principal Balance of
such  Certificates  plus the sum of  Accrued  Certificate  Interest  thereon  for the  related
Interest Accrual Period and any previously unpaid Accrued Certificate Interest..

(b)     The Master Servicer shall give the Trustee not less than 40 days' prior notice of the
Distribution Date on which the Master Servicer anticipates that the final distribution will
be made to Certificateholders (whether as a result of the exercise by Residential Funding of
its right to purchase the assets of the Trust Fund or otherwise) or on which the Master
Servicer anticipates that the Certificates will be purchased (as a result of the exercise by
Residential Funding of its right to purchase the outstanding Certificates).  Notice of any
termination, specifying the anticipated Final Distribution Date (which shall be a date that
would otherwise be a Distribution Date) upon which the Certificateholders may surrender
their Certificates to the Trustee (if so required by the terms hereof) for payment of the
final distribution and cancellation or notice of any purchase of the outstanding
Certificates shall be given promptly by the Master Servicer (if Residential Funding is
exercising its right to purchase the assets of the Trust Fund or to purchase the outstanding
Certificates), or by the Trustee (in any other case) by letter.  Such notice shall be
prepared by the Master Servicer (in the case of Residential Funding exercising its right to
purchase the assets of the Trust Fund or to purchase the outstanding Certificates) or the
Trustee (in any other case) and mailed by the Trustee to the Certificateholders not earlier
than the 15th day and not later than the 25th day of the month next preceding the month of
such final distribution specifying:

(i)     the anticipated Final Distribution Date upon which final payment of the Certificates
        is anticipated to be made upon presentation and surrender of Certificates at the
        office or agency of the Trustee therein designated where required pursuant to this
        Agreement or, in the case of the purchase by the Master Servicer of the outstanding
        Certificates, the Distribution Date on which such purchase is to be made,

(ii)    the amount of any such final payment, or in the case of the purchase of the
        outstanding Certificates, the purchase price, in either case, if known, and

(iii)   that the Record Date otherwise applicable to such Distribution Date is not applicable
        and that payment will be made only upon presentation and surrender of the
        Certificates at the office or agency of the Trustee therein specified.

        If  the  Master  Servicer  is  obligated  to  give  notice  to  Certificateholders  as
aforesaid,  it shall give such notice to the Certificate  Registrar at the time such notice is
given to  Certificateholders  and, if Residential Funding is exercising its rights to purchase
the  outstanding  Certificates,  Residential  Funding  shall give such  notice to each  Rating
Agency at the time such  notice is given to  Certificateholders.  As a result of the  exercise
by  Residential  Funding  of its  right  to  purchase  the  assets  of the  Trust  Fund or the
outstanding  Certificates,  Residential  Funding shall deposit in the Custodial Account before
the Final  Distribution  Date in immediately  available  funds an amount equal to the purchase
price for the assets of the Trust Fund, computed as provided above.

(c)     Upon presentation and surrender of the Certificates by the Certificateholders thereof
in connection with the exercise by Residential Funding of its right to purchase the
Certificates, the Trustee shall distribute to the Certificateholders on the Final
Distribution Date the respective amounts determined in accordance with Section 4.02.
Nothwithstanding the reduction of the Certificate Principal Balance of any Class of
Subordinate Certificates to zero, such Class will be outstanding hereunder until the
termination of the respective obligations and responsibilities of the Company, the Master
Servicer and the Trustee hereunder in accordance with Article IX.

(d)     If any Certificateholders shall not surrender their Certificates for final payment
and cancellation on or before the Final Distribution Date (if so required by the terms
hereof), the Trustee shall on such date cause all funds in the Certificate Account not
distributed in final distribution to Certificateholders to be withdrawn therefrom and
credited to the remaining Certificateholders by depositing such funds in a separate escrow
account for the benefit of such Certificateholders, and the Master Servicer (if Residential
Funding exercised its right to purchase the assets of the Trust Fund), or the Trustee (in
any other case) shall give a second written notice to the remaining Certificateholders to
surrender their Certificates for cancellation and receive the final distribution with
respect thereto. If within six months after the second notice any Certificate shall not have
been surrendered for cancellation, the Trustee shall take appropriate steps as directed by
the Master Servicer to contact the remaining Certificateholders concerning surrender of
their Certificates.  The costs and expenses of maintaining the escrow account and of
contacting Certificateholders shall be paid out of the assets which remain in the escrow
account. If within nine months after the second notice any Certificates shall not have been
surrendered for cancellation, the Trustee shall pay to the Master Servicer all amounts
distributable to the holders thereof and the Master Servicer shall thereafter hold such
amounts until distributed to such Holders. No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Master Servicer as a
result of such Certificateholder's failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01.

(e)     If any Certificateholders do not surrender their Certificates on or before the
Distribution Date on which a purchase of the outstanding Certificates is to be made, the
Trustee shall on such date cause all funds in the Custodial Account deposited therein by
Residential Funding pursuant to Section 9.01(b) to be withdrawn therefrom and deposited in a
separate escrow account for the benefit of such Certificateholders, and the Master Servicer
shall give a second written notice to such Certificateholders to surrender their
Certificates for payment of the purchase price therefor.  If within six months after the
second notice any Certificate shall not have been surrendered for cancellation, the Trustee
shall take appropriate steps as directed by the Master Servicer to contact the Holders of
such Certificates concerning surrender of their Certificates. The costs and expenses of
maintaining the escrow account and of contacting Certificateholders shall be paid out of the
assets which remain in the escrow account.  If within nine months after the second notice
any Certificates shall not have been surrendered for cancellation in accordance with this
Section 9.01, the Trustee shall pay to the Master Servicer all amounts distributable to the
Holders thereof and the Master Servicer shall thereafter hold such amounts until distributed
to such Holders.  No interest shall accrue or be payable to any Certificateholder on any
amount held in the escrow account or by the Master Servicer as a result of such
Certificateholder's failure to surrender its Certificate(s) for payment in accordance with
this Section 9.01. Any Certificate that is not surrendered on the Distribution Date on which
a purchase pursuant to this Section 9.01 occurs as provided above will be deemed to have
been purchased and the Holder as of such date will have no rights with respect thereto
except to receive the purchase price therefor minus any costs and expenses associated with
such escrow account and notices allocated thereto.

(f)     All rights of Residential Funding to purchase the assets of the Trust Fund, or to
purchase specified classes of Certificates, as set forth in Section 9.01(a) are referred to
in this Agreement as the "Call Rights".  Notwithstanding any other provision of this
Agreement, Residential Funding shall have the right to sell, transfer, pledge or otherwise
assign the Call Rights at any time to any Person.  Upon written notice by Residential
Funding to the Trustee and the Master Servicer of any such assignment of the Call Rights to
any assignee, the Trustee and the Master Servicer shall be obligated to recognize such
assignee as the holder of the Call Rights.  Such entity, if not Residential Funding or an
affiliate, shall be deemed to represent, at the time of such sale, transfer, pledge or other
assignment, that one of the following will be, and at the time the Call Right is exercised
is, true and correct:  (i) the exercise of such Call Right shall not result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code (including by
reason of U.S. Department of Labor ("DOL") Prohibited Transaction Class Exemption ("PTCE")
75-1 (Part I), 84-14, 90-1, 91-38, 95-60 or 96-23 or other applicable exemption) or (ii)
such entity is (A) not a party in interest under Section 3(14) of ERISA or a disqualified
person under Section 4975(e)(2) of the Code with respect to any employee benefit plan
subject to Section 406 of ERISA or any plan subject to Section 4975 of the Code (other than
an employee benefit plan or plan sponsored or maintained by the entity, provided that no
assets of such employee benefit plan or plan are invested or deemed to be invested in the
Certificates) and (B) not a "benefit plan investor" as described in DOL regulation Section
2510.3-101(f)(2).  If any such assignee of the Call Right is unable to exercise such Call
Right by reason of the preceding sentence, then the Call Right shall revert to the
immediately preceding assignor of such Call Right subject to the rights of any secured party
therein.

Section 9.02.  Additional Termination Requirements.

(a)     Each REMIC that comprises the Trust Fund shall be terminated in accordance with the
following additional requirements, unless (subject to Section 10.01(f)) the Trustee and the
Master Servicer have received an Opinion of Counsel (which Opinion of Counsel shall not be
an expense of the Trustee) to the effect that the failure of each such REMIC to comply with
the requirements of this Section 9.02 will not (i) result in the imposition on the Trust of
taxes on "prohibited transactions," as described in Section 860F of the Code, or (ii) cause
any such REMIC to fail to qualify as a REMIC at any time that any Certificate is outstanding:

(i)     The Master Servicer shall establish a 90-day liquidation period for each such REMIC
        and specify the first day of such period in a statement attached to the Trust Fund's
        final Tax Return pursuant to Treasury regulations Section 1.860F-1.  The Master
        Servicer also shall satisfy all of the requirements of a qualified liquidation for a
        REMIC under Section 860F of the Code and regulations thereunder;

(ii)    The Master Servicer shall notify the Trustee at the commencement of such 90-day
        liquidation period and, at or prior to the time of making of the final payment on the
        Certificates, the Trustee shall sell or otherwise dispose of all of the remaining
        assets of the Trust Fund in accordance with the terms hereof; and

(iii)   If Residential Funding or the Company is exercising its right to purchase the assets
        of the Trust Fund, Residential Funding shall, during the 90-day liquidation period
        and at or prior to the Final Distribution Date, purchase all of the assets of the
        Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably approves and appoints
the Master Servicer as its attorney-in-fact to adopt a plan of complete liquidation for each
REMIC at the expense of the Trust Fund in accordance with the terms and conditions of this
Agreement.

Section 9.03.  Termination of Multiple REMICs.

        If the REMIC Administrator makes two or more separate REMIC elections,  the applicable
REMIC  shall be  terminated  on the  earlier  of the Final  Distribution  Date and the date on
which it is deemed to receive the last  deemed  distributions  on the  related  Uncertificated
REMIC Regular Interests and the last distribution due on the Certificates is made.
ARTICLE X

                                       REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat the Trust Fund as one or more
REMICs under the Code and, if necessary, under applicable state law.  The assets of each
such REMIC will be set forth in the Series Supplement.  Such election will be made on Form
1066 or other appropriate federal tax or information return (including Form 8811) or any
appropriate state return for the taxable year ending on the last day of the calendar year in
which the Certificates are issued. For the purposes of each REMIC election in respect of the
Trust Fund, Certificates and interests to be designated as the "regular interests" and the
sole class of "residual interests" in the REMIC will be set forth in Section 10.03 of the
Series Supplement. The REMIC Administrator and the Trustee shall not permit the creation of
any "interests" (within the meaning of Section 860G of the Code) in any REMIC elected in
respect of the Trust Fund other than the "regular interests" and "residual interests" so
designated.

(b)     The Closing Date is hereby designated as the "startup day" of the Trust Fund within
the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC Administrator shall hold a Class R Certificate representing a 0.01%
Percentage Interest each Class of the Class R Certificates and shall be designated as "the
tax matters person" with respect to each REMIC in the manner provided under Treasury
regulations section 1.860F-4(d) and Treasury regulations section 301.6231(a)(7)-1. The REMIC
Administrator, as tax matters person, shall (i) act on behalf of each REMIC in relation to
any tax matter or controversy involving the Trust Fund and (ii) represent the Trust Fund in
any administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The legal expenses, including without
limitation attorneys' or accountants' fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts attributable to the
Mortgage Loans on deposit in the Custodial Account as provided by Section 3.10 unless such
legal expenses and costs are incurred by reason of the REMIC Administrator's willful
misfeasance, bad faith or gross negligence.  If the REMIC Administrator is no longer the
Master Servicer hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed $3,000 per year
by any successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the Tax Returns
that it determines are required with respect to each REMIC created hereunder and deliver
such Tax Returns in a timely manner to the Trustee and the Trustee shall sign and file such
Tax Returns in a timely manner.  The expenses of preparing such returns shall be borne by
the REMIC Administrator without any right of reimbursement therefor.  The REMIC
Administrator agrees to indemnify and hold harmless the Trustee with respect to any tax or
liability arising from the Trustee's signing of Tax Returns that contain errors or
omissions.  The Trustee and Master Servicer shall promptly provide the REMIC Administrator
with such information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R Certificate
such information as is necessary for the application of any tax relating to the transfer of
a Class R Certificate to any Person who is not a Permitted Transferee, (ii) to the Trustee,
and the Trustee shall forward to the Certificateholders, such information or reports as are
required by the Code or the REMIC Provisions including reports relating to interest,
original issue discount and market discount or premium (using the Prepayment Assumption) and
(iii) to the Internal Revenue Service the name, title, address and telephone number of the
person who will serve as the representative of each REMIC.

(f)     The Master Servicer and the REMIC Administrator shall take such actions and shall
cause each REMIC created hereunder to take such actions as are reasonably within the Master
Servicer's or the REMIC Administrator's control and the scope of its duties more
specifically set forth herein as shall be necessary or desirable to maintain the status of
each REMIC as a REMIC under the REMIC Provisions (and the Trustee shall assist the Master
Servicer and the REMIC Administrator, to the extent reasonably requested by the Master
Servicer and the REMIC Administrator to do so).  The Master Servicer and the REMIC
Administrator shall not knowingly or intentionally take any action, cause the Trust Fund to
take any action or fail to take (or fail to cause to be taken) any action reasonably within
their respective control that, under the REMIC Provisions, if taken or not taken, as the
case may be, could (i) endanger the status of any portion of any REMIC formed under the
Series Supplement as a REMIC or (ii) result in the imposition of a tax upon any such REMIC
(including but not limited to the tax on prohibited transactions as defined in Section
860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section 860G(d)
of the Code) (either such event, in the absence of an Opinion of Counsel or the
indemnification referred to in this sentence, an "Adverse REMIC Event") unless the Master
Servicer or the REMIC Administrator, as applicable, has received an Opinion of Counsel (at
the expense of the party seeking to take such action or, if such party fails to pay such
expense, and the Master Servicer or the REMIC Administrator, as applicable, determines that
taking such action is in the best interest of the Trust Fund and the Certificateholders, at
the expense of the Trust Fund, but in no event at the expense of the Master Servicer, the
REMIC Administrator or the Trustee) to the effect that the contemplated action will not,
with respect to each REMIC created hereunder, endanger such status or, unless the Master
Servicer, the REMIC Administrator or both, as applicable, determine in its or their sole
discretion to indemnify the Trust Fund against the imposition of such a tax, result in the
imposition of such a tax. Wherever in this Agreement a contemplated action may not be taken
because the timing of such action might result in the imposition of a tax on the Trust Fund,
or may only be taken pursuant to an Opinion of Counsel that such action would not impose a
tax on the Trust Fund, such action may nonetheless be taken provided that the indemnity
given in the preceding sentence with respect to any taxes that might be imposed on the Trust
Fund has been given and that all other preconditions to the taking of such action have been
satisfied.  The Trustee shall not take or fail to take any action (whether or not authorized
hereunder) as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that it has received an Opinion of Counsel to the effect that an
Adverse REMIC Event could occur with respect to such action.  In addition, prior to taking
any action with respect to any REMIC created hereunder or any related assets thereof, or
causing any such REMIC to take any action, which is not expressly permitted under the terms
of this Agreement, the Trustee will consult with the Master Servicer or the REMIC
Administrator, as applicable, or its designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any such REMIC, and the
Trustee shall not take any such action or cause any such REMIC to take any such action as to
which the Master Servicer or the REMIC Administrator, as applicable, has advised it in
writing that an Adverse REMIC Event could occur.  The Master Servicer or the REMIC
Administrator, as applicable, may consult with counsel to make such written advice, and the
cost of same shall be borne by the party seeking to take the action not expressly permitted
by this Agreement, but in no event at the expense of the Master Servicer or the REMIC
Administrator.  At all times as may be required by the Code, the Master Servicer will to the
extent within its control and the scope of its duties more specifically set forth herein,
maintain substantially all of the assets of each REMIC created hereunder as "qualified
mortgages" as defined in Section 860G(a)(3) of the Code and "permitted investments" as
defined in Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on "prohibited transactions" of any REMIC
created hereunder as defined in Section 860F(a)(2) of the Code, on "net income from
foreclosure property" of any such REMIC as defined in Section 860G(c) of the Code, on any
contributions to any such REMIC after the Startup Day therefor pursuant to Section 860G(d)
of the Code, or any other tax is imposed by the Code or any applicable provisions of state
or local tax laws, such tax shall be charged (i) to the Master Servicer, if such tax arises
out of or results from a breach by the Master Servicer of any of its obligations under this
Agreement or the Master Servicer has in its sole discretion determined to indemnify the
Trust Fund against such tax, (ii) to the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Article X, or (iii) otherwise
against amounts on deposit in the Custodial Account as provided by Section 3.10 and on the
Distribution Date(s) following such reimbursement the aggregate of such taxes shall be
allocated in reduction of the Accrued Certificate Interest on each Class entitled thereto in
the same manner as if such taxes constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax purposes, maintain
books and records with respect to each REMIC created hereunder on a calendar year and on an
accrual basis or as otherwise may be required by the REMIC Provisions.

(i)     Following the Startup Day, neither the Master Servicer nor the Trustee shall accept
any contributions of assets to any REMIC created hereunder unless (subject to Section
10.01(f)) the Master Servicer and the Trustee shall have received an Opinion of Counsel (at
the expense of the party seeking to make such contribution) to the effect that the inclusion
of such assets in such REMIC will not cause the REMIC to fail to qualify as a REMIC at any
time that any Certificates are outstanding or subject the REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section 10.01(f)) enter
into any arrangement by which any REMIC created hereunder will receive a fee or other
compensation for services nor permit any such REMIC to receive any income from assets other
than "qualified mortgages" as defined in Section 860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations,
the "latest possible maturity date" by which the Certificate Principal Balance of each Class
of Certificates (other than the Interest Only Certificates) representing a regular interest
in the applicable REMIC and the Uncertificated Principal Balance of each Uncertificated
REMIC Regular Interest (other than each Uncertificated REMIC Regular Interest represented by
a Class A-V Certificate, if any) and the rights to the Interest Only Certificates and
Uncertificated REMIC Regular Interest represented by any Class A-V Certificate would be
reduced to zero is the Maturity Date for each such Certificate and Interest.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall prepare and file
with the Internal Revenue Service Form 8811, "Information Return for Real Estate Mortgage
Investment Conduits (REMIC) and Issuers of Collateralized Debt Obligations" for each REMIC
created hereunder.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or substitute for
any of the Mortgage Loans (except in connection with (i) the default, imminent default or
foreclosure of a Mortgage Loan, including but not limited to, the acquisition or sale of a
Mortgaged Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of any REMIC
created hereunder, (iii) the termination of any such REMIC pursuant to Article IX of this
Agreement or (iv) a purchase of Mortgage Loans pursuant to Article II or III of this
Agreement) nor acquire any assets for any such REMIC, nor sell or dispose of any investments
in the Custodial Account or the Certificate Account for gain nor accept any contributions to
any such REMIC after the Closing Date unless it has received an Opinion of Counsel that such
sale, disposition, substitution or acquisition will not (a) affect adversely the status of
such REMIC as a REMIC or (b) unless the Master Servicer has determined in its sole
discretion to indemnify the Trust Fund against such tax, cause such REMIC to be subject to a
tax on "prohibited transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

     (a)The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Master Servicer for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by the Trust
Fund, the Company or the Master Servicer, as a result of a breach of the
Trustee's covenants set forth in Article VIII or this Article X.

     (b)The REMIC Administrator agrees to indemnify the Trust Fund, the Company,
the Master Servicer and the Trustee for any taxes and costs (including, without
limitation, any reasonable attorneys' fees) imposed on or incurred by the Trust
Fund, the Company, the Master Servicer or the Trustee, as a result of a breach
of the REMIC Administrator's covenants set forth in this Article X with respect
to compliance with the REMIC Provisions, including without limitation, any
penalties arising from the Trustee's execution of Tax Returns prepared by the
REMIC Administrator that contain errors or omissions; provided, however, that
such liability will not be imposed to the extent such breach is a result of an
error or omission in information provided to the REMIC Administrator by the
Master Servicer in which case Section 10.02(c) will apply.

     (c) The Master Servicer agrees to indemnify the Trust Fund, the Company,
the REMIC Administrator and the Trustee for any taxes and costs (including,
without limitation, any reasonable attorneys' fees) imposed on or incurred by
the Trust Fund, the Company, the REMIC Administrator or the Trustee, as a result
of a breach of the Master Servicer's covenants set forth in this Article X or in
Article III with respect to compliance with the REMIC Provisions, including
without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the Master Servicer that contain errors or omissions.

Section 10.03. Designation of REMIC(s).

        As provided in Section 10.03 of the Series Supplement.

ARTICLE XI

                                   MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This Agreement or any Custodial Agreement may be amended from time to time by the
Company, the Master Servicer and the Trustee, without the consent of any of the
Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions herein or therein, which may be inconsistent
        with any other provisions herein or therein or to correct any error,

(iii)   to modify, eliminate or add to any of its provisions to such extent as shall be
        necessary or desirable to maintain the qualification of the Trust Fund as a REMIC at
        all times that any Certificate is outstanding or to avoid or minimize the risk of the
        imposition of any tax on the Trust Fund pursuant to the Code that would be a claim
        against the Trust Fund, provided that the Trustee has received an Opinion of Counsel
        to the effect that (A) such action is necessary or desirable to maintain such
        qualification or to avoid or minimize the risk of the imposition of any such tax and
        (B) such action will not adversely affect in any material respect the interests of
        any Certificateholder,

(iv)    to change the timing and/or nature of deposits into the Custodial Account or the
        Certificate Account or to change the name in which the Custodial Account is
        maintained, provided that (A) the Certificate Account Deposit Date shall in no event
        be later than the related Distribution Date, (B) such change shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder and (C) such change shall not result in a reduction of the
        rating assigned to any Class of Certificates below the lower of the then-current
        rating or the rating assigned to such Certificates as of the Closing Date, as
        evidenced by a letter from each Rating Agency to such effect,

(v)     to modify, eliminate or add to the provisions of Section 5.02(f) or any other
        provision hereof restricting transfer of the Class R Certificates, by virtue of their
        being the "residual interests" in a REMIC, provided that (A) such change shall not
        result in reduction of the rating assigned to any such Class of Certificates below
        the lower of the then-current rating or the rating assigned to such Certificates as
        of the Closing Date, as evidenced by a letter from each Rating Agency to such effect,
        and (B) such change shall not (subject to Section 10.01(f)), as evidenced by an
        Opinion of Counsel (at the expense of the party seeking so to modify, eliminate or
        add such provisions), cause any REMIC created hereunder or any of the
        Certificateholders (other than the transferor) to be subject to a federal tax caused
        by a transfer to a Person that is not a Permitted Transferee,

(vi)    to make any other provisions with respect to matters or questions arising under this
        Agreement or such Custodial Agreement which shall not be materially inconsistent with
        the provisions of this Agreement, provided that such action shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder, or

(vii)   to amend any provision herein or therein that is not material to any of the
        Certificateholders.

(b)     This Agreement or any Custodial Agreement may also be amended from time to time by
the Company, the Master Servicer and the Trustee with the consent of the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates with a Certificate Principal Balance greater than zero affected
thereby for the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or such Custodial Agreement or of modifying in any
manner the rights of the Holders of Certificates of such Class; provided, however, that no
such amendment shall:

(i)     reduce in any manner the amount of, or delay the timing of, payments which are
        required to be distributed on any Certificate without the consent of the Holder of
        such Certificate,

(ii)    reduce the aforesaid percentage of Certificates of any Class the Holders of which are
        required to consent to any such amendment, in any such case without the consent of
        the Holders of all Certificates of such Class then outstanding.

(c)     Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received an Opinion of
Counsel (subject to Section 10.01(f) and at the expense of the party seeking such amendment)
to the effect that such amendment or the exercise of any power granted to the Master
Servicer, the Company or the Trustee in accordance with such amendment is permitted
hereunder and will not result in the imposition of a federal tax on the Trust Fund or cause
any REMIC created under the Series Supplement to fail to qualify as a REMIC at any time that
any Certificate is outstanding.

(d)     Promptly after the execution of any such amendment the Trustee shall furnish written
notification of the substance of such amendment to the Custodian and each Certificateholder.
It shall not be necessary for the consent of Certificateholders under this Section 11.01 to
approve the particular form of any proposed amendment, but it shall be sufficient if such
consent shall approve the substance thereof.  The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders shall be subject
to such reasonable regulations as the Trustee may prescribe.

(e)     The Company shall have the option, in its sole discretion, to obtain and deliver to
the Trustee any corporate guaranty, payment obligation, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or a reserve fund, or any combination of the
foregoing, for the purpose of protecting the Holders of the Class B Certificates against any
or all Realized Losses or other shortfalls. Any such instrument or fund shall be held by the
Trustee for the benefit of the Class B Certificateholders, but shall not be and shall not be
deemed to be under any circumstances included in the Trust Fund.  To the extent that any
such instrument or fund constitutes a reserve fund for federal income tax purposes, (i) any
reserve fund so established shall be an outside reserve fund and not an asset of the Trust
Fund, (ii) any such reserve fund shall be owned by the Company, and (iii) amounts
transferred by the Trust Fund to any such reserve fund shall be treated as amounts
distributed by the Trust Fund to the Company or any successor, all within the meaning of
Treasury Regulations Section 1.860G-2(h) as it reads as of the Cut-off Date. In connection
with the provision of any such instrument or fund, this Agreement and any provision hereof
may be modified, added to, deleted or otherwise amended in any manner that is related or
incidental to such instrument or fund or the establishment or administration thereof, such
amendment to be made by written instrument executed or consented to by the Company but
without the consent of any Certificateholder and without the consent of the Master Servicer
or the Trustee being required unless any such amendment would impose any additional
obligation on, or otherwise adversely affect the interests of the Senior Certificateholders,
the Class M Certificateholders, the Master Servicer or the Trustee, as applicable; provided
that the Company obtains (subject to Section 10.01(f)) an Opinion of Counsel (which need not
be an opinion of Independent counsel) to the effect that any such amendment will not cause
(a) any federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of the Code or on
"contributions after the startup date" under Section 860G(d)(1) of the Code and (b) any REMIC
created hereunder to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  In the event that the Company elects to provide such coverage in the form of a
limited guaranty provided by General Motors Acceptance Corporation, the Company may elect
that the text of such amendment to this Agreement shall be substantially in the form
attached hereto as Exhibit K (in which case Residential Funding's Subordinate Certificate
Loss Obligation as described in such exhibit shall be established by Residential Funding's
consent to such amendment) and that the limited guaranty shall be executed in the form
attached hereto as Exhibit K, with such changes as the Company shall deem to be appropriate;
it being understood that the Trustee has reviewed and approved the content of such forms and
that the Trustee's consent or approval to the use thereof is not required.

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to recordation
in all appropriate public offices for real property records in all the counties or other
comparable jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere, such
recordation to be effected by the Master Servicer and at its expense on direction by the
Trustee (pursuant to the request of Holders of Certificates entitled to at least 25% of the
Voting Rights), but only upon direction accompanied by an Opinion of Counsel to the effect
that such recordation materially and beneficially affects the interests of the
Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as herein provided
and for other purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such Certificateholder's legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court for a
partition or winding up of the Trust Fund, nor otherwise affect the rights, obligations and
liabilities of any of the parties hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly provided
herein) or in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth, or contained
in the terms of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association; nor shall any Certificateholder
be under any liability to any third person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Agreement, unless such Holder previously shall have given to the
Trustee a written notice of default and of the continuance thereof, as hereinbefore
provided, and unless also the Holders of Certificates of any Class evidencing in the
aggregate not less than 25% of the related Percentage Interests of such Class, shall have
made written request upon the Trustee to institute such action, suit or proceeding in its
own name as Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be incurred
therein or thereby, and the Trustee, for 60 days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such action, suit
or proceeding it being understood and intended, and being expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no one or more
Holders of Certificates of any Class shall have any right in any manner whatever by virtue
of any provision of this Agreement to affect, disturb or prejudice the rights of the Holders
of any other of such Certificates of such Class or any other Class, or to obtain or seek to
obtain priority over or preference to any other such Holder, or to enforce any right under
this Agreement, except in the manner herein provided and for the common benefit of
Certificateholders of such Class or all Classes, as the case may be.  For the protection and
enforcement of the provisions of this Section 11.03, each and every Certificateholder and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the  Certificates  shall be governed by and construed in accordance
with  the  laws of the  State of New York and the  obligations,  rights  and  remedies  of the
parties hereunder shall be determined in accordance with such laws.

Section 11.05. Notices.

        As provided in Section 11.05 of the Series Supplement.

Section 11.06. Required Notices to Rating Agency and Subservicer.

        The Company, the Master Servicer or the Trustee, as applicable,  shall (i) notify each
Rating Agency and the  Subservicer at such time as it is otherwise  required  pursuant to this
Agreement  to give  notice of the  occurrence  of any of the events  described  in clause (a),
(b),  (c),  (d),  (g),  (h), (i) or (j) below or (ii) provide a copy to each Rating Agency and
Subservicer at such time as otherwise  required to be delivered  pursuant to this Agreement of
any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     the termination or appointment of a successor Master Servicer or Trustee or a change
in the majority ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer's blanket fidelity bond and the
errors and omissions insurance policy required by Section 3.12 or the cancellation or
modification of coverage under any such instrument,

(e)     the statement required to be delivered to the Holders of each Class of Certificates
pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     a change in the location of the Custodial Account or the Certificate Account,

(h)     the occurrence of any monthly cash flow shortfall to the Holders of any Class of
Certificates resulting from the failure by the Master Servicer to make an Advance pursuant
to Section 4.04,

(i)     the occurrence of the Final Distribution Date, and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided,  however,  that with respect to notice of the occurrence of the events  described in
clauses (d), (g) or (h) above,  the Master  Servicer  shall provide  prompt  written notice to
each Rating Agency and the Subservicer of any such event known to the Master Servicer.

Section 11.07. Severability of Provisions.

        If any  one or  more  of the  covenants,  agreements,  provisions  or  terms  of  this
Agreement shall be for any reason  whatsoever held invalid,  then such covenants,  agreements,
provisions  or terms  shall be deemed  severable  from the  remaining  covenants,  agreements,
provisions  or  terms  of  this  Agreement  and  shall  in  no  way  affect  the  validity  or
enforceability  of the  other  provisions  of this  Agreement  or of the  Certificates  or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

        This  Agreement  may be  supplemented  by means of the addition of a separate  Article
hereto (a "Supplemental  Article") for the purpose of  resecuritizing  any of the Certificates
issued  hereunder,  under the  following  circumstances.  With respect to any Class or Classes
of Certificates  issued  hereunder,  or any portion of any such Class, as to which the Company
or  any  of  its  Affiliates  (or  any  designee   thereof)  is  the  registered  Holder  (the
"Resecuritized Certificates"),  the Company may deposit such Resecuritized Certificates into a
new REMIC,  grantor trust or custodial  arrangement (a "Restructuring  Vehicle") to be held by
the Trustee  pursuant to a Supplemental  Article.  The instrument  adopting such  Supplemental
Article  shall be executed by the Company,  the Master  Servicer  and the  Trustee;  provided,
that neither the Master  Servicer nor the Trustee  shall  withhold  their  consent  thereto if
their  respective  interests  would  not be  materially  adversely  affected  thereby.  To the
extent that the terms of the  Supplemental  Article do not in any way affect any provisions of
this Agreement as to any of the Certificates  initially issued hereunder,  the adoption of the
Supplemental Article shall not constitute an "amendment" of this Agreement.

        Each  Supplemental  Article shall set forth all necessary  provisions  relating to the
holding  of  the  Resecuritized   Certificates  by  the  Trustee,  the  establishment  of  the
Restructuring   Vehicle,   the  issuing  of  various  classes  of  new   certificates  by  the
Restructuring  Vehicle and the  distributions  to be made  thereon,  and any other  provisions
necessary  for the  purposes  thereof.  In  connection  with each  Supplemental  Article,  the
Company  shall  deliver to the  Trustee  an  Opinion  of  Counsel  to the effect  that (i) the
Restructuring  Vehicle will qualify as a REMIC,  grantor  trust or other entity not subject to
taxation for federal  income tax purposes  and (ii) the adoption of the  Supplemental  Article
will not  endanger  the status of the Trust Fund as a REMIC or (subject  to Section  10.01(f))
result in the  imposition of a tax upon the Trust Fund  (including  but not limited to the tax
on  prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09. Allocation of Voting Rights.

        As provided in Section 11.09 of the Series Supplement.

        SECTION 11.10 No Petition.

        The Company,  Master Servicer and the Trustee,  by entering into this  Agreement,  and
each Certificateholder,  by accepting a Certificate,  hereby covenant and agree that they will
not at any time  institute  against the Trust  Fund,  or join in any  institution  against the
Trust Fund, any  bankruptcy  proceedings  under any United States federal or state  bankruptcy
or similar law in connection  with any  obligation  with respect to the  Certificates  or this
Agreement.

ARTICLE XII

                                COMPLIANCE WITH REGULATION AB

Section 12.01. Intent of Parties; Reasonableness.

        The  Company,  the  Trustee  and the Master  Servicer  acknowledge  and agree that the
purpose of this Article XII is to  facilitate  compliance  by the Company with the  provisions
of Regulation AB and related rules and  regulations of the  Commission.  The Company shall not
exercise  its right to request  delivery  of  information  or other  performance  under  these
provisions  other  than  in good  faith,  or for  purposes  other  than  compliance  with  the
Securities  Act, the Exchange Act and the rules and  regulations of the  Commission  under the
Securities  Act  and  the  Exchange  Act.  Each  of  the  Master   Servicer  and  the  Trustee
acknowledges that  interpretations  of the requirements of Regulation AB may change over time,
whether due to  interpretive  guidance  provided  by the  Commission  or its staff,  consensus
among  participants  in  the  mortgage-backed   securities  markets,  advice  of  counsel,  or
otherwise,  and agrees to comply with  requests made by the Company in good faith for delivery
of information under these provisions on the basis of evolving  interpretations  of Regulation
AB. Each of the Master  Servicer and the Trustee shall  cooperate  reasonably with the Company
to  deliver  to the  Company  (including  any of its  assignees  or  designees),  any  and all
disclosure,  statements, reports, certifications,  records and any other information necessary
in the  reasonable,  good faith  determination  of the Company to permit the Company to comply
with the provisions of Regulation AB.

Section 12.02. Additional Representations and Warranties of the Trustee.

(a)     The Trustee shall be deemed to represent to the Company as of the date hereof and on
each date on which information is provided to the Company under Sections 12.01, 12.02(b) or
12.03 that, except as disclosed in writing to the Company prior to such date:  (i) it is not
aware and has not received notice that any default, early amortization or other performance
triggering event has occurred as to any other Securitization Transaction due to any default
of the Trustee; (ii) there are no aspects of its financial condition that could have a
material adverse effect on the performance by it of its trustee obligations under this
Agreement or any other Securitization Transaction as to which it is the trustee; (iii) there
are no material legal or governmental proceedings pending (or known to be contemplated)
against it that would be material to Certificateholders; (iv) there are no relationships or
transactions relating to the Trustee with respect to the Company or any sponsor, issuing
entity, servicer, trustee, originator, significant obligor, enhancement or support provider
or other material transaction party (as each of such terms are used in Regulation AB)
relating to the Securitization Transaction contemplated by the Agreement, as identified by
the Company to the Trustee in writing as of the Closing Date (each, a "Transaction Party")
that are outside the ordinary course of business or on terms other than would be obtained in
an arm's length transaction with an unrelated third party, apart from the Securitization
Transaction, and that are material to the investors' understanding of the Certificates; and
(v) the Trustee is not an affiliate of any Transaction Party.  The Company shall notify the
Trustee of any change in the identity of a Transaction Party after the Closing Date.

(b)     If so requested by the Company on any date following the Closing Date, the Trustee
shall, within five Business Days following such request, confirm in writing the accuracy of
the representations and warranties set forth in paragraph (a) of this Section or, if any
such representation and warranty is not accurate as of the date of such confirmation,
provide the pertinent facts, in writing, to the Company.  Any such request from the Company
shall not be given more than once each calendar quarter, unless the Company shall have a
reasonable basis for a determination that any of the representations and warranties may not
be accurate.

Section 12.03. Information to be Provided by the Trustee.

        For so long as the  Certificates  are  outstanding,  for the purpose of satisfying the
Company's  reporting  obligation  under  the  Exchange  Act  with  respect  to  any  class  of
Certificates,  the  Trustee  shall  provide to the  Company a written  description  of (a) any
litigation  or  governmental  proceedings  pending  against  the Trustee as of the last day of
each calendar  month that would be material to  Certificateholders,  and (b) any  affiliations
or  relationships  (as  described in Item 1119 of  Regulation  AB) that develop  following the
Closing Date between the Trustee and any  Transaction  Party of the type  described in Section
12.02(a)(iv)  or  12.02(a)(v)  as of the  last day of each  calendar  year.  Any  descriptions
required  with  respect  to legal  proceedings,  as well as  updates  to  previously  provided
descriptions,  under this Section  12.03 shall be given no later than five Business Days prior
to the  Determination  Date  following the month in which the relevant  event occurs,  and any
notices  and  descriptions  required  with  respect  to  affiliations,  as well as  updates to
previously  provided  descriptions,  under  this  Section  12.03  shall be given no later than
January 31 of the calendar  year  following the year in which the relevant  event  occurs.  As
of the date the Company or Master  Servicer  files each Report on Form 10-D and Report on Form
10-K with  respect to the  Certificates,  the  Trustee  will be deemed to  represent  that any
information  previously  provided  under this Article XII is  materially  correct and does not
have any material  omissions  unless the Trustee has  provided an update to such  information.
The Company will allow the Trustee to review any  disclosure  relating to material  litigation
against the Trustee  prior to filing such  disclosure  with the  Commission  to the extent the
Company changes the information provided by the Trustee.

Section 12.04. Report on Assessment of Compliance and Attestation.

        On or before March 15 of each calendar year, the Trustee shall:

(a)     deliver to the Company a report (in form and substance reasonably satisfactory to the
Company) regarding the Trustee's assessment of compliance with the applicable Servicing
Criteria during the immediately preceding calendar year, as required under Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be addressed
to the Company and signed by an authorized officer of the Trustee, and shall address each of
the Servicing Criteria specified on Exhibit R hereto; and

(b)     deliver to the Company a report of a registered public accounting firm reasonably
acceptable to the Company that attests to, and reports on, the assessment of compliance made
by the Trustee and delivered pursuant to the preceding paragraph.  Such attestation shall be
in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act
and the Exchange Act.

Section 12.05. Indemnification; Remedies.

(a)     The Trustee shall indemnify the Company, each affiliate of the Company, the Master
Servicer and each broker dealer acting as underwriter, placement agent or initial purchaser
of the Certificates or each Person who controls any of such parties (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act); and the respective
present and former directors, officers, employees and agents of each of the foregoing, and
shall hold each of them harmless from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

(i)     (A)  any untrue statement of a material fact contained or alleged to be contained in
        any information, report, certification, accountants' attestation or other material
        provided under this Article XII by or on behalf of the Trustee (collectively, the
        "Trustee Information"), or (B) the omission or alleged omission to state in the
        Trustee Information a material fact required to be stated in the Trustee Information
        or necessary in order to make the statements therein, in the light of the
        circumstances under which they were made, not misleading; provided, by way of
        clarification, that clause (B) of this paragraph shall be construed solely by
        reference to the Trustee Information and not to any other information communicated in
        connection with a sale or purchase of securities, without regard to whether the
        Trustee Information or any portion thereof is presented together with or separately
        from such other information; or;

(ii)    any failure by the Trustee to deliver any information, report, certification or other
        material when and as required under this Article XII, other than a failure by the
        Trustee to deliver an accountants' attestation.

(b)     In the case of any failure of performance described in clause (ii) of Section
12.05(a), the Trustee shall promptly reimburse the Company for all costs reasonably incurred
by the Company in order to obtain the information, report, certification, accountants'
attestation or other material not delivered as required by the Trustee and (ii) cooperate
with the Company to mitigate any damages that may result from such failure.

(c)     The Company and the Master Servicer shall indemnify the Trustee, each affiliate of
the Trustee or each Person who controls the Trustee (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of the Trustee, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon (i) any untrue statement of a material fact
contained or alleged to be contained in any information provided under this Agreement by or
on behalf of the Company or Master Servicer for inclusion in any report filed with
Commission under the Exchange Act (collectively, the "RFC Information"), or (ii) the
omission or alleged omission to state in the RFC Information a material fact required to be
stated in the RFC Information or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (ii) of this paragraph shall be construed solely by reference to
the RFC Information and not to any other information communicated in connection with a sale
or purchase of securities, without regard to whether the RFC Information or any portion
thereof is presented together with or separately from such other information.






--------------------------------------------------------------------------------


                                          EXHIBIT A


    FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS A-P] CERTIFICATE
    AND [INTEREST ONLY/CLASS A-V] CERTIFICATE

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        [UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED  REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  ("DTC"),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE  REGISTERED  OWNER  HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.]





--------------------------------------------------------------------------------


Certificate No. [____]                          Rate [based on a Notional Amount]
Class [A-___] Senior                            Percentage Interest: ____%
Date of Pooling and Servicing Agreement         Aggregate Initial [Certificate Principal
and Cut-off Date:                               Balance] [Interest Only/Class A-V] [Notional
[______________]                                Amount] [Subclass Notional Amount] of the
                                                Class [A-___] Certificates: $________
First Distribution Date:                        [Initial] [Certificate Principal Balance]
[______________]                                [Interest Only/Class A-V] [Subclass]
                                                [Notional Amount] of this Certificate:
                                                $[______________]
Master Servicer:
Residential Funding Corporation
[Assumed] [Scheduled] Final Distribution Date:  CUSIP
[______________]                                [______________]
                              MORTGAGE PASS-THROUGH CERTIFICATE
                                       SERIES ________

                                                   evidencing a percentage interest in
                                                   the distributions allocable to the
                                                   Class [A-___] Certificates with
                                                   respect to a Trust Fund consisting
                                                   primarily of a pool of conventional
                                                   one- to four-family fixed interest
                                                   rate first mortgage loans formed
                                                   and sold by RESIDENTIAL FUNDING
                                                   MORTGAGE SECURITIES I, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Funding  Mortgage  Securities I, Inc.,
the Master  Servicer,  the Trustee  referred to below or GMAC Mortgage  Group,  Inc. or any of
their  affiliates.  Neither this Certificate nor the underlying  Mortgage Loans are guaranteed
or insured by any governmental  agency or instrumentality  or by Residential  Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,  Inc. or any of
their  affiliates.  None of the Company,  the Master  Servicer,  GMAC Mortgage Group,  Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies that  _____________ is the registered owner of the Percentage  Interest
evidenced  by this  Certificate  [(obtained  by dividing the  [Initial  Certificate  Principal
Balance]  [Initial  [Interest  Only/Class  A-V] Notional  Amount] of this  Certificate  by the
aggregate  [Initial  Certificate  Principal  Balance  of all Class A-  Certificates]  [Initial
[Interest  Only/Class A-V] Notional  Amounts of all [Interest  Only/Class A-V]  Certificates],
both as specified above)] in certain  distributions  with respect to the Trust Fund consisting
primarily of an interest in a pool of  conventional  one- to  four-family  fixed interest rate
first mortgage loans (the "Mortgage Loans"),  formed and sold by Residential  Funding Mortgage
Securities  I, Inc.  (hereinafter  called the  "Company,"  which term  includes any  successor
entity  under the  Agreement  referred  to below).  The Trust Fund was  created  pursuant to a
Series  Supplement,  dated as specified  above, to the Standard Terms of Pooling and Servicing
Agreement dated as of  ________________  (together,  the "Pooling and Servicing  Agreement" or
the "Agreement") among the Company, the Master Servicer and  _______________,  as trustee (the
"Trustee"),  a  summary  of  certain  of the  pertinent  provisions  of  which  is  set  forth
hereafter.  To the extent not  defined  herein,  the  capitalized  terms used  herein have the
meanings  assigned in the  Agreement.  This  Certificate is issued under and is subject to the
terms,  provisions  and  conditions of the  Agreement,  to which  Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the "Distribution Date"),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the "Record Date"),  from
the  [related]  Available  Distribution  Amount  in an  amount  equal  to the  product  of the
Percentage   Interest  evidenced  by  this  Certificate  and  the  amount  [(of  interest  and
principal,  if any)] required to be distributed  to Holders of Class A-  Certificates  on such
Distribution   Date.  [the  [Interest   Only/Class  A-V]  Notional  Amount  of  the  [Interest
Only/Class  A-V]  Certificates  as of any date of  determination  is  equal  to the  aggregate
stated  Principal  Balance of the Mortgage Loans  corresponding  to the  uncertificated  REMIC
regular interests represented by such [Interest Only/Class A-V] Certificates.]

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New  York.  [The  [Initial  Certificate  Principal  Balance]
[Initial  [Interest  Only/Class A-V] Notional Amount] of this Certificate is set forth above.]
[The  Certificate  Principal  Balance  hereof  will be reduced to the extent of  distributions
allocable to principal and any Realized Losses allocable hereto.]

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as Mortgage  Pass-Through  Certificates  of the Series  specified  hereon
(herein collectively called the "Certificates").

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes  including  without  limitation  reimbursement to the Company and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement  and the  modification  of the rights and  obligations  of the  Company,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Company,  the Master  Servicer and the Trustee with the consent of the Holders of
Certificates  evidencing in the aggregate not less than 66.6% of the  Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Company,  the Master Servicer,  the Trustee and the Certificate  Registrar and any
agent of the  Company,  the Master  Servicer,  the Trustee or the  Certificate  Registrar  may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and neither the Company, the Master Servicer,  the Trustee nor any such agent shall
be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan [in the related Loan Group] subject  thereto or the  disposition of all property
acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (ii) the
purchase by the Master  Servicer from the Trust Fund of all remaining  Mortgage  Loans [in the
related  Loan Group] and all  property  acquired in respect of such  Mortgage  Loans,  thereby
effecting  early  retirement  of  the  Certificates.  The  Agreement  permits,  but  does  not
require,  the Master  Servicer  to (i)  purchase  at a price  determined  as  provided  in the
Agreement all remaining  Mortgage Loans [in the related Loan Group] and all property  acquired
in  respect  of any  Mortgage  Loan or (ii)  purchase  in whole,  but not in part,  all of the
[related]  Certificates from the Holders thereof;  provided,  that any such option may only be
exercised  if the Pool Stated  Principal  Balance of the  Mortgage  Loans [in the related Loan
Group]  as of the  Distribution  Date  upon  which  the  proceeds  of any  such  purchase  are
distributed  is less than ten percent of the Cut-off  Date  Principal  Balance of the Mortgage
Loans Group [in the related Loan Group].

        Reference is hereby made to the further  provisions of this  Certificate  set forth on
the reverse hereof,  which further  provisions  shall for all purposes have the same effect as
if set forth at this place.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


        Dated:____________________          [TRUSTEE],

                                             as Trustee


                                             By:__________________________________

                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This  is one of the  Class  [A- ]  Certificates  referred  to in the  within-mentioned
Agreement.

                                            [TRUSTEE],
                                            as Certificate Registrar


                                            By:___________________________________
                                            Authorized Signatory



--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
______________________________________________________________________________________________
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest  evidenced by the within  Mortgage  Pass-Through  Certificate  and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:


        Dated: __________________                         ______________________________________
                                                          Signature by or on behalf of assignor


                                                          _____________________________________
                                                          Signature Guaranteed




--------------------------------------------------------------------------------

                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise,  in immediately  available
funds  to   _______________________for   the  account  of  __________________  account  number
______________,   or,  if  mailed  by  check,  to  ____________________________.   Applicable
statements should be mailed to ________________________.

        This  information is provided by  _____________________,  the assignee named above, or
________________, as its agent.






--------------------------------------------------------------------------------


                                          EXHIBIT B


    FORM OF CLASS M CERTIFICATE

        THIS  CERTIFICATE  IS  SUBORDINATED  IN  RIGHT  OF  PAYMENT  TO THE  [RELATED]  SENIOR
CERTIFICATES  [CLASS  M-1  CERTIFICATES]  [AND CLASS M-2  CERTIFICATES]  AS  DESCRIBED  IN THE
AGREEMENT (AS DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  ("DTC"),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE  NAME  OF  CEDE  &  CO.  OR  IN  SUCH  OTHER  NAME  AS  IS  REQUESTED  BY  AN   AUTHORIZED
REPRESENTATIVE  OF DTC (AND ANY  PAYMENT IS MADE TO CEDE & CO. OR TO SUCH  OTHER  ENTITY AS IS
REQUESTED BY AN AUTHORIZED  REPRESENTATIVE OF DTC), ANY TRANSFER,  PLEDGE, OR OTHER USE HEREOF
FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  INASMUCH  AS THE  REGISTERED  OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

        ANY  TRANSFEREE OF THIS  CERTIFICATE  WILL BE DEEMED TO HAVE  REPRESENTED BY VIRTUE OF
ITS  PURCHASE OR HOLDING OF SUCH  CERTIFICATE  (OR ANY  INTEREST  HEREIN) THAT EITHER (A) SUCH
TRANSFEREE  IS NOT  AN  EMPLOYEE  BENEFIT  PLAN  OR  OTHER  PLAN  SUBJECT  TO  THE  PROHIBITED
TRANSACTION  PROVISIONS  OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED
("ERISA"),  OR SECTION 4975 OF THE CODE (EACH, A "PLAN"),  OR ANY PERSON  (INCLUDING,  WITHOUT
LIMITATION,  AN INVESTMENT  MANAGER,  A NAMED FIDUCIARY OR A TRUSTEE OF ANY PLAN) WHO IS USING
"PLAN ASSETS," WITHIN THE MEANING OF THE U.S.  DEPARTMENT OF LABOR  REGULATION  PROMULGATED AT
29 C.F.R.ss. 2510.3-101,  OF ANY PLAN (EACH,  A "PLAN  INVESTOR") TO EFFECT SUCH  ACQUISITION,
(B) IT HAS ACQUIRED AND IS HOLDING THIS  CERTIFICATE  IN RELIANCE ON U.S.  DEPARTMENT OF LABOR
PROHIBITED  TRANSACTION  EXEMPTION ("PTE") 94-29, 59 FED. REG. 14674 (MARCH 29, 1994), AS MOST
RECENTLY AMENDED BY PTE 2002-41,  67 FED. REG. 54487 (AUGUST 22, 2002) (THE "RFC  EXEMPTION"),
AND THAT IT  UNDERSTANDS  THAT THERE ARE CERTAIN  CONDITIONS  TO THE  AVAILABILITY  OF THE RFC
EXEMPTION  INCLUDING THAT SUCH CERTIFICATE  MUST BE RATED, AT THE TIME OF PURCHASE,  NOT LOWER
THAN  "BBB-"  (OR ITS  EQUIVALENT)  BY  STANDARD  & POOR'S,  FITCH OR  MOODY'S  OR (C)(I)  THE
TRANSFEREE  IS AN  INSURANCE  COMPANY,  (II) THE SOURCE OF FUNDS USED TO  PURCHASE OR HOLD THE
CERTIFICATE (OR ANY INTEREST  HEREIN) IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT" (AS DEFINED
IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE")  95-60),  AND
(III) THE CONDITIONS  SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED  (EACH
ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE COMPANY").

        IF THIS  CERTIFICATE (OR ANY INTEREST  HEREIN) IS ACQUIRED OR HELD IN VIOLATION OF THE
PROVISIONS OF THE PRECEDING  PARAGRAPH,  THEN THE LAST PRECEDING TRANSFEREE THAT EITHER (A) IS
NOT A PLAN OR A PLAN  INVESTOR,  (B) ACQUIRED  SUCH  CERTIFICATE  IN  COMPLIANCE  WITH THE RFC
EXEMPTION OR (C) IS A COMPLYING  INSURANCE COMPANY SHALL BE RESTORED,  TO THE EXTENT PERMITTED
BY LAW, TO ALL RIGHTS AND  OBLIGATIONS  AS CERTIFICATE  OWNER THEREOF  RETROACTIVE TO THE DATE
OF SUCH  TRANSFER OF THIS  CERTIFICATE.  THE TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY PERSON
FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED  CERTIFICATE  OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR
ANY INTEREST  HEREIN) WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS IN SECTION 5.02(e) OF THE
POOLING AND SERVICING  AGREEMENT SHALL  INDEMNIFY AND HOLD HARMLESS THE COMPANY,  THE TRUSTEE,
THE  MASTER  SERVICER,  ANY  SUBSERVICER,  AND THE  TRUST  FUND FROM AND  AGAINST  ANY AND ALL
LIABILITIES,  CLAIMS,  COSTS  OR  EXPENSES  INCURRED  BY  SUCH  PARTIES  AS A  RESULT  OF SUCH
ACQUISITION OR HOLDING.







--------------------------------------------------------------------------------





Certificate No. [____]
Class [M-___] Subordinate
Date of Pooling and Servicing Agreement         Principal Balance of the Class M
and Cut-off Date:                               Certificates: $_______________
[______________]
First Distribution Date:                        Initial Certificate Principal Balance of this
[______________]                                Certificate:
                                                $[______________]
Master Servicer:
Residential Funding Corporation
[Assumed] [Schedule] Final
Distribution Date:                              CUSIP
[______________]                                [______________]


                              MORTGAGE PASS-THROUGH CERTIFICATE,
                                       SERIES ________

     evidencing  a  percentage  interest in any  distributions  allocable to the
     Class  M-___  Certificates  with  respect  to  the  Trust  Fund  consisting
     primarily of a pool of conventional one- to four-family fixed interest rate
     first  mortgage  loans  formed  and sold by  RESIDENTIAL  FUNDING  MORTGAGE
     SECURITIES I, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Funding  Mortgage  Securities I, Inc.,
the Master  Servicer,  the Trustee  referred to below or GMAC Mortgage  Group,  Inc. or any of
their  affiliates.  Neither this Certificate nor the underlying  Mortgage Loans are guaranteed
or insured by any governmental  agency or instrumentality  or by Residential  Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,  Inc. or any of
their  affiliates.  None of the Company,  the Master  Servicer,  GMAC Mortgage Group,  Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies that is the registered  owner of the Percentage  Interest  evidenced by
this Certificate  (obtained by dividing the Certificate  Principal Balance of this Certificate
by the  aggregate  Certificate  Principal  Balance of all Class  M-___  Certificates,  both as
specified above) in certain  distributions  with respect to a Trust Fund consisting  primarily
of a pool of  conventional  one- to four-family  fixed interest rate first mortgage loans (the
"Mortgage  Loans"),  formed  and sold by  Residential  Funding  Mortgage  Securities  I,  Inc.
(hereinafter  called the  "Company,"  which  term  includes  any  successor  entity  under the
Agreement  referred  to below).  The Trust Fund was created  pursuant to a Series  Supplement,
dated as specified  above,  to the Standard Terms of Pooling and Servicing  Agreement dated as
of  ________________  (together,  the "Pooling and Servicing  Agreement"  or the  "Agreement")
among the  Company,  the Master  Servicer  and  ___________,  as trustee  (the  "Trustee"),  a
summary  of  certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined  herein,  the capitalized  terms used herein have the meanings  assigned in
the Agreement.  This  Certificate is issued under and is subject to the terms,  provisions and
conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the "Distribution Date"),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the "Record Date"),  from
the  [related]  Available  Distribution  Amount  in an  amount  equal  to the  product  of the
Percentage  Interest  evidenced by this Certificate and the amount (of interest and principal,
if  any)  required  to  be  distributed  to  Holders  of  Class  M-___  Certificates  on  such
Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New York.  The  Initial  Certificate  Principal  Balance  of
this  Certificate  is set forth  above.  The  Certificate  Principal  Balance  hereof  will be
reduced to the extent of the  distributions  allocable  to principal  and any Realized  Losses
allocable hereto.

        As  described  above,  any  transferee  of this  Certificate  will be  deemed  to have
represented  by virtue  of its  purchase  or  holding  of this  Certificate  (or any  interest
herein)  that  either  (a)  such  transferee  is not a Plan  or a  Plan  Investor,  (b) it has
acquired  and is  holding  this  Certificate  in  reliance  on the RFC  Exemption  and that it
understands  that  there are  certain  conditions  to the  availability  of the RFC  Exemption
including  that  this  Certificate  must be rated,  at the time of  purchase,  not lower  than
"BBB-" (or its  equivalent) by Standard & Poor's,  Fitch or Moody's or (c) the transferee is a
Complying  Insurance Company. In addition,  any purported  Certificate Owner whose acquisition
or holding of this  Certificate  (or any  interest  herein) was  effected in  violation of the
restrictions  in Section  5.02(e) of the  Agreement  shall  indemnify  and hold  harmless  the
Company,  the  Trustee,  the Master  Servicer,  any  Subservicer,  and the Trust Fund from and
against  any and all  liabilities,  claims,  costs or expenses  incurred by such  parties as a
result of such acquisition or holding.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as Mortgage  Pass-Through  Certificates  of the Series  specified  hereon
(herein collectively called the "Certificates").

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes  including  without  limitation  reimbursement to the Company and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement  and the  modification  of the rights and  obligations  of the  Company,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Company,  the Master  Servicer and the Trustee with the consent of the Holders of
Certificates  evidencing in the aggregate not less than 66.6% of the  Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Company,  the Master Servicer,  the Trustee and the Certificate  Registrar and any
agent of the  Company,  the Master  Servicer,  the Trustee or the  Certificate  Registrar  may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and neither the Company, the Master Servicer,  the Trustee nor any such agent shall
be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan [in the related Loan Group] subject  thereto or the  disposition of all property
acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (ii) the
purchase by the Master  Servicer from the Trust Fund of all remaining  Mortgage  Loans [in the
related  Loan Group] and all  property  acquired in respect of such  Mortgage  Loans,  thereby
effecting  early  retirement  of  the  Certificates.  The  Agreement  permits,  but  does  not
require,  the Master  Servicer  to (i)  purchase  at a price  determined  as  provided  in the
Agreement all remaining  Mortgage Loans [in the related Loan Group] and all property  acquired
in  respect  of any  Mortgage  Loan or (ii)  purchase  in whole,  but not in part,  all of the
[related]  Certificates from the Holders thereof;  provided,  that any such option may only be
exercised  if the Pool Stated  Principal  Balance of the  Mortgage  Loans [in the related Loan
Group]  as of the  Distribution  Date  upon  which  the  proceeds  of any  such  purchase  are
distributed  is less than ten percent of the Cut-off  Date  Principal  Balance of the Mortgage
Loans Group [in the related Loan Group].

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


        Dated:____________________          [TRUSTEE],

                                             as Trustee


                                             By:__________________________________

                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This  is one of the  Class  [A- ]  Certificates  referred  to in the  within-mentioned
Agreement.

                                            [TRUSTEE],
                                            as Certificate Registrar


                                            By:___________________________________
                                            Authorized Signatory



--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
______________________________________________________________________________________________
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest  evidenced by the within  Mortgage  Pass-Through  Certificate  and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:


        Dated: __________________                         ______________________________________
                                                          Signature by or on behalf of assignor


                                                          _____________________________________
                                                          Signature Guaranteed




--------------------------------------------------------------------------------

                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise,  in immediately  available
funds  to   _______________________for   the  account  of  __________________  account  number
______________,   or,  if  mailed  by  check,  to  ____________________________.   Applicable
statements should be mailed to ________________________.

        This  information is provided by  _____________________,  the assignee named above, or
________________, as its agent.







--------------------------------------------------------------------------------


                                          EXHIBIT C


                                 FORM OF CLASS B CERTIFICATE


        THIS   CERTIFICATE  IS  SUBORDINATED  IN  RIGHT  OF  PAYMENT  TO  THE  RELATED  SENIOR
CERTIFICATES  AND THE RELATED CLASS M  CERTIFICATES  [AND CLASS B-1] [CLASS B-2  CERTIFICATES]
DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

        THIS  CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF
1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED
UNLESS  IT IS  REGISTERED  PURSUANT  TO SUCH  ACT  AND  LAWS  OR IS  SOLD  OR  TRANSFERRED  IN
TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND UNDER  APPLICABLE  STATE
LAW AND IS TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

        NO TRANSFER OF THIS  CERTIFICATE  (OR ANY INTEREST  HEREIN) MAY BE MADE TO ANY PERSON,
UNLESS THE TRANSFEREE  PROVIDES THE TRUSTEE,  THE COMPANY AND THE MASTER  SERVICER WITH EITHER
(A) A  CERTIFICATION  PURSUANT  TO  SECTION  5.02(e)  OF THE  AGREEMENT  OR (B) AN  OPINION OF
COUNSEL ACCEPTABLE TO AND IN FORM AND SUBSTANCE  SATISFACTORY TO THE TRUSTEE,  THE COMPANY AND
THE MASTER  SERVICER  TO THE EFFECT  THAT THE  PURCHASE  AND  HOLDING OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED  ("ERISA"),  OR SECTION  4975 OF THE INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE
"CODE") (OR  COMPARABLE  PROVISIONS  OF ANY  SUBSEQUENT  ENACTMENTS)  AND WILL NOT SUBJECT THE
TRUSTEE,  THE  COMPANY  OR THE MASTER  SERVICER  TO ANY  OBLIGATION  OR  LIABILITY  (INCLUDING
OBLIGATIONS  AND  LIABILITIES  UNDER  ERISA OR SECTION  4975 OF THE CODE) IN ADDITION TO THOSE
UNDERTAKEN  IN THE  AGREEMENT,  WHICH  OPINION  OF  COUNSEL  SHALL  NOT BE AN  EXPENSE  OF THE
TRUSTEE, THE COMPANY OR THE MASTER SERVICER.







--------------------------------------------------------------------------------


Certificate No. [____]
Class [B-___] Subordinate
Date of Pooling and Servicing Agreement         Principal Balance of the Class B-___
and Cut-off Date:                               Certificates as of the Cut-off Date: $________
[______________]
First Distribution Date:                        Initial Certificate Principal Balance of this
[______________]                                Certificate:
                                                $[______________]
Master Servicer:
Residential Funding Corporation
Assumed Final Distribution Date:                CUSIP
[______________]                                [______________]


                              MORTGAGE PASS-THROUGH CERTIFICATE,
                                        SERIES _______

     evidencing  a  percentage  interest in the  distributions  allocable to the
     Class B-___ Certificates with respect to a Trust Fund consisting  primarily
     of a pool of  conventional  one- to  four-family  fixed interest rate first
     mortgage loans formed and sold by RESIDENTIAL  FUNDING MORTGAGE  SECURITIES
     I, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Funding  Mortgage  Securities I, Inc.,
the Master  Servicer,  the Trustee  referred to below or GMAC Mortgage  Group,  Inc. or any of
their  affiliates.  Neither this Certificate nor the underlying  Mortgage Loans are guaranteed
or insured by any governmental  agency or instrumentality  or by Residential  Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,  Inc. or any of
their  affiliates.  None of the Company,  the Master  Servicer,  GMAC Mortgage Group,  Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies that  _______________________ is the registered owner of the Percentage
Interest  evidenced  by  this  Certificate  (obtained  by  dividing  the  Initial  Certificate
Principal Balance of this Certificate by the aggregate Initial  Certificate  Principal Balance
of all Class  B-___  Certificates,  both as  specified  above) in certain  distributions  with
respect to the Trust Fund consisting  primarily of an interest in a pool of conventional  one-
to four-family  fixed interest rate first  mortgage loans (the "Mortgage  Loans"),  formed and
sold by Residential  Funding Mortgage  Securities I, Inc.  (hereinafter  called the "Company,"
which term includes any successor  entity under the  Agreement  referred to below).  The Trust
Fund was created  pursuant to a Series  Supplement,  dated as specified above, to the Standard
Terms  of  Pooling  and  Servicing  Agreement  dated  as of  ________________  (together,  the
"Pooling and Servicing  Agreement" or the "Agreement") among the Company,  the Master Servicer
and  ___________,  as  trustee  (the  "Trustee"),  a  summary  of  certain  of  the  pertinent
provisions  of  which  is  set  forth  hereafter.  To  the  extent  not  defined  herein,  the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This Certificate
is issued under and is subject to the terms,  provisions and  conditions of the Agreement,  to
which  Agreement the Holder of this  Certificate  by virtue of the  acceptance  hereof assents
and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following  (the  "Distribution  Date"),  commencing on the first  Distribution  Date specified
above,  to the Person in whose name this  Certificate  is  registered at the close of business
on the last day (or if such last day is not a  Business  Day,  the  Business  Day  immediately
preceding  such last day) of the month  next  preceding  the month of such  distribution  (the
"Record Date"),  from the [related]  Available  Distribution  Amount in an amount equal to the
product of the Percentage  Interest  evidenced by this Certificate and the amount (of interest
and principal,  if any) required to be distributed to Holders of Class B Certificates  on such
Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New York.  The  Initial  Certificate  Principal  Balance  of
this  Certificate  is set forth  above.  The  Certificate  Principal  Balance  hereof  will be
reduced to the extent of the  distributions  allocable  to principal  and any Realized  Losses
allocable hereto.

        No transfer of this Class B  Certificate  will be made unless such  transfer is exempt
from the  registration  requirements  of the  Securities  Act of  1933,  as  amended,  and any
applicable  state  securities  laws or is made in  accordance  with said Act and laws.  In the
event that such a  transfer  is to be made,  (i) the  Trustee or the  Company  may  require an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to the Trustee and
the Company that such transfer is exempt  (describing  the applicable  exemption and the basis
therefor) from or is being made pursuant to the  registration  requirements  of the Securities
Act of 1933, as amended,  and of any  applicable  statute of any state and (ii) the transferee
shall  execute  an  investment  letter  in  the  form  described  by  Section  5.02(e)  of the
Agreement.  The Holder hereof  desiring to effect such transfer  shall,  and does hereby agree
to,  indemnify the Trustee,  the Company,  the Master Servicer and the  Certificate  Registrar
acting on behalf of the Trustee  against any liability  that may result if the transfer is not
so exempt or is not made in accordance with such Federal and state laws.

        As described  above, no transfer of this Certificate (or any interest herein) shall be
made unless the  transferee  provides the Trustee,  the Company and the Master  Servicer  with
either (a) a certification  pursuant to Section  5.02(e) of the Agreement  stating that either
(i) the  transferee  is not an  employee  benefit  or other  plan  subject  to the  prohibited
transaction  provisions of ERISA or Section 4975 of the Code (each,  a "Plan"),  or any Person
(including,  without limitation,  an investment manager, a named fiduciary or a trustee of any
Plan)  who is  using  "plan  assets,"  within  the  meaning  of the U.S.  Department  of Labor
regulation  promulgated  at 29 C.F.R.ss.2510.3-101,  of any Plan (each, a "Plan  Investor") to
effect such  acquisition or (ii) the transferee is an insurance  company,  the source of funds
used to purchase or hold such Certificate (or any interest  therein) is an "insurance  company
general  account"  (as  defined  in U.S.  Department  of Labor  Prohibited  Transaction  Class
Exemption  ("PTCE")  95-60 and the  conditions  set forth in  Sections I and III of PTCE 95-60
have been  satisfied,  or (b) an opinion of counsel  acceptable  to and in form and  substance
satisfactory  to the  Trustee,  the  Company  and the Master  Servicer  to the effect that the
purchase  and holding of this  Certificate  is  permissible  under  applicable  law,  will not
constitute  or result in a non-exempt  prohibited  transaction  under  Section 406 of ERISA or
Section 4975 of the Code (or  comparable  provisions of any subsequent  enactments),  and will
not subject the Trustee,  the Company or the Master  Servicer to any  obligation  or liability
(including  obligations  or  liabilities  under ERISA or Section 4975 of the Code) in addition
to those  undertaken  in the  Agreement,  which  opinion of counsel shall not be an expense of
the Trustee, the Company or the Master Servicer.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as Mortgage  Pass-Through  Certificates  of the Series  specified  hereon
(herein collectively called the "Certificates").

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes  including  without  limitation  reimbursement to the Company and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement  and the  modification  of the rights and  obligations  of the  Company,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Company,  the Master  Servicer and the Trustee with the consent of the Holders of
Certificates  evidencing in the aggregate not less than 66.6% of the  Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Company,  the Master Servicer,  the Trustee and the Certificate  Registrar and any
agent of the  Company,  the Master  Servicer,  the Trustee or the  Certificate  Registrar  may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and neither the Company, the Master Servicer,  the Trustee nor any such agent shall
be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan [in the related Loan Group] subject  thereto or the  disposition of all property
acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (ii) the
purchase by the Master  Servicer from the Trust Fund of all remaining  Mortgage  Loans [in the
related  Loan Group] and all  property  acquired in respect of such  Mortgage  Loans,  thereby
effecting  early  retirement  of  the  Certificates.  The  Agreement  permits,  but  does  not
require,  the Master  Servicer  to (i)  purchase  at a price  determined  as  provided  in the
Agreement all remaining  Mortgage Loans [in the related Loan Group] and all property  acquired
in  respect  of any  Mortgage  Loan or (ii)  purchase  in whole,  but not in part,  all of the
[related]  Certificates from the Holders thereof;  provided,  that any such option may only be
exercised  if the Pool Stated  Principal  Balance of the  Mortgage  Loans [in the related Loan
Group]  as of the  Distribution  Date  upon  which  the  proceeds  of any  such  purchase  are
distributed  is less than ten percent of the Cut-off  Date  Principal  Balance of the Mortgage
Loans Group [in the related Loan Group].

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


        Dated:____________________          [TRUSTEE],

                                             as Trustee


                                             By:__________________________________

                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This  is one of the  Class  [A- ]  Certificates  referred  to in the  within-mentioned
Agreement.

                                            [TRUSTEE],
                                            as Certificate Registrar


                                            By:___________________________________
                                            Authorized Signatory



--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
______________________________________________________________________________________________
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest  evidenced by the within  Mortgage  Pass-Through  Certificate  and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:


        Dated: __________________                         ______________________________________
                                                          Signature by or on behalf of assignor


                                                          _____________________________________
                                                          Signature Guaranteed




--------------------------------------------------------------------------------

                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise,  in immediately  available
funds  to   _______________________for   the  account  of  __________________  account  number
______________,   or,  if  mailed  by  check,  to  ____________________________.   Applicable
statements should be mailed to ________________________.

        This  information is provided by  _____________________,  the assignee named above, or
________________, as its agent.







--------------------------------------------------------------------------------


                                          EXHIBIT D


                                 FORM OF CLASS R CERTIFICATE


        THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

        SOLELY  FOR  U.S.  FEDERAL  INCOME  TAX  PURPOSES,  THIS  CERTIFICATE  IS A  "RESIDUAL
INTEREST"  IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT"  AS  THOSE  TERMS  ARE  DEFINED,
RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        NO TRANSFER OF THIS  CERTIFICATE  (OR ANY INTEREST  HEREIN) MAY BE MADE TO ANY PERSON,
UNLESS THE TRANSFEREE  PROVIDES THE TRUSTEE,  THE COMPANY AND THE MASTER  SERVICER WITH EITHER
(A) A  CERTIFICATION  PURSUANT  TO  SECTION  5.02(e)  OF THE  AGREEMENT  OR (B) AN  OPINION OF
COUNSEL ACCEPTABLE TO AND IN FORM AND SUBSTANCE  SATISFACTORY TO THE TRUSTEE,  THE COMPANY AND
THE MASTER  SERVICER  TO THE EFFECT  THAT THE  PURCHASE  AND  HOLDING OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE (OR  COMPARABLE  PROVISIONS OF ANY SUBSEQUENT
ENACTMENTS)  AND WILL NOT  SUBJECT  THE  TRUSTEE,  THE  COMPANY OR THE MASTER  SERVICER TO ANY
OBLIGATION OR LIABILITY  (INCLUDING  OBLIGATIONS AND  LIABILITIES  UNDER ERISA OR SECTION 4975
OF THE CODE) IN  ADDITION  TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH  OPINION OF COUNSEL
SHALL NOT BE AN EXPENSE OF THE TRUSTEE, THE COMPANY OR THE MASTER SERVICER.

        ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE TRUSTEE
THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL  SUBDIVISION
THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE
FOREGOING (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE
SUBJECT TO TAX AND EXCEPT  FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED  BY  SUCH   GOVERNMENTAL   UNIT),  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL
ORGANIZATION,  OR  ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF  THE  FOREGOING,  (C)  ANY
ORGANIZATION (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION
511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL  ELECTRIC  AND  TELEPHONE
COOPERATIVES   DESCRIBED  IN  SECTION  1381(A)(2)(C)  OF  THE  CODE,  (E)  AN  ELECTING  LARGE
PARTNERSHIP  UNDER  SECTION  775(A) OF THE CODE (ANY SUCH PERSON  DESCRIBED  IN THE  FOREGOING
CLAUSES  (A),   (B),   (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A   "DISQUALIFIED
ORGANIZATION"),  OR (F) AN  AGENT  OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE  OF SUCH
TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES
CERTAIN  ADDITIONAL   CONDITIONS   RELATING  TO  THE  FINANCIAL   CONDITION  OF  THE  PROPOSED
TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION IN THE  CERTIFICATE  REGISTER OR ANY TRANSFER,
SALE OR OTHER  DISPOSITION OF THIS  CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF
A  DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL NOT BE DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS
CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.





--------------------------------------------------------------------------------


Certificate No. [____]
Class [R-___] Senior
Date of Pooling and Servicing Agreement         Aggregate Initial Certificate Principal
and Cut-off Date:                               Balance of the Class R-___ Certificates:
[______________]                                $100.00
First Distribution Date:                        Initial Certificate Principal Balance of this
[______________]                                Certificate:
                                                $[______________]
Master Servicer:                                Percentage Interest: _____%
Residential Funding Corporation
Assumed Final Distribution Date:                CUSIP
[______________]                                [______________]


                              MORTGAGE PASS-THROUGH CERTIFICATE,
                                        SERIES _______

          evidencing a percentage interest in the distributions allocable to the
          Class  R[-__]  Certificates  with  respect to a Trust Fund  consisting
          primarily of a pool of conventional one- to four-family fixed interest
          rate  first  mortgage  loans  formed and sold by  RESIDENTIAL  FUNDING
          MORTGAGE SECURITIES I, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Funding  Mortgage  Securities I, Inc.,
the Master  Servicer,  the Trustee  referred to below or GMAC Mortgage  Group,  Inc. or any of
their  affiliates.  Neither this Certificate nor the underlying  Mortgage Loans are guaranteed
or insured by any governmental  agency or instrumentality  or by Residential  Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,  Inc. or any of
their  affiliates.  None of the Company,  the Master  Servicer,  GMAC Mortgage Group,  Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies that is the registered  owner of the Percentage  Interest  evidenced by
this  Certificate  (obtained by dividing  the Initial  Certificate  Principal  Balance of this
Certificate  by the  aggregate  Initial  Certificate  Principal  Balance  of all Class  R[-__]
Certificates,  both as  specified  above) in certain  distributions  with respect to the Trust
Fund consisting  primarily of an interest in a pool of conventional  one- to four-family fixed
interest rate first  mortgage  loans (the  "Mortgage  Loans"),  formed and sold by Residential
Funding  Mortgage  Securities I, Inc.  (hereinafter  called the "Company," which term includes
any  successor  entity  under the  Agreement  referred  to below).  The Trust Fund was created
pursuant to a Series  Supplement,  dated as specified  above, to the Standard Terms of Pooling
and Servicing  Agreement dated as of  ________________  (together,  the "Pooling and Servicing
Agreement" or the  "Agreement")  among the Company,  the Master Servicer and  ___________,  as
trustee (the  "Trustee"),  a summary of certain of the  pertinent  provisions  of which is set
forth  hereafter.  To the extent not defined herein,  the  capitalized  terms used herein have
the meanings  assigned in the  Agreement.  This  Certificate is issued under and is subject to
the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the "Distribution Date"),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the "Record Date"),  from
the  [related]  Available  Distribution  Amount  in an  amount  equal  to the  product  of the
Percentage  Interest  evidenced by this Certificate and the amount (of interest and principal,
if any) required to be  distributed to Holders of Class R  Certificates  on such  Distribution
Date.

        Each  Holder of this  Certificate  will be  deemed  to have  agreed to be bound by the
restrictions  set  forth in the  Agreement  to the  effect  that (i) each  person  holding  or
acquiring  any  Ownership  Interest in this  Certificate  must be a United States Person and a
Permitted  Transferee,  (ii) the transfer of any Ownership  Interest in this  Certificate will
be  conditioned  upon the delivery to the Trustee of, among other things,  an affidavit to the
effect that it is a United  States  Person and  Permitted  Transferee,  (iii) any attempted or
purported  transfer  of any  Ownership  Interest  in this  Certificate  in  violation  of such
restrictions  will be  absolutely  null  and void and will  vest no  rights  in the  purported
transferee,  and  (iv) if any  person  other  than a  United  States  Person  and a  Permitted
Transferee  acquires  any  Ownership  Interest  in  this  Certificate  in  violation  of  such
restrictions,  then the  Company  will have the  right,  in its sole  discretion  and  without
notice to the Holder of this  Certificate,  to sell this  Certificate to a purchaser  selected
by the Company,  which purchaser may be the Company,  or any affiliate of the Company, on such
terms and conditions as the Company may choose.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New York.  The  Initial  Certificate  Principal  Balance  of
this  Certificate  is set forth  above.  The  Certificate  Principal  Balance  hereof  will be
reduced  to the  extent of  distributions  allocable  to  principal  and any  Realized  Losses
allocable hereto.  Notwithstanding  the reduction of the Certificate  Principal Balance hereof
to zero, this  Certificate will remain  outstanding  under the Agreement and the Holder hereof
may have additional  obligations with respect to this Certificate,  including tax liabilities,
and may be entitled to certain additional  distributions  hereon, in accordance with the terms
and provisions of the Agreement.

        As described  above, no transfer of this Certificate (or any interest herein) shall be
made unless the  transferee  provides the Trustee,  the Company and the Master  Servicer  with
either (a) a  certification  pursuant to Section  5.02(e) of the  Agreement  stating  that the
transferee  is not an employee  benefit or other plan  subject to the  prohibited  transaction
provisions of ERISA or Section 4975 of the Code (each,  a "Plan"),  or any Person  (including,
without  limitation,  an insurance  company  investing  its general  accounts,  an  investment
manager,  a named  fiduciary or a trustee of any Plan) who is using "plan assets,"  within the
meaning of the U.S. Department of Labor regulation  promulgated at 29 C.F.R.ss.2510.3-101,  of
any Plan (each, a "Plan  Investor") to effect such  acquisition,  or (b) an opinion of counsel
acceptable  to and in form and  substance  satisfactory  to the  Trustee,  the Company and the
Master  Servicer  to the  effect  that  the  purchase  and  holding  of  this  Certificate  is
permissible  under  applicable  law, will not constitute or result in a non-exempt  prohibited
transaction  under Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions
of any  subsequent  enactments),  and will not subject the Trustee,  the Company or the Master
Servicer to any obligation or liability  (including  obligations or liabilities under ERISA or
Section 4975 of the Code) in addition to those  undertaken in the Agreement,  which opinion of
counsel shall not be an expense of the Trustee, the Company or the Master Servicer.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as Mortgage  Pass-Through  Certificates  of the Series  specified  hereon
(herein collectively called the "Certificates").

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes  including  without  limitation  reimbursement to the Company and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement  and the  modification  of the rights and  obligations  of the  Company,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Company,  the Master  Servicer and the Trustee with the consent of the Holders of
Certificates  evidencing in the aggregate not less than 66.6% of the  Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Company,  the Master Servicer,  the Trustee and the Certificate  Registrar and any
agent of the  Company,  the Master  Servicer,  the Trustee or the  Certificate  Registrar  may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and neither the Company, the Master Servicer,  the Trustee nor any such agent shall
be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan [in the related Loan Group] subject  thereto or the  disposition of all property
acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (ii) the
purchase by the Master  Servicer from the Trust Fund of all remaining  Mortgage  Loans [in the
related  Loan Group] and all  property  acquired in respect of such  Mortgage  Loans,  thereby
effecting  early  retirement  of  the  Certificates.  The  Agreement  permits,  but  does  not
require,  the Master  Servicer  to (i)  purchase  at a price  determined  as  provided  in the
Agreement all remaining  Mortgage Loans [in the related Loan Group] and all property  acquired
in  respect  of any  Mortgage  Loan or (ii)  purchase  in whole,  but not in part,  all of the
[related]  Certificates from the Holders thereof;  provided,  that any such option may only be
exercised  if the Pool Stated  Principal  Balance of the  Mortgage  Loans [in the related Loan
Group]  as of the  Distribution  Date  upon  which  the  proceeds  of any  such  purchase  are
distributed  is less than ten percent of the Cut-off  Date  Principal  Balance of the Mortgage
Loans Group [in the related Loan Group].

        Reference is hereby made to the further  provisions of this  Certificate  set forth on
the reverse hereof,  which further  provisions  shall for all purposes have the same effect as
if set forth at this place.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


        Dated:____________________          [TRUSTEE],

                                             as Trustee


                                             By:__________________________________

                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This  is one of the  Class  [A- ]  Certificates  referred  to in the  within-mentioned
Agreement.

                                            [TRUSTEE],
                                            as Certificate Registrar


                                            By:___________________________________
                                            Authorized Signatory



--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
______________________________________________________________________________________________
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest  evidenced by the within  Mortgage  Pass-Through  Certificate  and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:


        Dated: __________________                         ______________________________________
                                                          Signature by or on behalf of assignor


                                                          _____________________________________
                                                          Signature Guaranteed




--------------------------------------------------------------------------------

                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise,  in immediately  available
funds  to   _______________________for   the  account  of  __________________  account  number
______________,   or,  if  mailed  by  check,  to  ____________________________.   Applicable
statements should be mailed to ________________________.

        This  information is provided by  _____________________,  the assignee named above, or
________________, as its agent.







--------------------------------------------------------------------------------


                                          EXHIBIT E


                               FORM OF SELLER/SERVICER CONTRACT


        This Seller/Servicer  Contract (as may be amended,  supplemented or otherwise modified
from time to time, this  "Contract") is made this day of  _____________,  20__, by and between
Residential Funding Corporation,  its successors and assigns ("Residential  Funding") and (the
"Seller/Servicer,"   and,  together  with  Residential   Funding,   the  "parties"  and  each,
individually, a "party").

        WHEREAS,  the  Seller/Servicer  desires to sell Loans to,  and/or  service  Loans for,
Residential   Funding,   and   Residential   Funding   desires  to  purchase  Loans  from  the
Seller/Servicer  and/or have the  Seller/Servicer  service  various of its Loans,  pursuant to
the  terms  of  this  Contract  and  the  Residential   Funding  Seller  and  Servicer  Guides
incorporated herein by reference,  as amended,  supplemented or otherwise modified,  from time
to time (together, the "Guides").

        NOW,  THEREFORE,  in  consideration  of the premises,  and the terms,  conditions  and
agreements set forth below, the parties agree as follows:

i.      INCORPORATION OF GUIDES BY REFERENCE.

        The  Seller/Servicer  acknowledges  that it has  received  and  read the  Guides.  All
provisions  of the  Guides  are  incorporated  by  reference  into  and  made a part  of  this
Contract, and shall be binding upon the parties;  provided,  however, that the Seller/Servicer
shall be entitled to sell Loans to and/or  service Loans for  Residential  Funding only if and
for so long as it shall have been  authorized  to do so by  Residential  Funding  in  writing.
Specific  reference in this Contract to  particular  provisions of the Guides and not to other
provisions does not mean that those  provisions of the Guides not  specifically  cited in this
Contract  are not  applicable.  All terms used  herein  shall have the same  meanings  as such
terms have in the Guides, unless the context clearly requires otherwise.

AMENDMENTS.

        This  Contract  may not be  amended  or  modified  orally,  and no  provision  of this
Contract  may be waived  or  amended  except in  writing  signed  by the  party  against  whom
enforcement  is sought.  Such a written  waiver or amendment  must  expressly  reference  this
Contract.  However,  by their terms,  the Guides may be amended or supplemented by Residential
Funding  from time to time.  Any such  amendment(s)  to the Guides  shall be binding  upon the
parties hereto.

REPRESENTATIONS AND WARRANTIES.

B.      Reciprocal Representations and Warranties.

        The  Seller/Servicer and Residential Funding each represents and warrants to the other
that as of the date of this Contract:

(1)     Each party is duly organized,  validly  existing,  and in good standing under the laws
of its jurisdiction of organization,  is qualified,  if necessary,  to do business and in good
standing  in each  jurisdiction  in  which  it is  required  to be so  qualified,  and has the
requisite power and authority to enter into this Contract and all other  agreements  which are
contemplated  by this  Contract  and to carry  out its  obligations  hereunder  and  under the
Guides and under such other agreements.

(2)     This  Contract  has been duly  authorized,  executed  and  delivered by each party and
constitutes  a valid and legally  binding  agreement of each party  enforceable  in accordance
with its terms.

(3)     There is no action,  proceeding or investigation  pending or threatened,  and no basis
therefor is known to either party,  that could affect the validity or prospective  validity of
this Contract.

(4)     Insofar as its capacity to carry out any obligation  under this Contract is concerned,
neither party is in violation of any charter,  articles of  incorporation,  bylaws,  mortgage,
indenture,  indebtedness,  agreement,  instrument,  judgment,  decree, order, statute, rule or
regulation  and none of the  foregoing  adversely  affects its  capacity to fulfill any of its
obligations  under  this  Contract.  Its  execution  of, and  performance  pursuant  to,  this
Contract will not result in a violation of any of the foregoing.

C.      Seller/Servicer's Representations, Warranties and Covenants.

        In  addition  to  the   representations,   warranties   and  covenants   made  by  the
Seller/Servicer  pursuant to subparagraph (a) of this paragraph 3, the  Seller/Servicer  makes
the  representations,  warranties  and  covenants  set forth in the Guides and,  upon request,
agrees to deliver to  Residential  Funding  the  certified  Resolution  of Board of  Directors
which authorizes the execution and delivery of this Contract.

REMEDIES OF RESIDENTIAL FUNDING.

        If  an  Event  of  Seller  Default  or an  Event  of  Servicer  Default  shall  occur,
Residential  Funding may, at its option,  exercise one or more of those  remedies set forth in
the Guides.

SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR.

        At no time  shall  the  Seller/Servicer  represent  that it is  acting  as an agent of
Residential  Funding.  The  Seller/Servicer  shall,  at  all  times,  act  as  an  independent
contractor.

PRIOR AGREEMENTS SUPERSEDED.

        This Contract  restates,  amends and supersedes any and all prior Seller  Contracts or
Servicer  Contracts  between the parties except that any  subservicing  agreement  executed by
the  Seller/Servicer  in connection with any loan-security  exchange  transaction shall not be
affected.

ASSIGNMENT.

        This  Contract  may not be  assigned  or  transferred,  in whole  or in  part,  by the
Seller/Servicer  without  the  prior  written  consent  of  Residential  Funding.  Residential
Funding may sell, assign, convey,  hypothecate,  pledge or in any other way transfer, in whole
or in part,  without  restriction,  its rights under this Contract and the Guides with respect
to any Commitment or Loan.

NOTICES.

        All  notices,  requests,  demands or other  communications  that are to be given under
this  Contract  shall  be in  writing,  addressed  to the  appropriate  parties  and  sent  by
telefacsimile  or by overnight  courier or by United  States  mail,  postage  prepaid,  to the
addresses and telefacsimile  numbers specified below.  However,  another name,  address and/or
telefacsimile  number may be substituted by the  Seller/Servicer  pursuant to the requirements
of this paragraph 8, or Residential Funding pursuant to an amendment to the Guides.

If to Residential  Funding,  notices must be sent to the appropriate  address or telefacsimile
number specified in the Guides.

If to the Seller/Servicer, notice must be sent to:

        Attention:
        Telefacsimile Number: (_____) _____-_________

JURISDICTION AND VENUE.

        Each of the parties  irrevocably  submits to the  jurisdiction of any state or federal
court located in Hennepin County,  Minnesota,  over any action,  suit or proceeding to enforce
or defend any right under this  Contract or otherwise  arising from any loan sale or servicing
relationship  existing in connection with this Contract,  and each of the parties  irrevocably
agrees  that  all  claims  in  respect  of any  such  action  or  proceeding  may be  heard or
determined  in such  state or  federal  court.  Each of the  parties  irrevocably  waives  the
defense of an  inconvenient  forum to the maintenance of any such action or proceeding and any
other  substantive  or  procedural  rights  or  remedies  it  may  have  with  respect  to the
maintenance  of any such action or  proceeding in any such forum.  Each of the parties  agrees
that a final  judgment  in any  such  action  or  proceeding  shall be  conclusive  and may be
enforced in any other  jurisdiction  by suit on the judgment or in any other  manner  provided
by  law.  Each  of  the  parties  further  agrees  not  to  institute  any  legal  actions  or
proceedings against the other party or any director,  officer,  employee,  attorney,  agent or
property of the other  party,  arising out of or relating to this  Contract in any court other
than as hereinabove specified in this paragraph 9.

MISCELLANEOUS.

        This Contract,  including all documents incorporated by reference herein,  constitutes
the entire  understanding  between the parties  hereto and  supersedes  all other  agreements,
covenants,   representations,   warranties,  understandings  and  communications  between  the
parties,  whether  written or oral,  with  respect to the  transactions  contemplated  by this
Contract.  All paragraph  headings  contained herein are for convenience only and shall not be
construed as part of this  Contract.  Any  provision of this  Contract  that is  prohibited or
unenforceable  in any  jurisdiction  shall,  as to such  jurisdiction,  be  ineffective to the
extent of such prohibition or  unenforceability  without  invalidating the remaining  portions
hereof  or  affecting  the  validity  or   enforceability  of  such  provision  in  any  other
jurisdiction,  and, to this end, the provisions  hereof are severable.  This Contract shall be
governed by, and construed and enforced in accordance  with,  applicable  federal laws and the
laws of the State of Minnesota.





--------------------------------------------------------------------------------


        IN  WITNESS  WHEREOF,   the  duly  authorized  officers  of  the  Seller/Servicer  and
Residential  Funding have  executed this  Seller/Servicer  Contract as of the date first above
written.

ATTEST:                                      SELLER/SERVICER
[Corporate Seal]                             (Name of Seller/Servicer)
By:                                          By:
            (Signature)                                         (Signature)
By:                                          By:
            (Typed Name)                                       (Typed Name)
Title:                                       Title:

-----------------------------------------------------------------------------------------------
-----------------------------------------------------------------------------------------------

ATTEST:                                      RESIDENTIAL FUNDING CORPORATION
[Corporate Seal]
By:                                          By:
            (Signature)                                         (Signature)
By:                                          By:

Title:                                       Title:





--------------------------------------------------------------------------------


                                          EXHIBIT F


                                 FORMS OF REQUEST FOR RELEASE


DATE:
TO:
RE:            REQUEST FOR RELEASE OF DOCUMENTS

In  connection  with the  administration  of the pool of  Mortgage  Loans  held by you for the
referenced pool, we request the release of the Mortgage Loan File described below.

Series Supplement, to the Standard Terms of Pooling and Servicing Agreement,

Dated:
Series#:
Account#:
Pool#:
Loan#:
Borrower Name(s):

Reason for Document Request: (circle one)

        Mortgage Loan Prepaid in Full              Mortgage Loan Repurchased

"We hereby  certify  that all  amounts  received or to be  received  in  connection  with such
payments  which are required to be deposited  have been or will be so deposited as provided in
the Pooling and Servicing Agreement."

Residential Funding Corporation



Authorized Signature
******************************************************************************

TO  CUSTODIAN/TRUSTEE:  Please  acknowledge  this  request,  and  check  off  documents  being
enclosed  with a copy of this form.  You should  retain this form for your files in accordance
with the terms of the Pooling and Servicing Agreement.

Enclosed Documents:   [ ] Promissory Note
                      [ ] Primary Insurance Policy
                      [ ] Mortgage or Deed of Trust
                      [ ] Assignment(s) of Mortgage or Deed of Trust
                      [ ] Title Insurance Policy
                      [ ] Other:

Name:
Title:
Date:






--------------------------------------------------------------------------------


                                         EXHIBIT G-1


                           FORM OF TRANSFER AFFIDAVIT AND AGREEMENT


STATE OF              )
                      ) ss.:
COUNTY OF             )

        [NAME OF OFFICER], being first duly sworn, deposes and says:

1.      That he is [Title of Officer] of [Name of Owner]  (record or  beneficial  owner of the
 Mortgage Pass-Through  Certificates,  Series _______, Class R[-__] (the "Owner")), a [savings
 institution]  [corporation]  duly  organized  and existing  under the laws of [the State of ]
 [the United States], on behalf of which he makes this affidavit and agreement.

2.      That  the  Owner  (i) is not  and  will  not be a  "disqualified  organization"  or an
 electing  large  partnership  as of  [date  of  transfer]  within  the  meaning  of  Sections
 860E(e)(5)  and 775,  respectively,  of the Internal  Revenue  Code of 1986,  as amended (the
 "Code")  or an  electing  large  partnership  under  Section  775(a) of the  Code,  (ii) will
 endeavor  to remain  other than a  disqualified  organization  for so long as it retains  its
 ownership interest in the Class R[-__] Certificates,  and (iii) is acquiring the Class R[-__]
 Certificates  for its own  account  or for the  account  of  another  Owner from which it has
 received an affidavit  and  agreement in  substantially  the same form as this  affidavit and
 agreement.  (For  this  purpose,  a  "disqualified  organization"  means  an  electing  large
 partnership  under  Section  775 of the Code,  the  United  States,  any  state or  political
 subdivision  thereof,  any agency or  instrumentality  of any of the foregoing (other than an
 instrumentality  all of the  activities  of which  are  subject  to tax and,  except  for the
 Federal  Home Loan  Mortgage  Corporation,  a majority  of whose  board of  directors  is not
 selected  by  any  such  governmental  entity)  or  any  foreign  government,   international
 organization or any agency or  instrumentality  of such foreign  government or  organization,
 any rural  electric  or  telephone  cooperative,  or any  organization  (other  than  certain
 farmers'  cooperatives)  that is  generally  exempt  from  federal  income  tax  unless  such
 organization is subject to the tax on unrelated business taxable income).

3.      That the Owner is aware (i) of the tax that  would be imposed  on  transfers  of Class
 R[-__] Certificates to disqualified  organizations or electing large partnerships,  under the
 Code, that applies to all transfers of Class R[-__]  Certificates  after March 31, 1988; (ii)
 that such tax would be on the  transferor  (or,  with respect to transfers to electing  large
 partnerships,  on each such  partnership),  or, if such  transfer is through an agent  (which
 person  includes a broker,  nominee or middleman)  for a  disqualified  organization,  on the
 agent;  (iii)  that the person  (other  than with  respect to  transfers  to  electing  large
 partnerships)  otherwise liable for the tax shall be relieved of liability for the tax if the
 transferee  furnishes to such person an affidavit  that the  transferee is not a disqualified
 organization  and, at the time of transfer,  such person does not have actual  knowledge that
 the  affidavit is false;  and (iv) that the Class  R[-__]  Certificates  may be  "noneconomic
 residual interests" within the meaning of Treasury  regulations  promulgated  pursuant to the
 Code and that the  transferor of a noneconomic  residual  interest will remain liable for any
 taxes  due with  respect  to the  income on such  residual  interest,  unless no  significant
 purpose of the transfer was to impede the assessment or collection of tax.

4.      That the Owner is aware of the tax imposed on a  "pass-through  entity"  holding Class
 R[-__]  Certificates if either the pass-through entity is an electing large partnership under
 Section 775 of the Code or if at any time during the taxable year of the pass-through  entity
 a  disqualified  organization  is the record holder of an interest in such entity.  (For this
 purpose,  a "pass through  entity"  includes a regulated  investment  company,  a real estate
 investment  trust or  common  trust  fund,  a  partnership,  trust  or  estate,  and  certain
 cooperatives.)

5.      The  Owner  is  either  (i) a  citizen  or  resident  of  the  United  States,  (ii) a
 corporation,  partnership or other entity treated as a corporation or a partnership  for U.S.
 federal  income tax  purposes  and  created or  organized  in or under the laws of the United
 States,  any state thereof or the District of Columbia (other than a partnership  that is not
 treated as a United  States  person  under any  applicable  Treasury  regulations),  (iii) an
 estate  that is  described  in Section  7701(a)(30)(D)  of the Code,  or (iv) a trust that is
 described in Section 7701(a)(30)(E) of the Code.

6.      The  Owner  hereby  agrees  that it will  not  cause  income  from  the  Class  R[-__]
 Certificates to be attributable to a foreign  permanent  establishment  or fixed base (within
 the  meaning of an  applicable  income tax  treaty)  of the Owner of  another  United  States
 taxpayer.

7.      That the Owner is aware that the Trustee  will not  register the transfer of any Class
 R[- __]  Certificates  unless the transferee,  or the transferee's  agent,  delivers to it an
 affidavit  and  agreement,  among  other  things,  in  substantially  the  same  form as this
 affidavit and  agreement.  The Owner  expressly  agrees that it will not  consummate any such
 transfer if it knows or believes that any of the representations  contained in such affidavit
 and agreement are false.

8.      That the  Owner  has  reviewed  the  restrictions  set  forth on the face of the Class
 R[-__]  Certificates  and the  provisions  of Section  5.02(f) of the Pooling  and  Servicing
 Agreement  under  which the Class  R[-__]  Certificates  were issued (in  particular,  clause
 (iii)(A) and (iii)(B) of Section 5.02(f) which  authorize the Trustee to deliver  payments to
 a person other than the Owner and negotiate a mandatory  sale by the Trustee in the event the
 Owner holds such  Certificates in violation of Section  5.02(f)).  The Owner expressly agrees
 to be bound by and to comply with such restrictions and provisions.

9.      That the Owner consents to any additional  restrictions or arrangements  that shall be
 deemed  necessary  upon advice of counsel to  constitute a reasonable  arrangement  to ensure
 that the Class R[-__]  Certificates will only be owned,  directly or indirectly,  by an Owner
 that is not a disqualified organization.

10.     The Owner's Taxpayer Identification Number is ________________.

11.     This  affidavit and agreement  relates only to the Class R[-__]  Certificates  held by
 the  Owner  and  not to any  other  holder  of  the  Class  R[-__]  Certificates.  The  Owner
 understands  that  the  liabilities   described  herein  relate  only  to  the  Class  R[-__]
 Certificates.

12.     That no purpose  of the Owner  relating  to the  transfer  of any of the Class  R[-__]
 Certificates  by the Owner is or will be to impede the  assessment  or collection of any tax;
 in making  this  representation,  the Owner  warrants  that the  Owner is  familiar  with (i)
 Treasury Regulation Section  1.860E-1(c) and recent amendments thereto,  effective as of July
 19,  2002,  and  (ii)  the  preamble  describing  the  adoption  of the  amendments  to  such
 regulation, which is attached hereto as Exhibit 1.

13.     That the Owner has no present  knowledge or expectation  that it will be unable to pay
 any United  States taxes owed by it so long as any of the  Certificates  remain  outstanding.
 In this regard,  the Owner hereby  represents  to and for the benefit of the person from whom
 it acquired the Class R[-__]  Certificate that the Owner intends to pay taxes associated with
 holding such Class R[- __]  Certificate as they become due, fully  understanding  that it may
 incur tax liabilities in excess of any cash flows generated by the Class R[-__] Certificate.

14.     That the Owner has no present  knowledge or expectation  that it will become insolvent
 or subject to a bankruptcy  proceeding  for so long as any of the Class  R[-__]  Certificates
 remain outstanding.

15.     (a)    The  Owner  is not an  employee  benefit  plan or  other  plan  subject  to the
 prohibited  transaction provisions of the Employee Retirement Income Security Act of 1974, as
 amended  ("ERISA"),  or Section 4975 of the Code (each, a "Plan"),  or any Person (including,
 without  limitation,  an insurance  company  investing  its general  accounts,  an investment
 manager,  a named  fiduciary or a trustee of any Plan) who is using "plan assets," within the
 meaning of the U.S. Department of Labor regulation promulgated at 29 C.F.R.ss.2510.3-101,  of
 any Plan (each, a "Plan Investor") to effect such acquisition; or

(b)     The Owner has  provided  the  Trustee,  the  Company and the Master  Servicer  with an
opinion of counsel  acceptable to and in form and substance  satisfactory to the Trustee,  the
Company and the Master  Servicer to the effect that the purchase  and holding of  Certificates
is  permissible  under  applicable  law,  will not  constitute  or  result  in any  non-exempt
prohibited  transaction  under Section 406 of ERISA or Section 4975 of the Code (or comparable
provisions  of any  subsequent  enactments)  and will not subject the Trustee,  the Company or
the Master  Servicer to any  obligation or liability  (including  obligations  or  liabilities
under ERISA or Section  4975 of the Code) in addition to those  undertaken  in the Pooling and
Servicing  Agreement,  which  opinion of counsel  shall not be an expense of the Trustee,  the
Company or the Master Servicer.

        In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants
with,  the Company,  the Trustee and the Master  Servicer that the Purchaser will not transfer
such  Certificates  to  any  transferee  unless such transferee  meets  the  requirements set
forth in either (a) or (b) above.

        Capitalized  terms used but not defined herein shall have the meanings assigned in the
Pooling and Servicing Agreement.





--------------------------------------------------------------------------------


        IN WITNESS  WHEREOF,  the Owner has  caused  this  instrument  to be  executed  on its
behalf,  pursuant to the  authority of its Board of  Directors,  by its [Title of Officer] and
its corporate seal to be hereunto attached,  attested by its [Assistant]  Secretary,  this day
of _____,___ 200__.

                                            [NAME OF OWNER]


                                            By:...............................................
                                            [Name of Officer]
                                            [Title of Officer]
[Corporate Seal]

ATTEST:

        .......
[Assistant] Secretary

        Personally  appeared before me the above-named  [Name of Officer],  known or proved to
me to be the same  person  who  executed  the  foregoing  instrument  and to be the  [Title of
Officer] of the Owner,  and  acknowledged  to me that he executed the same as his free act and
deed and the free act and deed of the Owner.

        Subscribed and sworn before me this ___ day of ________, 200 __.

                                            NOTARY PUBLIC

                                            COUNTY OF.........................................

                                            STATE OF..........................................

                                            My Commission expires the __ day of _____, 20__.






--------------------------------------------------------------------------------


                                          EXHIBIT 1


DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98

Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

-----------------------------------------------------------------------

SUMMARY: This document contains final regulations relating to safe harbor transfers of
noneconomic residual interests in real estate mortgage investment conduits (REMICs).  The
final regulations provide additional limitations on the circumstances under which
transferors may claim safe harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.  Applicability Date:
For dates of applicability, see Sec. 1.860E-(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940 (not a toll-free
number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

        The  collection  of  information  in this final rule has been  reviewed  and,  pending
receipt and  evaluation of public  comments,  approved by the Office of Management  and Budget
(OMB) under 44 U.S.C. 3507 and assigned control number 1545-1675.

        The  collection of  information  in this  regulation is in Sec.  1.860E  -1(c)(5)(ii).
This  information  is required to enable the IRS to verify that a taxpayer is  complying  with
the  conditions  of this  regulation.  The  collection  of  information  is  mandatory  and is
required.  Otherwise,  the taxpayer  will not receive the benefit of safe harbor  treatment as
provided  in the  regulation.  The likely  respondents  are  businesses  and other  for-profit
institutions.

        Comments on the collection of  information  should be sent to the Office of Management
and Budget,  Attn: Desk Officer for the Department of the Treasury,  Office of Information and
Regulatory  Affairs,  Washington,  DC,  20503,  with copies to the Internal  Revenue  Service,
Attn: IRS Reports Clearance  Officer,  W:CAR:MP:FP:S,  Washington,  DC 20224.  Comments on the
collection  of   information   should  be  received  by  September  17,  2002.   Comments  are
specifically requested concerning:

        Whether the collection of  information is necessary for the proper  performance of the
functions  of the  Internal  Revenue  Service,  including  whether the  information  will have
practical utility;

        The accuracy of the estimated  burden  associated  with the  collection of information
(see below);

        How the  quality,  utility,  and clarity of the  information  to be  collected  may be
enhanced;

        How the burden of complying  with the  collection  of  information  may be  minimized,
including  through  the  application  of  automated  collection  techniques  or other forms of
information technology; and

        Estimates  of capital  or  start-up  costs and costs of  operation,  maintenance,  and
purchase of service to provide information.

        An agency may not  conduct or sponsor,  and a person is not  required to respond to, a
collection of  information  unless it displays a valid control  number  assigned by the Office
of Management and Budget.

        The  estimated  total  annual  reporting  burden is 470 hours,  based on an  estimated
number of  respondents  of 470 and an estimated  average annual burden hours per respondent of
one hour.

        Books or records  relating to a collection of information  must be retained as long as
their  contents  may become  material  in the  administration  of any  internal  revenue  law.
Generally,  tax returns and tax return information are confidential,  as required by 26 U.S.C.
6103.

Background

        This document contains final regulations  regarding the proposed  amendments to 26 CFR
part 1 under section 860E of the Internal  Revenue Code (Code).  The  regulations  provide the
circumstances  under which a transferor of a noneconomic  REMIC residual  interest meeting the
investigation  and  representation  requirements  may  avail  itself  of the  safe  harbor  by
satisfying either the formula test or the asset test.

        Final  regulations  governing  REMICs,  issued in 1992,  contain  rules  governing the
transfer of noneconomic  REMIC  residual  interests.  In general,  a transfer of a noneconomic
residual  interest  is  disregarded  for all tax  purposes  if a  significant  purpose  of the
transfer is to

[[Page 47452]]

enable the  transferor  to impede the  assessment  or  collection  of tax. A purpose to impede
the  assessment or collection of tax (a wrongful  purpose)  exists if the  transferor,  at the
time of the  transfer,  either  knew or  should  have  known  that  the  transferee  would  be
unwilling or unable to pay taxes due on its share of the REMIC's taxable income.

        Under a safe  harbor,  the  transferor  of a REMIC  noneconomic  residual  interest is
presumed  not to  have  a  wrongful  purpose  if  two  requirements  are  satisfied:  (1)  the
transferor  conducts a reasonable  investigation of the transferee's  financial condition (the
investigation  requirement);  and  (2)  the  transferor  secures  a  representation  from  the
transferee to the effect that the transferee  understands the tax obligations  associated with
holding a residual interest and intends to pay those taxes (the representation requirement).

        The IRS and  Treasury  have  been  concerned  that  some  transferors  of  noneconomic
residual  interests claim they satisfy the safe harbor even in situations  where the economics
of the  transfer  clearly  indicate  the  transferee  is  unwilling  or  unable to pay the tax
associated  with  holding  the  interest.  For this  reason,  on  February  7,  2000,  the IRS
published   in  the  Federal   Register   (65  FR  5807)  a  notice  of  proposed   rulemaking
(REG-100276-97;  REG-122450-98)  designed to clarify  the safe  harbor by adding the  "formula
test,"  an  economic  test.  The  proposed   regulation  provides  that  the  safe  harbor  is
unavailable  unless the present  value of the  anticipated  tax  liabilities  associated  with
holding  the  residual  interest  does not  exceed the sum of:  (1) The  present  value of any
consideration  given to the  transferee to acquire the interest;  (2) the present value of the
expected future  distributions  on the interest;  and (3) the present value of the anticipated
tax savings associated with holding the interest as the REMIC generates losses.

        In January 2001,  the IRS published  Rev. Proc.  2001-12  (2001-3  I.R.B.  335) to set
forth an  alternative  safe harbor  that  taxpayers  could use while the IRS and the  Treasury
considered  comments on the proposed  regulations.  Under the  alternative  safe harbor,  if a
transferor  meets the  investigation  requirement and the  representation  requirement but the
transfer  fails to meet the formula  test,  the  transferor  may invoke the safe harbor if the
transferee  meets a two-prong  test (the asset test). A transferee  generally  meets the first
prong of this test if,  at the time of the  transfer,  and in each of the two years  preceding
the year of transfer,  the  transferee's  gross assets  exceed $100 million and its net assets
exceed $10  million.  A  transferee  generally  meets the second prong of this test if it is a
domestic,  taxable  corporation  and agrees in writing  not to  transfer  the  interest to any
person other than another domestic,  taxable  corporation that also satisfies the requirements
of the asset test.  A transferor  cannot rely on the asset test if the  transferor  knows,  or
has reason to know,  that the transferee  will not comply with its written  agreement to limit
the restrictions on subsequent transfers of the residual interest.

        Rev. Proc.  2001-12  provides that the asset test fails to be satisfied in the case of
a  transfer  or  assignment  of a  noneconomic  residual  interest  to a foreign  branch of an
otherwise eligible  transferee.  If such a transfer or assignment were permitted,  a corporate
taxpayer  might seek to claim that the  provisions  of an  applicable  income tax treaty would
resource excess  inclusion  income as foreign source income,  and that, as a consequence,  any
U.S. tax  liability  attributable  to the excess  inclusion  income could be offset by foreign
tax credits.  Such a claim would impede the  assessment  or  collection  of U.S. tax on excess
inclusion income,  contrary to the congressional  purpose of assuring that such income will be
taxable in all events.  See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the Code.

        The Treasury and the IRS have learned that certain taxpayers transferring  noneconomic
residual  interests to foreign  branches have  attempted to rely on the formula test to obtain
safe harbor  treatment  in an effort to impede the  assessment  or  collection  of U.S. tax on
excess inclusion  income.  Accordingly,  the final  regulations  provide that if a noneconomic
residual  interest is  transferred  to a foreign  permanent  establishment  or fixed base of a
U.S.  taxpayer,  the transfer is not eligible for safe harbor treatment under either the asset
test or the formula test.  The final  regulations  also require a transferee to represent that
it will not cause  income  from the  noneconomic  residual  interest to be  attributable  to a
foreign permanent establishment or fixed base.

        Section  1.860E-1(c)(8)  provides  computational  rules  that a  taxpayer  may  use to
qualify for safe harbor  status under the formula  test.  Section  1.860E-1(c)(8)(i)  provides
that  the  transferee  is  presumed  to pay tax at a rate  equal  to the  highest  rate of tax
specified in  section 11(b).  Some  commentators  were  concerned  that this  presumed rate of
taxation was too high  because it does not take into  consideration  taxpayers  subject to the
alternative  minimum tax rate.  In light of the comments  received,  this  provision  has been
amended in the final  regulations  to allow  certain  transferees  that compute  their taxable
income  using  the  alternative  minimum  tax  rate to use the  alternative  minimum  tax rate
applicable to corporations.

        Additionally,  Sec.  1.860E-1(c)(8)(iii)  provides  that  the  present  values  in the
formula  test  are to be  computed  using a  discount  rate  equal to the  applicable  Federal
short-term rate prescribed by section 1274(d).  This is a change from the proposed  regulation
and Rev. Proc.  2001-12.  In those  publications the provision stated that "present values are
computed  using a discount  rate equal to the  applicable  Federal rate  prescribed in section
1274(d)  compounded  semiannually"  and  that  "[a]  lower  discount  rate  may be used if the
transferee  can  demonstrate  that  it  regularly  borrows,  in the  course  of its  trade  or
business,  substantial  funds at such lower rate from an unrelated  third  party." The IRS and
the Treasury  Department have learned that,  based on this provision,  certain  taxpayers have
been  attempting  to use  unrealistically  low or zero  interest  rates to satisfy the formula
test,  frustrating the intent of the test.  Furthermore,  the Treasury  Department and the IRS
believe that a rule  allowing  for a rate other than a rate based on an objective  index would
add  unnecessary  complexity  to the  safe  harbor.  As a  result,  the  rule in the  proposed
regulations  that permits a transferee to use a lower  discount  rate, if the  transferee  can
demonstrate that it regularly  borrows  substantial  funds at such lower rate, is not included
in the  final  regulations;  and the  Federal  short-term  rate has been  substituted  for the
applicable  Federal rate. To simplify  taxpayers'  computations,  the final  regulations allow
use of any of the published  short-term  rates,  provided that the present values are computed
with a  corresponding  period of  compounding.  With the exception of the provisions  relating
to transfers to foreign  branches,  these changes  generally  have the proposed  applicability
date of February 4, 2000,  but  taxpayers  may choose to apply the  interest  rate formula set
forth in the  proposed  regulation  and Rev.  Proc.  2001-12 for  transfers  occurring  before
August 19, 2002.

 [[Page 47453]]

Effect on Other Documents

        Rev.  Proc.  2001-12  (2001-3  I.R.B.  335) is obsolete for  transfers of  noneconomic
residual interests in REMICs occurring on or after August 19, 2002.
Special Analyses

        It is hereby  certified that these  regulations  will not have a significant  economic
impact on a substantial  number of small  entities.  This  certification  is based on the fact
that it is unlikely  that a  substantial  number of small  entities  will hold REMIC  residual
interests.  Therefore,  a Regulatory  Flexibility  Analysis under the  Regulatory  Flexibility
Act (5  U.S.C.  chapter  6) is not  required.  It  has  been  determined  that  this  Treasury
decision  is not a  significant  regulatory  action  as  defined  in  Executive  Order  12866.
Therefore,  a  regulatory  assessment  is not  required.  It also  has  been  determined  that
sections  553(b) and 553(d) of the  Administrative  Procedure Act (5 U.S.C.  chapter 5) do not
apply to these regulations.

Drafting Information

        The principal  author of these  regulations  is Courtney  Shepardson.  However,  other
personnel from the IRS and Treasury Department participated in their development.

List of Subjects

26 CFR Part 1

        Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

        Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

        Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

        Paragraph 1.  The authority citation for part 1 continues to read in part as follows:

        Authority: 26 U.S.C. 7805 * * *






--------------------------------------------------------------------------------

                                         EXHIBIT G-2


                                FORM OF TRANSFEROR CERTIFICATE


__________ , 20__

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

[Trustee]

Attention: Residential Funding Corporation Series _______

               Re:    Mortgage Pass-Through Certificates,
                      Series ________, Class R[-__]

Ladies and Gentlemen:

        This letter is delivered to you in  connection  with the transfer by  ________________
(the  "Seller")  to   _____________________   (the  "Purchaser")  of  $______________  Initial
Certificate Principal Balance of Mortgage Pass-Through  Certificates,  Series ________,  Class
R[-__] (the  "Certificates"),  pursuant to Section 5.02 of the Series Supplement,  dated as of
________________,  to the  Standard  Terms of  Pooling  and  Servicing  Agreement  dated as of
________________  (together,  the "Pooling and Servicing Agreement") among Residential Funding
Mortgage Securities I, Inc., as seller (the "Company"),  Residential Funding  Corporation,  as
master servicer,  and __________,  as trustee (the  "Trustee").  All terms used herein and not
otherwise  defined shall have the meanings set forth in the Pooling and  Servicing  Agreement.
The Seller hereby  certifies,  represents and warrants to, and covenants with, the Company and
the Trustee that:

1.      No purpose of the Seller  relating to the transfer of the Certificate by the Seller to
 the Purchaser is or will be to impede the assessment or collection of any tax.

2.      The Seller  understands that the Purchaser has delivered to the Trustee and the Master
 Servicer  a  transfer  affidavit  and  agreement  in the form  attached  to the  Pooling  and
 Servicing  Agreement  as  Exhibit  G-1.  The  Seller  does  not  know  or  believe  that  any
 representation contained therein is false.

3.      The Seller has at the time of the  transfer  conducted a reasonable  investigation  of
 the financial  condition of the Purchaser as  contemplated  by Treasury  Regulations  Section
 1.860E-1(c)(4)(i) and, as a result of that investigation,  the Seller has determined that the
 Purchaser  has  historically  paid its debts as they become due and has found no  significant
 evidence to indicate  that the  Purchaser  will not  continue to pay its debts as they become
 due in the future.  The Seller  understands  that the transfer of a Class R[-__]  Certificate
 may not be respected  for United  States  income tax purposes (and the Seller may continue to
 be liable  for  United  States  income  taxes  associated  therewith)  unless  the Seller has
 conducted such an investigation.

4.      The Seller has no actual  knowledge that the proposed  Transferee is not both a United
 States Person and a Permitted Transferee.

                                            Very truly yours,

                                            (Seller)


                                            By:...............................................
                                            Name:
                                            Title:





--------------------------------------------------------------------------------

                                           EXHIBIT H


                            FORM OF INVESTOR REPRESENTATION LETTER


______________ , 20___

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

[Trustee]

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

Attention:  Residential Funding Corporation Series ________

               RE:    Mortgage Pass-Through Certificates,
                      Series ________, [Class B- ]

Ladies and Gentlemen:

        _________________-  (the "Purchaser") intends to purchase from  _________________ (the
"Seller")  $_____________  Initial  Certificate  Principal  Balance of  Mortgage  Pass-Through
Certificates,  Series  ________,  Class (the  "Certificates"),  issued  pursuant to the Series
Supplement,  dated as of  ________________,  to the  Standard  Terms of Pooling and  Servicing
Agreement  dated as of  ________________  (together,  the "Pooling and  Servicing  Agreement")
among   Residential   Funding  Mortgage   Securities  I,  Inc.,  as  seller  (the  "Company"),
Residential   Funding   Corporation,   as  master  servicer  (the  "Master   Servicer"),   and
_____________,  as trustee (the  "Trustee").  All terms used herein and not otherwise  defined
shall have the  meanings  set forth in the  Pooling and  Servicing  Agreement.  The  Purchaser
hereby  certifies,  represents and warrants to, and covenants  with, the Company,  the Trustee
and the Master Servicer that:

1.      The  Purchaser  understands  that (a) the  Certificates  have not been and will not be
 registered  or  qualified  under the  Securities  Act of 1933,  as amended (the "Act") or any
 state  securities  law,  (b) the  Company is not  required  to so  register  or  qualify  the
 Certificates,  (c) the Certificates  may be resold only if registered and qualified  pursuant
 to the  provisions  of the Act or any state  securities  law,  or if an  exemption  from such
 registration  and  qualification  is  available,  (d) the  Pooling  and  Servicing  Agreement
 contains  restrictions  regarding the transfer of the  Certificates  and (e) the Certificates
 will bear a legend to the foregoing effect.

2.      The Purchaser is acquiring the  Certificates  for its own account for investment  only
 and not with a view to or for sale in connection with any distribution  thereof in any manner
 that would violate the Act or any applicable state securities laws.

3.      The Purchaser is (a) a substantial,  sophisticated  institutional investor having such
 knowledge and  experience  in financial and business  matters,  and, in  particular,  in such
 matters  related  to  securities  similar  to the  Certificates,  such that it is  capable of
 evaluating  the  merits and risks of  investment  in the  Certificates,  (b) able to bear the
 economic risks of such an investment and (c) an "accredited  investor"  within the meaning of
 Rule 501(a) promulgated pursuant to the Act.

4.      The Purchaser has been  furnished  with,  and has had an  opportunity to review (a) [a
 copy  of  the  Private  Placement  Memorandum,  dated  ___________,  20___,  relating  to the
 Certificates  (b)] a copy of the  Pooling  and  Servicing  Agreement  and [b] [c] such  other
 information  concerning  the  Certificates,  the  Mortgage  Loans and the Company as has been
 requested by the Purchaser from the Company or the Seller and is relevant to the  Purchaser's
 decision to purchase the  Certificates.  The  Purchaser  has had any  questions  arising from
 such review answered by the Company or the Seller to the  satisfaction of the Purchaser.  [If
 the  Purchaser  did not  purchase the  Certificates  from the Seller in  connection  with the
 initial  distribution  of the  Certificates  and  was  provided  with a copy  of the  Private
 Placement  Memorandum (the "Memorandum")  relating to the original sale (the "Original Sale")
 of the  Certificates  by the Company,  the Purchaser  acknowledges  that such  Memorandum was
 provided to it by the Seller,  that the Memorandum was prepared by the Company solely for use
 in connection  with the Original Sale and the Company did not participate in or facilitate in
 any way the purchase of the Certificates by the Purchaser from the Seller,  and the Purchaser
 agrees  that it will look  solely to the Seller and not to the  Company  with  respect to any
 damage, liability,  claim or expense arising out of, resulting from or in connection with (a)
 error or omission,  or alleged  error or omission,  contained in the  Memorandum,  or (b) any
 information, development or event arising after the date of the Memorandum.]

5.      The  Purchaser  has not and will not nor has it  authorized  or will it authorize  any
 person to (a) offer,  pledge,  sell,  dispose of or otherwise  transfer any Certificate,  any
 interest in any  Certificate or any other similar  security to any person in any manner,  (b)
 solicit  any  offer to buy or to  accept a  pledge,  disposition  of  other  transfer  of any
 Certificate,  any interest in any  Certificate or any other similar  security from any person
 in any manner,  (c)  otherwise  approach or negotiate  with respect to any  Certificate,  any
 interest in any Certificate or any other similar security with any person in any manner,  (d)
 make any general  solicitation by means of general  advertising or in any other manner or (e)
 take  any  other  action,  that (as to any of (a)  through  (e)  above)  would  constitute  a
 distribution  of any  Certificate  under the Act,  that would render the  disposition  of any
 Certificate  a violation of Section 5 of the Act or any state  securities  law, or that would
 require  registration  or  qualification  pursuant  thereto.  The Purchaser  will not sell or
 otherwise  transfer any of the Certificates,  except in compliance with the provisions of the
 Pooling and Servicing Agreement.

6.      The Purchaser

(a)     is not an employee  benefit plan or other plan subject to the  prohibited  transaction
provisions of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  or
Section 4975 of the Internal  Revenue Code of 1986, as amended (the "Code")  (each, a "Plan"),
or any Person (including,  without  limitation,  an investment manager, a named fiduciary or a
trustee of any Plan) who is using "plan  assets,"  within the  meaning of the U.S.  Department
of Labor  ("DOL")  regulation  promulgated  at 29 C.F.R.ss. 2510.3-101,  of any Plan (each,  a
"Plan Investor"), to effect such acquisition;

(b)     is an insurance company,  the source of funds used to purchase or hold the Certificate
(or any  interest  therein)  is an  "insurance  company  general  account"  (as defined in DOL
Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and the  conditions set forth in
Sections I and III of PTCE 95-60 have been satisfied; or

(c)     has  provided  the  Trustee,  the Company and the Master  Servicer  with an opinion of
counsel acceptable to and in form and substance  satisfactory to the Trustee,  the Company and
the Master  Servicer  to the effect  that the  purchase  and  holding of the  Certificates  is
permissible  under  applicable  law, will not constitute or result in a non-exempt  prohibited
transaction  under Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions
of any  subsequent  enactments),  and will not subject the Trustee,  the Company or the Master
Servicer to any obligation or liability  (including  obligations or liabilities under ERISA or
Section  4975 of the Code) in  addition  to those  undertaken  in the  Pooling  and  Servicing
Agreement,  which  opinion of counsel  shall not be an expense of the Trustee,  the Company or
the Master Servicer.

        In  addition,  the  Purchaser  hereby  certifies,  represents  and  warrants  to,  and
covenants  with, the Company,  the Trustee and the Master Servicer that the Purchaser will not
transfer such  Certificates to any transferee  unless such transferee  meets the  requirements
set forth in either (a), (b) or (c) above.



                                            Very truly yours,


                                            By:...............................................
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT I


                           FORM OF TRANSFEROR REPRESENTATION LETTER


_________, 20___

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

[Trustee]

Attention:  Residential Funding Corporation Series ________

               Re:    Mortgage Pass-Through Certificates,
                      Series ________, [Class B-]

Ladies and Gentlemen:

        In   connection   with   the   sale  by   ____________________   (the   "Seller")   to
____________________  (the "Purchaser") of  __________________  Initial Certificate  Principal
Balance of Mortgage Pass-Through  Certificates,  Series ________,  Class (the "Certificates"),
issued  pursuant  to the Series  Supplement,  dated as of  ________________,  to the  Standard
Terms  of  Pooling  and  Servicing  Agreement  dated  as of  ________________  (together,  the
"Pooling and Servicing  Agreement") among Residential  Funding Mortgage Securities I, Inc., as
seller (the "Company"),  Residential Funding Corporation,  as master servicer, and __________,
as trustee (the  "Trustee").  The Seller  hereby  certifies,  represents  and warrants to, and
covenants with, the Company and the Trustee that:

        Neither the Seller nor anyone  acting on its behalf has (a)  offered,  pledged,  sold,
disposed of or otherwise  transferred any Certificate,  any interest in any Certificate or any
other similar  security to any person in any manner,  (b) has solicited any offer to buy or to
accept a pledge,  disposition  or other  transfer  of any  Certificate,  any  interest  in any
Certificate  or any other similar  security  from any person in any manner,  (c) has otherwise
approached or negotiated with respect to any  Certificate,  any interest in any Certificate or
any  other  similar  security  with  any  person  in any  manner,  (d) has  made  any  general
solicitation  by means of general  advertising  or in any other  manner,  or (e) has taken any
other action,  that (as to any of (a) through (e) above) would  constitute a  distribution  of
the  Certificates  under the  Securities  Act of 1933  (the  "Act"),  that  would  render  the
disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities
law, or that would require  registration or qualification  pursuant  thereto.  The Seller will
not act, in any manner set forth in the foregoing  sentence  with respect to any  Certificate.
The Seller has not and will not sell or  otherwise  transfer any of the  Certificates,  except
in compliance with the provisions of the Pooling and Servicing Agreement.





--------------------------------------------------------------------------------


                                            Very truly yours,

                                           (Seller)


                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT J


                        [FORM OF RULE 144A INVESTMENT REPRESENTATION]


                   Description of Rule 144A Securities, including numbers:

                               _______________________________
                               _______________________________
                               _______________________________
                               _______________________________

        The undersigned  seller, as registered holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

1.      In connection  with such transfer and in accordance  with the  agreements  pursuant to
 which the Rule 144A Securities were issued,  the Seller hereby certifies the following facts:
 Neither the Seller nor anyone acting on its behalf has offered,  transferred,  pledged,  sold
 or otherwise  disposed of the Rule 144A Securities,  any interest in the Rule 144A Securities
 or any other similar security to, or solicited any offer to buy or accept a transfer,  pledge
 or other  disposition of the Rule 144A  Securities,  any interest in the Rule 144A Securities
 or any other similar  security  from, or otherwise  approached or negotiated  with respect to
 the Rule 144A  Securities,  any  interest in the Rule 144A  Securities  or any other  similar
 security  with,  any  person in any  manner,  or made any  general  solicitation  by means of
 general  advertising or in any other manner, or taken any other action, that would constitute
 a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended (the
 "1933 Act"),  or that would render the disposition of the Rule 144A Securities a violation of
 Section 5 of the 1933 Act or require  registration  pursuant thereto, and that the Seller has
 not  offered  the  Rule  144A  Securities  to any  person  other  than the  Buyer or  another
 "qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

2.      The Buyer warrants and represents to, and covenants with, the Seller,  the Trustee and
 the Master Servicer (as defined in the Series Supplement,  dated as of  ________________,  to
 the Standard  Terms of Pooling and  Servicing  Agreement  dated as of  ________________  (the
 "Agreement") among Residential  Funding  Corporation as Master Servicer,  Residential Funding
 Mortgage  Securities  I, Inc. as  depositor  pursuant to Section  5.02 of the  Agreement  and
 __________, as trustee, as follows:

(a)     The Buyer  understands  that the Rule 144A Securities  have not been registered  under
the 1933 Act or the securities laws of any state.

(b)     The Buyer considers itself a substantial,  sophisticated institutional investor having
such  knowledge  and  experience  in  financial  and  business  matters  that it is capable of
evaluating the merits and risks of investment in the Rule 144A Securities.

(c)     The Buyer has been furnished with all  information  regarding the Rule 144A Securities
that it has requested from the Seller, the Trustee or the Servicer.

(d)     Neither the Buyer nor anyone acting on its behalf has offered,  transferred,  pledged,
sold or  otherwise  disposed  of the Rule  144A  Securities,  any  interest  in the Rule  144A
Securities  or any  other  similar  security  to,  or  solicited  any offer to buy or accept a
transfer,  pledge or other  disposition of the Rule 144A Securities,  any interest in the Rule
144A  Securities or any other  similar  security  from, or otherwise  approached or negotiated
with  respect to the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any
other similar  security with, any person in any manner,  or made any general  solicitation  by
means of general  advertising  or in any other manner,  or taken any other action,  that would
constitute  a  distribution  of the Rule  144A  Securities  under  the 1933 Act or that  would
render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act
or require  registration  pursuant thereto,  nor will it act, nor has it authorized or will it
authorize any person to act, in such manner with respect to the Rule 144A Securities.

(e)     The Buyer is a  "qualified  institutional  buyer" as that term is defined in Rule 144A
under  the 1933 Act and has  completed  either of the forms of  certification  to that  effect
attached  hereto as Annex 1 or Annex 2. The Buyer is aware  that the sale to it is being  made
in  reliance  on Rule  144A.  The  Buyer is  acquiring  the Rule 144A  Securities  for its own
account or the accounts of other qualified  institutional  buyers,  understands that such Rule
144A  Securities  may be  resold,  pledged  or  transferred  only (i) to a  person  reasonably
believed to be a qualified  institutional  buyer that purchases for its own account or for the
account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge
or  transfer is being made in reliance  on Rule 144A,  or (ii)  pursuant to another  exemption
from registration under the 1933 Act.

3.      The Buyer

(a)     is not an employee  benefit plan or other plan subject to the  prohibited  transaction
provisions of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  or
Section 4975 of the Internal  Revenue Code of 1986, as amended (the "Code")  (each, a "Plan"),
or any Person (including,  without  limitation,  an investment manager, a named fiduciary or a
trustee of any Plan) who is using "plan  assets,"  within the  meaning of the U.S.  Department
of Labor  ("DOL")  regulation  promulgated  at 29 C.F.R.ss. 2510.3-101,  of any Plan (each,  a
"Plan Investor"), to effect such acquisition; or

(b)     is  an  insurance  company,  the  source  of  funds  used  to  purchase  or  hold  the
Certificates (or any interest  therein) is an "insurance  company general account" (as defined
in DOL Prohibited  Transaction Class Exemption  ("PTCE") 95-60),  and the conditions set forth
in Sections I and III PTCE 95-60 have been satisfied; or

(c)     has  provided  the  Trustee,  the Company and the Master  Servicer  with an opinion of
counsel acceptable to and in form and substance  satisfactory to the Trustee,  the Company and
the Master  Servicer  to the effect  that the  purchase  and  holding of the  Certificates  is
permissible  under applicable law, will not constitute or result in any non-exempt  prohibited
transaction  under Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions
of any  subsequent  enactments)  and will not subject the  Trustee,  the Company or the Master
Servicer to any obligation or liability  (including  obligations or liabilities under ERISA or
Section  4975 of the Code) in  addition  to those  undertaken  in the  Pooling  and  Servicing
Agreement,  which  opinion of counsel  shall not be an expense of the Trustee,  the Company or
the Master Servicer.

4.      This  document  may be  executed  in one or  more  counterparts  and by the  different
 parties hereto on separate counterparts,  each of which, when so executed, shall be deemed to
 be an original; such counterparts, together, shall constitute one and the same document.

        IN WITNESS WHEREOF,  each of the parties has executed this document as of the date set
forth below.

        ____________________________          5.              __________________________
        Print Name of Seller                  6.              Print Name of Buyer
        By:________________________                           By:________________________
        Name:                                 7.              Name:
        Title:                                8.              Title:
        Taxpayer Identification               9.              Taxpayer Identification:
        No.                                   10.             No:
        Date:                                 11.             Date:





--------------------------------------------------------------------------------




                              ANNEX 1 TO EXHIBIT J

            QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
             [For Buyers Other Than Registered Investment Companies]

        The  undersigned  hereby  certifies  as  follows  in  connection  with the  Rule  144A
Investment Representation to which this Certification is attached:

1.      As indicated below, the undersigned is the President,  Chief Financial Officer, Senior
 Vice President or other executive officer of the Buyer.

2.      In connection  with  purchases by the Buyer,  the Buyer is a "qualified  institutional
 buyer" as that term is defined in Rule 144A under the  Securities  Act of 1933 ("Rule  144A")
 because (i) the Buyer owned and/or invested on a discretionary  basis $ in securities (except
 for the  excluded  securities  referred  to below) as of the end of the  Buyer's  most recent
 fiscal year (such amount being  calculated in  accordance  with Rule 144A) and (ii) the Buyer
 satisfies the criteria in the category marked below.

___     Corporation,  etc.  The Buyer is a  corporation  (other than a bank,  savings and loan
association or similar  institution),  Massachusetts or similar  business trust,  partnership,
or charitable organization described in Section 501(c)(3) of the Internal Revenue Code.

___     Bank.  The Buyer (a) is a national  bank or banking  institution  organized  under the
laws  of any  State,  territory  or the  District  of  Columbia,  the  business  of  which  is
substantially  confined  to banking  and is  supervised  by the State or  territorial  banking
commission  or similar  official or is a foreign bank or equivalent  institution,  and (b) has
an audited net worth of at least  $25,000,000 as demonstrated  in its latest annual  financial
statements, a copy of which is attached hereto.

___     Savings and Loan. The Buyer (a) is a savings and loan  association,  building and loan
association,  cooperative  bank,  homestead  association  or  similar  institution,  which  is
supervised  and  examined by a State or Federal  authority  having  supervision  over any such
institutions  or is a foreign savings and loan  association or equivalent  institution and (b)
has an  audited  net  worth of at least  $25,000,000  as  demonstrated  in its  latest  annual
financial statements.

___     Broker-Dealer.  The  Buyer  is a  dealer  registered  pursuant  to  Section  15 of the
Securities Exchange Act of 1934.

___     Insurance  Company.  The Buyer is an insurance  company whose primary and  predominant
business  activity is the writing of  insurance or the  reinsuring  of risks  underwritten  by
insurance  companies and which is subject to  supervision by the insurance  commissioner  or a
similar official or agency of a State or territory or the District of Columbia.

___     State or Local Plan. The Buyer is a plan  established  and maintained by a State,  its
political  subdivisions,  or any  agency  or  instrumentality  of the  State or its  political
subdivisions, for the benefit of its employees.

___     ERISA  Plan.  The Buyer is an employee  benefit  plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974.

___     Investment  Adviser.   The  Buyer  is  an  investment  adviser  registered  under  the
Investment Advisers Act of 1940.

___     SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S. Small
Business  Administration  under Section 301(c) or (d) of the Small Business  Investment Act of
1958.

___     Business  Development  Company. The Buyer is a business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940.

___     Trust  Fund.  The Buyer is a trust fund whose  trustee is a bank or trust  company and
whose  participants  are  exclusively  (a) plans  established  and maintained by a State,  its
political  subdivisions,  or any  agency  or  instrumentality  of the  State or its  political
subdivisions,  for the benefit of its  employees,  or (b)  employee  benefit  plans within the
meaning  of Title I of the  Employee  Retirement  Income  Security  Act of 1974,  but is not a
trust fund that includes as participants individual retirement accounts or H.R.10 plans.

3.      The term  "securities"  as used herein does not include (i) securities of issuers that
 are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
 subscription  by  the  Buyer,  if the  Buyer  is a  dealer,  (iii)  bank  deposit  notes  and
 certificates  of  deposit,  (iv)  loan  participations,   (v)  repurchase  agreements,   (vi)
 securities owned but subject to a repurchase agreement and (vii) currency,  interest rate and
 commodity swaps.

4.      For purposes of determining the aggregate  amount of securities  owned and/or invested
 on a  discretionary  basis by the Buyer,  the Buyer used the cost of such  securities  to the
 Buyer and did not  include any of the  securities  referred  to in the  preceding  paragraph.
 Further,  in determining such aggregate amount, the Buyer may have included  securities owned
 by subsidiaries of the Buyer, but only if such  subsidiaries are consolidated  with the Buyer
 in its  financial  statements  prepared in  accordance  with  generally  accepted  accounting
 principles  and if the  investments  of such  subsidiaries  are  managed  under  the  Buyer's
 direction.  However,  such  securities  were not  included if the Buyer is a  majority-owned,
 consolidated  subsidiary  of  another  enterprise  and the  Buyer is not  itself a  reporting
 company under the Securities Exchange Act of 1934.

5.      The Buyer  acknowledges  that it is familiar with Rule 144A and  understands  that the
 seller to it and other parties related to the  Certificates  are relying and will continue to
 rely on the statements  made herein because one or more sales to the Buyer may be in reliance
 on Rule 144A.

       ____             ____           Will the Buyer be purchasing  the Rule
        Yes              No             144A  Securities  only for the Buyer's
                                        own account?

6.      If the answer to the foregoing  question is "no", the Buyer agrees that, in connection
 with  any  purchase  of  securities  sold to the  Buyer  for  the  account  of a third  party
 (including  any separate  account) in reliance on Rule 144A, the Buyer will only purchase for
 the account of a third party that at the time is a  "qualified  institutional  buyer"  within
 the meaning of Rule 144A.  In  addition,  the Buyer  agrees that the Buyer will not  purchase
 securities  for a third party unless the Buyer has obtained a current  representation  letter
 from such third party or taken other appropriate steps  contemplated by Rule 144A to conclude
 that such third party independently meets the definition of "qualified  institutional  buyer"
 set forth in Rule 144A.

7.      The Buyer will notify each of the parties to which this  certification  is made of any
 changes in the information and conclusions  herein.  Until such notice is given,  the Buyer's
 purchase of Rule 144A Securities will constitute a reaffirmation of this  certification as of
 the date of such purchase.


                                            Print Name of Buyer


                                            By:...............................................
                                            Name:
                                            Title:

                                            Date:.............................................





--------------------------------------------------------------------------------




                              ANNEX 2 TO EXHIBIT J

            QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

              [For Buyers That Are Registered Investment Companies]

        The  undersigned  hereby  certifies  as  follows  in  connection  with the  Rule  144A
Investment Representation to which this Certification is attached:

1.      As indicated  below,  the  undersigned is the President,  Chief  Financial  Officer or
 Senior Vice President of the Buyer or, if the Buyer is a "qualified  institutional  buyer" as
 that term is defined in Rule 144A under the  Securities  Act of 1933  ("Rule  144A")  because
 Buyer is part of a Family of Investment  Companies (as defined below),  is such an officer of
 the Adviser.

2.      In connection with purchases by Buyer, the Buyer is a "qualified  institutional buyer"
 as defined in SEC Rule 144A because (i) the Buyer is an investment  company  registered under
 the  Investment  Company  Act of 1940,  and (ii) as marked  below,  the Buyer  alone,  or the
 Buyer's Family of Investment  Companies,  owned at least  $100,000,000  in securities  (other
 than the  excluded  securities  referred to below) as of the end of the  Buyer's  most recent
 fiscal year. For purposes of determining  the amount of securities  owned by the Buyer or the
 Buyer's Family of Investment Companies, the cost of such securities was used.

        The Buyer  owned $ in  securities  (other  than the  excluded  securities  referred to
below) as of the end of the Buyer's most recent  fiscal year (such amount being  calculated in
accordance with Rule 144A).

        The Buyer is part of a Family of Investment  Companies  which owned in the aggregate $
in  securities  (other than the  excluded  securities  referred to below) as of the end of the
Buyer's most recent fiscal year (such amount being calculated in accordance with Rule 144A).

3.      The term "Family of Investment  Companies" as used herein means two or more registered
 investment  companies (or series thereof) that have the same investment adviser or investment
 advisers that are  affiliated (by virtue of being  majority  owned  subsidiaries  of the same
 parent or because one investment adviser is a majority owned subsidiary of the other).

4.      The term  "securities"  as used herein does not include (i) securities of issuers that
 are  affiliated  with the Buyer or are part of the Buyer's  Family of  Investment  Companies,
 (ii) bank  deposit  notes and  certificates  of  deposit,  (iii)  loan  participations,  (iv)
 repurchase  agreements,  (v) securities owned but subject to a repurchase  agreement and (vi)
 currency, interest rate and commodity swaps.

5.      The Buyer is  familiar  with Rule 144A and  understands  that each of the  parties  to
 which this  certification  is made are  relying and will  continue to rely on the  statements
 made  herein  because  one or more sales to the Buyer will be in  reliance  on Rule 144A.  In
 addition, the Buyer will only purchase for the Buyer's own account.

6.      The undersigned  will notify each of the parties to which this  certification  is made
 of any changes in the  information  and conclusions  herein.  Until such notice,  the Buyer's
 purchase of Rule 144A Securities will constitute a  reaffirmation  of this  certification  by
 the undersigned as of the date of such purchase.

                                            Print Name of Buyer


                                            By:
                                            Name:
                                            Title:



                                            IF AN ADVISOR:

                                            Print Name of Buyer
                                            Date:.............................................





--------------------------------------------------------------------------------


                                          EXHIBIT K


                         [TEXT OF AMENDMENT TO POOLING AND SERVICING
                            AGREEMENT PURSUANT TO SECTION 11.01(E)
                                    FOR ALIMITED GUARANTY]


                                         ARTICLE XII
                   SUBORDINATE CERTIFICATE LOSS COVERAGE; LIMITED GUARANTY

        Section 12.01.  Subordinate  Certificate Loss Coverage;  Limited Guaranty. (a) Subject
to  subsection  (c)  below,  prior  to the  later  of the  third  Business  Day  prior to each
Distribution  Date or the related  Determination  Date, the Master  Servicer  shall  determine
whether it or any  Sub-Servicer  will be  entitled  to any  reimbursement  pursuant to Section
4.02(a) on such  Distribution  Date for Advances or  Sub-Servicer  Advances  previously  made,
(which  will not be  Advances  or  Sub-Servicer  Advances  that  were  made  with  respect  to
delinquencies  which were subsequently  determined to be Excess Special Hazard Losses,  Excess
Fraud  Losses,  Excess  Bankruptcy  Losses or  Extraordinary  Losses)  and,  if so, the Master
Servicer  shall demand  payment from  Residential  Funding of an amount equal to the amount of
any Advances or Sub-Servicer  Advances  reimbursed  pursuant to Section 4.02(a), to the extent
such  Advances or  Sub-Servicer  Advances have not been included in the amount of the Realized
Loss  in  the  related   Mortgage  Loan,  and  shall  distribute  the  same  to  the  Class  B
Certificateholders  in the same manner as if such amount  were to be  distributed  pursuant to
Section 4.02(a).

        (b)....Subject to subsection  (c) below,  prior to the later of the third Business Day
prior to each Distribution Date or the related  Determination  Date, the Master Servicer shall
determine  whether any  Realized  Losses  (other than Excess  Special  Hazard  Losses,  Excess
Bankruptcy  Losses,  Excess  Fraud Losses and  Extraordinary  Losses) will be allocated to the
Class B  Certificates  on such  Distribution  Date pursuant to Section  4.05,  and, if so, the
Master Servicer shall demand payment from  Residential  Funding of the amount of such Realized
Loss and shall  distribute  the same to the Class B  Certificateholders  in the same manner as
if such amount were to be distributed  pursuant to Section 4.02(a);  provided,  however,  that
the amount of such  demand in respect  of any  Distribution  Date shall in no event be greater
than the sum of (i) the  additional  amount of Accrued  Certificate  Interest  that would have
been paid for the  Class B  Certificateholders  on such  Distribution  Date had such  Realized
Loss or  Losses  not  occurred  plus  (ii) the  amount  of the  reduction  in the  Certificate
Principal  Balances  of the  Class  B  Certificates  on  such  Distribution  Date  due to such
Realized Loss or Losses.  Notwithstanding  such payment,  such Realized Losses shall be deemed
to have been borne by the  Certificateholders  for purposes of Section  4.05.  Excess  Special
Hazard  Losses,  Excess  Fraud  Losses,  Excess  Bankruptcy  Losses and  Extraordinary  Losses
allocated  to the Class B  Certificates  will not be  covered by the  Subordinate  Certificate
Loss Obligation.

        (c)....Demands for payments  pursuant to this Section shall be made prior to the later
of the third Business Day prior to each  Distribution Date or the related  Determination  Date
by the Master  Servicer with written  notice  thereof to the Trustee.  The maximum amount that
Residential  Funding  shall be required to pay  pursuant to this  Section on any  Distribution
Date (the  "Amount  Available")  shall be equal to the  lesser of (X) minus the sum of (i) all
previous  payments  made under  subsections  (a) and (b)  hereof and (ii) all draws  under the
Limited  Guaranty made in lieu of such payments as described  below in subsection  (d) and (Y)
the then  outstanding  Certificate  Principal  Balances of the Class B  Certificates,  or such
lower  amount  as  may  be  established  pursuant  to  Section  12.02.  Residential  Funding's
obligations  as  described  in  this  Section  are  referred  to  herein  as the  "Subordinate
Certificate Loss Obligation."

        (d)....The Trustee will promptly notify General Motors  Acceptance  Corporation of any
failure of  Residential  Funding  to make any  payments  hereunder  and shall  demand  payment
pursuant  to the  limited  guaranty  (the  "Limited  Guaranty"),  executed  by General  Motors
Acceptance  Corporation,  of  Residential  Funding's  obligation to make payments  pursuant to
this  Section,  in an amount  equal to the  lesser of (i) the Amount  Available  and (ii) such
required  payments,  by delivering to General Motors  Acceptance  Corporation a written demand
for  payment  by  wire  transfer,  not  later  than  the  second  Business  Day  prior  to the
Distribution Date for such month, with a copy to the Master Servicer.

        (e)....All payments made by  Residential  Funding  pursuant to this Section or amounts
paid under the Limited Guaranty shall be deposited  directly in the Certificate  Account,  for
distribution on the Distribution Date for such month to the Class B Certificateholders.

        (f)....The Company shall have the option,  in its sole  discretion,  to substitute for
either  or both  of the  Limited  Guaranty  or the  Subordinate  Certificate  Loss  Obligation
another  instrument in the form of a corporate  guaranty,  an irrevocable  letter of credit, a
surety bond,  insurance policy or similar instrument or a reserve fund;  provided that (i) the
Company  obtains  (subject  to the  provisions  of  Section  10.01(f)  as if the  Company  was
substituted  for the Master  Servicer solely for the purposes of such provision) an Opinion of
Counsel  (which need not be an opinion of  Independent  counsel) to the effect that  obtaining
such substitute  corporate  guaranty,  irrevocable  letter of credit,  surety bond,  insurance
policy or similar  instrument  or reserve fund will not cause either (a) any federal tax to be
imposed  on the  Trust  Fund,  including  without  limitation,  any  federal  tax  imposed  on
"prohibited  transactions" under Section  860(F)(a)(1) of the Code or on "contributions  after
the startup  date"  under  Section  860(G)(d)(1)  of the Code or (b) the Trust Fund to fail to
qualify  as a REMIC  at any  time  that  any  Certificate  is  outstanding,  and  (ii) no such
substitution  shall  be made  unless  (A)  the  substitute  Limited  Guaranty  or  Subordinate
Certificate  Loss  Obligation is for an initial  amount not less than the then current  Amount
Available  and  contains  provisions  that  are in all  material  respects  equivalent  to the
original  Limited  Guaranty or Subordinate  Certificate  Loss  Obligation  (including  that no
portion of the fees,  reimbursements  or other  obligations  under any such instrument will be
borne  by the  Trust  Fund),  (B)  the  long  term  debt  obligations  of any  obligor  of any
substitute  Limited  Guaranty or Subordinate  Certificate Loss Obligation (if not supported by
the  Limited  Guaranty)  shall be rated at least the lesser of (a) the rating of the long term
debt  obligations of General Motors  Acceptance  Corporation as of the date of issuance of the
Limited  Guaranty  and (b) the  rating of the long term debt  obligations  of  General  Motors
Acceptance  Corporation at the date of such  substitution  and (C) the Company obtains written
confirmation  from each  nationally  recognized  credit  rating  agency that rated the Class B
Certificates at the request of the Company that such  substitution  shall not lower the rating
on the Class B Certificates  below the lesser of (a) the  then-current  rating assigned to the
Class B Certificates  by such rating agency and (b) the original  rating assigned to the Class
B  Certificates  by  such  rating  agency.   Any  replacement  of  the  Limited   Guaranty  or
Subordinate  Certificate  Loss  Obligation  pursuant to this Section shall be accompanied by a
written  Opinion of Counsel to the  substitute  guarantor or obligor,  addressed to the Master
Servicer and the Trustee,  that such  substitute  instrument  constitutes  a legal,  valid and
binding  obligation of the substitute  guarantor or obligor,  enforceable  in accordance  with
its terms,  and  concerning  such other  matters as the Master  Servicer and the Trustee shall
reasonably  request.  Neither  the  Company,  the Master  Servicer  nor the  Trustee  shall be
obligated to substitute for or replace the Limited  Guaranty or Subordinate  Certificate  Loss
Obligation under any circumstance.

        Section  12.02.   Amendments   Relating  to  the  Limited  Guaranty.   Notwithstanding
Sections  11.01 or 12.01:  (i) the  provisions of this Article XII may be amended,  superseded
or deleted,  (ii) the Limited  Guaranty or  Subordinate  Certificate  Loss  Obligation  may be
amended,  reduced  or  canceled,  and (iii) any other  provision  of this  Agreement  which is
related or  incidental  to the  matters  described  in this  Article XII may be amended in any
manner;  in each case by written  instrument  executed  or  consented  to by the  Company  and
Residential Funding but without the consent of any  Certificateholder  and without the consent
of the Master  Servicer or the Trustee being required  unless any such amendment  would impose
any  additional  obligation  on, or otherwise  adversely  affect the  interests of, the Master
Servicer or the Trustee,  as applicable;  provided that the Company shall also obtain a letter
from each  nationally  recognized  credit rating agency that rated the Class B Certificates at
the  request  of the  Company  to the  effect  that such  amendment,  reduction,  deletion  or
cancellation  will not lower the  rating on the Class B  Certificates  below the lesser of (a)
the  then-current  rating  assigned to the Class B Certificates  by such rating agency and (b)
the original  rating  assigned to the Class B Certificates  by such rating agency,  unless (A)
the Holder of 100% of the Class B  Certificates  is  Residential  Funding or an  Affiliate  of
Residential  Funding,  or (B) such amendment,  reduction,  deletion or cancellation is made in
accordance with Section  11.01(e) and,  provided  further that the Company obtains (subject to
the provisions of Section  10.01(f) as if the Company was  substituted for the Master Servicer
solely  for  the  purposes  of  such  provision),  in the  case  of a  material  amendment  or
supersession  (but not a reduction,  cancellation  or deletion of the Limited  Guaranty or the
Subordinate  Certificate  Loss  Obligation),  an  Opinion  of  Counsel  (which  need not be an
opinion of  Independent  counsel) to the effect that any such amendment or  supersession  will
not cause  either  (a) any  federal  tax to be imposed on the Trust  Fund,  including  without
limitation,  any federal tax imposed on "prohibited  transactions" under Section 860F(a)(1) of
the Code or on  "contributions  after the startup date" under  Section  860G(d)(1) of the Code
or (b) the  Trust  Fund to fail to  qualify  as a REMIC at any time  that any  Certificate  is
outstanding.  A copy of any such  instrument  shall be  provided to the Trustee and the Master
Servicer  together with an Opinion of Counsel that such  amendment  complies with this Section
12.02.






--------------------------------------------------------------------------------


                                          EXHIBIT L


                                  [FORM OF LIMITED GUARANTY]
                                       LIMITED GUARANTY
                       RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.
                              Mortgage Pass-Through Certificates
                                       Series ________


___________, 20____

[Trustee]

Attention: Residential Funding Corporation Series ________

Ladies and Gentlemen:

        WHEREAS,   Residential  Funding  Corporation,  a  Delaware  corporation  ("Residential
Funding"),  an indirect wholly-owned  subsidiary of General Motors Acceptance  Corporation,  a
New York corporation  ("GMAC"),  plans to incur certain obligations as described under Section
12.01  of the  Series  Supplement,  dated as of  ________________,  to the  Standard  Terms of
Pooling  and  Servicing  Agreement  dated as of  ________________  (together,  the  "Servicing
Agreement"),   among  Residential   Funding  Mortgage  Securities  I,  Inc.  (the  "Company"),
Residential  Funding and  __________  (the  "Trustee")  as amended by Amendment  No.  thereto,
dated as of , with respect to the Mortgage  Pass-Through  Certificates,  Series  ________ (the
"Certificates"); and

        WHEREAS,  pursuant to Section 12.01 of the Servicing  Agreement,  Residential  Funding
agrees to make  payments to the Holders of the Class B  Certificates  with  respect to certain
losses on the Mortgage Loans as described in the Servicing Agreement; and

        WHEREAS,  GMAC desires to provide  certain  assurances  with respect to the ability of
Residential  Funding to secure  sufficient  funds and  faithfully  to perform its  Subordinate
Certificate Loss Obligation;

        NOW THEREFORE,  in  consideration  of the premises herein  contained and certain other
good and valuable consideration,  the receipt of which is hereby acknowledged,  GMAC agrees as
follows:

1.      Provision  of Funds.  (a) GMAC agrees to  contribute  and  deposit in the  Certificate
 Account on behalf of Residential Funding (or otherwise provide to Residential  Funding, or to
 cause to be made available to Residential Funding),  either directly or through a subsidiary,
 in any case  prior to the  related  Distribution  Date,  such  moneys as may be  required  by
 Residential  Funding to perform its Subordinate  Certificate  Loss Obligation when and as the
 same  arises  from time to time upon the demand of the  Trustee in  accordance  with  Section
 12.01 of the Servicing Agreement.

(b)     The  agreement set forth in the  preceding  clause (a) shall be absolute,  irrevocable
and  unconditional  and shall not be affected by the  transfer by GMAC or any other  person of
all  or any  part  of its  or  their  interest  in  Residential  Funding,  by any  insolvency,
bankruptcy,  dissolution  or other  proceeding  affecting  Residential  Funding  or any  other
person,  by any defense or right of  counterclaim,  set-off or  recoupment  that GMAC may have
against  Residential  Funding  or any  other  person  or by any  other  fact or  circumstance.
Notwithstanding  the foregoing,  GMAC's  obligations under clause (a) shall terminate upon the
earlier of (x)  substitution  for this Limited  Guaranty  pursuant to Section  12.01(f) of the
Servicing  Agreement,  or (y) the  termination  of the Trust Fund  pursuant  to the  Servicing
Agreement.

2.      Waiver.  GMAC hereby waives any failure or delay on the part of  Residential  Funding,
 the Trustee or any other person in asserting or enforcing  any rights or in making any claims
 or  demands  hereunder.  Any  defective  or partial  exercise  of any such  rights  shall not
 preclude any other or further  exercise of that or any other such right.  GMAC further waives
 demand,  presentment,  notice of default, protest, notice of acceptance and any other notices
 with respect to this Limited  Guaranty,  including,  without  limitation,  those of action or
 nonaction on the part of Residential Funding or the Trustee.

3.      Modification,  Amendment  and  Termination.  This  Limited  Guaranty  may be modified,
 amended or terminated only by the written  agreement of GMAC and the Trustee and only if such
 modification,  amendment or  termination  is permitted  under  Section 12.02 of the Servicing
 Agreement.  The obligations of GMAC under this Limited  Guaranty shall continue and remain in
 effect so long as the  Servicing  Agreement  is not modified or amended in any way that might
 affect the obligations of GMAC under this Limited  Guaranty without the prior written consent
 of GMAC.

4.      Successor.  Except as otherwise  expressly  provided herein,  the guarantee herein set
 forth shall be binding upon GMAC and its respective successors.

5.      Governing  Law.  This Limited  Guaranty  shall be governed by the laws of the State of
 New York.

6.      Authorization  and Reliance.  GMAC  understands  that a copy of this Limited  Guaranty
 shall be delivered to the Trustee in connection  with the execution of Amendment No. 1 to the
 Servicing  Agreement  and GMAC hereby  authorizes  the Company and the Trustee to rely on the
 covenants and agreements set forth herein.

7.      Definitions.  Capitalized  terms used but not otherwise  defined herein shall have the
 meaning given them in the Servicing Agreement.

8.      Counterparts.  This Limited  Guaranty  may be executed in any number of  counterparts,
 each of which shall be deemed to be an original and such  counterparts  shall  constitute but
 one and the same instrument.





--------------------------------------------------------------------------------


        IN  WITNESS  WHEREOF,  GMAC has  caused  this  Limited  Guaranty  to be  executed  and
delivered by its respective  officers  thereunto duly  authorized as of the day and year first
above written.

                                            GENERAL MOTORS ACCEPTANCE CORPORATION


                                            By:...............................................
                                            Name:
                                            Title:
Acknowledged by:
[Trustee], as Trustee


By:     .......
Name:
Title:

RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.


By:     .......
Name:
Title:






--------------------------------------------------------------------------------

                                          EXHIBIT M


                 FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


_____________, 20______

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

[Trustee]

Attention: Residential Funding Corporation Series ________

               Re:    Mortgage Pass-Through Certificates, Series ________
                      Assignment of Mortgage Loan

Ladies and Gentlemen:

        This letter is delivered to you in connection with the assignment by ___________  (the
"Trustee")  to  _____________________  (the  "Lender")  of  __________________(the   "Mortgage
Loan") pursuant to Section 3.13(d) of the Series Supplement, dated as of ________________,  to
the  Standard  Terms  of  Pooling  and  Servicing   Agreement  dated  as  of  ________________
(together,   the  "Pooling  and  Servicing  Agreement")  among  Residential  Funding  Mortgage
Securities I, Inc., as seller (the  "Company"),  Residential  Funding  Corporation,  as master
servicer,  and the Trustee.  All terms used herein and not  otherwise  defined  shall have the
meanings  set forth in the Pooling  and  Servicing  Agreement.  The Lender  hereby  certifies,
represents and warrants to, and covenants with, the Master Servicer and the Trustee that:

(a)     the Mortgage Loan is secured by Mortgaged  Property located in a jurisdiction in which
an  assignment in lieu of  satisfaction  is required to preserve  lien  priority,  minimize or
avoid mortgage  recording taxes or otherwise  comply with, or facilitate a refinancing  under,
the laws of such jurisdiction;

(b)     the  substance  of the  assignment  is, and is intended to be, a  refinancing  of such
Mortgage Loan and the form of the  transaction  is solely to comply with,  or  facilitate  the
transaction under, such local laws;

(c)     the Mortgage Loan  following the proposed  assignment  will be modified to have a rate
of interest at least 0.25 percent  below or above the rate of interest on such  Mortgage  Loan
prior to such  proposed  assignment;  and such  assignment  is at the request of the  borrower
under the related Mortgage Loan.

                                            Very truly yours,
                                            (Lender)


                                            By:...............................................
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT N


                                 FORM OF REQUEST FOR EXCHANGE


[Date]

U.S. Bank National Association
U.S. Bank Corporate Trust Services
60 Livingston Avenue
EP-MN-WS3D
St. Paul, MN  55107-2292

               Re:    Residential Funding Mortgage Securities I, Inc.
                      Mortgage Pass-Through Certificates, Series [________]

        Residential Funding  Corporation,  as the Holder of a ____% Percentage Interest of the
[Class/Subclass]  of Class A-V  Certificates,  hereby  requests  the Trustee to  exchange  the
above-referenced Certificates for the Subclasses referred to below:

        1.     Class A-V  Certificates,  corresponding to the following  Uncertificated  REMIC
               Regular  Interests:  [List numbers  corresponding to the related loans and Pool
               Strip Rates from the Mortgage Loan  Schedule].  The Initial  Subclass  Notional
               Amount and the initial  Pass-Through Rate on the Class A-V Certificates will be
               $___________ and _____%, respectively.

        [2.    Repeat as appropriate.]

        The  Subclasses   requested   above  will  represent  in  the  aggregate  all  of  the
Uncertificated REMIC Regular Interests  represented by the Class A-V Certificates  surrendered
for exchange.

        The  capitalized  terms used but not defined  herein shall have the meanings set forth
in the  Pooling  and  Servicing  Agreement,  dated as of _______,  among  Residential  Funding
Mortgage  Securities  I,  Inc.,   Residential  Funding  Corporation  and  U.S.  Bank  National
Association, as trustee.

                                            RESIDENTIAL FUNDING
                                            CORPORATION


                                            By:...............................................
                                            Name:
                                            Title:




--------------------------------------------------------------------------------


                                          EXHIBIT O


                               FORM OF FORM 10-K CERTIFICATION


        I, [identify the certifying individual], certify that:

1.      I have  reviewed  this report on Form 10-K and all reports on Form 10-D required to be
 filed in  respect  of the  period  covered  by this  report on Form  10-K of the  trust  (the
 Exchange Act periodic reports) created pursuant to the Pooling and Servicing  Agreement dated
 __________  (the  "Agreement")  among  Residential   Funding  Mortgage  Securities  I,  Inc.,
 Residential   Funding  Corporation  (the  "Master  Servicer")  and  [Name  of  Trustee]  (the
 "Trustee");

2.      Based on my  knowledge,  Exchange  Act  periodic  reports,  taken  as a whole,  do not
 contain any untrue  statement of a material fact or omit to state a material  fact  necessary
 to make the statements made, in light of the  circumstances  under which such statements were
 made, not misleading with respect to the period covered by this report;

3.      Based on my  knowledge,  all of the  distribution,  servicing  and  other  information
 required to be provided  under Form 10-D for the period covered by this report is included in
 the Exchange Act periodic reports;

4.      I am  responsible  for reviewing the activities  performed by the Master  Servicer and
 based  on my  knowledge  and the  compliance  review  conducted  in  preparing  the  servicer
 compliance  statement  required in this report under Item 1123 of Regulation AB and except as
 disclosed in the  Exchange  Act periodic  reports,  the Master  Servicer  has  fulfilled  its
 obligations under the Agreement; and

5.      All  of  the  reports  on  assessment  of  compliance  with  servicing   criteria  for
 asset-backed  securities  and their related  attestation  reports on assessment of compliance
 with servicing  criteria for asset-backed  securities  required to be included in this report
 in  accordance  with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have
 been  included as an exhibit to this report,  except as  otherwise  disclosed in this report.
 Any material  instances  of  noncompliance  described in such reports have been  disclosed in
 this report on Form 10-K.

        In giving  the  certifications  above,  I have  reasonably  relied on the  information
provided to me by the following unaffiliated parties: [the Trustee].

Date:____________

_________________________________*
[Signature]
Name:
Title:

        * - to be signed by the senior  officer in charge of the  servicing  functions  of the
Master Servicer




--------------------------------------------------------------------------------

                                          EXHIBIT P


                    FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE


        The  undersigned,  a  Responsible  Officer  of U.S.  Bank  National  Association  (the
"Trustee") certifies that:

1.      The Trustee has performed all of the duties  specifically  required to be performed by
 it pursuant to the provisions of the Pooling and Servicing  Agreement dated ____________ (the
 "Agreement") by and among  Residential  Funding Mortgage  Securities I, Inc. (the "Company"),
 Residential  Funding  Corporation (the "Master  Servicer") and Trustee in accordance with the
 standards set forth therein.

2.      Based on my  knowledge,  the list of  Certificateholders  as shown on the  Certificate
 Register as of the end of each  calendar  year that is  provided  by the Trustee  pursuant to
 Section  4.03(f)(I)  of the  Agreement  is accurate as of the last day of the 20___  calendar
 year.

        Capitalized  terms used and not  defined  herein  shall have the  meanings  given such
terms in the Agreement.

        IN WITNESS THEREOF, I have duly executed this certificate as of ____________, 20___.

                                            Name:.............................................

                                            Title:............................................






--------------------------------------------------------------------------------


                                          EXHIBIT Q


     INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO
                              REPORTABLE MODIFIED MORTGAGE LOANS


Account number
Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Terms (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term
Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification
Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan






--------------------------------------------------------------------------------


                                          EXHIBIT R


                                      SERVICING CRITERIA


        The  assessment  of  compliance  to be delivered by the Trustee  shall  address,  at a
minimum, the criteria identified below as "Applicable Servicing Criteria"

-------------------------------------------------------------------------- ------------------
                                                                              APPLICABLE
                                                                               SERVICING
                           SERVICING CRITERIA                                  CRITERIA
----------------- -------------------------------------------------------- ------------------
   REFERENCE                             CRITERIA
----------------- -------------------------------------------------------- ------------------
                             GENERAL SERVICING CONSIDERATIONS
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(i)     Policies and procedures are instituted to monitor any
                  performance or other triggers and events of default in
                  accordance with the transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(ii)    If any material servicing activities are outsourced to
                  third parties, policies and procedures are instituted
                  to monitor the third party's performance and
                  compliance with such servicing activities.
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iii)   Any requirements in the transaction agreements to
                  maintain a back-up servicer for the pool assets are
                  maintained.
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in
                  effect on the party participating in the servicing
                  function throughout the reporting period in the amount
                  of coverage required by and otherwise in accordance
                  with the terms of the transaction agreements.
----------------- -------------------------------------------------------- ------------------
                            CASH COLLECTION AND ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(i)     Payments on pool assets are deposited into the               |X|(as to
                  appropriate custodial bank accounts and related bank
                  clearing accounts no more than two business days
                  following receipt, or such other number of days          accounts held by
                  specified in the transaction agreements.                     Trustee)
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an         |X|(as to
                  obligor or to an investor are made only by authorized     investors only)
                  personnel.
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections,
                  cash flows or distributions, and any interest or other
                  fees charged for such advances, are made, reviewed and
                  approved as specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
                  The related accounts for the transaction, such as cash
                  reserve accounts or accounts established as a form of        |X|(as to
                  overcollateralization, are separately maintained         accounts held by
                  (e.g., with respect to commingling of cash) as set           Trustee)
1122(d)(2)(iv)    forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(v)     Each custodial account is maintained at a federally
                  insured depository institution as set forth in the
                  transaction agreements. For purposes of this
                  criterion, "federally insured depository institution"
                  with respect to a foreign financial institution means
                  a foreign financial institution that meets the
                  requirements of Rule 13k-1(b)(1) of the Securities
                  Exchange Act.
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
                  unauthorized access.
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for
                  all asset-backed securities related bank accounts,
                  including custodial accounts and related bank clearing
                  accounts. These reconciliations are (A) mathematically
                  accurate; (B) prepared within 30 calendar days after
                  the bank statement cutoff date, or such other number
                  of days specified in the transaction agreements; (C)
                  reviewed and approved by someone other than the person
                  who prepared the reconciliation; and (D) contain
                  explanations for reconciling items. These reconciling
                  items are resolved within 90 calendar days of their
                  original identification, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
                            INVESTOR REMITTANCES AND REPORTING
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(i)     Reports to investors, including those to be filed with
                  the Commission, are maintained in accordance with the
                  transaction agreements and applicable Commission
                  requirements. Specifically, such reports (A) are
                  prepared in accordance with timeframes and other terms
                  set forth in the transaction agreements; (B) provide
                  information calculated in accordance with the terms
                  specified in the transaction agreements; (C) are filed
                  with the Commission as required by its rules and
                  regulations; and (D) agree with investors' or the
                  trustee's records as to the total unpaid principal
                  balance and number of pool assets serviced by the
                  servicer.
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in          |X|
                  accordance with timeframes, distribution priority and
                  other terms set forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
                  Disbursements made to an investor are posted within
                  two business days to the servicer's investor records,
                  or such other number of days specified in the                   |X|
1122(d)(3)(iii)   transaction agreements.
----------------- -------------------------------------------------------- ------------------
                  Amounts remitted to investors per the investor reports
                  agree with cancelled checks, or other form of payment,          |X|
1122(d)(3)(iv)    or custodial bank statements.
----------------- -------------------------------------------------------- ------------------
                                 POOL ASSET ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(i)     Collateral or security pool asset is maintained as
                  required by the transaction agreements or related
                  asset pool documents.
----------------- -------------------------------------------------------- ------------------
                  Pool assets and related documents are safeguarded as
1122(d)(4)(ii)    required by the transaction agreements
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iii)   Any additions, removals or substitutions to the asset
                  pool are made, reviewed and approved in accordance
                  with any conditions or requirements in the transaction
                  agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made
                  in accordance with the related pool asset documents
                  are posted to the servicer's obligor records
                  maintained no more than two business days after
                  receipt, or such other number of days specified in the
                  transaction agreements, and allocated to principal,
                  interest or other items (e.g., escrow) in accordance
                  with the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(v)     The servicer's records regarding the pool assets agree
                  with the servicer's records with respect to an
                  obligor's unpaid principal balance.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vi)    Changes with respect to the terms or status of an
                  obligor's pool asset (e.g., loan modifications or
                  re-agings) are made, reviewed and approved by
                  authorized personnel in accordance with the
                  transaction agreements and related pool asset
                  documents.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance
                  plans, modifications and deeds in lieu of foreclosure,
                  foreclosures and repossessions, as applicable) are
                  initiated, conducted and concluded in accordance with
                  the timeframes or other requirements established by
                  the transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(viii)  Records documenting collection efforts are maintained
                  during the period a pool asset is delinquent in
                  accordance with the transaction agreements. Such
                  records are maintained on at least a monthly basis, or
                  such other period specified in the transaction
                  agreements, and describe the entity's activities in
                  monitoring delinquent pool assets including, for
                  example, phone calls, letters and payment rescheduling
                  plans in cases where delinquency is deemed temporary
                  (e.g., illness or unemployment).
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(ix)    Adjustments to interest rates or rates of return for
                  pool assets with variable rates are computed based on
                  the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(x)     Regarding any funds held in trust for an obligor (such
                  as escrow accounts): (A) such funds are analyzed, in
                  accordance with the obligor's pool asset documents, on
                  at least an annual basis, or such other period
                  specified in the transaction agreements; (B) interest
                  on such funds is paid, or credited, to obligors in
                  accordance with applicable pool asset documents and
                  state laws; and (C) such funds are returned to the
                  obligor within 30 calendar days of full repayment of
                  the related pool asset, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
                  insurance payments) are made on or before the related
                  penalty or expiration dates, as indicated on the
                  appropriate bills or notices for such payments,
                  provided that such support has been received by the
                  servicer at least 30 calendar days prior to these
                  dates, or such other number of days specified in the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xii)   Any late payment penalties in connection with any
                  payment to be made on behalf of an obligor are paid
                  from the servicer's funds and not charged to the
                  obligor, unless the late payment was due to the
                  obligor's error or omission.
----------------- -------------------------------------------------------- ------------------
                  Disbursements made on behalf of an obligor are posted
                  within two business days to the obligor's records
                  maintained by the servicer, or such other number of
1122(d)(4)(xiii)  days specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xiv)    Delinquencies, charge-offs and uncollectible accounts
                  are recognized and recorded in accordance with the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
                  Any external enhancement or other support, identified
                  in Item 1114(a)(1) through (3) or Item 1115 of
                  Regulation AB, is maintained as set forth in the                |X|
1122(d)(4)(xv)    transaction agreements.
----------------- -------------------------------------------------------- ------------------

